Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 1 of 439




                     EXHIBIT A
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 2 of 439




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                                                   THE HONORABLE SEAN O’DONNELL
11
12
13
14
15
16
17                  SUPERIOR COURT OF THE STATE OF WASHINGTON
18                              FOR KING COUNTY
19
20   KEMPER HOLDINGS, LLC, a limited
21   liability company,                             No. 20-2-15992-1 SEA
22
23                         Plaintiff,               FIRST AMENDED COMPLAINT
24
25          v.
26
27   AMERICAN INTERNATIONAL GROUP
28   UK LIMITED T/A LEX-LONDON, a
29   corporation; AMERICAN GUARANTEE
30   AND LIABILITY INSURANCE
31   COMPANY, a corporation; XL
32   INSURANCE AMERICA, INC., a
33   corporation; LIBERTY MUTUAL FIRE
34   INSURANCE COMPANY, a corporation;
35   and CONTINENTAL CASUALTY
36   COMPANY, a corporation,
37
38                         Defendants.
39
40
41
42          Plaintiff Kemper Holdings, LLC (“Kemper”), by and through its attorneys, Perkins
43
44   Coie LLP, for its First Amended Complaint for breach of contract, declaratory judgment
45
46   pursuant to RCW 7.24.010, et seq., and damages for the breach of the duty of good faith and
47


                                                                              Perkins Coie LLP
     COMPLAINT –1                                                         1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 3 of 439




 1   fair dealing and under Washington’s Consumer Protection Act and Insurance Fair Conduct
 2
 3   Act against Defendants American International Group UK Ltd T/A 1 LEX-London (“AIG”),
 4
 5   American Guarantee and Liability Insurance Company (“Zurich”), XL Insurance America,
 6
 7   Inc. (“XL”), Liberty Mutual Fire Insurance Company (“Liberty”), and Continental Casualty
 8
 9   Company (“CNA”) (individually, an “Insurer” or, collectively, the “Defendants” or
10
11   “Insurers”) states as follows:
12
13                                    I. NATURE OF THE ACTION
14
15              1.     This is a civil action for declaratory relief, as well as damages for breach of
16
17       contract and for bad faith and violations of Washington’s Consumer Protection Act
18
19       (“WCPA”) and Insurance Fair Conduct Act, RCW 48.30.015, (“IFCA”) arising out of the
20
21       Insurers’ wrongful failure and refusal to provide coverage under an “all risks” insurance
22
23       program for Kemper’s tens of millions of dollars in losses due to direct physical loss or
24
25       damage at a group of properties and nearby attractions, all of which arose out of the novel
26
27       coronavirus (“COVID-19”) pandemic and/or the unprecedented state and municipal
28
29       government orders that impaired, altered, and/or damaged the properties.
30
31              2.     Washington requires that “[e]very insurer must complete its investigation of a
32
33       claim within thirty days after notification of claim, unless the investigation cannot reasonably
34
35       be completed within that time.” Wash. Admin. Code § 284-30-370. Kemper provided the
36
37       Insurers with notice of its claims in March 2020. Yet, the Insurers have failed for more than
38
39       seven months to honor their coverage obligations. The Insurers’ unreasonable delay and
40
41       refusal is particularly egregious because the policies, which all incorporate the same core
42
43       AIG coverage form, specifically cover “Communicable Disease Response” and [Business]
44
45
46
47   1
         “T/A” stands for “Trading As.”


                                                                                      Perkins Coie LLP
     FIRST AMENDED COMPLAINT –2                                                   1201 Third Avenue, Suite 4900
                                                                                    Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
                                                                                       Fax: 206.359.9000
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 4 of 439




 1   “Interruption by Communicable Disease,” and also provide numerous additional triggered
 2
 3   coverages.
 4
 5           3.    Since Kemper submitted its claim, the Insurers have sent Kemper broad
 6
 7   reservations of rights letters, but the Insurers have failed to conduct anything more than a
 8
 9   superficial or pretextual investigation of the claim, consisting of a questionnaire and follow
10
11   up requests for information. Kemper promptly responded to the questionnaire on June 24,
12
13   2020 and promptly provided its responses to the Insurers’ additional requests for information
14
15   on August 4, 2020. Kemper’s responses demonstrated the direct physical loss or damage
16
17   caused by the presence of the COVID-19 communicable disease at its properties and nearby
18
19   attractions and provided information about the relevant government orders imposed in
20
21   response to the pandemic that impaired, altered, and/or damaged the properties and nearby
22
23   attractions. This information demonstrated that Kemper’s damages and losses, as well as the
24
25   extra expenses Kemper was incurring, plainly triggered various coverages under the policies.
26
27   Kemper also furnished the Insurers with a third-party assessment showing that Kemper’s
28
29   total losses are more than $30 million. Nonetheless, the Insurers have failed and refused to
30
31   even pay for Kemper’s losses under the “communicable disease” coverages, let alone any
32
33   other coverages, and refused even the basic step of acknowledging that the pandemic triggers
34
35   any aspect of their coverage despite having months to investigate, adjust, and resolve this
36
37   claim; thus, forcing Kemper to bring this action.
38
39                                      II. THE PARTIES
40
41          4.     Plaintiff Kemper is a Washington limited liability company with its principal
42
43   place of business in King County, Washington.
44
45          5.     Defendant AIG is a corporation registered under the laws of England with its
46
47   principal place of business in London, England.


                                                                                Perkins Coie LLP
     FIRST AMENDED COMPLAINT –3                                             1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 5 of 439




 1          6.      The remaining Defendants – Zurich, XL, Liberty, and CNA – are U.S.-based
 2
 3   corporations registered with the Washington State Office of the Insurance Commissioner and
 4
 5   licensed by that Office to issue certain insurance policies in the State of Washington.
 6
 7                                 III. JURISDICTION AND VENUE
 8
 9          7.      This Court has personal jurisdiction over the Insurers because the policies that
10
11   they issued to Kemper insure Kemper’s property, which is located within King County, in the
12
13   State of Washington, and were delivered to Kemper in King County, Washington. This
14
15   constitutes evidence that the Insurers have purposefully availed themselves of the benefits and
16
17   protections of the State of Washington by transacting business with Kemper and assuming
18
19   continuing obligations to Kemper in the State of Washington, as well as purposefully directing
20
21   its activities at Kemper in King County, Washington. Moreover, Zurich, XL, Liberty, and
22
23   CNA have purposefully availed themselves of the Court’s jurisdiction and targeted
24
25   Washington by registering with the Washington State Office of the Insurance Commissioner
26
27   for the purpose of issuing insurance policies in Washington. Finally, the lead AIG policy
28
29   contains a provision whereby AIG, “will submit to the jurisdiction of any Court of competent
30
31   jurisdiction within the United States.”
32
33          8.      This Court has subject-matter jurisdiction over the controversy pursuant to
34
35   RCW 2.08.010.
36
37          9.       Venue is proper in this District pursuant to RCW 4.12.025(1) because the
38
39   Defendants transacted business in King County, Washington by issuing insurance policies to
40
41   Kemper - a King County, Washington resident - that insure property located in King County,
42
43   Washington.
44
45          10.     Jurisdiction and venue are additionally proper in this Court because all Insurers
46
47   except for Zurich consented in their policies to answer suit in “any Court of competent


                                                                                  Perkins Coie LLP
     FIRST AMENDED COMPLAINT –4                                               1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 6 of 439




 1   jurisdiction within the United States” and not to “transfer, change venue, or remove any
 2
 3   lawsuit filed by the Insured in any such court.”
 4
 5                                 IV. GENERAL ALLEGATIONS
 6
 7                                      A. The Kemper Portfolio
 8
 9           11.     Kemper is part of a fourth-generation, family-owned organization that has
10
11   developed and managed property in Bellevue, Washington since the 1940s.
12
13           12.     At issue here are properties that are part of a more than 6,000,000 square foot
14
15   portfolio known as “The Bellevue Collection.”
16
17           13.     The Bellevue Collection includes three luxury hotels; the Bellevue Square
18
19   shopping mall, which is home to over 200 tenants; two movie theaters; and additional dining,
20
21   retail, office, and luxury residential space.
22
23           14.     The Bellevue Collection is located within one mile of several major King
24
25   County attractions, including without limitation: Bellevue Downtown Park, KidsQuest
26
27   Children’s Museum, Meydenbauer Bay Park, and the Meydenbauer Convention Center.
28
29           15.     KidsQuest Children’s Museum, for example, reports that it draws
30
31   approximately 206,000 annual visitors and has had more than 2,000,000 visitors since opening
32
33   in 2005.
34
35                                           B. The Policies
36
37           16.     The Insurers collectively issued a property insurance program to Kemper for
38
39   the Bellevue Collection providing $1,000,000,000 in “all risks” coverage for the policy period
40
41   of July 31, 2019 to July 31, 2020 (“Policies”).
42
43           17.     The Insurers’ are severally subscribed to the Policies as follows:
44
45                   A. AIG issued Policy No. PN304770N, attached hereto as Exhibit A,
46                      under which it assumed a 40% quota share for all limits and
47                      sublimits on the Program (“AIG Policy”);


                                                                                  Perkins Coie LLP
     FIRST AMENDED COMPLAINT –5                                               1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
         Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 7 of 439




 1
 2                   B. Zurich issued Policy No. ERP-0851426-01, attached hereto as
 3                      Exhibit B, under which it assumed a 25% quota share for all limits
 4                      and sublimits on the Program (“Zurich Policy”);
 5
 6                   C. XL issued Policy No. US00086797PR19A, attached hereto as
 7                      Exhibit C, under which it assumed a 15% quota share for all limits
 8                      and sublimits on the Program (“XL Policy”);
 9
10                   D. Liberty issued Policy No. MJ2-L9L-442757-079, attached hereto
11                      as Exhibit D, under which it assumed a 10% quota share for all
12                      limits and sublimits on the Program (“Liberty Policy”); and
13
14                   E. CNA issued Policy No. 6072928892, attached hereto as Exhibit E,
15                      under which it assumed a 10% quota share for all limits and
16                      sublimits on the Program (“CNA Policy”).
17
18           18.     The AIG Policy serves as the lead policy, with all Insurers except Zurich
19
20   adopting the AIG Policy form directly, subject to certain carrier-specific endorsements. The
21
22   AIG Policy, XL Policy, Liberty Policy, and CNA Policy are hereinafter referred to as the
23
24   “AIG Form Policies.”
25
26           19.     The Policies provide coverage for the Bellevue Collection’s properties – called
27
28   “locations” 2 in the Policies – as specified in a Schedule of Locations on file with the Insurers.
29
30           20.     The “locations” insured under the Policies generally break down into several
31
32   categories at issue here, including but not limited to: Bellevue Place; Bellevue Square; Lincoln
33
34   Square North; Lincoln Square South; the Kaylen Ground Lease; the Cascade Building; and
35
36   the Redwood Building (collectively, the “Properties”).
37
38           21.     The AIG Form Policies cover Kemper “against all risks of direct physical loss
39
40   of or damage to property described herein . . . except as hereinafter excluded.” See Ex. A, ¶ 9.
41
42
43
44
45
46   2
      Terms that are bolded in discussion of the Policies’ language are defined terms in the Policies and
47   have the same meaning as used therein.


                                                                                     Perkins Coie LLP
     FIRST AMENDED COMPLAINT –6                                                  1201 Third Avenue, Suite 4900
                                                                                   Seattle, WA 98101-3099
                                                                                     Phone: 206.359.8000
                                                                                      Fax: 206.359.9000
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 8 of 439




 1             22.      The Zurich Policy covers “against ALL RISKS OF PHYSICAL LOSS OR
 2
 3   DAMAGE, except as hereinafter excluded, while located as described in this Policy.” See
 4
 5   Ex. B, Declarations.
 6
 7             23.       The AIG Form Policies contain several different coverage forms implicated
 8
 9   in this action, including:
10
11                          A. Business interruption coverage for “[l]oss resulting from necessary
12                             interruption of business conducted by the Insured, whether total or
13                             partial, and caused by loss, damage, or destruction covered herein
14                             during the term of this policy to real and personal property as described
15                             [in the Policies],” including “net profit” and 90 days of lost “ordinary
16                             payroll,” that includes an Extended Period of Liability of 365 days, see
17                             Ex. A, ¶ 7(B);
18
19                          B. “Extra expense” coverage for “the excess of the total cost chargeable
20                             to the operation of the Insured's business over and above the total cost
21                             that would normally have been incurred to conduct the business had no
22                             loss or damage occurred” where such expense is “incurred resulting
23                             from loss, damage, or destruction covered herein during the term of this
24                             policy to real or personal property as described” [in the Policies], see
25                             id. at ¶ 7(C);
26
27                          C. Coverage for lost “Rental Value,” see id. at ¶ 7(D);
28
29                          D. $1 million for “Communicable Disease Response” and “Interruption
30                             by Communicable Disease,” see id. at ¶¶ 7(L)-(M);
31
32                          E. 30 consecutive days per occurrence for time element “loss sustained
33                             during the period of time when as a direct result of a peril insured
34                             against, access to real or personal property is thereby prohibited by
35                             order of civil or military Authority” where such peril occurs within 5
36                             miles of any “location”, id. at ¶ 7(F)(2); 3
37
38                          F. 30 consecutive days per occurrence of time element loss “resulting
39                             from damage to or destruction by causes of loss insured against” at
40                             “attraction property” – i.e., “[p]roperty not owned or operated by the
41                             Insured, located within 1 mile of the Insureds location which attracts
42                             business to the Insured,” id. at ¶ 7(F)(1)(d); 4
43
44
45
46   3
         This coverage is subject to a $25 million per occurrence sublimit.
47   4
         This coverage is subject to a $25 million per occurrence sublimit.


                                                                                     Perkins Coie LLP
     FIRST AMENDED COMPLAINT –7                                                  1201 Third Avenue, Suite 4900
                                                                                   Seattle, WA 98101-3099
                                                                                     Phone: 206.359.8000
                                                                                      Fax: 206.359.9000
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 9 of 439




 1                          G. 30 days of loss per occurrence, including business interruption, “during
 2                             the period of time when, as a direct result of a peril insured against,
 3                             access to or egress from real or personal property is thereby prevented”
 4                             where such peril occurs within 5 miles of any “location,” id. at ¶
 5                             7(F)(3).; 5
 6
 7                          H. $25 million per occurrence in “Contingent Time Element Extended”
 8                             coverage for “loss resulting from damage to or destruction by causes of
 9                             loss insured against . . . [p]roperty that prevents any direct or indirect
10                             supplier of goods and/or services to the Insured from rendering their
11                             goods and/or services, or property that prevents any direct or indirect
12                             receiver of goods and/or services from the Insured from accepting the
13                             Insured's goods and/or services, such supplier or receiver to be located
14                             anywhere in the policy territory,” id. at ¶ 7(F)(1)(b); and
15
16                          I. $1 million of “Claims Preparation Costs” – i.e., “expenses incurred by
17                             the Insured, or by the Insured's representatives for preparing and
18                             certifying details of a claim resulting from a loss which would be
19                             payable under this policy,” id. at ¶ 8(D).
20
21             24.      The Zurich Policy provides similar coverages, albeit with slightly different
22
23   terms as provided in the policy.
24
25             25.      By way of example, the Zurich Policy provides a 545-day Extended Period of
26
27   Indemnity for time element losses, and thus more than the 365-day period in the AIG Form
28
29   Policies.
30
31             26.      The Zurich Policy notably lacks a dollar-specific sublimit for the “Attraction
32
33   Property,” “Civil or Military Authority,” and “Ingress/Egress” coverage. Ex. B, ¶ 11.
34
35             27.      The Zurich Policy also has a different limit for “Claims Preparation Costs.”
36
37   Id.
38
39             28.      Moreover, the Zurich Policy contains an additional coverage extension for
40
41   “Protection and Preservation of Property,” which provides for “reasonable and necessary costs
42
43   incurred for actions to temporarily protect or preserve insured property; provided such actions
44
45   are necessary due to actual, or to prevent immediately impending, insured physical loss or
46
47   5
         This coverage is subject to a $25 million per occurrence sublimit.


                                                                                      Perkins Coie LLP
     FIRST AMENDED COMPLAINT –8                                                   1201 Third Avenue, Suite 4900
                                                                                    Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
                                                                                       Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 10 of 439




 1   damage to such insured property.” Id. at Property Damage, Other Additional Coverages,
 2
 3   ¶ (U). The “Protection and Preservation of Property” coverage also provides for “Actual Loss
 4
 5   Sustained by the Insured for a period of time not to exceed 48 hours prior to and 48 hours after
 6
 7   the Insured first taking reasonable action for the temporary protection and preservation of
 8
 9   property injured by this Policy provided such action is necessary to prevent immediately
10
11   impending insured physical loss or damage to such insured property.” Id. at Time Element,
12
13   Additional Time Element Coverages, ¶ G.
14
15                        C. The COVID-19 Outbreak: What is COVID-19?
16
17          29.     COVID-19 is a communicable disease caused by the novel coronavirus known
18
19   as SARS-CoV-2.
20
21          30.     As of the time of filing, there is no known, domestically-approved vaccine for
22
23   preventing COVID-19.
24
25          31.     On January 30, 2020, the World Health Organization (“WHO”) declared
26
27   COVID-19 a Public Health Emergency of International Concern. On March 11, 2020, the
28
29   WHO upgraded its declaration to recognize COVID-19 as a global pandemic.
30
31          32.     WHO reporting reflects that COVID-19 is highly transmissible and can be
32
33   passed, among other ways, through:
34
35                  A. “direct, indirect, or close contact with infected people”;
36
37                  B. exposure to respiratory droplets from a person “in close contact
38                     (within 1 metre) with an infected person who has respiratory
39                     symptoms (e.g. coughing or sneezing) or who is talking or singing”;
40
41                  C. airborne or aerosol transmission where droplets remain in the air
42                     for extended periods of time and over long distances; and
43
44                  D. coming into contact with an infected surface as “viable SARS-
45                     CoV-2 virus and/or RNA . . . can be found on . . . surfaces for
46                     periods ranging from hours to days, depending on the ambient
47


                                                                                  Perkins Coie LLP
     FIRST AMENDED COMPLAINT –9                                               1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
         Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 11 of 439




 1                       environment (including temperature and humidity) and the type of
 2                       surface.” 6
 3
 4           33.     The U.S. Centers for Disease Control and Prevention (“CDC”) has similarly
 5
 6   concluded that COVID-19 “is spreading very easily and sustainably between people.”
 7
 8           34.     At least one aerosols expert, University of Colorado chemistry professor Jose-
 9
10   Luis Jimenez, stated in March 2020 interview that individuals should maintain at least 25 feet
11
12   of distance between themselves and others to prevent the aerosol spread of SARS-CoV-2. 7
13
14           35.     On August 25, 2020, Professor Jimenez published an article in TIME
15
16   explaining that SARS-CoV-2 spreads three ways: (1) by “fomites,” or “objects that are
17
18   contaminated with the virus (which could include someone else’s skin)”; (2) “droplets,” or
19
20   “small bits of saliva or respiratory fluid that infected individuals expel when they cough,
21
22   sneeze, or talk” that “fall to the ground after traveling 3-6 feet”; and (3) “aerosols,” or “bits of
23
24   fluid” expelled by humans that “are so small that they can linger in the air for minutes to
25
26   hours.” 8
27
28           36.     With respect to “aerosols,” Professor Jimenez explained that “the evidence
29
30   overwhelmingly supports aerosol transmission [of SARS-CoV-2], and there are no strong
31
32   arguments against it.” 9 His article compares aerosol transmission to smoking, explaining:
33
34           Imagine sharing a home with a smoker: if you stood close to the smoker while
35           talking, you would inhale a great deal of smoke. Replace the smoke with virus-
36           containing aerosols, which behave very similarly, and the impact is similar: the
37
38   6
       Transmission of SARS-CoV-2: implications for infection prevention precautions, World Health
39   Org. (Jul. 9, 2020), https://www.who.int/news-room/commentaries/detail/transmission-of-sars-cov-
40   2-implications-for-infection-prevention-precautions.
41   7
       Chris Bianchi, Coronavirus: Tips to stay safe while exercising outdoors, PIONEER PRESS (March
42   27, 2020), https://www.twincities.com/2020/03/27/coronavirus-exercising-outdoors-jogging-staying-
43   safe-tips/
44   8
       Jose-Luis Jimenez, COVID-19 Is Transmitted Through Aerosols. We Have Enough Evidence, Now
45   It Is Time to Act, TIME (Aug. 25, 2020 7:00AM EDT), https://time.com/5883081/covid-19-
46   transmitted-aerosols/
47   9
       Id.


                                                                                     Perkins Coie LLP
     FIRST AMENDED COMPLAINT –10                                                 1201 Third Avenue, Suite 4900
                                                                                   Seattle, WA 98101-3099
                                                                                     Phone: 206.359.8000
                                                                                      Fax: 206.359.9000
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 12 of 439




 1              closer you are to someone releasing virus-carrying aerosols, the more likely
 2              you are to breathe in larger amounts of virus. We know from detailed, rigorous
 3              studies that when individuals talk in close proximity, aerosols dominate
 4              transmission and droplets are nearly negligible.
 5
 6              If you are standing on the other side of the room, you would inhale significantly
 7              less smoke. But in a poorly ventilated room, the smoke will accumulate, and
 8              people in the room may end up inhaling a lot of smoke over time. Talking, and
 9              especially singing and shouting increase aerosol exhalation by factors of 10
10              and 50, respectively. Indeed, we are finding that outbreaks often occur when
11              people gather in crowded, insufficiently ventilated indoor spaces, such as
12              singing at karaoke parties, cheering at clubs, having conversations in bars, and
13              exercising in gyms. Superspreading events, where one person infects many,
14              occur almost exclusively in indoor locations and are driving the pandemic.
15              These observations are easily explained by aerosols, and are very difficult or
16              impossible to explain by droplets or fomites.
17              ***
18              Aerosols . . . act like smoke: after being expelled, they don’t fall to the ground,
19              but rather disperse throughout the air, getting diluted by air currents, and being
20              inhaled by others present in the same space. Contact tracing shows that, when
21              it comes to COVID-19, being outdoors is 20 times safer than being indoors,
22              which argues that aerosol transmission is much more important than droplets;
23              outdoors, there’s plenty of air in which aerosols can become diluted; not so
24              indoors. 10
25
26              37.    With respect to surfaces, a March 2020 National Institutes of Health study
27
28   published in the New England Journal of Medicine reported that SARS-CoV-2 “remained
29
30   active on plastic and stainless steel surfaces for two to three days” and “ remained infectious
31
32   for up to 24 hours on cardboard and four hours on copper.” The same study found that SARS-
33
34   CoV-2 “was detectable in aerosols for up to three hours.” All of these types of surfaces are
35
36   present in the Properties.
37
38              38.    Other studies have found that SARS-CoV-2 may be found on various surfaces
39
40   for even longer periods of time. For example, the CDC determined that SARS-CoV-2 RNA
41
42   was identifiable on surfaces within the Diamond Princess cruise ship up to 17 days after the
43
44   cabins had been vacated.
45
46
47   10
          Id.


                                                                                       Perkins Coie LLP
     FIRST AMENDED COMPLAINT –11                                                   1201 Third Avenue, Suite 4900
                                                                                     Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
                                                                                        Fax: 206.359.9000
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 13 of 439




 1           39.     Another study published on October 7, 2020 in the Virology Journal
 2
 3   determined that “SARS-CoV-2 can be recovered from non-porous surfaces for at least 28 days
 4
 5   at ambient temperature and humidity (20 °C and 50% RH).” 11
 6
 7           40.     COVID-19 is particularly dangerous because it has an incubation period (the
 8
 9   time between exposure and manifesting symptoms) of up to 14 days, during which time an
10
11   individual who has been exposed to COVID-19 but is “pre-symptomatic” can unknowingly
12
13   shed and/or transmit SARS-Cov-2 particles.
14
15           41.     In addition, as many as 40 percent of individuals infected with COVID-19
16
17   never manifest symptoms. Scientific studies suggest that even asymptomatic individuals can
18
19   shed and/or transmit SARS-Cov-2 particles at a level sufficient to infect others.
20
21           42.     Based on this evidence, SARS-CoV-2 plainly can cause direct physical
22
23   damage to property.
24
25           43.     Additionally, and in the alternative, SARS-CoV-2 plainly can cause direct
26
27   physical loss to property.
28
29        D. The COVID-19 Outbreak in King County Lead to State-Wide Civil Authority
30        Orders That Impacted the Properties’ Tenants, and Ultimately Led To Kemper’s
31             Closure of the Properties and Related Closure of Attractions Nearby
32
33           44.     COVID-19 was first reported in Wuhan City, China in or around December
34
35   2019. Available evidence “suggests that the start of the outbreak resulted from a single point
36
37   introduction in the human population around the time that the virus was first reported in
38
39   humans in Wuhan, China in December 2019.”
40
41           45.     On or about January 21, 2020, the United States confirmed what was then
42
43   believed to be the first known case of COVID-19 in the country, involving an individual who
44
45
46   11
       Riddell, S., Goldie, S., Hill, A. et al. The effect of temperature on persistence of SARS-CoV-2 on
47   common surfaces, Virol J 17, 145 (2020), https://doi.org/10.1186/s12985-020-01418-7.


                                                                                        Perkins Coie LLP
     FIRST AMENDED COMPLAINT –12                                                    1201 Third Avenue, Suite 4900
                                                                                      Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
                                                                                         Fax: 206.359.9000
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 14 of 439




 1   entered the United States in Seattle, Washington and resided in State of Washington.
 2
 3   Investigations concerning potential earlier cases remain on-going.
 4
 5           46.    On January 31, 2020, Health and Human Services Secretary Alex M. Azar II
 6
 7   declared a public health emergency to combat COVID-19. 12
 8
 9           47.    Thereafter, COVID-19 began to rapidly spread within the King County area,
10
11   including in, at, and near the Properties and nearby attractions.
12
13           48.    On February 29, 2020, Washington Governor Jay Inslee issued Proclamation
14
15   20-05, attached hereto as Exhibit F, declaring a State of Emergency in all counties in the State
16
17   of Washington arising out of the presence and risks of COVID-19. The same day, King
18
19   County confirmed the first COVID-19 fatality in Washington State – a patient located just
20
21   north of the Properties in Kirkland, Washington.
22
23           49.    On March 6, 2020, several universities in the general vicinity of the Properties,
24
25   including Bellevue College and the University of Washington, announced that all classes
26
27   would meet online.
28
29           50.    On March 11, 2020, the WHO declared COVID-19 to be a “pandemic.”
30
31           51.    That same day, Washington Governor Jay Inslee issued Proclamation 20-07,
32
33   attached hereto as Exhibit G, banning “[g]atherings of 250 people or more for social, spiritual
34
35   and recreational activities” in King County (among others) until March 31, 2020 unless
36
37   extended beyond that date. Proclamation 20-07 recognized that COVID-19 is “a respiratory
38
39   disease that spreads easily from person to person and may result in serious illness or death,
40
41
42
43
44   12
       Secretary Azar Declares Public Health Emergency for United States for 2019 Novel Coronavirus,
45   U.S. Dep’t of Health and Human Serv. (Jan. 31, 2020),
46   https://www.hhs.gov/about/news/2020/01/31/secretary-azar-declares-public-health-emergency-us-
47   2019-novel-coronavirus.html.


                                                                                  Perkins Coie LLP
     FIRST AMENDED COMPLAINT –13                                              1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 15 of 439




 1   has been confirmed in 9 counties of Washington State resulting in 24 deaths, with significant
 2
 3   community spread in King, Pierce, and Snohomish counties.” Ex. G, at 1 (emphasis added).
 4
 5           52.    On March 13, 2020, the White House issued a Proclamation on Declaring a
 6
 7   National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak.
 8
 9           53.    Also on or before March 13, 2020, local news media reported that several
10
11   Bellevue Collection tenants at the Properties were reducing their hours of operation,
12
13   restaurants with the Properties were closing; and the nearby KidsQuest Children’s Museum
14
15   was closing through at least April 3, 2020. 13
16
17           54.    On March 16, 2020, Washington Governor Jay Inslee issued Proclamation 20-
18
19   13, attached hereto as Exhibit H, whereby the State of Washington “prohibit[ed] any number
20
21   of people from gathering in any public venue in which people congregate for purposes of
22
23   public entertainment, recreation, food and beverage service, theater, bowling, fitness and other
24
25   similar activities, to include all public venues in which the serving, provision, or consumption
26
27   of prepared food or beverages occurs at a table, bar, or for consumption within.” The
28
29   Proclamation further stated that “to help preserve and maintain life, health, property or the
30
31   public peace, I hereby prohibit the operation of public venues in which people congregate for
32
33   entertainment, social or recreational purposes, including but not limited to theaters, bowling
34
35   alleys, gyms, fitness centers, non-tribal card rooms, barbershops and hair/nail salons, tattoo
36
37   parlors, pool halls, and other similar venues.”
38
39           55.    Significantly, Proclamation 20-13 also declared:
40
41           based on the above situation and under the provisions of RCW 43.06.220(1)(h),
42           to help preserve and maintain life, health, property or the public peace, for all
43
44   13
       Bellevue Square Modifies Operating Hours, Plus Other Bellevue Businesses Temporarily Close,
45   Downtown Bellevue Network (March 13, 2020),
46   https://downtownbellevue.com/2020/03/13/bellevue-square-modifies-operating-hours-other-
47   bellevue-businesses-temporarily-close/


                                                                                   Perkins Coie LLP
     FIRST AMENDED COMPLAINT –14                                               1201 Third Avenue, Suite 4900
                                                                                 Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
                                                                                    Fax: 206.359.9000
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 16 of 439




 1             other retail businesses except pharmacies and grocery stores, I hereby prohibit
 2             the operation of all retail stores unless they designate an employee or officer
 3             who must establish and implement social distancing and sanitation measures
 4             established by the United States Centers for Disease Control and Prevention or
 5             the Washington State Department of Health guidelines, which prohibition shall
 6             remain in effect until midnight on March 31, 2020, unless extended beyond
 7             that date.
 8
 9   Ex. H, at 3.
10
11             56.    Moreover, also on March 16, 2020, Washington Governor Jay Inslee issued
12
13   Proclamation 20-14, attached hereto as Exhibit I, whereby the State of Washington amended
14
15   previous Proclamations to prohibit gatherings of 50 people or less.
16
17             57.    On March 23, 2020, Washington Governor Jay Inslee issued Proclamation 20-
18
19   25, attached hereto as Exhibit J and entitled “Stay Home–Stay Healthy,” which recognized “
20
21   at least 2,221 cases of COVID-19 in Washington State” at the time and ordered that “[a]ll people
22
23   in Washington State shall immediately cease leaving their home or place of residence except: (1)
24
25   to conduct or participate in essential activities, and/or (2) for employment in essential business
26
27   services” until April 6, 2020 or beyond. Proclamation 20-25 further banned all public gatherings
28
29   and ordered that “[e]ffective midnight on March 25, 2020, all non-essential businesses in
30
31   Washington State shall cease operations except for performing basic minimum operations. Ex. J,
32
33   at ¶ 3.
34
35             58.    Washington extended the above-referenced orders several times, including
36
37   extending the “Stay Home–Stay Healthy” Proclamation 20-25 through May 31, 2020, after
38
39   which time Washington began a phased re-opening plan. See, e.g., Proclamation 20-20-25.4,
40
41   attached hereto as Exhibit K.
42
43
44
45
46
47


                                                                                    Perkins Coie LLP
     FIRST AMENDED COMPLAINT –15                                                1201 Third Avenue, Suite 4900
                                                                                  Seattle, WA 98101-3099
                                                                                    Phone: 206.359.8000
                                                                                     Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 17 of 439




 1                 E. Specific Evidence of COVID-19 Causing Direct Physical
 2                          Loss or Damage to Kemper’s Properties
 3
 4          59.     The first known potential COVID-19 case at the Properties was on or about
 5
 6   March 5, 2020, involving an employee of a Lincoln Square South office tenant who was
 7
 8   present at the Properties on that date. Kemper learned on or about March 11, 2020 that the
 9
10   employee tested positive for COVID-19 within days after being present at the Properties on
11
12   March 5, 2020.
13
14          60.     On or about March 12, 2020, Kemper learned that a Bellevue Square retail
15
16   tenant had an employee who tested positive for COVID-19. Investigation continues as to
17
18   when that employee had last been at Bellevue Square before testing positive.
19
20          61.     On March 16, 2020, consistent with Proclamation 20-13 and the intent of
21
22   Proclamation 20-14, Kemper corporate officers directed that all retail shops in Bellevue
23
24   Square, Bellevue Place, Lincoln Square North, and Lincoln Square North be closed due to
25
26   COVID-19 and related orders of civil authority. A true and correct copy of Kemper’s order
27
28   is attached hereto as Exhibit L.
29
30          62.     Additionally, on March 23, 2020, Kemper learned of a Bellevue Place office
31
32   tenant who had an employee test positive of COVID-19 after being in the office last on March
33
34   19, 2020.
35
36          63.     Between March 17, 2020 and April 18, 2020, Kemper partnered with
37
38   environmental health and safety consulting firm, EHS-International, Inc. (“EHSI”) to perform
39
40   COVID-19 testing at certain Properties following several instances (include the
41
42   aforementioned) where Kemper learned that employees and/or vendors who worked in certain
43
44   Properties tested positive for COVID-19 within a short time of being at the Property. EHSI’s
45
46
47


                                                                               Perkins Coie LLP
     FIRST AMENDED COMPLAINT –16                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 18 of 439




 1   testing confirmed the presence of the SARS-CoV-2 virus at least one location – the Redwood
 2
 3   Building – during the above-referenced time period.
 4
 5          64.     Even before receiving the EHSI results, Kemper was forced on or about April
 6
 7   17, 2020 to close the Redwood Building and Cascade Building temporarily for disinfection
 8
 9   based on a report that a janitorial staff member tested positive for COVID-19 within days
10
11   having been inside both buildings.
12
13          65.     More recently, in September 2020, further testing confirmed the presence of
14
15   the SARS-CoV-2 virus at another location – Bellevue Place.
16
17          66.     Ultimately, even absent this testing evidence, Kemper states, on information
18
19   and belief, that COVID-19 was present at all of the Properties starting in January and/or
20
21   February 2020 and at relevant times thereafter due to (1) prevalence of COVID-19 in King
22
23   County, Washington as the nation’s first COVID-19 “hot spot”; (2) the fact that the Properties
24
25   are almost all heavily trafficked public spaces such as restaurants, a shopping mall, hotels,
26
27   and office spaces; (3) the lack of available testing at high volumes, and (4) the lack of public
28
29   knowledge during January, February, and much of March that COVID-19 may be spread by
30
31   pre-symptomatic and asymptomatic individuals.
32
33        F. Insurers’ Failure to Investigate and Bad Faith Refusal to Accept Coverage
34
35          67.     On March 19, 2020, Kemper, provided the Insurers with notice of loss under
36
37   the Policies (“Claim”).
38
39          68.     As provided in the Policies, the Insurers appointed Jeffry Hellman from
40
41   McLarens to investigate and adjust the Claim. McLarens acknowledged Kemper’s Claim
42
43   immediately and asked several initial questions about the Claim.
44
45          69.     On March 26, 2020, Kemper provided written responses to McLarens’
46
47   preliminary written questions concerning the Claim. Kemper’s responses disclosed that


                                                                                  Perkins Coie LLP
     FIRST AMENDED COMPLAINT –17                                              1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 19 of 439




 1   several individuals who tested positive for COVID-19 were present within the Properties just
 2
 3   days before their positive tests and provided substantial information from which the Insurers
 4
 5   could conclude that, at a minimum, the communicable disease coverages in the Policies had
 6
 7   been triggered.
 8
 9          70.        On March 30, 2020, McLarens provided a written questionnaire to Kemper
10
11   from XL that, among other things, sought information not relevant to the XL Policy’s
12
13   coverages.
14
15          71.        On April 28, 2020, McLarens sent a letter to Kemper on behalf of the Insurers
16
17   “reserve[ing] all rights and defenses” under the Policies for Kemper’s Claim, but refusing to
18
19   acknowledge any claim or loss under the Policies.
20
21          72.        On June 24, 2020, Kemper provided McLarens with its written responses XL’s
22
23   questionnaire wherein Kemper stated with respect to each of the Properties that “COVID-19
24
25   has led to the physical loss of use and physical damage to the property.” Kemper’s written
26
27   responses also informed McLarens that Kemper retained BDO USA, LLP (“BDO”) to assist
28
29   with claim preparation and attached invoices and reports from EHSI related to testing and
30
31   cleaning the Properties.
32
33          73.        On July 17, 2020, McLarens again sent correspondence to Kemper on behalf
34
35   of the Insurers wherein the Insurers failed and refused to acknowledge their coverage
36
37   obligations for the Claim, including a failure to acknowledge any claim or loss under the
38
39   Policies.    McLarens’ correspondence also sought additional information from Kemper
40
41   regarding the Claim.
42
43          74.        On August 4, 2020, Kemper sent a response to McLarens providing
44
45   preliminary business interruption loss projections for several of the Properties from BDO,
46
47   responses to McLarens’ requests for information, copies of publicly-available orders from a


                                                                                  Perkins Coie LLP
     FIRST AMENDED COMPLAINT –18                                              1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 20 of 439




 1   civil authority that prohibited access to and use of certain elements of the Property due to
 2
 3   COVID-19 and re-sent the testing and cleaning-related invoices and reports.
 4
 5          75.       Despite receiving a detailed submission of materials on August 4, 2020 and
 6
 7   follow-up testing information in September 2020, Insurers failed and refused to timely
 8
 9   acknowledge their coverage obligations for the Claim or even that the Claim triggers the
10
11   Policies, forcing Kemper to file the instant action on the morning of October 30, 2020.
12
13          76.       Later that day, the Insurers sent correspondence to Kemper denying coverage
14
15   for the Claim.
16
17          77.       On November 3, 2020, Kemper sent the Insurers a written notice informing the
18
19   Insurers of their violations of the IFCA and providing them with an opportunity to cure such
20
21   violations. Kemper provided a copy of such notice to the Washington Office of the Insurance
22
23   Commissioner.
24
25          78.       On November 24, 2020, the Insurers’ agent, McLarens, sent Kemper a letter
26
27   disclaiming any liability under the IFCA and again wrongfully asserting that Kemper was not
28
29   entitled to coverage for its Claim.
30
31        G. Kemper’s Claim for COVID-19-Related Losses Triggered The “All Risks”
32                   AIG Form Policies and Various Coverages Therein
33
34          79.       The actual presence of SARS-CoV-2, the virus, which causes the COVID-19
35
36   communicable disease, at the Properties first arose during the period of the AIG Form Policies
37
38   and caused direct physical loss and/or direct physical damage at the Properties.
39
40                i. COVID-19 Has Triggered the Communicable Disease Response and
41                        Interruption by Communicable Disease Coverages
42
43          80.       As described herein, Kemper owns Properties that have been subjected to the
44
45   actual not suspected presence of a communicable disease, COVID-19.
46
47


                                                                                 Perkins Coie LLP
     FIRST AMENDED COMPLAINT –19                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 21 of 439




 1          81.     Kemper’s access to such Properties has been limited for more than 48 hours by
 2
 3   both: (1) an order of an authorized governmental agency regulating the actual not suspected
 4
 5   presence of COVID-19, including without limitation the Governor of the State of Washington;
 6
 7   and/or (2) a decision of an Officer of the Kemper as a result of the actual not suspected
 8
 9   presence of a communicable disease, including but not limited to Kemper’s direction to close
10
11   certain Properties.
12
13          82.     As a result, Kemper has incurred reasonable and necessary costs at its
14
15   Properties to cleanup, remove, and/or dispose of SARS-CoV-2 particles.
16
17          83.     Moreover, Kemper’s access to such Properties as a result of orders by an
18
19   authorized governmental agency and/or an Officer of Kemper has led Kemper to sustain and
20
21   continue sustaining on-going actual losses and extra expenses well in excess of the AIG
22
23   Policy, XL Policy, Liberty Policy, and CNA Policy sublimits.
24
25                ii. Kemper is Not Limited to the Communicable Disease Sublimits
26
27          84.     AIG, XL, Liberty, and CNA have issued identical “all risks” policies that do
28
29   not contain a broad-form communicable disease exclusion.
30
31          85.     The actual presence of SARS-CoV-2, the virus which causes the COVID-19
32
33   communicable disease, at the Properties caused direct physical loss and/or direct physical
34
35   damage to the Properties, triggering multiple coverages in the above-referenced AIG Form
36
37   Policies.
38
39          86.     Moreover, the presence of SARS-CoV-2, the virus which causes the COVID-
40
41   19 communicable disease, at locations away from, but within 1-mile and/or 5-mile proximity
42
43   to the Properties has triggered additional coverages within the above-referenced Policies.
44
45
46
47


                                                                                 Perkins Coie LLP
     FIRST AMENDED COMPLAINT –20                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 22 of 439




 1     iii. COVID-19 Triggered The AIG Form Policies Real and Personal Property Coverage
 2
 3          87.     Kemper has interests in substantial real and personal property (the Properties)
 4
 5   covered under Coverage 7(A) of the AIG Form Policies.
 6
 7          88.     COVID-19’s presence at the Properties caused direct physical loss and/or
 8
 9   direct physical damage to such Properties, requiring, among other things, closure of the
10
11   Properties, payment for extra cleaning, and payment for testing at the Properties.
12
13        iv. COVID-19 Triggered The AIG Form Policies Business Interruption Coverage
14
15          89.     Starting in or about March 2020, COVID-19 and the government orders related
16
17   to the same caused Kemper to incur a necessary interruption, both partial and total, in its
18
19   business caused by loss or damage to its Properties during the term of the AIG Form Policies.
20
21          90.     This loss triggers the business interruption coverage, including the 365-day
22
23   Extended Period of Liability.
24
25          91.     Kemper’s business interruption remains on-going due to the continuing loss
26
27   and/or damage to its Properties caused by the COVID-19 pandemic and government orders
28
29   related to the same.
30
31            v. COVID-19 Triggered The AIG Form Policies Extra Expense Coverage
32
33          92.     COVID-19 and the government orders related to the same have caused loss or
34
35   damage to the Properties and led Kemper to expenses in excess of the total cost chargeable to
36
37   the operation of Kemper’s business over and above the total cost that would normally have
38
39   been incurred to conduct the business had no loss or damage occurred.
40
41          93.     Such extra expenses include without limitation: incurring costs to promote
42
43   social distancing in its Properties, clean-up and disinfecting costs, property testing costs,
44
45   security costs, and capital expenditures on retrofitting heating, ventilation, and air
46
47   conditioning systems and escalators.


                                                                                 Perkins Coie LLP
     FIRST AMENDED COMPLAINT –21                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 23 of 439




 1           94.      These expenses trigger the AIG Form Policies extra expense coverage.
 2
 3                  vi. COVID-19 Triggered The AIG Form Policies Lost Rental Value
 4
 5           95.      Kemper has hundreds of commercial tenants and residential tenants in its
 6
 7   Properties.
 8
 9           96.      The presence of COVID-19 in its Properties and the government orders related
10
11   to the same has caused loss and/or damage, leading to a reduction in “Rental Value” for the
12
13   tenants impacted by such loss and/or damage.
14
15           97.      Such losses are covered under the AIG Form Policies.
16
17      vii. COVID-19 Triggered The AIG Form Policies Civil or Military Authority Coverage
18
19           98.      Starting in mid-March 2020, Washington Governor Jay Inslee issued a series
20
21   of Proclamations recognizing the damage being caused by COVID-19; acknowledging that
22
23   COVID-19 was spreading in and around King County, where the Properties are located,
24
25   including within 5 miles of the Properties (amongst other locations, there were multiple
26
27   confirmed COVID-19 cases reported at nearby hospitals and nursing homes); and acting to
28
29   prevent further community spread by, among other things, prohibiting dine-in access to
30
31   restaurants, bars, and coffee shops; banning gatherings and public events above a certain size,
32
33   including in the operation of movie theaters; and ultimately ordering Washington residents to
34
35   stay in their homes except for essential travel.
36
37           99.      These Proclamations and other orders from Washington state, county, and/or
38
39   municipal officials partially or totally prohibited access to the Properties by Kemper, its
40
41   tenants, their clients, and visitors.
42
43           100.     Such Proclamations and orders were issued as a direct result of COVID-19,
44
45   which is a “peril insured against” under the AIG Form Policies and led Kemper to incur
46
47


                                                                                 Perkins Coie LLP
     FIRST AMENDED COMPLAINT –22                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 24 of 439




 1   substantial losses at its Properties in an amount and for a duration to be proven at trial, thus
 2
 3   triggering the Civil and Military Authority coverage.
 4
 5         viii. COVID-19 Triggered The AIG Form Policies Attraction Property Coverage
 6
 7          101.    On information and belief, COVID-19 was present at and caused direct
 8
 9   physical loss or direct physical damage to several major properties not owned by Kemper, but
10
11   within 1 mile of the Kemper Properties, that attract business to Kemper’s Properties.
12
13          102.    Such attraction properties include without limitation: Bellevue Downtown
14
15   Park, KidsQuest Children’s Museum, Meydenbauer Bay Park, and the Meydenbauer
16
17   Convention Center.
18
19          103.    The presence of COVID-19, the direct physical loss or direct physical damage
20
21   caused by COVID-19, and the government orders related to the same that impacted the
22
23   “attraction properties” nearby led Kemper to incur substantial losses at its Properties in an
24
25   amount and for a duration to be proven at trial, thus triggering the Attraction Property
26
27   coverage.
28
29     ix. Kemper is Entitled to Contingent Time Element Losses Under the AIG Form Policies
30
31          104.    Due to the direct physical loss and/or direct physical damage at the properties
32
33   of Kemper’s visitors, customers, clients, and tenants, and the statewide government shutdown
34
35   and stay home orders that accompanied the rise of the pandemic (and orders in various
36
37   locations throughout the United States and elsewhere), Kemper’s Claim involves loss
38
39   resulting from damage to property that prevented visitors, customers, clients, and tenants from
40
41   being able to accept the goods or services provided by Kemper and/or its tenants.
42
43          105.    In other words, and without limitation, individuals or businesses who would
44
45   have otherwise patronized or rented the Properties could not do so due to the damage caused
46
47


                                                                                  Perkins Coie LLP
     FIRST AMENDED COMPLAINT –23                                              1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 25 of 439




 1   by the COVID-19 and the related government orders. This triggered the Contingent Time
 2
 3   Element coverage under the AIG Form Policies.
 4
 5        x. Kemper is Entitled to Claims Preparation Costs Under the AIG Form Policies
 6
 7          106.    Kemper began incurring costs by, among other things, hiring BDO to assist
 8
 9   with preparing and certifying the details of its Claim. Despite sending a questionnaire
10
11   requiring the assistance of BDO to complete, the Insurers refuse to acknowledge that the
12
13   Claim triggers the policies and the Insurers will not agree that any “Claim Preparation Costs”
14
15   are covered or necessary.
16
17          107.    Kemper is entitled to its “Claim Preparation Costs” under such policies in an
18
19   amount to be established through proof.
20
21        H. Kemper’s Claim for COVID-19-Related Losses Triggered The “All Risks”
22                     Zurich Policy and Various Coverages Therein
23
24          108.    The actual presence of SARS-CoV-2, the virus which causes the COVID-19
25
26   communicable disease, at the Properties first arose during the period of the Zurich Policy, and
27
28   caused physical loss and/or physical damage at the Properties.
29
30      i. At a Minimum, COVID-19 Has Triggered the Communicable Disease Response and
31                       Interruption by Communicable Disease Coverages
32
33          109.    The Zurich Policy defines a “communicable disease” in relevant part as
34
35   “disease which is . . .transmissible from human to human by direct or indirect contact with an
36
37   affected individual or the individual’s discharges.” Ex. B, General Provisions, ¶ 13.
38
39          110.    COVID-19 is a “communicable disease” as defined in the Zurich Policy.
40
41          111.    The Zurich Policy’s Communicable Disease Response Coverage and
42
43   Interruption by Communicable Disease coverages contain substantially similar terms the AIG
44
45   Form Policies. Kemper thus incorporates by reference the foregoing paragraphs as if fully set
46
47


                                                                                 Perkins Coie LLP
     FIRST AMENDED COMPLAINT –24                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 26 of 439




 1   forth herein and states that the presence of COVID-19 at its Properties has causes damage
 2
 3   and/or loss that triggers both of these coverages.
 4
 5                 ii. Kemper is Not Limited to the Communicable Disease Sublimits
 6
 7          112.     For the reasons discussed with respect to the AIG Form Policies, the Zurich
 8
 9   Policy does not limit Kemper’s Claim solely to the communicable disease coverage sublimits.
10
11              iii. COVID-19 Triggered Zurich Policy’s Property Damage Coverage
12
13          113.     The Zurich Policy covers damage to “Real Property” and “Personal Property.”
14
15          114.     Kemper has interests in substantial real and personal property (the Properties)
16
17   covered under Coverage 7(A) of the AIG Form Policies.
18
19          115.     COVID-19’s presence at the Properties caused physical loss and/or physical
20
21   damage to such Properties, requiring, among other things, closure of the Properties, payment
22
23   for extra cleaning, and payment for testing at the Properties. Such loss and/or damage
24
25   triggered the Zurich Policy.
26
27                 iv. COVID-19 Triggered Zurich Policy’s Business Interruption and
28                            Extra Expense (Time Element) Coverages
29
30          116.     The Zurich Policy’s insures “TIME ELEMENT loss as provided in the TIME
31
32   ELEMENT COVERAGES, directly resulting from physical loss or damage of the type
33
34   insured: 1) to property described elsewhere in this Policy and not otherwise excluded by this
35
36   Policy or otherwise limited in the TIME ELEMENT COVERAGES below; 2) used by the
37
38   Insured, . . . 3) while located as described in the INSURANCE PROVIDED provision or
39
40   within 1,000 feet/300 metres thereof . . . during the Periods of Liability described in this
41
42   section.” Ex. B, Time Element, ¶ I.A.
43
44          117.     The Zurich Policy also covers “expenses reasonably and necessarily incurred
45
46   by the Insured to reduce the loss otherwise payable under this section of this Policy. The
47


                                                                                 Perkins Coie LLP
     FIRST AMENDED COMPLAINT –25                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 27 of 439




 1   amount of such recoverable expenses will not exceed the amount by which the loss has been
 2
 3   reduced.” Id. at ¶ I.C.
 4
 5             118.   As set forth in the Zurich Policy, Kemper has sustained “actual loss,” including
 6
 7   without limitation a loss of “Gross Earnings,” that directly resulted from physical loss or
 8
 9   damage to its Property caused by COVID-19.
10
11             119.   Due to COVID-19 and the government orders related to the same, Kemper has
12
13   also incurred reasonable and necessary extra costs during the “PERIOD OF LIABILITY” to,
14
15   among other things, “temporarily continue as nearly normal as practicable the conduct of [it’s]
16
17   business.”
18
19             120.   Kemper’s “Period of Liability” opened on or about early March 2020 and
20
21   remains on-going as the Properties cannot be “(i) repaired or replaced: and (ii) made ready for
22
23   operations, under the same or equivalent physical and operating conditions that existed prior
24
25   to the damage” until the SARS-CoV-2 virus and the risks posed by COVID-19 are eradicated.
26
27             121.   Kemper’s losses thus trigger the “Gross Earnings”/business interruption and
28
29   extra expense coverages in the Zurich Policy in an amount to be proven at trial.
30
31                      v. COVID-19 Triggered Zurich Policy’s Rental Insurance
32
33             122.   Kemper has hundreds of commercial tenants and over one thousand residential
34
35   tenants in the Properties.
36
37             123.   The presence of COVID-19 in its Properties and the government orders related
38
39   to the same has caused loss and/or damage, leading to a reduction in the income Kemper
40
41   reasonably expected from its rentals.
42
43             124.   Such losses are covered under the Zurich Policy in an amount to be proven at
44
45   trial.
46
47            vi. COVID-19 Triggered The Zurich Policy Civil or Military Authority Coverage


                                                                                   Perkins Coie LLP
     FIRST AMENDED COMPLAINT –26                                               1201 Third Avenue, Suite 4900
                                                                                 Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
                                                                                    Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 28 of 439




 1          125.     Starting in mid-March 2020, Washington Governor Jay Inslee issued a series
 2
 3   of Proclamations recognizing the damage being caused by COVID-19; acknowledging that
 4
 5   COVID-19 was spreading in and around King County, where the Properties are located,
 6
 7   including within 5 miles of the Properties (amongst other locations, there were multiple
 8
 9   confirmed COVID-19 cases reported at nearby hospitals and nursing homes); and acting to
10
11   prevent further community spread by, among other things, prohibiting dine-in access to
12
13   restaurants, bars, and coffee shops; banning gatherings and public events above a certain size,
14
15   including in the operation of movie theaters; and ultimately ordering Washington residents to
16
17   stay in their homes except for essential travel.
18
19          126.    These Proclamations and other orders from Washington state, county, and/or
20
21   municipal officials, which were issued as a direct result of the physical loss or damage at the
22
23   Properties or within 5 miles of the same, restricted or prohibited partial or total access to the
24
25   Properties by Kemper, its tenants, their clients, and visitors.
26
27          127.    As a result of such orders, Kemper incurred an “Actual Loss Sustained” and
28
29   “EXTRA EXPENSE” as those terms are defined in the Zurich Policy.
30
31          128.    This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred
32
33   by the Kemper in an amount and for a duration to be proven at trial.
34
35            vii. COVID-19 Triggered The Zurich Policy Attraction Property Coverage
36
37          129.     On information and belief, COVID-19 was present at several major properties
38
39   not owned by Kemper, but within one statute mile of the Kemper Properties, that attract
40
41   business to Kemper’s Properties.
42
43          130.    Such attraction properties include without limitation: Bellevue Downtown
44
45   Park, KidsQuest Children’s Museum, Meydenbauer Bay Park, and the Meydenbauer
46
47   Convention Center.


                                                                                   Perkins Coie LLP
     FIRST AMENDED COMPLAINT –27                                               1201 Third Avenue, Suite 4900
                                                                                 Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
                                                                                    Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 29 of 439




 1             131.   The presence of COVID-19 and the government orders related to the same that
 2
 3   impacted the “attraction properties” nearby led Kemper to incur an “Actual Loss Sustained”
 4
 5   and “EXTRA EXPENSE” at its Properties in an amount and for a duration to be proven at
 6
 7   trial, thus triggering the Attraction Property coverage.
 8
 9       viii. COVID-19 Triggered The Zurich Policy’s Contingent Time Element Coverage
10
11             132.   The Zurich Policy provides Contingent Time Element Extended coverage for
12
13   “the Actual Loss Sustained and EXTRA EXPENSE incurred by the Insured during the
14
15   PERIOD OF LIABILITY directly resulting from physical loss or damage of the type insured
16
17   to property of the type insured at contingent time element locations located within the
18
19   TERRITORY of this Policy.” Id., Time Element, Supply Chain Time Element Coverage
20
21   Extensions, ¶ B.
22
23             133.   The Zurich Policy defines “contingent time element locations” in relevant
24
25   part as “any location . . . of a direct customer, supplier, contract manufacturer or contract
26
27   service provider to the Insured. . . [or] any location of a company that is a direct or indirect
28
29   customer, supplier, contract manufacturer or contract service provider to a location [of a direct
30
31   customer, supplier, contract manufacturer or contract service provider to the Insured].” Id.,
32
33   General Provisions, ¶ 13.
34
35             134.   The national presence of COVID-19 during the relevant time period caused
36
37   physical loss or damage to property of Kemper and Kemper’s tenants’ direct customers,
38
39   suppliers, and contract service providers.
40
41             135.   As a result of this damage, Kemper was deprived of, among other things,
42
43   guests, visitors, and customers for its properties, thus triggering covering under the Zurich
44
45   Policy.
46
47


                                                                                   Perkins Coie LLP
     FIRST AMENDED COMPLAINT –28                                               1201 Third Avenue, Suite 4900
                                                                                 Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
                                                                                    Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 30 of 439




 1           ix. Kemper is Entitled to Claims Preparation Costs Under the Zurich Policy
 2
 3          136.    Kemper began incurring Claim Preparation Costs as that term is used in the
 4
 5   Zurich Policy by, among other things, hiring BDO to assist with preparing and certifying the
 6
 7   details of its Claim. Zurich also has refused to acknowledge that the Claim triggers the Zurich
 8
 9   Policy and has refused to pay any Claim Preparation Costs.
10
11          137.    Since Kemper’s Claim is covered under the Zurich Policy, Zurich must accept
12
13   liability and – in so doing – agree to pay its share of Kemper’s “Claim Preparation Costs” in
14
15   an amount to be established through proof.
16
17                    x. COVID-19 Triggered The Zurich Policy Protection and
18                             Preservation of Property Coverages
19
20          138.    The Zurich Policy provides for “reasonable and necessary costs incurred for
21
22   actions to temporarily protect or preserve insured property; provided such actions are
23
24   necessary due to actual, or to prevent immediately impending, insured physical loss or damage
25
26   to such insured property.” Ex. B, Property Damage, Other Additional Coverages, ¶ (U). The
27
28   “Protection and Preservation of Property” coverage also provides for “Actual Loss Sustained
29
30   by the Insured for a period of time not to exceed 48 hours prior to and 48 hours after the
31
32   Insured first taking reasonable action for the temporary protection and preservation of
33
34   property injured by this Policy provided such action is necessary to prevent immediately
35
36   impending insured physical loss or damage to such insured property.” Id. at Time Element,
37
38   Additional Time Element Coverages, ¶ G.
39
40          139.    COVID-19 has caused and continues to cause physical damage and/or physical
41
42   loss to Kemper’s Properties.
43
44          140.    The risks posed by COVID-19’s spread have led Kemper to take actions to
45
46   temporarily protect or preserve its property, thereby triggering the aforementioned coverages.
47


                                                                                 Perkins Coie LLP
     FIRST AMENDED COMPLAINT –29                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 31 of 439




 1                                   I. No Exclusions Bar Coverage
 2
 3           141.       No exclusions in the AIG Form Policies or Zurich Policy applies to bar
 4
 5   coverage for the actual presence of COVID-19 at the Properties, direct physical loss or direct
 6
 7   physical damage caused by COVID-19, or within applicable distance limitations set forth in
 8
 9   the Policies, or for any other losses, costs, or expenses covered by the various coverage forms
10
11   set forth above.
12
13                                      V. CAUSES OF ACTION
14
15                  COUNT I: BREACH OF CONTRACT - ALL DEFENDANTS
16
17           142.      Kemper realleges and incorporates by reference the preceding paragraphs of
18
19   this Complaint as if fully set forth herein.
20
21           143.      Kemper entered into legally binding written contracts of insurance with each
22
23   of the Insurers when the Insurers issued the Policies to Kemper.
24
25           144.      In the Policies, the Insurers each agreed to cover “all risks,” including the
26
27   specifically enumerated risk of a “communicable disease.”
28
29           145.      Kemper made a Claim to each of the Insurers under their respective Policies
30
31   for losses arising out of the COVID-19 pandemic and related government orders for each of
32
33   its Properties.
34
35           146.      Among other things, Kemper’s Claim seeks: (1) business interruption/time
36
37   element coverage; (2) “EXTRA EXPENSE” coverage; (3) coverage for lost “Rental Value,”
38
39   known in the Zurich Policy as “Rental Insurance”; (4) the full aggregate limits for
40
41   “Communicable Disease Response” and “Interruption by Communicable Disease”; (5) Civil
42
43   and Military Authority coverage; (6) Ingress/Egress coverage; (7) loss arising out of
44
45   Attraction Property; (8) Contingent Time Element loss; and (9) “Claim Preparation Costs”
46
47   under the Policies.


                                                                                  Perkins Coie LLP
     FIRST AMENDED COMPLAINT –30                                              1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 32 of 439




 1           147.   Kemper also seeks recovery for its losses under the “Protection and
 2
 3   Preservation of Property” Coverages in the Zurich Policy.
 4
 5           148.   Kemper’s Claim for each of these forms of coverage is covered under each of
 6
 7   the Policies as outlined herein and not excluded.
 8
 9           149.   Kemper has complied in all material respects with the conditions and
10
11   requirements of the Policies and/or such conditions and requirements have been waived, or
12
13   their satisfaction otherwise excused by operation of law, by government orders issued due to
14
15   the pandemic, or by the Insurers’ conduct. Such conditions or requirements include without
16
17   limitation paying the premium, providing timely notice of its Claim, or submitting a proof of
18
19   loss.
20
21           150.   Moreover, in the alternative, to the extent Kemper did not meet any conditions
22
23   any of the Policies, the applicable Insurer suffered no prejudice as McLarens has conducted a
24
25   very limited paper investigation of the Claim, has refused for over seven months to
26
27   acknowledge the Claim even triggers the Policies, and no Insurer accepted any coverage or
28
29   paid any amount under the Policies.
30
31           151.   By failing and refusing to provide coverage to Kemper under the Policies, each
32
33   of the Insurers has breached their respective policy obligations to Kemper.
34
35           152.   As a direct and proximate result of such breaches, Kemper has been deprived
36
37   of the benefit of its bargained-for insurance coverage and has incurred damages in excess of
38
39   $30 million in an amount to be proven at trial.
40
41               COUNT II: DECLARATORY JUDGMENT– All DEFENDANTS
42
43           153.   Kemper realleges and incorporates by reference the preceding paragraphs of
44
45   this Complaint as if fully set forth herein.
46
47


                                                                                Perkins Coie LLP
     FIRST AMENDED COMPLAINT –31                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 33 of 439




 1          154.     Kemper provided the Insurers with timely notice of its Claim under the Policies
 2
 3   and sought coverage under the multiple forms of coverage described herein, including through
 4
 5   multiple submissions of information and via correspondence with the Insurers’ assigned
 6
 7   claims adjustor, McLarens.
 8
 9          155.     Acting by and through McLarens, the Insurers have reserved their rights to
10
11   deny coverage and failed to acknowledge coverage for any aspect of the Claim under any of
12
13   the Policies.
14
15          156.     Thus, an actual and justiciable controversy exists as between Kemper and each
16
17   of its Insurers concerning the availability of coverage under the Policies for Kemper’s Claim.
18
19   Such controversy is ripe for judicial review.
20
21          157.     Accordingly, pursuant to RCW 7.24.010, et seq., Kemper seeks the Court’s
22
23   declaration of the parties’ rights and duties under the Policies with respect to Kemper’s Claim
24
25   and respectfully request that the Court issue a declaration that: (1) each of the coverage
26
27   provisions identified herein is triggered by Kemper’s Claim; (2) Kemper’s Claim is not
28
29   subject to any exclusion or limitation in the Policies; and (3) the Insurers are thus liable to
30
31   cover Kemper’s Claim.
32
33                        COUNT III: BAD FAITH – ALL DEFENDANTS
34
35          158.     Kemper realleges and incorporates by reference the preceding paragraphs of
36
37   this Complaint as if fully set forth herein.
38
39          159.     Kemper’s Insurers are obligated under Washington law to fulfill all duties
40
41   under the Policies in good faith and deal fairly with their insured.
42
43          160.     The Insurers have individually and collectively failed to act in good faith to
44
45   achieve a prompt, fair, and equitable settlement of Kemper’s claims for losses arising out of
46
47   the COVID-19 pandemic despite its liability being reasonably clear.


                                                                                  Perkins Coie LLP
     FIRST AMENDED COMPLAINT –32                                              1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 34 of 439




 1          161.    Indeed, the Insurers’ issued Policies to Kemper that specifically cover property
 2
 3   damage and business interruption losses arising out of a “communicable disease” like
 4
 5   COVID-19.
 6
 7          162.    Despite this, over a seven-month period the Insurers: (1) undertook no
 8
 9   independent investigation of the claims beyond sending paper questionnaires; (2) sought
10
11   irrelevant information from Kemper in their questionnaires that did not arise from the terms
12
13   of the Policies; (3) failed for months to acknowledge that any portion of the Claim was covered
14
15   under the Policies; and (4) failed to provide a coverage opinion beyond bare-bones reservation
16
17   of rights letters sent by McLarens.
18
19          163.    Indeed, even the communications from McLarens were not on behalf of the
20
21   Insurers. As explained in the McLarens April 28, 2020 “reservation of rights” letter: “[t]he
22
23   Insurers specifically reserve the right to themselves to make all coverage decisions with
24
25   respect to your claim, and only the authorized communications concerning coverage are those
26
27   conveyed in in a writing signed by the Insurers or expressly saying that the writing has been
28
29   authorized by the Insurers. McLarens . . . do not have authority to interpret the Policy for the
30
31   Insurers or otherwise decide coverage for it.” The Insurers have thus not communicated a
32
33   coverage decision of any kind either directly from themselves or by an “authorized
34
35   communication.”
36
37          164.    Each of these actions violates numerous applicable regulations with respect to
38
39   proper claims handling, including without limitation: WAC 284-30-330(1), (2), (3), (4), (6),
40
41   (7), and (13); WAC 284-30-360; and WAC 284-30-370.
42
43          165.    Through their course of conduct, the Insurers have each violated their duty of
44
45   good faith and placed their interests ahead of those of their insured, in what could only be an
46
47


                                                                                  Perkins Coie LLP
     FIRST AMENDED COMPLAINT –33                                              1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 35 of 439




 1   intentional effort to delay complying with their obligations under Policies issued to cover the
 2
 3   exact type of losses incurred here.
 4
 5          166.    The Insurers’ bad faith conduct has directly and proximately caused damage
 6
 7   to Kemper, including without limitation by losing the time value of its Claim proceeds and by
 8
 9   forcing Kemper to hire counsel to pursue the Insurers and now file this action due to the
10
11   Insurers’ dilatory, unreasonable conduct.
12
13          167.    The Insurers are thus legally obligated to pay all damages caused by their
14
15   conduct performed in bad faith or in violation of applicable statutes and resolutions.
16
17    COUNT IV: VIOLATION OF WASHINGTON CONSUMER PROTECTION ACT
18
19          168.    Kemper realleges and incorporates by reference the preceding paragraphs of
20
21   this Complaint as if fully set forth herein.
22
23          169.    By virtue of being issued in the Washington to a Washington-based insured
24
25   and insuring property based in Washington, the Policies are each subject to the WCPA, RCW
26
27   19.86, et seq., and insurance claims handling regulations.
28
29          170.    For the reasons described above, the Insurers have engaged in unfair and
30
31   deceptive acts and practices in their investigation and resolution Kemper’s Claim, in violation
32
33   of numerous insurance regulations for proper claims handling, including but not limited to
34
35   WAC 284-30-330(1), (2), (3), (4), (6), (7), and (13); WAC 284-30-360; and WAC 284-30-
36
37   370.
38
39          171.    The Insurers’ individual and collective breaches of the covenant of good faith
40
41   and fair dealing and violations of the above-referenced claims handling regulations are unfair
42
43   and deceptive business practices that violate the WCPA.
44
45          172.    Kemper has been damaged by the Insurers’ individual and collective violations
46
47   of the WCPA, including without limitation by losing the time value of its Claim proceeds and


                                                                                  Perkins Coie LLP
     FIRST AMENDED COMPLAINT –34                                              1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 36 of 439




 1   by having to hire counsel to pursue the Insurers and now file this action due to the Insurers’
 2
 3   dilatory and unreasonable conduct.
 4
 5          173.    Kemper is thus is entitled to recovery of all of its damages, exemplary or
 6
 7   multiplier damages, and attorneys’ fees from each of the Insurers as a result of their respective
 8
 9   violations of the WCPA.
10
11   COUNT V: VIOLATION OF WASHINGTON INSURANCE FAIR CONDUCT ACT
12
13          174.      Kemper realleges and incorporates by reference the preceding paragraphs of
14
15   this Complaint as if fully set forth herein.
16
17          175.    Based on the above-described conduct, the Insurers have violated the IFCA,
18
19   RCW 48.30.010, by, among other things:
20
21                  A.      misrepresenting pertinent facts or insurance policy provisions,
22                          in violation of WAC 284-30-330(1) and WAC 284-30-350;
23
24                  B.      failing to acknowledge and act reasonably promptly upon
25                          communications with respect to the claims, in violation of
26                          WAC 284-30-330(2) and WAC 284-30-360;
27
28                  C.      failing to adopt and implement reasonable standards for the
29                          prompt investigation of claims arising under insurance policies,
30                          in violation of WAC 284-30-330(3) and WAC 284-30-360;
31
32                  D.      failing to complete its investigation of each claim within thirty
33                          days after notification of claim while providing no justification
34                          for any potential belief that its investigation cannot reasonably
35                          be completed within that time, in violation of WAC 284-30-
36                          370;
37
38                  E.      refusing to pay claims without conducting a reasonable
39                          investigation, in violation of WAC 284-30-330(4);
40
41                  F.      failing to affirm or deny coverage within a reasonable period of
42                          time, in violation of WAC 284-30-330(5);
43
44                  G.      not attempting in good faith to effectuate prompt, fair and
45                          equitable settlements of claims in which liability has become
46                          reasonably clear, in violation of WAC 284-30-330(6);
47


                                                                                   Perkins Coie LLP
     FIRST AMENDED COMPLAINT –35                                               1201 Third Avenue, Suite 4900
                                                                                 Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
                                                                                    Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 37 of 439




 1                    H.      compelling a first party claimant to initiate litigation to recover
 2                            amounts due under the Policy, in violation of WAC 284-30-
 3                            330(7); and
 4
 5                    I.      failing to promptly provide a reasonable explanation of the
 6                            basis in the insurance policy in relation to the facts or applicable
 7                            law for denial of a claim or for the offer of a compromise
 8                            settlement, in violation of WAC 284-30-330(13).
 9
10          176.      Kemper has been damaged by the Insurers’ violations of the IFCA, including
11
12   without limitation by losing the time value of its insurance claim proceeds and by having to
13
14   hire counsel to pursue the Insurers and now file this action due to the Insurers’ unfair and
15
16   deceptive investigation and wrongful, unreasonable denial of coverage.
17
18          177.      Kemper has complied with all obligations under the IFCA, including without
19
20   limitation, providing the Insurers and the Washington Office of the Insurance Commissioner
21
22   with 20-day written notice of the basis for this cause of action.
23
24          178.      The Insurers have failed to resolve the basis for this action within the statutorily
25
26   required time period.
27
28          179.      The Insurers are liable to Kemper for actual damages, plus statutory exemplary
29
30   or multiple and/or treble damages, caused by the Insurers’ violations of IFCA, together with
31
32   all attorneys’ fees and other expenses.
33
34                                     VI. PRAYER FOR RELIEF
35
36          WHEREFORE, Plaintiff Kemper Holdings, LLC prays for the following relief:
37
38          A.        Enter a judgment in favor of Kemper and against the Insurers, as requested
39
40   herein, on each of the Counts in Kemper’s Complaint;
41
42          B.        Award Kemper its actual and consequential damages sustained as a result of
43
44   the Insurers’ individual and collective breaches of the Policies in an amount to be established
45
46   through proof;
47


                                                                                      Perkins Coie LLP
     FIRST AMENDED COMPLAINT –36                                                  1201 Third Avenue, Suite 4900
                                                                                    Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
                                                                                       Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 38 of 439




 1          C.      Enter a declaration of the rights of the parties under the Policies with respect
 2
 3   to Kemper’s Claim that includes, but may not be limited to, declaring that: (1) each of the
 4
 5   coverage provisions identified herein is triggered by Kemper’s Claim; (2) Kemper’s Claim is
 6
 7   not subject to any exclusion or limitation in the Policies; and (3) the Insurers are thus liable to
 8
 9   cover Kemper’s Claim.
10
11          D.      Enter a judgment awarding Kemper all damages suffered or incurred arising
12
13   from the Insurers’ individual and collective bad faith conduct.
14
15          E.      Enter a judgment awarding Kemper all damages suffered or incurred as a result
16
17   of or arising from the Insurers’ individual and collective violations of the WCPA, including
18
19   actual damages, plus statutory exemplary or multiple and/or treble damages, together with all
20
21   attorneys’ fees and other expenses.
22
23          F.      Enter a judgment awarding Kemper all damages suffered or incurred as a result
24
25   of or arising from the Insurers’ violations of the IFCA, including actual damages, plus
26
27   statutory treble damages, together with all attorneys’ fees and other expenses.
28
29          G.      Enter a judgment awarding Kemper pre-judgment interest and post-judgment
30
31   interest under applicable law; and
32
33          H.      Enter a judgment awarding Kemper its costs of court and any other and further
34
35   relief to which it may justly be entitled.
36
37                                          JURY DEMAND
38
39          Kemper hereby demands a trial by jury of all issues so triable that are raised herein
40
41   or which may be raised in this action.
42
43
44
45
46
47


                                                                                     Perkins Coie LLP
     FIRST AMENDED COMPLAINT –37                                                 1201 Third Avenue, Suite 4900
                                                                                   Seattle, WA 98101-3099
                                                                                     Phone: 206.359.8000
                                                                                      Fax: 206.359.9000
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 39 of 439




 1
 2   DATED: November 30, 2020              s/ Nicholas P. Gellert, WSBA No. 18041
 3                                         NGellert@perkinscoie.com
 4                                         James M. Davis, WSBA No. 32696
 5                                         JamesDavis@perkinscoie.com
 6                                         Perkins Coie LLP
 7                                         1201 Third Avenue, Suite 4900
 8                                         Seattle, WA 98101-3099
 9                                         Telephone: 206.359.8000
10                                         Facsimile: 206.359.9000
11
12                                         Bradley H. Dlatt (pro hac vice to be filed)
13                                         Perkins Coie LLP
14                                         131 South Dearborn Street, Suite 1700
15                                         Chicago, IL 60603-5559
16                                         Phone: 312.324.8400
17                                         BDlatt@perkinscoie.com
18
19                                         Attorneys for Plaintiff
20                                         Kemper Holdings, LLC
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47


                                                                     Perkins Coie LLP
     FIRST AMENDED COMPLAINT –38                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 40 of 439
              ®                                ❑




             EX IBIT A
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 41 of 439




                        ~
 Parker,5mith 8. Feek, Inc.
                                                                           Ed.            Ed BrokPng LLP
                                                                                   52 Leadenhdll 5treet
 2233 1 12TH Avenue N.E.                                                                      LonQon
 Sellevue                                                                                      EC3A 2EB
 Wa 98004                                                                           *44 (0) 20 7480 7322
 US A                                                                              www.edbroking.com



                                    Evidence of Cover

 Insured: Kemper Holdings, LLC                                                          31 July 2019
 Risk No: B0702PN30477an


Please find attached evidence of the cover thai has been placed with Insurers in accordance with
your instructions. Standard registered market ciauses may be referred to within the contract
documentation but not atlached to the contract. If you require a copy of any clause(s) referred to,
these will be provided upon request.

Please review the attached documen₹ation carefully to conRrm that it accurately reflects the cover,
limits and terms that you instructed us to place. If you have any questions about the contract
described or if any of the terms and conditions are unclear or do not meet your requirements, or if
any of the detaiJs are incorrect you must advise us immediately.

Warranties / Subjectivities / Conditions Precedent
Insurers may have imposed specific and possibly, restrictive terms on your contract that need to be
strictly compfied with.

In particular, please note those terms cantained under the Express Warranties, Conditions Precedent
and Subjectivities headings on the attached document. These have been expressly added by
underwriters in addition to or possibiy instead of other warranties, conditions precedent and onerous
terms included in the contract. Please be advised that warranties and conditions precedent may be
included but may not be necessariiy labelled as such. Please make sure that you understand all such
terms fully and are abie to compiy with fheir requiremenfs exacfly. Failure to comply with warranfies
and/or condi₹ions precedent and/or subjectivities may tead to concellation of cover and/or denial
of ciaims.

if you are in any doubt as ta compl'tance with any such terrns, p3ease contact us immediateiy.

Premlum Payment Terms
Your attention is drawn to the premium payment terms in fhe contract. It is impartant that these terms
are complied with in order to avoid the risk of your cover being cancetled for failure to pay on time.
Premium paymen₹s need to be made to us no later than the 18ih September 2019 in order that we
can pay Insurers by the required date. Where further instalments are due the premium payment
dates can be determined from the debit notes that we send you.

If you have any queries about your obligations in this respect please advise us immediately.

                                                                                   Page 1 of 4
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 42 of 439

Risk No: B0702PN304770n
                          s                                                ®
Notiflcatlon of Claims

Claims must be advised to your usual contact(s) at Ed Broking, which cannot be heid liable for its
lack of action regarding a claim notified to an email address which does not specify an individual
representative of Ed Broking.

Please no₹e any special obliga₹ions for reporting and handling claims in the contract. It is important
that these are complied with in order not to prejudice cover. It is essential that all actual, threatened
or poteniial ciaims are immediateiy natified to us ar the party identified in the contract so that Insurers
can be advised promptiy. Failure to comply may mean that a ciaim will no₹ be paid.

puty o1 pisclosure

This contract of insurance is subject to the law of the State of Washington, United 5tates of America.
Please ensure that all applicabie legal and regulafory requirements in refation to this contract,
including requirements for disciosure of informatian ta Insurers in relaiion to It, are drawn to yaur
ciient's attention.

Other Iniormcrtlon

Please notify us promptiy if you require any amendments to the cover under ihis contract.
Amendments wiil be provided to you as an endorsemeni to this document, subject ₹o agreement by
your Insurers where required.

Securlty

Please also check the attached list of Insurers that have underwriften the con₹ract and contact us
immediately if you have any queries.




                                                                                       Page 2 of 4
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 43 of 439

Risk No: 80702PN304770n
                       ®                                          •


 100% of 40% American Internationa! Group UK L₹d T/A LEX-London
     of 100%

 100% of 40%'0 of 100% Order




                                      FPg-d         I
                                              ff_+'►1~i~
                                                      q~ "~
                                                  -----_____
                                                                      . ..
                                          Ed Broking LLP
                                      Auttrorised Signatory
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 44 of 439

Risk No: B0702PtV304770n
                        0                                           •
                                        FAi'CA Declaratl®n
      Risk No: B0702PN304770n                                                           31 ?uly 2019

     To the best of Ed Broking's knowledge and belief, the following Insurers are FATCA compliant
     and the following links haye been proyided by Insurers:
     American In₹ernotional Group UK Lid T/A LEX-London

     Form ayailable upon request. Ed filesite ref: 23,654,007




     To ihe best of Ed Broking's knowledge and befief, ₹he following Insurers are NOT FATCA
     compliant:
             Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 45 of 439



                                             '                                                      ' Edm
                                                                                                         Ed 8roking LLP
                                                                                                         52 Leadenhal! Street
                                                                                                         London, EC3A 2EB
                                                                                                         +44 (0)20 7480 7322
                                                                                                         www.®dbroking.com

                                                                     DEBIT NOTE

    PARKER,SMITH & FEEK, INC.
    2233 112TH AVENUE N.E.                                                             OUR RISK NO : PN304770n
    BELLEVUE                                                                           TRANS NO    : OP7054604
    WA 98004                                                                           DATE        : 31ST JULY 2019
    USA

    ASSURED                              : KEMPER HOLDINGS, LLC
    TYPE                                 : ALL RISKS OF DIRECT PHYSICAL LOSS OR DAMAGE
    PERIOD                               : 31ST JULY 2019 TO 31ST JULY 2020


     DETAILS                             : ORIGINAL PREMIUM

    AMOUNT                                                                                            USD --------------
                                                                                                          1,057,540.00DB


     DUE TO US BY 14TH SEPTEMBER 2019

    IMPORTANT: PLEASE ENSURE THE TRANSACTION REFERENCE IS QUOTED
    WHEN REMITTING FUNDS,
    PREMIUM PAYMENTS NEED TO BE MADE TO ED BROKING LLP NO LATER THAN THE
    "DUE TO US" DATE AHOVE IN ORDER THAT WE CAN PAY UNDERWRITERS BY THE
    REQUIRED DATE OF 28TH SEPTEMBER 2019. IT IS IMPORTANT THAT THIS DATE
    IS MET AS YOUR (RE)INSURANCE CONTRACT WILL BE TERMINATED FOR FAILURE
    TO PAY ON TIME.




    Aulhortsed ond regulaletl by the Fnondol Contluct Aulhorlfy
    Re®hslered OHica: 52laoCenholl Streel. London EC3A 2E9 Reg No. OC339735 Englantl                     Broker at


~
              Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 46 of 439



                                               •                                                    • Edm
                                                                                                         Ed eroking LLP
                                                                                                         52 Leodenhall Street
                                                                                                         London, EC3A 2EB
                                                                                                         +44 (fl)20 7480 7322
                                                                                                         www.®dbroking.com

                                                                     CONTrNUATION

     PARKER,SMITH 6 FEEK, ZNC.
     2233 112TH AVENUE N.E.                                                            OUR RISK NO : PN304770n
     BELLEVUE                                                                          TRANS NO    : OP7054604
     WA 98004                                                                          DATE        : 31ST JULY 2019
     USA


     US Dollars
     Account Name:    Ed Broking LLP
     Bank Name:       The Royal Bank of Scotland PLC
     Bank Address:    London Corporate Service Centre
                      Level 7
                      Aldgate Union
                      10 Whitechapel High Street
                      London   E1 8DX
     Bank Sort Code: 16--01-01
     Bank Swift BIC: RBOS GB 2L
     Account No/Code: NEWMAR USD 1
     IBAN Number:     GB43 RBOS 1663 0000 1612 37




    Aulhor(sed artd reguloted hy ihe FmoncJnl Condvct Authorify
    Re©atered OHVice: 52 Leodenholl Streei, London EC3A 2E8 Rag ko. OC374735 Englond                     Broker at


~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 47 of 439
                       ®


                                                       Ed   0




           IViARKET REF®RIVJ COIVT'RACT
                     PRC9PERTY & CASUALTY ®1V[5I®N

                   INSIJRED; ICEMPER HOLDlNGS, LLG

                           PoLicy No.: PN30477nN




                                     Efl BROKING LLP
                                 52 LEAOENHALL5YREEC
                                   LONflON, ECaA 2EB

  Doamem= 8MPbWWP=91=7 9
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 48 of 439
                        C7

                         IJMR:           B0702 PN304770n




                                   RISK DETAILS -SECTION I
  UNIQUE MAEtKET
  REFEKENCE:                 80702PN304770n

  TYPE:                      All Rlsks of direct physical loss or damage, as defined In ihe Policy
                             Form

  NAMED INSUitEa:            Kemper Hofdings, LLC as deftned in the policy

  ADDRESS OF tliE
  INSURED:                   575 Bellevue Square;
                             Bellevue,
                             Washington,
                             98804


  PERIOD:                    From: 31 i+ July, 2019 to: 31st July, 2020
                             Both daies at 12.01 a.m, Local Standard rme at the location of
                             the property involved.


 INTEREST:                   Real and Personal Properfy and Time Element Coverages as
                             defined in the Policy

  LIM1T OF LIABILITY;        USD 1,000,000,000 each Loss Occurrence includ'sng
                             USD 200,000,000 each Loss Occurrence and iri the annual
                             aggKegafie 1n respect of the peril of F1ood
                             USD 200,000,000 each Loss Occurrence and in the annual
                             aggregate in respect of the peril of Earthquake
                             Which applies in excess of the Deductibies, as per the attached
                             Schedule.

  DEDUGTIBLES:               As per the attached Schedule fn SEC170N IV - SCHEDULE OF
                             PROGRAM DEDUCTIBLES

 SU®LIMITS:                  As per the attached Schedule in SECI7ON III - SCHEDiJLE OF
                             PROGRAM SUBLIMTTS

  TERRITORY:                 Worldwide.




                             ~jk
                             En ep0Rl~       E
                                         !

                                                                              Page ! of 24
                                                          1
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 49 of 439




                     UMIt:        BU742 PN304774n

  CONDII'IONS:       Poiicy Wording as ottached, except as deflned herein.

                      NMA 464 War and Civil Wor Exclusion Clause

                      NMA 2962 Biologicol or Chem[cal Materials Exclus'son

                      NMA 1191 Radioactive Contominatlon Exclusion ClQuse - Physical
                     Damage - Direct - U5D 1,000,000 sublimit to apply

                     LMA 5062 Fraudulent Cloims Cfouse

                      LMA 5219 U.S. Terrorism Risk Insurance Act of 2002 as amended
                     Not Purchased Clouse

                     LMA 5130 Appiication of Sublimits Endorsement

                      LMA 3100 Sonction limitation & Facclusion Clause

                      NMA 2914 Electrr'onic Dafia Endorsement (Amended)

                      NMA 2802 Electronic Date Recognition Fxclusion (EDRE)

                      LMA 5018 Moid Fxclusion
                                                                                               r
                     Pollution, Contamination, Debris Removal Exclusion Endorsement.

                     Agree, If required, to allow agent to issue Certificates and / or
                     Verificaflons and / or Evidence of Insurance without advice.

                     Nominaled Loss Adjus4er: JefF Hellman, McLarens Seottle, 19324
                     401 ' Avenue West, Suite C, Lynnwood, WA, 98036

                      Earthquake and Yier 1 wind county list to apply In respect of any
                     additions to the schedule, as attached.


  EC?RESS            None -- other than as may exast In fihis slip or in the standard pollcy
  WARRANTI ES:       wording and as contained under the Premium Payment 7erms.

  CON®ITIONS
  PkECEDENT:         None - other than as moy exist in thls slip or in the standard policy
                     wording.

  SULJECTINIITIPS:    None




                      ~                                                           1
                     ED BROKIIrS ACtt Exe[                                        S



                                                                       PaBe 2 of 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 ,.~~~
                                                   Page 50_ ~.
                                                            of~-~
                                                               439—~.:~._._                            _—_~

                        •                                          :                                     ~



                                        B0702 PN304770n

  CHOICE OF LAW &
  JURISDICTION:             This Policy is govemed by the laws of the state of Washington
                            Jurisdiction as per otherservice of 5uit Ciause NMA 1998 naming
                            Mendes and Mount {AttorneysJ, 750th Seventh Avenue, New York,
                            NY, 1QOZ 9- 6870


  PREMIUM:                  U5D 2,643,850         (100%) annual


                                                          'qF1Qi

  PREMIUM PAYMENT
  TEIiMS:                   Premium Payment Condition (Time on Risk) 4/86.
                            It is a condifion of this coniract of Insurance that the premium
                             due at inception rnust be poid to and received by insurers on or
                            before miclni8ht an 2P September 2019.
                            If this condiHon is not complied with, then this controcf o#
                            Insurance sholl terminate on the above date until the Insured
                            hereby agreeing to pay premium calculated os not less than pro
                            rata temporis.

 TAXES PAl'ABLE BY
 INSURED AND
  ADMINlSTERED BY
 INSURERS:                  None


  RECORDING
  TRANSMITIING d.
  STORING
  INFORMATION:              ED BROKING LLP moy maintain all files In relation to this insurance
                            electronically,

  INSURER CONTRACT
  DOCUMENTATION:            This document details the Contract terms entered into by the
                            Insurer(sy and constitutes the Contract Documenf. insured(s) are
                            advised that if ony terms, clauses ar conditions are unclear they
                            should contact Ed Broking, LLP Immediately.

                            Unless otherwise specified below, no further insurer conimct
                            documentation wili be issued.

                            Any further documentation changing this contract, agreed in
                            accordance with fihe contract change provisions set out in fhis
                            contract, shall form the evidence of such a change.




                                                                                                  V%
     V 6NOKING Broker       EQ 9ROKINU AeR Exee



                                                                           Aage 3 of 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 51 of 439
                   •



                       UIViR: I B0702 PN304770a

 1NOTICES;             This contraci ls subject to US State Surpllis Llnes requirements. It is
                       ihe responsibility of the surpfus lines aroker to affix a surplus Eines
                       notice fio the contract document before it is provided to insurers.
                       In the event that the surpius Sines notice is not offixed to the
                       contract the insured should contpct the surpius IPnes broker.




                                                                                             ~
     RQXIN66mkCr       E68RDIpNGACctEx®C



                                                                         page 4 Oi?r4
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 52 of 439
                   ®



                        UMIt: T7BO702 PN304?708

                               i.o~.,~..:x.~,   ~~iLoi z FO
    The following informatfon was provided to Insurer(s) to support the ossessment
    oP the risk 4# the time of underwriting:

    Toha{ Sum insured: USD 2,292,726,725

    Breokdown of values as per Schedule attached hereto whlch noted and
    ogreed by Insur®r(s) as per email received from Parker, Smith & Feek on 24'h
    July 2aT 9 0 21:10

    less Rec®rd: as per Loss Runs attacheci hereto which noted and agreed by
    Insurer(s) as per email recei.ved frorn Parker, Smith & Feek on 11 "h May 2019 ®
    23:18




     11~11N\Q           kA
     =NG Braklr         Fh BBDKIIYG Acct Luec


                                                                         Pap 5 of 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 53 of 439




                          UN1Rs         B0702 PN3®4770u

                     Ve. ~ ~        -    •   ;..~        _.1Yt .   .~     •

     Ammonia confaminotion                          USD 500,000

     Attraction property                            30 consecutive days, maximum
                                                    USD25,000,000 1 mile limitation
     Automafic coverage                             120 day period bufi not to
                                                    exceed a USD50,0U0,000 limit,
                                                      er tocatiora
     Clvil or mil'rfary authority                   30 consecutive days, moximum
                                                    USD25,000,000, 5 mite limitafion
     Claims preparation costs                                            {~~/
                                                    Vs{~ Z' otio,OJ~.a



     Communicable disease response                  USDi,000,000 in the aggregdfe dudng
                                                    any policy year

                                                    The Company's maximum limit of
                                                    Ifability for INTERRUPTION BY
                                                    COMMUNICABLE
                                                    DISFASE and this coverage combined
                                                    sholl not exceed USDI,OOO,a001n the
                                                    aggregate during any pQUcy year
                                                    regardless of the number of locafions,
                                                    covera es ar ®ccurrencea invohred.
     Computersystems non physicaf                   i1SD10,000,000 {PER NMA 2914}
     damage and data, programs or
     Soffware cambined

     Con₹ingent time efement                        USD25,000,000 (No further than Tier 2)
     extended

     Earth tnovement                                USD 200,000,000 in the ag8regate
                                                    during any policy year

     Errors and omissions                           USD100,000,000

     Expedting costs and extra                      USD10a,000,00b
     Expense combined
     Extended period of liability                   365 day perlod

     Fne orts                                       USDi00,000,000 but not to exceed a
                                                    USI310,OOO.limit peritem fortirepfaceabte
                                                    flne art: not on a schedule on fiie with the
                                                    Cam an




                                                                                Pege 6 of 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 54 of 439




                        IINR:    B0702 PN304770a

     Fines or penalties forbreach of       USDTOa,000
     contracfi orfor late or
     noncomptetian ot orders
     combined
     Flood                                 USD 200,000,000

     Ingress/egress                        30 doy perlod, maximum USD25,000,000, 5
                                           mite limitatian
     fnterruption by communicable          12 month period but not to exceed a
     dlsease                               USDi,000,000 limit in the a88regafe
                                           during any poltcy year

                                           The Company's maximum limifi of IFability
                                           for COMMUNtCABLE DISEASE RESPONSE
                                           and
                                           this coverage combined shall not
                                           exceed USDT,OOO,OOOIn the aggregate
                                           durtng any pollcy year regardiess of
                                           the number of locofions, coverages or
                                           occurrences involved.
     Lcand and water cantaminanf           USD250,000 in the a8gregate during
     cleanup, removal and disposal         any policy year

     Logistics extra cost                  180 day period but not to exceed 20096 af
                                           the
                                           normai cost
     Miscellaneous property                As respects property at a location:

                                           a)   USD50,OOO,OaO perlocaflon

                                           As respects property not at a                '

                                           locatlon: a) USD5fl,0Q0,000

     OfP premises data services praperty   USD5,000,000
     damage and off prernises dota
     services time element
     Combined
     Ordinary payrall                      60 day pesod




     Service intemlption                   USD10,O00,Q00, 24 hourwaiting period




                                                                         Pag® 7 af x4
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 55 of 439




                     UMR: I      B0702 PN3U477an

     Terrorism                              USDS,OQ0,000 in the aggregate dudng
                                            any policy year but not to exceed the
                                            following limits in the aggregale durin8
                                            any poli:cy year.

                                            a)   USD5,000,000 for AUTOMATIC
                                                 COYERAGE, ERRORS AND
                                                 OMISSIONS, MISCELLANEOUS
                                                 PROPERTY and TEMPORARY
                                                 REMOVAL OF PROPERTY
                                                 combined

                                            b)    USD5,OQO,Op{} for Boad when
                                                 coused by or resu€ting From
                                                 terrarism

                                           Subject to the exclus€ons, limits and
                                           conditions herein contained, this Policy
                                           insures bul€dings and contents agolnst
                                           direct physical loss or domage caused by
                                           an Act of Terrorism, as here€n derined,
                                           occurring during the po€icy period shown
                                           within 9he policy attaching to ond forming
                                           por€ hereof, and will provide Business
                                           Income Coveroge ond Add€tional
                                           Coverages, where provided within this
                                           Polic)/.

                                           For the purpose of fhis Policy; an Acfi of
                                           Terrorism meons on act, including the use of
                                           force or violence, of ony person or group (s)
                                           of persons, whefher acfing a€one or on
                                           beha€f of or in connection with any
                                           orgonizafion(s), commitfed for pol€tica€,
                                           rellgPous or ideological purposes, including
                                           the intentfon to influence c:ny govemment
                                           ond/or ta put the public in fear for such
                                           purposes. An Act of Terrorism shall a€sa
                                           include any act which is certified by the
                                           United 5totes Gavemment as on Act of
                                           Terrorism.

                                           The iimits far TERRORISM sholl not inciude
                                           the actual cash value porFion of fire




     ROKING BrakEr   e0 BRaK[NG ptetErec



                                                                        Page 8 of 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 56 of 439




                          UMR: I H07a2 Piv3047711n

      Yaivable papers and recorda                USD 100,000,000 but nat to exceed a
                                                 USD100,000 limit per+fiem for irneplaceable
                                                 valuable papers and records not on a
                                                 schedufe on fiie with the Company

    Landscape gardening, car parks,              USD ],000,000
     parking fots, pavement, roadways,
    rai#ways, transformer enclosures or
    walkways. F41-i sm- nth oil~r,

                           .            ...

    Water that Is contained witliin any           SD I,000,000
    enclosed tank, piping system or any
    other processing equipment

    Accidental interruption of services          USD 5,000,000
    and consequential loss
    Debris removaf                               USD 100,000,000

    Deferred payments                            USD 25,000,000

    Accounts receivable                          USD 50,000,000

    SofF casts                                   USD 50,000,000

    Transit                                      USD 25,000,000

    Qrdinance or iaw
    Combined Caverage A, B 8. C                  USD 200,000,000
    Undamaged Por#ion, Demotition &
    Increased Cosfi of Construction
    Coverage D
                                                 us0 25,000,000
    increased Pedod of Restoration
    Fire brigade charges                         USD 50,O0D,000

    Impounded water                              30 day period

    Radioactive Cantamination                    USD 1,000,000




   --3- ";6 v             tlx
   D SROKiNG 9mkor        EO BROKIHG /kct Fsec



                                                                           Page 9 of 24
                       •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 57 of 439




                            UMilt: I B0702 PN304770n

                       SCHEDULE OF PROGRAIP4 bMUC_TI13Lf=S- SF.00N IV

    Subject #o the deductible general provisions stated below, in each case of loss covered
    by this Policy the following deductibles opply:


    Earfhquake             Property Damage:

                           2% per Unit of insurance as defined below

                          Time element:

                           2% per Unit of Insurance as deFned below

                           The above are subject to ❑ minimum deductible of USD
                           100,000 for Property Domage and Time Element
                           combined, per locatlon.

    Ffood                  USD 100,000 combined all covera es, per location
    100       Year
    Flood                  USD 250,000 per locafion
    Loglstfcs
    F.xtra Cost            USD100,000 per occurrence
    AII other Loss         USD 100,000 combined all covera es, per occurrence
    Service
    lnterru tl:on          24 hour Waiiing Period


     The amount of the deductibles above shall be determined by applying the
     above percentages, separately to each of the following units of insurance:

     (1)Each buildng or structure, not inc{uding the value of lts foundations, which
     hos sustained loss or domage;
     (2)Personal property within each building or structure if thot personal property
     sustains loss or damage;
     (3)Personal properfy in the open that sustains loss or domoge;
     (4) 7he rme Bement vaiues impacted by insured loss or damage to soid
     properfy that sustoins loss or damage.


     UnH(s) of Insurance:

     Property Domoge Values (1), {2} and (3) above to be used when calculafing
     deductibles shall be either those specified for each unit of insurance shown in
     the most recent Statement of Volues on 61e with the Insurer or, if not so
     specified (or property under construcfion), the volues will be determined at
     the time of loss.




   EA BHDKING Broker         EO BROKING Acct Erec



                                                                          Page 111 of 24
Case_.2:20-cv-01793-MJP Document 1-2 Filed 12/08/20
                                              -     Page 58 of 439----                   --   -;~

                   •                                              •



                        UMR: 1130702 PN304770m

    Time I:lemen₹ Values fo be used when calculating deductibles shall be either
    those spec'rfied for each uni₹ of insurance shown in the rnost recent Statement
    of Vaiues on file with the lnsurer or, if not so specified, based upon the tweSve
    ( l2) months fo3lowing the date of loss, with consideration for the mosfi
    probabie experience of jhe business forthe Locotion, had no loss occurred.

    Time 6ement as used above refers to the fo{lowing coverages:
    a. Gross. Eamings
    b.Loss of Proflts
    c.Rentol Value and Rentai Income




                                                                         Page 12 o1 Id
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 59 of 439




                           UMR: I B07flZ PN304770n



     Noiwithstanding anything to the contrary cantained herein this PolEcy does
     not cover Loss or Damoge direcfly or indirect€y occasioned by, happening
     through or•in consequence of war, invasion, acts of foreign enemies, hostilifies
     (whether war be declared or not), civil war, rebellion, revolution, Insurrection,
     military or usurped power or conflscafion or nationaiisation or requisitlon or
     destruction of or domage to property by or under the order of ony
     govemmeni or public or local authority.


     NMA0464

     01/01/1938

                      IIff!~ZeiI~~R~:~~`~ ,iW_             M_       ~i

     It Is agreed thot this Insurance exc€udes loss, damage, cost or expense of
     whatsoever noture d€reciiy or indirectiy coused by, resulting from or in
     connection wlth the actual or tfueatened mollcious use of pathogenic or
     poisonous biological or chern€cal materials regordless of any other cause or
     event confnbuting concurrently or in any other sequence thereto.
     06/02/03
     NMA2962




     This Policy does not cover any ioss or damage orising directly or indirectly from
        nuclear reaction nuclear radlation or radioactive contaminotion however
        such nuciear reacfion nuciear radiation or radiooctive contamination rnay
        have been caused' NEvERTHEE.ESS if Fire is an insured peril ond a Fire arises
        directiy or indfrect€y from nuclear reaction nuclear radiotion or rad€oaciive
        contamPnation any loss or damoge arising directly from that Fire shall
        (subject to the provislons of this Policy) be covered EXCLrJDING however all
        loss or darnage caused by nuclear reoction nuctear radiation or
        radioactive contamination arising directly or indrectly fram that Fire.
     * NOTE. - If Flre Is not an insured peril under this Policy the words
     "NEVERTHELES5" to the end of iiie clause do not opply and should be
     disregarded.
     7/5/59
     NMAI 1:91


                           '~A
   E08pOKING Brnker         ED 9f10KANG Aect Fsec



                                                                          P~dge 12 or 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 60 of 439




                          UMRs I B0.702 FN304770n


                                FRAUbUJ,ENT CLA(M CLAUSE


     IP the (re)insured shall make any claim knowing the same to be false or
     fraudulent, as regards amount or otherwise, this contract shall become void
     and all clalm hereunder shail be forFeited.


     LMA5062
     04/06/2006
     Form approved by Lloyd's Market Associaiion




     This Clause is I.ssued in accordance with the terms and conditions of the "91.S.
     Temorism Risk Insurance Act of 20a2" as amended as summarized in the
     diaclosure notice.

     lt Is hereby noted that the Underwriters have made available coverage for
     '9nsured losses" d(rectly resulffn.9 from an "act of terrorism" as defined in the
     "U.S. Terrorism Rlsk Insurance Act of 2002", as amended ('7RIA"} and the lnsured
     has declined ornot confirmed to purchase this coverage.
     This Insurance therefone affords no coverage for lasses directly resulting from
     any "act of terrorism" as defined in TRIA except to the eac7ent, if any, otherwise
     provided by this policy.

     AII other terms, condltions, insured coverage and exclusions of thls Insurance
     includng appllcable limits and deductibles remain unchanged and apply in
     fuli force and effect to the coverage provided by this Insurance.

     LMA5219
     ] 2 January 2015




     -::SX4f              I~A
   ED 9RDK48G BTOkef      ED BROIDNGAcCiFatac



                                                                           Aege 13 Of 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 61 of 439




                           UMR: 1 BQ7Q2 PN3Q477Qn

                                 :1•,       •'       ,Lt,   4xKCP-7.770kii

       T, Application To Insured Interests, Each sub3imit stated in this poqcy appiies
          as part of, and not in addition to, fihe overall policy limit for an occurrence
          insured hereunder. Eoch sulolimlt is the maxlmum amount potentially
          recoverable from all ]nsurance layers combined for all Insured loss,
          damage, expense, time eiement ar other insured interest arising from or
          relating to that aspect of the occurrence, inciuding but not iimited to type
          of property, conslruction, geographic area, zone, location, or peril.

    2. Applicotion Within Perils. If insured under this poiicy, any sulalimit for
       earthquake, earth movement, fiood, windstorm, named storm, or named
       vrindstomz is the maxirnum amount potentially recoverabie from all
       insurance layers combined for all insured loss, damage, expense, time
       eiement or other insured interest arising from or relafing to such an
       occurrence. If ffood occurs in conJuncfion with o windstorm, named
       storm, named windstorm, earthQualce or earth movement, the Nood
       subiimit appiies vAthin and erodes the sublimit for that windstorm, named
       storm, named windstorm, earthquake or earth movement.

          This errdorsement takes precedence over and, if in confncf with any other
          wording in the contract bear5ng on the application of subiimits, replaces
          that wording.


    05/03/09
    1MA5130




                          _.   i+L   _.V.        •i •.l,
  No   (Re)lnsurer shall be deemed to provide cover and no (Re)Insurer shall be
  liable to pay any claim or provide any benefit hereunder to the extenf that the
  provision of such cover, payment of such ciaim or provision of such benefit
  wouid expose that (Re)lnsurer to any sanction, prohibition or restrictlon under
  United Nations resolutions or fhe trade or economic sanctions, laws or reguiations
  of the European Unian, United Kingdom or United 5tates of America.

  15109110
  I.MA3! 00




                                                                             paae 14 of za
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 62 of 439




                             UMRe 1 H0702 PN304770n

                              ELECTRONIC DATA_ENDQRSEMENTA

     1. Eleclronic Data Exclusion

         Notwithstonding any provision to the contrary within the Policy or any
         endorsement thereto, it is understood and ogreed as follows:

         (a)ThPs Policy does not insure loss, domage, destruction, distortion, erasure,
            corruption or alteration of ELECTRONIC DATA from any couse
            whatsoever (including but not limited to COMPUTER VIRUS) or loss of
            use, reduction In functionality, cost, expense of whatsoever nature
            result)ng therefrom, regardiess of any other cause or event contributing
            concurrentiy or in any other sequence to the loss.

             ELECTRONIC DATA means facts, concepts and inforrnation converted
             to a form useabie for communicotlons, interpretation or pnocessing by
             etectronic and eiectromechanical data processing or electronically
             controlled equipment and includes progmmmes, software and other
             coded Instructions for the processing and manipulation of dato or the
             direction and manipulation of such equipment.

             COMPUTER VIRIiS means a set of corrupting, harmful or otherwise
             unauthorised instructions or code including a set of maliciously
             introduced unauthorised instructions or code, programmatic or
             otherwise, that propagate themseives through a computer system or
             network of whotsoever nature. COMPUTER VIRUS includes but is not
             limited to Trojan Harses', 'worms' and 'time or logic bornbs'.

         (b)However, in the event that a peril iisted below results from any of the
            matters described in paragraph (a) above, this Palicy, subject to all its
            terms, conditions and exclusions, will cover physical damage occurring
            during the Policy period to property insured by this Policy directly
            caused by such listed peril.

             [9sted Periis

             Fire
             Explosion

    2. Elechortic Data Processing Media Vafuatlon

         Notwithstanding any provision to the contrary within the Policy or any
         endorsement thereto, it is understood and agreed as follows:

        Should electronic data processing media insured by this Policy suffer
        physical loss or damage insured by this Policy, then the basis of valuation
        shall be the cost to repair, replace or restore such media to the condition
        that existed immediately prior to such loss or damage, including the cost
        of reproducing ony ELFCTRONIC DATA contained thereon, providing such
        media is repaired, replaceci or restored. Such cost of reproduciion shall
        include all reasonable and necessary amounts, not to exceed



   EOBROKINGBruker           EOBROKINGAa.tEuc



                                                                           Page 15 of 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 63 of 439




                           UNIR: I H87(>E2 PN304770n

          USD1 Q,OOQOOb arSy one (oss, Incurred by the Assured in recreating,
          gafhering and assembling such ELECTRQNIC DATA. If the rnedia is not
          repoired, replaced or restored the basis of valuation shall be the cost of
          the btank media. However this Policy does not lnsure ony omount
          pertaining to the value of such ELECTRQNIC DATA to the Assured or any
          other pariy, even if such ELECTRQNIC DATA cannot be recreated,
          gathered or assembied.


     25/01101
     NMA2914



     This poficy ctoes not cover ony loss, damage, cost, claim or expense, whether
     preventaiive, remedial cr otherwise, directly or Indirectly arising out of ar
     relating to:
     a)    the calculation, comparison, differentlation, sequencing or processing
     of data involving the date change to the year 2000, or any o₹ her date
     chonge, including ieap yeor colculations, by any computer system,
     hardware, programme or software and/or any microchip, integrated circuit
     or similor device in computer equipment or non-cornputer equipment,
     whether the property of the insured or not; or

     b)       any change, alteration, or modiflca#lon involving the date change to
              the year 2000, or any other date change, including ieap year
              colcuioflons, to any such computer system, hardwore, pragramme or
              software and/or any microchip, integrated circuit or similar device in
              computer equiprnent or non-computer equipment, whether the
              properiy of the insured or not.

     This ctause appiies regardless of ony other cause or event thot confibufies
     concurrently or in ony sequence to the loss, damage, cost, ciaim or expense.


     EDRE

     NMA2802

     17/12/1997




     _~S NOkf              NIX
   EpeRUKING ®roNr,r        fD BROKINGAtct ExaC


                                                                         Page 15 of 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 64 of 439




                          vMR: sa7a2 rN3oa77an
                        aa.      u•~- :      ~ _~~ ~   •.       •   T~a


    This,Poiicy does not insure any loss, darnage, claim, cost, expense or other
    sum directly or indirec#ly arising out af or reiating to:
        moid, mlidew, fungus, spores or aiher microorganism of any type, nature,
        or descriptlon, inciuding but not limited to any substance whose presence
        poses an octuof or potentiai threat to hurnan heoith.

    This Ecclusion opplies regardless whefher there is (I) any physical loss or
    damage to insured property; (ii) any insured peril or cause, whether or not
    contributing concurren#iy or in any sequence; (ili) any_loss oP use, occupancy,
    or funciionality; or (iv) any action required, including but not limited to repair,
    replacement, removal, cleanup, abasemen#, disposal, relocation, or steps
    taken to address mediccd or legal concerns.

    This Exclusion replaces and supersedes any provision in the Policy that
    provides Insurance, In whole or in part, for these motters.

    14/09/2005
    LMA5D18
    Form opproved by LJoyd's MorScet Assoaiafion




                          LJIV

    9RGIONG 110               E4 BRpmNG AtCt Ezrz



                                                                          Pag®17 of 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 65 of 439
                       0                                                  0                       i
                           UMR: 1 B0702 PAI304770n

     Nllw      adrid Selxmlc Zone:
    ~,       ~s~ted SfatesDt AnmiCa COUaft of:
    Arkansas, Clay, Craighead, Crittenden, Cross, Fulton, Greene, Independence, Izard,
    Jacksan, Lawrence. Lee, Lonoke, Mississippi, Monrae, Phillips, Poinsett, Prairie,
    Randolph, Sho:rp, St. Froncis, White, Woodruff

     lGlrwTs~~~tQtes G111f;~~~J~fl~,s ot
     Alexander, Bond, Clay, Clinton, Crawford, Edwards, Effingham, Fayette, FrankGn,
     Gqllatin Hamilton, Hardin, Jackson, Jasper. Jefferson, Johnson, Lawrence, Madison,
     Marfon, Massac, Monroe, Peny, Pope, Puiasid, Randolph, Richlond, Saline. St. Cloir,
     1lnion, Wabash, Washington, Wayne, White, WlEliamson

     Jndgn4. Unlfed States af Amerina, Mm#o af:
     Glbson, Knox, Pike, Pasey, Spencer, Vanderburgh, Wardck

     ;Kenhtckv, ~n~ StatptL of Amedca..Counties of:
     Ballard, Caldweil, Calloway, Cadisle, Christian, Crittenden, Daviess, Fulton, Graves,
     Flenderson Hickman, Hopklns, Livingston, Lyon, Marshall, rvlcCracken, McLean,
     Muhlenberg, Todd, Tdgg, Union, Webster

     AAdSI2112E,.lJnifed_Stato of Amarica. Cpuohes of_
     Alcom, Benton, Coahomo, De Soto, Lafayette, Marshall, Panola, Quitman, Tate,
     Tippah, Tunica

     Missaud. United3t~s of Ameifoo..Counttes of:
     8oliinger, Bufler, Cape Girardeau, Carter, DunkAn, Iron, Jefferson, Madison, Mississippi,
     New Maddd, Oregon, Pemiscot, Perry, Reynolds, Ripley, Scott. Shannon, St. Francois,
     St. Louls, Cily of St. Louis, Ste. Genevieve, Stoddard, Washington, Wayne

     Tennglssea,linftd Sfafes of Artiafta. counties of;.
     Benton, Carroll, Chester, Crockett, Decatur, Dyer, Fayette, Gibson, Hardeman. Hardin,
     Haywood, Henderson, Henry, Houston, Humphreys, Lake, Lauderdaie, ruladison,
     McHaTry, Montgomery, Obion, Peny, Shelby, Sfewart, Tpton, Weakley

    Aa lfic Norfhwest khmic ZoO%
    OO~ggon. Urnited Statgg of Ameri= caunties of:
     Benfon, C'iackamas, Clatsop, Coiumbla, Coos, Curry, Douglas, Hood River, Jackson,
     Josephine, Klamath, Lane, Cincoln, Linn, Marson, Multnomah, Polk, Til(amook
     Washington, Yomhill

    Wa9fttanL 4JNted_Sfafes of Amerlr.o. cauntles of:
    Chelan, Clallam, Gar1c, CowGfz, Grays Harbor, Island, Jefferson, King, Kltsap, Kittitas,
    Lewts, Mason, PaciSc, Pierce, San Juan, Skaglt, Skamania, Snohomish, Thurston,
    Wahkiakum, Whatcom

    JM CatumbTa flndude Va caWuer Ls3artd1_Canada;
    South of 50° hl latitude ond west of 12D° W longitude




   ED BR6KING Broker        Ed BPQKING Aret fus



                                                                                  Page 16 of 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 66 of 439




                            L]A+Ilt:    B0702 PN3fl4770n




      abama             unties: Baldwin, Mob[le
      eorgia           ounties: Bryan, Camden, Chatham, Giynn, Liberty, Mctntosh
      awai►             #ire State
     ouisiana         arishes: Assumption, Calcasteu, Cam®ron, lberfo, Jeffersan, Lafourche,
                       vingston, Orieans, Plaquemines, St. Bemard, St. Charies, St. Jarnes, St.
                      ohn the Baptist, St. Mary, St. Tammany, Tangipahoo, Terrabonne,
                      ermilion


      IssGsslppi       ouniies: Hancock, Horrison, Jackson
      arth Carofina   oun₹ies: Beaufort, Bertle, Bnmswick, Camden, Carteref, Chowan,
                      alumbus, Craven, Curri4uck, Dare, Hyde, Janes, New Hanover, Onslow,
                      amllco, Pasquotank, Pender, PerquJmans, Tyrell, Washington


     uerto Rico       Wire Terrltory
     outh Carolina     ountEes: Beaufort, Berkley, Charleston, Colleton, Dorchester,
                       eorgetown, Hampton, Horry, Jasper

     exas             ouni₹es: Aransas, Brazoria, Calhoun, Cameran, Cfnambers, Galveston,
                      arris, Jackson, Jefferson, Kennedy, K(eberg, Uberfy, Mafagorda,
                      ewton, Nueces, Orange, Refugla, San Patric3o, Victofia, Wiilacy


      S. Vlrgin       ntire Territory
     lands




    ~~-Q                    xjx
   ED6KING&oker
     AO                     E®6itAqNGAatEree



                                                                                  i'ag®19 af 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 67 of 439




                            UMR: I B070Z PN30477~a




          afe           aunties: sussex
      Ine                un#i®s:Androscaggin, Curribprland, Hancock, Knox, L3ncoin,
                          adahoc, Waldo, Washington, York
    Wyland              ~es; Calvert, Charles, Dorchesfer, St. Marys, Samerset. Wicomico,
                        arcester
             usetis        ttes; Bamstable, 9dstol, Dukes, fssex, Nantucket, Norfolk, Ptymouth,
                            k
     w Horripshke        urrties: Rodcingham, StrafCord
  New Jersey             untias: Af[antic, Bergen, Cape May, Cumbedand, E.ssex, Hudson,
                         dlesex, Monmouth, oc®an, Ilnlon

  qew York             ounties: Bronx, IGngs, Nassau, Nev,r Yark, Queens, Richmand, Suffolk,
                       estcflesfer
  Ithode Island                  Bristol, Kant, Newpor•t, Providence, iNoshington
  Vk&b                 vunttes: Accomack, Charles City, Gloucester, Isle of W#ght, James City,
                       ancoster, Mrsthews, Middlesex, New Kent, Plorthampton,
                           urnbeR4nd, Surry, York, Westmorefand Independent Cities;
                        ssapeake, Hamptan, Newport News, Norfolk, Poquoson, Portsmouth,
                          e George, SufPolk, Sussex, Virglnia Beach, Williamsburg




     ~ BROKfNG Brokv       eD BROICING Aat Emee



                                                                                Pase 20 eT ta
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 68 of 439




                         XTMR:       H0702 PN304770n



    It Is agreed that in the event of the faiiure of the Underwriters hereon to pay
    any amount claimed to be due hereunder, the Underwriters hereon, ot the
    request of the Insured (or Reinsured), will submit to the jurisdiction of a Court of
    competent jurisdiction within the United States. Nothing In this Clause
    constitutes or should be understood to constitute a waiver of Underwrlters'
    rights fo cammence an actian ln any CourF of competent jurisdicflon In the
    United States, to remove an action to a United States Dlstrict Court, or to seek
    a transfer of o cose to anottrer Caurt as permitted by the laws of the United
    States or of any State In the United States.

    It is further agreed that senrice of process in such suit may be made upon
    Mendes and Mount (Aitomeys), 750h Seventh Avenue, New York, NY, 10019 —
    61370 and that in any suit insfituted against any one of them upon this
    contract, Underwriters wilf abide by the final decision of such Court or of any
    Appeliate Court in the event of an appeal.

    The above-named are outhorized and directed to accept service of process
    on behaif of Underwriters in any such suit andlor upon the request of the
    Insured (or Reinsured) to give a wriften undertaicing to the Insured (or
    Reinsured) that they will enter o generai appearance upon Underwriters'
    behalf in the event such a suit shall be instituted.

    Further, pursuant to any statute of any state, territory or district of the United
    States which makes provision therefor, Underwriters hereon hereby designate
    the Superintendent, Commissioner or Dlrector of Insurance or other ofRcer
    specified for that purpose In the statute, or his successor or successors in
    office, as their true and lawful attomey upon whom may be senred any lawful
    process in any action, suit or proceeding instituted by ar on behalf of the
    Insured (ar Reinsured) or any beneficiary hereunder arising out of thls contract
    of insurance (or reinsurance), and hereby designate the abave-named as the
    per5on to whom the said officer is authorized to moii such process ar o true
    copy thereof.



    NMA1998


    24/04/1986




     R6NiNG8mker          EDBRGMINGAcs#Fxac



                                                                            Par 21of 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 69 of 439




                                uMR:       so7az PiY3oa'77an

                                    E~~~.a•        . ~     ~   • ,,

  INSLIREA'S
  LIABILITY:             (RE)INSURER'S LIABILITY CLAUSE

                         (Re)lnsurer's liablllty ser►eral not joint
                         The liability of a{Re)Insurer under fhis contract is several and not joint with
                         other (Re)Insurers party to this cantract. A(ReJlnsurer is liable oniy for the
                         proporhon of liobiiity it hos underwritten. A(Re)lnsurer is not jointiy liable
                         for the proportian of liability underwritten by any other (Re)insurer. Nor is a
                         (Re)Insurer otherwise responsible for any liobility of any other (ReJlnsurer
                         that may underwrite this contract.

                         The proportion of liabiiity under thls contract undenertitten by a(Re)lnsurer
                         (or, in the case of o Lioyd's syndicate, the total of the proportions
                         undenn+ritten by all the members of the syndicate taken together) is
                         shown next to its stamp. This Is subject a€ways fo the provision conceming
                         "signing" below.
                         In the'case of a Lloyd's syndicate, each mernber of the syndicate (rather
                         thon the syndicote itself) Ls o(ite)lrsurer, Eoch member hos underwritten
                         a proportion of the totai shown for the syndicate (that totai itseif being
                         the total of the proportions underwrllten by all the members of the
                         syndicate taiten together). The I€ability of each member of the syndicate
                         is several and not joint with other members. A member is lioble on€y for
                         that member's proportion. A member is not jointiy liable for any other
                         member's proportion. Nor is any member otherwise responsibie for any
                         liabilffy of any other (Re)Insurer #hat mdy underwrtte this contract. The
                         business address of each rnember is Lloyd's, Qne Lime Sireet, London
                         l=C3M 7NA. The identity of each member of a Lloyd's syndicote and their
                         respective proporlion may be obtained by writing to Market Services,
                         i.loyd's, at the above address.

                         Proportlon of AablBty
                         Unless there is "signing" (see below), the proportlon of liobility under this
                         con₹ract underwritten by each (Re)Insurer (or, in the cose ot a Lloyd's
                         syndicQte, the totol of the proporfions underwritten by all the members of
                         the synd€cate token together) is shown next to its stamp and is referred fo
                         os ifs "written line".
                         Where this contract permits, written lines, or certaira written tnes, may be
                         adjusted I"signed"). In thot case a schedule is to be appended to this
                         contract to show the definitive proporlion of iiability under this contract
                         underwritten by each (Re)lnsurer {or, in the case of a Lloyd's syndicate,
                         the total of the proportions undelwritten by aJi the members of the
                         syndicate taken togetherj. A detinftive proportion (or, in the case of a
                         Lloyd's syndicote, the tota€ of the proportions underwritten by all the
                         members of a Lloyd's syndicate taken together) is referred to as a
                         "signed line". The signed lines shown in the schedule will prevail aver the
                         written (ines unless a proven error in ca€culation has occurred.


                                ~

    ED BRO1fING ®mlrer           ED6RO~1NGA¢tE:a                                                   id


                                                                                   Page Z2 oJ 24
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 70 of 439




                        UMR: 1 B0702 PN304770n

                Aithough reference is made at various polnts in this clause to "this
                confract" in the singuiar, where the circurnstances so require this should
                be read as a reference ₹o contracts in the p[ural.

                21/6107
                !lv1A3333

  ORDER
  HEREOk:         4-0       of l0o%

  WRITf EN
  IJNFS,        (Re)Insurers may not seek to guarantee for themsefves terms as
                favourabie as fhose which others subsequentiy achieve during the
                placement.

  BASIS OF
  WRITrEN       Percentage of whole.
  LINES:

 BASIS OF
 SIGNED         Percentoge of whole.
 LINES:

  SIGNING
  PROVISIONS:   In the event that the written lines hereon exceed 100% of the order, any
                liries written 'to stand' wilf be alfocated in full and all other lines wili be
                signed down in equal proportions so that the oggregate signed lines are
                equal to 100% of the order without further agreement of any of the
                (Re)Insurers.
                However
                a)      in the event that the placement of the order is not completed by
                the commencement date of the period of (Re)Insurance then all lines
                written by that date will be signed in full;

                b)      the disproportionate signing of (Re)fnsurers iines can be effected
                r+vithout further specific agreement Af (Re)Insurers, providing that lines
                written `to stand' mQy not be varied without the documented agreement
                of those Insurers;

                c)      fihe signed lines resuiting from the applicafion of the above
                provisions can be voried, before or atter the commencement date of the
                period of Insurance, by the documented agreement of the Insured and
                all Insurers whose lines are to be var[ed. The variation to the confracts will
                take effect only when all such Insurers hqve agreed, with the resuiting
                voriatian in signed lines commencing from the date set out in the
                agreement.




                        \A
                        EO BZKING Attt Exs


                                                                         Pao 23 0024
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 71 of 439




                          IT!lIR; *702 PN304770n

       Signed line                                    Wrtlten lln®
            ~




                                             Lex=Loridon a Drvrsion of
                                             American foterrratiorraf Grnup IIKL+mited


                                            ~EF ~,~0~2?6_2oty
                        ~~•~'                tINE 7t7 STANa
                                             ALL CONTRACTAMENDMEN7S
                                             TO eEAGREED BYLE?CLONA011!                                  7'
                                             PREMItJM PAYMEMT#~~~                                          +~
                                                            P       ~
                                                                                    i




   ~




   ED BROICENG Broker     ED BROKING Acct [xee                                                       SGp Leader


                                                                                         Page 24 of 24
                      •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 72 of 439

                                                                  E
 Kemper Hotdings, LLC and any financiai and/or managerial controlied subsidiary, division,
 trust, associated or ailied company or Foundation of the named insured, (or subsidiary
 thereof) and any interest in any partnership or joint venture In which Kemper FloJdings, LLC
 or its subsidiaries {or subsidiaries thereof has managernent control or ownership, or for'
 which they have assumed the responsibifity for insuring, as now or hereafter constituted or
 acquired, and any antecedent companies for which Kernper Holdings, LLC (or subsidiaries
 therefor) rnay be or become liable,• herein referred to as "the insured".

           AL   O    . \ .      'N.
                             JL. .


        In consideration of the US$ 2,643,850 (100%) annual premium, this policy attaches
        and covers for a period of 12 months, from 07/31/2019 to 07/31/2020, beginning
        and ending at 12:01 A.M., standard time, at the location of the property involved.

        The actua) effective time of attachment of this Insurance on the above date shall be
        the same time as the actual effective time of canceiiation or expiratlon of poficy (ies)
        replaced or renewed by this poficy.

2.      PARTICIPATIOK

        This policy covers for the percent Interest in this insurance shown eisewhere in this
        Policy, and the Underwriters shall not be liable for more than Its proportion of the
        limits of liability set forth herein.

~~~       ~3~~=i~T~~~1~ . w>•

       This Company shall not be liable for more than its proportion of U5$1,000,000,000
       for any one occurrence, except:

        A. With respect to the periis of Plood and Earthquake as defined elsewhere in the
           poficy, this Company shail not be liable, per occurrence and In any one policy
           year, for more than its proportion of US$200,000,000 for earthquake and
           US$200,000,000 for flood, which shail apply separateiy to each peril as referred
           to in Section 13. Even if the perii of flood or earthquake is the predominant cause
           of loss or damage, any ensuing loss or damage caused by fire, expiosion, water
           damage or leakage from flre protective equipment not otherwise excluded herein
           shall not be subject to any subiimits or aggregates speciFed in this Clause,
           except:


       Ammonia Contamination                        Liss 500,600
                                                    30 consecufiive days, maximum
       Attraction Property                                5 000,000, 1 mile limitation
                                                    120 day period but not to exceed a
       Automatic Covera e                           US 50 000 000 iimit per location
                                                    34 eonsecutive days, maxJmum
       Civil or MilitaEy Authority                  US 25 000 000 5 rnile iimitation
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 73 of 439




      Claims Pre aration Costs                    US 1 000 000
      Communicable Disease Response               US$ 1,000,000 in the aggregate during
                                                  any policy period

                                                  The Company's maximurn limit of liability
                                                  for INTERRUPTION BY COMMUNICABLE
                                                  DISEASE and this coverage combined
                                                  shall not exceed US$1,000,000 in the
                                                  aggregate during any policy period
                                                  year regardless of the number of location,
                                                  covera es or occurrences involved.
      Computer Systems Non Physical Damage
      and Data, Programs or Software              US$ 10,000,000 (PLR NMA2914)
      Combined
      Contin ent Time Element Extended            US 2S 000,000 No Further than Tier 2
                                                  US$ 200,000,000 in the aggregate
      Earth Movement                              during any Policyeriod
      Errors and Omissions                        US 100,000,000
      Expediting Costs and Extra Expense
      Combined                                    US 100,000,000
      Extended Period of Liability                365 day period
      Fine Arts                                   US$ 100,000,000 but not to exceed a
                                                  USD10,000 limit per item for
                                                  Irreplaceable fine arts not on a
                                                  scheduie on file with the com an
      Fines or Penalties for breach of contract
      or for late or non completion of orders
      combined                                    US 100,000
      Flood                                       US$ 200,000,000 in the aggregate
                                                  during anv pollcVeriod
      Ingress/ Egress                             30 day period, maximum US$25,000,000
                                                  5 miie limitation
     Interruption by Carnmunicable Disease        12 month period but not to exceed a
                           '                      US$ 1,000,000 limit in the aggregate
                                                  during any Dolicv period
                                                          •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 74 of 439
                  •




      Land and Water Contamination Cleanup,   US$250,000 in the aggretgate during
      Removal and Dis osal                    any igoligyeriod year
      Logistics Extra Cost                    180 day period but not to exceed 200%
                                              of the narmal cost
      Miscellaneous Property                  As respects property at a location:
                                                  a) US$ 50,000,000 per location
                                              As respects property not at a
                                              Location a US 50,000,000
      Off Prernises Data Services Praperty
     .Damage and OfP Premises Data Services
      T3rne Element Combined                  US 5 000 000
      Ordinary Pa rol!                        SO dav veriod
      Service Interru tion                    US 10 000 00a 24 hour waiting period
     Terrorism                                US$ 5,000,000 in the aggregate during
                                              any policy year but not to exceed the
                                              following limits in the aggregate during
                                              any poiicy year:
                                                  a} US$5,000,000 for AUTOMATIC
                                                       COVERAGE, ERRORS AND
                                                       OMISSIONS, MISCELLANEOUS
                                                     PROPERTY AND TEMPORARY
                                                     REMOVAL OF PROPERTY combined
                                                  b) US$ 5,000,000 for Flood when
                                                     caused by or resuiting from
                                                       terrotJsm

                                              Subject to the exclusions, limits and
                                              conditions herein contained, this Policy
                                              insures bufidings and contents against
                                              direct physlcal loss or damage caused by
                                              an Act of Terrorism, as herein defined,
                                              occurring during the policy period shown
                                              within the policy attaching to and forming
                                              part hereoP, and will provide Susiness
                                              Income Coverage and Additional
                                              Coverages, where provided within this
                                              PoUcy.

                                              For the purpose of this Policy, an Act of
                                              Terrorism means an act, induding the
                                              use of force or violence, of any person or
                                              group(s) of persons, whether acting aione
                                              or on behalf of or in connection with any
                                              organization(s), cornmitted for political,
                                               religious or ideological purposes,
                                              including the intention to influence any
                                              government and/or to put the publPc in
                                              fear for such purposes. An Act of
                                              Terrorism shall aiso include any act which
                                              is certified by the United States
                                              Government as an Act of Terrorisrn.
                                              The limits for TERRORISM shalt not
                                              include actual cash value portion of fire
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 75 of 439




                                                  damage caused by terrorism.

      Valuable Papers and Records                 US$ 100,000,000 but not to exceed a
                                                  US$100,000 iimit per item for
                                                  Yrreplaceable valuable paper and
                                        .         records not on a schedule on fiie with
                                                  the com an
      Landscape Gardening, Car Parks, Parking
      Lots, Pavement, Roadways, Railways, -
      Transformer Enciosure or Walkwa s.      iJS 1 000 000
      Water that is Contained Within Any
      Enclosed Tank, Piping System or Any
      other ProcessinQ E ui ment                  US 1 000 D00
      Accidental Interruption of Services and
      Conse uentiai Loss                           US$   5,000,000
      Debrls Remaval                               US    100,000,000
      Deferred Pa ments                            USk   25,000,000
      ACcounts Receivable                          US    50,000,000
      Soft Costs                                  -US$   50,000,000
      Transit                                      US    25,0009000
      Ordinance of Law
      Combined Coverage A,B & C
                                                  US$ 200,000,000
      Undamaged Portion, Demofition & Increased
      Cost of Construction

      Coverage D                                  US$ 25,000,000

      Increased period of Restoration
      FEre Bri ade Char es                        US 50,000,000
      Im ounded Water                             30 day period
      Radioactive Contamination                   US 1 000 000
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 76 of 439
                                                                 •
4.       DEDUCTIBLES
 Earth[}uake                                       Pruperty Damage

                                                   29+6 per unit of xnsurance as defined beiow
                                                   Time element :
                                                   2% per Unit of Insurance as defned below
                                                   The above are sub3ect to a minimvm
                                                   deductibie of US$ 100,i}00 for Property
                                                   Damage and Time Element Combined, per
                                                   Location
 Flood                                             US$ 100,000 Combined ali coverages, per
                                                   Location
 100 Year Flood                                    U5 250,000 per Location
 Lo istics Extra Cost                              US 100,000 per Oceurrence
 A41 Other Loss                                    US$ 100,000 Combined all coverages, per
                                                   Occurrence
 Sereice Interru tion                              24 hour Waiting Period

         Deduc.tibie General Provisions:
         In each case of ioss covered by this Policy, the Company wiil be liable only if the
         Insured sustains a loss, including any insured TIME ELEMENT loss, in a single
         occurrence greater than the appiRcable deductibie: specifled above and only for its
         share of that greater amount.


         A. ForS ERVICE IIYTERRUP TION loss, when a deductibie is not speciPfcaiiy stated
            as appiying to SERVICE INTERR UPTION the deductibte applied to the SERVICE
             INTERRUPTION loss will be the d,eductibie that wouid apply if the cause of the
             interruption happened at the insured location that sustains the interruption ol'
             the specifled services.


         B. ForCONTINGENT TIME ELEMENT EKTENlyED loss, when a deductible is not
            speciFicaliy stated as applying to CONTING ENT TIME ELEMENT EXTENDED,
            the deductibie for CONTINGENT TIME ELEMENT EXTENDED loss wili be
            determined as though the contingent time element location was an insured
             location under this Poficy.


         C. The stated earthquake deductibie wiil be appiied to earthquake loss. The
             stated flood deductible will be appiied to flood loss. The stated wind deductible
             will be applied to wind lo ss. The provisions of Item E beiow will aiso be
             appiied to each.


         D. When this Policy Insures more than one Location, the deductibie will appiy
            against the total loss covered by this Po1Pcy in an occurrence except that a
            deductibie that applies on a per location basis, iF specified, wiil apply
             separatefy to each location where the physical damage happened
             regardless of the number of locations invoived in the occurrence.



                                                                                               ~"ONp
                                                                                                    O

                                                                                               AIG ~
                                                                                                   ~
                                                                                               ~~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 77 of 439                               ^   J




          UnEess stated otherwlse, Iftwo or more deductibles apply to an occurrence,
          the total to ibe deducted wiEl not exceed the larges deductibie applicabEe. For
          the purposes of this provlsion, when a separate Property Darnage and a separate
          Time Element deductible apply, the sum of the two deductibles will be
          considered a single deductible. If two or more deductibies apply on a per
          location basis In an occurrence, the largest deductible applying to each
          location will be appiied separately to each such location.


      F. The amount of the deductlbfes above shail be determined by applying the above
          percentages, separatefy to each of the following units of Insurance:
      (1) Each building or structure, not Jncluding the value of its foundations, which has
      sustained loss or darnage;
      (2) Personal property within each building or structure if that personal property
      sustains loss or damage;
      (3) Personai property in the open that sustains loss or damage;
      (4) The Time Element vai,ues impacted by insured loss or damage to said property
      that sustains loss or damage.

      Unit(s) of Insurance:

      Property Damage Vaiues (1), (2) and (3) above to be used when calcufating
      deductibles shall be either those specified for each unit of insurance shown in the
      rnost recent Statement of Values on flle with the Insurer or, if not so specified (or
      proAerty under construction), the values will be determined at the time of loss.
      Time Element Values to be used when calcufating deductibies shall be either those
      specified for each unit of insurance shown ln the most recent Statement of Vafues on
      file with the Insurer or, if not so specified, based upon the twelve (12) months
      folfowing the date of lass, with consideratlon for the most proliabie exper+ence of the
      business for the Location, had no loss occurred.

     T'ime Element as used above refers to the following coveragesr
     a. Gross Earnings
     b. Loss of Profits
      c. Rental Value and Rental Ineome
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 78 of 439
                     ®                                               ®                             •




      G. For insured physical loss or damage:
              1) to insured tire protectiore equipment; or

              2) from water or other substance discharged from 15re protection
                 equipment ofthe type insured,

              the applicabie deductible applying to items I or 2 above only will be reduced by
              fifty percent (50%), per occurrence. However, this provision will not appiy to
              loss or damage resulting from fire or earth movement regardless of whether
              claim is made for such fire or earth movement.


      H. Any property damage or time eiement extensions provided hereln are subject to
         the deductible provisions that would have applied had a physical loss or damage
         occurred


 S.   toss RAl'AM
      i..oss, if any, shall be adjusted wital and payable to Insured, or order whose receipt
      shall constitute a release in full of all liability under this policy with respect to such
      loss.

 6.   TEI:lRITOl3X

      Coverage as provided under this Policy appiies Woridwide.




                                                                                       ~ VONp
                                                                                             O
                                                                                              ~


                                                                                      ~~~~~
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 79 of 439




1    7.   COVERAGE

j         Except as hereinafter excluded, this policy covers:

+         A. Real and Personal Property

            (i) The interest of the Insured in all real and personal property inc[uding but not
                 fimited to property owned, used, leased or intended for use by the Insured, or
                 hereatter constructed, erected, installed, or acquired, including while in
                 course of construction, erection, installation, and assembly. In the event of
                 loss or damage, this Company agrees to accept and consider the Insured as
                 sole and unconditional owner of Improvements and betterments,
                 notwithstanding any contract or leases to the contrary.

             (2) The interest of the Insured in real and personal property of others In the
                Insured`s care, custody, or control.

             (3) Real and personal property which the Insured is responsible for or has agreed
                to insure.

             (4) At the soie option of the Insured, this policy covers in any given instance
                 personal property, except automobiles, oF the Insured's officiais and
                 employees whiie on the premises of the Insured.

             (5) Contractors' and vendors' interest in property covered to the extent of the
                 IInsured's liability imposed by law or assumed by written contract.

          B. Business Interruptian

             (1) Loss resuiting from necessary interruption of business conducted by the
                 Insured, whether total or partial, and caused by loss, damage, or destruction
                 covered herein during the term of this poiicy to real and personal property as
                 described in Crause 7.A.

             (2) If such loss occurs during the term of this policy, it shall be adjusted on the
                basis of ACTUAL LOSS SUSTAINED by the Insured, consisting of the net profit
                which is thereby prevented from being earned and of all charges and
                expenses only to the extent that these must necessarily continue during the
                interruption of business inciuding 90 days ordinary payroll and oniy to the
                extent such charges and expenses wouid have been earned had no loss
                occurred.

                "Ordinary payroll" is defined to be the entPre payroll expense for all
                employees of the Insured except officers, executives, department managers,
                employees under contract, and other Jmportant employees as determined by
                the Insured.

            (3) In the event of loss, damage, or destruction covered herein to propenty as
                described in Clause 7.A., which results In an interruption of research and
                development activities which In themselves wouid not have produced income
                during the indemnity period, this poiPcy shali eover the actual loss sustained



                                                                                               ~oND
                                                                                            ~-'    OZ
                                                                                               AiG ~
                                                                                           ~~~~
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 80 of 439




                of the continuing hxed charges and expenses, inciuding 90 days ordinary
                payroll, directiy attributabie to such research and dQvelopment activities.
             (4) However, this Company shall not be liable under thFs Clause B. for any loss
                resuiting from damage to or destruction of finished stock or for the tirne
                required reproducing said finished stock. Finished stock shall mean stock
                manufactured by the Insured which in the ordinary course of the Insured's
                business is ready for packing, shipment, or saie.

             (5) Resumption of Operations: If the insured, by reasonable means within its
                 control, couid reduce the loss resulting from the interruption of business:
~                (a) by a compiete or partial resumption of operation of the property insured,
                     whether damaged or not; or
                (b) by making use of avaiiable stock, merchandise, or other property; such
                    reduction shall be taken into account in arriving at the amount of loss
                    hereunder.

             (b) Experience of the Businesss In determining the amount of net profit, charges
                and expenses covered hereunder for the purpose of ascertaining the amount
                of loss sustained, due consideration shall be given to the experience of the
                business before the date of damage or destruction and to the probabie
                experience thereafter liad no loss occurred to real or personal property as
                described in Ciause 7, A. With respect to aiterations, additions, and property
                while in the course of construction, erection, instail.ation, or assembly, due
                consideration shall be given to the avaifabie experience of the business aRer
                compietion of the construction, erection, installation, or assembiy.


          C. Extra Expense

            (1) Extra Expense incurred resulting from loss, damage, or destruction covered
                herein during the term of this poiicy to real or personal property as described
                in Clause 7.A.

            (2) "Extra Expense" means the excess of the totai cost chargeabie to the
                operation of the Insured's buslness over and above the total cost that would
                norrnaNy have been incurred to conduct the business had no loss or damage
                occurred.

          D. RentalValue

            (1) Rentai Vafue loss sustained by the Insured resulting directiy frorn loss,
                damage, or destruction covered herein during the term of this poiicy to real
                and personal property as described in Clause 7.A, but not exceeding the
                reduction in rental vafue less charges and expenses whicii do not necessarily
                continue.

            (2) "Rental Value" is defined as the sum of:

                (a) the total anticipated gross rental income from tenant occupancy of the
                    described property as furnished and equipped by the Insured; and
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 81 of 439




            (b)the ainount of all charges whlch are the legal obl€gation of the tenant(s)
                and which would otherwise be obligations of the Insured; and
            (c)the fair rental va€ue of any portion of said property which is occupied by
                the Insured.
        (3) Experience of the Business:

            (a) In determining the amount of cental value covered hereunder for the
                purposes of ascertaining the amount of loss sustained, due consideration
                shall be given to the rental experience before the date of damage or
                destruction and to the probable experience tnereafter had no loss
                occurred to real and personal praperty as described In Clause 7.A.

            (b) With respect to alterations, additions, and property while in the course of
                construction, erectlon, installation, or assembly, due consideration shall
                be given to the available rental experlence of the business after
                completion of the construction, erection, installation, or assembiy,

     E. Roya Ities

            (1) Loss of Income to the insured under royaity, licensing Fees, or
                commission agreements between the Insured and another party which is
                not realizable due to loss, damage, or destruction by any of the peri€s
                covered herein during the term of this policy to property of the other
                party.

            (2) If such loss occurs during the term of this policy, it shall be adjusted on
                the basis of ACTUAL LOSS SUSTAIiVED of such income referred to irt
                paragraph (1) above, which would have been eamed had no loss
               occurred.

            (3) Resumption of aperations: The Insured shail influence, to the extent
               reasonably possible, the party w€th whom the agreement described in
               paragraph (1) above has been made to use any other machinery,
               supp€ies or locations €n order to resume business so as to reduce the
               amount of loss hereunder, and the Insured shall cooperate with that
               party in every reasonable way to effect th€s, but not financia€fy unless
               sucn expenditures shall be authorized and paid by this Company.

            (4) Experience of the Busine5s: In determining the amount of income derived
                from the agreement(s) described in paragraph (1) above for the purpose
                of ascertaining the amount of loss sustained, due consideration shall be
               given to the amount of income derived from such agreement(s) before
               the date of damage or destruction and to the probab€e amount of Income
               theneafter had no loss occurred to real and personal property of the type
               insured under this poiicy of such other party.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 82 of 439
                 •

        F. Tirrse Element Extensions

            (1) This policy, subject to aii provisPons and without increasing the
                limits of this poiicy, also insures against loss resulting from damage
                to or destruction by causes of loss insured against;

                 (a) Service Interruptfon: eiectrical, steam, gas, water, sewer,
                     teiephone, or any other utility or service transmission lines and
                     related plants, substations and equipment situated on or
                     outside of the premises;

                 (b) Contingent Tlme Element: Property that prevents any direct or
                     indirect supplier of goods and/or services to the Insured from
                       rendering their goods and/or services, or property that
                       prevents any direct or indirect receiver of goods and/or services
                       from the Insured from accepting the Insured's goods and/or
                       services, such supplier or receiver to be located anywhere in
                       the policy territory;

                (c) Impounded Water: Dams, reservoirs, or equipment connected
                       therewith when water, used as a raw material or used for
                       power or for other purposes, stored behind such dams or
                       reservoirs is released from storage and causes an interruption
                       of business as a result of lacic of water suppEy from such
                       sources;

                (d) Attraction Property: Property not owned or operated by the
                       Insured, located within 1 mile of the Insureds locati+on which
                       attracts business to the Insured.

             (2) Interniption by Civil or Military Authorlty: This policy is extended
                 to cover the loss sustained during the period of time when as a
                 direct result of a peril Insured against, access to real or personal
                 property is thereby prohibited by order of civi) or military
                 authority. A 30-day sub-limit wPll apply for business interniption,

             (3) Ingress/Egress: This policy is extended to cover the loss sustained
                 during the period of time when, as a direct result of a peril insured
                 against, access to or egress from real or personal property is
                 thereby prevented. A 3Q-day sub-limit will appiy for business
                 interru ption.


       G. Provisions Applicable to Busines9 Ieterruption, Extra IExpense,
          Rental Yaiue snd Royalties Cpverages

          (1) Period of Recovery: The length of time for which loss may be
          claimed;
             (a) shall not exceed such length of time as would be required .with the
                 exercise of due diligence and dispatch to rebuild, repair, or replace
                 the property that has been destroyed or damaged;
             (b) and such additional length of time to restore the Insured's
                 business to the condition that would have existed had no loss
                 occurred, commencing with the later of the fotlowing dates:
                  i. the date on which the liability of the Company for loss or
                      damage would otherwise terminate; or
                  ii. the date on which repair, repiacement, or rebuilding of the
                      property that has been damaged is actuafly completed;
                     but in no event for more than one year from said later
                 commencement date;
                                                                                    ~=>`,GNaC)
                                                                                             ~
                                                                                        AEG ~
                                                                                  ~          .
                                                                                        ~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 83 of 439



               (c) with respect to alterations, add[tions and property while In the
                  course of construction, erection, installation, or assembiy shall be
                  determined as provided in subparagraph (a) above, but such
                  determined length of time shall be appiied to the experience of the
                  business after the business has reached its planned ievel of
                  production or level of buslness operations;

              (d) shail commence with the date of such loss or damage and shall
                  not be limited by the date of expiration of this poiicy or
                  cancellation date.

           (2) Special Exclusions: This section of the policy does not insure agalnst
               any increase of loss which may be occasioned by the suspension,
               lapse, or cancellatlon of any lease, license, contract, or order; nor for
               any Increase of loss due to Intenference at the Insured's premises by
               strikers or other persons with rebuiiding, repairing, or replacing the
               property damaged or destroyed, or with the resumption or
              continuat+on of business, or with the re-occupancy of the premises.

           (3) Expense to Reduce Loss: This polic.y also covers such expenses
               Incurred for the purpose of reducing any loss under this policy, even
               though such expenses may exceed the amount by which the loss
               under this poficy Is thereby reduced.

        H. Transit

              (1) Property in translt wJthin and between the territorial limits of this
                  poficy, Including the coastai waters thereof, by any means of
                  conveyance, From the time the property is moved for purpose of
                  loading and continuously thereafter whife awaiting and during
                  loading and unloading and in temporary storage, including
                  temporary storage on any conveyance intended for use for any
                  outbound or used for inbound shipment, inciuding during deviation
                  and deiay, until safeiy delivered and accepted into piace of finai
                  destination.

              (2) This insurance Is extended to cover loss or damage to property;

                  (a) sold and shlpped by the Insured under terms of F.d.B. point
                      of origin or other terms usually regarded as terminating the
                      shipper's responsibifity short of points of delivery;

                  (b) ar3sing out of any unauthorized person(s) representing
                      themseives to be the proper party(les) to receive goods for
                      shipment or to accept goods for delivery;

                  (c) occasioned by the acceptance by the Insured, by its agents,
                      or by Its customers of fraudulent bills of lading, shipping and
                      delivery orders, or similar documents;

                  (d) at the Insured's option, which is incoming to the Insured.
             (3) (a) The Insured may waive rfght(s) of recovery against private,
                contract, and common carriers and accept bills of lading or
                 receipts from carriers, ballees, warehousemen, or processors
                 iimlting their liabifity, but this transit insurance shall not Pnure to
                 the benefit of any carrier, bailee, warehouseman, or processor.
                                                                                           k,.GNo
                                                                                      .,     G ~
                                                                                           ~~
                                                                                     ~ ~,~,~Y,.,~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 84 of 439




                     (b) With respect to shipments made under subparagraphs 2(a)
                     and 2(d) above, this Company agrees to waive €ts rights of
                     subrogation against consignees at the option of the Insured.

                 (4) The Insured Is not to be prejudiced by any agreements exempting
                    lightermen from liability.

                 (5) Seaworthlness oP any vessel or watercraft and airworthiness oP
                    any aircraft are admitted between this Company and the Insured.


        I.   Accounts Receivable

                  (1) AII sums due the Insured from direct customers, provided the
                      insured €s unable to effect collection thereof as the direct resuit of
                      loss of or damage to records of accounts receivable;

                  (2) Interest charges on any loan to offset €mpaired coilections
                      pending repayment of such sums made uncollectib€e by such loss           "
                      or damage;

                 (3) Collection expense in excess of normal collection cost and made
                     necessary by such loss or damage;

                 (4) Other expenses, when reasonabiy incurred by the Insured in
                     reestablishing records of accounts receivable following such toss
                     or damage,

             For the purpose of this insurance, credit card company charge media
             shall be deemed to represent sums due the Insured from customers, unti€
             such charge media is delivered to the credit card company.

             When there is prooF that a loss of records of accounts receivabie has
             occurred but the Insured cannot more accurateiy establish the total
             amount of accounts recelvable outstanding as of the date of such loss,
             such amount shall be computed as follows;

                (1) The monthly average of accounts receivable during the last
                    avai€able twelve months,shall be adjusted in accordance with the
                    percentage increase or decrease In the twelve months average of
                    monthly gross revenues which may have occurred fn the lnterim.

                (2) The monthly amount of accounts receivable thus established shall
                    be further adjusted in accordance with any demonstrab€e variance
                    from the average for the particular month in which the loss
                    occurred, due considerat€on being given to the normal fluctuations
                    in the amount of accounts receivable within the flscal month
                    involved.

             There shall be deducted from the total amount oP accounts receivable,
             however established, the amount of such accounts ev€denced by records
             not lost or damaged, or otherwise established or collected by the
             Insured, and an amount to allow fnr probable bad debts which wou€d
             normally have been uncollectible by the Insured.
             •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 85 of 439




        J. Leasehold Interest
          (1) Pro rata proportion from the date of loss to expiration date of the
              lease (to be paid without d(scount) on the Insured's interest in:

             a. the amount of bonus paid by the Insured for the acquisition of the
                lease not recoverable under the terms of the lease;
              b. improvements and betterments to real property which are not
                 covered under any other section of this policy;
             c. the amount oFadvance rentai paid by the Insured and not
                 recoverabie under the terms of the lease;

             when property is rendered un-tenantable by any covered loss during
             the term of this policy and the lease is canceled by the party not the
             Named Insured by this policy in accordance with the condPtions of the
             lease or by statutory requirements of the appropriate jurisdiction in
             whith the damaged or destroyed property is located; and

          (2) a. "The Interest of the Insured as Lessee or Lessor" when property is
              rendered un-tenantable by any covered loss during the term of this
              policy and the lease is canceled by the party not the Named Insured
             under this policy in accordance with the conditions of the lease or by
             statutory requirements of the appropriate jurisdiction in which the
             damaged or destroyed property is located.

             b. "The Interest of the Insured as Lessee or Lessor" as referred ta
             herein shall be pald for the First three months succeeding the date of
             the loss and the "Net Lease Interest" shail be paid for the remaining
             months of the unexpired lease.

          (3) Definitions:

             The following terms, wherever used in this section shail mean:
             a. "The Interest of the Insured as Lessee" Is defJned as;
                 (i) the excess of the rental value of similar prem9ses over the
                     actual rental payable by the lessee (inc{uding any maintenance
                     or operating charges paid by the lessee) during the unexpired
                     term of the lease; and

                     the rental income earned by the Insured from sublease
                     agreements, to the extent not covered under any other section
                     of this policy, over and above the rental expenses specitled in
                     the lease between the Insured and the lessor.

             b. "The Interest of the Insured as I.essor" is defined as the
                dffference between the rents payable to the lessor under the terms
                of the lease in ePfect at the time of loss and the actual rent
                collectible by the iessor during the unexpired term of the lease
                provided the tease is canceled by the lessee, to the extent not
                covered under any other section of this policy.

             c. "Net Lease Interest" is defined as that sum, which placed at 6%
                interest compounded annually will be equlvalent to the "The
                1[nterest of the Insured as Lessee or I_essor,"

                                                                                    ~
                                                                                        ~ANpO~


                                                                                   ~~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 86 of 439
                                                                C,
                                                                 ~
     (3) This Cornpany shall not be liable Por any Increase of loss which may be
        occasioned by the susperision, lapse or cancellation of any license or by the
        Named Insured exercising any option to cancei the lease. Furthermore, the
        Named Insured shall use due diligence including all things reasonably
        practicable to diminish loss under this clause.

        K. AUTOMATIC COVERAGE

           This Policy covers insured physical loss or damage to Insured property
           at any location purchased leased or rented by the Insured after the
           Inceptlon date of this Policy. This Additional Coverage appliear
           1) from the date of purchase, lease or rental,

           z) until, the first of the folEowing:

               a) the location is bound by the Company.


               b) agreement is reached that the location will not be insured
                  under this Policy.
               c) the time limit shown in the LIMfTS OF LIABILITY clause in
                  the DI`CLARATIONS section has been reached. The time
                  limit begins on the date of purchase, lease or rental.


        L. COMMUNICABI.E DxSEASl: RESPONSE

           If a location owned, leased or rented by the Insured has the actual
           not suspected presence of
           communlcable disease and access to such 1!ocation is limited,
           restricted or prohibited by:
           3) an order of an authorized governmental agency reguiating
              the actual not suspected presence of communicable
              disease; or

           4) a decision of an Offlcer oF the Insured as a resuit oF,the actual not
              suspected presence of
              eomtnunicable disease,


          this Poficy covers the reasonable and necessary costs incurred by the
          Insured at such
          location with the actual not suspected presence of communicabl®
          disease For the:
           1) cleanup, removal and disposal of the actual not suspected
              presence of communicalble diseases from insured property;
              and



                                                                                        40NQ0
                                                                                            y
                                                                                    ~ IG
                                                                                   ~~~.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 87 of 439




          2) actual costs of fees payabfe to public relations services or actual
             costs of using the Insured's employees for reeputation
             management resulting from the actual not suspected presence
             of communicable diseases on insured property.

          This Additional Coverage will 'apply when access to such location is
          limited, restricted or prohibited in excess of 48 hours.

          This Additional Coverage does not cover any costs incurred due to
          any law or ordinance with which the Insured was legally obligated to
          comply prior to the actual not suspected presence of
          conmmunicable disease.
          COMMUNICABLE DISEASE RESPONSE Exclusions: As respects
          COMMUNICABLE DISEASE RESPONSE , the following additional
          exciusion applies :
          This Policy excludes ioss or damage dErectly br indirectiy caused by
          or resulting from the following regardless of any other cause or
          event, whether or not insured under this Policy, contrlbuting
          concurrentiy or in a ny other sequence to the ioss:
          I) terrorism.


       M. INTERRUPTION BY COMMUNICABLE DISEASE

          If a location owned, feased or rented by the Insured has the actual
          notsuspected presence of
          Communicaale disease and access to such iocatiEon is Jimited,
          restricted or prohlbited by:
          a. an order of an authorized governmentai agency regulating the
             actual not suspected presence of communicable disease ; or

          b. a decision of an OfFcer of the Insured as a result of the actual not
             suspected presence of
             communicable disease,

          this Policy covers the Actuai Loss Sustained and EXTRA EXPENSE
          incurred by the Insured during the PERIOD OF LIABILITY at such
          Ifocation with the actual not suspected presence of commwnicable
          disease.
          This Extension wili apply when access to such location ls limited,
          restricted, or prohibited in excess of 48 hours.
          INTERRUPTION BY COMMUNICABLE DISEASE Exclusions: As respects
          INTERRIlPTION BY COMMUNICABl.E DISEASE, the foilowing additional
          exclusions apply:
          This Pollcy does not insure loss resulting from:
          1) the enforcement of any law or ordinance with which the Insured
             was legally obligated to comply prPor to the time of the actual
             spread of communicabie disease.                                          NOo
                                                                               ~j          ~
                                                                                    AIG ~
                                                                                           ~
                                                                                    ~~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 88 of 439
                   •                                    ~-i=-
          2) loss or damage caused by or resuiting from terrorism, regardiess
             of any other cause or event, whether or not ]nsured under this
                 Poiicy, contributing concurrently or in any sequence of loss.
          The PERIOD OF LIABILIIY for this 7IME ELEMENT COVERAGE EXTENSION
          will
          be:
          The period oF time:
          1) starting at the time of the order oF the authorized governmental
             agency or the Officer of the Insured; but

          2) not to exceed the time limit shown in the LIMITS OF
             LIABILITY ciause in the thECLARATIONS section,
          this period oF time is part of and not in addition to any PEitIOD OF
          LIASILITY applying to any coverage provided in the TIME ELEMENT
          section.


       N. LQGISTICS E}CTRA COST

          This Poiicy covers the extra cost incurred by the Insured
          during the PERIOD OF LIABILITY due to the disruption oF the
          normal movement of goods or materials:
          a, directly between Insured Iocations; or

          b. directly between an Pnsured location and a location oF a
             direct customer, supplier, contract manufacturer or contract
             service provider to the Insured,

          provided that such disruption is a direct result of physical loss or
          damage oF the type insured to property of the type insured located
          within the TERRiTORY of this Policy.
          Measurement of Loss:
          The recoverable extra cost loss will be the reasonabie and necessary
          extra costs incurred by the Insured of the foiiowing:
          i) extra costs to temporariiy continue as neariy normal as
             practicable the movement of goods or materials.
          This Extension will appiy when the PERIOD Oi= LIABILITY is in excess
          of 48 hours except 168 hours appiies For earth movement and/or
          fllood and/or wind.
          LOGISTICS EXTP,A COST Exclusions: As respects LOGISTICS
          EXTRA COST, the following additionai exclusions apply:
          This Policy does not insure:
          1) any loss resufting from disruption in the movement of goods or
             materia{s between
             contingent time eiement iocations.

          2) any loss resuiting From disruption of incoming or outgoing
             services consisting of eiectricity, gas, fuel, steam, water,
             refrigeratlon, sewerage and voice, data or video.


                                                                                  A   IG
                                                                                           ~
                                                                                 ~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 89 of 439




          3) any ioss of income.

          4) costs that usually wouid have been incurred in conducting the
             business during the same period had there been no disruption of
             normal movement of goods or materiais.

          5} costs of permanent repair or repiacement of property that
             has been damageed or destroyed.

          6) any expense recoverable eisewhere in this Policy.

          7) any loss resulting from disruption caused by or resuitPng from
             terrarism; regardless of any other-cause or event, whether or
             not insured under this Policy, contributing concurrentiy or in any
             other sequence to the loss.

          S) any ioss resulting from disruption caused by (oss or damage from
             earth movement in California, in the New Madrid Seismic
             Zone or in the Pacific Northwest Seismic Zone.

          9) any Joss resulting From disruption caused by physical loss or
             damage to personal property of the Insured while in transit.
          The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE
          EX7'ENSION will
          be:
          The period of time:
          1.) starting at the time of physical foss or damage causing the disruption
              of the normal movement of goods or materials directly between
              insured Iocations; or directiy between the insured locatioo and
             the liocation of the direct customer, supplier, contract
             manufacturer or contract service provider to the IInsured, and

          2) ending not later than
             a) when with due difigence and dispatch the normal movement of
                goods or materials directly between insured locations; or directiy
                between the insured location and the iocatFon of the direct
                customer, supplier, contract manufacturer or contract service
                provider to the Insured couid be resumed; or

             b) the number of consecutive days shown in the UMITS OF
                LIABILITY cEause of the DECLARATIONS section,
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 90 of 439




     ~'~:~~           ►1~1~+I~-3~-:~•]1 ~>~ r ~

             This Poiicy covers insured physical loss or damage to:
             I) insured property;

            2) property of the type insured that is under contract to be used in a
                construction project at an insured location:

                a) frorn the time such property is deiivered to the Insured or
                   their contractor(with respect to the property under
                   construction) by the manufacturer or suppifer;
                b) while such property is located at a storage site; and

                c) while such property is-in transit from a storage site to
                   another storage site or to a construction project at an
                   insured location, that does not include any such property
                   owned or rented by the contractor; whiie anywhere within this
                   Policy's Ti_RRITORY, including whiie in transit.

  This Additional Coverage excfudes property covered eisewhere !n this Palicy

  MISCEli-.A1VE(3US PROPER7Y Exclusfons: As respects MISCELIJaNEOUS
  PROPERTY, the following additional exclusions apply:

            1) This Poiicy exciudes:

               a) transmission and distribution systems not at a location.

                b) property insured under Import or export ocean tnarine insurance.

                c) property shipped between continents.

                d) airborne shipments unless by regulariy scheduled
                   passenger airtines or airfreight carriers.

                e) property of others, +nciuding the Insured's iegal iiabilJty Por It,
                   hauled on vehicles owned, (eased or operated by the Ineured
                   when acting as a common or contract carrier.

            2) This Policy excludes loss or damage directiy or indirectfy caused
                by or resuiting from the fofJowing regardless of any other cause
                or event, whether or not insured under this Polfcy, contributing
                concurrentiy or in any other sequence to the ioss:


  earth movement for property located in California, in the New Madrid Seismic
  Zone or in the PaciiNc Northwest 5eismic Zone.




                                                                                     S iA
                                                                                        ;   ,
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 91 of 439




       •      7,11zo 4.1P 2       •

      A. Ordinance Of Law

           In the event of loss or damage under this policy that causes the enforcement of
           any faw, ordinance, govemmentaf directive or standard regulating the
           construction, repair, use, or occupancy of property, this Company shall be liabfe
           for;

           (1) i) the cost of demoiishing the undamaged property Including the cost of
               ciearing the site;
                  iP) the proportion that the value of the undamaged part of the property bore
                  to the vaiue of the entire.property prior to foss;


           (Z) i) increased cost of repair or reconstruction of the damaged and undamaged
               property on the same or another site, limited to the cost that would have
                  been incurred in order to compfy with the minimum requirements of such faw
                  or ordinance regufating the repair or reconstruction of the damaged property
                  an the same site. However, this Company shall not be iiabfe for any increased
                  cost of construction loss unless the damaged property is actuafly rebuift or
                  replaced;

                  if) any increase in the business interruption, extra expense, rental vafue,
                  royalties or soft costs loss arising out of the additional time required to
                  compiy with said law or ordinance.


     B, Debris Removal

           This poiicy covers the foilowing expenses resultPng from a covered loss:
           (1) the cost of removal of debris of property covered hereunder;
           (2) the cost of removaf of debris of property not covered hereunder from the
            . premises of the Insured;

     C. Expedifiing Costs

           This poiicy covers the extra cost of temporary repair and/or replacement and of
           expediting the repair and/or repfacement of damaged property insured
           hereunder, incfuding, but not limited to, overtirne and express freight or other
           rapid means of transportation.

     D. Claims Preparatian Costs

           "fhis poficy is extended to include expenses incurred by the Insured, or by the
           Insured`s representatives for p~eparing and certPfying detaiis of a cfaim resufting
           from a loss which wouid be payable under this policy. However, this Company
           shall not be iiabie under this clause for expenses incurred by the Insured in
           utilizing the services of a public adjuster.



                                                                                     1.ONp

                                                                                     AkG ~
                                                                                 ~ ~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 92 of 439
                 7    1




      E. Fire Brigade Charges and Extinguishing Expenses

         This policy covers the following expenses resulting from a covered ioss:

        (1) fire brigade charges and any extinguishing expenses which the Insured
            incurs;
        (z) loss and disposal of fire extinguishing materials expended.

      F. Defense Co®ts

        This policy, subject to all of its provisions, also Insures the costs and fees to
         defend any claim or suit against the Insured and/or its directors, oft'icers and /or
         employees alleging physicai loss or_damage as insured against to property of
        others in the care, custody or control of the InsUred to the extertit of the Insured's
        iiability therefore, even if such claim or suit is groundless, fals+a or fraudulent; but
        the Company may without prejudice ma[ce such investigation, negotiation or
        settlement of any such claim or suit as it deems expedient.

      G. Consequential Loss

        (1) In the event of loss or damage not otherwise excluded to property, and such
            damage, without the intervention of any other independent excluded cause,
            results in a sequence of events which cause physical damage to insured
            property, then there shall be liability under the poEicy for the resulting loss.

        (2)This poficy also insures against consequential loss to the property insured
            caused by but not limited to change of temperature or humidity or by
            interruption of power, heat, air conditPoning, or refrigeration resulting from
            loss or damage not otherwise excluded.

        (3) This poiicy also insured the reduction in value to the remaining part or parts
            of any lot of inerchandise usually sold by lots or sizes, color ranges, or other
            classibcations due to damage to or dcstruction of a part of such lots or toher
            ciassiflcations due to a cause of loss not otherwise excluded.

     H. Control of Damaged Merchandise

        The Insured, exercising a reasonable discretion, shati be the sole judge as to.
        whether the goods involved in any loss under this poiicy are fit for normal
        intended use or consumption. No goods so deemed by the Insured to be unfit for
        consumption shall be soid or otherwise dlsposed of except by the Insured or with
        the Insured's consent, but the Insured shall allow this Company any saivage
        obtained by the Insured on any sale or other disposition of such goods. The
        Insured sha#I have full right to the possession of all goods involved in any loss
        under this policy and shall retain control of all damaged goods.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 93 of 439




      I, l3rands or Trademartss
         in case of damage insured against to property k►earing a brand or trademark or
         which in any way carrios or implies the guarantee or the responsibility of the
          manufacturer or Insured, the salvage value of such damaged property shail be
          determined after removal at the Company's expense in the custornary manner of
          all such brands or trademarks or other identifying characteristics.

ZMMMFTTTPPFVT3FTT,T -TTN~Pi
      ThJs policy insures against all risks of direct physical loss of or damage to property
      descrlbed he►eln Including general average salvage and all other charges on
      shipments covered hereunder, Including F1ood, Earthquake and Terrorism except as
      hereinafter excluded.


10.   PERIkS EXCLIJDED

      This policy does not insure:

      A. against any fraudulent or dishonest act or acts commltted by the Insured or any
         of the Insured's employees meaning only dishonest or fraudulent acts committed
         by the Insured or the Insured's employees with the manifest intent to:
               (1) cause the Insured to sustain such loss, and

               (2) obtaln financial benefct for the Insured, Insured's ernployee, or for any
                   other person or organization intended by the Insured oa the employee to
                   receive such benefit, other than salaries, commissions, fees, bonuses,
                   promotions, awards, profit sharing, pensions, or other employee
                   benafits earned in the normal course of employment.

               This exclusion daes not apply to acts of damage or destructlon by
               empfoyees, but theft by employees is not covered.

      S. against the cost of rnaking good defective design or speciflcations, faulty
         materlal, or faulty worlcmanshlp; however, If a peril not specillcally excluded
         elsewhere in this pollcy ensues, then thls Company shall be llable for only the
         ensuing loss or damage to property covered.

      C. against errors in processing or manufacture of the Insured's product unless loss
         or damage not otherwise exduded ensues and ₹hen this policy shall cover For
         such ensuing loss or darnage;

      D. agalnst ordinary wear and tear, or gradual deterioration unless loss or damage
         not otherwPse excluded ensues and then this pollcy shall cover for such ensuing
         loss or darnage;

      E. agalnst normal settling or normal shrinkage of walls, floors, or ceilings unless loss
         or damage not otherwise excluded ensues and then this policy shall tover for
         such ensuing loss or damage;




                                                                                 ,~~'ON'p0

                                                                                ~ AIG ~
                                                                                 ~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 94 of 439




      F. against moth, vermin, termites and other insects, inherent vice, latent defect,
         contarnination, rust, or dampness of atmosphere.

      G. against nuclear reaction, or nuclear radiation, or radioactive contamination, all
         whether controlied or uncontrolled, and whether such loss be direct or indirect,
         proximate or remote; or be in whole or in part caused by, contributing to, or
         aggravated by the peril(s) insured against in this policy, except: as otherwise
         covered by this policy and if fire ensues, liability is specifically assumed for direct
         loss by such ensuing fire but not including any ioss due to nuctear reaction,
         nuclear radiation, or radioactive contamination;

      H. (1) against warlike action in time of peace or war, including action in hindering,
         combating, or defending against an actual, impending, or expected attack:

             (a) by any government or sovereign power (de jure or de facto) or by any
               I authority maintaining or using military, naval, or air forces;
             (b) or by military, naval, or air forces;

             (c) or by an agent of any such government, power, authority, or forces;

         (2) against any weapon employing atomic fission or fusion;

         (3) against rebellion, revolution, civil war, usurped power, or action taken by
             governmental authority in hindering, combating, or defending against such
             occurrence;

         (4) against seizure or destruction tsy order of public authority, except destruction
             by order of public author9ty to prevent the spread of, or to otherwise contain,
             control or minimize loss, damage or destruction not otherwise excluded under
             this p0licy;

         (S) against risks of contraband or iilegal trade.

     Notwithstanding the above provisions, K. (1), (3). (4), and (5), this insurance shall
     cover loss or damage directly caused by acts committed by an agent of any
     government, party, or faction engaged in war, hostilities, or warlike operations,
     provided such agent is acting secretly and not in connection with any operation of
     armed forces (whether military, naval, or air forces) in the country where the
     property is situated. Nothing in the foregoing shall tse construed to include any loss,
     damage or expense caused by or resulting from any of the risks or perils exCluded
     above, excepting only the acts of certain agents expressly covered herein, but in no
     event shall this insurance inciude any loss, damage, or expense caused by or
      resulting from any weapon of war ernploying atomic flssion or fusion whether in time
     of peace or war;

     Exclusions C, D and E do not apply to alterations, additions and property while In the
     course of construction, erection, installation, or assembly.

     Exclusions C and b do not apply to electronic data processing systems, valuable
     papers and records, and accounts receivable.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 95 of 439




 P"INKT-M 45ikA:4N-.RV)-,Li,~
       Thls policy does not cover loss or damage to:

       A. Land; however, this exclusion shall not appJy to the cost of reclaiming, restoring
          or repairing land improvements. Land improvements are defined as any
           alteration to the natural condltion of the land by grading, landscaping, earthen
           dikes or dams, and additions to land such as pavements, roadways, or similar
           works;

       B. Water, except water which is normaliy contained withln any type oP tank, piping
          system or other process equipment;

       C. Money and securities;

       D. Growing crops, standing timber which is grown or maintained speciFically for
          purposes of conversion to lumber and anlmals.

       E. Watercraft, aircraft, motor vehicles IPcensed for highway use when not on the
          Insured's premises, but this exclusion shall not apply to contractor's equipment;

       F. Waterborne shipments via the Panama Canal, and to and from Puerto Rico, the
          Virgin Islands, Hawali, and Alaska;

       G. Export shPpments after loading on board an overseas vessel or watercraft or after
          ocean marine Insurance attaches, whichever occurs first; and import shipments
          prlor to discharge from the overseas vessel, watercraft or aircraft untll the ocean
          marine insurance terminates, whichever occurs last;

       H. Property sold by or under encumbrance to the Insured after it leaves the custody
          of the Insured or an empioyee of the Insured;

       I, Furs, jewelry, jewels, precious or semiprecious stones, gold, silver and piatinum
          or other precious alioys;

       J. Contractor's and subcontractor's machinery, tools and equlpment used in erection
          of properry covered unless the total capital value of such properry is directly and
          specifically charged t.o the job;

       K. Personal property left in the open, when loss is caused by exposure to rain, sieet,
          snow, sand or dust;

      L. Properry illegaliy acquired;

       M. Transmission and distribution lines beyond 1,OQOft from the Insured's pr+emPses;

      N. Pnoperty more specifically insured elsewhere.

       O. Loss of Market, Loss of Use, Delay of Use

      P. Mysterious disappearance, ioss or shortage disciosed on taking inventory, or any
         unexplained toss,
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 96 of 439




       Q. Indirect or remote loss or damage.

 12.   YALUATION
       In case of loss, the basis of adjustment shall be as follows:

       A. Stock

          (1) Raw Stock (materials and supplies In the state In which the Insured received
              them for conversion by the Insured into fnished stock, including suppiies
              consumed in such conversion or in the service rendered by the Insured) shall
              be valued at replacement cost at the time and place of loss.
          (2) Stock in process (rawstock which has undergone any aging, seasoning, or
              other processing by the Insured but which has not become Fnished stock)
              shall be valued at the Ynsured's selling price of finished stock at the time of
              loss, iess any manuf'acturing expense not incurred by the Insured and less
              any discounts, rebates, and un-incurred expenses to which the sales price
              would have been subject.

          (3) Finished stock (stock which in the ordinary course of the Insured's business is
              ready for packing, shipment or saie) and merchandise shali be valued at the
              Insured's selling price at the time of loss, less ali discounts, rebates, and un-
              incurred expenses to which such sales price woutd have been subject.

       B. Rea1 and Personal Property

          (1) Buildings, structures, furniture and fixtures, machinery, equipment,
              improvements and betterments, shalt be valued at the replacement cost new
              on the same premises, as of the date of replacement.

          (2) Electronic Data Processing or control equipment and production machinery
              and equipment or any part thereof shall be valued at the cost to repair or ,
              replace new on the same premises as of the time of replacement except, that
              with r+espect to items for, which repiacement with identical property is
              impossibie, the replacement cost shail be the cost of items simiiar to the
              destroyed property and intended to perform the same function but which may
              indude technological advances.

          (9) Vaivable papers and records shall be valued at the cost to reproduce the
              properrty as of the date of reproduction inc{uding the cost of gathering and/or
             assembling information.

             "Valuable papers and records" are deFned as written, printed, or otherwise
             inscribed documents and rerords, inciuding but not limited to books, maps,
             Flms, drawings, abstracts, deeds, mortgages, micro-inscribed documents,
             manuscripts, and media and the data recorded thereon, but not including
             money and/or securities.

             "Media" is defined as materials upon which data is recorded inciuding, but not
             limited to, paper, tapes, cards, electronPc memory clrcuits, and magnetic or
             optical storage devices:
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 97 of 439




            "Data" is defrned as Facts, concepts, or fnstructions In a form usabfe for
            communications, interpretation, or processing by automatic means. It
            Includes computer programs.

            7he term "securities" shall mean all negotiabie and non-negotiable
            instruments or contracts representing either money or other property, a nd
            Includes revenue and other.stamps In current use, toicens and tickets but
            does not Include money.

        (4) Property of others which the Insured is required to Insure to a stipuiated
            vaiue shall be valued at the replacement cost new as of the date of
            repiacement, if rep€aced at the Insured's option; otherwise at the stipulated
            va€ue.

        (5) Firte Arts shail be va€ued at the appraised va€ue; or if there is no appraisal, at
            the greater af the original acquisition cost or the market value at the time of
            the loss.

        (6) Other property not otherwise provided for, at rep€acement cost new on the
            same premises as of the date of replacement.

        (7) Permisslon Is granted for the Insured to replace the damaged property w€th
            any property at the same site or at another site within the territoriai limits of
            this poficy, but rQcovery is iimited to what it wou€d cost to rep€ace on same
            site, ifproperty damaged or destroyed is not repafred, rebuift or repiaced
            within a reasonable period after the ioss or damage, this Company shall not
            be liable for more than the actual cash value at the time of loss (ascertained
            with proper deduction for depreciation) of the property damaged or
            destroyed. However, limitations imposed by Pederal, state or municipal
            bullding codes shafl not resuft in actual cash valuation.

        (8) Mobiie Equlpment shall be valued at actual cost value at the time of loss.

i          ■ ■       _i ■     a ■ ■

     A. Each Ioss by earthquake or flood shall constitute a single occurrence hereunder
        if:
          (1) rnore than one earthquake shock occurs within any period of 7.2 hours
              during the term of this pplicy, the beginning of which 72 hour period may be
              determined by the Insured; or

          (2) any flood occurs w€thin a period of the contfnued rising or overflow of any
              river(s) or stream(s) and the subsidence of same within the banks of such
              river(s) or stream(s); or

          (3) any flood results from any tidal wave or series of tidal waves caused by any
              one dfsturbance.

        Flood: The term "flood" Is defined as waves, tlda€ water or tidal wave, overFlow of
        streams or other bodies of waker, or spray from any of the foregofng, ail whether
        driven by wind or not,




                                                                          s
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 98 of 439




         Earthquake: The term "earthquake" is defined as a movement or shaking of the
         earth that is seismic in origin. Landslide, mudflow, volcanic eruption, earth
         sinking, subsidence, rock fall shall not be considered an earthquake under this
          definition.

      B. Should any time period refierred to in Clause A. above commence prior to
         expiration or cancellation date of this poficy, thls Company shall pay all such
          earthquake or fiood losses occurring during such period as if such period fell
          entirefy within the term of this poiicy.

      C. This Company shall not be iiable, however, for any loss caused by any
          earthquake or fiood commencing before the eFFective date and time or
          commencing after the expiration date and time oF this policy.


        ~ ► : ~31~M~iL~iL`F~R~
                             .~`
                               ►L~
      Contributing insurance is insurance written upon the same plan, terms, conditions,
      and provisions as those contained in this poiicy. This insurance shall contribute in
      accordance with the conditions of this policy only with other contributing insurance
      as defined.

15.   S](GE_Ffi INSURANGE
      Eccess insurance is insurance over the limit of liability set forth in this policy. The
      existence of such excess insurance shaii not prejudice the coverage provided under
      this poiicy nor will it reduce any Ifabifity hereunder.

        k p         G14.   . Pi


      A. Underlying insurance is insurance on all or any part of the deductible and against
         all or any of the causes af loss covered by this policy including deciarations of
         value to the carrier Por hire. The existence of such underiying insurance shall not
          prejudice or affect any recovery otherwise payable under this policy.

      B. If the limits of such underlying insurance exceed the deductible amount which
         wouid appfy in the event of loss under this policy, then that portion which
         exceeds such a deductible amount shall be considered other insurance, as
         defined in the Other Insurance clause,
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 99 of 439

                    •



      • .       .
      Except for insurance described by the contributing insurance clause, the excess
      insurance clause, or the underiying insurance clause, this policy shalf not cover to
      the extent of any other collectibie Pnsurance, whether directly or indirectiy covering
      the same property against the same causes of loss. ThPs Company shall be liabie for
      loss or damage only to the extent of that amount in excess of the amount
      recoverabie from such other collectibie +nsurance. Notwithstanding that thls poiicy
      only covers for the excess of any other collectlbfe insurance, this Company
      guarantees prompt payment In Pulf of the amount oF loss which wouid have been
      otherwise recoverable hereunder in the absence oP such other coliectible insurance
      and agrees to advarnce the amount of Joss as a ioan, without interest, repayable only
      in the event of and to the extent of recovery from.such other collectible Pnsurance
      minus the cost of recovery. As used herein, "other collectible insurance" does not
      include seif-insurance, deductibles, self-insured retentions or fronting policies.


      A. Any reiease from liabillty entered Into by the Insured prior to Ross hereunder shail
         not affect this poiicy or the right of the Insured to recover hereunder. The right of
         subrogation against the Insured, afFllated, subsidiary, and associated companies
         or corporations, the Insured's officers, directors, and employees, or any other
         corporations or companies associated with the Insured through ownership or
         management, and at the option of the Insured against a tenant of the Insured, is
         waived.

      B. In the event of any payment under this pollcy, this Company shail be subrogated
         to the extent of such payment to afl the Insured's rights of recovery therefore.
         The Insured shall execute all papers required and shall do anything that may be
         reasonably necessary at the expense of the Company to secure such right. The
         Company wifi act in concert with all other intenests concerned, I.e., the Insured
         and any other Company (ies) participating in the payment of any loss as prfmary
         or excess insurers, in the exercise oFsuch rights of recovery.
      C. If any amount is recovered as a result of such proceedings, the net amount
         recovered after deducting the cost of recovery shall be divided between the
         interests concerned in the proportion of their respective interests. IF there shouid
         be no recovery, the expense of proceedings shall be borne by the insurers
         instituting the prnceedings.

ls.   IIALYASK ANa REC4Y.ERZU
      AiI saivages, recoveries and payments, exciuding proceeds from subrogation and
      underiying insurance, recovered or recePved prior to a loss settfement under this
      policy, shall reduce the loss accordingiy. If recovered or received subsequent to a
      loss settlement u nder thls poiicy, such net amounts recovered sha11 be divided
      between the interests concerned, i.e. the Insured and any other Company(ies)
      particfpating in the payment oF any loss, in the proportion of their respective
      interests.



                                                                                   CN~0
                                                                             vP     a   'L
                                                                                AfG ~
                                                                             ~ ~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 100 of 439




 20.   MACFIINERY

       In case of loss or damage insured against to any part of a rnachine or unit
       consisting of two or more parts when complete for use, the liabiiity of the
       Company shall be Ilmited to the value of the part or parts lost or damaged or, at
       the Insured's option, to the cost and expense of replacing or duplicating the lost
       or damaged'part or parts or of repairing the machine or unit.

 ~       i... +          +7•u..   •A

       Any unintentional error or omission made by the Insured shall not void or impair
       the insurance hereunder provided the Insured reports such error or omission as
       soon as reasonably possibie after discovery by the Insured's home oftice
       insurance department.

 2201   , .          .      .



       As soon as practicable after any loss or damage occurring under this policy is
       known to the Insured's Office of Risk Management, the Insured shail report such
       loss or damage to Parker, Smith & Feek, 2233 112ei NE, Bellevue, WA 98004 for
       transmission to this Company. Any delay by the Insur+ed In providing notice shall
       not affect the Insured's right to coverage under this policy, except if and to the
       extent that the Company proves that it actually and substantially was prejudiced
       by any unreasonable deiay in notice.



       The Insured, at the request of the Company, will render a signed and sworn proof
       of (oss to the Company or its appointed representative stating; the place, time,
       cause of the loss, damage, or expense; the Interest of the Insured and of all
       others; the value of the property involved In the loss; and the amount of loss,
       damage, or expense.

              :i [

       In the event of a loss covered by this policy, it is understood and agreed that the
       Company wili issue partial payment(s) of claim subject to the poiicy provisions,
       and shall not be less than the undisputed estimate of loss or damage between the
       Insured and the Company.

 25.   A±.SSIGNED AQJjU$198
       It is agreed that ]eff HeJlman at McLar+ens Young, Inc., 19324 40th Avenue W,
       Suite C, Lynnwood, WA 98036 wlll represent the Company in the investigation
       and adjustment of all iosses reported under this polfcy.

 F~J     J•T;TFT-f:1 I
       If the Insured and this Company fail to agree on the amount of the loss, each,
       upon written demand of either the Insured or this Company made within 60 days
       after receipt of proof of loss by the Company, shall select a competent and
       disinterested appraiser. The appraisens shaii then seiect a competent and
       disinterested umpire. If they should fail for 15 days to agree upon such umpire,
       then upon the request of the Insured or of this Company, such umpire shall be
       seiected by a judge of a court of record in the county and state in which su
                                                                                     ~'    y
                                                                                       A!G ~
                                                                   .               ~~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 101 of 439




       appraisal Is pending. Then, at a reasonable time and piace, the appraisers shall
       appraise the loss, stating separately the vaiue at the time of loss and the amount
       of loss. If the appraisers fail to agree, they shall submit their differences to the
       umpire. An award in writing by any two shall determine the amount of loss and
       shall be paid by the Company within 30 days thereafter. The Insured and this
       Company shall each pay his or its chosen appraiser and shall bear equally the
       other expenses of the appraisal and of•the umpire.

 27.   PAIR AND SET

       Except as provided under the Machinery ciause and paragraph (3) of the
       Consequential Loss ciause, in the event of loss or damage insured against to any
       article or articles which are a part of a pair or set, the measure of loss or damage
       to such article or articles shall be, at the Insured's option:

       A. the reasonable and fair proportion of the total value of the pair or set, giving
           consideration to the importance of said article or articles, but in no event shall
           such loss or damage be construed to mean total loss of the pair or set; or

       B. the full value of the pair or set provided that the Insured surrenders the
          remainPng article or articles of the pair or set to the Company.

 28.   ASSISTANCE AND COOPERATION OF TME INSURED

       The Insured shall reasonably cooperate with this Company and, at this Company's
       reasonable request and expense, shall attend hearings and trials and shall assist
       in effecting settlements, in securing and giving evidence, in obtaining the
       attendance of witnesses and in conducting suits.

 29.   5UE AND A,A80R

       In case of actual or imminent loss or damage covered by this policy, it shall,
       without prejudice to this insurance, be lawful and necessary for the Insured, their
       factors, servants, or assigns to sue, labor and travel for, in and about the
       defense, the safeguard, and the recovery of property or any part of the property
       insured hereunder; nor, in the event of loss or damage, shall the acts of the
       Insured or of this Company in recovering, saving, and preserving the insured
       property be considered a waiver or an acceptance of abandonment. This
       Company shall contribute to the expenses.so incurred according to the rate and
       quantity of the sum herein insured.

 30.   PAXMENT OF LOSS

       AII adjusted claims shall be due and payable no later than 30 days after
       presentation and acceptance of proofs of loss by this Company or its appointed
       representative.

 31.   REINSTATEMEN7

       With the exception of loss caused by perils which are subject to annual aggregate
       Iimits as noted in Section 3, no loss hereunder shall reduce the amount of this
       policy.

 32.   SUIT.AGAINST 77°IE CO PANY.

       No suit or action on this policy for the recovery of any claim shall be sustainabie
       in any court of law or equity unless the Insured shall have fully complied wit
                                                                                                N~~2
                                                                                    ~ qiG a
                                                                                    ~ ~~
                                                                                     ~ f ~~~Glkat14j0flC~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 102 of 439




       the requirements of this policy; however, if there is any dispute between the
       Insured and the Company as to whether the Insured has fuJly complied with ail
       the requirements oF this policy, such a dispute may be resolved in a suit or action
       on the pol9Cy for recovery of any ciaim. The Company agrees that any action or
       proceedings against It for recovery of any loss under this policy shali not be
       barred if commenced within two years and one day after the Insured provides
       notice to the Company in accordance with Clause 22 above, which period shall be
       tolled from the date oF notice until the date that the Insured receives the
       Company's final coverage decision (this two year and one day period is referred
       to as the "limitations period"). However, the limitations period shall not apply if
       by the laws of the State of the address of the Insured such a limitation is invalid
       or iF the taws of the state in which any such action is brought permit a longer
       period of time within which to commence such a suit. Furtherrnore, any tolling oF
       the limitations period shall not preclude the Insured from bringing a suit or any
       other proceeding regarding recovery for any loss or of any claim hereunder_
       during the perlod of tolling or at any other time.

       It is agreed that in the event of the faiiure of the Company to pay any amount
       claimed to be due hereunder or in the event of any other dispute relating to this
       policy, the Company, at the request of the Insured, will submit to the jurisdiction
       of any court of competent jurisdiction within the United States and wili comply
       with all of the requirernents necessary to give such court jurisdiction and all
       rnatters hereundershall be determined in accordance with the law and practice oF
       such court, not including the court's law regarding choice of law. The Cornpany
       shali not transfer, change venue, or remove any lawsuit fiied by the Insured in
       any such court.

 33.   CERTIFICATES OF INSURANCE
       Any certificate of Insurance Issued in connection with this policy shall be.issued
       solely as a matter of convenience or information for the addressee(s) or hoider(s)
       oP said certificate of insurance, exeept where any Additional Insured(s) or Loss
       Payee(s) are named pursuant to the Special Provisions of said certifcate of
       insurance. In the event any Additional Insured(s) or Loss Payee(s) are so named,
       this policy shall be deerned to have been endorsed accordingly, subject to all
       other terms, conditions and exclusions stated herein. $uch certiFicates are to be
       forwarded to the Company within 30 days of issuance.

       The Company hereby authorizes Parker, Smith & Feek, Inc. to issue certificates of
       insurance including any Mortgagee, Loss Payee and Additional Insured clauses.


        _ ~ ~~~_~if>i•7~~
               .
       A. This poliicy may be canceled at any time at the request of the Insured or it may
         be canceied by the Company by mailing to the Insured at:

         Risk Manager -xyz Company
         dffce of Risk Management.
         Post Offce Box
         Seattle, WA

         and ta the additional named insureds/loss payees indicated on the certificates
         of insurance issued during the term of this poiicy, written notice stating when,
         not less than 90 days thereafter, such cancellation shall be effective.

                                                                                     -co+VCN6O
                                                                                             ~
                                                                                   V       AlG ~
                                                                                              ~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 103 of 439
                   ~

       B.7'he mailing of notice as aforesaid shall be sufficient prooF of notice and the
          effective date and hour of cancellation stated in the notice shall become the
          end of the poiicy period. Delivery of such written notice either by the Insured
          or by the Company shall be equivalent to mailing.

       C. Cancellation shail not afFect coverage on any shipment in transit on the date of
          cancellation. Coverage will continue in full force until such property is safely
          dellvered and accepted at place of final destination.

       D.In the event of non-payment of premium this policy may be canceled by the
         Company by mai€ing to the Insured at the address shown in A. above stating
         when, not less than 10 days thereafter, such canceiiation shall be effective.
         Reinstatement of coverage shail be effective immediateiy upon receipt of
         premium by the Company.

 35.   ]L®LUES
       The values and schedule of property declared to the Company at the incept€ort of
       the policy are for premium purposes only and shall not limit the coverages
       provided by this pol€cy.

 38.   TI.TLES OF PABAGRAF_HS
       The titles of paragraphs of th€s form and of endorsements and suppiemental
       contracts, if any, now or hereafter attached hereto are inserted solely for
       convenience of reference and shail not be deemed in any way to Ilmit or affect
       the provisions to which they re€ate.

       2•. •~,.:,

       The terms of this policy which are in conflict with the applicable statutes of the
       state wherein this policy is Issued are hereby amended to conform to such
       statutes, unless the statutes narrow or limit the coverage afforded by this policy
       and do not bar a policy from providing broader coverage.
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 104 of 439
~                       •                                              •




          DEFYfYITIONS:


          This Policy covers physical damage resuiting from changes in temperature or
          relative humidity to insured property al an insured location when such changes in
          temperature or reiative humidity resuit from the interruption of services consisting
          of electricity, gas, ruel, steam, water or refrigeration by reason of any accidental
          event, other than insured physical loss or damage, al the insured location.

          This Additional Coverage wiil appiy when the period of service interruption as
          described below is in excess of 24 hours.


          the amount it would cost to repair or replace insured property, on the date of
          loss, with material of like kind and quaiity, with proper deduction for
         obsolescence and physical depreciation.

         Aa„eggate durina any naiicv yAiLu
          the Company's maximum amount payable during any policy year.

         Amnsania Cantamination
          In the event of direct physical loss of or damage to Covered Property caused by a
          breakdown of cavered equipment at a Location covered hereunder, the Company
          will pay for resulting Ammonia Contamination.

          Ammonia Contamination shall mean the loss or damage, inciuding salvage
          expense, caused by ammonia contacting or permeating Covered Property under
          refrigeration or in process requiring refrigeration, as the result of any one
          occurrence.

         Automatic CaVeraae
          This Policy covers property of the type insured by this Policy at any Location rented,
          leased or purchased by the Insured after the inception date of this Policy. This
          coverage appiies from the date of rental, lease or purchase.

          This Additional Coverage does not appiy to property insured in whole or in part by
          any other insurance poiicy.

          This coverage will apply until whichever of the following occurs first:

          I.)     The Location is agreed to be insured by the Underwriterrs.

          2)      Agreement is reached that the Location will not be insured under this
                  Palicy.

          3)     The Time Limit specified in the Schedule has been reached. The Time
                 Limit begins on the date of rentai, lease or purchase.

         Contamilnation:
         any condition of property due to the actual or suspected presence of any
         foreign substance, impurtty, pollutant, hazardous material, poison, toxin,
         pathogen or pathogenPc organism, bacteria, virus, disease causing or ifiness
         causing agent, fungus, mold or mildew.
                                                                                         _-k:~,011i'pQZ



                                                                                                   ~
                                                                                          ~.aa~"
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 105 of 439




      CQnt;Enaent tlme eiement locationt
      Dlrect (Tier 1 Suppller/Customer):

      Supplier:       A suppiier that supplies products or services directfy to the Insured,

      Customer:       A customer that receives products or services directiy from the
                      Insu red.

      Indlrect (Tler Z Suppller/Customer):
      Supplier:       A suppller that supplias products or services directly to a Tier 1.
                      supplier of the Insured,

      Customer:       A customer that receives products or services directly from a Tier 1
                      customer of the Insured

      Date or ttme remonitl<on•

      the recognition, interpretation, calculation, comparison, differEntiation,
      sequencing, accessfng or
      processing of data involving one or more dates or tlmes, including the Year
      2000.




      This Policy covers Insured physical loss or damage to Personal Property of the
      type insured by this Policy soid by the insured under a conditional sale or trust
      agreement or any Installment or deferred payment plan and after such property
      has been delivered to the buyer. Coverage is limited to the unpaid balance for
      such property.

      In the event of such loss to property sold under deferred payment plans, the
      Insured will use all reasonable efforts, Including legal action, IP necessary, to
      effect co[lection of outstanding amounts due or to regain possession of the
      property.

      There is no liability under this Poficy for loss:

      1)      pertaining to products recailed incl+ading, but not limited to, the costs to
      recall,        test or to advertise such recall by the Insured.

      2)    from theft or conversion by the buyer of the property after the buyer has
      taken        possession of such property.

      3)      to the extent the buyer continues payments.

      4)      not within the Territory of this Poiicy.




                                                                                          ~,oN►p
                                                                                      '         02
                                                                                          Al~ ~
                                                                                   ~ ~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 106 of 439




       gmdb ltLmmrntt
      any naturat, or rnan-made earth movement Including, but not fimited to
      earthquake or landslide, regardless of any other cause or event contributing
       concurrently or in any other sequence of loss. However, physical loss or
       damage by fire, explosion, sprinkler leakage, or flood resulting from earth
       movement will not be considered to be loss by earth movement within the
       terms and conditions of th[s Policy.

       IiecEironic am >sraeeang) mulnhartt er               ia:
      any computer, computer system or component, hardware, network,
      microprocessor,- mlcrochip,
      Integrated circuit or simiiar devices or components in computer or non-
      computer equipment, operating systems, data, programs or other software
      stored on eiectronic, efectro-mechanical, electro-magnetic data processing or
       production equipment, whether the property of the Insured or not.

      Md=¢ed Petlod aP uaW IIly
      The Business Interruption coverage is extended to cover the reduction in safes:
        i) resulting from the Interruption of business as covered by Business
           Interruption;

        2) for such additional length of time as would be required with the exencise of
           due diligence and dispatch to restore the Insured's business to the condition
           that would have existed had n.o loss occurred; and

        3) commencing with the date on which the liability of the Underwriters for loss
           resulting from interruption of business wouid terminate if this Extension had
           not been Included herein.

     Extended Period of Liability Exclusions: As respects Extended Per9od of Liability,
     the Time Element Exclusions B of this sectPon does not apply and the foliowing
     applies Instead:
          Thls Pollcy does not Insure against any increase in loss due to fines or
          damages for breach of contract or for late or non compietion of orders, or
          penalties of any nature.

     Coverage under this Extension for the reduction In sales due to contract
     cancellation will include only those sales that would have been earned under the
     contract during the extended Period of Liability.

      Coverage under this Extension does not apply for more than the number of
      consecutive days specified in the Schedule.
      F"n ait~:
      ..~.e
      paintings; etchings; pictures; tapestries; rare or art glass; art giass windows;
      vaivable rugs; statuary;
      sculptures; antique furniture; antique jewelry; bric-a-brac; porcelains; and
      similar property of rarity, historical value, or artistic merit exciuding
      automobiles, coins, stamps, furs, jewelry, precious stones, precious
      metais, watercraft, aircraft, money, securifiies.

                                                                                         O N1'
                                                                                      A1+G ~
                                                                                  ~,~~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 107 of 439




      This policy oavers ftnes t3r {enalties Imposed by a governrtlental agency and
      arising frrorn a Regulatory Action, yniess the civll fine or pertalty imposed is
      uninsurabte under the law of the jurisdiction Irnposing such fine or penalty. Thls
      poiicy also insures rines or penalties resulting from a bre.8ch of ConCrxt by the
      Insured. This Policy shali pay for the arnount of Ioss In excess of tht Palicy
      Deductible, but not to exceed the sublimit as stated in the Declarations applying
      to this Coverage.

       Flood.
      ftoad; surface waters; rising waters; storm surge, sea surge, wave wash;
      waves; tsunami; t(de or tidal water; the reiease of water, the rising,
       overflowing or breaking of boundaries of natural or man-made bodies of
      water; or the spray- therefrom; all whether driven by wind or not; or sewer
      back-up resulting fram any of the foregoing; regardless of any other cause
      or event, whether natural or man-made, contributinfl concurrently or in any
      other sequence of loss. Physical loss or dan'lage from flood associated with a
      storm or weather disturbance whether or not 9dentlhed by name by any
      meteorological authorlty, Is considered to be flood within the terms of this
      i'olicy. However, physical ioss or damage by fire, explosion or sprinkler
      leakage resuiting from tlood Is not considered to be loss by flood within the
      terms and conditions of this Policy.


      Laad And 111fater CoeitaridlLnsnt Or Polllutapl. r4eaduo. Remwa_l And
      phmtll
      This Poiicy tover5 the neesonable and itecessary cost for the cleanup, removal and
      disposal tif contaminants or pollutants frorn uninsured property conslstlng of land,
      vMter or any other substatt¢e In or on fand at the Insured Location if the release,
      discharge or dispersal of contaminants or poilutants is a direct result of insured
      physicai loss or damage to insured property.

      This Policy does not cover the eost to cleanup, remove and dispose of contaminants
      or pollutants from such property;

      1)        at any location insured for Personal Property only.

      2)        at any proparty lnsured under Automatic Coverage, Errors And Omissions
                or Miscelianeous Unnamed Location coverage provided by this Policy.

      when the Insured faits to give written notice of loss to the Underwriters within 180
      days after inception of the loss.




                                                                                       AfG ~
                                                                                  ~ ~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 108 of 439
                    •                              -~

      Loeatiom

      A.        as specified in the Schedule of Locations, or

      B.        if not so specified in the Schedule of Locations:

                1) a bullding, yard, dock, wharf, pier or bulkhead (or any group of the
                                                  foregoing)

           a) bounded on all sides by public streets, c€ear €and space or open
                 waterways, each not less than 50 fieet/15 metres wide. Any bridge or
                 tunnel crossing such street, space or waterway will render such
                 separation inoperative for the purpose of this defnition.



      L,oGIsTIcS 9XTftA Ct3STS

      This Policy covers the extra cost incurred by the Insured during the PERIOD OF
      LIABILITY due to the disruption of the normal movement of goods or rnateriais;

      1)        directly between insured locations; or
      2)        directly between an insured locat€on and a location of a direct customer,
                suppiier, contract rnanufacturer or contract serv€ce prov€der to the
                Insured,

      provided that such disrupt€on €s a direct result of physical loss or damage of the
      type insured to property of the type insured located within the TERRITORY of this
      Po€icy.

      Measurement of Loss;
      The recoverable extra cost loss will be the reasonable and necessary extra costs
      incurred by the Insured of the Foliowing:

      1)        extra costs to temporarily continue as nearly norrnal as practicable the
                movement of goods or materials.

      This i;xtension wi€I appiy when the PERIOD OF LIABILITY €s in excess of48 hours
      except 168 hours applies for earth movement and/or flood and "or wind.

      LOGISTICS E)CTRA COST Exclusions: As respeCts LOGISTICS E?CTfiA CaST, the
      follawing additional exclusions appiy:

      This Policy does not insure:

      1)        any loss resulting from disruption in the movement of goods or materials
                between contingent time element locations.
      2)        any loss resulting from disruption of incoming or outgoing serv€ces
                consisting oP electricity, gas, fuei, steam, water, refrigeration, sewerage
                and voice, data or video.
      3)        any loss of income.
      4)        costs that usually wou€d have been incurred in conducting the business
                during the same period had there been no dlsruption of normal movement
                of goods or materials.
                                                                                     ~LO IUp~
                                                                                   _►       2
                                                                                      ~ IG
                                                                                   ~         ~
                                                                                     ~~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 109 of 439




      5)       costs of permanent repair or repiacement of property that has been
               damaged or destroyed.
      6)       any expense recoverabie elsewhere in this Policy.
    . 7)       any loss resuiting from disruption caused by or resuiting frorn terrorism,
               regardless oF any other cause or event, whether or not insured under this
               Policy, contributing concurrentiy or in any other sequence to the loss.
      8)       any loss resulting from disruption caused by loss or damage from earth
               movement in California, In the New Madrid Seismic Zon® or in the Pacific
               Northwest
      9)       any loss resulting from disruption caused by physical loss or damage lo
               personal property of the Insured while in transit.


      The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
      be:

      The period of time:
      1)    starting at the time of physical loss or damage causing the disruption of
            the normal movement of goods or materials directiy between insured
            locations; or directiy between the insured location and the location of the
            direct customer, suppiier, contract manufacturer or contract service
               provider to the Insured, and
      Z}     ending not later than:
      a) when with due diligence and dispatch the normal movement of goods or
         materials directiy between insured locations; or directiy between the insured
         location and the location of the direct customer, supplier, contract
         manufacturer or contract service provider to the Insured could be resumed; or
      b) the number of consecutive days shown in the LIMITS aF LIABILITY ciause of
            the DECLARATIONS section.


      ~,RiscellaneouS lfnnamgd Locatian

      This Policy covers all real and personal property at a Miscellaneous Unnamed
      Location.

      A Miscellaneous Unnamed Location as used herein shail be defined as a location
      at which the Insured has property.of the type insured hereunder which has not
      been reported to the Insurers. Upon report to the Insurers of said location, the
      Policy Limit shall appiy.


            Normal•
            the condition that wouid have existed had no physical loss or damage
             happened.

            Normal cost:
            the cost associated with the movement of goods or materials suffering the
            disruption that the
            Insured would have incurred had no physical loss or damage causing
            disruption happeried.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 110 of 439




          1. PROPERTY DAMAGE—This Policy covers insured physica€ loss or damage to
             insured property al an insured location when such physical loss or damage
             results from the interruption of ofF-premises data processing or data
             transmission services by reason of any accidental event at the faciiities of
             the provider of such services that imrnediately prevents in whole or in part
             the de€Ivery of such provided services,

          2. TIME ELEPIENT—This Policy covers the Actuai Loss Sustained and EXTRA
             EXPENSE incurred by the Insured during the period of interruption at an
             insured €ocation of off-premises data processing or data transmfssion
             services, when the interruption is caused by any accidental event al the
             faciiities of the provider of such services that immediateiy prevents €n
             whole or tn part the de€ivery of such provided services.



      CONDITIOIVS
      A. For the purposes of these Off Premises Data Services coverages:
         1} fac€lities of the provider of off-premises data processing or data
            transmission services can be located worldwide except in Cuba, Iran,
             North Korea, Sudan, Syria or Crimea Region of Ukralne, and
          2) an accidental event to sateliites will be considered an aGcidental event at
             the faciEities of the provider

      B. This Additional Coverage will appiy when the period of interruption of off-
         premises data processing or data transmission services as described beiow is
         in excess of 24 hours.

      C. The period of interruption of off-premises data procQssing or data
         transmission services €s the period starting with the•tlme when an interruption
         of provided servlces happens; and ending when with due diligence and
         dispatch the service couid be wholly restored.

      D. Additiona€ General Provisions:
         1) The Insured will imrnediately notify the company providing off-premises
            data processing or data transmission services of any interruption of such
            services.
         Z) The Company will not be liable if the interruption of such services is
             caused directiy or indirectfy by the faiiure of the Insured lo comply with
             the terms and conditions of any contracts the Insured has entered into for
             such specif€ed services.

      E. This Policy exciudes loss or damage directly or indirectly caused by or
         resulting from the following regard€ess of any other cause or event, whether
         or not Insured under thPs Policy, contributing concurrentiy or in any other
         sequence to the loss:
         1) movement for property located in California, in the New Madrid earth
            Seismic Zone or In the pacific Northwest Seismic Zone.
         2) terror€sm.

     F. As used above, the period of interruption of off-premises data processing or
        data transmission services:
        1) is the period starting with the time when an interruption of provided
            services happens; and ending when with due difigence and dispatch th' ~-f'~'Cjvop,~

                                                                                       ~ A1G ~
                                                                                       ~~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 111 of 439




               service could be wholly restored and the iocation receiving the service
               couid or would have resumed normal operations following the restorations
               of service under the same or equivaient physical and operating conditions
               as provided by the PERIOD OF LIABILIlY ciause in this section. ,
            2) is limited to oniy those hours during whlch the Insured wouid or couid
           have used service(s) if il had been availabie.
        3) does not extend ta inciude the tnterruption of operations caused by any
               reason other than interruption of the provided service(s).

             ~rrence:
             ~ cu
             the sum total of all loss or damage of the type insured, inciuding any
             insured TIME ELEMENT loss, arising out of or caused by one discrete event
             of physical loss or damage, except as respects the foiiowing:


       A.      terrorism: occurrence shall, mean the sum total of all loss or damage of
               the type insured, including any insured TIME ELEMENT loss, arising out
               of or caused by all acts of terrorism during a continuous period of
               seventy-two (72) hours.

       B.      earth movement: occurrence shall mean the sum total of all loss or
               damage of the type insured, inciuding any insured TIME ELEMENT loss,
             ' arising out of or caused by all earth movement(s) during a continuous
               period of seventy-two (72) hours.

               Qfi!'-premises data Qrocessina or da a t an$missiaan seryi_ces;.
               The storage or processing of data performed off-premises of the Insured's
               property, inciuding the
               Transmission of voPce, data or video over a singie, or combination of,
               computer or communication networks.

               Phvsical losj,gr tlgmago ta eEeet„rqj}jc datsl, brograms or 9oftMare:
               the destruction, distortion or corruption of electronic data, programs or
               software.


               Regregentatiive compamv:
               Lex London a Division of American International Group UK Limited




                                                                                               0
                                                                                                    ~
                                                                                  y A{C ~
                                                                                  A.    ~
                                                                                  ~~~4aaraaolG~e°
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 112 of 439




            Soft costs:
            costs over and above those that are normai at an insured location
            undergoing renovation or in the course of construction, limited to the
            foilowing:

       A.   construction loan fees - the additionai cost incurred to rearrange
            loans necessary for the completion of construction, repairs or
            reconstruction including; the cost to arrange refinancing, accounting
            work necessary to restructure financing, legal work necessaryto
            prepare new documents, charges by the lenders for the extension or
            ranewai of loans necessary.

       B.   commitment fees, leasing and marketing expenses - the cost of
            returning any commitment fees received from prospective tenant(s) or
            purchaser(s), the cost of re-leasing and marketing due to loss -of
            tenant(s) or purchaser(s).

       C.   additional fees for architects, engineers, consultants, attorneys and
            accountants needed for the compietion of construction, repairs or
            reconstruction.

       D.   property taxes, buiiding permits, additional interest on ioans, realty
            taxes and insurance premiums,

            Jerrorism:

            any act, involving the use or threat of: force, violence, dangerous
            conduct, interference with the
            operations of any business, government or other organization or

            institution, or any similar act, when the effect or apparent purpose

            is:


       A.   to influence or instili fear in any government (de jure or de facto)
            or the public, or any segment of either; or

       B.   to further or to express support for, or opposition to, any
            poiitical, religious, social, ideoiogical or similar qrpe of objective
            or position.

            Ianaenilaaian and dls 1 ertte} MySUM;
            transmission and distribution systems including but not limited to
            efectricity, gas, fuel, steam, water, refrigeration, sewerage, voice, data,
            and video. Such systems shall include poles, towers and Fxtures,
            overhead conductors and devices, underground and underwater conduit,
            underground and underwater conductors and devices, line transformers,
            service meters, street lighting and signal systems.




                                                                                 v +voND
                                                                                     AIG ~
                                                                                 ~~~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 113 of 439




                        .y;, T L: . M L_

             This Poiicy covers Insured physical loss or damage to Valuable Papers and
             Records while anywhere within thPs Policy's Territory, inciudir>g whife in
             transit.

             1)     This Additional Coverage exciudes loss or damage to;

             a)     property descrlbed beiow, if such property cannot be repiaced with
                    other of liice tcind and quaiity, uniess specifically deciared to the
                    Underwriters.

             b)     currenc.y, money or securities.

             c)     property held as sampies or for safe or for deiivery after saie.

             2)     Valuable Papers and Records Exclusions:

      In addition to the exclusions ln the Exclusions ciause of this section, as respects
      Vafuable Papers And Records, this Policy does not insure errors or omissions in
      processing, or copying; all uniess physical damage not exciuded by this Paiicy
      resuits, in which event, only that resulting damage is insured,

   3) The term Valuable Papers and Records wherever used in this Policy means
      written, printed or otherwise inscribed documents and records, inciuding booics,
      maps, ftims, drawings, abstracts, deeds, mortgages and manuscripts, all of which
      must be of vaiue to the Insured.



              Wind:
              direct action of wind inciuding substance driven by wind. Wind does
              not mean or Include anything deflned as Flood in this Poiicy.




                                                                          0
                      •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 114 of 439




                              ELECTRONiC pATA LNDORSEMENT A

 1.   Electronic Data Exciusion

      Notwithstanding any provision to the cantrary within the Poficy or any endorsement thereto, it
      Is understood and agreed as foilows:-

      a)    This Policy does not insure loss, damage, destruction, distortlon, erasure, corruption or
            alteration of ELECTRONIC DATA from any cause whatsoever (including but not limited to
            COMPUTER VIRUS) or Ioss of use, reduction in functionality, cost, expense of whatsoever
            nature resuiting therefrom, regardless of any other rause or event contributing
            concurrentiy or in any other sequence to the loss.

            ELECTi20Nl'C DATA means facts, concepts and infarmation converted to a form useable
            for communications, interpretation or processing by electronic and eiectromechanical
            data processing or electronically controlled equipment and incfudes programmes,
            software and other coded instructions For the proeessing and manipulatlon of data or the
            direction and manipuiation of such equipment.

            CQMPUTER VIRUS means a set of corrupting, harmful or otl7erwise unauthorised
            instructions or code including a set of maiiciously introduced unauthorised instructions or
            code, programmatic or otherwise, that propagate themselves through a computer
            system or network of whatsoever nature. COMPUTER VIRUS Includes but is not limited to
            ri'rojan Horses', 'worms' and 'time or logic bombs'.

      b)    However, in the event that a peril listed below results from any of the matters described
            in paragraph a) above, this Policy, subject to all Its terrns, conditions and exclusions, will
            cover physical damage occurring during the Policy period to property Insured by this
            Policy directly caused by such listed peril.

            Listed Perils:
            Fire, Explosion

 2.   Electronic Data Processing Media Valuation
      Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, It
      is understood and agreed as foilows:-

      Should eiectronic data processing media insured by this Policy suffer physical loss or damage
      insured by this Policy, then the basis of vaivation shall be the cost to repair, repiace or restore
      such media to the condition that existed immediately prior to such loss or damage, including
      the cost of reproducing any ELECrRONIC DATA contained thereon, providing such media is
      repaired, replaced or restored. Such cost of reproduction shall Include all reasonabie and
      necessary amounts, not to exceed US$ 10,000,000 any one loss, incurred by the Assured in
      recreattng, gathering and assembiing such ELECTRONIC DATA. If the meQia is not repaired,
      repiaced or restored the basis of vaivation shaii be the cost of the blank media. However thfs
      Policy does not insure any amount pertaining to the vaiue of such ELECTRONIC DATA to the
      Assured or any other party, even if such ELEC'fROfVIC OATA cannot be recreated, gathered or
      assembled,

IVMA 2914 - (25.1.01)
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 115 of 439
n




                    ELECTRONIC DQTE RECOGNITION EXCLUSION (EDRE)


     This Palicy does not cover any loss, damage, cost, ciaim or expense, whether
     preventative, remedial or otherwise, directiy or Indinsctiy arising out of or reiating to:
     a) the caicufation, comparison, differentiation, sequencing or processing of data
         invoiving the date change to the year 2000, or any other date change, inciuding
         leap year caicuiations, by any computer system, hardware, program or software
         and/or any microchip, integrated circuit or simifar device in computer equiprnent or
         non-computer equipment, whether the property of the insured or not; or
     b) any change, aiteration, or modification invoiving the date change to the year 2000,
         or any other date change,. including -leap year caicuiations, to any such computer
         system, hardware, program or software and/or any microchip, integrated circuit or
         simifar device in computer equipment or non-computer equipment, whether the
         property of the insured or not.

     This ciause appiies regardless of any other cause or event that contributes concurrently
     or in any sequence to the ioss, damage, cost, clairn or expense.



     Ni41A 2802 - 17/12/1997




                           'Sanction Limitation and Exclusion Ciause

     No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay
     any ciaim or provide any benefit hereunder to the extent that the provi'sion of such
     cover, payment of such claim or provision of such benef7t wouid expose that (re)insurer
     to any sanction, prohibition or restriction under United Nations resolutions or the trade
     or economic sanctions, laws or reguiations of the European Union, United Kingdom or
     United States of America.


     LMA3100
     15 September 2010




                                                                                            \,oN002
                                                                                        ~   A{G      ~
                                                                                                     Sr
                                                                                            ~c~~~~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 116 of 439




 It is agreed that in the event of the faiiure of the Underwriters hereon to pay any
 amount ciaimed to be due hereunder, the Underwriters hereon, at the request of the
                 sured), wiil submit to the jurisdiction of a Court of competent jurisdiction
 Insured (or Reins
 within the United States. Nothing in this Clause constitutes or shouid be understood to
 constitute a waiver of Underwriters' rights to commence an action in any Court of
 competent jurisdiction in the United States, to remove an action to a United States
 District Court, or to seek a transfer of a case to another Court as permitted by the iaws
 of the United States or of any State in the United'States. It is further agreed that service
 of process in such Suit may be made upon

                              Messrs Mendes & Mount
                              75D Seventh Avenue,
                              New York N.Y. 10019-6829

        and that in any suit instituted against any one of them upon this contract,
 Underwriters will abide by the final decision of such Court or of any Appeliate Court in
 the event of an appear.

 The above-named are authorized and directed to accept service of process on behaif of
 Underwriters in any such suit and/or upon the request of the Insured (or Reinsured) to
 give a written undertaking to the Insured (or Reinsured) that they will enter a general
 appearance upon Underwriters' behaif In the event such a suit shall be instituted;

 Further, pursuant to any statute of any state, terrltory or district of the United States
 which makes provision therefore, Underwriters hereon hereby designate the
 Superintendent, Commissioner or Director of Insurance or other officer specifled for that
 purpose in the statute, or his successor or suecessors in office, as their true and lawful
 attorney upon whom may be served any lawful process in any action, suit or proceeding
 instituted by or on behalf of the Insured (or Reinsured) or any beneficiary hereunder
 arising out of this contract of insuranee (or reinsurance), and hereby designate the
above-named as the person to whom the said officer Is authorized to maii such process
or a true copy thereof.

NMA1998
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 117 of 439
         -                                                      -i-                 -         -
                         i      -


 Shvrt Form Privacy Notice — Commercial Linea
 American International Group UK Limited Privacy Policy is avaiiabie at
 ht t ://wwrw.afa.rA.uJ~,(priv~ty-QoI1~r or by requesting a copy from: Data Protection
 Officer American International Group UK Limited The AIG guilding, 5& Fenchurch Street,
 London EC3M 4AB, Ui<] or by email datagWtecClonoftgr.ukCMalc.cotn
 Before providing us with Personal Information about another individual you must (uniess
 we agree otherwise): (a) inform the individuai about the content dF this notice and our
 Privacy Poiicy; and (b) obtain their permission (where possibie) to share their Personal
 Information with us in accordance with the Privacy Policy.




                                    FRAUDULENT CLAIM CLAUSE

 if the (re)insured shall make any cialm icnowPng the same to be false or fraudufent, as
 regards amount or otherwise, then this contract shail become void and all ciaim
 hereunder shail be forfeited.



 LMAS062
 04/06/2006


                             MICROORGANISM fi:XCLUSION (ABSOLUTE)
 This Poiicy does not insure any loss, damage, claim, cost, expense or other sum directly
 or indirectly arising out of or relating to:

             moid, mildew, fungus, spores or other microorganlsm of any type, nature, or
             description, inciuding but not limited to any substance whose presence poses an
             actual or potential threat to human heaith.

 This Exciusion applies regardiess whether there is:

 (i)         any physica) loss or damage to insured property;
 (li)        any insured peril or cause, whether or not contributing concurrentty or in any
             sequence;
 (iii)       any ioss of use, occupancy, or functionaEity; or
 (iv)        any action required, including but not Iimited to repair, repiacement, removal,
             cleanup, abatement, disposal, relocation, or steps taken to address medicai or
             legaiconcerns.

 This Exclusion replaces and supersedes any provision in the Policy that provides
 insurance, in whoie or in part, for these matters.



 LMA5Dl.8 - 14/09/2005                                                                            D

                                                                                        AiG ~
                                                                                    ~ ~~,~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 118 of 439




                       WAR AND CIVIL WAR EXCLIUSION CLAUSE
 Notwithstanding anything to the contrary contained herein this Policy does not cover
 Loss or Damage direct{y or indirectiy occasioned by, happening through or in
 consequence of war, invasion, acts of foreign enemies, hostiiities (whether war be
 derJared or not), civil war, rebeilion, revoiution, insurrection, military or usurped power
 or confiscation or nationaiisation or requisition or destruction of or damage to property
 by or under the order of any government or pubiic or local authority.

 NMA464 - 1/1/36


                RAD=OACTIVE CON7AMYNATION E7iCLUSION CLAUSE -
                         PHYSICAL DAMAGE - DIREC7 (U.S.A.)

 This Policy does not cover any Ioss or damage arising directiy or Indirectly from nucfear
 reaction nuciear radiation or radioactive contamination however such nuciear reaction
 nuciear radiation or radioactive contamination may have been caused * NEVERTHEIESS
 if Fire is an insured peril and a Fire arises directiy or Indirectly from nuciear reaction
 nuciear radiation or radioactive contamination any loss or damage arising directiy i`rom
 that Fire shall (subject to the provisions of this Poiicy) be covered EXCLUDING however
 a11 loss or damage caused by nuciear reaction nuciear radiation or radioactive
 contamination arising directly or indirectiy from that FPre.

 * NOTE. - If Fire is not an insured peril under this Policy the words "NEVERTHELESS" to
 the end of the ciause do not appiy and should be disregarded.

 7/5/59
 NMA1191



                 BIOLOGICAL OR CHEMICAL MATERIALS EXCLUSION

 It is agreed that this Insurance exciudes loss, damage, cost or expense of whatsoever
 nature directiy or indirectiy caused by, resulting from or in connection with fihe actual or
 threatened maiicious use of pathogenic or poisonous bioiogical or chemical materials
 regardiess oi' any other cause or event contributing concurnently or in any other
sequence thereto.


 NMA396Z - 06/02/03




                                                                                     1.0 MD
                                                                                             oy
                                                                                 ~ + AiG ~
                                                                                 ~~4
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 119 of 439
                    C,~                                            ~
                  POLLUTI0IY, CONTAMINATION, DEBRIS REMOVAL
                              EXCLUSION ENDORSEMENT

 This endorsement modifies insurance provided by the Policy:

 t,.   Property Not Covered

       This Policy does not cover land, land vaiues or water.
 Z.    Pollution and Contamination Exclusion.

       This Palicy does not cover loss or damage caused by, resulting from, contributed
       to or made worse by actual, alleged or threatened release, discharge, escape or
       dispersal of CONTAMINANTS or POLLUTANTS, all whether direct or indirect,
       proxlmate or remote or in whofe or in part caused by, contributed to or
       aggravated by any physical damage insured by this Policy.

       Nevertheless, if Fire is not exciuded from this Poficy and a fire arises directiy or
       indirectly from seepage or contamiryation or pollution, any loss or damage insured
       under this Policy arising directly from that fire is insured, subject to the provisions
       of this Policy.

       CONTAMINANTS or POLLUTANTS means any solid, Iiquid, gaseous or thermal
       irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkaiis,
       chemicais and waste, which aFter its reiease can cause or threaten damage to
       human health or human weifare or causes or threatens damage, deterioration,
       loss of value, marketability or ioss of use to property Insured- hereunder,
       inciuding, bvt not Ilmited to, bacteria, virus, or hazardous substances as Iisted in
       the Federal Water, Pollution Control Act , Clean Air Act, Resource Conservation
       and Recovery Act of 1976, and Toxic Substances Control Act or as designated by
       the U. S. Environmental Protection Agency. Waste includes materials to be
       recycied, reconditioned or reciaimed.

       This exciusion shail not appiy when loss or damage is directly caused by fire,
       lightning, aircraft impact, explosion, riot, civil commotion, smoke, vehicle impact,
       windstorm, hail, vandalism, malicious mischief. This exclusion shail also not apply
       when loss or damage is directly caused by leakage or accidental discharge from
       automatic fire protective systems.

 3.    Asbestos, Dioxin or Polychiorinated Biphenyls Exclusions

       This Poficy does not cover —

       a)     Asbestos, dioxin or polychiorinated biphenyis (hereinafter all referred to as
              "Materiais") removal from any good, product or structure uniess the
              asbestos is itself damaged by fire, lightning, aircrai'k impact, explosion,
              riot, civil commotion, smoke, vehicle impact, windstorm or hail, vandalisrn,
              malicious mischieF, or ieakage or accidental discharge from automatic fire
              protective system.

       b)     Demolition or Increased cost oF reconstruction, repair, debris removal or
              loss of use necessitated by the enrorcement of any law or ordinance
              reguiating such Materials;

       c)     Any govemmental direction or request deciaring that such Materials
              present in or part of or utilized on any undamaged portion of the insured's


                                                                                      ~'~~~N~ O  ~2
                                                                                          AlG ~
                                                                                              `
                                                                                        a~,~~,r~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 120 of 439




               property can no ionger be used for the purpose for which it was intended
               or installed and mtust be rernoved or modified.

       The exception to exciusion 3(a), above,       does not apply to payment for the
        investigation or defense of any loss, damage or any undamaged portion oF the
        insured's property that can no longer be used fnr the purpose for which it was
       intended

 4.     ®ebiris Rentmval Exclusiion

       The Company will pay the expense within the sum insured to remove debris of
       insured property damaged or destroyed by an insured perii during the policy
       term.

       The-Company will not pay the expense to:

       a)      Extract contaminants or pollutants fr®m the debris; or

       b)      Extract contaminants or pollutants from land or water; or

       c)      Remove, restore or replace contaminated or pofluted land or water; or
       d)      Remove or transport any property or debris to a slte for storage or
              decontamination required because the property or debris is affected by
               pollutants or contaminants, whether or not such removal, transport, or
               decontamination is required by law or reguiation.

       It Is a condition precedent to recovery under this extension that the Company
       shall have paid or agreed to pay for direct physical loss or damage to the
       property insured hereunder and that the Insured shall give written notice to the
       Company of intent to ciaim for cost of removal of debris or cost to clean up not
       later than 180 days after the date of such physical loss or damage.

 S.    Authorities Exclusifon
       Notwithstand3ng any of the provisions of this Policy, the Company shall not be
       liable for ioss, damage, costs, expenses, frnes or penaltles incurred or sustairred
       by or imposed on the insured at the order of any Government Agency, Court or
       other Authority arising from any cause whatsoever.

A!I other terms and cond'ttions of the Policy remain the same.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 121 of 439




                  SUPPLEMENTAL UIVITED STATES CIERTIFIED ACT OF
                                  TERRORLSM ENDORSEMENT

  This Endorsement is applicable to all linsured Locatio>ns In the United States,
  Its territories and possessl!ons and the Commonw®alth of Puerto Rico.
                                   •.~               7t   t!'                 t1
          L=              = 1 LI~=          -   K'
                                                          t t i= ,'-


 In consideration of a premium charged of iJSD96,000, this Policy, subject to the
 terms and conditions thereirt and in this Endorsement, covers direct physical loss or
 damage to insured property and any resuiting TIME ELEMENT loss, as provided In the
 TIME ELEMENT sectlon of the Policy, caused by or resuiting from a Certified Act af
 Terrorism as defined herein.

 fJotwithstanding anything contained eisewhere in this Palicy, any exclusion or
 limitation of terrorism in this Policy and any endorsement attached to and made a
 part of this Pollcy, Is hereby amehded to the effect that such exclusion or limitation
 does not apply to a"Certifled Act of Terrorism" as defined herein. This amendment
 does not apply to any limit of liability for a Certified Act of Terrorism, if any, stated
 under the LIMnS OF LIABILITY ciause of the DECLAi'2ATIONS section of this Policy,

 With respect to any one or more Certified Act(s) of Terrorism, this Company wiil not
 pay any amounts for which the Company is not responsible under the terms of the
 Terrorism Risk Insurance Act of 2002 (inciuding subsequent action of Congress
 pursuant to the Act) which inciudes a provision stating that if the aggregate Insured
 losses exceed USD100,000,000,000 during any calendar year, neither the United
 States Government nor any insurer that has met its Insurer deductible shall be 1lable
 for the payment of any portion of the amount of such losses that exceed
 USD100,000,000,000. If t.he aggregate insured losses for a11 insurrers exceed
 USD100,000,000,000, your coverage may be reduced.

 The coverage provided under this Endorsement for "Certifled" losses caused by acts of
 terrorism wiil be partially reimbursed by the UnPted States Govemment under a
 formuia established by Federal Law,
 Under this formula, the iJnited States pays 85% (and beginning on January ]., 2015,
 shall then decrease by
 1 percentage point per calendar year until equal to 80 pereent) oF covered
 terrorism losses exceeding a statutoriiy established retention by the insurer
 referenced in this Poficy. The premium charged for this coverage is provided
 above.

 The terms and limitations of any terrorism exciusion, or the inapplicability or
 omission of a terrorism exciusion, do not serve to create coverage for any loss
 which wouid otherwise be exciuded under this Endorsement or the Pollcy.

 The coverage provided by this Endorsement only applies to a Certified Act of

 Terrorism, Reference and Application: The following term(s) means:
                                                                                          1A~ft?o .
 Certified Act of Terrorism:                                                         t~"         ti
                                                                                           AlG
                                                                                     ~~ '~~'.~~
                     C,
                      ~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 122 of 439
                                                                  •
  A"Certified Act of Terrorism" means any act that is certified by the Secretary of the
  7reasury, in consultation with the Secretary of Homeland Security, and the Attorney
  General of the United States, to be an act of terrorism pursuant to the federal
  Terrorism Risk Insurance Act of 2002 as amended and
  extended in 2005, 2007, and in 2015, Tfie criteria contained in that Act for a
  "Gertified Act of Termrlsm" include the following:

        a. The act resulted in aggregate losses In excess of USD5,000,000; and

 The act is a violent act or an act that is dangerous to human life, property or
 infrastructure and is committed by an individual or individuals as part of an effort to
 coerce the civilian popufation of the United States or to inFluence the policy or affect the
 conduct of the United States Government by coercion.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 123 of 439




                            POLLUTION, CONTAMINATION, DEBRIS REMOVAL
                                         F-XCLUSION ENDORSEMENT

   Trile endor9oment modifies ineurance provided by the Policy:

             Property Not Cuvened

             This Poliey doas not cover land, land valuea or water.

    2.       Poilution and Conterrdaetion Exdusion.

             Thie Policy does not cover (oss or damage caused by, resulting from, corttributed to or made
             warse by actual, allegsd ar threatened releese, discharge, escape or diepereai of
             CdNTAMiNAfdTS or POLLUTANTS, all whether direct or indireot, proximate or remote or in
             whole or in pert caused by, contributed to or aggravated by any physical damage Insured by
             this Policy.

             Neverthelesa, if firo ie not exeluded from this Palicy and s fire arieas directty ar Indireetiy
             irom seepege or conteminetian or pollution, any loea or damege lnsured under thie Palicy
             arieing directly from that fira is insured, aubject to the pravisions of thie Poficy.

             CDNTAI1+ItNANTS or POLLUTANTS means any soiid, IEquid. gaseoua or thermal irrttant or
             oontaminant, including amoko, vapor, soot, fumea, acids, aikalie, chemicaie and waste,
             which aftar its release can cause or threaten damage to human health or human welfara or
             ceusea or threaten3 damege, deteriareUlon, loss of velus, marketabillty or loee of uae to
             property inspred hereunder, inctuding, but not Ilmited to, becteria, virus, or hazardous
             subatances ee listed In the Faderal Water, Pallution Control Act , Claan Air Act, Resource
             Conservation and Recovery Act of 1876, and Toxic Substances Control Act or as
             designated by the U. S. Environmental Pratection Agency. Waste Includes materials to be
             recycied, reconditioned or reciaPmed.

             Ttde exctusion ahall not apply when loss or damege Is directly caused by, fire, lightning,
             aircreft Impact, explosion, riot, clvil commotion, smoke, vehlcie impact, windstorrrt, hail,
             vendallam, rnaliciaus mischief, Thie exclusion ehall elso not apply when losa or darnage is
             diractly caused by leakage or aeeid®ntal discharee from autamatic fire protecdve systems.

   3.        AsbalRos, Dtax4n or Palychladnated Blphanyls Fsdusioae

             This Pollcy does not cover —

             e1        Aabestoa, dioxin or polychlorinated biphanyis Ihereinafter atl referred to as
                       aMatsrials"} rentoval fronl any good, product or atructure unless the asbeatos ia
                       itgalf damegod by rire, lightning, sircraft impect, explosion, riot, civil commction,
                       emoke, v®hicie impact, windetorm or hail, vartdelism, malicioue miechief, or teakaBe
                       or acciderrtal discha(ge from autometic fire protective system.

             b)        Demolitiort or inCreased cost of recongtruction, repair, debrts removal or loes of use
                       necessitsted by the enforoement of any law or ordinance raguladng sueh hAateriats;

             c)        Any gavemmantal directlon or requeat deciering that such Materials prasent in or
                       part of or utilixed on any undamaged portion of the insured's property cen no longer
                       ba used for the purpoee for which it was Intended or installed end must be removed
                       or modified.

    PR9Di 6 104/1 B)                  °Z016 Amerfeen Intematlortd Group, 1nC.                        Pig■ t of 2
    LXIDa3                                    AII Righu Flmerrvad.
                                                                                                                   *~

                                                                                                              ~         ~6A
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 124 of 439




             The exeeption to exeiuelon 3fa1, above, doeH not apply to paymont for the investlgedon or         ~
             defenae of any 1osa, damaBe or any undemaged portion of the fnsured's property thet cen
             no longer be uaad for the purpoae for which It wes lntended

    4.       Debris Rentoval Exduaieet                                                                         ~

             The Company will pey the expenae wlthin the aum insured to remove debria of ineured
             property damaged or deatroyed by an lnsured peril durfng the pollcy term.                         '

             '1'he Compeny will not pay the expense to:

             a}      Extrect cont®minants or pollutants from the debria; or

             b}      Extract contaminarrta or poliutente irom (end or water; or
                                                                 ,
             c}      Remove, reatare or replace canteminated or pollutod lend or water, ar

             dl      Remova ar trenaport eny property or debria to a aite for 8tor®ge or decontamination
                     raqnired beceuee the property or debria la effected by pOliutents or contarninante,
                     whether or not such ramovel, tranaport, or decontaminetion ia required by faw or          ~
                     regedation_

             It ia e condidan precedent to recovery under this extenaion that the CompBny ahall heve
             pald or agreed to pay for direot physicel loss or demage to the property insured hereunder
             and that tfie Insured shell glve wrPtten notice to the Company of Irrbaht to clsim for cost of
             r+emovel of debria or eoat to clean up rwt later then 160 days eher the debs of auch phy6ical
             toee or dama0®.

    6.       Arrtf>loridee Exdualon

             Notwithstanding any of the provisfons of thie Policy, the Company ehall not be liable for
             loes, damage, coets, expenses, fines or penelties Incurred or susteined by or imposed on the
             Insured at the order of any Government Agency, Court or other Authority ariaing from any
             cauee whatsoavar.

    All other terms and canditione of the Policy remain the aeme.




                                                                              MthoNzsd Represan ' e




    PR9018 {04/tel                    090fe Ameleen Intemndonai Gfoup, Ine.                      Pepe Z oE 1
    Lxt093                                     AO Fights R®sorved.
                           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 125 of 439




                                                                                                                                       ~
    ~~Aea+ao~o a.a~,aoa~                                             sJ4                                         Fm mmm m.n ucdj
                                                                                   Z=       JkIW     "`A                                   ~
    „mw...~r1~.r~7iC► V.~.P,~ A+~fm~~,                                                          4~.s~1~~~—"-
    'E           "~']~       ~`"J~'~~!J!'L.             -•                                                                         ,
                  u~c         ~++      ~n                                  r~iw+~►~.~~a~ar.~            .e.~,a+r~n~ ~~
    at           aad~e         u~         rm ..-M                                                                           em

                  %006        QlL10L     .Lbl                                    3HL4/M~9Wlro~               d~#~     1~FCi
•   ffi          •00~04~       alfQB      YM     IUM6                                                           Oitl9   4DI¢


                              l+BSDDL   q~0'J                                II~rIA1l~YI1A1yI~OQA91O.        eVIP' ~P4M 9oo2~n
    9~I~BG4      eo6
                 ~'Wt          Q419C      YM ~~®                                            ~700I10               N►10     o00¢
                 Z.a~         OWM        .on                                         aa~an•~•a,aa       ~MPro~nr•~ mawo'a
    US           mmmt          09l%       YM +rmm                                                                   wq9




                 XOM          ®9fQ9L                                                                         i4fPp+WM tXW-0-M
    OeS'Yit! .   umffit        Y60~8      YM ~                                              ~1l0~10               OiitO    ~k{
                                        P~                                          3K~YIr~~17o                           f0~~90
                               ~OlB9'     MVI +~M1~      •   •                              i®~                   ZY~iA    90PG



                 7001         ~{FG6      ~Obl                                       ~IkM~79i~                      ~      ~@R

                 ~ ►          IOm&      PMo                                         9lipNOd~9MD                    ~!i CO~~FBL
     OOC~i       el~M .        SiZID     W► rr.Mq                                                                        m

                 }p           al9il      AI!                     •                   ~5~7~99~              ~+l~hh ~il~
®   ~            0~7~          WdDe      YM dqp9                                         BYf11mU               118W ~

    0.1          OMw7 t      OMi =~®11FALTf
                 in            001aa    4"                                           L~dM~~1laWL           ~n~            ~Yl
    iffi         OOdBI/                 Ya                                                                        SISm      C~


                                                                                                                      .d[MaCrt
                                                                                                                 ~L IpB~Y7~
                                                                                                    JesA 1[9 BIUtIH uw1;mc=V
                          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 126 of 439




            ■ c^-ui+ Lnss F94tbnay By Year
            am.eYrt4p.+.a 1wl
            n.s~l.ctu4                                                         •




                                                                                                                                                  •
              im                                                                              BMrn WA       ®1@OB         ~~M    '       ~
             m.id~ ~i.wkrp~                eao~-0eosa~vi~qel~r■elmmda4r.ets,                       ND'      1R3T~
               m0         l!'t0~i   •      Pm6'A.MW2                                          Biw YYA       Qf444     f7Q000     €1.aAD,Dm
             ab.r11m BpMO><lmllw                                                                     CUwd   1/af6f        tmfi
               2231  awvt                                                                     NWwN WA       0m786
             70aoeZO BPYibrl+iP            TmBdnnwlu                                               pp•
                                                                                                            1'or:      t~

               2010   asrn                                                                    ladMm WA      90300E    SZ.®A          U.TW
             w.ip4t~0 6~iats.rm+v          emaid4eoe.v.~r1i}Ve~aM+~tbb.r~                           Lkwe    9iJ101      tm%


                                                                                     .        >sir ~        ~          axi           ~
•            ~t1          E+~dLirW>~~      ~10~~w+r1~lkefswl                                                              ~



               991z                                                                           9-bMa wA      s1ffiO1   ~4547              i0
             14MyiR7?                                                                                Ep'    4iMpl         1~0%




             ..._     '   E—PdLkPdftD."M   1Ci


               rrta       oruo
             9lA~A'N ~Pd~Jq~tlsaw4
                                           tc®®au+ag
                                           ®9u~rd~ W71dQ~
                                                                                              er~ v1a1
                                                                                                     1~'
                                                                                                            329em
                                                                                                            47d1®
                                                                                                                      scaouo
                                                                                                                          t®L
                                                                                                                                         Oa       ®
                                                                                              ~m     ~      ~
                                                                                                            4         ~                  Sn
             ~a           ~~p~~4           4W~~Islifarf~                                                                                      ,
                    own                                                                       ~    ■ M4t    sstTr4    ~                  W
             ~a otm E~adl7~oww             ~oi~~MNrfrd                                               w      izW


~           nb~rpa~losw~ta~r~wor~r ■pw.rryae+rotru>.e~ry qr M~y n t~ ~noio~r~Ilm3vmarn.as,ry,rt+A~s~d~as,.6~r~rir+rtr+il.~rlr
            ~~a Rtc~6~.wi~s~oe~rr~morqdrroMrbtvo+~vehqdotad!✓o~~4hr`3~ri
            R~al0uY8advcLti                     '  .                     243                                PaQaltlrffrdQYw1*a01f
        ~
    9                                                      .
1
~                                                                                        •
                       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 127 of 439




                                                                                                                                                                    Q'
                                                                                                                                                               ~
     .to~rmvonwu+o~e                                                         er+s                                                       ~~~uw~                 22
      ~I~.rtMu►yfv~         s~w~~~~+~'.n                       +~ruu4.~w~p~rr~a. n .~'.~:.~~"-.,~' ~'"~,••~'~'~"~.~.
                                                                                            .~a ~~: ~~+a~                                A  a~4a



                                                                                                     "~l~ I~~~R BLi~ bdi~Plp+M1~y •~17~INO.i~I
                                                         ~I~dA/kP+C'cyl~D~~K)b+Ow~0~w1~~'Jofi'~IM1e11 ~4~l41apP~f~4~+Df~~~•l~I.I~I~.LrqtiHTJ•oP1.
                                                                                                     'i~+~ws~W~vY         ~1        p~1M+w7-ati•


Ll   ~
     ~i~ ~~
               a~~e~au~o•
                       ~~ifi~
                                                           •
                                                                                                                    •                   .~..~...~.
                                                                                                                                                           ,

                                    ~         ~         ""°ei.M•nw~~a. e+a~w•.~+ma~ ~aa~ra•.n~m~a.Y, e+~~ ~~                      ~              a in,n
     mrw~t     o~t        mugm _                                                                                                         "M


               %nal       mfaL4                                                                             bm m■mi OOY      MOMG Rm loipm t1n"PF9D
     s0'YCL1   omm.                     VNI wYre!                                                             @ePMmro                    9.ID0     LWC
               s1p1       9ITfBY        .QN                                                           1-}q1ftW1--P®oR        -m'0nPeifl 11,13 LLQ;wtl'4a
     C!        Wr        1+6FkQ         Ypil rumM4                                   .                     .. ffiersp.0®                 C8M       t18




               ~t1p1     K1'~           Clr                                                           iumymmbM--mOW          MHOMPMlO/AMIN !almim
     p!                   L[EOR         r1N                                                                  am                        iE!!O  .IQ

     .i7=~Mr.7t         ~..lwNftqM
               am~        amm           AMI                                    l~+.ea+.w~w~so~eomo~+Iw.nr~4a~~0w.fao.        ~M~o.IWft~M~ ~eeoaq+~
     of        o001m      tYCY9e,       Wih -M%Wa                                                             .o-t77ir..+n               MWo       r1Ot
               wne        ifYali    vQ+~            '                                                 a++rwN/w~xwsao~ ~qq..qr.or~rW.caua .e~
     tY~~b~f   omw       am             YAA - 9d"                                                             m~oA6o                     B9ep      ~we

®              2m;       OLICCi     FMM
     CtS9.!    OD7=      A00l6          YlA I11OW

                                                                                                                                             10M SOPh'
                                                                                                                                       .WI MriMft41tE.
                                                                                                                         ineA sB fja4®Ui 6so'1wnoosY
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 128 of 439
               •                               ~




                                     ~             ~



                    ♦     ~-   --~                 ~
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 129 of 439

                                 Ll                                                ~


                                                                                                      ~
D.iselo.sure Statement                                                                           ZURICH

                                It is our pleasure.to present the enclosed policy to you
                                            for presentation to your customer.


                                     INSTRUCTION TO AGENT OR BROKER:

WE REQUIRE THAT YOl1 TRANSMIT THE ATTACHED/ENCLOSED DISCLOSURE STATEMENT TO THE CUSTOMER
                                                 WITH TNE POLfCY.

   Once again, thank you for your interest, and we look forward to meeting you'r needs and ihose of your customers.




                                                                                                  U-GU-873-A CW (06111)
                                                                                                             Pa9e 1 611
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 130 of 439




                                                                                              0
Disciosuwe Statement                                                                     ZURICH

              NOTICE OF DISCLOSURE FOR AGENT &' BROKER COMPENSATION


            If you want to learn more about lhe compensatidn Zurich pays agents and brokers visit:

                               http://www.zurichnaproducercompensation.com

                            or call the following top-€ree number• (866) 903-1192.



                  This Notice is provided on behalf of Zurich American Insurance Company

                                      and its underwriting subsidiaries.




                                                                                          U-GU-874-A CW (06/11)
                                                                                                     Page 1 o1 1
                    •
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 131 of 439
                                                                       •
                                                                                          0
Property Insurancc Policy                                                           ZURfCH




                                     Zurieh turlli Amerira
                                    Ctistoroer ]ncluiry CcIAcr
                                        1299 Zaric;h 41'u%
                               SchaumburL. 1llinois G019G- I O5G
                       1-800-3K2-2];0 (tiusiness HowN: S,ioi lh1ir 1( f 10
                              Finail: infn.sourccfcfa.urichna.com




                                                                             U-Cf'-MAN-Cove.r (1?!t7)
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 132 of 439
                                     ®                                                             ®


Insured Name: Kemper Holdings, LLC                                                                                     ~
Policy Number: ERP-0851426-01
Effective Date: 07/3112019
                                                                                                                      ZURICH

             THIS DISCLOSUitE Iti ATTAC'HED TO AND vtADE PA1Z'I' OF YOl:ld P(ILICY

             DISCL.OSL RE OF I IVI PORTANT INFORMATION
           RELATING TO TERROR1SM R1Sli [NSLJRANCE ACT
                                                               SCHEDULE'
Premium attnbutable to risk of loss from certified acts of terrorism fo► lines of Insurance subject to TFtIA:
        Not Applicable — Terrnrisrn Exciusion

"Any information required to complete this Schedule, If not shown above, will be shown in the Dectarations.
A. Disclosure of Premium
    1n accordance with the federal Terrorism Risk Insurance Act ("TRIA), as amended, we are required to provide you
    with a notice disctosing the poriion of your prernium, if any, attributable to the risk of loss from terrorist acts certified
    under that Act for lines subject to TRIA- That portlon of premium attributable is shown in the Schedule above. The
    pfemiunn shown in the 5chedule above is subject to adjustment upon premium audit, if applicable.
B. Disclosure of Federal Participation In Payrnent af Terrorism Losses
    The United States Government may pay a share of insured losses resulfing from an act of ten'orism. The federal
    share will decrease by 5% from 85% to 80% over a five year period vl►hlle the insurer share increases by the same
    amount during the same period. The schedute beiow iIlustrates the decrease in the federal share.
    January1, 2015 — December 31, 2015 federal share: 85%
    Januaryl, 2018 — December 31. 2016 federal share: 84%
    Januaryl, 2017 — Decernber 31 2017 federal share- 83%
    Januaryl, 2018 — Decernber 31. 2018 federal share: 82%
    Januaryl. 2419 — December 31 20'f9 federal share; $1%
    Januaryl, 2420 — December 31, 2020 federaf share: 80%
G. Disclasur+2 of $100 Blllion Cap on AII Insurer and Feder-al Obligations
    If aggregate insured losses attributabte to terrorist acts certlfied under TRIA exceed $100 billion in a calendar year
    (January 1 through December 31) and an I-tsurer has met its deductlbie under the program, that irlsurer shall not be
    liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and in such case insured
    fosses up to that amount are subject to pro rata allocation in accordance with procedures established by the Secretary
    of 1'reasury
D. Availability
    As required by TRIA, we have made avallable to you for Iines subject to TRIA coverage for iosses resulting from acts
    of terrorism certified under TRIA with terms, amounts and Ilmnations that do not differ materiatty from those for losses
    ansing frorn events other Ihan acts of terrorism.
E. Definitlon of Act of Terrarism under TRIA
   TRIA defines "act of terrorism" as any act that Is certified by the Secretary of the Treasury, in accordance with the
   provlsions of the federal Terronsm Risk Insurance Acl {"1'HIA"). to be an act of terrorism, The Terrorism Risk
   Insurance Act provides that the Secletary of Treasury shall certlfy an act of terrorism
   1. To be an act of terrorlsm;
    2   To be a violent act or an act that is dangerous :o human life, property or infrastnicture,
                                                                                                                        ti GU-Cr30-D CVJtQ1;15i
                                              Copynghl -'~) 2015 Zuiicrr Arnerican nsurance Go1lpany                               Pagc t cf 2
                             includes copyrighled mA1r.~ia1 o( Insirflnr.e Serv.r,es Office Inc with its permissioa
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 133 of 439



3. To have resulted in darnage r+vithin the United States, or outside of the United States rn the case of an air carrier
   (as deflned in section 40't02 of Title 49, United States Code) or a United States flag vessel (or a vesset based
   principally in the United States, on which United States income tax is paid and whose insurance coverage is
   subject to regulalion in the United States), or the premises of a United States mission; and
4. To have been committed by an indivlduai or Indivlduals as part of an effort to coerce the civilian population of the
    llnited States or to inftuence the policy or affect the condilct of the United States Government by coercion.
No acl may be certified as an act of terrorism if the act is commltted as part of the course of a vuar decdared by
Congress (except for workers` compensation) or if losses resulting from the act, in the aggregate for insurance subject
to TRIA, do not exceed $5,000,000.




                                                                                                                   iJ-GU-630-D CW (01/15)
                                         Copyrighl ig~ 2615 Zunch Amencan Insurance Garnpany                                  1'age 2 of 2
                       IrnGvtles copyriglrted rnaterial ef Irsuranr.e Servir,es CJt6ce Inc , wilh its oermission
                              •
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 134 of 439
                                                                              •
                                                                                                       •a
SANCTIONS EXCLUSION                                                                              ZURICH
ENDORSEIVIENT



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFl1LLY

Ttie following exclusion is added to the polir.y ko which it is attached and supersedes any existing sanctions
language in the poticy, whether inciuded in an Exclusion Section or otherwise:
SANCTIONS EXCLUSION
Notwithstanding any other terms under this policy, we shall not provide coverage nor will we make any payments
or provide any Service or benefil to any insured, beneficPary, or third party who may have any rights under this
policy to the extent that sucli cover, payment, se►vice, benefit, or any business or activity of the insured would
violate any applicablP trade or economir. Sanctions law or rEgulation.

The term poticy may be cornprised of conwnon polrcy terms and condilions, the dectaratiofls, notices, schedule
coverage Parts. insurijig agfeernent, application, enrollment form, and endorsernents or riders, if any, for each
coverage provldad. Pnlir.y rnay also be referred to as contract or agreement.
We rrmay be referred to as :nsurer, underwriter, we, us, and our, ar as otherwise defined in the policy, and shall
mean the company providing the coverage.
Insured may be referred to as poiicyholder r►amed msured, covered person, additional msured or claimant, or as
otherwise defined in the prnlir.y, and shall mnan the party, person or entity having defined rigf7ts under the policy.
I hcso definition5 may be fourd in various paits of the policy and any applicable riders or endorsernents.

ALL OTHER TERMS AND CONDITIONS OF THIS POLfCY REMAIN 11NCHAtVGED




                                                                                               11-GU-1191-A CVN (07ill51
                                                                                                             Page 1 of 1
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 135 of 439




                                                                                                        IL 09 83 01 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        1NASHINGTON - AMENDMENT OF
                           TE.RRORISM EXCLUSIONS
This endorsement modifies insurance provided under the following;

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY


A. if this policy (or an• endorsement to this policy)
   excludes loss or damage caused by a"certifie'd act
   of terrorism" or "terrorism", the following paragraph-
   'is added to such exclusion(s) and supersedes any
    provision to the contrary;
    Loss or damage will be considered •to have been
    caused by such exoluded event if the occurrence
    of that event:
    1. Directly and solely results in loss or damage; or
    2. Initiates a sequence of events that results in
        loss or damage, regardless of the nature of any
        ihtermediate or final event in that sequence.




IL 09 83 01 08                        U Insurance Services' Office. Inc., 2008                              Page 1 of 1
                                                                        Wollers Kluwer Financial Services I Unilorm Forms "
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 136 of 439




                                                                                                         ~
                                                                                                                          ,
Important Notice — In Witness Clause                                                                 ZUR[CH

In returrl for the payment of premiurn, and subject to lhe terms of this policy, coverage is provided as stated in thts
policy_
IN WITNESS WHEfiEOF, this Company has executed and attested these presents and, where required by law, hias
caused thEs policy to be countersigned by its duly Authorized Representative(s).




            president                                                          Corporate 5ecretary



QUl^STIONS ABOUT YOUR INSURANCfw? `tour agent or broker is best equipped to provide information about your
insurance. Should you rpquire additional informalion or assFstsnoe in resolv'sng a camplaint, call or wrfte to the following
(please have your policy or clairn nurnber ready):
                                               Zurich in North America
                                               Customer Inquiry Center
                                                   1299 Zurich Way
                                           Schaumburg, lllinois 6a196-1U56
                                   4-800-382-2950 (Business Hours: 8am - 4pm [CT])
                                            Ematl" info.source@zurichnar.em




                                                                                                             l -w -ii')-1 o'1:u~i1
                                                                                                                      1':~-r I nf I
                                •
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 137 of 439
                                                                                   •
                                                                                                      9
Propert.y Decla rations                                                                         ZURICH

                                                   Policy Number
                                                  ERP-0851426-01

                                       Named Insured and Mailing Address
                                             Kemper Fioldings, LLC
                                              575 Bellevue Square
                                              Believ.ue; WA 98004

The- following are all hereafter referred to as the Insured including legal representativ.es.

                                           The Named Insured; and
Any subsidiary of the Named Insured,. ttie Named Insured's interest in any partnership, joint venture,: or other
legal entity in which the Named Insured has management control or ownership as now constituted or may
hereafter be constituted or acquired.

The inciusion of more than one (1) Insured under this Poficy will not operate to increase lhe lotal limit of
insurance beyond the-totai'limit of insurance stated inthis Poticy.

                                   The Stock Company (providing insurance)

                              American Guarantee and Liability Insurarice Company
                                 Administrative Offices: Schaumburg, IL 60196

                                                     Producer
                                             Parker Smith & Feek, Inc.
                                              2233 112tti Avenue NE
                                               Belle'vue, WA 98004



                                                 Policy Period
           Coverage begins July 31-, 2019 at 12:01 AM.    Coverage ends July 31, 2020 at 12:01 AM.

                                                Insuring Agreement

In consideration for the premium charged and subject to all the terms and conditions, this Poficy insures the
Named Insured (hereinafter cal(ed the Insured) during the Policy Period and for an amount not exceeding its
proportfonate share of the Limit(s) of insurance specified in the forms and endorsements attached.

Insurance provided under this poiicy applies to loss or damage caused by or resulting from risks of direct
physical loss of or damage from any external cause to covered property occurring at a premises described
witFiin the Territary•of the,poiicy, uniess excluded.

                                                Proportionate Share

This; Policy's proportionate share for loss or damage after the appiication of any deductible is:

     25    % Quota           Being $ 250,000,000 part of a$ 1,000,000,000 primary loss layer
           Share




                                                                                                U-CP-D-MAN•CW (i1117)
                                                                                                           Page 1 of.2
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 138 of 439
                                                                               C7

                                                    Premium


    Annual Policy Premium              Surcharges, Taxes 8 FeeS                Total Policy Premium
        S 51513,15213.0                           $ 710.79                         $ 569.338 79


                                       Forms Appficable to This Poiicy


Form Narne                                                   Form Number               Edition Da e

Disclosure Statement                                         U-GU-B73-A CW             06111

Disclosure Statement                                         U-GU-B74-A CIlV           06/11

Property lnsurancc Policy (Cover Page)                       U-GP-D-MAN CW             11117

Disclosure of Important Information f2elating                U-GU-630-D CW             01115
to Terronsm Risk Insurance Act

Sanclions Exclusion Endorsement                              U-GU-1191-A CW            03115

WASHINGTON — AMENDMENT OF                                    IL 09 63                  01/08
TERRORISM EXCLUSIONS

Important Notice — In Witness Clause                         U-GU-319-F                01/09

Property C)eclaralions                                       U-CP-O-MAN CUIf           11/17

Kemper Ho►dings, LLC 2019 Property Manuscript                N/A                       NIA
Form

WASHINGTON AMENDATORY ENDORSEMENT'                           FMG3061                   05/16

Exclusion of Loss Resulting from Certified Acts              U-GU-6t35-C CW            01/15
of Terrorism with Exceptions and Sub-Limits

ELE=L i R0NIC OATA ENDOR5EMENT A                             NMA 2914                  NiA

i'olicy Ghanges Endorsernent                                 EDGE 303-A                0B/16




                                                                                          U CP D-MAN CVV(11;1,+)
                                                                                                     Page 2 ol2
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 139 of 439




                                                            DEC:LARATlONS

           Tilis Polic~ covzrs properly. as desci•ibed in tliis F'olic.y'. against ALL RISKS OF PHYSIC'AL
           LOSS Oi2. [)AM.A(-X1:. eticept as Ilcreirlafter exeluded, tivhile located as descrihed in this Yolicy.

1.         NAMF[Y 1N4UIt[:U AIV11 MAILINC; ADDRESS

           Kenlper I Ic►Idings LLC arid anV suhsidiary, arld Kemper Holdirigs LLC: iritcrest in any partnertihip
           or,joint venture irl wllicli Kenlper Holdirlg LLC has manflbement control or ownership as nou'
           constittncd on ccrcaftcr is acquired, as the respcctive interrst of each may aprear: ail liereafter
           rctcrrcd to ~is thc "Insured,-' includinl, legal representatives.

           575 Bcllcvric 5qtsare
           Sellevtte. Washin~ron 98004

2,         POL1CY DATEti

                                TL;RM:       Ont; Ycnr

                                1 KUti7:     3 i Jttly_ 2019 at 12:01 a.m., 5tandard -[ ime;
                                '1'C1:       '1 I Jtrlv, 2020 al 12;01 a.rn., Standard Titne,

                                at the ltrcatien nf ]tropc,-ly irtvolved as providcd iTt this Policy.

3.         INSIJRAKCE P)EtOVlDF,I}

          Tlte ciiverw unciLr this Policy applies to prorerty descrihed nn the Schedule oTLocations or
          covered ui}der thc ltrms and conditions of the AUTOMATIC COVERAGE. ERRORS AND
          OMIISSIONS ur y1[SCELLAi`COUS PROPGRTY provisions, unless ollletwisc providcd.

          ~chrLiulc 0l* I.0.WiOils .Fre a5 listed on the Scltedsrle of l.ocations attached to this Policy.

-1.       1'1tLat11 l' N]

          - I'Iyi, I'olic~- i, i'r.trcd tn Comidct'tlliun nl'an initial rremium.

5.         I'Itls'ti11 I' Nl l'AYAR1.T

          Parkcr 5iliitli &- Fcc[;. Inc pays ilic prcrllit3m urldcr this Po)icy. and any rettlrn oftllc pslicl prclnium
          c~CCrinllL tlnLl~'r ill iy t'ctlic~ ~~ill be ptlid ta the accounl of Parker. Smitli & Feek, Inc.


b.        LOSS AIa.IL[:tiT11'lE[tiTll'AYARLE

          Loss. il- any- itii[l tx adjusietj witlt and Pavable tn KestnPer lloldiribs [_1.0 or as may he directed bN
          Kein[7zr 1 [nldinus 1.7.0




Prinlecl : >   '1lFL'ti0   1J                                                                                Pa"c 0
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 140 of 439




           Additional insnred inrerests Lvill alsr+ bc inclrtdid irt lo,s pa3•rncnl ati lheit' interests mav appear
           when nattted as additinnal named insurccl. lcllder. Inarrtyag-ct andlar lo;s payee eillter on a
           Cer'lilicate uf lnstrrance or other evidence of insurance on tile with the Company or named below.

           Wli..n named on a(:ertifrcate ofinsLn•ancr or uther evidence orinstu-ance. strch additional interests
           are automaticnlly ttddcd tcr this l'olicy as their intere5ts tnay appetu- its oi'thr ztfective date sltown
           on the Certificate oF Insurance or other evidcnce of insurarIcc. 'I'hr C'etiificate ot']nsurance vr other
           evidence oP insurance w-ill not amend, extend nr alter the fcnns. conditions_ prflvisions and Iimits oC
           tlris 1'olicv.

7.         TFRRITORY

           Coverabe as provided underihis Policy applies in the Unitrd 5tate crf America

S.        JURISDICTION

          This Poiicy will be novemed b} 1hc laws of the United States ol America.

          Any disputes arising hercunder wip he exclusively subject to Lhnited States ofAmericl jurisdiction.

9.        C.URREI4CY

          A I I amounts, including deductibles, prerniunis rn7d lilrrits ot' liability, indicated in tltis i'tilicy shall
          be in the currency represented by the titree letter currency designation shown. "1'Itis t}yrea letter
          eiirrency designator is derrnetl in Table A. t-Cur rency and 1'und; codc 1 ist, international
          Orgtlnization for Standardization (ISCI) 4717, cditiurs in e:ffuct at the inception oI' lliis Polic;'.

10.       I'ARTICIPA"1'IION

          The C'ompany's liability under this 1'olicy will nol rxceed the f'ollotving percentages of an_y limits
          of liability as prrvided in tly e L1MY1 S Uk- LIA131L1•I Y clausc in this seetion_ nor the sarne
          pereental;e share ofthe recoverable loss in any onc occurrencc:

          A.        ?5% Quota Share          bein~, USD23O.0a0.U0t} parl vl"l!SU1.Ot)0.000.000 primary

11.       L1A71"f5 OF LIABILITY

          Thc Cuntpany'S maxitttunti limit Ul iiabilil}• in an Qecurr'ence. including anv insured TIU11:
          ia.b;Mf=i`1'!' loss. vill not cxceccJ Ihe i'ulic_% limil etfliabilitx oi'USDl.1100.(300.(Hlf3 saitject tt) tlle
          fiillon•ing provisionS=

          A.        [.irnits ot' liahility rnzd tiu,e limits stateil belotv or elseti3 -here in tltis PolicN ar'c pari ol: ancl nol
                    in addition to. the Policv liinit of liahility_

          t3.       Liinits of Iiabilit 4 i:t an occue•rence rtppi.• to tlte tolal loss oi- dama Le at all (ocntions and fnr
                    ali coveral;es involved, inclttding an} insured 'I 1Ml: L:Lf:MI ItiT luss. 5ubjrct tu the
                    Folfnwin~ provisions:




Pnntrd ?')-:1..u•_'t1! 7                                                                                               1'um~ 1
         Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 141 of 439
                                        r                                                     ~
                                        ~



                       1i     tiviten a limit ot'liahility applies in thc aggregate during ainy puGc}l vear. thc
                              t.:ompan} s inaximttm amount payable will not exceed sucli limi; u!'liability dtuingai►y
                              policy year.

                       ?a tohen a liniit of liahilitv applies to a{oeation or other specified property., suclt limit of'
                          liability wilt he the niaximum amouni payahle for all loss or dainaec at all locatlons
                          arising from pltvsical loss or damage at strch location or tu stich uther specilied
                          pruperty.

            C.         tihould an occurrence result in liability payable trnder more than one policy issucd 40 tl}c
                       t'amcd Jnsured by the Company,.or its rclrrescntative companies, Ihe m~tXimurn amrnrnt
                       pavable in the aggregate under all such policies will be the applicable limit(s) of liability
                       indicated, in this nolicy.

           Applicablc Limits of Liabilityfl'imc Lirnits;


             AC'C'IDENTAL INTERRUP'TION OF                           USD5,000.000
             Sl-.RVI(.'Lti

            .^mrnonia Cortlaminatiun                                 USD500,000


             ATTRAC:TION PR(71'FRTY                                  30 consecutive days


             AUi"OMA"1'IC COVk:rtAGE                                 90 day period but not to excred a
                                                                     USll100,000,000 litnil. per location

            CIV11_ OR 4t1LITARY AUTI IORITY                          30 consecutive days

            f'I.A1M5 PRl:PAR,ITIC)N C'OSTS                           i1S>•7100.000 plus 50°ro ofthe atnotrtit
                                                                     rzcoverabie under this coverage in excess ol"
                                                                     USD 100.000

            ('(")yit\tt ~NIC',113L1: [)Itif:ASL Kl:SP(-)NSI-:        USDI.00r),(70i) in thc aggreg:tte during arta•           ~
                                                                     Policy vear

                                                                     7hc Cornpany's m.txiinusn limir of liahilit,. fnr
                                                                     IN~TFRRUPTIO\ 13Y t ()MNil1Nl('AE3! F=
                                                                     T?ISf-;ASf= and this cod•eraec co;nhincd 4h-all rtot
                                                                     cxccctl I.-SDI A00.00U in ti1c uKgreg:rte during
                                                                     any policy year rc-arillcs, uf thc numhci of
                                                                     locations or coveraves involved.

            C'c)MPL1"I_:R SYSTEMS NON f'IIYSICAL                     USDI.000.000 in the aggreh.► te during s~n}•
            llAMA(iL-:.artd L3A'I'A. PRCXiRAMS Ol3                   policv year
            tiUF"I W/11t1- combincd

            C't)N'1'iNC;LNT'1'IM~ L~,LLML•:1\T                       USll25.000.(?0(> (no fui"thci ilZan tier 3)
            f ?c i E_NUC:L)



t'1111k'u _"1 ,111r -'lII')                                                                                        I}Jgl' 2
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 142 of 439




             C'R1S1S MANAGFMF\'I'                                   No C'overagc ProvicJcd


             earth movement                                         USD200,OOO.U00 in the aggregate during any
                                                                    riulicy year per Appencli x A

                                                                    Nn C:overrxgc Yi-ovidcc] lur all olher locations


             F.RRORS AND OMISSIONS                                  U:SDIUO.t10(1.000

             FXPFDiTING COSTS and E?{TRA                            USU100.UUO,OOU
             LXPE1vSE cnmhined

             EJfTENDED PCEL10D0!•' I.IAt31Ll;1'Y                    5115 day period

             t7ne,arts                                              1.15D 100,{100.00(? btit not to exceed 1 US1310,000
                                                                    liniit per item for irreplaceable fiine arts not on
                                                                    a schcdule on fil:: vyith ttrc Comparnv

             fincs or perialtics lor brcacli ol'conlract or I-or    U'SD100,000
             late or iioncompletion of ordcrs combined

             flood                                         T       ~ 11SD?50,000.000 tirnit in lhe-oggregate duriq-,
                                                                     xnv pulicr"ye.tr per Appcndir. A

                                                                    No Caverage Provided for aIl othcr locations



             INGRESSIEGRESS                                         30 day, Period


             INTERRUPTION FiY t'OMMUNIC'/lfil t-'                   1 month period but not to excced a
             DISC/lSE                                               liSC71,0(10,t100 limit in tl*c aggrefiate clurinn
                                                                    .tny pcilicy t-ea r.

                                                                    Tht! C111rIJT1r1V 5 rnnitiII11UrT1 Iln11t oI Ik1I7i11[V (Ur
                                                                    C(--)n,lMt-~N1CAHL);- 1)ISE.ASE RES1'ONSC and
                                                                    this cuveragz cornbincd shall nol cxcccd
                                                                    I iSl31.{}O(j-{){1{) ill thc al;grel;ate clnrinti any
                                                                    policv year regardless of'tlie ntnnber ot'locations
                                                                    irr covzraues i nvulvcd.

             I.AND ,AND W,1'I-1:R C:ONI':1:b11\,1N'C                11SD''50.000 in the•aggregate during an,y
             C'1_EAtVUP. RrMOVAL Atr:D nlSf'OSAL                    poticy year

             I.OGI5TIc: S NxTRA COST                                180 day period hi:t not to c\cccd 2U0°ra oFthc
         ~                                                          nornt:al cnst




Printatl 11? :\liLZ 2019                                                                                              Pa¢c =
                               r~
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 143 of 439
                               ~                                            •
           M1SC,ELLAi\Et7l.,'S PROPGRTIr'               As respectti propertv at a Iocalion;

                                                        a}      LJSD 100,000.000 per location

                                                        Ati reSpCctS l)ropCriV 11(?i it a Ioc:tticrn:

                                                        ay      USn 100.000.000

           OFF PREN41SI:5 DA7:A SERVICCS        I USDI,OUO.UUO in the aggregate during any
           PROPER'I'Y UAMAGT and OFF PREIv11Sf:S policy yenr
           DnrA SERVic:F,S T1ME ELEMENT
           comhined

           Ordinary Payroll                             60 da}' period


           SF.RVICC IYdTCRRUPTiON I'ROPERTY             i+SD10,000,000
           DA1v1AGE and SEEZVICE IN'I'FRRUP'f'10N
           TIME ELEIv1EN'I' combined

           TL-'RRORISM                                  USD5.00O,OUO in (he aggretiate during any
                                                        pillicy year brit rznt to excee(i the fotluwing
                                                        limits.in the aggregate during any poliry }=ear:

                                                        a)     llSD5,000,000 For ALI'I'0'v1ATIC
                                                               COVERAC;£, ERROR5 ANI)
                                                               Oh'fISSIONS. MISC:EI,IANEOL;S
                                                               I'liOPERTIr' and TL-Tv1PORARY
                                                               Rl-:MOVAI, r7F PROPI:R'1'Y coiiibincd

                                                    I bj        USD5,000,000 for llood whcn caused hy
                                                               or resulting from terrrn-ism

                                                        '['lic limits far "I'F.RR(}RISIv1 shall ,rot i,icluc!c thc
                                                        uctual cash malue-purtiuri of tirc damage cau5ed
                                                    I hy tcrrorism.

                                                        Tlie limiis lor'['E-:iIR()FtItiM clo rial apph t(,) tfie
                                                        5LIPP1_F.MENTA1. 11NITl_D STATL'S                            I
                                                        C't:R7 [I:If-,.I7 AC'T (7F 1`I--RRURISM                      i
                                                        f=.NDORSEMENT(`.i).
                          --                        ,                       .-                                       I
           valuable p:rpers :rnd records            i USDI UO.OIi(1.0(lU bul nol to ewcecd a US(.) IO.UUU
                                                      lirnit Ixr itein lor irrcpl;rceablc raluable Irapers
                                                      and records not on a schedulc rni tiie w'ith Ili2
                                                      Cuinpaiiv




I`rnNW -11-rtiiL,1U It:                                                                                 I^.,uc 4
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 144 of 439
                               ®                                               ~7
                                                                                _


           Landscape gardenine;. car parks, pdrkittc lots
           paveEnenl, iv.id%vays, railhvays, transforEtEer
          enclosures ur walkways. Fill bencatlt car
          parks, parking tuts. pavemcnt. rnridways,
          railways tran5fvrntcr entlostrres. iyvalkways.
          or buildinrr~s or structuars              .

           Watcr that is contained w•ithin any encloscd      USD1,000,000
           tank, pipirtg systcros or anv other proce.;sing
          •equipment


13.      llEU ll(:'1'113LES

         Subjecl to the deductible beneral provisicros stated below, in each casc of loss covered by this
         Policy thc lullowing cleductibles npply:


          cartliq uakc                                       a)     As respects loc;ttions in Washingi4n

                                                                    Property Uamage: 2°Jo wi I I be appl icd to
                                                                    loss to •that type of proper-ty on tltie
                                                                    foilowirng basis:

                                                                    i)      Fach separatc building or structurc
                                                                            where the direct physical loss or
                                                                            damagc occurs;

                                                                    ii)     Ali personal property w•ithin eacli
                                                                            buildingor strtEcturc where tlic
                                                                            direct pl}ysical los.s or darnan.c.
                                                                            occurs;

                                                                    iiil    A11 personal pr•opertv in the open
                                                                           al each loc4tion where tlte direct
                                                                            physicai loss or damagc occtu-s.

                                                                    'T'ime Flemeni: 7.°10. per location

                                                                    Wltirrc a scparatc indiv'tdual acfdress is
                                                                    spccitied in .11ie tiiost current schedule of
                                                                    valucs. that Nvill be considerccf one
                                                                    location or onc building.

          tlood                                              LI5UI00.0(l{} con:hined.al I coveraLe, I.vr location ,
                                                                                                                    i

          l_CX..iIS"!'I'('S F:X'I'R:\ COS7                   USl7100.000 per occurrcnce




ISnit~eil'~)-Au~ ~iil9                                                                                    E~u~e~
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 145 of 439




            All UtlicrLoss                                          I USUIUd.U011 coni bined a11 covera~,es_
                                                                    1
                                                                      per• occu rrence


           f)eductible Gcncral Provisions:

           In each case of loss covcred by thic Pnlicy. Ihc Cornpany wi II be liable only if the Insured sustains
           a loss, includinp, any uistrred TIAAF F.I,EN1LNT loss, in a singlc occurrrnce greater than the
           applicable deductible specified above. and onl} for its shate of th;rt nreater amnunt.

           A.        For SERVICC 1NTERRUPTION loss. when a deduetibSe is rtot spec:iiically statcd as
                     af,plving to SERV1UE IN'I'IrRKUPTlnN, the deduclihle appliuci to thc St-:KViCF,
                     3NTERRUPTlOti1 loss will be the deductible that would appiy if the cause of the interruption
                     happened at thc insured location that suslains Ilie incerruption of the speciftcd services.

           B.        For C(3NTINGF.NT TIME ELENIE:VT >:?{'I'ENDED loss, when a deductible is rtot
                     specihcally stated as applyingto C'UN'l INGF.N"i""11ri1E Ll_EMENI' E:XT>iNlll;D, the
                     deductibic for C{)NTINCiEN-1 l'iME FI.F.MENT )✓XTCNDED loss wiIl be determined as
                     though the contingent time etement location was an itisur•ed locNtion under this Policy.

          C.         Thc stated earthquake deducliblt will be applied to earthquake 1'oss. The sta4eci IIood
                     deductihte will be appliecl lo tiood loss. Tiie stated wind deductible will be applicd to wind
                     Ioss- The provisiotis ol' itcrri h bclou• will also he applied lo eac.h.

           D.        When Ihis Policy insttres more than one location, the derJuctible will apply against the total
                     loss coycred by thi5 Policy in an occurrence except that a dedtrclihle that applies on a per
                     location hasis, ifspetitied. will apply separatcly to each lncntinn where the physical datnagc
                     happened regardless Uf tlte nurriber of locfltions involved in thc; cucurrence.

           E.        Unless stated othcrwise, if two or more deductibles appl}.• to 1n occr<trrcncc, the total to he
                     deducted will not exceed tlle largest de:ductible tlpplicable. 1=or the purposcs of this
                     provisinn, when a separate 1'ropt:rtv l]amkge anci a separate Time Clement decluctible applv,
                     the surn trf the two dedttctibies %% ili b~ ronsidered a sint;le dCductible. ll'two or morL
                     deduclibles apply on a per lacation basis iri an nceurrence. Ihc: lnrgcst dcciuctiblc applying
                     la each loc;rtiun w•ill bc appiied sepaiatel} to each strch luc:rtion.

          F.         U'hcn a%dcC{uctihle ix statctJ ;:bovc. ahcllrer separatrly rn• comhined_ the deductible i5
                     calctilale<i e, [nllows:

                     Property Datnage —`io oi'ncc s•aiue, per II}c Valu;tticm cicrusc(s) ul' PRUPh:K'I'Y I?AMA(.iF:
                     scclivu oftlic propertv insured nt a Loc:ition ► tihKre lltr,` ph\'5icnl dttintige itappetied..

                     Time F,lemem - lo orthe I'ull'I'inic lricmcr5l vcrlires thai "ould have becn carned in tlte 13
                     rnonth period f611owine tltc accurrcnce hy use nl'thc facililics at tlte location wTiere the
                     phy'sical clamagc hrtppcncd, pltrs thrtt }ttol?ortion ot'll►c I"ttil Tinic t;lcmcnt valucs at aII cither
                     locations where T'1MF I'I.l'-A1f.NT Ins, ernueti that Was diTccilv tiliecred hv use ol'such
                     facilities :rnd thrrt wnuld itave been earrted in thc I? month period tollow•ing ilie occurrence.

          H.        1'or insured physical loss ot tla,nage:



P m1ti12L)-•tinm,-'_4: 'J                                                                                         rlatu C+
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 146 of 439




                     1)    lo illsUreli tire I]rotcClian Clqtlipinclll: u1-

                    ')     tiront «ater «r otlier 5ubtitrtnce discharf:cd from fire prolection eqeiipment nt'Ilte t-, pe
                           ititirnrtl.

                    lhe ahplicahlt iiecluctihlLmIpplyins to iteiits l or ? ahove only will bc rcducrcl b~ iiftr hercent
                    (iU`?•,,). per occurrence. Nowev,;r- ihis provision xrill not anrl}• to los5 or LSanta~;r rc!,ulling
                    fi-oiu Iirr c>r eJrth movement rua~ardless of ~ti•hGtlicr claim ix rnlcic fnr sut•h firc nr earih
                    mov ement.                        ~




i'ru•icd'1,-.1.i_-_IiI'1                                                                                         Va;t: 7
                                   •
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 147 of 439
                                                                                                 ~


                                                  PROPF.K'I'Y DAN'IAGE

1.         Il\'SL:RED PROPF:R'I'Y

          This Pnlic)' insures the lallONVin~ propeny. unless othe:-~eise e~clud~:d clse~rhere in this Policy, as
          described iri the [\SUKr1IVC'l: I-IKt-)V1171-:I) provision or witltin 1,0U0 feetr"300 rnetres ihereof; to
          the extent oCllic intcrest of the In-, ured in sttch pr-operty:

          A.      itcal Properly, including new builtliniis nnd ldditions under conslruetiori, in which tttc
                  insured has an insurable interzst.

          B.      Personal Property -

                  1) owned by the Insrn-ed.

                  2)   consisting of the Insurvd-s irntcrest as a tenant in improvernents and bcttct-ments. In tilc
                       evernt (tl' physical loss or damal;e, the Company agrees ta aecopt and consider the
                       lnsul'ed as solc and unconditional nwner oC improverltents and betterrnents,
                       notwithstanding any conlract or least to the contrary.

                  3)   of officers and employccs ui' ltic firsurcd.

                  4)   of others in the Insurcd's custody to tliz extenl t3te Insured is under obligation to keep
                       insured i'or pliy'sical Ic~ss or damage insured by this 1'olicy.

                  5)   of others in the Insured's custody to thc cxtesit of the lnsul-ed's legal liability for- insurr.•d
                       physical loss or damaee to Ycrsonal Proper2y_ 7-he Company will dcfettd that portion of
                       .any strit against llic Instu-cd that rtl3eges such liability and seeks darnages for such
                        insured physicrtl loss or damage. The Company may, without prejudice, investigate,
                       ncSotiate and settle any claitn arsuil as the C'ompiny deetns exPedient.

          This Policy a[so insures the intere5t ul- contractors and subcontractors in insured propctly durinb
          construetion at an insurud lucatiun ur within 1-000 feet/,iOQ metres thercof; to thc cxtetit of the
          [nsured's Izgal liabilit}• for insurid physic;al loss or dtlinage l0 5uch property. Such interest of
          contraetors and buLcontrzlctoi-, is limirecl totlie propert; ior which thev have heert hired to perfnrm
          Nvclrk aud sucli inlcrest %viil nnt e-Ntertd rt► ary 'f1ME El_l:!vIbNfr coverage prnvided under lhis
          Pol i cy.

2.        EXCLLI UED F'ROPE}2TY

          'I hc tollo%Nine~ esclusions appl} tIn1CSS 11tI10I11'iSC sta1c'd irl tl1iS Pilllct'_

          Thi; Policy esclt:cles:

          A.      cw-rcrtc%. monev. notes or securities.

          13,     rrzcious mctal'n bullion lorm.

          C.      land zind at1% sul>stancc in ()r on land. I•lnNtcvcr. lhis ,xclUsiun LIocs nOt apply to:




Pri-ucd                                                                                                       Nge k
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 148 of 439




                         i ) iandscape gardcnina.

                        ')     car pxrks. p;trkin~ lots. pat~ement. road«•ays. railt+tt.s. transfurnier encinstnrs oa-
                               +ralk++av>.                                 ~

                        31     till hencath ccir parks, parking lols. pavemcnt, roadways,                    transli>rnter
                               er.closrtres, walkwaVs. or buil(Jings anrl structures.

             U.         +vaier. However, ttris exclusinn does tiot apply to:

                         I) walzr thal is containeu within any enclosed tank_ pipirrg Symenr cir an-, arher proce."ing
                            equipment.

            E.          anitnais. standing timher nr growinl; cr•ops.

            F.          wntercrafl or aircrafi, except +ti•hen unfueled and manufacturec3 hr thc lnsuird.

            G.          veEticles of ofFicers or employees ol'the Insured or vehicles otheneisc irisured lor phYsical
                        ioss or damage.

            11.         underground tnines or mine shafts or atiy property ++-itlrirr sucli niine or slrali.

            1.          d:um or dikes.

            .t.         proprrly in transit, except a_s otherwise provided by lhis Policy.

            K.          property sold by the lnsured under conditional sale. trttst agrcernent. iriatctllment plan or
                        other deferred pflyrnent plan after delivery to customere, etcept a5 prciviJed h_+ tlrc
                        INSTIII,I.MCNT ()R 17F.FF.ltlZt;l] PAYMFN'T'S roveragc of rliiq Pc,li+•-,

            L.         electronir data. prug,rdins or software, except tivhen thcy are Stock in {rrocess. finished c;oods
                       ntanutdctured hy the lnsurt:d, raw materials, supplies or othcr imCich;urdisc not rnanuFactured
                       bv tlte inst+red, or as othcrwise pr•ovicled by the DA'i'A. PROt]ltAM5 Olt tiC?FTWAlti:
                       caVerape of tllis Pnlicy.

            h1_         personal property ot'eunduminiurn owners in I.incoin 5quare Condc+minirrm,, in Rclievue
                        Waslringlon

3.          E XCLU5IUh'S

            In rsdditic7n to rhz z,~clusions el,ev+here in this Polic}. tl►e tollcl++in~ cXt- luNicros aphl+ unlctis
            trrhent

            A.         This I'olic.• excludes:

                        I1     indircxt or nmotc loss or ddmau.

                       ?.)     intcrrupition t)f hutiincss. c:cccpt to tl3c extcnt proviciec{ h~ lhiti Pttlic+

                        3)     loss oi-rnarkct ur loss ol' use.



I'o itlt ct; 2 d.1s=- 2U 1 V                                                                                                 P..re `1
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 149 of 439




                     a? loss cn• ti;tmirLe or deterioration arising fi'orn any delay.

                     5! m) sterious diti7plxarance, lais; nr shortage diselosed im takine inventory. or ttny
                            unexplained loss.

                     G1     loss 1<orn crilorcentent ot•an} lata orordinartee:

                            n) regnlatinrT rhe constnrcrinn. refrair, retrlacement. use rtr remcrval, including debr s
                               removal. of'snv property; or

                            h) reyuiring the c[rrnulition of- anY proper#y, including. t}te cctst in removing its debri,,:

                            eecepr as }irovicEed by tltc I]f-.(Y)N7-AV11NAT1C)N C.OS'F5 and I.AW ANf)
                            nRDrNANt"l' cm•era~;es of this Policy.

                     7)     lus~ resrrlting 1'rom lhe vultrnlary parling with tille or possession oi'pruperty ifindttce;i
                            by arty fraudulcnt act or by false pretence.

           A.        'fhi5 Pcilicv excltrdes loss or dnm<tge directiy or indirectly caused by or resulting frarn any- ot
                     tlte f(bllowint; rzgardIess uf any othcr cause or event. whether or not i nsured under thlti
                     folicv, contributing currr:urrently or in any othcrsequence to the loss:

                     1)     ttiucicar rcaction or tnrclear radiation or radioactive cotitantinalior3. Howcver:

                            ,t) if physical d:trnage by fire crr sPrinkier leakage results, then oniy th11 restulting
                                c13ma~.e is insured: btst not including any lo,s or damage due to nuclear reactinn.
                                 rediatiun ur ratlivactive contantinetion.

                            b) ifzis l'olicy doe, insurc pltysical damage dircctly caused by suddcn and accidental
                                radioactive contamination, incluriing resultant radiation darrrage. from tnaterial used
                               or stored or trom processes condueted on t}te insured loeAtian, prot'ided lhat on Ihr
                               ddte uC loss, lirctrc i-, ueither a nur:lcar rcactor n<tr any neu, ar used nuclear fuei nn
                                the irrsur•c(f lrrlcation. Ttti, coveragc t[t}es nctt applY io any act. loss or drtmage
                               excltided in itern [3't' of this EXCLL SIQNS clausc.

                            'l hiti rXelu,i(m R I:tnd il7e excepru>ns in R In and R! h do not ;tpply to any act. Inss ur•
                            daan:tue ti+hicat also comrs•t ithin the terms afexcfusion f32b ofthis f:XC[.t:Sl()NS
                            ClttusC.

                     ?) at      hwtilr oi .+arlil.e aeiiols in lrme af'[.k.rc; or w,ir- inclucling trction in hirttle1rrtf,.
                                comhwint or clelending again.t an actrral- irnrc:niiing or e-KIrecteci rtttnek h\ :}n\ .

                                1 ij ~~(ti► rrnrttrnt ur ~u► crri~~n po~tirr lrlr jure ur rJr farto}:

                                (ii ) militrr,n- nat•al or nir [orce: ur

                                tiii)a~rnt or at(thwilti cst'am pitrlV Spccificd in i or ii db<sve.




I`rnnrd "'1-%i .--,-:Uf•i                                                                                             Pa2e IU
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 150 of 439




                         b) discharge, explosion or use ol rtnv :rticic:u' :fevicc. WeaPc3n crr suatcri3[ csnpluyirtg Ur
                            involviril; nuclettr fission, fiitiittn or radittaetiw; ti,u('s~- tvltctlter in timc of' pcace or
                            warand regardless of who cornmits tltie rict.

                         c) insurrection, rebellion. revolution, civil s+tir. ustarper.i potver. ot- action taken by
                            governmental atilhorjtv in ltinclerirto. cambutln , crr drf'endjnl, avcilrlsl suclt an everlt.

                         d) sei-r,ure or de5fruction tmder qu.u-smtine nr custom reunrtatirm, or confiscation l-iv
                            crrder of anv governmental or puhlic authoriti,.

                         e) risks oi'conlrabancE, (►r illegal tr.msportation or trttde.

                         f) terrorism, iticludi ng action takcn to prrvcnt, dGfcnd against, t-cspond to or rctaliatc
                            against ferrmrism or strsp2cted terroriarn. cxcept Io tlte cxtcnt provided in the
                            TF,RRORISM eoverage ofthe Pctilicy. Holvever. it'direct loss ar damage hy fire
                             results from anv ufthese acts {unless cornrnitted by or on hehalf ofthe ]nsured),
                            then this Pulicy covers only ta titr e4lenl ul-111r actuaE cash v-alue of'lhe resultirig
                            dircct (oss or damage by ftre to property jmured. '1'his coverage elccption for such
                             resirlting fire loss or• dantage does not apply to;

                             (i) direct iocs or darnage hy fire wlijch results froni any other applicahle exciusion
                                 in the I'olicy, including the discharge. explosion or usz of any ntrclear device,
                                 weapon or material ernployirig ur involvitr- nucledr lis,ion_ 1`usioti or radinactive
                                 force, whether in time of peace or war and regardless of +vho cornmits the act.

                             (ii) any coverage provided in the T1Mf. l;i.f:Tvil :1tiT ,ectjon of this Pnlicy or to any
                                  uther cuverages provided in this Policv.

                             Any act which saiisfies the defirzitian of terrorism shall not be considcred to be
                             vanda[ism, malicious mischief, rjnt. civil emmnrotion, orany other risk eii'physical
                             loss or damagre covered e[servhere in this Policy.

                             It-any aet whiett satisries tlte dclirririon .i1' terrarisrn alstt curttes w•ithin thc tcrms of
                             item 132a of this F.XC1.f.!SlC?NS clank;e thrn itern R1t :zh;t[jzs i n hlace of rhis itesn
                             H2f eulusion.

                             II'any act whirit satisfit5 Ihe dclinilion uf ter-rurism also ccintcs withirn the tertns Uf
                             itctn l32b of titis L:XCLI.SIUNS clttt,sc Iltcit itznT E3=h zippl ic, irti [>Iace of thls rtcfzl
                             ki?C cXclusion.

                             If arn_~ act whi:cl) satisties 1he definil~oti ol terrrtrism aiscr tstimes rvithin The termw c,i'
                             itert► [32c ol'this EXCI.USIUNti clausc thcn ileni [3_'c ahl?lics M place oi'this item
                             B2I'zrchtsion.

                             If nny nct ezcluded lierejn ilivolves                 rntclear ra,ij,itiitn irr radioactjve
                             conlamiriation, tizis item Mfexclusitrn apnlits in plact of itettt D 1 of'this
                             EXCLU?S[ONS clause.

                   ≥) ;sny rlishrnrest act. inc[~idinl*_ htd i1nt ]il►Iired la r1;21i_   COn1n11lrYll IIL~l72 nl' I17 CDI1LISjDn
                      wilh othei-s_ at anv time:



Prntnlrd'")-•1ui-_II7W                                                                                                    f'a-r II
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 151 of 439




                       a) by ari litstn•ed or any proprietor, partner, director, trttstee, officer, or employee ofan
                            Insured: or

                       b) by any pt'oprietor, partner, director, trustee, or officer of any btisiness or cntity (other
                          lhan a corrtmon carricr) engaged hy an Insut•ed to do anythinL in conncction with
                            properq- insured tunder this Policy.

                       This E'olicy does insure acts ol'direct insured physical damasire intentionally ctut_secl by
                       an etnployee ol'an.lnsured or any individual specified in,b abovc;, an(l do»e withotit thc
                       knotiyledge o1'the Instn-cd. This coverage does not apply to any act excfuded in 132f of
                       this EX:CLI'JSIONS ciause. In no event does this Policy cov;er loss by thefi by any
                       ittdividual spccified-in a or b ahove.

                 4) lack of the following services:

                       a) incoming electricity, fucl, water, gas, steam or refrigerant;

                       b) outgoing sewerage;•

                       c) incoming ot• outgping voice, data or vidco,

                       all when cattscd by an event offthe insured.location, except as provided in tlic
                       SERVICtJ IN'1'ERRUPTION and OFF PREMISES DATA SERVIC>=S coverages oi'this
                       I'olic•y. But, if the lack of such.a scrvice dircctly causes.insured physical damaee on 111e
                       instired location, then-only ihat resulting d'atnagc is insured.

        C.       This Policy excludes the following, but, if physical damage not excluded by thia Policv
                 results. theii anly tttat resulting damage is insured:

                 1)    faulty workmanship, materi'al, construction or dcsign from ariy cause-

                 2) loss or damage to stock or matcrial attributable to manufacturing or processin4
                    operations whilc such stock or material is'being processed; rr►anufacturcd. tcslcd. or
                    olltcrwise avorked on.

                 3) (lcterioration. depletion. rust, corrosion or crosion, wear and tear. inherent vice ar Ituent
                       clefect.

                 a) seltliiig, cracking, shrinking, bttfging; or expansion of:

                       a) faundations ( including an} pedestal, pad,.platform dr other propert} supporlin~~
                           machinery).

                       b) i)oot-s.

                       c) pavements-

                       d) walls.




Pnnlyd 2N-:1ue-2(V19                                                                                       I'a r '2
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 152 of 439




                         e) ccil ings.

                         n     roofs-

                   5) a) changes ol lemprtattn•c damaLe (c~ccrt to macliinerV or equipuitrtl); c>r

                         h) chances in rcletivc huntidilti 6antagz.

                         all ►';hether attncttipheric or not.

                   6) inscct, anitnal or vttrntin danra~T~.

                   7) Ioss or damabe to tlte intzrior purti<tn ol' buildinL~s under constt'uctian fi•om rain, sleel or
                      snow, whether or not drivcn by w ittd. v, lien Ilie installation of the roof, walls or windows
                      of'such buildings has rtot teen coltiptctcd.

         D.       'I-his Policy excludes the foilowinLz unless directly resulting frorn other physical clamage not
                  erclucled by this Policy:

                   1) contamination, and any cost duc to contaminution including the inability to usc or
                      occupy prollerty or any cost ol' makin4~ property sal'e or suitahle for ase (ir occupancy. lf
                      contamirtation due oniti' lo the ltct+.r,al not suspcctcd presence ot'contaminant(s) directiy
                      results frorn other pltysical dantag.: not excltlded by this Policy, then only physical
                      darnagc causcd by ,uch contamination ma;• he_ insurcd. 7'his cxelusiun DI does not
                      appiy t<► radioactivc contalnin:stiun %Fhich i5 erciuded elsewhere in this Policy.

                  2)     shrinfcage.

                  3) changes in color, tlavor. textrn•e cir iinish,

4.       APP>I.>ICAT1iON OF POLlCY 'IYl I)ATF OR T1ME RECOGNITION

         With respect to situations causcd bx any date or time recognitinn prohleln by electronic data
         processing eyaiprnent or metiia (such .ts thc so-ctjllcd Yeur 20Q0 prohlem). Iltis PoEicv tippfics as
         follows.                                                                                            +

         ll-      This Pnlicy docs rtot pa} Ilot• retnediation. change. correcrion, repair or assessrnent of any
                  datc or timc recognition                   inc'.udin-' tlie 4`car "_'Uf1U prohlem. in anv cicctronic data
                  processingequihment nr tnecfia- whclll::. l7revcntrtta'e or remedialh. nnd whether bcFurc or
                  aftet' ri loss. inciudinLt tentpornr1- l;rr.tecti0n :rnd p:-c5criation oi'propertv. This Polict• does
                  rwt pay for an} TIMf: f:Ll'R-11:>\T Ic}.ti rv"Illtin1" Crorn thr lore,L~inL, rrlurdi,ltion. chan c.
                  C[)rrCCiioll. rCi)clll' ur B-,,tiCSVncrtl.


         Q.       Failure of'electronic data proces+ing equipment or medin to ccrrrectly recofTnize. intcrprct.
                  calcttlutc. cornpare. di f'ferentiare. tictluw'lrt. .+c~:Ctis ul' pt•uccsS data invoivins one or ntore
                  datcs or iitnes. includina the Year 200t1. is not insurcd pltysical Ius> or damage. This Polic}-
                  does not ptty for am tiurh'.ncident or ti:l• am 'f'lVIf-. L.L L~~11=N'l" loss restrlting frotn any Such
                  incit3ent.




Piu acd 30-.1tIC-2U1'i                                                                                           I'agl• I:i
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 153 of 439
                                     •                                                   •
          5ubjcct to all of its tern3s and conditions, this Policy does pa~. for ph%sic:al los~- or claittage not
          exs:lrEded by this Policy lhat results from a failure csf eiectrunic dxt:r processing equipment or
          media, to correctly recc;'~piize, intetpret, caleulate, cornpare. diftcrentiate. szcluence. access or
          process data involvine one or more dates or times. includinLI, the Year 2000. 5uc13 coverer}
          resultinR physical loss or damabe does not include any loss. cost or exivnse cEeScribed ire A ur $
          ahove. Ifs►teli coverec4 resultingphysical loss ord'ainll;e h,lppens..enrl i€ ihis 1'olicv pruvides
          TIMF F.I FMF.NT coverage, then, subject to all oI'its tenn., ancl conditions. lhts }'olicy also covers
          any inscut:d Titne Elcttient luss directly resultirzg therctl•om.

5.        VAL,UATI;OV

          Adjustment of'tlie physical loss amount ttnder this Policy will be comptitecl ils ul*tlie date ul'loss at
          the place oCtiie loss, and for no more tttan the interest ol- ilie Inaureci.

          Unless staied otherwise in an Additional Coverage, ad. justment ot physical loss to proflerty will he
          sttbjt:ct to tltc following:

          A.        On stock in prricess, the value (jl'raw materials and labor expencied plus tlic proper
                    proportion of overheacl charges.

          B.        On finished goods tnanufacturcd by the lnst►red. the reeular ca5h sellinp price. less all
                    discatrnts and charges to which the frnished goods would have been nrhject had no loss
                    Iiappenod.

          C.        On raw tnaterials, supplies or other mer:;llandise rKlt manutacturccl 17\~ the Jn;ured:

                    1) if l-epaired or replaced, tlte actual expenditure incurred in repairing or rcplacing. the
                    .  damaged or destroyed property; or

                    2) if not repaired or replaced, t}te aetual cash vHlue.

          U.       On exposed tilms, rec•ords, manuscripts and dra,~-Jngs that are not valusthle pnf►erc and
                   reeords, the valuc bltink pltls the eosi ofcnpying information frolti back-;rp c?r Jrcnn uricinals
                   ofa previous gzneration. These costs w'ilt nnt includc, researcll. cnpinwerinp or any co~ts ul'
                   restoring or recreating lost inFormation.

          E-:.     On pruperty that is tlamaSed by tire and such fire is lhe r4sull uf trrrorism_ tlic :utual rash
                   vrilue oi'thc firc darnage loss. Any remainint-, firc clamauc las. aha11 he acliuwtcd accorEiin`t
                   to thc terms artd condilions ofthe vahiation clause(s) i,r tNs,ccticm cyl'thc Pcilic~ and shall
                   t:e suhject to the limit(s) of liability for TCRRORIS~3, trna i1~st,ttrd 11ic Grnit ui- liahilitv Iclr
                   S11P1'[_1=LtE_ti-I-AI. Ul`11TFE) STATES CER1'IFll-l) AC l' Ul- I f:I2Rt lltltiti•1
                   ENUQFtSI:Mb:NT. as sJto-wn in ihe L1tyil1-S O1• LIAIiIi.l 1 Y c1autic in :lic
                   UECLAR.1Tlf)tiS section.

                   On all otlier property. the iesser of the iulluwirlL:-

                    1} The r:ost to repair,

                   2) The cost tn rebuild or replace nn the ti;irne site tivith ne+4 ntaterial, ol' lil;e siLe. kiild aiid
                          qna]ity.



'.'nntrd 21f•An:••'Ul1i                                                                                         Pau 14
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 154 of 439

                                  ®                                                   C7

                   3) The cc>st in rehnildinu, rcpstirir:<, or rcpleicirig on thc sarnc or anothcr sitc, bul nal tU
                      e tiL'e(1 IIlL' til%e and oller,'lling ::apacity tliat existed on tlie dnte of lass.


                   a)    l hu sellin~ prico of rcat properiv or rttachinery and equiptnent, other than stock. offered
                         for salc on Ihc datc ol luss.

                  5)     The cose to rEplace unr pair,ible elrcrrical or' ntecltanical equipment, including computer
                         eqtti¢tnent, t0h equipment ihai is tlie most functiotielly equivalcnt to that datriaged or
                         destrtrvcd_ evcn i!- Such eyuipment ltas technological advantages andlor s'epresents an
                         improwrnenl in funclion andlor fwrns part of a progrartt ofs}+stein enliancemenl.

                  (;)    The increased cost of demolition. i f anw, clircctly resulting trom insured loss, if such
                         propetly is schcdulc:d t'or demolilian.

                   7) 'I'hc unamMtircd value o1' improvements and tfettermeNs, if such propeny is not
                       rcpaired or rcpEaced at the Iruu,•erJ's t%pense.

                   R)    The actusil ensb value ii suclI propctrt}• is:

                         al uselrrss lo Ihe Insured_ or

                         b) noi rt:paircri. rcplaccci or rcbuilt un thr sainr Ur another sile within lw4 years from
                            the cfatc nf loss. unless such titne is extended by the Curnpanu.

                  Thr tnsured mily eiect not to repair or replace the insured real or personal property lost,
                  d2inaf!cd oi• ilcslroverl. E_os, seitlerncnl may be elected on the lesser of repair nr replaceFrent
                  cost hasis it'nce. procccd5 oI sirch loss settlernent are expended on other capital espenditures
                  related tct the Instured"s opzrations within iwo years ti-otn the date of loss. as a condition or
                  collecting under this itcm. sucli etipensJiture mtt5t be unplanned as oftlte datc of loss and be
                  tttacle al an irtsurtcl loc:ttion under this Policy. This item does not extend to LAW ANU
                  OkllRvANC.'L.

6.       ri►llT11TIONALt'[)Vl•:FtA(:1•:S

          fllis Policy includcs tlte fnllotkirJ—, Additional Coveraees for insured pltysical loss or damage.

         These Additionai C_orcrnr:es:

         1)       irre Sub.iect io Ihe appliecih e limit tjf I iah'rlin;

         ?)       will nol inemtr+e tltr 1 7olrl`'• 111111t ltl- I1ablllll : tttul

         3)       at'e suhject tn tno IInlic,% prc,7visior;s. inciudin,; appiicat7ie cxclusians artd decitrctibles.

         all aS 51TClwn !I1 tllls SCctlotl   and eltic\+here in this f'oliev.

         C1rBFIt A1}l)1T1(DiVAI, t:E)VRRAC;F:S




tjrfnta~d29-.3uL-20li)                                                                                           E'pee I:
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 155 of 439




          A.        1)ATA, PROGRAMS GR SGFTWARE

                    'i'his Policy covers insured physical ioss or tiamat;e to clectronic data, programs or
                    saftware, includirtg physical Ic►ss or datttage causeLl h•- tlte 1t1i1liLious introduclion of a
                    machinc ctldc nr instiuctiun. tvhilc arl}-whcre \\ithin this             T1:RRIT(lkY. includinb
                    \ti•hile in trnnsit.

                    Witl1 respera w drstructian. ditittlllinn or cnrruption <<1tisrd b\ thr 1T1lI1CI0US 111trollUCtI0t1 ol
                    macltine code or irtslructiutt, this Additituial C cTvera_~e ~\ ill ahplt• ntlen the Period trt'
                    Lilbilit} is irT excess of 48 ]lours.

                    This Additiortal C'overage also covcrs.

                    1) the c4st of tJie following reasonable and ncce5tiary actio(r5 taken hy tifr Insurc:d pruvided
                       suclt ac:tions arc taken due lo actu.Tl insured physical loss or clAmage to electronic dNta,
                          progr:rms or sothvare:

                          a)   actions to temllorarily protect and Itreser\•e in~urecJ eleetronic data. prvgrarns or
                               software.

                          b) actions takcn i'or titc tcmpordry repair ofinsured lThvsical loss or damagc to
                               elcctronic data, progratns or softra••are.

                          c) actions taken tn expedite the permini:nt t-cpair oa- replacement ol'sut;h darnaged
                               pro pertv,

                   2) tlie rcasonablc and             costs incurred h\ the InMured lo lemporar ily protcct or
                      preserve insured e{ectronic data. programns or:oll►tiare agttinsl immediately inipendittg
                      insured physical losa or dnntaoe Qo electronir J:tta, prograrns or software. ln the
                      event that there is no ph3•sical loss or clainage. ihr cu,ts rovcred under this item \vill he
                      subject lo the deductible rlhat woul;! Itave aPpliec9 Irid tflere hcrn sucfi plt,•slcal loss or
                      dainagc.

                   Costc reeoverable ttnderlhis Additional {"o.-crmlc arL• exrluclea li•nm r.~aer~~~e eISewherc i11
                   this Pulicy.                                                                    ~

                    I'fiis Acklilicmal ('overage cx:.lt+iits loys nr el;image to data. pro -!ialnl~, ol' 5Ultwilri' \\•Jtln IItCV
                   srre stoca in ptocess. tinisllecl koods nrtnuta~lur<<1 h• Illc intiuretl. ra\\ nloicrials, supl7lies or
                   ntlter merchandiso tiot nlMnulacttn-cd h• 111c 1rl.1-ureci•

                   L)ATA. PROCiRrltitS OR SOFT%N, i1Rt-. F%c•lu, 1ow,' A-, wNhcch 1),1't'A. PRCXiRlIMIS UR
                   tic)1='l bL`nitL•:, (lie lollo►+ing applie, :

                   I)     the cxcluSionti in I}le FXC'I.l'Slt)I`!ti eicEutiz rl- lhi; sectiotl dc) not ;1pp1} C,\Cepl f(ir n I.
                          A2. AG. i31. 132. D3a and 1•34.

                   ?) lhc ftsllow•in,_ adaitiUnal eXclttsions app1\:

                          Tllis Policy c`cludcs tlic folloain!_, hut. il'ilir ~ical dan;0~~z not cNcluded hy tltis Yulicv
                          rc>>ills, tFlen nnly 1h;rt re-Adtina.3attla;g-r iw in5ur~cl:



Ihm~~d _•~..1u~_•_ i '1                                                                                               P.If-V V,
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 156 of 439




                          a)   crrors or trmissions in liroce5sing (ir copyinl;,

                          b) los; nr ;lantzoe (o c{ata, pro"rarrts or sollwarc froln crrors ur ornissions in
                               pr0`~rdlTlrltin~~ Or Inachine instrtictions_

                          r) detrrimation, inliercnt L'icc. verinin or wcar and tear.

                    I')A l'A_ PuO(iR,'1MS C)R SOI'TWARE Vctluation: On property c;ovcrcd tnrdcr this
                    Additinn.fl C_ovcrasrc tlru luss amount will rtUt cxcecd:

                    1)    llte rosl to repair. rcplacc or restoi-c data, programs or software including 1he costs to
                          rcercru,~, rL!±;rarch tind ent;ineef.

                    ?)    i i' not repaired, replaced or restorcd within two ycars from the datc of loss. the blanlc
                          value of the ztiedia.

         1B_       OFF PRFMiSES DATA SF,RVI+C:ES lyRfli'Elt'I'Y ®Aiti1AGL

                   This Polic% covers insured physical loss or damage to instrred property at art insurccS
                   toeation when stsch physical loss ur ttarttage results frotti tfho inicrruption of off-premises
                   data processinK or data transenission sertiices by rcason of any accidental event at the
                   facilities ol'llie providcr oFsuch serviccs that irnmedintely prevents in whole or in part the
                   drlivcry of Sueh luovided services.

                    f•or ()tt purposes ttl'tliis Atlditional Coveragc:

                    1) Iau•i litica of thr provider of off-premises data processing or dr+ta transmissiva
                       srrviccs nitisr he Jocaied within the policy TERRlTL7RY and

                   2)     an ttccidental c4rrtt lo3atellites ,vill be ccrnsidered an accidcntal event nt thc faeiiities of
                          lhc hrovider'_

                    I'liis rtctdilii~nal C ovcrage -will ap)rly when the pericxl of intetTuplion uf ufl=prenrises data
                    processing ar c;lata tr-rnsmission services as clescribed below• is in cticess of 24 iiours.

                    I'lic I}ericxl c► I' inlcrnaPtiurs nl'off-prernises data Proceqsinti or cia[a trstnsmisr;ion xerviles
                   is tl•ic Iticriod mar:in!p %\ it13 rlie ti:ne ishen an interrltplion of prot•ide(i scrvices hapPens; ancl
                   cnclirzg \%Irc•n ,% ith eluc diligence and dispatch tlhe service tould be k+hollY rtstorcd.

                   ,ldclirinn:rl C;eneral Pruvisions:

                    I)    I Irc In!1ulca 1~ill irtnmcctiatcl, riotifv tlle cnntpany providing off-premises data
                          proee+sin; or cl:ita trmnsrniscion serviees ofany inlerrtupfion of sticfl "erVices.

                   ~1 Tlte C'oitiparty N-1 ill not be liable il'tlie iiuerruption ofsticli services is- cmusecl ciirectiv or
                      indirectl-, b\. thc l::ilure ol' t}te Insured tfl comply --<<ith the terms and conclitions ot'anrn•
                          c•ontracts thr in5ured has etiterecl into fc7r such specifed services.




r'i uqeJ 24 1u" 'ri IkJ                                                                                                17
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 157 of 439




                    orF PItEAISE,S DATA SGRVICES f'Rf)f'ER"fY DAMACiI; txclusions: As resp:cts 014,
                    PR(:L1I51:5 DA'i A til fZVICTS F'IZl1N1- It'I Y L)AMAiii=, tl7e lollowingapplie5:

                     l)    ltem FSd ot'the FXC 1.! iSft)NS clause in tl7 e PftOPEftTY DAM/1GE section does not
                           apply except !'c7r l3'1 \\ ill, reaperl to.

                           a)    II1C0177117~ CICCtI'IClfl•_ tUl'I- \\~IL'I. ~~ as.   stcal7t ns re}'rit!erant: and

                           b) olltl!oinL Sc\•rri,,e

                    2)     The fol ln~+ine ndditic7nt71 exclusiow. :7ppl}':

                           This 1'trlicy escltldcs kris t►r aamag clircctly ur inclirectly causcd by or resultin3; Crc.'n7
                           thc following recardlcss ol an} other causc or evcnt. wlietller or not insured under dtis
                           Policy, con(ribut ine concln-rently or in any other sequence io the loss:

                           a) earth movement fUl proptlyy localed in Calilt7rniti, in the New 1'Iadrid Seismic
                              Zotie ol in the ;Pacilic 1\orthwest Seismic Zone.

                           b ) terrorism .

          O'I'HER AUUI'TIUNAL COV LIa,lc.lh.S

          A.        ACCIDENTAL iNTERRt'i'TI01M UF SERVICES

                    This Policy covers phy'slcal clamage resuttin•~ frnm changes in ternperature or relative
                    humidity to insurcd properl~ al alt instnx:el location \ti'hcn such changcs in temperature or
                    relative humidity resull lrosn tfac interluptiun ol• sen-icc~ cunsi5tittg ofelectricity, gas, fue1,
                    stcam. watcr or refii-.csation by reason oFaj7v accidental evcnt. other than insured physical
                    ioss or daniage. nt             inss:lyd location.

                    This Acielitional Coverage wi] l applN N1 hCn ttie perioti c7f service interruptioi7 as de5eribetl
                    belotv is in excess of'2a ftotnS.

                    'flrc perloc3 ot scr\•icc tntLrrupUon 1, tltc hrrlocl sIaIUn! u'ith (liv ttmc ti•hrn an intelruiation of
                    5pecit:ed ser*`•ic:es Izlpper.s: a ILl en4lin !\;he•i \vitl7 dtle diligtnce ancl dispatch ttte sarvice
                    could be wholl\ reslored.


          B.        ACCUU'VTS RECLIVARLE

                    This Pnlic\ cmers the lirllrntilt,~ tlirertlk Ic, uitinL. t't•nitt iticitrecl plt\sical loss or daln.toe to
                    accounls receivable rccords \dtilc .u7\\\ herc +► ilhin ihis f'olic+•'s TECZRITOItI'. inclucfim,
                    • thile irl U•alltiit:

                    1)     817)' SI10111L~   in thr cullrctiult af acculnTts rLcclvuhic_

                    ?) the interem char--cb on :Im loUn to                                 impaired cc+ilcclion pcndimg rzpm•ttient of
                           Sl{Clt ul7CullCctit)le titun. thlcarned utt.rCSt ❑r7(t nCl•viCe Chilrge5 of1 dCiCI'1'CLt paViTls:llt
                           accutuits and norinal rrecllt                 im had dehts \\'i!I foc cicdticteLl in det0rrnininst the
                           i177L7tlnt 1't'I:n\'Crltlle                                                                     z




Pr'nlci _'1. .\U,! :fll9
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 158 of 439
                                         ®                                                                 •
                        3} thc rcasunablc ancl necessary cost inctm-ed lar material Itnci time reqtrired to rc-cstablis11
                           or rcconstruct accoLmis receivable records exclttding any eosts co3'ered b;• any otlicr
                           i1i3urancc.

                         l} an} cttliel- nr•:cessary and reasonahle. cos[s incurred to rcduce tlle lotis. tc► thc extent the
                               lo5ses are reduced.

                        llccotlmti reccivablc rccords ►vill include accuunls receivahle records ;tnrcdmj clecu-onic
                        ciata.

                        In thc evcnt of loss. the lnsured will:

                        tl     use all reasonable efforts, including 1ega1 aclion. if necessary. to el'fect coll2ctinn ot-
                               uutstanding acc(iunts receivable.

                       '') ncducc loss by usc of any suitablc property or scrvitic:

                               a) oxined or contrnl led by the Insured; nr

                               b} oUtaitnable frurn other sources.

                       3j reconstrtrct, if possible, ttccounts receiv2ble rccor+.is sa that no shortage is sustaiiml.

                       The settletnent of loss w•ill be made within 90 days frortt thc date of hhysical Ioss nr damage.
                       All anounts rtcuvered by the Irnsured un uut►.tandinl; accounts reeeivable on the date of loss
                       will iielonu and be piid to the Company up to the amowit oF loss paid Uv thr Corupany. A11
                       recnvcrics exceeding the antaunt paid will belong to tltie fnsurrd.

                       AC'C'U>;!NT5 R%CEIVAIILE Exclusions: As respects ACCOIJNTS RI:Cf:IVABl.f. tlte
                       follotiti'ing additional exclusions apply:

                       This Pnlicy does nut instu-e againsl shortabe resl.flting from:

                        I 1 buokkcepin~- accounti nb ot• biliing crrors ur otnissitlns: clr

                       '_) <1? .Ilteratian, liflsitication. manipulation; or

                               ht concealment, destructian (3r disl)0yal.

                               tt1' ucctnints rcccivnblc recorcl5 evmniitterl to cttncett) the %tirnnetitl civi:7u. takine.
                                                 i113holding oi- ntoncy. :t-ccurit:"s ur otltc± propert.,_ bui u=11%• [c ► lllr Cmitl: til*
                               sut'll IlrnIILTUI ,L_'1v[11L. lalClnl!, o€7til11i111~ ol' 1N'1th17U€diflL


           C.          AL'T()ti1ATIC CC}VERAGE

                       11115 !'olic;' cOVers insurcd pllysical loss or darnnge to irlslu'ctl prollcrty at rus\ locatiun
                       pfu•chasetl. fcased nr rl nted hti• the Insurec{ aiicr tlte inceptiOn tiat;- oftlziti I'Olic\ .

                       Tltis A+.Etlitional Coveraue.tppiie5:



I~IIIIiCJ ='1- 1_I'~_ Ti~l'1                                                                                                  Pa~lc' I~:
         Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 159 of 439
                                             ~                                                      •
                       I } trorn lii.: slato of ptn•cha:;e.. lcase or rcrital.

                      ?} until tlic tirNi of'ihe fi>lloxvins=:

                                 a) iITc Incatiun is huund ba the COntpany.

                                 hl aurccs%icnt sti r-cacLcd that thc iocation ~,vill rlol be insured trnder this fblicy.

                                 cl the tinic 1imit shoan in the I.iMITS flF I.IABII-ITY clause in fhc.
                                    D}:C'L,112/l'1 ION5 srr(ion has been reaclied. Tfte time limit begins oti tlhc date ot
                                    purch,Mc. Icasr ot I•cutai_

           U.         sRAINUti AND LABfr:1.S

                      lf bt-anae(i or labrlea insured property is physically damaged and the C:ampany ciccts to takc
                      all or arv% pnst ol- ihat propertN. lhe Insured may at the Company's expense;

                       l)        Slanst,            on the property or its containers; or

                      2)         r~nt~r~c c~r t~biitcratc ihe hrands nr lahels.

                      if doing so ~kill not kfarnagr thc proper(y.

                      Tt1e Insuned mu,t rziabel such property or irs con(aitiers to be in cornpliancr w•ith any
                      applicable larv..


           1?.        C:I,AIM4 PRF.PAItATIt:liii COSTS

                      Tltis t'olic% covc.rs titc r►ttual costs incurrCd bV thc lrisirred:

                      1) «1 rcu,unal);r lcts pa',able to thc InSured's: accnuntants, architects. audi(ors. cngincrss.
                         03• olltrr prctic,sruriai,: ana

                      '}     il)c co;t t7C          thc 1rlaurcd's rnrplo)'res.

                      for pru;iucrng, nncl certil,%ing an} particttictrs nr detrtils cnnta-sned in the Insurcd's books ur
                      .Inrtiment". ut SLrrlti ntlirr pr(x}iy, irlfUrrrtation or evidence required Yrr 1hc C'omJznn'< re~ultsll-
                      t'rnrt1 i[l-0ur.•d 101,, Ir,n,shle urt(ler lhiN I't►lic% liir which thc CompanN #iati ,fccehtrd Ilnhilil%

                     '1'his Acltli:iosial (o%.r t! c%\ ill nor cc»cr tl:e fccs arid costs o1`.

                      11 ,tttes nc\ -,. 17ultilir            ,;nd ioss appt•aisers. all includinL anw, of tlleir Subsidiar ~.
                         relared nr a.soc0s~!tl cnritie5 eithc, hat'tiall} or               os,+necl h} them nr re(aisied hv
                         Iltcui fior tlir I1srrl)sf%c 4 c.titiistin;a thern.

                      2} luss c0n%ulta,rtti k% 110 pruvide consultatirni on coverage os• necoriate claims.

                     - I'itiis   Adeiitinrlitl ( c>Ver.A,~r is .uhjeet ta thc decluetiblc tliat ahpiies tu llie Icass.




1'r nr.td'_`/-1uti -'u 1 v
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 160 of 439




         F.       COMMUNICABLE DISEASE RESPONSE

                 lf a location oWmed,, leased or rented by Ifle lnsured lias the nctual not suspected preserlce of
                 eommunieable diseace and access to sucll location is limited, t•estricted or prohibited by:

                  1) an order of an authorized governrnental agcncy rcgulating tlte actual ilnt stlspecfed
                     pi•esence of communicable diseasc:- or

                 2) a decision of an.Ofticer of the insttred as a result ol"the actual not suspected p.rescnec of
                    communicable disease,

                 this Policy covers the reasonable and necessaiy costs incutred by the Instlred at sucli
                 location with the acttial not.suspccted presence of communicable disease for ihe:

                 1), eleanup, removal and disposal of.the actual not stispected presence oi'communicTble
                     diseases fi•om insured property.; and

                 2) actual costs of lees payable to public relations.services or actttal• costs of using llle
                    Insured's employees for reputation management resulting fr.om tlle actual not suspected
                    pt•csetnce of communicable diseases on insured propetty.

                 This Additional.Coverage will apply when access to such location'is liillited, restricted or
                 prohibited in excess.of 48 Ilours.

                 -I'llis Additidnal Coverage does not cover any costs incurred due to any law or ordinarlcc
                 with which the Irisured was legally obligated to coinply prior to the acttlal not suspeetcd'
                 presence of eommunicable disease.

                 COMMUNICABLE DiSEASE RESPONSE Exclusions: As respects COMMUNICABLE
                 DISEASE RESPONSE, the following additional etclusion applies:

                 This Policy exciudes loss or damage directly or indirectly caused by or resulting from the
                 following'regardless ol- any other cause or evenL whether or rlclt insured under th'is Policy,
                 contribuliilg conctn-rcntly or in anv other sequence to the loss:

                 1} terrorism-

        ((,.     CONSEQUENTI.4L REDUCTION IN VAI,IIE

                "I-his 1'olicy covers the redttction in value of insureci mercll;tndise that is a part of pairs, sets.
                or conlpttlients, directly resultin~~ Crom insueed plysical loti6 or clanla,.±e to oiher insured pal•cs
                of pairs. sets or compoiients of- sueh merchandise. 11- settlelllent is bitsed on a colistructive
                total loss, the liisured wl}I surrender the undanlaized ptirts oi•such mercllanclise to the
                Company,

        lI.     COVTROL OF DAMACED PROPERTY




Prmlrti ~9-Ans-Zi119                                                                                       I'a~e 21
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 161 of 439




                      1'his f'olic< givcs control of'pltysically Jairlaged properly consi5ting ol' fioishetf toods
                      manufi1Ct111'l(l t?~' tll(: II15LIrCd 47r rnarlLlfBctLFCCd i]y UthC:rs 81111 llcld 1:»' lllc ln~urccl !ur resale as
                      li~llr7~~,:                                                                       -

                      1)    lllc lnsured tvill Itavc I'ull rights to tlie possession and control of danlngcd prnllerlti• in the
                            eVelit «t'instn•e,I pltysieal damage tss such propert4 provided proper testing is dt>iiz to
                            shoxt hici-, property is plivsically datnaged.

                     ')     ille Insured using reasonable ludgment will decide ifthe pllysically damaeed properZ4
                            ean b: rrprescetiszd or sold.

                     +1 proprrty so judgcd by tlie [nsured to be unlit {or reprocessing or selling u ill not be sold
                        ily dispuscd oC ctccpt by tllc Insurod, or with lhe Insuretl'S conscnt.

                      J} an}- salvage procecds received will ga to the:

                            rt) Cutnparty a€ tlie time of loss settlement; or

                            h) In%ured if recPived prior to loss scttletnent and such proceeds will recluce the anlount
                               of Inss payabie accordinnly.

           I.        llP:Bd;`IS REIVIOVAL

                     Tltis i'olic, ' covers the reasonable and neecssary costs incurred to renlove debris Jt•orll an
                     insurCcj Incatinn thal renlains as a direet resuit of insLtrcd pli}•'sical loss or dalnagc,

                     Tltk Addilional Cuverase does not cover the costs of rernoval of:

                     1 -t   contaminatcd ttninsurcd property; flr

                     2I     Ihc coetarniinant in nr oal uninsured property.

                     Whcillcr or nui ttle coniaminatiun results from insured physical toss or dama4; _ l'his
                     Aitditia,z'naI Ccwera~ae covel3 the custN ofrernoval ol'contarrtinaled instred properlv or the
                     contUnlinant in or on insured properly only if the rantamination. dur to lhc aclLlal uot
                     mu.pec:ctl llrescncL ofeontaminant(s), nft}lc det)ris resultcef dirrctl% fronl c>Ilhn, hh%tiie,ll
                     dalrlaIe not excluded hy tlte Policy.

          .I.        D1-:CO'V'I'aMII4ATI®1V C05TS

                     If il5si,rcei properlt• i; cont<iminatcd as sl direct rzstrft slt' insrlred t1h}sical danwgi` :t,i,i lherr i~
                     in li+rce al tile linit: ol'tlle loss an)' last or ordinrlace regu{ating corttamination <ltie !o the
                     a,:tuaf not suSpcCiccl pt'esellce t7i COntamiinanl(s). thcn this Policti codL:rs. as :1 dircct resi:lt c,l'
                     L'lltf)1'CL'illtlll r>•f cuclt lav% or rlydinarxe, thr increas.rl ctlal of IlccnnrrminLiliarl crnd'0r 1'cnxw'Lll
                     ol stuh contaminnted illstured property in a rnanncr to salisfy stich la,ti or orLlinarlcc. Thi,
                     Additio'   r:.r Cot+erage applies only tn that part of instireci prnllt,~ny so conrunillated duc tn thc
                     acturlE iuft ,usptrcle~l presencc ol'cuntaminant(s) as ;t direct result oi• inmurtd ph% ,,icrll
                     dama. c




17•n~c.. '_ d. v y                                                                                                          Pairc 22
                                •
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 162 of 439
                                                                                         •
                 The Company is not liahle for tlte costs reyuired for rernl}ving conlarnina(ecl urtinsurid
                 property or tlie contaminAnt Iherein or thcrecyn- whether or not the cnntamination results
                 fruln an insuitd event.

         K.       IC:It[t()lt5 Altil) t)MISSIQVS

                 If plNsical loss or darnar~c is rtol pityable undcr this I'olicy solcly due to zn crt'or or
                 u3}inientinnal omission:

                 1) in the descripiion of %t,here in5urr;d pmpeliy is physically localed:

                 2)     to include ttny location:

                        a) owned, leased or rLnted by thc t[rslEt'cd on lllc ef`fective date of this policy: or

                        b) purchased, leased or rented h; tlte Insured during the lenn of this Policy; ur

                 -3)    that resulls in cancelletion o1' lhe pruperty insured uniler this F'olicv;

                 thi5 1'olicy Covcrs such phVsiUl{ loss o1' dalnage. to tlte extent it would have provided
                 covcrflge had sueh error or unintentional ornission nnt heen made-

                 lt is a conditicin c)r this Additional Covera[;e that an,v error ur unintentiotial outission be
                 reporled by tlze ]nsured to ihe Cutt1patiy when discovercd 3rtd correctcd.

                 4)     This I'olicy excludes Inss ctr datlgage clirr:ctly or intiirectly caused by or resulting lirom
                        the following regardless of an}' otliei cause or evt:nl, Lvhtther or not irrsured wjder lliis
                        Policy, contributing concurrently or irt anL• olhct• sequcncc to thc loss:

                        a) earth movement f'or propem, located in C:rli#'nrnia, Ncw Mndrid Seisrnie Zone or
                           in Pacific ai+orttt`veSt Scismic Zone



        L.       EACFEllITIIVt: CUSTS

                 This Policy covers the ttiasonahle and necestarti. ctisls irictu•t•ecl:

                 1)     for lhc tcmpvrarN I'ep2ill' ol inSltl'G'd lllltti{cctl dalnagc tct insr(red Proporty:

                 '_')   for thc rcmluorktr~ repl,rc.•mont ol' insurec±Ndt:ipm; nt snt'f'erilrg irisured }7ltytiical dnmaL~e;
                        a ltd

                 3j     to expedite tlie pernm:ncnt rcpitir 0r replaceinent of surh iiat»aL;cd property.

                  I hf5 AdC{1tlClnal CUVCrFIf,e ti(7L's nOl Cover C(l%rti reClll•'enlble e isewhere in tititi Pnlic~~.
                 incluciin~ rlhe cost of'perinanent rerair or rentacemcnt ofclatlta~~ed p3-opKrt?.•.                .




l+nwcrl 'b-Aoc-2U 19                                                                                                1'sec 27
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 163 of 439

                                  E                                                 ®
         M.       FINE ARTS AND VALUARLF. PAI'F:RS AND RECORDS

                  This Policy covers insured physical loss or damage to fine arts and valuable papers and
                  records while anywhere witliin this Policy's "hERKITORY, including while in.tt-ansit.

                  FINE A.RTS AND VA1.,UABI,E PAPERS. AND RGCORDS Exclusions: As res. pecls FINE
                  ARTS ANf) VAL.iJABLCPi1PCRS ANDRCCORDS, lhe.lollowinGnpplies:

                  1) Ilie exc[usions in ihe EXCLUSIONS clause of this section clo not apply except for A.I,
                     A2. A6, A7, B1, B2, k33a and 134.

                  2) the following additional exclusions.apply:

                        This Policy excludes;

                        a) currency, moiiey, securities.

                        b) errors or ornissions'in Processing or copying of valuablO p:tpers and records, bttt,
                           ifphysical damage not excluded by this Policy results, then only tliat resulting
                           damage is•insured.

                        c) deterioration, inhercnt vice, or wcar and tear, but, if pliysical damase not excluded
                           bythis Policy results, then onlv- that resulting damage.is instired.

                        d) fungus, mold or mildew unless directly.resuliing 1'rotn otlter pltysical daniage not
                           excluded by this Policy.

                        e) loss or damage to fine arts from any repairing, restoration or retouching process.

                  FINF.. ARTS AND VALUABLG PAPCRS AND RGCORDS Valuation: On property covered
                  under-this Addili.otial Cuverage lhe Ibss atno.unt will not excecd ihe Ic.sscr ofthc following:

                  1) tlie,cost to repair or restore such property to the-pliysieal cundition that existed nn the
                     date of loss.

                 2) the cost to replace.

                 3) the value. ifany. desi-nated fot- thc itent on the schedule on 171e With the Cornpany-

                 If afine arts article is patl ofa pair or szt. and a physictilly damaged article cttnnot be
                 replaced. or repaired tir restored to thc conditicin that existed itnmrdiatcl.• prior tb the loss.
                 tlte Corupart,v wi1] be liable for the Icsscr.oi'thc full valuc ol'such pair or set or ihc amount
                 designated o,n tlie schedule. The lnsured agrees 16 stu'render tlie paif or set t<i fhe (:oinpany.

         N.      1NS1'ALLMENT OR DEFERRED PAYMENTS

                  I his i'olicy covcrs insurcd physical loss or dainagcto personal properly oFt]ie lype instn'ed
                 sold by tlie Insured under a conditional sale or trust agrceinent o:- any installnient rn• deferred
                 }ia~,ment plan and after such pmpetly has been delivercd to the buy'er. Coveraie is limited to
                 the unpaid balance. For such propertV.



I'rinted N-Auu-'(1t 9                                                                                    PaLe 24
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 164 of 439




                  In the evenl ol- loss In prolxrty- sold urtdcr defcrred payment plans, the Insured will ttsc all
                  reasonable ef7brts. includim leeal action. if nccessary. to cl'fcct collcctittn uI- outslanding
                  ai>>oiunts duc or to regain possestiinn (ifthe properly_

                  -I'#tcrc is rio liabilill uiider lhis Policy ftJr loss:

                  1) penaining to products recalled ineludin f;, but not liiniterl to, t}ic costs tu rccall. test or to
                     advenise sucl, recal I bv rlie Insurcd.

                  2)     liorn thefl or conversinn by tltc htiycr of tlic pt•operty after tile httyer has takcil
                         posscssion of such propLmy..

                  3) to ihe exient thc buycr continucs payntants.

                  4) nut within (lie TCRRITORY of tl7is PoIicy.

                  1hSTALL141ENT C)R UI-:FkR}tr:D PAY,vIENI'S Vaivation: On property covered under this
                  Additional Covez-age thc loss aolourtt will uot exceed tlte lebser of the fn(Ictwing:

                  I) tatal amctttnt c►f tinpaid instalh»ents less financc eliarges.

                  2) aclual eash vatue of tlie property at the tirne of loss.

                  3)     cost to repiiir or rcpltice with matcr-ietl uf likc si•ru_ kinsJ ant] yuality,

             O.   LAND ANA WAT)CR CONTAMINANT CLGANUl',1!2EMilVAL AND
                  Ia1SP(7rSA[.

                  Tliis ['olicy cuvcra thc rcasonahle iirid necetisary cost for the cleanup, removal tind disposal
                  of the actual not scispectecl presence of eontaminant(s) frorn uninsured properiy consisti3ig
                  oF lartd, water or anv oihcr substancc in or on lao;l al the insurcd location i f the release,
                  discharr_;e nr dispersal oFsiich contarninant(s) is a direct result o£insured phy'sical loss or
                  darnage to insured 17rnperty.

                  Tlti~- 1'ulic'~ dae5 nw ern•cr Ilt(-, cost to Cleanup. rernove and dispose of contamination froni
                  sucli proper7v:

                  1) at am ltycation insurecl liw f'ersnnal Property only.

                  ?)     a[ :rnN Iwoperlk in,tIrcri uilder AlJlY).%tATIC' ('()VF:RAC.iF._ ERRORS AND
                         0.M1Sti1t)1+JS or MISC'I:I.I.ANLOI;S I'ROl'ERTY ctveraue pr-ovided hy this I'nlicy.

                  i)     w hcn tltc Instlrcd lails tc> uive writlCn ncn'tcc ol'loss io thc (bmpany witltin 180 days
                         aiicr inception oftl~e 1n~5.

             P.   1(,AW AND nRDINANCE

                  '1'his PolicY coN•L,-s tlh cnMs as cescrihed hereia resu[tini, irom the Itlsured`5 obligatiun ln
                  ccarnpl} %tiilh a la-%v or ordin•.:nte. provided that:



I'rirr[ccl        I L,                                                                                             P.w 2ti
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 165 of 439




             I) such Ia«• or ordinance is enforced as a (Ju-t`ct rrsult of tnsiire.l phN sical luss ur damage al
                an insured lucation;

             2) st[eh la%i or ordinanee is ,ii l6rcc al t1ie lime of such Ins~ (ir c!:[maec; and

             3) suclt (ocation wns not rcquiird to Ix: ui torupltaMc %N ilh suclI !tm- or orciinunce prinr tn ihe
                happening of the insured physical los-; or darna,r.

             t'overase A:

             The reasonable and n[:ccssary costs inc.urr;:d by thc lnsurec3 to comply witli ihe enrorcement
             of- the minimum requirements of aity l(iw or ordirtance tlrat lep.ulatcs lhe dernolition.
             construcliun, repair, replacenzent or tise of buildings, strtrctures. rttachioery or rquipmenl.

             As respects insured properly, this Coverage A rn4ers the reasonable and necessary costs to:

             I) demnlish any physic.,illy damaecd and lindanrttgcd purtiuns UI'the insured huildings,
                structures. trtachinery orequiptnent,

             2) repair or rebuild the physically damagcd and undamaged portions, wltetlter or not
                dernolition is reyuired, ut'such insured huildiq,s. stniciures. macltincry or equipitrcril.

             The Company's niayimurTr liability fa• this Coverage A at each insured Ineation in any
             occurrence will not exceed the actual costti irtctirrcci in :lt:inolitilting (]rc phvtiicall}' damaged
             and undarnaged portions of the in.qu-ed propeiZy phrs tlic Iesscr (A:

             1) the rcasonablc and nct:cssary cost, exclucling the cntit of 1and, at rehriil(i on another site;
                   or


             2)    the cost to rehuilcl on the snnie site.

             Cavcragc f3:

             The reasortahle estimated cosl to rrpair. lrplacc w- rebuifd inaured propert} consistingof
             huildin~s. structcures. mTciiinerti- or equipmmr that tlrc lnaure:d i~, leu,rlly prohihited fron
             rrpairing, rrplacin~ or rchuilditt~~ to thc~ tinrne lticiglht. tluor a;ca. nuntbcr ~r!'lrnitti. cunii6uration.
             nrcu}tancy ur opera[ing cill7ilCltl. I'.l'.CirIISC orthi C11ji1rcCfn art ol, nm I::w or urdinatrcc lhat
             rcEtrilltcs thc mnslruction_ ivr.iir. rcplaeentcnt (tr usr ol'huitdirtfrti- tilructures. nlaehineiv or
             equipmcrtt.

             LAW ANI) C)Ri31N.ANCI: C'oxcraLe F3 V:[I[iarion: (Jn prolnrv, crnc[-cd undcr tliiti CovcriiL',C
             k3 t1:it cannut Izclilly be repairett or replttrzd, thc IoSN amotrn'. N\ il I bc thc dit7c•rcnce hetween:

             I)    the actual cash vA1uc: ard

             2)    tlre co~,l tlial tvould have been incin-r'ed to repair repiacc~ or rcbuild surh lost ur clamuted
                   l,ruperly Ita[i tiucli i;► u ur ordinanc~ nnt lkwn 4nllhrccd ift the rimc ol lc~ti,.




Pra:[nl'"-   J.i                                                                                               P:IL.V '!.
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 166 of 439
                                  ~                                                       ®

                   LAW ANf) nRn1NANt'i: f.Xclusions: As respects LAW ANU URUINANC'L. thc
                   f'nllcxvin) addltictllal excltisiurts apply:

                   This Policy due5 not covcr:

                   1) am• cast incurred as a direct or indirect result of enforaeiinent ui' atiy law ur urdinancc
                      regidatirie any rnrm ofcontamin;ttion.

                   2) an}- machinUt}• or eyuipntertt ntanufacturcd by or for the Insured, unlesS usec! h%- lhc
                      IrIsured iFi ith alx;ralian ttt thc location su(i"ering the physicdl loss or damage.

         Q.        i3OSS YAYMFVT I{wC1tI:,1,SED TAX LIABILITY

                   This Polic;• covers ihc incrcasc in ta.11iabiliry as described herein incitrred by tiie Instlred.

                  Coverap-c A:

                   The inct-ease in tax liability from an insured loss at ar, idtsured location if thc taz trcaunem
                   of:

                   i)    lhe proGt portion ofa loss pavtncnt nndcr tliis Pnlicy involvinl; fnisltied st<sck
                         ninnutacttircd bti thc Insured; andlor

                   'a    Ihe profit portion ofe TIME ELEVIENI- Ioss payment tmderthis Policy:

                   is gl-catcr rhan ttic tax tretitment t.if profits thrtt tivc)u1d have been incurred Yrad no loss
                   happcnc.d.


         lt.       MIACHIfYERV {lR EQUIPMF:NT STARTl.JP t)I'TIC)V

                   Afier insljred inacltinery or equiprnent lhat has custairtcd insttred physical loss or llltmae.e ;s
                   rcpairccl ar t-eplaccd drtd such machincr,• or equipmcnt is undet•);oing startup_ thr fol lcnai ng
                  allt)lies:

                  lt php5irE1I Inss i1r tlatrtstL-L af the type imurcd directly re5ults ru such m2chincry ar
                  eqeiipnieia frMm such startup. tltc hi-Ai:-W s13a11 havc thc option ofclaiming snch resultint'
                  insured damage tts parr al' thc oriLinitl cvcnt of physical loss or dantage nr :ts a scl?aratr
                  nccurrence.

                  Tltiiti Adtlitioital C'ovcn~~c applice nnly:

                   t)    tcl the lirst slartllp e%)Znt dfier (hC ul- iginal rCpail- or rCplacelncnt: and

                  ?) «Itrn thL lirsl starttip cvcni happens during ihe rerm ofthis Policy or its renewal issurrl
                     h~ 11is~ ComPany.

                  1- nr the pilrposes ttl' lhis lldditiunal Cuvera~t, startup mcans:




f'r me:f -'`i-Am'-'Ulv                                                                                           P;i.n 27
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 167 of 439




                   1) tlzc introduction into tnachinerN or rwquipmem ni' fcedstock or other materials for
                      prcx:cssing or handling:

                   ?) the commencernettl ut' Iucl or ener•py -~tipplv to tnacErincrt• or cyuipnicnt.

          S.       Rf1IS('I',1.I.ANF()l1S PROPFRTI'

                   Tliis Pcylicy covcr, insurcd physical loss vrdurnagr to:

                   1) insured propct'ty;

                  2) propem, of thc type insta•ec1 that is under contrlct tca he used in a construction projeet at
                     an insttred Incation:

                        al ltum the time suelr proper•t,y is delives-ed to the Insured or their contractor (with
                           respect lo thc prtsperiy undct' construction) hy ihc manuC.rchFrcr or supplicr;

                        h) wltile sttclt rropet•cy is loc<7ted at ;t ctorage Sit4: and

                        c) while such property is in iransit frorn a storage sitr W anolher storage sile or to 3
                           constructicrn projecl et an intiiirrd location,

                        titat does not include any such propertv owned or rented hy the contractor;

                  whilc anyw•hcrc witltin lhis Policy's TGRRITORY, inciuding whilc in trartsit.

                  'I'his Additiottal Cbvcrage cxcludcs prolxrry cnvcred clscwJicrc in this Policy.

                  MISCELLAN)=OUS PROPI=RTY t=.xclttsions: As resl+ccts MISCf:LLANf.()t1S
                  PROPE.RTY. the follaw ing itdclilional excltisions apply:

                  1) TIriS C'olic} exelucle5:

                        a} trrtnsniission ancl (Iiqtribution ."•stcmc.

                        b) nropirt% in•ured u:Idcr iinpurl or tzport uccar, m,rinc insurancc,

                        ci                                  cnnlincnt'.

                        d) ;tirt7cirne tillipnients utilesx M rcilrrl;u•l+ ticlicclrlled pas4engerairline~ err air freigiit


                        r) properh of atllcrs. i:1:ltrcEinu th.: ln.►irctl'S icg11 liahilitr :or it. hntrlcd on vchicles
                                        (rtr,;td or oprr-mcd hr thc InNured »ittn acti;zi, rrs tr ct►,nman or contract
                             carricr.

                 5) This PolicL e,\cltrdcs Ic>>s crr darnauc dirccti% or indirrcll} causcd b-, ur resultin;; t'roiri
                    tfi.- !bl Int% ini; rcoardlc%s of anx oilter cause nr event. whetiazr or ruit insurcti trndrr tltis
                    Policy_ contrihuting, cancttrrenti} or in am other sequence to the ioss:




1>nnicd " ,-Au_••_n1Y                                                                                              1'dAC:9
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 168 of 439




                       a) earth movement for propetty located in California. New MKclrid Scisrnic "Zone {?r
                          in Puciric Northwest Seigmie Zone


           T.    t31'L:IrATI(3NAI. TF,STINC

                 This Pulicy covers insured physieal loss or damage to insrtred propern} duri 1111 thc period of
                oper„tiona! iesling_

                "I'liis Additional Coverage excludes property_ including stock or niaterial. rnanulktureil or
                 prntessed by thelnsured_

           U.   PROTECTIOlV AlVD PRESERUA'1'ION ON' 1'Ii()1'EIiTY

                This I'olicy covcrs:

                 1) reasonahle and necessary costs incurred fOr actions ta tcmporaril V pRrtcc( or prcxrve
                    insured property; provided such actions are necessary (iue to sictt,al, or to prcvcnt
                    irrunedistely impending, insured physical loss ur damaae to such insured prr?perty .

                -2)    reasonablc and necc5sary:

                       a) rjre departrnent firefighting charges irnposed as a result ot'responding, titi a lirc iri. c►n
                          or exposing the 9nsured property.

                       h) costs incttrred of restorins and reeharging fire prolectian sytite?ns fulfcau ing:3n
                           insured loss.

                       c) custs inrurred ior the water used fur t-ighting a fire in. on or cxlictsing the insurzd
                          property.

                1'I?is Aciditional Covera4e does not cover co5t5 incurred for,zctions ti) tentporarllv protect or
                preserve insured property rrom actual, or to prevent immediateh' impending. ph} +ical ic.tis ctir
                ctama-e covered kV'!'kRROR1SM eoveraee as pruvidecl in lizi4 secticrn c?!'tl?e f't?tiet.

                ThiS Additional Coverage is subject ro the deduclible pro~isions tltat ntfuld It,nT aP1}licd hacl
                t1le physical loss or damage hapncned.

           V.   tiERVICE 1NTCRRUPTION PROPERTY DAMAf;F.

                This Pnlic~ coVers intiurtci pltysical loss or• damp,uc to insurccl prctiper\ a1 tur trI,LIrL:d
                1ocation wltcn such pM sical lc?ss or damaue resrtlts fmni ihe interri,l, tion af i ncom;r?L-
                scrvicc5 consisling c?i'electririty. gas. fuel. steam, u•atcr, relrigcr.rtion nr frottti ?he lack ol'
                otrt~~oin-se►tcra~ ser► icc by reastf+~ crf'anti• accidentttl tti'ctrt tlt lhc la~:ililie:~ nl'rlte tiupl~lier
                nl'such scrvicc locatcd within this Policy's'1'IrRRITORY, thttl immcdiately provents in
                urhoit nr in parn the delivory of sueh usable scrvice.

                'i'hi; Addilic?,tasl Coverage will appl}• ►vhen Ihe period at'serv- ice interruption as dc.scriheil
                                       - d noUrs.
                b'rlou is in ixcess of 1




I•i iu«1 2'i    1•-,                                                                                                p,,c '+1
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 169 of 439




                       peric►(i ol'serviee irttrrruptiun is thc period stnl-tin~; with the time wficn an interruplion ol-
                  specilicd srrYices happens: and endinb ~%, hen witli due diligence and dispatch the ser.ice
                  coulcl be wliolly r•cstored.

                  Adcliticxn;il Cieneral Provisions:

                   1) 'I'he Jnstlred ti+ill inimrdialcly ncttiiy the suppliets nf services of an_v in(el7-upliun ol'such
                         ;crvitc5.


                  2) -1-he C'ornpany tivill not be li;tble i!"tiie interruption ofsuch services is clused directly nr
                         indii•ectl} by the failure al'the Insured to comply with the terms and conditions of any
                         corztraclx lhe Irtsclred has for tllc supply of such speciiied seruices.

                  SF.RVIC'h IN'I L:RLiliP'I'IOIV PLtOP1':R'1'Y DAb]ACzI: f:xclusiuns: As respects 5f:ltV1C'l;
                  lh'I't[tRLJPTION PRC}PFRTY i7,1h4/IGG, the Followingapplies;

                   I 1 'T"he cXclt.rsions in thc L:XCL.USIONS clause in this scction do not apply except for:

                         a) A I. A?. A3. A6, F31. B2. nnd

                         L) 13a witli resfsect tn incolning or out6oing voice, data or vidco, and

                         el Dl exccpl ~t-ith respect to furtpus, nzold or snildew.

                  2) 'J'he foilowin- additional exclusions apply:

                         This Policy excludes loss or damage directly or ictdirectly caused by or resulting f'rom
                         the fnllowing re~ardlcss of'any other eattyc or t~•ent, whether or not insured iinder this
                         Policy. conlributirle concut•rently or in any other sequence tn the loss:

                         a)   terrori`m

                         b) earth moti•ement 1'orproperly located in C:alifot•nia, in thc New Marlrid Scismie
                              2,1il1C U!' In Ihl' Yi1Cille Northlu'CSt SCiSnIiC PanC.



         W.       TF:I'b1PORARY Etl:;'W()V,1L (1E•' f'it(?PE)2TY

                  V+'hen intiurecl propem is rcntovecl Cicrltr ari insurccl location for tlie purposl' af heing
                  repairecl or scr+, iccd or in e,rdcr tv atioicl tlireatcnccl ph;-sicaf Ins, nr daoiatit2 ol' Ihe type
                  insared br tiiis I'ollcy. thls Policti• caNcrs suclt pr•aperty:

                   I j vdhile at llie prenziscs lci    hicli such property lias becn Inoved; and

                  ?j fi~r pli~sical It, ;s ar ciama,,e sts prti~vidrd at the in,uretl location fium ufticlt;uch
                         l, roperty rynti remnve:i.


                  ']'his Additiona1 Covcr<lgc (joes nol applv lv property;

                   I) insut'ct1. in wlrrfJc• or iri rart. clsextihcrc in this Pnlicy.



1°nn,cd _'•t•Aue•_UI1J                                                                                             1'agr I(3
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 170 of 439




                  2)     insurerl, in whole or in part. hy anv otitet insuruncti fxrlic,.

                  _~1   ren7nved for nnrrnal storage, processin~~ or preparalio'i I-ur y.:lr rtr c~clivcr%.

         X.      TFRRORISM

                 'I his Poiity covcrs plhysical loss or clarnage to prnperl} ns deticrihrcl in tite INSURANCI:
                 PR(7VIDED provisiori caused by or resttlting from terrorism.

                 Any .3ct N+hich sarisfies the definition of terrorisnt sh,tll nut be cottsitJercd to he vnndalism,
                 rnalicious rrtischief. rint, civil comniotion_ or any olher risk ot'plr i4ical loss or darnage
                 coverca elb- cwherr in this Policvl-

                 Amnunts recoverable under this Additional C"overnge are e~c luded ffi-otn covrrabr etsearhere
                 in this Policv.
                              .

                 Tltis AdOitiunal Coverage does not cover loss or damauc which tslsu eomes within the terms
                 of eithcr item F32a or B2c ofthe LXC1.lJS10NS clarrse in tliis scction ol'tlie f'vlicy_

                 'I-his Additiunal Covcrage does not in anv event covcr Ic►ss or darnage dircctly or irtdirectly
                 caused byo ur resulting from anv oC tl3e I'ullotiiirtg. rrgardleSs of.im cytl}er caiise or cvcnt,
                 u•hether or not insured under this 1'olicy contribtrtinr cunctrrrentl~ or in any other sequence
                 tu thr IussS:

                  i) that involves tlze use, rcicase or zscdpr ul'nuclear rnateriels_ or thnt dinectlu nr indirectly
                        reSults in nuclear reNClion ur radi:'ltion pr radioit%:tiVC Contamitlutiott or 11111 involvCS thc
                        di,charl;e. explosion or use nf;ttry nuclear devicc. "eapun ur rnatrrial rmploying, or
                        invofving rtuclear fission, fusion, o1' radioactive torcc. whetltcr in tirne uC pt:uce or war
                        and regardlcss cyf whu commits the act: or

                 2) that is carried out by ncClns of tltc dispersal aY appliralion nf Ixatllo!tcn'sc or poisunous
                    hicrlogical or chemical materials; nr

                 i) in w}ticli pathop,enic a• puisonctus hiologi4al or chenrirsrl m.rwrial;- arc releasrd, und it
                    aprears that otnc purpcsc nt"thc trrrori,rtt u:rs to relctlse tiiIclI inale rrals: or

                 -7 j   tltat inaulves actictn tal;en tn rrevent, cfrFrnt-t ,r;,:rin~r. reyu+rid ts► r,r rrtaliatc itLitmSt ,
                        tcrr(+rism or ;+utiRccted terrorisrn.

        1'.      '1'R:1Ntil'U1tTATION

                'l'his Polic-- covers the follrn0ne Per`ttnni lzrnlx'rt}_ CXcc})t a, ;:~,:lud.cl            this i'alic}. ti+hile
                in transit viithin the'rERRITORY of thi, Polir. -

                 I -t rnvtled ha• thc InNuI•ed-

                ?) shipped tu cuswmers ttnder F.U.Fi.. C - &- F or sirztilctr trrrn-. I'hc ht~ur,:d - 5 conlingern
                        irllCrCst itt 4tIC11 1ItiPlnCrTlS i5 a(In1ii:Ca.




I'rnimt'_V Aut'. ~lH                                                                                                   !'an! ;I
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 171 of 439




                      3) ul' ofhcrs in the acitral or cun5lructive custodv of the lnsured to tlre exterit ot'the
                         lrn;ured's interest or ]cgal liability.

                       4) ot'tfLhet's sold b-v the Insured. tiiat the Insurzd Itas agreed prirn tn the ltfss lu insurc
                          durino course nf delivery inelruling:

                            a) when shipp(M by the Lnsitred's direct contract serviee provider or US• lhe Insurcd's
                               direct contract rnanufacturerto tfte Insured or to thc InsurrLl's e'ttstoiner.

                            b) wheti shipped by the Insured's custramer to tfic Insured or to tlze Insured`s co:rtrt+tt
                               scrvicc provider or to the Insured's coiitract manufacturer.

                      (.'overaLe Ailachincnl and Duration:

                      1) This Additionai Coverage covers from (he Lime tiic property leaves tlie original point of
                         ,hiprncnt for transit. It thetl covers contitiuously in the due course of transit:

                            a) wi[hin the continent in whiclt tfie shipment commences until the property arrives at
                               the destination within such cantinent; or

                            b) hehaccri l-au-opc and Asia, for land or air shipmcnts only, from whtn Ihc shipmenl
                               commences until the property arrives at the destination.

                     ?} However. coverage on export shipment5 not instired under oceart cargo policies ends
                        when the pruperty is loaded on board overseas vessels or aircratt. Coverage on intport
                        shipmenls not insurcd uadcr occan cargo policies txgins aftcr discharge frnin avcr,ea5
                            ti•csycls ot' aircraft.


                     This Additional Cttverake:

                      1) cuvers grneral avcrap,e and salvage charges on shiprnents covered w-Itile 4vaterborne,

                     2)     irisures physic;ai loss or darnage caused by or resulting from:

                            :2) unirltetttiortal accelstanco of fraudtrlent hills of laclinF_, shippint; or metiserlvcr
                                rcceipls-


                            h) in:proper parties having gained possession of property throutrlh f:'aud or:leceit,

                     Aciciitio,tal Cienerai Pruvisiurts:

                      I) Thi, :ldditrona1 C'nvera~,=e ti0i noi in(irt ctirectl}- or indirc:ctly to the inent9it oCttm
                            carricr or Lxiilee.


                     _)     I'hc In urcd has perrnission, «itltmrt prejtrdicing Ihis irtsurartcc. to acc:ept -

                            c,) ordirlar4 Uiils hf lac~inb llsecl by carricrs:

                            b) rtileasecl bilis oi'laefin-:




Ih n:cil "i-i\.ec•-'S11•%                                                                                                 S'
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 172 of 439




                           c} undervalucd bills ;tl ladin~: and

                           cl) tihipping, or rrles,cnirer rrccrlit;.

                     3) The lnsurcd rna% 1%aitie suhrnguation aLainst railru,tcls uhder sicle tracl: agrecntcnt.,.

                     Excepi as other%isc statcd. 1he littiurc.`d t~ill unt cr:rcr into ant spccia) agreement ~vith
                     curr•icrs rcle;t_sirtt-7 t11~m frorn t}leircomrron lan ur st,etnit}rt liabilit..

                     TK.t► vSPURTATIC)N l;ticllr-slnm - Ati respcctti I RANSPC)RTATI(]N, (hc tollowing iipplies:

                     1) the exclusions in rhe EXC'I.lISl()hS clatt-,e nf tlti_, ~.ectiun du not appi), except fcl• A I!
                        throug}t A4, F31 tltrixr4k► t3•1. C1- Ca. U5. ('fi. DI thruueir D3.

                     2) thc follouing additicmal cxclusioits appl.:

                           '1'his F'olicv excludes:

                           a) samnles in the custody of'salesi+eorle ctr sellinc; agcnis.

                           b) proper(y insrurd undcr i+tzport ur e:\port ocean marrne insurauce.

                           c) watcrbs,rne shipmenls, unless:

                               (i) by inland urater: o3•

                               (ii) by rul!-cm!ruld-off fclrics OperatinU             Lurul7can ports; or

                               (iii)hy coastal shiprtarnts.

                           d) airbomc shipments irnle.ss by resular-1} xltecluled pastienger airlittcs®rair t-reighl
                              citrriers.

                           e) pr-orerty ofothc;rs. incluairn-, thL ht~,ured'~ lcsunl liability for it. liauled on vehicles
                              ouned. lr aszd or oherated bt the lrmivcd %~.ten acting.iti a comnruit or contract
                               CarriCr

                           t) any transl.~oning trhicic.

                               prupertv shihped b0tNNocc koil,inci t>. es«lu hN Ictnd e7r stin cctc+cen F.rropt and
                               A 7 t:l.

                    TR,'1NtiPOR IA I I0t Valct:rlic>'1>: (ln hrOhrl7} cu%~Arcd un:lcr tliis Adtlitiunal C.overa!:r thc
                    loss amnunt will not c.Nc.:cd:

                    1) f'ropert% shippcd ttt nr for thc ciccrtcrltt vi tltc• lmurzci %~ ill hc . 1lucct ac cjctual iolYUlre t0
                       llie lnsurcd_ lirrluded irl the Val{rc ,irc zr:cruect ccrsts ;lrlc tltarE'.c4          duc. ('1tarJc-s
                       nut}~ inclucic thc lnsurecl's a ► it>mi~~int~ a: ,~flim_c~;,cut




I'r.nicu 2`• .\,,e 2b1,7                                                                                            Yaer it
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 173 of 439




            '1 I'ropen) sold hy the lnSured and shiplxd Iu or iur ihr Itwclt.t%ur ,.tccu:urt a rII bc vAu~d
               at titc In-, urt.•d's selling invoice arrtuunt. Prcpaid rn adv::nctd t'reighr cu~t.ti arr Irlcllltied:

            31 Nroperty not under invoice \vill he valued:

                 a) tor prohcmy of the lnsured, at the valualityn provisiorts uC illis ('ctlick all}il} iny' .tt thr
                    place from which the propert} is being trarlsf,ortrd. ar

                 b} for oiltrr praperl3•. at thc actual casl7 nlarkct tialue ar Iltc de,,tint]fir+il pc)int on tlle c1riic
                      of Il7Ss,


                 lass any charges saved u•hich wotild huve tecuttre dut! and paLablc 1.111011 .tri iv41 at
                 dr~ilitlatiurr,




_IJ-.\ E_ `n~v                                                                                               [•,;..~ ;t
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 174 of 439




                                                     't'IMl: F.I.F.MFItiT

        "1'llvlk: 1='LlrM]Ir''ti'l• loss as prt3vi-ded in the T1M1C CLLMCNT COVFRAGF.S and 7lML: C:LCMIL:\T
        CC3VFRAUE FA3 LNSt( )NS oftlii~ 5Ccti0rr ol'tl,e PuliLY:

         r1,     is suhject tk, the ;iP171iC:1h1L' liIIt it of liability t111t app11Cs to tllc lr3sul'2d pllYSl(:i5l IUSS oi'
                 d3,naLe hut in no ovcni lilr morc:lhan .►ny limit c►f litshility that is statcd as applvirnLa lo the
                 speci(ir I lft•91. E.I.F ,•II-:NT ('()VL;RAC;1; andror T1MF FI.F'vEFN f` CC)VERAUE
                 FX'I f:NSION: and


        13.      ttiill nol incru►si tl:c Polica limit ot liahilit%: and

        C.       is Suhjcct tt) lhc Policy pr-ovitiions_ inclucting applicable exc]usians artd deductibles.

        atl as shotivn in thi!~ sectiom uncl cl;;iv. htrt; in II115 PVIRCy.

>E.     1,US5 INS[lldF.n

        A.       'fhi:, I'ctlic,• insu►•cti I-IMI: 1=.1.1=MiFNT loss, ar prnvided in the TIMF. FI.FMF1s11'
                 C{jVE.RAGI-:S. direcily re:iil'ting 1'rom phvsical loss or damage oFthe type insured:

                 i) tR 1-propzl7y descrihed clsc.;•here in this 1'oiity and not otherwise excluded by this Pulicy
                    or otltenti isz liniiied in tlie TIME ELLMEN"I' COVLE;AC,LS beIow;

                 2)    used b) the 1 ►►suretl. (3r li>r wlticlt lhe Insured has c(intracted use:

                 3)    while Incatccl rrs descrilv.-1 in tlie lNSUItAItit'h NRUVl1]1_.D provision ur witl►in 1,000
                       fc:etf30fa Inctres tltereot: or ►rs (lesci•ibed in the TFMYUIZARY Rt-:'49C)VAI, t)F
                       PEtOPE[ZTY p►•c►viston: str

                 4} while in traltisit fis prYtti itleti h,, thiti f'vlic•v. dnd

                 5)    during ihe I'eriods afl.inhilily descrihed in this sectiorn.


                 pr()Vided s►trlt Ic1ti, nr d.un,i;ic is nnl at a crmtingcnt time elemcnt loeation.

        D.       This {'olic~ instue+ I'lN•11: I:[.I .t-tl•N i- :uti, aniti to ihc cxicnt it cannot bc rcsjucUci thr•uus1l►:

                 1l    thr tlse ofam ;iro17er7k ot' stit'~ lic LM n1Cc] or cttntrnllcd hv tlle lnsut'ed:


                 3i    thc. ,I~c %,f;u1% hrahrrt~ (11 tiCr~ ice 0l+W'.tr.tble Iruni uther 5ources:

                .il    ~~Orkinf.~ extr~rti►n~ cn•mertinte: ~~•.


                41 thcuticc)l iritcnit»I.


                'tl l w1le13tLr ,rt i►n inl,rrred l«cntinn nr ns ac►~ c7ther pnmisrs. 'l'he Ccrnpant• reserves ifiC t'i-ltl
                to take intoconsider-atioii ihc comhincd oheralineresuits oFall asso-ciatcd_ tlfGliatcd or
                Suhsidi,rr4• coinpc~nic,~ vl ll►, li►,r,red in determinsn+? the TIMF F.f .Fb1F1~T Ins~;.




Vii-wti N-AuY-2:' 19                                                                                                 husc 3:
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 175 of 439




          C.       "1-his Policy covers expenses reasonably and neccssarilv incurred by llte Insured lo reduce the
                    loss otherwise payable under this section of this Pol ic% . Tlie tuuount of such-recoverablc
                   expenses will not e,r•ceed the atnounl by %Nhich ihe loss has becn reduced.

          D.       In deterrninirig the arnount of loss payable. the C'ompany w ill consi(ier the experience of the
                   business beforc-arid after and tlie pi•obable eNpericnce ciut•in~~ the PERIOD OI" LIABILITY,
                   The probable experience Nv.ill consider any inci-ease or decrease in demand iur the Insured's
                   goods or services during the PERIOD OF LI.A[3IL1TY-.even il- ~,uch increase or dect-ease is
                   frorn the same event thal caused pliysical loss oi- damim e slarting Ihe PF_R1017 OF
                   LIABILITY.

2.        TIME ELEMF.NT COVERAG[.S


          A.       GROSS EARNING.S

                   Nleasurement of Loss:

                   ]) The recoverable GROSS EARNIi>1GS loss is the Actual Loss 5ustained by the Insured
                      of the Ibllowing during the PERIOU OF LIA131L1'1'Y:

                         a) Gross Earnings;

                         b) less all charges.and expenses tliat do not necessafily continuc,during the interruption
                            ol'production orsuspension of business operations or- services;

                         c) less or•dinary payroll; and

                         d) plus ali other.earnings derived frorn the operation.ol'the business-

                         e) Ordinary Payroll, including taxes and charges cicpendcnt on tfie payment of wages:

                            (i) for a period of tirre of nnt more ilhan tlie number of' consecutive days shown in
                                the L1A41TS OF LIABILITY cieiise of Ihe DF.CLARnTIONS section
                                itnmediately FolloNvin= lhe interriiption ol'production or- suspcnsion of busirress
                                  operations or services. and

                            (ii) only to thc extent such pWQ7oll continue; tiollcm ing thc loss and Would iiave becn
                                  earned had no such internihtion hmppened.

                            However. ifan lnsured recitrccs the elaik loss ha\,tble iinLler Urclinary 1'ayroll- citlicr
                            by'

                            (i) providini, gainfitl emploVment for. or

                            (ii) payine less tharr fhc noz-mal salar\ rate to.

                            till or part of its ernployees, theii tlle number ofconsecutive ilays of'O•dinary Payroll
                            may be extended. I lotz'ever, this provision will riot increiise tlie total liabilit\ ofthis
                            Company be.yond the amoun( il would ha~-.e becn liablr tbr Ordinary Payroll costs



I'rmtcd 39-Au_-'_Ilr`r                                                                                       I'a~a 36
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 176 of 439
                                C,
                                 ~                                                      •
                         wilhotit tltiis prUvision. Ordinary Payrnll does nnt cover any portion r,fsalarics or
                         «ztl!cs inchrJed in Gross E:arnings.

              2t    For rlic Izrtrroses ot the MeNut•crnent of Loss, (.sross Larnings is:

                    lirr manufacttu•in~~ apct'ations: the net sales value of production less thc cost of all ra>,4
                    titrxa,._ rnaterials and supplics used in such pr•oducristn_ or

                    ior mrrc,rmilr or nori-nianufacturine operations- llte tulal rnel sales less cost ol'
                    mcrchandisc sc3id. materials and suf►Plir:s consumed iu ilae operations ar services
                    rett.[,~rVd h% tlle Insru'ed_

                    Amy amtaurH recovcrLa uncler property damage coveiage at selling price wili he
                    r.onsi~icr-erl to Jrrtvc brzn suld w llrc lnsurrd° s regular custamers and will he credited
                     reninss nct sfrlcs.

              3)    In determining the indemnity pa;•able as the Actual Loss Sustaincd, thc Curnparry will
                    cc}r►sidrr thc corttinueticm nf ryniy thoSe norrnal zharges and expenses that would liavc
                    bccn carrtcd had there bten nu interruptiQn of production or suspension of'business
                    oprrations or scrvices.


              4)    lfthe lnsured %~,ould have operated at a deficit had no intcrruption of prcrdtrctirrn crr
                    susfxnsian of husi nets cyperations or Services happened, tite followin;; applics:

                         for C;rass Earrtirtgs. thc cxtent to which charges and cxlxnses wauW have heen
                         enrneti will be dcicnrsijzed bV subtractiriy, thc operatinl; deficils li-om the charges and
                         eyfrtnses Ilirti ncces5arily continue.

                    b) fur Urrlin1►ry NIyro11, tlre extent payroll would have been carncd will he determineci
                       h~ subtracting lhcexccss, ifarry, of tFic operating delieil over thc fixed chargei that
                       nee(i to cornintte from stich payroll.

              ti)   fhc:rt: i~ rccovcry ltereunrler to the extent that the lnsureci is:

                    ,t1 a hnlk nr' rar'1iai1} prevcntcd frUru producirtg goods or cvntinuing bu. inesti
                         cIhcr-ruians or services:

                    h1 urscthlc lo nMke up lost production witiiin a reasonablc periocl oFtime. rlo( limitccl uV,
                         the Ilcritnd durin~~ +ti•hiclt prodi:ction is interrupted:


                    i)   tu1.F111e rt3 ifrnrli ',u,2   sucli o}tcrtltions orr scrviecs durirt~, ihe P}:R11)13 ()1= 1.IAi311.1TY:
                         ilr}tl


                    il:t ahlc tr3 rlcttrorlstrrile ~s Ioss oi'tialcs i'r?: the t~ptra110ns. servlCCs ar prt3dlrctinn
                         ll rL vc ilt tYl .




         B.   EX•I'1tA EXPLNS>L:

              N4ca;ourerl-ieni at I stqa:




I'rintrd 'Q                                                                                                           P;vte ,7
                               •
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 177 of 439
                                                                                  ❑
                The t-ecoverable EX'k'KA EXF'ENSF- ktss will be ihe reasorlable and necessary extra costs
                incurred bv thc Insured of t#le folloxvin; durint, (lle PF:1tIOD OF f:.IABILITY:

                1) extra expenses to temporarily contirluc as nearly nnrmal as praclicable the conduct of
                   the lnsured's liusiness:

                2) extra costs of tcnlporarilV using pr•opert4 or lacilities of the Insared or others; and

                3) costs to ptrrchase.finishc.d goods 1'roin third parties to firlfrll orders when such orders
                   canllot be met due lo phN'sical luss or- danlal;e to the lnsured's frnished goods, less
                   payment received lor the sale of such finislhed goods.

                less any value r-ernairli,l~ at tlle end'oftlle PERIOD.OF LIABILI'1'Y for propertv obtained in
                connection with the above.

                The PERIOD.OF LIAB.IL1'1'Y lor EX-I'RA EXPENSl:.coverage will be the•PERIOD OF
                LIABILITY apPlic.able to GROSS EARNINCrS.

                EXTRA EXPENSE Exc:l(rsiols: As respects EXTRA EXPI✓NSE, tFie following applies:

                1) TIME.ELF..MF.NT EXCLUSIONS C docs not applv to itern 3 above.

                2) The following additiornal esclusions apply:

                      This Policy docs not insure:

                      a) anv loss of incorne:

                      b) costs that ustially tivould liave been incin'red in conducting thc business during the
                         same period had no physical' loss or darllage happened.

                      c) costs,oGpermanenl repair or replacanent of property that has been.damaged or
                         destroved. I Io\vever. lllls czclusion does not ztpplv to itern 3 above.

                      d) any expense recoverable elsewhere in Ihis Policy.

        C.      LEASEEIOL,l711YTF..lt1•:S"I'

               Measurement ol' Loss:

                I'he recov:erable I..F.ASI:1-IOLI) 1N"fl;Itl:S-I incurrcLl by the lnsured ot'the following:

                1)    Ifthe lease agreenrent rcyuires continuation of'renl; and il'the property is wholl}
                      untenantable or unusable. the actual rent payablc ior the uncspircd term of the lease; or
                      ifthe proper•tv is-partially untenanta6le or unusable. the proportion ofthe rerit payable
                      for t{lc rrnei;pired.term ot- the Iease.




Prmt}d ?9-Aue-2(119                                                                                     P'.Ivc 38
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 178 of 439
                             C,~                                                  •




        ?) 1 Fthc I4a,t is cancellcd b}l tlie lessnr pursuant tn the leass aereetneirt or by che nperatioti
           of la•+•_ the I.case Interest for the 11r3t thrce nlonths follnwitlg thc Ic1ss: zlnd tLc Net l.e;tse
             Interetit iUrthe remaining ttnexpired term of tlte lease.

        ;)    1 , uticcl atacve. tlle liJlluwint+term5 me;ttl:

             \ct 1.ea5c Intcrest:
             l'h;tl stnrl k0ich placed at 6°'o interLst rate compottnded annuailt c+cAld c<tual ths.• Lc,►sc
             Itucrest (less any amounts otherwise patiablc hcrcurtder).

             l cilaC lrttcrest:
             Thc cxccss rcnt paid for the snmc Ur sirnilar repl;rce►ilent prnpert} uver actual r. nt
             pavahle plus cash bonises or advance reitt paid (including- maiilterlancc or olactating,
             cltarges) for each month during tht: unexpired term ofthe Insureci's leasc.

        E_h.ASL-:L-IULD INTEREST Exclu4ions: As respects LEASEHOLL) Ih''I'I';RI:S1. thc
        fnl!owin5 applies:

         I t 'This Pnlicy does not insure loss directly rrsuiting from nhysiral loss or dc► rnaLc to
             l'crsonal Prorerty.

        2l    l'IML ELE1AEN'(' 1;X(,'l.iJSli)NS A. B and t' dcr nut applv and the Ic111t1W ingapplics
             i l l;t cact:

             7'Itis Policy does nol insurc arly inrrraxc in loss resulling, frnm the suspellsion. lapse w-
             canceildtion rUf any licznse, or frnm the lnsured cxcrcis)ng an op!ion tn cancel the leasr:
             cn• 1'rom any act or omission of lhe Insured that constitules a delault uncler the Izase.

  1).   RENTAL INSUItANCE

        Mea5rircnlent oi` l.ws:

        The recoverahle Rt=td'I'AL INSLrRANCE loss is the Actual I oss Sustailied h% tt►e Insured vf
        ttic fklllowin., dttring tlte )'FRI(.1U c>f-' 1.IABIL.ITY:

        I)   thc 11it rcrltal value ofativ porlion of thc property nrcul)icd bV tI1L lnstu-cd:


        '1 thc iticctlrn• re:rsonzt}N csprcted 1'rclin rcnlal, ofttn0ccupiccl nr unrmtrd Pclr[lc►tts ol'tiuch
             I•rc+}•cri~ : :rt1c1

        +) !I•o renral incurrte trottl tlie t'ented portinn:: clf .uch }llupert+ au;:cudirng to h(ino tid:
           lut,cti. cc,ritracts rlr ec~~rc4ntcnts it1 l,6rcr at tllc titnrc►I'lnsti.

        aill ilclt tc, include nnncontinuinc charpes atid rxpetlses.

        Etl.N I Af INSLtR.ANCL' Cxclusinns: :'1s respects RLNT.AL l\S['R:'1NC'I'. TINiF.
        1•1 f- MkN F I:XC'[.tJSIONS A does not al+ply anci thc follo.viriR.►pplic, :ntitcad:

        '1'lli", 1'41li4~) CI(lE!5 11(lt I11tiUfE' an. loss Of s-ental incume durini an% period in %\ hirh t11e irlSul'cd
        prnl)crt% s~auld nnt ha~r heen tttlilnl~thle ior am rcason nthcrth~ut 1n iihrntd Ic~;~.
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 179 of 439




 3.           PERIOD OF LIA8ILITN'

             A.           ThcF'FRI()f)(1Fl.lAf3f11-fYa1►plyingtoallTllV1F.F.IF:MFIVTC(_)V'FRA(:,FS,except
                          l.F.,1Sl-"FfCll.l7 I\ rF-.RF.ST and as shown helow nr ifotherwise provided under any TIMI -.
                          CLLMC\T C(7VCR:IGL C;(TL-NSiON. and subject to any Tirne Limit pravidcd in the
                          LIME'1 S()f LIt1l3t1.1"1 Y cluusc in tlic DECLARATIONS sretion, is as li►llows:

                          !) 1•or lIuildinp a►ld rquilinx~nt. tlic reriod:

                                a) starlin, li-c►m Ulc tirne of'physicai Ins.S ordamage ofthe tvpe insured: and

                                h) rnclitt-, ticltrn ck ilh dtc Jiligelicc and clispatch the building and equiprnent cuuld be:

                                     (t) repaired or repla,:ed: arld

                                     (ii") inade t•eacl.- tiir nnerations.

                                     under tlle Sante or ecluivalenl physical an(i opera(ing c;oncliliuns thal exislec] prior to
                                     the Jarnauc.

                                c) not to he Iimited bv (ite expirtttion ofthis Policy.

                         2) } or bu:ldingl tlnd cyuipnleni under conslruction:

                                a)   tlle cquivaient ol'rhe above period oftime will be zpplied to the level of busilless
                                     that n'ould h.tve heen rcaytmnbty achieved after construction and Starlup wntuld have
                                     been cotnpleted had 7o plivsical darnage happened; and

                                b) due cunsideratiun i+iii be given to tht aclual experience oi'lhe business compiled
                                   atiet' colllpiciion uf1llc corlstrurtion and startup.

                         3)     fc►r stock-in-p:'Ctice.r'S tlnd mercantile etnck, including tinis}led grrads not manufactured
                                b, tllt Instilrec:, th„ tinle Icqtiired «ith t31r esercisc of dac diligencc and ciitipatcll:

                                AI   lci ir"lnt'C' sItiCk IIl           tU Ille Siillll' titaiC 0('InaIltifactClfC tn wlltch ii btooCl al lhe
                                     inccl)li0n c►1 thc                                       or suspensiotl of busirless uperations or
                                     tier~ iciti: antl


                                h) tc+ tcriace ph"icnll} dtnntl<ei n+.crcantile -tc►ck.

                                I I7i, Itert► docti ntn al:ph' to I(LN I'AL 1N5LIKANC'L- .

                         t)     f c►r r:n% wi.ltrri;►Is cincl sti,?piie:5, (Ftc pe:'icul nl'litrte;

                                a) ~`I actual ,uter ► uption of'tN udurtiort or sysperlsioll uf opet'tttion,, or ~-crviccs rest.litiltg
                                   :i-om lhr inr►hility In i0 ,3 litzhle rsi%v Iln,1lcl'islls vnd suhhiies to replacc sitnilart►nc"
                                   d,lrnat!cd: htr




I'"17ICd 21S-lt.t_ 2 , 1 ► ,>                                                                                                      1';~p. a.
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 180 of 439




                           h) lilnited to t1iat period for wliich the da►naged raw inaterials and supplics would have
                              supplicd operating neccls.

                    S)     II'v►ater:

                           a) tzsed for any mintrflcturing purlmsc. includine but ncpt limitc:d tct as a raw material rn•
                              for Power;

                           b} stored beltitld dants or in reservoirs: and

                           c) ott any insttrec9 loc$tion,

                           is released a5 the resttlt of phyyieal ciatnacc ul- ilre type iristue(l tu sueh d:.tm. reservuir or
                           connected equipment, the Compan;•'s liability Ibr tiie trctual interrupEioti ol- productiort
                           or suspension of operations or scrvices duc to inkidcqriatc watcr suppl;' iw311 nat cxtcnd
                           bey+ond 30 consccutivc days aftcr ihc damal*ed dam. ress rvoir or connected eqttipment
                           has been repaired or replaced.

                           "I'his itetn does not apply to RENTAl. INSl1RANC'E,

                    6)     Eor pltysically damagged cxpostd tilms, rccorcis. maniisrripts ruid dr<twings. tltic time
                           rc9uired tc+ copy from backups or froan originals of tn previotts genertttion. This titne
                           does not incltzde research, engineering or anv otlier time necessary to restore or rrcreate
                           lost informatinn.

                           This item does not apply to RLN'I'AL 1tJ5GRANt'L'_

                    7)     For physic.ally dtrmaged or destroyed property covercd under D,1TA. PROGRA!biS OR
                           SOFTWARE, tlie time to recreate or restat-e inciudinV the time 1'or researelting or
                           engineering lost informatiori.

                           This item does not apply rn RF.NTA1, 1NSl;RAN(~f:.

          D.        The YERIOU OF LiAF31I_1T'r' does not irtelude tsnV addititmal tinir elur ta tlic Insur.d's
                    irtability to resuwnc operatlorts lor any rcttson, including hul rtnt limitcd 10:

                    I 1 making chanstes [rr llic builclin~5;. su•ttctur CS, maCIIInCtA' Qr Cqtttpi]ll't7t t;\cepl as provtCjeCl
                        inthe 3 AW'ltiNDt7RDIti,1NCC:clttttse ir.the PRC)PFRTY DAv1AGlr weclion.

                           re~ttil'fin- or retrdining cmplM ecs. Hun•rvVr. thi; rtcni docti not apply to ndclitir>>i,nl timc
                           nccdcd ta tRtin stal'f io usc neW mttchinery nr equipment th,ll rzpkaces Inachinery or
                           eclttipment tlrttt sut'lcreci in5urrd rli, Sicaf IUS; 0r cla,*rt1a~e_ izr(Wie_lecl iuch traininu is
                           cztmpleted within 90 ennwecutive dtty:: aficr Ihc ne)\ machinerti or cyttipliient h;ts been
                           instafl ed.

                   1i'two or itlorc 1'criods u1't.iabiiit,, applk tiuch pcnvds.\i11 not bectnnulativc,




I'ririied _"U•Atrz-_'DIw                                                                                            1'agc 4 1
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 181 of 439




4.     TiME FI.N:Mf:N'I' H;7t;CLUSlOhS

       Iri additiot► to tlte exclusions elseWfie:e in ihis Policy, the followinL* evclutions applh, to TI[vil.:
       I: t.l:bi F N'I- losN:

      'i'his F'olic,, clocs rtc>t instrre:

       A.      :ln,, losti dti,•intl and iclie I,eriod, inchtding but not iimitcd to when production. oper:rtion.
               serE icc or delivery or receipt of goocls would ccase, or wottld not have taken place or t.•otild
               }rivc bccn prevented due to:

               1) ptt) sicat.ioss or daniage not insurcd by this Policy ort or oll' of thc insun:d location.

               ,2)   planned ur reschedrited shutdown.

               3) strikes or other work stoppage.

               4 jr any other reason other than physical loss or damage insured undcr this Policy.

      li.      Am, increale in loss diie to:

               11 suspension. caneellation or lapse of any lease: contract, license or orders.

               2) dama~~es lur brtach of coittract or for late or noncwnplerion of orciers.

               3) lincs or pcnaltics ofany natnre except fines or pcnalties forbreach ofcontrztct or lor la(c
                  or noncampletion of orders.

               d) any nthe1' consequential or remote loss.

      C.       Any lcs5ti restiltirtg front physic:tl loss or c]atnape to linished (;oods manufactttred by thr
               ln, ured. or tlio time requit•ed for their reproduction.

      I)-      :'1in loss res;dtin,-- fro3n the actual cash vaine portinn ofdirect phvsici+l loss or dana:tge hx'
               tin ctiuscd b~ o: resullinr froni tcrroe-istn,

      I:-      ,1m I.osti resultin;~ from physical loss or damage to building and equipinenl trnder
               l;onstrUCtlWl ti% hen thC period of intetrtilrtion it, luss than or cqtial to lt) datti


a.    "I'1h1F.F.1.EM1•iEN'I'C'i)VERAGFEXTCNSiONS

      l llls 1'Ullik al;.o i:t~ure, 'f fmF, f.[.Cti7LNT Itiss. as providcd LUy the TIMli LLF..'V]L-NT
      CC?vL1;;AUL-:S t,COzis Policy. for the TIMG L-'LE;:vIt:VT C'ClVF:RIIGI: CX'I'L:NtilONS clescribeYi
      bc! rm




     '4 Vre f] r•)                                                                                       P::_•c 12
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 182 of 439




          CYHE12 T111'IF ELFMF.NT t'OVF.RAGI': EJ'iTENtiI()NS

          A.        C[}MPUTI::R SYSTIE.MS NOM PIlYS1CAl. DAI4IAGE

                    - I-ltis Poiicy covzrs lftc Actual I,osh 5uslained itticl I X'I-RA F.X1'E=\Sh:;nc;urr'ed by liie
                    lnsured (iuring the period of inlet-ruption directiv resultin2 from:

                     I) th~: t~tilurc ol thc lnsurcds electrnnic dat~~ proceasing cquipmcnt or mcdia to uperale,
                        provided tliat sucli failure is llie direct resuit of a nialicious ac:t directed at the N'-AMhl)
                          INS[lRf:f7; or

                    2) tlte )nsured's reasnnahlc actiura to trinpurur•il;l protecv the Insurcd's eteclronic data .
                       proeessinK equipment or media apainst an actual or Emrneditrtely ittipcnding mcliciou5
                       act directed at the NAMED INSI IRED. providcd such action is necessary to prevent
                       faiiure of the (rt5ured's elec(renic idata proccssittg equipment or lmedia uo operate.

                    For the purposes of this exterision. the lrraurrd's ctectronic data prucessing equipment or
                    media rnusl be located within 11•ic polit:y 1'rRRI'fORY.

                    As respects itei-n l above, this L-mension will applr whcrt tlte period of interruption is in
                    excess of 48 hours.

                    As used above. thc hcrind of intcrnrptiun:

                    1) is the per iod starling Khen the lntiur zd'.., cicctronie data processing equipment or
                       rrtedia fails lo operate antl endingwhen svirh due diligence and dispatch. thc Insureci's
                       elmtronle dttts proeesainl; ectuilmtent or mediA coulti he restored lo the same or
                          cquivaicnt operating cnrtdition that cxisted pric►r to tJte lailture.

                   21 dnes not includc thc additional titne to makc chan~?cs [o the insttred's elecironic rlat•r
                          procetising eqoipntent or media.

          B.       OFF PRI:M[SES DA7'A !iERVIC'ES T1tiiE ELF.i'vl)':N'f

                   'I'liis Policv covers tlic Actual i.uys Sustained and r.XTklt r.xPTT1SF incrtrred hY tlte
                    lnsured dtu-inL the Period of interrupticm at an insurc;l locsrtion of ot7prcmiscs data
                   processitig or d:tta trnnsmission sertiires. whe:r the intcrrurtinn is causccl Ety ari~
                   arcidcntal c%cnt ttt llre tacilitics (iftltc prux:der nl suclt scrvices Utat immeeiiatcly preventti in
                   -aliolr oi• in part the clrliven ol's.rcl: prcrvided ,crt

                   I•'t,r Ihc pru-poscti nfthiti Additiontil Cnncrtti,_c:

                    i)    t;icilittcb ui'Ihc pr<tvidcr• cil• nfr-pr•etrtiscs data procrhsing or clata transinission
                          aervires +itusl be Iocated Naithin the policy 'I l:RRITCIRY.

                   2) an accidental cveiit to ~atcllilc~ %%ill lhe considcred ,nn ;tccidcrnal cvent ,tt lhe f,tcilities of
                      lJtc pruvidcr,

                    I'his t;tiGlrsion u•il) upp1y 1%hcn thc lierrn(i of irucrrupliori of off premisec tlata processing
                   or t1:rtu transrnistiian services iw in ctit'es~ nt'?4 horrrs



Prr ml ''4-.1u-?N: I ')                                                                                          r'a2e 4 3
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 183 of 439




      Additional General f'rvvisions;

      I 1 'f•lie Insui-ed wiil immediately ncttit}' (he company proviaing uff-premises data
          prncestiing nr data transmission services ol' anti' interruptictn of Such services.

      Z) -1'he Company will not be liable if thc it:tesruption of sajch servfces is caused clirectiy or
         indirecily bv thc failrtrc cif the lnsure(l to cctmplv with thc ternis and condilions o!' au-,
         contracts thc hzsut-ed has entered into for such specified service5.

     C'overage provided in this l:xtension is excluded fram coverage else+vherc in this folicy.

     This Cxtension does not cover Actua! Loss Sustaincd and E7(TRA FX!'I:TtiSI; incurred hy
     the Insured covered by (:OMPU'1'E!t SYS'I'EMS NON PIIYSICAL DAMAGL" coverage as
     provided in this section of the Policy.

     (:)lrf PRFMI•SF:S D11TA SCRVICES TlhiF LLEMEN'1' Lxclusions_ As respects (aFF
     PR[:MIS[:S DATA SFRVIC:1✓:S -I'1M>; E;Lf;MI✓ N'I', the followint; applies:

     1} Item 13'3 ofttic EXCLUSIaNS clause intlse PI;UPLR7-Y DAMAGC sectioet aoe, riot
        apply cxccpt for 84 with respect to:

          a) itlCbmill$ eleCtricity, (uel, waler, gas, +;tearn or wfrigeranl; and

          b} ouigoing seweragc.

     ?} Tlie following ttdditionnl exclusions apply:

         'I'liis Policy 4xcludes loss or darna~e directly or indirectly c:rused by or resulting frnm
         the (ollowing regardlcss of any other cTase or event_ whether (ir not insured under this
         Poficy, contributing concurrently or in any otherscquence to the ktss:

         a} earth movement for property located in Calil'ornia_ inthe NeH- Matlrid Seisnric
            Zone or in tlte Yrcilic Northr•est Seis:nic Zone.

         h1 terrurism-

     ;1s utied abov;:, tlit period orinterruptic?n of off-premiscs d:ila lrrErcessinti or data
     Iransntiissinn ticrvices_

     1} is thc period slartin, with the time wherr:rn interrrrption nf' prav icleti sct-% ices happens:
        and ar}dint; ~tihen with due difigeuce and dispatch tlrc• service cOuld be N%ltuil%- resloreei
        and tlle loc:ition neceiving the service could 0r Wctuld Ita••e resumcd norrnal oper~tioriq
        liol       lhe resturations a!'srrWitc urtder tflc sante ot- ei{t+ivalc:nt }inytiical Frnd tslieraiing
        conclition3 as provided b4• ilte PErKt0D       LIAf.il i.ITY clan5e inthis section.

     3) is limitect to only thosz haur5 durina which tltit Insured wv1.rkl or cvulIL] have used
        seivice(s) it' it ltad heen available.
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 184 of 439
                                 rI
                                 L                                                        ~

                  3} does nat extend 1n include the irnzrrtrption oi'operations causid by auy reason othcr thmt
                     iiite►-roption ul'the pro-vided servicc(s).

         SUP1'L1r' C'1:1A1N TIIVIF FLENiENT COVERAGE EXTENSIONS

         A.       CIVIL (lR h4IL1TARY AU'1'nOlti'I'Y'

                   I his YolicN eovrrs tltc .lrlual l.oss Su!.taincd and I.:X-I'R:1 I`XPFNSF incitri-ed h_y tite
                  Lnsureci clurirt~~ the 1'FRIt 1U OF LIAL3ILITY il'an (irtler of civil or tni6tary authority limits.
                  restricti or I:mhibits pitniiil or total access to att irisured loeation provided such order is the
                  direcl result of p!t},ical dantas;r <it tlte t~,pe instrred <u thc insured loeation or wilhin live
                  statutz miless'eit~hl Lilcrmelres of it.

                  Thiti F.xtension dctrs not :tpply- tu 1_ E1ISEHOLD INTEREST•

                  The PCRIOL7 OF L.lF1k3t1.1"I"Y for this 't'IMI:. LLLMI✓ \'L ('UVL'RAGI` FXTEI;SION wil1
                  be:

                  'I'hc pct'iod ot'tittie:

                  I) StartinF; at thc tirnc of sirclr phvsical darnage; bul

                  2) not to exceed the time litnit 441mvn in thc LIMI'I'S (31•' LIA131LI'I'Y clau5e in the
                        L)HC- LItR/l rIONS .cctinn.

                  this perioci nftime is 1}trrt ofand not in addition to anv PERIOD Op LIADILITY applying to
                  an7 covcrace pt-ovided in tlie TLME-. I:l F:MF:Iti'7' zection.

         13.      f.YINTINGENT TIItitE ELE.N[ENT E]t;TENDED

                  This Policy covers the Actiral I o~,s 5umained and EX I'RA RXNl:NSE iheurred by tht:
                  lnsurecl clw-ing Ihz PLRIOL) ()}•' LIA}iIL.1l'Y direetly res{ilting rrom phvsic:xl loss ur ttamagc
                  of thr t}•pr insurtJ tu prupr;rly ol'Ihe tvpe insured ttt contingent time ciemcnt Locations
                  located %vithiu tltr I'I•:Rkl'I'(1RY ofthis Policr.

                  r1s respects CONT INCiI.NT T114iF F_L_FMFN7' l:,XTFNII>=.D:

                  1~    I'iurc I'lerirertt Io,s iccurcrablc iroulcr this (:uen., ion is extcn(led to inelude Ihe follouin;
                        TIK,1#- F.I.1 \il N I((~Vl:itntil: t.X 1'1;NSlc)N5;

                        C'IVll. i)}Z %I[[ I'TARY Alil H()RI'1 Y
                        C'()lti'I'IN(rt"\ I'1'111I: l:l.i MF'NT I X'fl- tiI)1'r)
                        L)L1`AY I\ tiI'AR'1'l11'
                        L-X I k-:Nl)L-:1) }'ERI()[) OF [.rA131LJ'I'Y
                        IN(iRFS.ci,1( -i121' `iti
                        ()1T I'RE:h-11ti1 N tlA"l,'1 Sk-f{VI('!.ti 11M1•. E:LL:IMt.r'I'
                        ClN PR1:141ti1-ti ti] RVIt'E:S
                        tiF:It1j1C'1-' INT};RRltl'TION T11wIC LLLti1L"VT




P~unc.:'•. ~d. -~~1•~                                                                                          Iarc 3:
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 185 of 439




      =y -1'he Instjred wi[! inlluencc and coc+peratc Mtl1 tlre con0innent time element locrrlion in
         every wav antl takc anv reasonah;e ztri(J neccssary acticln trt rniligstc tli:: losti payablc
           hereunder.

      3) 1'1ME H.FMF.N-1- EXC:I_l:S1C)tiS C' dnes not apply.

      C'ONTIN<7l-NT TIML l;:t.l:Iv1E!~T t•.XTC:vIIEU 1-:sclusiuns: As resrects C:C1N"i'INGENT
      T1;VTF. CLCMENT EX'1'ENDE13. the foilo.ti•ing, additional esclusinns:tpply:

      -I'his   I'olicy d-ocs noT insure loss I-esulllrll—I from'

       I) [ack of incoming or oulgoing traosmissinn of roicr. rlala or video.

      2)   physica[ loss or damage caused by or resulting froril terrorism. regat•dless ofany other
           cau$t or Cvent, whether or nut inSurccJ undc'.rt11iS PEllicY, cortlributirig concurrCnily c1r in
           any otlier sequence of loss.

      3)   enrth rnovement as respects a direct or indirect customcr, supplier_ contract
           t•nanufacturer or coritract service provider lticated in C:alifontiia. in the New Madrid
           $eitimic Zone or in the Pseific Northtti•est Seismic "/..one



 C.   IAlcRrSSlFGRESS
      This Policy covcrs the Actrral I.oss Sustained and I;X"1-RA F.XPf:NSL- incurred by tltc
      Insttred due to the necessary interruption of tlic Insured's business due to partial or total
      plrysical prcvcntion of ingres5 to ar cgress frorn an i nsured lucalion. wltctttcr or nnt tlte
      preniises or rroperiy of'tiie lnsurcd is damac,>ed. pt'ovided that such prevention is a direct
      result nf physical damage of the type insurad to prupertv of tJlc t}•pe insurzd.

      (NGRESSIE(.iRE•SS Exclusions; /1s respects 1N(.iRESSJEGRFSS. the [ollowing additional
      exclu5ions apply:

      '1'his f'cnlicy dnes not insure loss r~sullirl9, Frnm'

      11 lacl: oi- iuconiirlg or outgoing service cuusititin-ol'rlectric. i'uel. Ltrs. Nvalrr, strmrTt.
         rel'rigeraiit. sc-werage and voice. dattj or vicleo-

           pickeiins: or other itctiolt h,,. strik•.r< e-mrellr l'cr pli,%sical tlanta-w iiot rtt!uded h_t this
           Pcll ic~•.

      31                            causcd b\ ur rc;iiltin,t I'rom tert•orism. regardlrss ol'any lather
           ])li\ tilcal IOSti of d.uiiage
           rause nr event. wheTlier or not insured tinder this Policy. conlrihr;ting conctirrently or ir:
           8n4' i7tlll'r SC([LICt1C'C tU il1C 1055-


      This f'olicy•dcres alot provide eo•eraLe LrndLr tfniy lixlcnsion for mori: ;l:arl the number ot'
      cururc'uiivc tla~•s slt~zwn irt thc LIMI"TS UI-' Lln k311 ]l Y cl~tusc c+f thc l31'_C'1.A1t-1'! I(3NS
      sec tion.          ~
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 186 of 439




          11).     LOG1STIC'► l~,~CTRA C()ST

                   l'hi; N(lic► co~elti 1he e.r'tra cnst incurred b►• the Insured during tlte YIr.RIOD UI-'
                   I-IA131f Il'Y duc io iltc disruption.af the nnrmal moveil3ent ofgornds or rnalerials:

                    1) dirertl. hc:l%tcetl intitntd Itxations; or

                   2)     direcil, hct«ecn im inslired location and a lucation ofa direct cu,tornCl. supplier.
                          c.tntratrt niarnllhcEurtr or conlracl scl-vicc provider lo lhe Insured.

                   provided lhat such disruptioll is a dirtict result of phvsical loss i}r dalrla5e nf InL• typ: irl-Suicd
                   to prorert) nf rhe h'pc ilisured located witltiin. the TERR1'I'OiCY of this Poficy.

                   Mcasurrrnent of l,os;:

                   -Che rccoverilblr catra cust loss will he the t•casunaUlc and nccessary extra cotits iltieurred hN
                   the Insltred of- thc t'olio~~in~:

                   1)    eztm cosls tn tempr►rnrily coutinue as nearly norltmal os practicable the rllovclneni ol'
                         coocls ur niaterial:;.

                   This f=ztentiir>,n ++••ill apply ►vhen the PFR1C7n Ok- 1.1AB1LITY is in excess of4R hours c.-,ctp(
                   168 Itiours,lhhiies fnr earth movement and/or flood and/orwind.

                   1 UCiIS'I'ICS 1'X'l'RA C'OST fxcfusiorns: As respects LO(i1STICS f 7i'I'RA t'OST. tlle
                   fopoa init ttdditional cxclusions sspply:

                   'I"his Mic% doos not insule:

                   l) any Inss resulting fmm disruption in tlle tnovement ofgnods or ntatcrials t+elween
                      conlingent tinle element localions.

                   ~) :tny luss resultlng fiom disruption oFincoming or otttgoirlk servicars consisting of
                      rleclricil% .gas. fucl, sleant. %ratCr. rc IHOcration. sC%keragc and voice. diita c3r vidco.

                   s) itrtN Ins: nt- inrontr.

                  -:1 cusls Illill 1151ki1I11 u•ttuki I>,nvc h.Crl InClll-fCd In c(?ndtictlnfi illc t7LIs111C5s LlLil"llj*`~ thc an:e
                         Iyl'illfLl I1:!4 (llcl'C Itiol1 17at di,ltipt1.711 ul• nl)rtitJl n'1Ovialtellt of Cot1d5 UI illatel'ial:,.

                  5 1 coNts clf,nrmancnt repair c''r• rc}ililcCjllera f1t'ploperly 111at itas lireil di>>irts+,oxi or
                         (lt St:'Ol i [l


                  G) anti rtpens: reco%crnble elscl%here in tl'lis f'olic}•.

                  7)     an) In%. Tv%iltlirtL frollt di+l-tlplion catl,eti hy ur resLlltirtp fl•om terrrn•isnt. rcgatdle,-- ot'
                         an\ otiier.allsc or eacnt. evltether or not irtsurcd urder this f'otic~, contriltitltinc
                         CLlnclirreklll\ oa• in <ul N olhr
                                                        ~ sr~luence to the loss-                     ~




1'n.•iaf 1N-•\try ' Iv                                                                                                           P _t'•17
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 187 of 439




                     R) any loss resultin_T li'on; di5risption ctltiseci hy loss or dariiagc li-otn earth movement in
                        Califbrtlia- in the tie►• Maclritl Seigmic Zone or in lhe Pacitic iVorthacst Seismic
                        Zone_

                     9) any IOSs rL'sllltlllg fColn diSrUp11Un itllfSed by p114'siCal lQ$S ()r d3ma€,e to persUrlisl
                            property of the Insured 'Mtile iri transit.

                     The 1'i:RIOD UF LlAI3lLl 1- Y fortliis T1Mf•: l:l.l:Ml:i`1"I' CC)VERAC..Gr: LX'I-ENSION will
                     be;

                     The period oftime:

                     1) starling al lhz tinlc of pliysical Iass or damave causing the dist•uption of thc normal
                        movenietit oftoods or inaterials dii'ectly between insured locations; or dinectly beivveen
                        the insured location and the location of'the direct customer, supplier, contract
                        martufttcturer or contracl sero•iec provider to tl'c Instircd, ttnd

                     2) ending not later ihan:

                            a) when with duc diligence and dispatch the norenal inovemcnt of goods or materials
                               dircctly bctwa:n inturcd locations; or directly bclwccn thc insured Incation and the
                               location of the (iircct custonit:r. supplier, contrnct lnanufactiirer iir contract servic;e
                               provider to the Instired cotild bc resunied; or

                            b) thc numbcr of consecutive disys shown irn the LIMITS OF [,lf1BII.ETY clause of the
                               DJ=.C:E.ARATIONS section.

           F.        SC1tVlCE 1IYTERKLIPTI()N T11ME ELEYIF.IVT

                     This Policv covers thc Actual Loss Sustained and GXTRA EXPENSE incurred by thc
                     fnsurcd durin@thc periocl ot-scrvice intcrrtiption al an insured llocation .vhenThe loss ic
                     causcd by the inteirtiption nf' incoming srrviczs consistinp of clectricity, gas, fiiei, steam,
                     water, refrigeration or lroin tltr Iack ot'outgoing sew'erage service tsy reason of dny
                     accidental cvent at ilic IcicilitlL'ti l)1 St1C ;uhptier oCtiuch service located rvithin this Pulicy-
                     TErtZRI'!'URY. that inl:n4diliel} prevent5 in wlioie or in part (he :leliverry of such usable
                     sCi'vIcCs.


                     This F.xtension will appl\ when the Ilerioa of Ncrvicc intet-ruptir+n is in excess of'21 houiti.

                     Additional Guncrdl Pro% i~inns-

                     I)     1 hc lnsureci wil) itnme+Jiatelx nolil•, Ilw ~,uppficrs ol Nerviecs of any inrerrunlictn ofscuh
                            Scrvices-

                     3) Tl;e Company tiriil not lze liahle if the InterrtlptiUn of such services is causcd dir•ectly or
                        iudirectly by afsc tailurc orthc lnsurccl to compl3 tivith thc tct•ins and conditions crf any
                        cnntracts tL•e Insitred has lttit' tliz supph o1'sticit spcci f,ed services_

                    SCRVICL Iti'fEltRl1PTlC?N I'DOt- FLf'biF'.JT l:xclutiions: As respccts SERVI.Cl•.
                    1N'I-ERRIiI''1'IUh'I'1Mt-: 1=LFMEN'1'. tlie fnllwkin~_= applies:



Prinicd .'.L~•nu; -3lrl')                                                                                          t'cicc 49
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 188 of 439
                                    •                                                      •




                      1) Tlle excltrsiotls in thd EXCLfJ51ONS clattse in Ille PRUPL:R'lY D.1MAGC s4c(ian cln
                           not ahplr except tiol:

                           ti 1 A 1. A2. A3. .16. N 1. a2. and

                           h) kia «ith rr5pert tu inconting or ntlt~,oin~ voirc, data or ► itidu, and

                           c) L)I cxcert w- itlt rCspcct to CwtguS, tnold or mildew.

                     ~)    Tfta [t►Ilowin~! additional exclusions appl;:

                           This Policy cxchrdes loss or damage directly or indirectly caused bc ot' resirltint fi'nnl
                           rhe foIlo«•inc rrsardless ui'any othcr cause nr event. uficthcr cir rtol irtsurcd tmtler this
                           Polieyy. cnntril-iuting conctrrrently ur in any other sequence to the Ioss:

                           a} lCrrtiri5m.

                           h} carth moventent for propetty located in California. in tlic Neiv Nadrid Seitirnic
                              7.enc or in tllc Pacilic Norlhives! Selsmic 7,nnc

                     As ased above. the neriod of service intcrruption:

                     I1 is tlle period slarting with the lime when an intUrruptiott ol'ypecilied service• haprcny:
                        and etldine tiyltcn u ith due diligence and dispalch the srrvicc could he whollt rzstored
                        and tlie loeation receiving the scrvice rould ur wottld have resunled nornial Ohrrtitiuils
                        lullo►0ng the restorations of service undcr the sarnr or equivalent physicai ;u1d operatin~~
                        conditions as provided by the Pi:RIOD fJE' LIAf3iLl'I'Y clau-se in (his scctinn.

                    ?) i; litnited to nnly thns:: hout•s dunnb which tlte lnsured wrniid or coulcl hati<<: use(j
                       set,vice(s) if i[ hnd becn availablc.

                     3) drvs nrn extend to include the interrnption ofoperntions caused by att_,% reu5on clther than
                           intzrrnptinll of   thc specitied service(s).

          :l[lr3lTIONAL -1'11i1L: L:LI:MEVT COVE)EtACE EJ►TF\tii()Nti

          i1.        ATTRAC'I'lON PR(lPFRTY

                     this F'olic~ cotirr~ ihc Ac:ual Loss tiu5tainecl ,tnd CXTkA I.XITttik il%:tnr:d h+ tiie
                    I1751lrcll LIurIIIL tI1C C3I :RiOI) ()F I 1n131L1'I'Y dircrtlt• resullint irrnl >7I}ttiiial Imq or drsniat.~
                    o1 thC l% 11C inSured io proJertV ol' [he typC inslired t15at at10Elcts buarneaS 10 .111 insL13'ed
                    lnc:itinn 1nd is titithin I~tatine mile/1.6 i:ilonlrtre-, of tllt• ittsincii localion.

                    A'I"I'R,'IC' 1'1()ti PR()PF-RTY l.xclusinns: .1s re%pects A T'TRA('Tl<7h Vkt ff'I R I Y. thc
                    tnllc~niri<<trJdiliclnal exclu;ion applies•

                     I hi• Pcziicti docti not tn5urr       resulting, lrorn:




I'titn~} '•~-.1u -=I~I~t                                                                                             r~i,.•~ ~„
                                 •
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 189 of 439

                                                                                    ~


                  1 ) physical loss or datnabe caused by oi- restilting li-om lerrorism, rebardlcs.s of any otlier
                      cause or event,.whether or rtot 'insured under this Policy, contributing concurrentl,y rn- in
                        any other sequence to tlte loss-

                  7-he Ph:R1Uu UF LIA131LITY for this'1'IMF, F,l-F..MENT COVERAGE EXTENSION will
                  bc:

                  The perlod ol- time:

                  1) starting at tlic time of such phvsical damage; but

                  2) not to exceed llie tiine limit shown in lhe L1MITS,OF LIA13lL1'1'Y clausc in the
                        nF.C;L/1R/1TllONS section.

         S.       CRISiS MANAGEMENT

                  '1'liis Policy covers tl7e Actttal f.oss Sustained and 1✓XTRA EXPENSE inctirred by the
                  lnsured during the PERIOD OF L1A[lIL1TY ii'.an order ofcivil or tnilitary authority limits.
                  restricts or prohibils:partial or total access to an insured loeation, provided such order is a
                  direct resull ol:

                  1) a violent crime, stiicide, attempted suicide, or armed.robbery; or

                  2) a death or bodilv injtir.y caused by a workplace accident;

                  at such insured location.

                  For the purposes of this F.xtension on. ly. a workplace accident shall be.considered a sudden,
                  fortuitous event that happens duririg ~tiorking hours and ar.ises otrt of work performcd in the
                  course and the scope of employment-

                 Titis- Extcnsion of coverage will apply when the PFR10D OF LIABILITY is in.excess of4
                 lhours.

                 CRISIS M.nN'AGCMENT Exclusiois: As respects C:R15IS MANAGEMENT- Ihe following
                 additional exclusion applies:

                 -I-his PolicN cxcludcs loss or dainage dii-eelly or indirectlN, caused by or resultiticli-om the
                 followin'u, rcuardless of any other catise or event. whether or nol insured urider lhis Polic_x,
                 coniribtitini-, concurrentl\ or in am othet- sequence tu the loss:

                        lerrorisrn

                 "l-he P}:RlnD nF LInE31Ll"I'Y for this TIME L'i_EMENT-C,OVERAGE E.X'I'EN510v will
                 be:

                 The period ol'tinte:

                  1) smrtinL with the time the civil or military authorit\ proliibits access; but




Ynnlcd ?i)-Au~-_l11`!                                                                                     f'avc jU
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 190 of 439
                                 C,
                                  ~                                                        •




                   2a    not to excecd the tiute lirrtit si7owrs in the L1MI'1'S 0!' 1.1/1R11.1-I'Y clttusr in tJlc
                         f3F:C'I.ARAT1ON5 section.

          C.       DELAY IPd STARTUP

                   (iR()5`i I:ARNINVS anci EX"1'RA 1-:XPl-:NSF. arc uxtestdc<1 It► covcr thc Acttial I.oss
                   Suslained incurred hyy the tnsured dtrrinr- the NL:ItIOE7 OF L I.'1[31I_ITY due to the rcasonahle
                   and necessary delav in srartttp ofhusiness oprrrarions Jirectl} resultin~~ liurn f+h}•sictif luss or
                   darn:tge ol'Ilie lype insttred to insureci Esroperty ti>>tler toi',;U'ttcr;n►t rtt atn irisurrd luration.

          D.       F..XTEtiIDED PERIOD OF LIABILITY

                   The GROSS F.AR:tiINGS coverttge is extcnded to cover Lhe t-+`ductiUn in sales restdting
                   I-ram:

                   I j the intertitption of twsiness as covered by, GRCtSS CAEdNINC;S:

                   ?j    For sireh additional len.gth of titne as woutd be r•equired u ith the exercise of due
                         diligence and dispatch to restore the lnst.irt:d-s bu5tness to ttte crarulitiun tl-Iat wvuld have
                         cxistccJ had niT lcrss hafrpened: and

                   3) corirrncricing with the d'ate on wEiich thc li ihility nf tlic C:ompnny° ffir Inss resulting fl-om
                      intcrruption of busittess would terminate it'lhis Cxlt'nsion had not heen included in rhis
                      Pnlic;••

                   However, tlris I:.xtensiun dctes not apply tn C;RC]SS F.ARNI1`(3S Ioss resrtlting, t'rom plzy-sical
                   lnss or damagc caused by or resulting liom terrorism.

                   CXTCNDGD PI:F21C1D OF I.tAA11.I'I'Y l;xclusintys: As reslxct, f:){'I E.NDl:l? PF.1tIOl} Or
                   LIABII.ITY, thc TIMI; E1,EM[:NT EiXCI.l1S1(lNS R nf thiti secticm dorts not c►pply ond t13e
                   followirig applies instea4:

                  This Policy does not insure a~ainst any incrcTse in loss due tc~ dania~es fun ct~:ach ~~t'
                  contrtct or for late or noncornnletinn 'of orders, or hees t-1r itcnaltirS 01 ank nFrtti1-e except
                  firits ur penalties Eor breach otcorttract or ior lrite nr noncornhlrtion nf'nrticrti-

                  C:nverttge Ernder this Extension i'or thc trduction in s:tIes titic to contrart c:tnitllation tvill
                  ittclude oniv those Sales that tivould hnve bcen rtrncel utuirr thc C►rnract diu•in-- t1tr; cslcnded
                   peritr'd of liabilitv.                                                                        ~

                           . tnrder tllis I sit:nsiota docs not alrlrl,, iir• ntrirc th:ttt tlic runnher 01 ~ nnst~~ uriv~: tl;iti's
                  t'ovcra;~c
                  ~Ito%%•r in ihe L.IMfI'S UF LfA111L1'I'Y claeise u! Ihc III:C'Lr11ir1 1- IUNti ~,cctiq*n.

         E.        IiVTERltl:1''1'[Cllr BY C:()MMLINIC'AIiLIE DISEASE;

                  It- a location ou•necl. leased ur rented b,v the InsRlred has the actu:rt not suspected prrsence of
                  communicable clisease and access to such locatim>< is lirniied. re5iricted or proliibiteil iy:

                   1 y an order r~f an atttllori~~ci gnvcrnmenra] tler-nc_~ r~?~~ulatin~ thr acti~al nut sutipectrd
                       prc~ens:e ol'cummunitablc dlsCosc; or



1'n•ri4!J_4• AUL-31 Yv                                                                                                  I'.~c :,l
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 191 of 439




                       ? y a deCisiim of ar, (7f•liccr of tlle IrlSured a.S a re5tllt uf lhe actual not suslxcled prescrlcc (*f
                              cumrnunicable tliscasc.

                       this I'olicv covcrs ttic Ilctual Loss Sustaincd and E}CTRA CiaCPENSC incuncd tzx' li1c Ins►rrzd
                       durinr~ the PT:RIOD ©I' 1.IAIi11.1`I'Y at such lacatinn with the actuat not su5Pcctrcl PrcSencc
                       tif communicuble dise:ise.

                       '1I1i5 C-xtensioit 1ti"E!I aPply when acce5s to such location is lintited. retitricteci. or nrutlihitcd in
                       e.-%cess oTdB hotirs.

                       iN"1'EItHLIPTi()N BY COMMUhiC'A}3LE DiSEASE Cxclusiuns: As.respccts
                       IbJI-F•:RRUPTION 13Y C.UMArIUNICABI,f: UISCASE, the followirlg flft{11tiOn71 l'\C1USi0l1S
                       apply:

                       '! his 1'oI icy docs' not insiirc loss resulting frorn:

                        I) the cnforceroent of any law or ordinance with whiclh the Insurcd was legal ly ohligated to
                           etrsnply prior to tJic time oFthe actual spread ul'communicablc disease.

                       2) Icyss or (lanjat;e causeri by or restdting 1'rom terrorism, regardless of any otitcr• cau;e 0r
                          cvent, w-hzther or nnt insured under this Policy, contributing concru•rently or irt an,v
                              seqirence of loss.

                       Thc PCR10D 0I= L1A131L1TY for this TIMC CLEfviE?r'T C;OV1;iZAG1? EXTF.NSIOh' titiill
                       be:

                       'I'hc period of'time:

                        I) :,tarti ng at thc time nt'thc drder of thc authttrized goverrum ntal ,lgency nr tlie Off iror of
                           the Insured; btrt

                       ?1 not to excee.d ihe tinle lirnit shuUn in t11e LIMITS C]F I IABILI-I'Y clause in t11z
                              I7F.('1.IlR;ITIiONS sec:tion.

                       this periud ul"timc is ii,trt of"r,nci not in addition to an;; I'Ff21U1) C7F I.1A1311_IT1' apl'+ly in~+ lr.
                       arrt cov4rt~.c pror•icked in t11e TIML ELENTENT'section•

           F.          t)n I'IiE;viISLS SCfZv[cEs

                      '17iix 1'()lict ctn•ers Ihc Actt:ak [.oss S,islainccJ and rX'I'R.1 }-XPFNSI- incurrcci hti Iltc
                      Insurecl durinL the PCRit)D ClL LII1B1L1'1'Y dircctl} resultin-~ from phvsical lu"ti o3• Liairra~,r
                      o:'t:ic t~pG insu:ed to the f►rllotvingnrolxr!1 Iocated witltitl I.O(JO Ilt~et;3t){l rnrucs al'thi
                       ii1~ru•ed 3oe:rtion_

                       1I     E-:lectrical rc;tupment and eqi,ip,ltent ttsce: I'crr thc            of voice. dara c>r vidr:o.

                      21 i lectrical. liiel. gas. walcr, stcarn. ,rfrigeration. sewerzge. voice. clatki ui video
                              iransittission lines.




h - IOICd 7".•11IP-_., I Lp                                                                                            rJ!!c -_
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 192 of 439




              G.            pROTECTION AlliD PRESERVA'I'IOIti OF PROPFIEtTY TIME ELEMENT

                           "I'Itis Policy rovers the .Actttal Losc Su~uaned h} tlle It:atu'ell ti)r a pcl'lod o3 tttrte not to
                           exceed 4$ liotirs pr'tor trs and 48 heiur< <1i'tLr thr In;urcc! lirtil 1,tking reasrnnable action for tlte
                           ternporary protection xnd tareservation ol' properiN in~,ulecl I:v this 1'olicy prot•ided suelt
                           aclion is necessary to prevcnt inunediatel" i:ttperrclim, insured physit;al loss or damage to
                           such insured pi•operty.

                           'I'his E:ctension does not cover the Actual I-u*r 5ustainecl bv ihe lnstired to tcntporariEy
                           protect or preservc insured 1?ropertv frrnn actual. or- lu prcvent imtrtediately impending,
                           pliysical loss or dantaer cotiered by TC;RRt7R15M cov:rate a~ provided in the PR()PER'TY
                           C3AA-IAGE scctiott.

                           This Extension is sut~jcct to thc deductihle pro. isions that would havc applied had the
                           physical loss or damagre happened-

             1-I.          RF.LATED REPOR'l'ED VAL[:I?S

                           It'reported TIMF ELEMEN*1' Valttts include:

                            1) local.ions usr:d b}• the Insured (such as hrancli ,Icyreti. scafes oullets ;tnd otlter plants) but
                               not listcd on a schecltule under tlzis Polic-% : aitd

                           2) a T1M1: HI•F..Mk-:N'f' loss Woulcf rOult a( suclt locations.

                           3) front insured physicai loss or damrtge at art insurccl ioc:ttion.

                           thcn this Policy providcs covera~*c lor such restdtin~~ TI>1,9E l;].tftalER'T lo,s in accordance
                           with ths: coverage applicaiyle at sucli irtsured location_

              l.           RESEARCH AhD DEVELOI'MENT

                           'i'heGROSS FARhI~'C;S covcl'are is:xtencled tt> in.sure tite Actual Loss 5ttstainecl by the
                           Insured ctf continuing fixed ch3r,-vs nud (}rd:n.iry 1':arctll di,-ecllk attrihntable tcS tltc
                           irtterruptiort ot'research and developmritl acti1•itic, tftial in [hcm~cl+•es wnuld not havc
                           nrodricerl incomc durin_~. tlie f'ER10D i7l• 1 IAF31l I I l_

                           Tlte I'ERIOD OF E.lAE311 I- I'Y Ior thiti f:Xtc:jt~ic~n +v'itI he tlte herit+Lt i~rom the time ul'direct
                           ph4stcal loss ot' c3atti.t,te nf the ttl~r ;ttstnr,l to ilie lint< «her, tlw liropetz} could be repaired
                           or rcplaccd and tnade ready I'or nhcration,- hr•t a. rraperlti (trdinal-N Patyroll ,uch pe:•ind of
                           tintc:lta!I not L~xccccl llre periud ol'limc tilu,nn In thc I Eh-i['CS OF I,lA13IL1TY clause oftle
                           DI:.C'I.ARATIONS scction. Such period oflimc tihall nut be limlted hv th4 date oi'
                           expiration of tltis Polici.

             .r.           SOFT COSTS

                          This I?olicy covers thc Actttal Lu~s Sustainecl incrlrr~~i h~ rhe li~,trrr~l ol'suft costs during tlse
                          pERIOD OF LIARI[.[ CY arr5irs uut af'thr cLl:jv ttii c>>mislclirm of htiiltling     .:sttttd daditioris
                          tlndcr cun5truction direct:ti rccEthing tinnt p13~ Nical lo, or clart}a<<e nf the t% pc insurcd to
                          irtsurcd property under consiructionat an instrrrci lncatiun.



t'i 1'tll'd -"y-•\[It'- y1 .1 1!
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 193 of 439
                                   ~                                                         •




                                    l.OSti AD.IUti'1'MEti"I' AND SCTTLENIENT

 l.         REQUY1tEME1V'l'ti 1fV ('ASE UF L()SS

            The Insurecf ►tiill:

            1}     l;ive intmetlialc ►4rittrn nUlicc (o thC Ct>'Innam ol'am Ioss.

            ?)     protect llie property trnm Gjrthcr Ir7%ti lrr thtrnag
                                                                       .;r.

            3)     promptl}• separate thtr d:rma<<ed and irndamaged property: put it in the best possible order:
                   3nd furnisil a crnt:plcte inventor% (►f ille IoSt. de,troycd, dama,cd and undamaged proF►eny _
                   showing in detail thc yuarttilitts. cosls. aetaul cttsh value. roplacement valut; and amount or
                   loss claimed.

            4)     give a;i!≤ rted and sHctrn pmof nf los, Cli IJ1C Cont}ranv within 90 da}s afterlh4 loss, unfess
                   that tintc i5 calcnded in ti►'ritin`t ha the (-omptcnv- Thr prqul' of losti rnust state thc
                   knowledgc and beliei'ol' theln5ured as to:           ~

                   a)   lhe time <rnd origin of'ihc loss,

                   b)   tlie lrnurt:d- s intLrest and lhttt ►►1 all utltrrs irt the property.

                   eJ   the actual c.ash value aticl replacement rralue of each item and lhe arnount or loss to each
                        item: all encunibrnnccs; atui all other contrac(s of instrrance, whetftcr valid ur not,
                        cavcring:rny of llrc hrnherl}.

                   d)   any cilrtrn_cs irt tirc titic. usc. orrtrnllion. location. po5scssiuri or tMposures of the
                        properT}' Sincc lhc clfcclivc daic ol'this l'«ficy.

                   c)   by whum and for ►%lzat ptrrp(►se any loeation irutlred by this Policy was occupied on the
                        datr of luss. attd ►► hctltcr or not it Ilteti tikxul on lrascd Sround.

            S)     inclt+de a crFh} nf ala tllr de~rrilaiun- ctixl ~clledulc; in aH policies arld. if required. provide
                   vCrilied plany and spet:ificattonti ol' ;ur) buil►litrp, tixlurt:,. macliinery or equiprnent
                   dc5trt>ycil or &jm.r~!.e►i.

            6)     iitt'(lhcr, ilu lnsurcel. W11 ;rN e>'I1rrr ati ma► hc rrcatiim,lblr rcquit'cei:

                  s)    ttillibil tc> am ptrsor1 t)c:.iptaied ti• ilic ('ompank' afl tlial rensains ol'anti prupett}-

                   b? SUhI»li l0 :.\unrinalirn uncle, t>arli I)% an► hrr~.un Jtargnaled bN llle t'ompsm< <lnd s+rn
                        tlle writterl recurds ctl- cxar11ir1aittin5: antl

                   c)   prodlice rio;- e%inmination al t}lr reclMal oi'thc ( anllyan) :

                        (i? :tl1 buol.aerfacc0tlnt,.               recurciti, biilti. invuicc5 and otlter ► s>'ttchers: or

                        (ii) cerliiicd collres i I' origivals :u'e loil.




1'trr l6J
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 194 of 439




                         at such reasonable times and places Ihat mny. be designaTed by the Company or its
                         representative and permit extracts and machine cppies to be nladc.

 2.          CURRENCY FOR LOSS PAYMENT

             1_osses kvill be adjusted and paid in the curt'ency of the (lnited Slates ol'rlmerica.. etcept in Canada
             where Iosses will be paid in Canadian cut'rency. unless directed otherwise bv the Insured-.

             In ilic event of a loss adjusttnent involving currency conversion, thc exchange sellin` ratc will be
             calculated as follows:

             A.          As respects the calculation of deductibles and limits ot' liahil ity. the rate of excfiange
                         ptiblished in The Wall Street.Journal on.the dale of loss.

             B.          As respects loss or damage to insured real.and personal property:

                         1) the cost to repair or replace such property will be converted at:the time Ihe cost of repair
                            or replacernent is incurred.based on•the rate of exchange pttblislted in The Wall Street
                            Journal.

                         2) if'such-property is not replaced or repaired, tlic coiiversiori will be based on the rate.of
                            exchange published in The Wall Street Journal as ot'tlie date of loss.

            C.           As respects TIME ELEIv3ENT loss.the conversion will be based on the ay.erage of the rate of
                         exchange published in The.Wall Street Journal on ihe date ot- loss and llie rate of exchange
                         published irr'rhe Wall Street Journal on tlle last day oFthe Period ot'Liability -

             If The Wall Street Journal was not published o31 the stipulated date. tlie r-ate of exchange will be as
             published on the next business day.

3:          PARTIAL PAYMENT OF LOSS SETTLEl@rIENT

            In the e.v.ent of insured physical loss or dan,age deter.mined bv the C'ompany's representatives to be
            in excess ofthe applicable Policy deductible, the Company will advance rnutualh. aoreed upon
            parlial payrnent(s), subject to the Policy's provisions. To obtain such par(ial payments. the ]nsured
            will subrnit a signed and sworn Prooi'ol'Loss as describcd in this i'olicv. n•ilh adequale supporling
            documentation:

4.          COLLEC7'ICDN FROM OTHI:RS

            Thc Cbrnparlv tiviil not bc liablc for any loss to tl7c exlent tlrat tlre Insured hus collected lot- such
            loss from others.

5.          SUBROGATION

            The lnsured is required to coopeiate in ttllv slibrovallon procCCdnlgs. I'lhe Companv may rcquirc
            from the lnsured.an assisnment o3- otlher transier ot'all t•ights oi'recover% against.anv party for loss
            to.11ie extenl of.the Company's payntent.




I' c i o t ed 2 9-i1ug-=0 t')                                                                                     Pa ee i6
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 195 of 439




           '1 Ite f.'olnp<tny will tlot atcluirc etiy ri9}tis of rcravCtY tllat LhC II1stOrCd IIaS CX}7re:iSly' warvt:d prit►r tu
          .> lotis. noi- ~i ill Sucli n,liver affcct tlle irrtrred"s rights under this Yolicy_

          Anv rl'l'tYYL'r1• Ir{tln tilfnrllv:fltQrt 171-ocKelllng`.i, less costs incurred by the Catnpany1 in such
          proccc(iiii.-s. u•ill he pmahle ut tllr Insured iu the proportiott tllat the atnul.urt ol-:

           I}      any applicitble ticanctihk-: andlor

          2)       .trt► prov,iblc tlninstircd lUss.

          boats tu tlic cnt:rc pI u+.ahlc lu~s umutult.

 b.       C;OMPANV Ui'Tit)V

         Tlle Cuntpany- lias lllc vptivn lo lake all or any part of damaged property at the agrced or appraised
         valuc_ Tlte (:ontpan}• ittust p.i% e notice to t}te Insured of its intention to do so w•itltin 30 cJays dltrr
         reecipt oi' b'root' L'F Loss_

7.        AI3AiYUOVMEN"{-

          There nluy iie liu abanclonmcnt al'any property to the Company.

S.        APPE2AISAL

         II'lhe Inst►red anc Ilzc Cctmpauly lail to agree on the amoanL of Ioss, eactt will, on the writien
         dentznd of eithc.r. scicct a competcnt and disintcrested appraiser affter:

          1)       thc lnsured htis filil}~ cornplied ►vith all provisions ofthis Policy, including
                   REQUIRE3~ti~t'1 S Ihl CASE O!' LOSS; and

         2}       tl7e Compam• has rec..ivec' a sigpied and sworn Proot of Loss frorn thc lnsurcd.

         E:tch           notih• the other oi'thc uppraiser selected vvitltin 20 .Iay's nf such dern.>ncl.

          I'Ijc aI~1T:aisrl~ ~~ ill lirtit ~ckct zi ct~~npetrrU arld disittleresled umtlirr, If tlte appraiscry !'ail lo :r~~rcc
         ltltdrt 8t1 irlttpire ►>.ilhin 31) day+; then_ nn thc rcqucst of tlzc In;urcd or the Cotnpany- the Lmtpire uill
         be sclectC(l h t jUdLtc {)t'a rouly ol recurct in lhe .jurisdiction in irhich the appraisal is prn~iinll. 'I'hc
         Ltpprttiut:s t% ill tltctt..lpllntitit~ Ifie.itnottnl itl'los:. statinc scparately t11e aciu:tl cash vatue :mcl
         relal,tcelnetll com taluQ as (tCthc tlat0 ttClttsti ancl tlle alnuLtnt ctl, loss. foreach itenl al- ph}sical Iu~s
         or ilainncc ar il: L'oI• T1;ti11-                          tlte anlount of' loss lor zactt TIME ELEN4rti1T
         cov;:ra_e ot'thi. i'olic~

         IE thr t>Il+praisel:ti lail 10 aaree. thev ►, ill tiuhrnit tlleir differences tn the uJnrire. An amarci rtzreed to
         in uritin+a hr an% ttto ~till cleterinine the antount cyf ktss.

         The ln"urrd antl thr C'tllnllam i\ i II e<zcli:

         [1       pa) its cllosrrt ahpraiscr: and

         ?1       bectr ct;,.iall► [lve othrt• .xpensrn UI tlle appraisul dnd tultpire.



P:m:od ='J-aut!-ZU 11+                                                                                                   ;?
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 196 of 439
                                     E                                                    ®

          Adernand for APfkAlS/1l, sltail not reliew thc Intiurefl ot'its co3itinuing, ubligation to cnmpiy
          with thc tcrms and ctindilions ol- thi5 I'alicv inclnclinir as providecl iinder 1ZFIQt,'IRF.h4F.NTS IN
          C'ASF, OF I,C}SS.

          The Company cvili not bc lield to hav; wtti%,ecE mno oi' it: r igltt:, hy any act relating to appraisaJ.

9.        SC►IT AGAINS'I- THE CONIPA.:vY

          No suit, action or procceding lor tlie recnver,, c► I' an} clairn «il I bc sustained in any cunrl oi- law or
          equity unless:

          1)        t}te Insured h<'ts fuily compiieil %4itli a!I ihc provisions of tlhis Policy; and

          2)        legal aetian is startrrd xithin tv4clve months after inception of thc loss.

          If under the insurancc laws of the jttrisdiction in v~hich thc prE7perty is located, such twelve ntonths'
          limitation is invalid. tf3eri any such le-al aCilon I1llI5t (iC ;~tai7ad witllin thC sllortest Iitnit of tilne
          permitted by such laws.

ID.       SL.TTLEMFNT OF CLAINIS

          The atTiount of loss far which thc Cornpany tnay hc Ii.rhlc wiU hc paid within 30 days aftcr:

          A.        proofof loss as described in tllis Polic} iti received by Zhe Compariy; atzd

          B.        wltCn a resolution of th+w .rmaunl ol' loss iti madc cithcr bt':

                    i) written agreement belEti,eern Iht Insurt•d and Il:e ( - ompany; ur

                   2) tlic lilint witli thc C;otitpuny of att anard as prt)\.idzd in the APPRAISi1l., clause afthis
                          section.




Vrinl~tir'_V-Au ~ ?fiTV                                                                                     1'a~'.c i+!
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 197 of 439
                                  ~                                                      E

                                                 GENN;lZAL PRi)V1SIfl.1M1S

 }.        c'_'ANCELLEITIONlNi)N-1$FNF.WAL

           This Polick mtiv Uc_

           A.        CanCelled stt any time ttt tlle reytu:st cf the InsUred by shrriru?erin" thiti Polic4' ICl tlle
                     Ct►.npam or hy p,ivint: wi•itten notice to the Cmnpany stating wltCn suctt cancellatiorl will
                     tai.c eflett: or

           f3,       c,lricellod b. the Company byy giving the Insured not iess than:

                     I1 ir(7 days' writren natice uf'Cancellatinn; or

                     ?1 10 d:,ys' written not+ce af canccllation if the Insured faiis to ,-eniit, when duc, parment
                        of prrnliurn lor this Policv; or

           C.        nnn•renewed by the Company by giving the Insurcd not fess thatt 4(1 days' writtcn noticr uf'
                     non-renewal.

           Rrturn oCttny unearnetl Prettlium will be calculated un the custornary short rate basis if'the Intiursd
           c,tncels and an a pro-rata ba.sis ifthe Company cancels this Policy. Return of anv unearned
           pr+er-ricrin «il] bc nlacic hy i3le C:ornp:tny a5 soon as practidable.

2.         1 NSPEC'TIi3NS

           The Cottthlny. at all rcttsonable times. wifl be permined. but ivil) nut have the duty, to inspcCt
           insurrd property. The C'ompany does not address life, safety or Itealth issurs.

            rhr Cbinlrany'~);

           A.       ri-h1 :0 rrinke inspcctiUns;

           N,       ui;rl,ing crfintipr•Ctions; or

           C,       pr-m iJirl,, recamrnendations nr otlier inPortna[tou in conneeticni ivith -im :nspectious.

           «ill nut Cirnylitute an tinclrrUkirrg. c►n behailfof or filrtlle h:nelit of thc In,ured err etther~,. 'Hw
           C'nnilti;:n, ;ti ill hme na liahility• to tfrc inst,retf or any otl;er rerson hcrauSc uf'.rtr% in--~pertinn M.
           f:~ilt.r~ tir

           1~ h.n the ( ortinam is not llrr►viding jttrisdictional inspections- tlte Uwncr:.'{)perator lias t!w
           Walacrnsihilit; to as.urc ih.rt Itn•i,dic:tionsl irtspections are Fcrl'c3rnrccl as rcyuirrd_ :tnd to a,sure iliat
           rcytcirrd juri~dirlinn<t! Uperatinu C'ertilicates rit'e currenl I'or thcir pre,sure cquipttient.

3.         PKi)VIfil()1YS APPI..ICAl3LE Tt) SPF.CIFIC. JURI5DICTIU11S

           A.       11 lhc• prmisions cff this Pnlicy aml]iit with thr laxs of iln4 JUI'1sdfctlo115 rll t\IIICI; thiy i'olity
                    alil► lics. arrci if'e_tnain prnvision5 1re requirecl by (au tca he aited in this 1'olic\, tliis PAc}




t'rinluL          !rtIQ                                                                                            V,,ti' ;Il
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 198 of 439




                  tit.Al he t•cad "i as Io elittiinate tiucli conflict or deemed to include such provisions for insrired
                  IOCatiOns «illlirl sucir juristlictions.

           B.     The Companv will ;n•ovicle tn the Insured cupies of'endorscments mandated for use bv Ihe
                  lativs of provi tces in ('altada. ']'hc cn;Jarscmcttts mudify this Polic, 4vith respert lo uny
                  it15l11'Cd propl'rty IoC1[t`d in the province in whicfi the endorsement applies.

           C.     The (-ontpttm -will {1rovicic tn ihc Intim-ed cnFlies of endorsements mandaled lor use by tlic
                  la~•vs oFStates irt I}tc lrnitcd titate; oi- Anzerica. The endorsements nlodifv tltis Palic1 w'ith
                  respcct to anv tnsured rrcirerty locateci in tlte state iri whicli i11e endorsement applies.

           D.     As rzsliects 11}e Uttiled States. its teiritorics and possessiorts and t11e Commonw'ealth of
                  P'uerto Rico. the delinitiott of trrrorism is declared null and void and it is agreed that an
                  event deEintd as it C•irtitiod Act ot'Terrnrism under the tertns oftlte 5UI-IPLE'vIENT1II.
                  UNITEll S'I'ATES C'F;RTIFIC:D ACT OI' TERRORISM I✓ND(]RSFMFNT atiached to this
                  Yoliry shall hc cntlsidered an act e1f terrtlritim within lhe terrns of this Policy. Covct-dgu
                  recov-erahle under Ihe SL)PPI-E;MENTAL UNITED STATF..S CEFtTIf=1ED A(:T OF
                  TF,RRORISM E;NDORSE ti9[:h'I' is e4cluded from any other coverage under tllis I'olicy-
                  >>nv differencc in litnit bcz%+ecn Inss recoverahle under lhe SUPPI,EbIEN'I'Al, UNIT'F17
                  STATLS CERTIFII:D AC I' UI- T F.RRORISv1 ENDORSEMENT and this I'olicy is not
                  recoverahlt under this E'olic}

d.         I,1Bd?RAI,IZATION

           f tdttring the pzrirxl tltat insurancc iti in forcc under tnis Policy, any lilcd rttlos or rcculatinns
           affecting tllc samc tlre revised h%• statttte sc► as tu bruadcn the insurance without additional pretnium
           cliarge_ such extended or hrnttdened instttance w•ill itturc to the benefit ofthe Insured within such
           jurisdictinn, effective the datc rlfllle rltianPc specified in such statute.

5.         MISREPRF.SENTATIO`1 Af4D FRAIJD

            1'his entire falict' will hc void if. %%Ju:thcr helirrc or ftRcr a loss. an lnsurcd has:

           A.     willtlt#ly cc+ttccaled kiI                 <tn~ materiaf fact ot' Clrcllnlstallce C011CCr11Fil12, r1115
                  insurance. iltr 5ulljcrt IhcreciL LIny insrtrs3nce cl;►irn, ar the inlerest o[ an lnsurc:d.

           B.     made anv atrcililx to. deG,atu.l It1c C'unlp;ati,.

           C.     made ;111., 1.3°ti.0 s~tienrintz,

G.         L,T:N9)FRS l..i)tiS P,`1'T;]? ;1NI) N7ORT(;AGI?E INTERGSTS A1tiil ()13LI(:A'1"IOvS

           A.     '1'hc C:ompan} » ill {?;t~ I'nr lo~,ti to i-1lccitied liropertt' instnred undet'tltis Polic; lu each
                  specitied Lcarler Lt),ti f'i c•c {hereinalle,- rcierrcd to a{ L,~:lder) as its il:terest rllay allltear-
                  iuId to rac:li til)crificJ                  itti interest tnav .tppeur. unticr all present or firti:re
                  tncrrt~a,_=es Irpnn `,urh pr11prrrN. in orcicr vl'preccdcttce oi'ilre mort„e~ces.

           R.     The inreresl ot"lhe L.euckr or Morlca,~et> (as thc case mav hc) in Propert% insurcd undcr th:s
                  Pulic+• will lu►t lrc inv,lliclnlrd hv;




1°ru•ted
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 199 of 439




                     I)   rtny aet or negiec[ ol'thr dzblor. mortgagnr, or o.vner (as thr c:s,c 11t,r\• hc:) of the
                          p r'ol:erty,

                    21    foreclosure. notice of salc. or simi€ar proccedings with respect to the prop::rty.

                    3) chanf;c in the title or ou-nership of the propert}.

                    4)    change to a tnorc lrarltrclrrtus occuparacy.

                    The Lznder or t`9ortgagee will notify the C'ompan}' ofany l:nown chanL~e in n«'ncrship_
                    occupa»cr, or hazard and, within I{} da}•s of'writtcn retilur5t b~ lhe Cosnpany, may , a}• tltc
                    incrcased prctnium assoeiated with such kno~~ n chaniz, !f Ihe Lender or Moltir4agee Fails to
                    pay the increased pt'cn3iurn. all cuverage under this Policy will cra5r.

              C.    Jfthis Policy is cancelled at the request o1'the Jnsured or its agent, the coverage for thc
                    intrrest o1'the Lender or Wortgagcc wil I tertnii►alc : U days after tlie Company sends to the
                    Lertder or Mortgagee w'ritten notice of canccllation_ unlesa:

                    I} sooner tei'minated by autltorization, consent, aprrnval. acc'cpt7tice, or ra[iticationof the
                       Insured's action by the Leitcler or ytortgagee, or its agent.

                    2) thi, Policy is rePlaced by rite Insured, with a policy providing coyerage for the interest
                       of the Lender or Mortgagee, in which event covera.;e urider (his PUlicy with respect to
                       SLICJI lritCrCst w i11 terttlinate as ofthe effective dale ot'thc rcplaccrncnl policy.
                       notwithstanding arty other provision ofthis Policy.

              t).   'f lte Corrtpany tnay cancel this Policv and/oa' the interest of' ihe t-ender or' Mortgagee under
                    lJtis F'olicy, by giving the Lender or Mortgagee u+rittcli notice 6U days prior to the effective
                    dnte ofcanecllation, if canreliatiun is for any reason ott,et' thtin non-paylttent. ICthe debtor.
                    mortgagor, or owner has failcd to pay anv premiutrt dtle under Ihis Policy. the Cbinpdny rnay
                    cancel this T'olicy for Such non-paymcnt, hut will givc 11ie L,ender nr MorIL*nLee writtcll
                    nnticc 10 daY5 prior to the effective date ofcancellatinn. II- tlte Lcncier or Morteagee fails to
                    pay the pretnium due by tfle spec:ified cancellalion date. all covcragc dutder this Policy wi11
                    cea.se.

              E.    '1'hc Compdny has the right tn invoke this Nolic y 's SUSI'i:NSlON clatrse. l~ht~ stlsrel7siort of
                    inSilranCC t~Il I a~?pI}' tU the ttlt(a 'est of [he I.endcr or Mol'tY.MCC Ill i111% I1lilcIllrtL`. VeS5e1. a)I'
                    Irrrt nfanv rilaCllirle or vczisel, subfect to Ihe slispensii>n. I hr t'omrast~ » ili ps-otiide fhe
                    Lencfer nr- Mortgagrc ttt thc last klw%+n adclress a coP~ cif tlhe Rltil]Clisioll tlOticC.

                    ll'the Contpam- pays 1he 1 ender or R9ortgagee Ior am losw. anti tlenies pa~ nient 10 thc
                    drl?tor. murtga+_or ur oN1,licr. thc Compan \i ill. tu thc c.%lrlll r}I :hc J?a~ Inrnt Ittaae tn ihc
                    I.ender nr Mrn•t~gagec bt suhro<<atea to the riLhts cIf rho f.e,ldcr cn-                under all
                    secau•iries held as coilateraf to the debt or n~ort~~a~~e. N~ ~ubrcr,,rtiorl L~ill ilirpair ihc r1~1hI OI
                    the Lender or Mctrtgaszet: to stic orteco► er the lull atnount nf t[s clallll_ 1! Its [iI7tloll. tlle
                    (:umpany maV pti} to tlie i.endrr or tVl.irts;alucc the %N iicale l.~rincilrrl dnc oa tlie dehl or
                    muri_aix pltts alry accrucd interest. ln this evenr, aII ri-hl5 artei r, ecurities trill he assigned
                    alid trinsferred ti-om the Lender or lqot'tgagec tn Thc Cornpan- . anJ tltie renl;tin;nL~ debt o,•
                    ntorieas;e will bc paici tu tlic Colllpan•.




.'rir.,.•,I                                                                                                            r'.:ec n
         Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 200 of 439
                                     •                                                   e
           G,        If the Insured Gtils to rencler proofol- loss, the Lenderor Mortgacee, upon notice ofthe
                     Insured's l'uilurc: to du so. wilf renJer proof of loss within bU-days of riotice and will be
                     stubject tu the provisions ofthis Policy relating to APPRAISAL. SETTL EMENT OF
                     C:LA1M5. aiict St✓ fl- AC;AINSTTHECOMPANY.

          1-I.       Other provi;ions relatiits to the i nterests and obligations of the Lender or Mortgagee mav be
                     added to t}iis Polic\ bv agreement in writing.

7.         OT.HF_,R INSLJRANCE

           A.       If tliere is tny oilher instn-ance that would apply in the absence of this Policy. tliis Policy Will
                    apply, onl3. after sucli instn-ance whelher collectible qr not.

           B.        ln no cvcnt will tliis }'olicy apply as contributing iitsut'ance:

          C.        The insured is permitted to have other insurance over anv limits or sublimits ot' liahility
                    specit7ed elsewhere in this Policy without prejudice to this Policy. The existence of'any
                    such insurance will not reduce any limit orrsublirriit of liability in ll►is Policy. Any ottier
                    insurarice that would have provided prirnary coverage in the absence of this Policy wil l not
                    bc considcrcd cLcess.

           D.       The.lnsured is pertrtitted to have other insurance for all, or any part, of any deductible in ttiis
                    Policy. The existenee of such oiher insurance will not prejudice recovery under this Policy.
                    ll' tlie limits ol' liability ot such otlier insurance_ai-e greater tha. n tliis l'olicy's applicablc
                    deductiblc. this Pollcy's insurance will apply only after such "other insurance has been
                    exliairsted.

          E:.       lf tliis- Policv is deerned to contribute with other insurance, the limit of..liability applicable.at
                    each loeation, fior the purposes of such contribution with otherrinsurers, will be t11e latest
                    amount described in this Policy or the latesl location value on file witlh the Carrtpany-

8.        POL1CY M(3DIrICATION

           Tliis Nlic% eontains all of Ilre ar4_reements between the Irtstn-ed and the C.ompany conccrning this
           irisurance. 'I hc ]nsurcd and [lic Contpany may request chan`es to Iltis,Policy. "I'his Polic~ can be
           chan~ocd onh, bv ertclorsements issucd by tlte Company arid made a pai-t of this Policy.

           votire to am agent cir knc5wledL~e possessed by anv ageni or by anx other person wi ll not:

           A.       create a.waiver. or chan~~e any par-t of this Policy; or

           F;-      pre\,ent'the (om.pan\ from.asserting any rights unde- the provisions of this Polic;y,

9.        ItEDlC:T10>\ 13Y LOSS

          C'lainis paid uncler this Policy will not redcrce its limit of liabilit.y. except clairns paid will reduce
          am° aggregate durinh any P(ilicl' year litnit-




I'nntrd 2`)-:\u!_-21~t')                                                                                       Pacc 62
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 201 of 439




 lU.      StJSt'[.iytilUN

         Un discovery nl'a danbcrous condition. the Colnp:larti map irmnedialely .,usp,end lhis insurance nn
         anv niticltinc, vcsscl or par7 thereoi'by giving i%rittrn rtolicr lo lite InsLu-ccJ. "I-hc sLtspcnded
         insurancc may bc reir►stxitcd b}• thc C'ornpall}. Any lnlcarncd prcniitun resltllirig li-oln such
         suspension will he rettit-ned by tlye Conlpan}.

11. TITLES
          The titles ii1 tltiis Policy arL only For rcfctrcncc. 'I'tic tit)cs do rlot in any way af'frt;t the provisiorts or
          this Policy.

12.       ASSIGNMEPIT

         Assigmnertit or this Policy w•ill not bc valid cxcrpt with the wriliert consent of'the Company.

13.       UEFIN[TI(}NS

          T'he following terms when appearinb in boldface in this Poiicy mcan:

         artualcash dalue:
         the amount it would cost to repair nr replace incured property., on the datc of loss, with rnatcriai of
         like kind and quaiity, with praper dediictinn f'otr obsolescence and physical depreciation.

         aggregatr during any policy year:
         tlte CQmpany's nIaXlRilanl artloUnt paYablc durinr, any poiicy ycar.

         coanmanicable disease:
         disr:asc whicb is.

          A,      transrnissihle frorn human to )huni8n b~• direct or indirect contact with fln 1fi'ectcd individual
                  or the individuai's dischamyes. or     .

         B.       Lcgioncllosis_

         contaminant:
         anyihing that catlses contaminntinn.

         contatnination:
         i)Ill' condrtion Ot I)r4F?CI'ty (1LIC lL7 t11C ill'IUill Ur tiLhllCcail prt:+i:l}CL' t!1 Jil1 1t1rCl 0 t1 tiUhslilncC.
         inipurily. p~zllLltanl. h.narrdnl~s mai~:rial, hois,,,i. tc~xin. ~~arha;tier, or partlto~,c:iic or~zanisln. hacleria.
         virtis. discasc c.itisin` or 1II11CS5 cit151ng trynt. timL,uti. Ino1d nr mildew.

         contingent time element location:
         A.       1ny location:

                   I)    of n direct custniner, Siiplilier, cnntrrlcr nMnul'slctttrer or colltr'1ct s4rvie'e provider to thc
                         GZstu•ed:




IOr•nic'd 21i•Aiw-JUId                                                                                                       Pqdr.t
                                   •
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 202 of 439
                                                                                               C7


                   2l   ol am company trnder a rayalt}. lircnsinp fee or cominis:,iurr agrecruer.t » ith ttrc
                        lnsured_

         fi.       :uIV focr► tion ol'a corrtpany lha! is a(lircct or indirCc1 CuStnMeP_ SuhpliCr. cOntritCt
                    nl,r'tul FicltnYr or- cOtitrTct Scl'ti-ice provider io a loratinn descrihed in A I ahuvc.

         not inc4uclintl lc,calinns of any company dircctly trr indii-cctly supplying tv. or reccivirti-, ti•om. tlic
         Iiisurett, electricity. tuel. gas. water. stearn, relrigeration. sewaec. voicc. dam or vidtct.

         dale trr time recognitiort:
         thc recoartition• interpreldtion, calculation, comparison, difierentiatictn. sequcltcint_ accessing or
         prucc~tiinu vt cJdla invctiving one or rnetre dnlec or times, ineluding ihr Year ?t3{)(1.

         c:trth ntoti,ement:
         an} rtatural or rtrarti-rnade earth rnovement inc.ludine, but nut liinited to earthquakc or landslidc,
         regardless uf an}- other cause or cvent eontributing concun'ently or in rtny alher seqtienee of Ioss.
         I-iuwcvcr, physical loss or damage by fire. explosion, sprinkler leakage, or flood rrstullinc from
         carth ntovemeni will not bc considered to bc Ittss by partit movement witlhilt tlu ierm; and
         c•t.mctitions nrthis f'olicy.

         c}cctrt►nic elnta processiog eyuipattent or media:
         am cc.~mputer. colnputer systern or component, hardware- network. microprr7cessor. microchip,
         iIrictirutcd circuit or similar dCvices pr cornponent5 in ctTntputer or nctn cornputcr a:quirrancnt,
         operatini-i systems, data, programs or other software stored ort eieclronic, rizctrU-rtiechanical.
         rlectro-rnagnetic data processing or production eyuipment, w•hctltcr thc propert} of thc lnsured or
         not.


         finc arts.
         hairltings, ctchi%s: pictures; tapestries; rare or art olass; art 4ilass w•indot► s: valuablc rups: statuttrl:
         tit:ulptnres: <rnticltte furniutre; antique jewelry_ bric-a-brac: porcelains: 1nd snnllar property nf
                 Irisiot'icai value. or artistic rnrrit t:xcludirng auloittobilcs, coins, stvnps, furs. jc~t clry,
         pt-ccions st(ines, prLciouti tnctals, watercrat2. aircraft , rnnney, sectrrities.

         Ilnod:
         flllotl: 5UrrEtCe YN-i1tCrC: r'isinL wiiters; stol7n Surl!e, sea stlrgr. .ravC \ti,5ll: "2tvcS: IaUtltllTtl: tIIIC Oi'
        ri<:.3t tcatcr: Ihc Iti:c1Se <)f w;tter. lhi rising. cn•erl7uuing or breaf:im, rif lumuncluri.,, rtfuatirrstl or
        sitan-nt,rdc hudics rl- %valer; or thc spra) thcrclrum; all whctht;+- drkcrt h} \% intf or nol: ctr ticN\rr
        hal h-ul) rCsillllll - froln :fn. uf the               rc"ardlcSs oi- a1tv other rttutic nr eti er:1. u}tcther
        ri.rtu~al m                 contrihuline t'nncurrcntly- nr in any otnersequence e}f kt',.                     lo's tn-
        elaun,r;uc h-ont liuod nsinci;atcd xvithn strtrtn rtr ~tieather d6[urbtatite \thrtlrcr or turt rdentif iecl b\
        nrtnic h~ ar:x lnetectrr logical atlthot'ItN, IS consitlers:Cl tU be no(t{I tiiitlllli lIa' l.rm,, a; this hr,?ic~.
        11ct%teNtr.              loss ur dtturage by lirc. rtploaicrn or,ltrinkler le:rk,rttc retiultiat t from flr►url is
        nc,t contiidcreci 1u he IrFSs hv 11nod +t+thin Ihe lcrum. and cunditions rfthi.s Polic\ .

        it-rcpl;ict•ahle•
        an itcrn %%hicit canncIt bc rcplficcd t4ith otlter ul- lil,c kind atld yualiiv.

        locatinn:
        A.     ir.,        liccl irt tht ScliCclule af f.ocatinns. or




P( ppiI:d") W .'   14                                                                                                  4•acc r• J
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 203 of 439




          B.        if- not so sprcif;ed in the Schedrrle nl' 1_ocations:

                    1) a builc;ing, _.••ai tI_ dcack- wliarl: hier or hulkhcad (ctr an~ grntip nf the foregoin~;),

                          a) botrndecl nn all siries hy prrhlic strcrts_ c►ctir lxnd space or open w•alerways- each not
                             les5 than a0 feetll> metrzs tii,ide. Any bridpe or ltinrtel crussing such street_ space or
                             Nvatentiav t4°ill render sucl7 scparalion irnoperaliv.; for tlx: purposc ol'this clefinition.

         niost current scttcdule ul'values:
         schzdule of vnlues on file Wit17 thc Corupzir,} ilated 13 Marcii 2018-


         lYetiv yladrit3 Seismic Zone:
         Arkansas,, (;nited States ol'America. cotinties of:
         firkansas, Clay, Craighead, C'ritlendeii. Cruss. FulLon, C;reene, ]ndependence, Izard, Jackson,
         Lawrence, l.ee. l.onoke, wlississ;ppi, .ldonroe= Pliillips. I'oinsett, Prairie, Randnlph, Sharp, St.
         i"rrancis. Whitz, Woodruff

         lliinois, United States of/lmerica. counties srf;
         Alexander, Bond, Clay, Clintcii:, Crativford. f:dwards. 1•;ffingham, Faycttc. fraryklin, Gallatin,
         Harnilton, Hardin, Jac[:son_ Jasper, Jell'erson. Jolinson_ Lawrence, Madison, Marion, Massac.
         Monroe, Perry, Pope, Pulaski, 12andolph. Richland, Saline, St. C1air, LJnion, Wahash. Wa.shington,
         Vb'ayne, Wlsite, Will-iamsoo

         lndiana. United Slates ol' Ainerica. c_ounties of:
         Gibson. Knox. Pikc. I'oscy. Spclxer. Vancicrburgli. 1ti'arrick

         Kentucky, United States ol'America. corrnties of':
         Ballard_ Caldwell, Callowav, Carlisle. Christian. Crittenden, f.)aviess, Ftilion, CrravCs, Henderson,
         ]fickrnan, Hopkins. Livin`~ston_ Lytm_ Marshall, McCracken_ Mcl-ean. Muhlenberg, Todd.'1'rigg,
         Union, 4Vehster

         lrlis~i,si pi, tJnited States of tlmerlcil. counties of:
         Alrot-n_ Heirton- Coahoma. I7e Soto. Lal'T eCe. Mrtrshall_ Psrnctla- Quitntan. '1'ate.'1'ippab. Tunica

         Mlssouri, Clnilcd States oi'Arrirrica. caurirics ol';
         [3nllinger. E3 tuler. C.apc (iirardcau. C'arter_ f}unklin_ It•on_ Jcftcrson, Madisoty, Mississippi, \'ew
         Madri(l. Oreton. Pcrniseol. PerEy. Reynolcii. iiipIe; . Seott. 5hiininnn. 5l. F'ranrois. St, Luuis, Citti
         rtif St. Loui.s. Stc. (irvc.-ir,%e. titt►tld'ird. 'vt ttshinzicyo. Wati nr`

         l'ennessee. llnitcd Slc.tes of /l rncric:r. ccrantieS nl'.
         I3ernrm. Carrr?11. (:he,ier. (_'rocf.r:r_ I-?ecntur_ 11~cr•_ 1=.r}•etle, Clihsun, I larciernan- I lardin. Ha)-ivnnci_
         ]lenclerson. Ilrnr;. Hc►tPatcm. llrrmplz3eys.l ake. I_auderdale. Madison. McTtiair_N. Montgomer}-.
         {)bion. ['err.. She'.hy. Slmart. Tipton. Weakle3

         normsil:
         the condition ti}at ~ti ould liave cXisted fiacl no pltysical lotis or dania~e ltapperted.




Priamd 'Ai-r1u~,11 -I u                                                                                             l'o_c (+}
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 204 of 439




            nnrmal cost:
            llte cost hssoriated with the rnuvement of .-oods or malerials .ut't•ering iiic disruption tltat Ilte
            Insmrcd uoirl+i liavc inctn-rcd hod no physical losa or Jantttrz cau:,inu disruption Irappened,

            occurrcnce:
            thc sunt total of itll loss or damage of the typc inSsrred. incluciinL an% insured 7'iti1L [;1.E:M EN I'
            loas, tirising out of or cau5ed hy one discrete event of phytiical InSs or clamage_ excelit :t5 respects
            the lolluwing;

            A.      terrorism: ocrurrenre shall ntcan tlzc sum total of all loss or dama~     -e ot'the typr insurea,
                    inclttding any instrrerl T1MF E.L.C'1v7L\T I+iss_ arisin,, otr. ot or canscd by all acts of
                    terrorism during a continuor<c period of sevenly-tw•o (7?) hours,

            B.      earth movement: occurrence sltall mean the swn total of all loss or damaee of t3te type
                    insurcd, includinizany insut•cd'['IME EL1wi%•IEN'r ft»5, arisingout ol'c►rcauscd by dl) rarth
                    movement(s) durinp a contintious period of one hundred sixty-cieht (168) hotrrs.

            ot'f premises dat4 prnceasing nr data transmission services:
            tlie storagr or processing of data pe"formed off-premisrs ofihr Insured'S rrnrerty. incliiJing thc
            transtnis~,ion ot'voice, data or video over a single. or comhination Of, compnter cIr comrnnnication
            n+aworks.

           }'acific Plorthevest Sei9mic 7;one:
           Orep-on. United States of America, countiei of:
           Benton, Clackamas, Clatsop, Cvlumbia, Coos, Curry. f)ouelac- 1-lnod Etiver. Jacksnn. ,fosephine,
           K iamath. Lane, L incoln, Linn, Ivlarion, Mttltnumah, folk. Tilli►mook. Witsitington. Yamhil l

            14'asliington. l.rnited Srates of.Arncrica counties ol:
            Chelan, Clallam, Clark. CoEvlitz Grays Harhor, Island. ,leffzrson. King, liitsap. Kittitas. !_cwis.
            fv1;.ason, Pacific. Pierce, Sart Jtian, Skagit. Skatnania. Snohnnti~lt. 'fhurston. Waltkial:urn, W}tatcom

            L3ritish Colurnbia (irtcludes Vancouver Island), Cdnatla:
            5outh of 5Q° N I,1titudc and wcst of 120" 44' loaeilu:tr

            period of op+erational tcsting:
            ltte prriocl ol'timr beginnirte 24 }totn5 firiclrto thc carlicr cifthc la,llct+lirtc*:

           A.      inU'odt,ction. into a wstcrtt. of tcedstork or uthrr rn;rter:als lirr InriTres,in—, err hancllirt_,:

           l3•     comnienceinent ofi'uel or cnersr,• sv.rply ro a sk-stettt-

           au+l crtdiii'-- 1+,tlr iftr Carlier ut

           A.      the expiration d3te or eancellntion date of lhi~- I'olic\

           H.      il'sprciliecl. the nwnber oi conseculiti•e clay±shcT+sn in tlte I lN1lT`+i)F I 1:1BI1.ITY cl,tu,e in
                   lhc ULCLARA'1 rOh1S srction.

           physical luss ot- damage tn eleclronic data, progr;tnts ttr tinthvvure'
           r},c clestrurtion. tiisturtion or corruntion ol'cicctronit dal,r, hrc, urcrms or• sot'iwarc.



11 nirLJ _'11•   201`1                                                                                             1' i•~- rrt.
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 205 of 439




           represent,tti.-c company(ics);
           Zurich Aulericau ]nsmarrce C'alnp~trty or Arnzricau Guarantee & Liability Conipany

           solY C()sts:
           cos[s ovcr and above titose that are normalal an insured locatiorr undersoint; renoti•ntion or in the
           cctur;c of'con5truction, lirnileci in tlie titllowing:

           A_      C(3n51rUctron Illetll t~t:s -;Itr atlditionaf cost incurrecl to rt:arrange loans neeessary for tlrz
                   cotnpletion ofcanstlzrctien, rcpoirs or- t•econstrttction incftrdinb; the cost to arranec
                   retinancing. accounting wark necess,try to t'estructure Frnancing, lei;.t[ uork necessary io
                   prepare ncNV dcx umcnls. charUrs hy the lenders for tlze extensinn or renewal of loans
                   ncre5satl.

           f3,    rornmittncnl iecs, leasingand marketing expenses - the cost ot tetaming any comntatment
                  fccs rcccivcd frotrl prospcctive tcnanl(s) or purcltaser(s), tlic cost of rc-laasino and rnarkcting
                  dut to loss of tenant(s) or purchascr(s).

           C.      additional f'zes fo3- arcliitects, engineers, consultant.s, altorneys and accountanls ncuded for
                   the i:ornplction oi'construtaion, repairs or reconslrucaion.

           D.      property taxcs. lnliidirlg pernzits, aciditional intcrest on loany, rGtrlty taxc.s and insur-ance
                   preniituiiti_


           terrorisrrm :
           ltty act, involving tlu usi or thrcat of: fUrcc, violcncc. dangcrous conduct, intcrfei-cncc with tlic
           opertrtions nf any business_ ;.,overnment or otlier orgttnization or instifution, or any similat• act-

           w}ten tlte effect or apparrnt purpose is:

           A.     to inilucnce Lir iustill fctu in any gov;.rnlncnt (de jurc or dc facto) or tltc puhlic, nr any
                  scement nfcither- nr

           B.     tct further Or tcs express support fbr. ar oppoxilian to, any pulilical, religiotts, social.
                  icicological ar similar tvpc of objrctivc or positiort.

           transmiiRion and 11iSte-ibution 53•9tentS:
           transnticsinn flnd distrihutitin s•'sitms includ•ntg htit rtot litnitcd co electricitv. ,~as. fttel. :,leam,
           w.Ilcr. rcfriuir-atit'n. sc%~cr.rtie. vt}icc. Untn, ttnti v ideo. Suth systetns shall incluciz polc:s. ttrwcr; crnci
           listures. cr%erlrzad tcr'ncJurlors antl ele4•icr4- undergr•otutd and uridenvatt:r conduit_ uttdcrLlrcnrntl antl
           urK1CrAVCltcr cUrlChrcllur3 .intl +:ICvicc5. lirrc trc7nst(7rn1Cr5. sCrvicc nicicr5, StrCCt IlLhtlrlg itnd SIgnaI
           s~ titems.

           valu.tble p:tpers and rec•ords:
           Wriltcli. printcd ur ulllcr.t•isc nt,c:ribeil dtrctlrnertls antl rrcords_ incluclirtg books, maps, ljlnt,.
           cl;a~~ings. tthstracts. dcec.ls. mortkaL,?cs ztrtd 1'tanuscripts. all ofw•}liclr tttttst bc ol'valuc to thc
           Insur~d.




Prutt.•d                                                                                                           Ia--ci0
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 206 of 439




 winci:
 direct action of tviiid utclltdinb substance drivett by witzd. Wintl dors t:ot mcatt or include
 alivtiunS7 clefined,ls flood in this Policv.

 tivind arcas tier E:
 Alabarna, Unitccl Statcs of Amvric.n_ cnunries of:
 Baldwin. Mobile

 Florida. United 4tatcs of Arnerica. coLurtic5 irt':
 13av, I3revard, l3roward, Calhoun, t'harlottc. Citrus, C'ollier, f?ixie. nuval, Cscatnbia, Plagler,
 L'rdnklin. Gul I', Hernanclo. Hillsborou~~h. Inclian River..leffersnn. J.ee. I.evv. Liberlv, Manatee,
 vlartin. Miami-vadc. 4lonroe, Nassan. Ukrlloosa, f'alm E3eaclt. Pasco. i'inelltss, St. Lticie, 5t.
 Johns, Santa EZosa, Sarasata, Taylor. Voltusia. Wtll:ufla_ Waltoli, Washing1o11

 Georgia, United States of Anierica_ courlties of:
 13ryatl, Camden, Cliatl'rarn, Glynrl, l.ibcrt,•, Ivlclntosh

 Hawaii, United States of Anierica:
 all isi-cinds

  f,ouisiana. United States of Americd, parishes of:
 Assumption, Canieron, Jbc:ria, Jeffcrstin, Lafiwrclie, Clrleans, PIaquemines, St. Dernard,
 St. (:•Irarics, 5t. Jamcs, SI. John Bartist. St.Martin (southern portion), St. Mary, St. Tainrnany,
 'I'crrebonne. Vermilion

 M1S5r551}~i,    {lniled States of Arnei-ica, courities ol:
 I lancock,l larrison. Jacksorr

North Carolina, United States of America_ ccnunties nf:
Beatlfort, Berlie, Flrunstivick, Camdcn. Cartcret. Chowari. C'raven, Currituck. Uare, {;at: s, Hyde,
.tones. New Hanover. Onslow. Pamlico. f'asyuotank, Pertder. Pcrduimans, TvreU, Washington

 Soutli Carolirla. L'niteJ'~I~itcs ol~ftrnerica. counties c>f:
 l3cdufort. t3crkelev- ('harleston_ tieoi ,etcrn'n_ 1-fcurr. Tasper

7-eyas. lJnited States of htnerira_ cotlnties c+i:
/lransas, Brazoria. Calhoun. Cutnerort, Cliambcrs, (ialvcstnn, .lelferson, Kenedy. Kleberg.
!vlataucirdtr. Nuec.:-. OralwC. 12efi:t--ir+. 5c1r1 I'atricin. th'illacti


► vin(l areas ticr 2:
Flnrida. lJnited Statts oi .^lnu'rlca.   Cl►l111lICS tit;
fllachu~i. 13aker, [3radiurel. Cla~. CulLunbia. L)<!-c);o. Ciadsden. tiilcltrist. Cilades. I iarniltnn. I-lardee.
E-ie{rdrv. Flighlartcls_ Ilohnes. Jackcon.            [.ake. l.eon. \Aacli;on. Netariou. Okcecirnbec.
Orange. USCCol1. f'olh. 1'lktnaitt. SClltlnc?Ie..S1:117ter. 5iri`annL't. Urtlnrt

GcQr_eia. Unitecl Slxles uf'Alnerica_ cotrntics of:
arantley. Clrarltori. E:ffirt~,liurrl. 1_or~~. Wa~'nc




                                                                                                          rk
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 207 of 439
                                ~                                                    ®




         I (titlisiana._1 lniteri 5taies of Arn(.~•ica. r?arishes uC:
         11cadia. ,'1scortsion. ('alcnsicii. F"ast 8auon F(ougc, lbcrville. Je!'ferson Dcivi,. i.a#ia_vct;c. 1:v1:wO.ttr1n
         St. Martin ir3tfrlhcrtti porlionl. 7'anbipahr►n, Washington. Wcst I3aton ROuge

          Mississi[212i. UnitCLl Stalcs uf'Arnuica. rounlics of-
          Georsre_ Pearl River. Stone

          Nt]f'lIS CJr(lllrt3, l.A1ted SIatlS C)flA mcrica,   caunlits oF;
          F31itd ctl. CoIU1t11Jttti, Duplili. I let-iford. [,ennir. Martin, Pitt

          Soulh Carnlina, i`:nit4(l StatZs ol Aintftcg= 4Utlntle5 Qf,
         Colletnn. norchester. Vt'illiantsbwg

         Tcxas. Lnited_S[;ttzs ofAtnerica. counties of_
         L3eo. Hrookh. Fort [3end. Goliad, Hardin, I-Harris, Hidalgo, lacksoly, Jasper, Jim Wells. L.ibcrtt.
         Nc,w2on. V ictoria, Wliarton




i'1n.f6ti'1) Vo:•.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 208 of 439
                C7                                                              ®

            Sc}ledule of Locations, Ap.pendix A
[,oc. No    Indcx_Vta      ~     l7escri liott
1           ~1t]QOQ88.19         11      \(~'f(1\ ill'I.i.I:VtI{.'lRlt~i.l_4;-45

                                         lla• I'Ia ~ iltsilil'C+I hcatt+.

                               I 13anG al :1ttt.li;;t huild~n_ att~i hrmper
                               i Ih:~cl.~l+titrnl(illi~r—''uli=lt>I~rl
                                 1(15On N,trlkast litlt strrrl



                                 Illj'1J \c+11hCa:1 'SIh ,trc+'l

                               ! 11'itti•:rti;:I'Jen:llritltn
                               !I 105211 \ui'Iho,(;t Sth tilr~el
                               F l u-ttcr (.)ilice 13t:ildin.,,
                                 Slifl i3ellcvur 1l;tt N'ortlt.ayt

                                 Ih;ur Itc~~nt+ Ilnlrl la+a~~erx
                                 +)1}U li~llctur 11~,tti• \r!rlit:ayl

                                 I Iwut I';i'Line           ;nld
                                 I~~Ilc+ttc I'lacr I':tr},inp (Illt'it,L`:
                                 91x1 litlh,uc ~l":r+ \frtllli~ct+t



?           078844.06            +t ,\ti111A(=T[r\. 131•I.I.IiVIfF.. 9RIJ(ll-5R31

                                 l30)r, uc: tiquarc tic:+crihCd hclvu:

                                 (lcllcrttc tiytlart 1•1:ill anil
                                 i';tr,iug Ciart:_.•
                                 5?5 13iltrt u: 3l a• Noe1hc1s(


                                 ilcll:,tt: 5quarc til-. C't,;itrrAavitiun ,tnJ
                                 Nialku•aNl i -udr I';Irl.illu (i.u+r=;,
                                 ~75 l~~lh+ui 1~a+ ~vi111C~~(

                                 hcttthrr I).1,rit-pntrttl Ol'(;cc
                                     lirlle+u: `klu:IR•

                                 li.-ll. tu+' `rinarr NLIIl — ilat:r',
                                 ;ITIt Il;llou': tiyarlrV

                                 li~ll_•.uc ~.la::r~ ~•;aif;;i~~+lttr 1( f'~rut_~ h~~~Y
                                  tnll Itcllc.u:


            U78R4S.38            N ;\ ,III\t'(t}\,        lifl.l.F,1'l`%'. 'J};ut1i.4;tJ13

                                       .+ht ~cl:l;Ir: \;~Itlt tl- d;•:lil'„1 Ixr)tr+.

                                 I inr.+:!I S.I!xu: t.utll R.(::il .w. I';:ihitte       .;I:Igr
                                 ?Is(I f{r:lon, lt;n ti:+t(h.',:~t

                                 I i11C++1n 1;lt.;It; \.ItLll t f17i1'i
                                 111 I~ I I \nl ll:.':l, l X F ~1TciI
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 209 of 439
                                1~1                                                                   0

                                                —
                                                      Irin.~a}Li
                                                       IU-Ir!1 _lnrthra;l l" tiilrrl

                                                      k.inctlln '.yuarc 11tr llt i't+nduu pu•I:. nl~-
                                                      {,;il I1clb:l,tlr tl; n' \I 1rlhra4l
                            i
                            ₹                         tPeslilt kicllC%tlt.
                                                      il[}(I 1~CIlCt lli 1l ,ri t~1i;17C. ~l


            l                   O000F}0'.t}il       i U':141               I;1 1 I,i tfl r...
                                                    j 921 L3cll0•uc 'tl'.It \urtil:us;

                                                    1 h;n~`Irn<irvun~.3xn.r                                ~

           5                    078848.38             W*:1h111\G1'O\'. ii1;1,I.liE'9:1'.
                                                      i.incltln tiyuarc tillu,h ,1.~ lk+crihcl: htivr, .

                                                      1.incUl71               tictu!it Ptl','kil1;'
                                                      •1 Ili licilCt'ut 1'+';l% \tq-tlutlsl

                                                                                                           I
                                                      I;Illl'L7I17 titl{II;IR: tillllt~l O!}1Cl' I
                                                      Il1-:Ui? N~sIZIT.cnsi-1s1 qit'CI

                                                      l.inClln St{u;lrr Suutl: Krt;lrl
                                                      -4U(1-5();t i3cllt t uc 1t lr• `.til+rl>I+.} c.f

                                                      W 1llildl
                                                      ll)4;S 4 NtTlllll:lltil J l~ l t l.:t:c




t'IIIIIW N-:tlls;-_'f1I•)                                                                                      11JLt'71
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 210 of 439
                                    E                                                      .7
                             vVASH1NGT()lY Al17ENDATORY ENDORSE1bIF..NT


 Vti%ith respccl tn :rnV insLu ed Iocation i n tll: State of Wasilingtori this Policy is ;iuiendccl;

 'I'ilc provision EX( 1,115ICaNS is rrplaced b-,:

     C:XC1.t. S{()tiS

     in adciilicrn trl lhe e<cltisiiins elsewhcrc in t}lis 1'olicy.l4ic following exclitsiarls appl} urilcs5 othcr%% inc
     st:ited;

     A. 711is f'UIICy czC:ndcs:

          1} indirect nr r4rnote loss or darrragC.

          ?) inlerrilptiun ol'busiiless, excopt tothe extetlt pmvided bythis Policy.

          3}    lossol'nlarl.o.t or loss oFttse.

          4} IosS or damaite or dctea'ioratien arising fro+n anv delay.

          S)    nly:~tcriUus disapprnrance, loss or shortage disclosed on taking invcolory, or any unctplainLc[
                i nss.

         C~)    IosS rescilting f'rorn the vulurilary parting +vitii title or possession nf firolx:rty if intluccLl hy
                aily fi•audulL'llt act Ut' b}' IdISE pl'ctellse.

     B. This Policy cxcludcs loss or darnagc arising nut of:

          11 nuclenr'reaction nr nuclear radiation or radioactivccontamination.                    hlowever:

                a} if pilt'sical da;;iage by fire or sprinl;ler leakage:,rsults, lhen only tizat rrsulliug damm,,c i,
                   in`Ln'ed: lsut nnt including an_v toss ordainage due tcs nuclear reacticln, tadiaticln rlr
                     railrliilcllr'C Ct111titn1irlatitYil.

                h; tlliti Wolic, 11oL's Ii1tiLIrL' pllytirC81 tl L±nta"c dirrctfti' cztiused by suddcn and accirlcmal
                   ra~lin;tcti~c cc+ltltutlinalion. ittcluding resultanl radiation dtrmage. ff'i7111 I11Jt₹:rl:fl LIti:;CI 4Y'
                   -'lorcd c.+r 1lwn procrsscs roniiuctcd o1' 1he iizsured location, prov icletl tllnt or: tltc Jatc trl'
                    i111\. ilh'1C iS rlCitlUCr el I1rIClirM, I•L'aCtnr nor ailY nm ut' uSeCl 11uc1Car fuCl c111 1110 inSlfl-Od
                    k►catitrn.      Thiti covern,,e Llocs not apply lo <ul, acl. loas or dama;tt exclucled in ►ic,n
                    KI oI illiti 1.Xtr'1.USIt)NS claLlsC-

                    1 III., L1l IUYIUII 111 antd thc eNcrPtions in f31a ancl Q 1 b clo nr>t Ltpp14 Itl rin} act, lo,, s?r
                    ciaml-  .!c u hich also canles ~+' III1rR t}le terlTls o( e'~cIi,ISloll 13 2b oftllis L'Xt'LUSII.)N5
                    cl~tttsc.

         21 ,;)     twslile csr»arlike actiort iiti tirnc ofpeace orwar. incltEdine action in hinderinu-
                    C(fnlhlliltm, or JQfending agminst an aCiLla:. impending ur espected attack b~
                    1n~




F\1{i3t1fi1                                                        1 t1l'11                                             NIaN 31m,
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 211 of 439




                  (i) eoverrimenl or soverei~,n prnaer (dc jure or dc lacto);

                  (ii) military. nayal or air lctrce; otr

                       agent or atahority of'any par•ty spccilie(l irt i or ii abovc.

             b) discllarge. explosion or use ol'any nuclear clevice. wr.tlpon or material employing or
                involving nucleur fission, tirsion ot• radinactive force. 'I his ezcltision applies whetlZer
                in time of peace or war and regardles: of tt ho cdmnlits the nct.

             c)   insurrection, rehellion, revoltition. civil ~N ar. usurpcd power. or action taken by
                  oovernniental authority in hindering.                               gainst such an
                  cvcnt.

             d) seizure or dcstruction ttnder quarantine or custom regulat ion; or confiscation by
                orderofany governmcntal or public auttlor.ity.

             e) risEcs of contraband.or illegal transportation or trade-


             f)   terrorism, including actioal taken to pr•event. defcnd agai. inst, respoizd to or retaliate
                  against terrorism or sus. pectcd terrorism. excepl to the extent provided in the
                  TERRbRiSM coverage of the Poficy. However. i l'direcl loss or damage by fire results
                  from any ol- these acts (unless committed by or on bchllf o1'the Irlstn-ed), then.this
                  Policy covers-only to the estent oftllc aetual cash, value ol the resulting dit•ect loss or
                  damage by fire to.property irnsurcd. 'I-his coverage etiception ~for suclh resulting fit-c
                  Ioss or damage does not applv to:

                  (i) direct loss or damaLe by fire wltich results ii•om anv other applicable exclusion in
                      the Policy, including the discliarge. explosion nr trse of any nucicar device, weapon
                      or material etnployinb or involving IIUcIL'tn' II5SIon. IU51on ol' I'adioaCtive toi'ce,
                      wliether in tinie of peace or war ~ind regaydless ol' who commits the act.

                  (ii) any coverage provided in tiie T11VIF ['.I.F.I`91 NT s4ction ofthis Policy or to
                       any otltcr covcrages provided iti this I'olic%..

                  Any act which satisties the detinilion ofterrorism shall not bc considered to be
                  vandalisrtl, malicious mischict: riot. civil cornmotion. or <rn~ Uthel" rlsk of phl:Slcal loss
                  or danlage covercd elsetti-here in this PolicN.

                  It'anv act which satislics tfic defiriititirl ol'terroristtt alsit c•omts %\ ithin ihe terrns o1' itcnt
                  B'_'a of tMs F.XCI LtSIUNS clausr then itcitl l3'_a tthpli« in place ufthis item R2f
                  e+ccltlsiOn.

                  Ifany act which satislies tlie definilion ot'tela•i>risrn.nlso crnnis ,N itliin.the terms of item
                  B21) oft.his FXCLUSIUNS claus.e tlien item 13?h.;lplzlics in hlacc oCthis itenl E32f
                  eXcftision.

                  Ifany act \%hich satisfies tlic definition oI' terrorism also comc,-, within Il3e terms of item
                  B2c of this FXC:LUSIUNS clallse tllen Iteni 132c applies in place of this itetn 631'
                  exclusion.


r'N•1G30Gt                                            Pase 2 uf I I                                             klav 2016
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 212 of 439




                     11- anti act exciuded llercin involves nuclear reaction. ntrclear radialion or rallinacri\e
                     contl3qLinadioLt, thisilcrnl32fL:ccltLyionmpE7liesinpla3ceofilenlAl ol'this
                     L:Xi.'LU51C7hlS claelse.

               A I I -Mhether crnitrolled ol• uncontrolled. and whettlersuch loss be direct clr indirect.
               proximate ol- relnote. or he in Whvle or- ir>I part caused by, attribiLted 10. or a,:i~ravaled t-F_, the
               perilfs) ilisureci aLainst in tllis Policy.

          31 lack of tJsc follouin'o services:

               a)    irtcominL cleclricity, fuel, water. gas, steant or reli'igerant;

               b} ntitgoin~,.szVveraLze;

               c)    incoarlinsi-roroiltgoinP,voice,dataorvidece,

               all when cataed by an event offthe insured locatian, excepl cas providcd in thc SI'RVICI:
               1NTERRUC'"I'IUN and QFF ['REMESIS ®ATA SERVICES covcra-cs ot'iliis Noliry-. 1.3ttt. if
               llte lack ofsuch a service clirectEy caases insuL'ed pltiysictrl damage on t11c insurcd location.
               tlLcrt clnly thlt resutting darnagc is insured.

     C. This Policy eYcludes (oss or damage caused by an}• of the 1~+11owitlg excludecl etent:,. I.e,ss
        ur clalnacc will be consicJrred to Fiave Ix:en causL:d by an Cxcludcd cvclit ifthc: nccl      ol
          thal event:

          i.   i)ircc4l_y and soleiy t'esults in loss or damage: or

          ii. Initiates a seqtlence of events thal results in luss or damage, rc10rdlcss u}'thc n:ltltrr: izl
              ttm- intermecfiate or tinal event in thatsequence.

          I) <1nL disl►orlrtii aet, includinb birr liot limited to theft, committeti alone or in collu;i<•an "ilh
             nrhers, ai ,jny time:

               3}    Lr an Insureti c1r ttm peoprietor, pa3•tner, dirertor. lruslee. olt icel. or cinhioy cc oi'.rrr
                    Insurccl. or

               b} bv rni}• proarietor. parfner, dil'eCtor. trustee. clrtll'ilc:er t)fiin)' i'1t1Sit1Z' i nr entitl- cellh~r
                  than t3 cc►3nnuon L:ttrriir; engaged h1 aS7 irlsul•ed (t) dt) an} I?tint: irl mrl:iectiort tk it I1
                    pr()pertV insured uel,der filis Pnlicy.

               - I-his ercltr"ior1 ilocs not :tpply to .tcts otdil'Cet ill-,tll'cd    diln7a,_,c illltnti,ul:tlh L:1+.11011
               Liy an employee of an lnsurcci orn:ly inciividual sneciticd in h. tlhatic. Wdnn: ti\ ithtxn rhe
               l:nrm- IcdUc nt'rin Insrn•ed. `fnis c<►Veraae cloes nni apply to atty ac:t excltrded in 13'felt' tlu.
               Lxriusicros CI,tuSe, This              cloes nat appl}• lo LJen} au in:•Lrled'~ othCr ~~ L.0 ~u~rrtJ
               tIt'ol^•erT,• 1054 it tlhi I?rrptr[y 1015 is cautiCd b; tln aL:t ot• domcstic i husc ln a111a1her iW;urccl
               ulndcr- tlu: Irallcy. thc insta-cd claiming prclperiy laqs tiles t1 Pr?lic:e rerorr <1ncl rclnPcr'llc, ',~ itlt
               any 1mti' enfnr•ceinelZt inyrstiiatitln relating tn the act ot'domc~,tic 7huse. ancf ;hc in.urctl
               claiming proherr, loss did nor cooperate in orcontribut e t(} (IlC Cl'C8t1011 O: rILC })r1117tr1. Ins~.
               III ilo l'~'Clll tIUCS 1111> I)l1lICF' C{}1'er IL)tiS I7~f llll'.tl r)' 3nti' In[{Il'LClltill ShCCLIIC d in cr, airitk b alov:




1•hIti.iU6l                                                    Pn?c 3 nF I I                                                      \la% 2016
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 213 of 439




                   Z) loss ti"om +Cnlorcent►;nt oi';tr ia« or cu•dinance:

                       rz)   re~Qult3tinL'thc conslructitm_ rclnir. rct?klreatent. ►Ne or, ren3uvai, inrluding dehris
                             removal. okan~. prctporiti : or

                       b) reqtriring the demolititrn tat am hropzm. incliiding the co:t irt removing its debris:
                          csccpt as proviclrti'a• llre Df:COti'I'AN11NATIt)N C()S'T'S and I,AW /INl7
                          i)}tUINA;`10 E. cov-Ll"S"'ti5 UI          lMl tItJ5PollCy.

                       ]} earth mm•ernent. c-,cept as i,thwru i~c provi(lcd in this I'oiicy. Tn the extent that this eor,rdh
                          mn+•ement exclusinn iti ineon~ititOnr tit ith xtch cnv erage_ that covcrage app] ies

                      4)     fluod, excepl as Utherwix prifv ideti itt Iltis Policy. To the exFent thal this flood
                             CticlllSlort iS incol►atatCnt ,% Illl SUcll LUvLraLC. tlklt CDvtraYC :!r`llteS

        17" This Prs[icy exclt►des the follo+% inl: hou<<veY•_ if physical darnaoe rtat exclucled by ihis Polit:y
            results, Ilien only tha[ resulting tiantaEtc iti insnreci.

               1} a) acts or decisiors., includini- thc iailure to act or decide, of any person, grour_
                  orbanization or govcrinnctrtal hody.

                      b) faulty, itiadequate. or defoctiti•t:

                             (1) plannin,,, zonin~. de4elorment. strr~~zti•in~!. siting;

                             (2) desigrr. Gpca: iticatiun;. ,%orkn:.urytril3. rcptrir, L0nhtrucliUn, rcnovatiun,
                                 r~modelins~. ~*s~:din~. cnn1pactirm:

                             (3) rnateriFtls used i:r rept►ir. crtrt51ruttiurr. renr}vsrinn or rcmodeling: or

                             (4) maintenance: ol'pmrt nr zrll ofatn proix.rZv ort or off thc describer,l prcmises.

               2) loss or dainage Fu ,lock tn• mareritd ►Yt;rihutahll lo matxtf'acturing or processing ~operalions
                  Whilc suclz stctck or mc►tcri:el i.s bein!g hroCe,,,tcl. manuiactttred, tested. or otlierwise worked
                      nn.


              3} deterioration, dehletictn, nt%►. otirrrtsio:3 or crmiruT. %'<oat and tcar. initcrint vico or latrni delect.

              -1}     sLtFlin~,. CrBL'i~Yll~'. } hrini.im.:. hnl!zin~~. {+re.~h,rr► ~itrt~ r~l:


                      a)     foundation: (including z►ri■ lled:-,lal. ]r►d. plrrtit>rr1i or othcr propertL aupportia;,~
                             nrtChiner~ 1.


                      b}     ticx~r~.


                      cI     pat~entent;.




                      c)     Leilin~~~.




F 1btL i:~13ri ]                                                      fanr -4 t+i' I ~                                    Vai, 2016
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 214 of 439




                 1)   1•nnfs.

                      eFrarn~c:s oFtemperature darnar;e (except trt machil-,en 0r ccl[rihulcn[): ur•

                 b) chanLes i» relative humidity damaiie. all uhetllertrlrno, }tlrcric Or 11101.

           6) insect, animal ~r ver'rllin danla~,e.

           T) loss or damaLe to the interior Porlion ctf htrifclin"s                     t'roIl1 rairl. s1Lc.t or
              snov%,, ►c•hether or not driven hy wind. when thr inslallalic7n o.fillr roof. malls and windows
              or stict3 huilciings 1,ajs nnt }yccn conlpletcct.

     F.-   i'his Po1is:y exclucies the following urilt:ss Jirectly rrsulting li-c►m «tlicr p11ysiccti tlamagc not
           excluded by this Poliry:

             I j contamination, and anv enst due tn cnntamination inclu{liirg, tlre ilr.d,ilitv to usc ur
                 occupy pra}vrty oi• any- cost c►f maksng. properlY• ,ul'e atr 'irilablc tor trSc or nccupallca, 19
                 contamination due clnly to the acttral rlot suspCcled prrscilce cl1contaminant(s) directly
                 results frona other physicdl da[nai;c Ilot cxcfutfeci bti• this Pnliq . thcn (inli' plresical
                 danlage caused by salch eoutamiYr,Ation may he insured. This exclusion DI (Joes not
                 ❑ pply lo radioactivc contamination wliich is cxcluded clsc..•Ircrc i17 thiti Pulicv,

           2)    slirin@:aee.

           3) cliarrges in color. I]avor, texture or frnisli.




  Al[y refcrcnces to exclusions contained in this Policy or anv FiidUr1li11crtI:+aCc rq}ltlil'(1 ilti lc,llotivs:

              /tny reFerence to Exclusion Ab in this Policv is replaced by I xclrrsi«ri (''
              itt thiSen+Jorsertrcnt.
              AliY 1'Ltc.rctict t() F,7CCIllsl[1n A7 In t1115 I'C111CY is rcplaced by F.xclusic}rl :'16
             I n tllr4 en[1OrserllCnt.
              r111}, 1'CICi-Ltice to );YCIILSior1 CS3 in lhi5 E'uliCV is rt'plaCCd h\ l.tclu~itril ( I
             in thi5 endorsement.
              rint rtlerenc'r to Lxelusion l3=1 in ifli5 Yo1icv ss rcplacetl b~ I:,~c1L1-ioll I3.;
              irl tlliti cnrltlrscrncnt.
              All~ rttcrt•nc~ tc> Exclltsion t15 in Iltis Polic% i~.r•epl~lcctlh\ l~.xrl:i>i,tn C' ~
             i n lhiti e~;clor~clnent.
             ;1nt retcrertce to LxcluSioo 1i6 in IlriS 1'ulict is r-rplacetl I'\ I--,:cllI.iun ( a
             111 IIIIti Clk't1rwlnCnl.                            J
             nnr rcfci-rnrc to k;xc}tlsion C I in this Pnlic~~ is rcplacetl h~ 1_ 4CIu,1[lll Il I
             in Ihiscni[rn•semenl.
             ;tint• refe;rcnct to Exclusion Cry in tliis E'ulick il, r•cplacLLl h\ I:Arlu~iOal J)—'
             inthi~Cnilctr:4n~cnl-                                +                V
             AnN refcrcncc to t.xclusiorl C•} in tEiis           is rtplacecl h\ l:NrluS:on i)3
             irl tllis cnciursCniriv.
             ;1nt 3rtcrc•nce tcl 1-;%clusi<an C; in tlllS Polic% is rrplljcrtl   l;tcl«tilun L)•l
             in chis endorset.3ent.
             Am 1-ell'iCI1CL' 10 1_\Cllltilhrk C5 ]n i1115 hollcT Is rCl'll acea 1n I:xrlll"lilrl I)5


1'RIG.i4Gi                                                 Paec s of 1 i                                      N!a) 20lf
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 215 of 439
                                  ®                                                         ~

              in thi-+ etldklrx lttcnl.
             :\ny rclorencc to I%ciutiitsn Ctt iq tltiti Pnlicy is rerlaced by Esclusion DC
             ilti Ihk rndurx mcnt.
             :1n) releren.o lsl I%rlrr,iclrl C 7 rn tlriti !'c►lic4 is [•eplaced b• f.xcltlsion D7
             in Ihis cndot'sem,~nt_
             An -, reler-c-icr to E%clusiun IJ 1 in this PVicN, is rcplacecl by 1✓xcitlsiclrl F I
             in thi~ tin~lr~rtirmeiU.
              nny r.•fcrcrtce tu i- ~,:ltl4ion 132 in lhis Policy is replaccd by F.xcltlsion f-3
             ilzthis cndnrtientcnt.
             .1nv retcrcntc to I-xrlu4lon l73 irt tltis Pulicy is replacec# by Exclusion E3
             in this Lndoi:Scment.




Whetrver trsed in ihiti F'cllitti. I:u: lilllot~in~t paragraph:

This Palic-,• excltldzs iocs or cictnitl`a elirtctlti tlr indircctly caused by or resulting from any of the fo#lowin ,
rceardless ol'arry othcr colisc nr e>,•tnt. wltethcr or not insurcd under this Policy, contrihutine concurrently
or in an} olher sedt,cnce tU the iotis:

is replaced bti':

This Pctlicy cxclude, :nss ,:r,l.nn.nre t:rus,:d bN any al'ihe lollowing exclUded events. I.oss or darnagc Naill
be considerec4 tn ha% e been canseri L~- an cwlucicd cvcnt i rthe occtu•rence uf that event:

ij    [)ircctiv snd so1rl, r4,uttS in luxti or d;tntace; or

ii} lnitiales a seyutnre,>i evert7% that rc        irl 1u3, or+larnage. regardless ofthe nature ul':my
    irtternrediatc tlr linal c% cnt in tll,u wdnence:


Wherever used in iltis I'cll icx . thc lul lu„ ing paraeraptv'

physical lotis or cl.nrrawc cau,erJ hN Or r..sultin1~ Irclnl terror6sm. rr4Arc11css ul'am ulhcr causc or event.
Xthctlter or Iiot irtistrrcci unkl:r tlri> !'~IlicN. cclltirihutill~~ concurrernth ,>r in any othcr scqtierlcr ul' lt>'ss.

iti replaccd bv:

ph~'sicul lr,ti• ,rr- .Ianrucr c.oti•M hN lerr+lrism. 1o"', nr clanzatiw \~ ilt tti< <eltt5idrrrd ttt Itatie heen cnu, cd h%
terroritirn rl'lh; c,rcl.rrcncc,il'tcrrelrkln:

i.    I3irecrh altti m+lclk               in I,).., ,+i ilclnt,tge: ut'

ri.   lnitlatc, r seytlrnrc ui- <Nenl:. tltat r                n In,s or clania-c. rc;_tl   of'thc natLn•e ot anti
      InterllledtEilC I11• IICa: CtTltt i11 111;I1 r,!illlCrlCC:



WIterc%cr u~ecl in ihit, Ptllic%. tho IclJtov inr htlra~~rapl::

IntiS nr ~lalttaee ~',lus.J ~~~ r~l re,ultim~ Ir,lnl tcrrcirism. rcc,trdl~~,r c~t~am c~thcr catnc or c~crn. uhclhrr ur
not ilv-rn•cc) trnder 111is I'ulrc,. _ cetinlrrlhutin_ concurrenlly or in aw ,eyucnce of' I0tiS.


IMt,SU(,I                                                       Paec 6 o1' I I                                          "M 0
                                    ®
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 216 of 439
                                                                                            .7
:a repl.trrcl by:

1-i►ss eausccl by terrurisln. l.nss t%,ill llc crtin5idere+,l tn Ila, c htQn causc:cl h) terrorisnt iftllc occun-er.cc oI'
tert-orism:

..   17irectfy and solel}~ re5ultti in 3;~s.: ~~r

ii.       Irtitittic:s c+seyueltrc ufevcrlts thal        il;                          cll'lhr ncllure r+l'
arty interrncdiate or tinal event in lltai sCkju'1'rlcC:

Whcreverused in this Pnlicy. the tillloMnst hafaLrahlr

any Ioss resulting frorn +Jisruption causcd by ur resuftitt- Elonr tcrrurisui. regartiless ul'any ather cause or
cvent, whethcr or not insured under this Pulicv. contributinLl ccmcurrenily ur in any other seyuence to the
loss,


i5 rerlaced by:

Luss causcd b)• terrurism. Loss will tk: considet'cd to htive h«n caused hy terrttrism if the occurrence of
terrorism;

i.   l7irectly and solely results in Ioss: ol-

ii.     Initiates a sc:yuencr of zvents lhat re=_ults in loss_ rc prdles-~ clf the naturre of
any intertncdiatc or tinai eVent in that seyuence:




The detinitions for flcx►d and earth mc>',,•emcnra ore rrhlaced by :

     earth movement:
     any natural or trlcin-tnadc eat'lli tnovenitnt inCludirt". hut ttc+l liitlitcd ttr rarthyuai.e or lartdsiide.
     Nkhich dirc:crly and solCk• results in las. ur tltlnla~,r. ui ++Iri0r irti[iate, a ticytlertce ol I:vrnt, lhtti
     rrrsttlts irt loss nrdamaee. rcgartlleti~ ul the naturV k+r ;ul+ 111101 n►rdi,ltr ul      ovctlt in tlk sctlurnre.
     ]-lanevcr. phti-5ical l<lss (ir damnge h% lire, e\hlncion. hritlk; r Ic;l{;a;,.:. rr flnnd resulrinL troni
     earth muvement wil I nut be con≤ iticred tr) be (t~~5 h,. carth mo►•ement ~% itliin ihe ternnsand
     conditiorisul this Pcllic%..

     11t1utl:
     Iloo(l: stn'facc N'lltel'S: rI51n'? 11r1iCrs: 4t1rr11~I1r:,,C. ,e.1        l\.1Ic`        1Ni1\[,'": ttillllilllll: lIllC Ut tlt)<(]1
     ++ater. the rCIec11. c,l''-:atel. thc ritiin-. m erllov. in:.> or hte;ll.ili,, n:'lu,undctrics al'r::dtu'.rl or at,ln-
     r»ricic ht}dics of wrtter; or thc apr'a} thrrtlrutll: all N+artltcr drit rn bN tti ind ol• nal: ur set% er back-;rp
     rcaluhina fram am ufthe fol•cuoirls+ ►.hielh dirrel It an(l >t-l0 1+ 1 c'.11lti tll lcl,~ ur LiarllaLe. ul' l6iclt
     iniliatcs a scqucjocc nf c\ emt that rr'ulll; in 1„s; t lr k1,,n1a,.r.                      o1 l:lc nature cyf ;lm
     irrtrrniediale clr finnl event in the ycLltlencr      . PII% L~Ic.tl Intiti ur d,Irlla,~e Irnm   tlt►acl ;t.scici1ted u Ith &
     stornl or weatlter dislurbsnce taltciher clr twl "rdclltif iccl M nasnr hk arn :llcleornloiJcal aulh0rit\ . is
     consick`reJ lu hr 11ood \.t illlill tlle ter'In.y oI tili, Pnlicti. I luauxer. ylh~+ir,rl {tl>s ur dunlauc b., ilt'e.
     e\pintiittn or;llrinkler Icakagc                  li-unl tluod I, I tll rortoulcrct.l It+hc Ioti-, h% llood t\illlirl Ille
     tcrrns and condilions o1'this Policy




F~Iti;1;C~1                                                 f'awlc 7 nt' 1 I                                                   1l;t, -1Ulh
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 217 of 439
                                 ®                                                        •




 "f -he provisicltl 5l!131tOGA'llON is repLtced hy:

         Sl I131Z(Mi:1 [`ION
         1-he Ill:ured i, re<luirccl io cooperate in any sabro^ation procecdinos. Tlte Conlp4lrtv tttt+y rccIa,ire
         fi'ctril the Insuretl an assigtlmt°nt of 7l'I rigllE of recovery against ativ part}' for loss to thc cxtrrit ihat
         paE•tnent therclbrc is rnade h}' t11e Company, btrt the Cclmpany s1r111 not nc-quirc 71ry riplits cai
         rt:i:trvcr%- ++'hiclt tltc lrtsureci Ilas expressly tvaived prior to loss norshall sttch %vaitieraffect the
         Inaurccfs ri<<htti uncler this policy.

        "1'he Cismpany's rif'lit tcl tile procccds of any such rceovcry shall bc Iitniteci to such anloum tliereol
        reni;tinin~~ aiir.•r tlle detluction of evpenses incurred in obtainittg tlte recovc.>ry is tirst tak.en and
        pati rlletlt is macle to ihe lnsured clt'ttle amount of nny pnclvahle uninsi*rrecl loss.



 Htc provrstcln AE1l11ZAISliI. iti tzpla4ed by:

      APl'lilllwAl.

      1f Ihc Itlstrrecl anci tlle.C'otllpanti fail to agree as to ihe amount of los5, eactl sllall, on the tivritten
      ciemactd ul'eitltcr. tttade within 60 clays aller reteipt ofprtx►l'of loss by the C'ompany, select ;1
      cntll}lerrnt :lnLi clisintcrrsted appraiser, and tlie appraisal shall be tnade a( a reasvnabl6 lime :rnd
      place.                             iirst setect a cotnpetznt and disitlterested unlpirc; and failini-, for 15 clas
      tct avtrce uhc)n sticll tttilhire, then, on the rcquesr ofthe Insureci clrthe Comp.rny,          sucll tinlpirc r
      sll~tll hc sclected hv tr judre ot'a court of record in the state in which sucii anprais~zl is pendin;;. 'l"he
      apprai$er-s shall ttletl etppraise ilie }oss,.stttting separately tltr actual cash valite at tlte tit7tc of loss and
      tllc arllnuru oi' ios:,.,2nd itliliny to agrcc shall submit'titcirdiffcrcnc4s tcl tlle urnpire. An awxrd in
      ~+xritin;. of~n} t1~t~ s1~a11 cicternlic:e Ihe anlount ot'loss. `i'hc lnsuret}'anci thc Cotnpany shtlll eac}t pay
      his or it., chosetl appraiser and shal I hear equall}• the other expenses of tlle apprai:al and utnpire.



 I'hc prrvision C'AvC-1;1.1,:11 IUN/NUNRF.NF.WAI. is replacKd by:

      f'r1 INC'1:1.I.A"l'If )MTJ( )'VR I"N 1=.W A 1.,:

     Tliis I'~, lir~ nt.:~ hL•c.uteclle~l..r1 anv titnr at Ehe request oi ihe In;ured. in ++~hich c,~s_ thc~t'+lmhctsl~
             ulxln 5ul'1'Cllilcr t~t Illis I'lllic+'. I'CI llctd tlx erccss of palid pretnitun titxl~'c thc caticullar~ .hnrt
     ratr,,, lilr tllc ;Nh;rtcl tintc. This 1'oltc+ mav lic czmc4llccl at an} tinlc hv tllc Cur,rlxrn} Ilk, uiviti~~ tv
     tllc hlwioil nul I s than 4-7 tl,t•r: +tiritttt: 11UtlCC ol cilncell111o11 \\'!tlt thc excess ol h.li(i }arrttliarl:
     a€?clv~r th_ ('clntlrtm''; nturmill cztntetl prtinliunl tilr the expirecl litne.
     N't+licr «1'c;tncellation .Shall statt the t7ctual reason.

     Flol+ocr, thts 1'oltcy mav hr cancclled bv thc Company ifthc Itlsurcci fails to rctllit. +0hctt drtr, tlie
     raymvnt nl' rromitttll filr rllis l'ctlicv. by Qivin.~', tile lnsttred rlot less tlt7n 1(l d:ax-s ►+•ritwn nuticc elf
     rancell:lt:ot:- I_ikr nclticc nlust alst: ile so dclivereri tlr mailed tn eacli innr-~Tl~cc. plctl`~ec. cirather
     per-sun shc~++•n h+ thi:, Pc~tic+~ to ha+e an inlerest in acl~' kltit•h              cl
                                                                          s +tcJt Illati~_cca,u'  theret:nder.
      I'hr C+lntl7anti I ++iil ha+'e to t'ene++ tltiti fRllicv ttuless: ~



r11c,.;(t(,,1                                            P,tLc 8 ur I I                                                Ata. 't)IG
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 218 of 439
                                           •                                                                    ®

      (a)      I17c C' l}infl;.l11N LtVL'--, .11 1C;isl 4 5 I.I.Ti,' ti~l'lllCn I'i{It:CC tha•l It },r(7t1osL'S 10 retI1SC't(1 rClli,W tliC
            cCflltl'aCt tlptlll itl C\I)IlYlttllil SIQtC. inl'llldllll; thertln taZ ilCtllill reilSon tor tlte i'efUSal: Or


      (b) Ar least 30            l,r-ior tn the c:%~hir<llirnl d<tte cli tllis pttlicy. the Compan4 cunlnlltnira(es its
          ti'`illinune-,s to 1'cncti~ in               lt) tllc llamed lnsured incltlJinp theheiri a sfalznteltt ot ttl{
          arrtuullt Ui' IIIw Ilrcnlic1111 clr Isc+l-tiurl thcreol' rvy>.nred tu IIc ptlid by tllr Insuted to rcncw this
          hcllicy" but the IllsurCJ (ail5 tu                       ~tihwn duc his or ncr ohligarion in conneetion W'ith the
            paynnnt_ or
      (c) F.qlliv;ilent cowNr;lLle h;ls Itiecrl hrt>Lllrrs! M tilc Irl.;ure(I prior to the expirati(ln oft}tc policy period;
            or


      (d) The contl-acl is r\ iJenced b~ ti %+•ritien binder corllainin n; a cicai-ly stated cxpiration date
            wliicll has Cxpircd IICcolC111N' tr) Its tCrlll`,.

     Any Cotrtpan) faiiing to inclticic in the natic.: reqirirrd the amount nfan;• increased premium
     restlltinn frorr a ch;lnac of ratcN anki iln cxpl;lnation nf any change in the contract prclyisions shall
     renew 1he psllicy i f sc1 rcduired, accar,lims to Ille rites and contracl provisions applicable to the
     expiring pclticy prcrvideJ thul rerre\xul k,a~cJ on the rates and contraet provisions applic2 ble lo the
     ehpirirlg Ix,licL sflall nvt plc4clli llw C:ornpanr I'rcurn makulu, chan4es in the rates and/or eontr;lct
     provision5 of this 1'nlicv clncc+          tht tzrm clt' its renewal after at least 20 days' advance notice of
     such chan6c has hcen givcn til I}lc (rle+u-ecl



The provision INSf'LC'1'ION5 iti r,epl;lcrd h\ .

     - I'hc Company. at all rcasonablc tinlcs. t% ill he perrnitted, htrl >rill not have the dtlty, to inslzect
     insurcd propt:ny. 'I-hc C'omp;im cloes not :Iddre~5 lire. s;lfen' or 11e11t11 issues.

     The Compam 's:

            A. right tr., rlinkc inslocctions.

            f3_ InakinLt nf iltsrecti(lns: ctr

            C. prcrviJinL! reculrinrerlchrlicmN c}r <1Ihcr inl,6rlllaliK>ll in uonnrction ►sith am irispcctiolls

            trill not crmNtitttti ,ln wtucnal.inc. nn 'o,h;llf nl or icli tlte ben.lit nf the Insurerl or cllaers. I'lic
            C'omham' t.i•1 hmc nu 1i;11, i1i1, toti•L lntinrccl rtr rntN olhcr r4rr;ctn hecansct          intipe.aicln rn•
            failltrr tcl intilect,

            !'car .lurisdi:tionul iila,cl,_lic?n.- t•1,:       , cu llnlis:icxl~:Li                             null exCntltt
            bnilcrs on,l nr,1irc(I hrr.~+ln• ~ r~-cl. a; Il)'IlClr C(TllStr'IICI 1i111, intil;lllatictn. c+snclitirrn ;+nd
            OrCriitl(ln. IIl Cc1111pliarll'c tti Ita Ill: 1,ti11C `                                       zIICh :ICIII'it\'.


            Wllerl thr t'c?nlqrlrl\ iti nllt ItrrN iJrri--- Iulud :Ctr111171 'I1tiI,Cci1[lllti. If1c O\11h`rl Utkrator h;lti thr
            rc5ponsibilitk tn o>;llre tllslt

            A. thcsC in.p, cction, arc hcrtinrnwd ,l, rvcltrircJ: anJ

            B.     I'L'llll{1'l'll IIIrItil11CI{itr411 t)I1C1';ltln L c elyilic;itr, ;1rC Ctlr'1'erlt I4)r'thCrr' 1ll'CSStIiC C~11r117r11C111



FN1C; ≥+lfi1                                                          Pc.pe'1ul"1 I                                                             %[at 2016
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 219 of 439




     "I'he provi}ions pertaining to mort~z~,ees coniained in the i.FNE7FRti i t)SS P.~YL-L ANu
     MO12TC;At10E IILTCRCSTS AND OI3L.IG1ITIONS are anielided as follnv~s-

     Ifiotis licreunder is mnde pa}1blc. in whole or in part. to a desiknaird tttur-tga~~ee n«L riarntcd
     Iterein as tltc Insurcit, such interest in tliis I'oiicy niav Lxt eancclled bt L,1i%'inU, tcr Nuth rtiurtL"wec
     -l5 da%s' %vritten notire ofcancellation { 1{} days for nonLtsryment ot'llremitn:1),

     Iftlre ln~tn'ed iaifs to render proof'oi'loys. suclt tnatrlgagce. up0n nc►tice,,hall r•Gncler procyf'ot- Ios,: in
     tltr Il7r'lYt I1L`r'Cti1 spccificd withirt GO da~s therral'ter ancl shall he subjert to tl}e provision; hcrcon
     relatin~ taappraiszl and tirtic of payrncntand ot'btingingsuit. ff[hc t'ttntP:trti~ SIrali claim tliat no
     liahilitl exiated a.5 tc tlte mnr-rgngor or nw'ner,, it shttll, to thc cxtGnt af pa~vmcttt of the loss amauni
     to the mortpgee. he subrogated to a11 the mongagee's riglits of recn~cry, but .~ ithuut irnpairir]L thC
     m0r1p~!ee's ril;ld to sue, ar it may pav offthe mortgagee debt and recltrirz <a» assignment tliereof
     tu.cf o!'il te inurtbuge. Other provisions relating to the interests and nbligations of such mrn-tgage
     mav Y►c ndded Itercto bv agrc;emettt in writing.




The provisictin OT1 If;R 1V5l1RAi~JCI' is replaced by:

     O-I'1-11:R INSL'RANCL'•

     -117e C'ornpany shall not bz littble for agrcatcr proportlon of an}- los5 tltan the NmoLnt ltcrebv in5urccl
     shal I bear tQ thc whole insurance covering the propertv aSainst tne peri I involvrd. whethcr
     culiectihlt~ or not.




fA1C, if)t+l                                          P3loC 10 of I I                                           Ma) _'.UI(i
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 220 of 439




 'I'lic follottii13~~ ilan[rxsllsll oI..f F:RJ7i)ft1SM l:l`lU(.yltSk;MEyT:

      '1'his :1cJdilicmal i'eyvura,~c dues rnx in any evcni cr>ver loss oi- clanrage ditcetiv or indirectl}• caused
      f1\- al resuf[in [JUDm am' L>'f- thC fitllOWit1g. rerardiess o!'artv otYtcr calrse o'rerent. u'iietherttr rtot
      insT+red uriclet [Ili~ I'OlicN r0nlrihu(ill" cuncurrently ot' in anv otller sequence lo tlie lass:

      f -) th,tt in%       tht: ti,c. rrlc,►ae or eselpe ctfn+tclear [naterials, or that dit'cctly or indirectly ve5tiltti
           irl nuclear rcacliuu or t'<jt.iiatron or radioactive coniamindlian or that iitvolves tfte discharkTe.
           etiPliz•;iun ur usc ot am nucienr (levice, wLapon or tnsterial cmpfo}•ing or invcllvine nrlclear
           Is,irnl.          o[ rn.lii>'<.ctive tiorce. whetlter in time of perlcc or wal- and regardless of whct
              clTrnttlils the act: Ur


     2) tl>Iat is carrird oul h',' me.ulis nFt[lr clispe:rsaf or application of ilathcygenie or poisu(luus
        hinlogical ur ,.:hetni;,a rllalcrials: or

     3) in wlliclr paihn~~ CniC t1r r(?i5R11oiIS f1i(llngiciil Or ChCTniCal m2ltCri8I5 flrE 1'B1e2Scd, end it appcars
        tltttt o[>!e p[trpnse nf tlie lerrt,rism w-as lo relertse such ntalcrials; or

     4} titat invnlve; ;icliky[ [ tttkell to prcvenl, tiefenti againEt, resironcl tu or retaliatc aKaiitst
           terrarism (ir suspectecl lerrorism.

is repl.tced by:

     `I'iiis Additirntal Coveruee escltnJcs luss orda[nagc etlused h7• any ofihe followiug cxch[dcd t;vcnts.
     1,oss ttr dantamwill bc run.icfcrcd to liave Ueen catised by an excluded event ifthc occltrrence of
     tlial eve3it:

     I,    l.Ulrl'.Ct 11' 11r111 tinlL'h   resl_rlts in los-~- or clantage; or

     ii.   lnitiates a scclucnrc trfcvcr1l:; tlit7t results in Icrss or damage, regardlcsb uf thc natare of any
           ir[tcrtnecliate or t:nal evcnt i:i tliat sequence.

              l) lhfn involvz~ tlie usc_ release or esc,tpe ol'nuclear moterials, orthat directly or indircctly
                 rewltti in nuclest reaction ot- rr[airation or r7dioactive conlarnination or lha; il7vcrlves [he
                 c!i<<]harye. exj)lc;,inn ti[' ti:,t l!1 ilrtv ISLIC1Cr7f' devrCe. IYe31'ron or tiltiterliil eill7lhv]lit` or
                 irnok in,-, nuc ie[lr tiss[on.        tilsion. or radioaciive force. Nvhet}ter in titnc of Peace or war
                 anci re,L[RlfrII, cIi't~hc, cc,rrlTnits       Ilic -lcl: or

                  111.[r Iti i[II'riocl t1l[i h~,         ofthe ckitipersai or applicatioii oi- pattho,,L',elllc ill' puiyon[}ll~,
                  hic>io-"ical or ~llcn~:~~tl [ttatcri;tl.: c}r

           i;     ill tl~llCll I~Sltlll~_4' llt' l~l'hell~0t':f'-115 h[tTI41CtCiti orcaenitc:ll Illiltcl'titl5 a!'4 I'eleitw(1. rinll rt
                 .11, lnars th<[t <me Iturptve of th; lerrorisin .\aa [c1 i-cicasc si[ch [nazcrials: or

           41 lllill !n{ tl ltic, avtion taken lu prrvent. def'cnd against. respond to o-r relatiate auciittisl
                  lE',rr-Ot-iSm ur SUSpCCtCCltirl•ori&ln.



 Wilh respeci to am in,ti of nr cl.tlutrvc to rcal pioperlv. actuo-tl cash ti"s3luc ittclttdcti lrrtsl,cr ilctlucti<,n lor
 dehreci.uinn.




FAI(i.i0(il                                                       I'il'-t 1 1 of' I1                                                   Mct% ,',{)[G
                    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 221 of 439
                                            •                                                          •




                                                                                                                                    ~
Exclusion of Loss ltesultin g frpm Ccrtificd
                                                                                                                             ZUR1CH
Acts of Terrorism with Exceptions and Sub--Limits
  Irr,yrrreA Name                      Policq Nrnnber                        E"ectve Da:e                         Enc!crsement tiurnaer           7
I Kerrrper I loldrngs, LLC             ERP-0851426•01                      I o7l.71=1B                            D'1

                             TH1S ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifles your insurance,


     Property Insurance Policy


     The following exctusion and Itmitations apply to alt loss or damage under all coverage(s) of the policy and for all locations
     (whether or not tdentified in this endorsement).
     A. Terrorism Exclusion
           We will not pay for loss or damage caused directly or indirectly by a"certified act oi terrorism", including actiort in hin-
           dering or defendfng against an actual or expected "certified act of terrorism". Such loss or damage is excluded regard-
           less of any other cause or event that contriCutes coneurrentiy or in any sequence to the loss.
     S. Exceptions to the Terrorism Exclusion

          1.    Fire Fellowing Exception. If the "certified act of terrorisrn' resuits in frre, we wiil pay for the direct physical ioss or
                darrtage to Covered Property caused by that frre This exception does not appiy to any other loss or damage in-
                cfuding but not limited to business income, extra expense. any additional coverage and any coverage extension.
                Regardless of the method of valuation Qtherwise stated for the property, w+e wiil value the property subject to this
                exception at actual cash value.

           2.   5cheduled Locations Exception. If locations are Identified irt the Schedule of Locations of this endorsement, the
                Terrorlsm Exclusion does not apply to loss or damage at those Iocations.
     C. Sub-Limits of lnsurance Applicable to Terrorism
          These sub-lirrlits apply to all loss or darnage resulting from a"certifed act of terrorism" to which the Terrorisrn Exclu-
          sion does not apply for any reason, whether by application of an exception or ot11e►wise, and for which the policy pro-
          vides covrtragp Our tntal payment(s) for loss or darnagP r.auspd rlirpctly or indirectiy by a`certifled act of terrorism",
          regardiess of any other cause ot event tha: contributes concurrPntly or rn any sequence lo the "certified act of terror-
          isnl". stiall not exceed the lesser of the appticabte limit(s), irlcluding sub• Irrnits, stated in the policy or:

          1. For the total arriount of all ioss or darnage at a location identified ir1 the Schedufe of Locations of this endorsement,
             the applicable scheduled sub-Ilmit stated in this endorsement far that locatron
          Z. For direct physical loss or darnage to burlding and personal properly at all other locatlons, the appiicable Sub-Limit
             for AII Other Locations stated in thls endorsement.

          3. For the totat amount of all loss or datttage In any one policy year under all coverage(s) regardiess of the number of
                localrons rnvoived or nurnber of 'certified acts of terrorism            the Anrtual Aggregate Limd staied in this endorse-
                ment




                                                                                                                               u-ciu•ra5-C c:vu 171/15l
                                                        copyrrghl (,)2015 Zur.ct" Amencan Insurance Comparly                              Page 1 or 3
                                      rnclude5 copynyhtr.d malenal of Irsuranc.e 5ervrce5 Office Inc wrlh Its perrTussron
                                     •
             Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 222 of 439




        Schedu;e of Locations
                                                                                               .7
        Location                                           Sub-Limit per "certified act of terrorism"

        1. NC F'                                           $    NCP
        2.                                                 $

        4                                                  $
        S.                                                 $

   Sub-Limit for AII Other Locations: $ 2.500000 in the aggregate per "certified act of terrorism".



   Annual Aggregate Limit: $ 2-500.000 regardless of Ihe riumber of "certifed acts of terrorism".

D. Deductibles

   We will not pay for any otherwise covered loss or damage subject to the sub-limits of th}s endorsement until the
   amount of tnat loss or damage exceeds the applicable deductible(s) stated in this endorsement. We will then pay the
   amount of that ioss or damage in excess of the deductible(s) up to the applicabie sub-limit of insurance. The deducti-
   ble 3mounts are,

   7.   For loss or damage at Iocations identifred in the Schedule ai Locat+ons of th(s endorsement,
        per location for each "certified act of lerrorism".

   2. For ail other locations S                                per Iocation and for each "certified act of terrorism°.

        If no arnount appears in the applicable line, the poiicy deductible(s) appty
E. Definition
   "Gertified act o€ terrorism-" means an act that is certified by the Secretary of the Treasury, in accordance with the provi-
   sions of the Federa! Terrorism Risk I'nsurance Act ("TRIA'), to be an act of terrorism. The Terrorism Risk insurance
   Acl provides that the Secretary of Treasury shall certify an act of terrorism:
   1    To be an act of terrorism;
   2. Tv be a violent act or an act that is dartgerous to human liFe, properly or infraetructure;
   3-   To have resuiled in damage within the United States, or otitsldra of the United States in the case of ari air carrier
        (as defir.ed in section 40102 of Titie 49, United Statas Code) or a United States flag vessel {or a vessef based
        principally in ttie United States, on which United States incorne tax is paid and whose insurance coverage is sub-
        ject to requiation in the United States), or the premises of a llnited States mission; and
   4    To havc beEn committM by an individual or individuais as part of an effort to coerce the civilian population of the
        United Slates or to infiuence the policy or affect the conduct of the llnited States Governmenl by coercion.
   No acl rnay be certified as an act of terrorism if the act is committed as part ot the course of a war declared by Con-
   gress (except for workers corrapensation) or if losses resulting from the act, in the aggregate for insurance subject to
   1 RIA, do npt exceed S5-OdQ,000_
F. Application of Ottier Exclusions
   The terms and Irmitations of a terrorisrn exciusion or any other exclusion, or the inapplicability or omission of a terror-
   ism exclusion or any other exc9usion, do not serve to create coverage which woutd otherw(se be excluded, limited or
   reslricted under this policy.




                                                                                                                   u-Gu-Gf55-C (:W (C11l15)
                                             Copyright -.-k 2015 Zurich Amerlcan msurance Gwnoany                            Page 2 o1 3
                             Includes copyrighted rnaterial of Insurance Servwoas Cltice mc vnth itS perm:ssion.
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 223 of 439



G. Cap on Losses From Certifiea Acts of Terrorism
   If aggregate insured Eosses attrlbutabie to one or more "certlfred acts of terrorisrn" exceed Sf 00 bdlion in a calendar
   year (January 1 through December 31) and we Itave rnet our insurer deduCtible under the Terrorism Risk Insurance
   Act, we shall not be liable for the payment of any portion of the amount rof such losses that exceeds $100 billion, and in
   such case insured losses up to that amount are subject to pro rata allocation in accordance witF1 procedures estab-
   Ilshed by the Secretary of Treasury-


   AII other terms and conditions nF this policyremain unchanged




                                                                                                                         U-GU-6B5•c cW (01115)
                                             Copyrighl 'r` 2015 Zunch Arnerican Insurancce Company                                f'agP 3 nf 3
                            +rrcrudes capyrighted malertal of Insurance 5ervioes 4ffice. Inc.. with its perrtriesiori.
                            •
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 224 of 439
                                                                             •
NMA 2914 - ELECTRONIC DATA ENDORSEMENT A



1. Electronic data Exclusion

Notwithstanding any provision to the contrary within the Pelicy or any endorsement thereto, it is
understood and agreed as Follows:-

a) This Policy does not insure, loss, damage, destruction, distortion, erasure, corruption or aiteration of
FLI•CTRONIC DATA from any cause whatsoever (including but not limited to COMPUTER VIRUS) or loss of
use, reduc.#ion in functionaiity, cost, expensP of whatsoever nature resuiting therefrom, regardless of any
ather cause or event contributing concurrently or in any other sequente to the loss.

ELECTRONIC DATA rneans facts, concepts and inforrnation converted to a forrn useable for
coinmunicartions, interpretativn or processing by e(ectronic and eiectrorrrechanical data processing or
efectronically controlied equipment and includes programmes, software, and other coded instructions
forthe processing and rnanipuiation of data orthe direction and manipuiation of sueh equiprnent.

COMPUTER VIRliS means a set Qf corrupting, harmful or otherwise unauthorized instructions or code
fnciuding a set of mallciously introduced unauthorized instructions or code, prograrnmatic or otherwise,
that propagate thernsehres through a computer system or neturork of whatsoever nature. CCIMPUTER
VIRlJS includes but is not limited to Trojan Horses, worms and time or (ogic bombs.

b) However, in the event tftat a peril listed below results from any of the matters described in paragraph
a) above, this Poiicy, subject to all its terms, condilions and exclusions will cover physical damage
ar.r.urring during the Palicy period to property insured by this Palicy directly caused by such listed peril.

Listed Perils:

          I'ire

    -     Explosion

2. Eiectronic Data Processing Media Va[uation

Notwithstanding any provision to the contrary withirt the Policy or any endorsement thereto, it is
u nderstood and agrPed as follows:

5houid eiectron:c data processing rnedia insured by this Policy suffer physical loss or damai;e irisured by
this Policy, then thz basis of valuation shali be the cost to repalr, replace or restore such media to the
condition that existed immediately prior to such ioss flr damage, including the cosl of reproducing any
ELECTRONIC DA I A contained thereon, providing such r.tedia is repaired, replaced or restored. 5uch cost
of reproduction shall include all reasonabie and necessary amounts, not to exceed any one loss, incurred
by the 1lssured in recreating, gathering and assembling such EtECTROriiIC OAX,4, tf the media ;s not
repaired, replaced or restored the basis oFvaivation shall be the cost of the biank rnedia. Nowever this
Policy does not insure any amount pertaining to the vaiur ot such ELECTRONIC flATA to the Assured or
any other party, even if such ELECTRONIC DATA cannot be recreated, gathered or assembled.
         Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 225 of 439
                                   ®                                                               •
Policy Changes Endorsemciit
                                                                                                                                 0
                                                                                                                            ZURICH

7nsurecs Nunta                                                              Irulrc~ .Nwaflm                F17ec4.e 1}dfe    I_rxlurument Nunilxr

Kemlicr HoldinSs- LLC                                                           I:RP-08S1-i^_{,.01          07,31/2U19                04


                                                        hD •.J+FNGE rtJ "-RCh11tll.1

                 7,1791nt}tl                            TP:f7J4.S~IPRC'1:VU.;ifJGi~
                                               l~l l


                   TfI1S EiVllOR5ENIFyT C'IiANGES THE PU1.1[:1"_ PI,EASE RUAD I'r C'AREFUl,1.Y.

This,endorsement modifics 'tnsurarlce rrovidcd under vour policy 1s indicated below. 1'he modification(s) may result in a chanre in
Iltc premiunt as indicated above.

                                                        '1'ype(s) orClr>ange(s)
      Nxme of Insured                                                      [,  4failirlt, Address of Insured
      Pulicv Numbcr                                                            Cotn anv
      f:ffective%f:xpiratiun []ate                                             I.egal Statua of InsurcdiBusiness of Insured
      Paymcnt Plan                                               _         ~J~ Preniilnn netermination _
      Additional lnteresteci Partics                                       Ix  Cuvernge Forms and k.ndorscmcnts
      LimJts'F.•c ~osures                     J                                Deductibles
      Covcred Propem_ /l.ocation Descri}ltiuu                                  Classification/Class Codes             _
      Rates                                                                    I'ndcrlving Insurance

                                                              (:NA1'GF..(Sl

It is hereb,y understood wnd ,tgreed upon thal zfi'ective 07/31/2019. ti►e fulluwinl; rdmendments Are mAde to the Pulicy
Declarmiuns wnder Section 11, 1.IM1lITS OF L,IAl3lf,IT4':


                                                           130 day poriod but nut to rxceed a
     AlITC7ti1ATiC COVk;;RACiF
                                                           l'SI111}0,!)(10,U00 limit. per loctttion

                                                   —                                          --     - -                     I
    C1.A1MS 1'RFP;IR,ITION ('O51 S                         l Itil)I.U(ill.Ot)l} plt:a 50".•oofihc amouni
                                                           rerovernblQ uridrr ihis cwrcraoe in excess nf'
                                                           l:SIl l Ot1.t)i)0                   ~



.111 uther terms, contlitions vnd limitaliur, of this Polic}' reln:rin Irnrtraaged.




                                                                                                                            E:DGE 303•A (OE3 I G)
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 226 of 439
              •                                ®




             EXHIBIT C
                          •
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 227 of 439



                             NuT10E 7O F}OL aCYHOLDERS
                                                                              ~

                                               FRAUD NOTICE


    Alabama           Any person who knowingly presents a false or frauduient claim for payment of a loss or
                      benefit or who knowingly presents false informalion in an application for insurance is
                      guilty of a crime and rnay be subject to restitution fines or confinement in prison, or any
                      combination thereof.
    Arkansas          Any person who knowingly presents a false or fraudulent claim fbr payment of a loss or
                      benefit or knowingly presents false information in an application for insurance is guilty of
                      a crime and may be subject to fines and confinement in prison.
    Colorado          It is unlawful to knowingiy provide false, incomplete, or misleading facts or
                      information to an insurance company for the purpose of defrauding or attempting
                      to defraud the company. Penalties may include imprisonment, fines, denial of
                      insurance, and civil damages. Any insurance company or agent of an insurance
                      company who knowingly provides false, incornplete, or misieading facts or
                      information to a poiicyhoider or ciaimant for the purpose of defrauding or
                      attempting to defraud the poiicyhoider or claimamt yvith regard to a settlement or
                      award'payable from insurance proceeds shall be reported to the Goforado Division
                      of Insurance within the De artment of Regulatory A enci®s.
    District of       WARiVING: It is a crime to provide false or misleading information to an insurer for the
    Columbia          purpose of defrauding the insurer orany other person. Penalties include imprisonment
                      and/or fines. In addition, an insurer may deny insurance benefits if false information
                      materially related to a claim was rovided by the applicant,
    Ftorida           Any person who knowingty and with intent to injure, defraud, or deceive any insurer files
                      a statement of claim or an applicalion conlaining any false. incomplete, or misleading
                      information is guiity of a felony of the third degree.
    Kansas            A"fraudulent insurance.act" means an act committed by any person who, knowingly and
                      with intent to defraud, presents, causes to be presented or prepares with knowledge or
                      belief that it will be presented to or'by an insurer, purported insurer, broker or any agent,
                      thereof, any wriften, electronic, electronic impulse, facsimile, magnetic, oral, or
                      tefephonic communication pr statement as part of, or in support of, an.application for the
                      issuance of, or lhe rating of an insurance policy for personal or commercial insurance, or
                      a claim for payment or other benefit pursuant to an insurance policy for commerc►al or
                      personal irosurance wh;ch such person knows to aontain materially false information
                      concerning any fact material thereto; or conceals, for ttie purpose of misleading,
                      information concerning any fact material thereto.
    Kentucky          Any person who knowingly and with intent to defraud any insurance company or other
                      person files an application for insurance conlaining any materially false information or
                      conceals, forthe purpose of misleading, information conceming any fact material thereto
                      commits a fraudulent insuranr,e act, which is a crime_
    Louisiana         Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                      benefit.or knowingly presents false inforrmation in an application for insurance is guilty of
                      a crime and may be subject to fines and confinement in prison.
    Maine             li is a crime to knowingly provide false, incomplete or misleading information to an
                      insurance company for the purpose of defrauding th-e company. Penalties may include
                      imprisonment, fines, or denial of insurance benefits,
    Maryland          Any person who knowingly or willfully presents a false or fraudulent claim for payment of
                      a loss or benefit or who knowingly or willfully presents false information in an application
                  _   for insurance is guilty of a crime and may be sublect to fines and confinement in Prison.
    New ,lersey       Any person who includes any false or misleading information on an application for an
        _          J_insurance policy ls sub ect to cflrrtiinal and clvi4 penalties.




PN CW 01 0719                                                                                          Page 1 of 3
                              r, 2419 X L. Amefica, Inc. AII Rights Reserved.
                                   May nat be copied without permission.
                         ®
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 228 of 439
                                                                         •
                         NO ii ! C   -
                                     1   `f"O P L*;'t,..!C Y1-! 0LDERS

    New Mexico     ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR FRAUDULENT CLAIM
                   FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY PRESENTS FALSE
                   INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIMEAND
                   MAY BE SUBJECT TO CIVIL FINES AND CRIMINAL PENALTIES.
    New York       General: AII applications for commercial insurance, other than automobile
                   insurance: Any person who knowingfy and with intent to defraud any insurance
                   company or other person files an application for insurance or staternent of claim
                   containing any materially false information, or conceals for the purpose of, misleading,
                   information concerning any fact material thereto, commits a fraudulent insurance act,
                   which is a crime, and shall a{so be-subject to a civil penalty not to exceed five thousand
                   dollars and the stated value of lhe claim for each such violation.

                   AII applications for automobiie insurance and all ctaim fotms: Any person who
                   knowingly makes,or knowingly assists, abets, solicits or conspires with another to make
                   a false report of'the theft, destruction, damage or conversion of any motor vehicle to a
                   law enforcement agency, the department of motor vehicles or an insurance company,
                   commits a fraudulent insurance act, which is a crime, and shall also be subject to a civit
                   penalty not to exceed five thousand dollars and the value of the subject motor vehicle or
                   stated claim for each violation.

                   Fire: Any person who knowingly and with intent to defraud any insurance cornpany or
                   other person files an application for insurance containing any false information, or
                   conceals for the purpose of misfeading, information concerning any fact material thereto,
                   commits a fraudulent insurance act, which is a crime.

                   The proposed insured affirms that the foregoing information is lrue and agrees that these
                   applications shall constitute a part of any policy issued whether attached or not and that
                   any willful conceaiment or misrepresentation of a material fact or circumstances shall be
                     rounds to rescind the insurance policy.
    Ohio           Any person who, with intent to defraud or knowing that he is facilitating a fraud,against
                   an insurer, submits an application or files a claim containing a fafse or deceptive
                   statement is guilty of insurance fraud.
    Oklahoma       WARNING: Any person who'knowingly, and with intent to injure, defraud or deceive any
                   insurer, makes any ctaim for the proceeds of an insurance policy containing any false,
                   incomplete or misleading information is guiity of a felony.

                   WARNING: AII Workers Compensation Insurance:
                   Any person or entity who makes any rnaterial false statement or representation, who,
                   willfully and knowingly omits or conceals any material information, or who employs any
                   device, scheme, or artifice; or who aids and abets any person for the purpose of:
                   1, obtaining any benefit or payment,
                   2. increasing any claim for benefit or payment, or
                   3. obtaining workers' compensation coverage under this act, shall be guilty ofa felony
                          unishabte pursuant to Section 1663 of Title 21 of the Oklahoma Statutes.
    Pennsylvania   Any person who knowingly and with intent to defraud any insurance company or other
                   person files an apptication.for insurance or statement of claim containing any materially
                   false information or conceals for the purpose of misieading, information concerning any
                   fact material thereto commits a fraudulenl insurance act, which is a crime, and subjects
                   such person to criminal and civi! penalties.

                   Automobile Insurance: Any person who knowingly and with intent to injure or defraud
                   any msurer files an application or claim containing any false, incomplete or misleading
                   inforrnation shall, upon conviction, be subject to imprisonment for up to seven years and
                   the payment of a fine of up to $15,000,


PN CW 01 0719                                                                                     Page 2 of 3
                           O 20'19 X.L. America, Inc. AII Rights Reserved,
                               May not be copied without permission,
                           •
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 229 of 439



                             NGTICE TO POLiCYHOL®L-RS
                                                                                L`
    Puerto Rico        Any person who knowingly and with the intention of defrauding presents faise
                       inforination in! an insurance application, or presents, heips, or causes the
                       presentatlon of a frauduient ciaim for the payment of a loss or any other benefit,
                       or presents more than one ciaim for the same damage or loss, shall incur a felony
                       and, upon conviction, shall be sanctioned for each vioiation by a fiine of not less
                       than five thousand doiiars ($5,000) and not more than ten thQusand dollars
                       ($i0,000), or a fixed term of imprisonment for three (3) years, or both penalties,
                       Shouid aggravating circumstances [be] present, the penalty thus established may
                       be increased to a maximum of five (5) years, if extenuating circumstances are
                        resent, it may be reduced'.to a minimum of two 2 ears_
     Fihode Island     Anyperson who knowingly presents a false or fraudulent claim fof paymenl of a loss or
                       benefit or knowingly presenls false information in an application for insurance is guilty of
                       a crime and may be sub'ect lo fines and confinement in prison.
    Tennessee          It is a crime to knowingly provide false, incomplete or rnisleading infomnation to an
                       insurance company for the purpose of defrauding the cornpany. Penalties include
                       imprisonment, fines and denial of insurance benefits_

                       Workers' Compensation; It is a crime to knowingly provide false, incomplete or
                       misleading information to any party to a workers' compensation transaction for the
                       purpose of cornmitting fraud. Penalties include imprisonment, fines and denial of
                       insurance benefits.
    Utah               Vlrorkers' Compensation: Any person who knowingly presents false or fraudulent
                       underwriling inforrnation, files or causes to be fiied a false or fraudulent claim for disabiiity
                       compensation or medical benefits, or submits a false or fraudulent report or billing for
                       he2lth care fees or other professional services is guilty of a crime and may be subject to
                       fines and confimement in stat~rison.
    Virginia           lt is a crime to knowingly provide false, incomplete or mi$leading inforrnation to an
                       insurance company for the purpose of d®frauding the company_ Penalties include
                       im risonment, fines and denial of insurance benefits.
    Washington         It is a crime to knowingly provide false, incomplete or misleading information to an
                       insurance company for the purpose of defrauding the eompany. penalties inciude:
                       im risonment, fines and denial of insurance benefits.
    1Nest Virginia     Any person unco'knowingly presents a false or frauduient ciaim for payment of a loss or
                       benefit or knowingfy presents false information in an application for insurance is guiity of
                       a crime and may be sttbject to fines and confinement in prison. _
    AII Other States   Any person whp knowingly and willfully presents false information in an application for
                       insurance may be guilty of insurance fraud and subject to fines and confinement in
                       prison. (In Oregon, the aforementioned actions rnay constitute a frauduleni insurance
                       act which may be a crime and may sub'ect the person to enalt9es).




P.N CW 01 0719                                                                                              Page 3 of 3
                               J 2019 X L. America, Inc AII Rights Reserved.
                                    RJ1ay not be copied withput permission.
                            •
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 230 of 439



                                 NOTIC'E1 TO POL!CYHOLDERS
                                                                                ~


                                                   PRIVACY Pdt.ICY

The A?{A ?CL insurance group (the "Cornpanies'), believes personal information that we collect about our customers,
potential customers, and proposed insureds (referred to collectively in this Privacy Palicy as "customers°) must bo
treated with the higi7est degree of confidenliatity. For this reason and in compliance with the Title V of the Gramm-
Leach-l3liley Act ("GLBA"), we have deveioped a Privacy Policythat applies to all of our companies. For purposes
of our Privacy Policy, the term "personal information" incfudes all information we obtain about a customer and
mmaintain in a personally identifiable way. In order to assure the confidentia►ity of the personai information u+e coltect
and in order to comply with appficabie laws, ali individuals with access to persanal informatiorn about our custorners
are required to fotlow this policy,

Our Privacv Promise

Your privacy and the confidentiallty of your business records are important to us. tnformation and the analysis of
information is essential to the business of insurance and criticai to our ability to provide to you excellent, cost-
effective service and products. We understand that gaining and keeping your trust depends upon the security and
integrity of our records concerning you. Accordingiy, we promise that:

1. We will follow strict standarcds of security and confidentiality to protect any information you share with us or
      information that we receive about you;
2. We will verify and exchange information regarding your credit and financial status only for the purposes of
      undenrvriling, policy administration, or risk management and only with reputabie references and clearinghouse
      services;
3. ' Ulle will not coltect and use information abaut you and your business other than the minimum amount of
      information necessary to advise you about and detiver to you.excellent service and products and to administer
      our business;
4. We will train our employees to handte information about you or your business in a secure and confidential
      manner and only perrnit employees authorized to use such information to have access to such information;
5. We will not disclose information about you or your business to any organization outside the AXA XL insurance
     group of Cornpanies or to third party service providers unless we disclose to you our intent to do so or we are
     required to do so by law;
6. Vile will not disctose medical inforrnation about you, your employees, or any elaimants under any policy of
     insurance, unless you provide us with written authorization to do so, or untess the disclosure is for any specific
     business exception provided in the laiv;
7. We will attempt, with your help, to keep our records regarding you and your business complete and accurate,
     and will advise you how and vuhere lo access your eccount information (unless prohibited by iaw), and will
     advise you how to correct errors or make Lhanges to that information; and
$. We witl audit anci assess our operations, pergonnel and third party service providers te,assure thal your privacy
     is respected.

Collection artd Sources of Information

We collect from a customer or potential customeronty the personal information that is necessary for (a) determining
eligibility for the product or senrice sought by the.customer, (b) administering the product or service obtained, and
(c) advising the custonner about our products and services The information we collect generally comes from the
following sources:
•    Submission — During the submission process, you provide us with information aboul you and your business,
     such as your name, address, phone number, e-mail address, and other lypes of personal identification
     rnformation:
+ Quotes — We colleet information to enable us to determine your eligibility for the particular insurance prucluct
     and to determine the cost of such insurance to you The information we collect will vary with Ihe type of
     insurance you seek;


PN CW 02 0119                                                                                              Page 1 of 3
                                  CW 2019 X.L. America, Inc. AII Rights Reserved.
                                       May not be cop.ed vrithout permiss;on,
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 231 of 439



                                 NOTICE TO POLiCYHOLDER%S'


    Transactions — We will maintain records of all transactions with us, our affiliates, and our third party service
    providers, ihcluding your insurance coverage selections, prerniums, billing, and payment informatiore, cfaims
    history, and other iriformation related to your account;
    Claims — If you obtain insurance from us, we will maintain records reJated to any claims flhat may be made
    under your policies. The investigation of a claim necessarily involves colleciion of a broad range of information
    about many issues, some of which does not directly involve you. We will share with you any facis that we
    collect about your clalm unless we are prohibited by iaw from doing so. The process of clairn investigation,
    evaluation, and setttement alsp invoives, however, the collection of advice, opinions, and comments from many
    people, including attorneys and experts, to aid the claim specialist in determining how best lo handle your claim.
    in arder to protect the legal and transactiQnal confidentiality and privileges associated with such opinions.
    comments and advice, we-wilt not dlsclose this information to you: and
    Credit and Financial Reports — We may receive infermation about you°and your business regarding your credit.
    We use this infofmation to verify information you provide during the submission and quote processes and to
    help underwrite and provide to you the most accurate and cost-effective insurance quote we can provide.

Retention and Correction of P_ersonal Infonnation

We retain personai information only as iong as required by our business practices and appiicable law. If we become
aware that an itertt of personal information may.be materially inaccurate, we will mal{e reasonable effort to re-verify
Its accuracy and correct any error as appropriate.

Stora4e of Personat Infarritation

We have in place safeguards to protect data and paper files containing personal information.

SharingJt7isciosina of Personal Information

We maintain procedures to assure that we do not share personal information with an unaffiliated third party for
marketing purposes unless suc.h sharing 'is permitted by law. Personal information may be disclosed to an
unaHiliated third party for necessary seevicing of the product or service ar for other nonna► business transactions
as..permitted by law.

We do no,t disclose personal inforrnation to an unaffiliated third party for servicing purposes or joint marketing
purposes unless a contract containing a confidentiality/non-fisclosure provision has been signed by us and the
third party_ Unless a consumer consents, we. do not disclose "consumer credit report" type information obtained
from an application or a credit report regarding a customer nrho applies for a financial product to any unaffilialed
third party for the purpose of serving as a' factor in establishing a consumer's eligibility for credit, insurance or
employment. "Consurrier credit report type inforrnation" means such things as-net worth, credit worthiness, lifestyle
information (piloting, skydiving, etc.) soivency, etc. We also do not disclose to any uneffiliated third party a policy
or account number for use in marfceting. We may-share with our affiliated companies information that relates to
our experience and transactions with the customer_

Policy for Personal Information Relating to Nonpublic Personal Health Information

We do not disciose nonpublic personal health information about a customer unless an authorization is obtained
fram the customer whose nonpubtic personal infoimation is sought to be disclosed. However, an authonzation
shall not be prohibited, restricted or required for the disclosure of certain insurante functions, including, but not
limited to. claims administration, claims adl`ustment and management, detection, investigation or reporting of actual
or potential fraud, misrepresentation or criminal activity, underwriting, policy placement or issuance, loss control
andror auditing.




PN CW 02 0119                                                                                            Page 2 of 3
                                    C0 ZO'19 X.L America, Inc. AEI Rights. Reserved-
                                        May not be copied wilhout permission
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 232 of 439
                            •                                                ®
                                  NO 'FICE TO r'ULICYMOLDERS


Access to Your Inforrnatiayi

Our ernployees, empioyees of our aifiliated companies, and third party service providers will have access to
information we collect about you and your business as is necessary to effect transacticns with you. We may also
disclose information about you to the follQwing categories of person or entilies:

.   Your independent insurance agent or broker;
•   an independent claim adjuster or investigator, or an attorney or expert involved in the ctaim;
.   Persons or organizations that conduct scientific studi®s, including actuaries and accountants;
®   An insurance support organizalion;
•   Anolher insurer if to prevent fraud or to properly underwrite a risk;
.   A. slate insurance department or other governmental agency, if required by federal, state or local 9aws; or
a   Any persons entitied to receive information as ordered by a summons, court order, search warrant, or
    subpoena.

Vioiation of the PrivacY Policv

Any person violating the Pnvacy Policy will be subject to discipline, up to and inciuding termination,




0`or rnore information or to address cluestions regarding this privacy statement, please contact your brokar.




PN CV1! 02 0119                                                                                          Page 3 of 3
                                  © 2019 X.L. America, Inc. AII Rights Reservod.
                                      May not be copied witl7out permission.
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 233 of 439



                            NOTICE TO PC)LICYHOLDLR,:


U.S. TREASURY ®EPARTtViENT'S OFFICE OF FOREIGN ASSETS CON7ROL
                            ("OFAC")

No coverage Is provided by this Policyholder Notice nor can it be construed to replace any pravisions
of your policy. You shoutd read your policy and review your Declarations page for complete
information on the coverages you are provided.

This Policyholder Notice provides information concerning possible impact on your insurance
coverage-due to the impact of U.S. Trade Sanctions', Please read this Policyholder Notice carefully.

In accordance with the U.S. Department of the Treasury's Office of Foreign Assets Control ("OFAC")
regulations, or any other U.S. Trade Sanctions embargoes or export controls applied by any
regulatory body, if it is determined that you or any other insured, or any person or entity claiming the
benefits of this insurance has violated U.S. sanctions, embargoes or export controis law, is a Specially
Designated National and Biocked Person ("SDN"), or is owned or controlled by an SDN, this
insurance will be considereoR a blocked or frozen contract. When an insurance policy is considered to
be such a blocked or frozen contract, neither payments nor premium refunds may be made without
authorization from OFAC or the applicable regulator. Othet limitations on the premiurns and
payments also apply,



'"U_S Trade Sanctions" may be promulgated by Executive Order, act of Congress, regulations from
the U.S. Departments ofState, Treasury, or Commerce, regulations from the State Insurance
Departments, etc.




PN CW 05 0519
           ~J2019 X.L. Arnerica, Inc. Ali rights reserved. May not be copied without permission
            Inciudes copyrighted mateiial of Insurance Services C7ffice, Inc.. with its permissian.
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 234 of 439




                                 rJaTICE T© P®LiC1PHOLDERS

                      PR4PEiRTY CLAIIIAS LOSS NOTIFiCAT1ON


AXA XL has buiit a reputation for resofving property claims efficiently and fairly. To deliver our worid-class service
and respond to our cfients busiriess needs in a timely rnanner, please contact our property claims specialists.


For immediate service in the event of a loss;

        Loss notification can be made as foilows:
                Email napropcasclaimnewnotices(a-).axaxl.corn
                Fax      (866) 740-6067
                Phone (800) 688-1840 (during and after business hours)


We hope you never have to use this information.          In the event you do, however, you can expecl AXA XL
exceptional claims specialists to be ready to respond.




                                                                                                          Page 1 oi 1
                                 G 2019 X L America. Inc. AI{ Rights Reserved.
                                      May not be copied without permission.
                Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 235 of 439
                                            ®                                                           ®

                                                                                                                     ~L Insurance



     COMhJtOM POLICY DECLARATIONS                                                              DATE OF ISSUE- Octoher 24_ 2019
     COMPANY PROVIDING COVERAGE                              REG'ULATORY OFFICE                        UNDERWRITING OFFICE
     XL Irtsurar>tce America,             Iflc.              Qept: RegulBtory                          1U1' Galifornia Street, Suite 1150
                                                             505 Eagleview Blvd., Suite 100            San Francisco, CA 94111
     (hereinafter referred to.as 'the CompBny'}              Exton, PA 19341-0636                      James Jennings
                                                             Telephone:,800-688-1840                   Tefephone~ d15-837-2488

     POLICY NO.: US00085797PR19A                  RENEWAL OF: USOOOB5797PR19A
     POLICY TERM:          FROM : July 31. 2019 T0; Jufy 31, 2020                                   at the time specified in the policy wording

     IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL TERMS.OF 1'HIS POLICY, THE COMPANY
     AGREES TO PROVIDE THE INSURANCE AS STATED lN THIS POLICY TO;
     NAMED INSURED AND MAILING ADDRESS:   Kemper Holdings, LLC
                                                             (refer to poticy for compfeta title)
                                                             575 Bellevuc Squarc
                                                             Bellevue, WA 98004
     PRODUCER AND MAILING ADDRESS:                           Parker, Srnilh 8 Feek
                                                             2233 11Fth Avenue N.E.
IV                                                           Betievue, WA 98004
                                                       -
     This policy. is Issued In "cottisirieration.of the following'9nitial pTemium, inclusiye of any premium sFiown omendorSements whidh
     ar®ia,part-of the poficy at the time, of.issue.
     Commercial Property Coverage                                                                           Premium Totai:     S 353,125.00
           lrrctusive, of Certlried Acts Df Ten'orism Goverage Premiuin:          lncluded
            tnr.tusive of 8rokerage Commission of 0%:                            $ 0.00

     Surcharges                                   ~       5urcharge Total (as detailed in the State Surr,liarges tabte):       $ 0.00
                                                             Total Premium and 5urcharges (payable at rnceptiiin): 1 $ 353,125.00                 i
     THESE DECLARATIDNS TOGETHER WITH THE COVERAGE f-ORM DECLARATIONS, COVERAGE FORM AND
     ENDORSENIENTS, IF ANY, ISSUED TO FORM A PART HEREOF. COMPLETE THE ABOVE NUMBERED POLICY.
     Form s and Endorsement s~made a art of this policy at time of issue:                                                                         I
         Coverage Form Kemper Holdings, LLC - 2019 Property Policy Wording
         Endorsement No. 01: Certified Act(s) of Terrorism Endorsement [HFP-146 (01-!5)]
         Endorsement No. 02: Terrorism Exclusion Endorsement [HFP-144 (01-C8)J
         Endorsement No,.03* Asbestos f=xctusion IPROP 501 (10-15)1
         Endorsement No. 04: Chemrcal, Biological $ Radiolcgical Exposures Exclusion [PROP 502 (10-15)j
         Endorsement No- 05: General Change Endorserr3er,t - High Hazard Zones
         Endorsement No_ 06: General Chan e Endorsement — form revisions

     IN WI't'NESS WHEREOF, the Company has caused this poticy to oe executed and atlested, and rf required by state law, this
     poltcy shall not be vafid unless countersigned by a duly authorizea ropreseritalive of the Company



                     > ~_--__.
                            ~                                                 d- -
            ~..-...--~         ~.---._-~.-.---~-

     Jarnes Jennings,                                  Joseph A. Tocca. Presiden'.              Toni Ann Perkrns SecrPtary
     AVP, Senior Underwriter, North America
     Property


     Form: XLIA Common DR:. (1?_Marrh2019)                                                                                        Page 1 of 2
                          (J 201C k L Amerrca. lnc. Afl Rigtrts Reserued May not be copled w+thout perrnJssioii.
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 236 of 439



COMMON POLICY QECLARATIONS
COUNTEfiSIGNED (if required)
Date:
                                                  Authorized Representative



State Surcharge$
The above shown Surcharges Total is cornprised of.the fotlowing amounts.-
None                                                                                                             $ 0•00
                                                                                           Surcharge Total:      S 0.00



t3isclo9ures related to the Terrorism.Risk Insurance Act (hereinflfter "TPiIA")
Disclosure of Federal Participation In Payment of Terror►sm Loae
The United States Govemment, Depariment of the Treasury, will pay a sharc of terrofism losses insured under :he federal
program_ The federai share equats (see lable betow) of that portion of the amourit of sucti insure(f losses lhat exceeds tiie
Company's applicabte retention. However, if aggregate insured losses attributable to terrorist acts certified under 1'RIA exceed
$100 billion in a calendar year, the T►easury shall not make any payment for any porlron of the amount of such losses that
exceeds $100 billion.

        Calendar Year                         2015               I     foderai share equata                      859'0

        Calendar Year                         2016     ~         ~     federal share equais                      84%

        Calendar Year                         2017                     federal share equais                      a3%
                                                                                                                                   ;

        Catendar Year                         2019                     fetleral share equals                     82%

        Calendar Year                         2019                     federal share equsls                      81 %

        Calendar Year                         2020                     federat share equals                      80%

Disclosure of Cap on Company Participation in Payment of Terrorism Losses
If aggregate insured Iosses attribulable to terrorist acts certi5ed under TR1A exceed $100 billion in a calendar year and the
Company has met its deductibte under TRIA, the Company shall not be liahle for the paymen; of any portion of the amount of
such losses that exceeds $100 biliion, and in such case insured losses up to tnat amount are sublect to pro rata allocation in
acccrdance %Mih procedures established:by tha 5ecretary of th® Treasury.
Discioesure of Premium for Certilied Act(s) of Ten•oriam Coverage
The premiurn charged for Certified Acf(s) of Terrorism, if purchased, is shown in the above premium summary table, and
does not include any charges for :he portion of loss covared by the U_S Fetleral Government as set forth in Ihe federal
Terronsm Rrs4c Insurance Prograrn established by TRIA.




rarm: XLIA Common Dec (12Marc;n2019)                                                                                Page 2 of 2
                   rcO 2010 X.L. Rtner-ica. Inc All Ra;his Reserved. A4ay not 6e cor:e.d withuu' perurra•aru:r
                                                                   •
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 237 of 439
                          L'

Kemper HQldingsr LLC and any financial andJor managerial controlled subsldiary, division,
trust, associated or aliied company or foundation aF the named insured, (or subsidiary
thereof) and any interest in any partnership flr joint venture in which Kemper Holdings, LLC
or its subsidiaries (4r subsidiaries thereof has managernent control or ownership, or for
whlch they have assumed the responsibility for insuring, as now or hereafter constituted or
acquired, and any antecedent companies for which Kemper Holdings, LLC (or subsidiaries
therefor) may be or become Iiable; herein referred ta as "t>7e insured".

1.     TERM OF IN5URANCE

       In consideration of the US$ 353,125 (15°/0) annual premium, this policy attaches and
       covers for a period of 12 months, from 07(31j2019 to 07/31/2020, beginning and
       ending at 12:01 A,M,, standard time, at the location of the property involved.

       The actual effective tirne of attachrnent of this insurance on the above date shall be
       the same tfine as the actual effective time of cancellation or expiration of polisry (ie5)
       replaced or renewed by this tJolicy.

17A    PA RTICIP

       This poiicy covers for the percent interest In this insurance shown elsewhere in this
       Pollcy, and the Underwriters shall not be liable for more than its proportlon of the
       limlts of liability set forth herein.

3.     LIIt+lIT5 OF LIABILITY

       This Compariy shali not be liable for more than its proportion of US$1,000,000,000
       for any one occurrence, except:

       A. With respect to the perPls of Flood and Earthquake as defined elsewhere in the
          poiiicy, this Compariy shall not be liable, per occurrence and in any one pQllcy
          year, for rnore than its proportion of US$200,000,000 for earthquake and
          US$200,000,000 for f{aod, which shall apply separately to each peril as referred
          to in Section 13. Even if the peril of flood or earthquake is the predominant cause
          of loss or damage, any ensuing loss or damage caused by fire, explosion, water
          damage of leakage from Fire protective eguipment not atherwise exciuded hereln
          shall not be subject to any sublimits or aggregates specified in this Clause,
          excepl:


       Ammonia _C_ontamination                      US 500,000
                                                    30 consecutive days, rnaximum
       Attraction Property                          US 25,000,000, 1 rnile limitation
                                                    120 day period but nflt ta exceed a
       Automatic Covera e              _            US$5i1,000,004 Ikmit per lacatian
                                                    30 corisecutive days, rnaximum
       Civil or Military Authority                  LIS$25,000,000 5 mile Ifmitation
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 238 of 439




   Claims Pre aratlon Costs       ~              USS1 oQ0 Q00 -
   Communicable Disease Response                 USS 1,000,000 in the aggregate during
                                                 any policy period

                                                 The Company's maxl mum limit of liability
                                                 for INTERRUPTIQN BY COMMUNTCAI3LE
                                                 DISEASE and this coverage combined
                                                 shall not exceed US$1,OOO,1700 in the
                                                 aggregate during any policy period
                                                 year regardless of the nurnber of location,
                                                 covera es or occurrences involWed.
   Cornputer Systems Non Physicai Damage
   and Data, Programs or Software        ; US$ 10,000,000 (PER NMAZ914)
   Combined
   Contin ent Time Element Extended              US 25,000,000 No Further than Tier 2
                                                 US$ 200;D00,000 in the aggregate
   Earth Movement _                              during any po!icy_period
   Errors and t3missions                         US 100,000,000
   Expedlting Costs and Extra Expense
   Combined                                    _ US$ 100,000,000
   Extended Period of Liabilit                   365 da   eriod
   Fine Arts                                     US$ 100,000,000 ttut not to exceed a
                                                 USD10,000 limit per item for
                                                 Irreplaceable fine arts not on a
                                                 schedule on file with the com an
   Fines or Penalties for breach of contract
   or for late or non completion of vrders
   combined                                      Us$ 100,000
   Fload                                         US$ 2D0,000,000 iri the aggregate
                                                 during any policyriod
   IngressJ Egress                               30 day period, rnaximum US$25,000,000
                                                 5 mile limitativn
   Interruption by Comrnuciicable Disease        12 mnnth period but not to exceed a
                                                 LJS$ 1,Oo0,D00 lirnit in the aggregate
                                                 during any policy period

                                                 The Company's maxirnum limit of Iiability
                                                 for COMMUNICABLE DISEASE
                                                 RESttiOMSE anci
                                                 thls coveracle combined shall not exceed
                                                 US$ 1,000,000 in the aggregate during
                                                 any policy period year regardless oP
                                                 the number of IQcations, coverages or
                                                 occurrences invoived.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 239 of 439




 Land and' Water Contarriination Cleanup,   US$250,000 in the aggre.gate during
 RPrnovai and Dis osal                      any-Poiicy periozl year
 Logistics Extra Cost                       180 day period but not to exceed 200%
                                            of the norrnal cost
 Miscelianeous Property                     As respects property at a 1ocation:
                                                a) US$ 50,000,000 per location
                                            As respects property not at a
                                            Locati®n a) U5$ 50,000,000
 Off Premises Data Services Property
 D.amage and Off Prernises Data Services
 Tirrie Element Combined                    US$_5r000,0a{}
                                            60 day period
 Service Interruption _._..                 US$ 10,000,000, 24 hour waiting period__
 Terrorism                                  US$ 5,000,006 in the aggregate during
                                            any poiicy year but not to exceed the
                                            following linnits in the aggregate during
                                            a,ny policy year:
                                                a) U5$5,000,000 for AUTOMATIC
                                                   COVERAGE, ERRORS AND
                                                   OMISSIONS, MISCELLANEOUS
                                                   PROPERTY AND TEMPORARY
                                                   REMOVAL OF PROPERTY Combined
                                                b) US$ 5,000,000 for htooci wrhen
                                                   caused by or- resulting from
                                                   terrorisrn

                                            Subject to the excluslons, iimits and
                                            conditions herein contained, this Policy
                                            insures buiidings and contents against
                                            direct physical {oss or damage caused by
                                            an Act of Terrorism, as herein defined,
                                            occurring during the policy period shmwn
                                            within the poiicy attaching to and forening
                                            part hereof, and will provide Business
                                            Income Coverage and Additional
                                            Coverages, where provideci within this
                                            Policy.

                                            For the purpose of this Policyf an Ar_t of
                                            Terrorism rncans an act, inciuding the
                                            use of force or violence, of any person or
                                             grotip(s) oF persons, whether acting alone
                                             or on behalf of or in connection with any
                                             organization(s), committed For politicat,
                                            religious or ideoiogical purposes,
                                            including the intention td influence any
                                            government and/or to put the pubiic in
                                            fear for such purposes. An Act of
                                            Terr-orisrn st-iail aiso inciude any act which
                                            is certified by the United Siates
                                            Government as an Act of Terrorism.
                                            The Iimits for TERRORISM shaii not
                                            inciude actual eash value partian af fire
                                                             •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 240 of 439
                      ®

                  —    —             -- - —                ----
                                                damage caused hy terrorism.

  ; Valuable Papers and Records                 US$ 100,000,000 but not to exceed a
                                                US$100,000 limit per rtem for
                                                irreplaceable valuable paper and
                                                records not on a schedule on file with
                                                the company_
   Landscape Gardening, Car Parks, Parking
   Lots, Pavernent, Roadways, Railways,
   Transfonmer Enclosure or Walkways.           U5~1,000,000
   Water that is Contained Within Any
   Enclosed Tank, Piping System or Any
   other Processing E ui ment                   U5 1 000 000
   Accidental Interruption of Services.and                                                   ~
   Conse uential Loss                           US     5,000,000
   Debris Removal                               US5    100,000,000
   Deferred Pay_ments                           US     25 000,000
   Accounts Receivable                          US     50,0001 000
   Soft Costs                                   US$    50,000,000                 ~
   Transit                                      US     25 000 000                        _
   Ordinance of Law
   Cornbined Coverage A, B& C

   Undamaged Portion, Demolition & Increased    US$ 200,000,000
   Cost of Gonstruction

  ~ Coverage D
                                               ~ US$  25,000,000
   Increased Per7od of Restoration                          _
   Fire Bri ade C_harges                        US$ 50 000,000                ~
   Impounded Vt+ater                            30 day period
   Radloactive Contamination                    US$1 000 000
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 241 of 439




 4.       DEDUCTIBLES

 Earthquake                                        Praperty Damage

                                                   2% per uniit of Insurance as deffned below
                                                   Time element :
                                                   2% per Unit of Insurance as ❑efined beiow
                                                   The above are subject to a minimum
                                                   deductible of US$ 100,000. for property
                                                   Damage and Time Element Combined, per
                                _                  Location
 Fiood                                             US$ 100,000 Combined all coverages, per
                                                   Location -
 100 Year Flood                            ,       US$ 250,040_per L_ocation~
 La istics Extra Cost                              US 100,000 per Occurrence
 Ail Othsr Loss                                    US$ iOQ,aQO Combined ail coverages, per

I Senrice Interruption                            1 24 hour Waiting Period       _                I

         Deductible General Provisions:
       In each case of loss covered by this Policy, the Company will be Jiable only if the
       Insured sustains a loss, inciuding any insured TIME ELEMENT ioss, in a single
         occurrence greater than tiie appficabie deductible: specified above and oniy for its
         share of that greater amount.


         A. For S ERVICE INTERRUP TION! ioss, when a deduLtible is not specificaliy stated
            as ap¢iying to SERVICE INTERR UPTIOiV the deduct'ible applied to the SERVICE
            INTERRUPTIOIV loss will be the aeductiblle that 4vould appEy if the cause of the
            Interruption happened at the insured location that sustains the interruption of
            tlle specified services.


         B. rorCONTINGENT TIME ELEMENT EXTENDED loss, when a deductible is not
            specificaliy stated as applying to CONTING ENT TIME ELEMENT EXTENDED,
            the deductible for CONTINGENT TIME ELEMENT EXTENDED foss will be
            determined as though the contingent tfine element location was an insured
             #ocation under this Policy.


         C. The stated carthquake deductiblc will be applied to earthquake loss. The
             stated flood deductible will be applied to flood loss. TFre stated wind deductible
             will be applied to wind Io ss. The provisions of itern E below will aiso be
             applied to cach.


         D. 1'Vlien this Policy Insures more than one Locat9on, the deductible will apply
            against the tcta[ loss cQvPred by this Policy in an occurrence except that a
            deductible that applies on a per location basis, if specified, will appiy
             separately to each location where the physical damage happenPd
             regardless of the number of iocations invofved rn the occurrence.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 242 of 439




   E. Untess stated otherwise, If two or more deductibies appiy to an occurrence,
      the total to be deducted wi11 not exceed the larges deductibie appllcabie. For
      the purposes of this provision, when a separate Property Damage.and a separate
      Time Element deductibie apply, the sum of-the two deductibies wiii be
      consider•ed a single deductibie. If two or more deductibles apply on a per
      location basis in an occurrence, the largest -deductible applying to each
      location will be applied separateiy to each such location.


   F. The amount of the deductibies above shall be determined by appl,ying the above
      petcentages, separ.ateiy to each of'the following units, of Insurance:
   (1.) Each building or structure, not including the vaiue of its foundations, which has
   sustained loss or damage;
   (2) Personal property within each building or structure if that personal property
   sustains loss-or damage;
   (3) Personal property in the open that sustains loss or damage;
   (:4) The Time Element vaiues impacted by insur.ed loss or damage to s.aid .property
   that sustains loss or damage.

   linit(s) of'Insurance:

   Property Damage Values (1),, (2) and (3) above to be used when caiculating
   deductibles shall be 'either those specified for each unit of insurance shown In the
   most recent Statement of Values on file with the Insurer or, if not so specifed (or
   property under construction), the vaiues- will be determined. at the time of loss.

   Time Element Values- to be used when caicuiating deductibies-shail be eitherthose
   specified for each unit of insurance shown In the most recent Statement of Values on
   file with the Insurer or, if not so speciFied, based upon the tweive (-12) months
   following the date of loss, with consideration for the most probabie experience of the
   business-for the Location, had no loss occurred.

   Time Element as used above refer.s-to the following coverages:
   a.:Gross Earnings
   b. Loss of Profits
   c. Rental Value and Rental Income
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 243 of 439




        G. For insured physical loss ordarnage:
             1 ) to insured tire protectlon equipment; or

             2) fram water or other substance cEischarged from fire protection
                equipment of the type insured,

             the applicable deductible applying to iterns I or 2 above only will be reduced by
             fitty percent (50%), per occurrence. Ffowever, this provision will not apply to
             loss or damage resuiting from fire or earth movement regardiess of whether
             clairn is made for such Ore or earth movement.


        H. any property damage or time element extensions provided herein are sub,ject to
           tbe deductible provisions that would have applied had a physical loss or damage
           occurred


S.      L{)SS PAYABlE

        Loss, ir any, shall be adjusted with and payable to Insured, or order whose recei pt
        shall constitute a release in full oF all fiability iinder this pollcy with respect tD such
        loss.
Ci.

        Coverage as provided under tFtis Palicy appiies Woridwide.
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 244 of 439
                       •                                          ~


7.      COVERAGE
        Except as hereinafter excluded, this policy covers;

        A. Real and PQrsonal Property

          (1) The interest of the Insured in all real and personal property including but not
               limited to property ovvned, used, leased or intended for use by the Insured, or
               hereafter constructed, erected, installed, or acquired, inciuding while in
               course of construction, erection, installation, and assembiy, tn the event of
               loss or damage, this Company agrees to accept and consider the Insured as
               sole and unconditional owner of improvements and betterments,
               notwithstanding any contract or leases to the corntrary.

           (2) The interest of the Insured In real and personal property of others in the
               Insured's care, custody, or controi.

           (3) Real and personal property which the Insured is responsible for or has agreed
               to insure.

           (4) At the sole option of the Insured, this policy covers in any given Instance
               personal property, except automobiles, of the Insured's officiais and
               employees while on the premises of the Insured.

           (5) Contractors' and vendors' interest in property covered to the extent of the
               Insured's liability imposed by lavv or assumed by written contract.

        B. Business Interruption

           (1) Loss resuiting from necessary interruption of buslness conducted by the
               Insured, whether totaf or partial, and caused by loss, damage, or destruction
               covered hereirr during the term of this policy to real and personal property as
               described in Clause 7.Q.

           (z) If such loss occurs during the term of this policy, it shall be adjusted on the
               basis of ACTUAL LOSS SUSTAINED by the Insured, consisting of the net profit
               which is thereby prevented from being earned and of all charges and
               expenses only to the extent that these must necessarily continue during the
               interruption of business including 90 days ordinary payroll arid oniy to the
               extent such ctiarges and expenses wouid have been earned had no loss
               occurred.

               "Ordinary payroll" is defined to be the entire payroil expense for all
               empioyees of the Insured except officers, executives, department managers,
               ernpioyees under contract, and other irriportant employees as determined by
              the Insured.

           (3) In the event of loss, damage, or destruction covered herein to property as
               descnbed in Ciause 7.A., which results in an interruption of research and
               development activities which in themseives would not have produced income
               during the irrdemnity period, thEs poiicy shall cover the actuai loss sustained
                  •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 245 of 439
                                                              E
        of the contihuing fixed charges and expenses, including -90 days ordinary
        payroll, directly attributable to such research and development activities.

     (4) However, this Company shall not be liable: under this Clause B. for any Ioss
         resulting from damage tb or destruction of finished stock or for the time-
         required reproducing said finished stock. Finished stock shall rnean stock
         manufactured by the Insured which in the ordinary course of the Insured's
         business is ready for packing, shipment, or sale.

     (5) Resumption of pperations: If the Irisur,ed, by reasonable means within its
         control, could reduce the.loss resulting from the, interruption of business:
         (a) by a complete or partia.l resumption of operation of the. property insurecJ,
             whether damaged or not; or
         (b) by making use of available stock, merchandise, or other property; such
             reduction shall be-taken into account in arriving at the arimount of loss
             hereunder.

     (6) Experience of the Business: In deterrnining the amount of net profit, charges
         and expenses covered hereunder for the purpose of ascertaining the amount
         of koss sustained, due conslderation shall be given to the experience of the
         business bef.ore the date of damage or destruction.and to the probable
         experience thereafter had no loss occurred to real or personal property as
         described in Clause 7, A. With respect to alterations, additions, and property
         while in the course of construction; erection, installation, or assembly, due
         consideration.shall be given to the available experience of the business after
         completion of the construction, erection, installation, or assembly.


  C. Extra Expense

     (1) Extra Expense incurred resulting from loss, damage, or destruction covered
         herein during tfie term of this policy to real or personal property as described
         in Clause 7.A.

     (2) "Extra Expense" means the excess of the total cost chargeabfe to the
         operation of the Insured's business over and above the total cost that would
         normally have been incurred to conduct the business had no loss or damage
         occurred.

  D. Rental Value

    (1) Rental Value loss sustained by the Insured resuiting directfy from loss.,
        damage, or destruction covered herein during the term of this policy to real
        and personal property as described in Clause 7..A. but not exceeding tlie
        reduction in rental vafue less charges and expenses which do not necessarily
        continue.

    (2) "Rental Value" is defined as the sum of:

         (a) the total anticipated. gross rental income from tenant occupancy of the
             described property as furnished and equipped by the Insured; and
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 246 of 439




          (b)the amount of all charges which are the legal obFigation of the tenant(s)
              and which would otherw;se be obiigations of the Insured; and

          (c)the fair rental value oF any portion of said property which is occupied by
              the Insured.

      (3) Experience of the Buslness:

          (a) In determining the amount of rental vafue covered hereurnder for the
              purposes oFascertaining the amount of loss sustained, due consideration
              shall be given to the rental experience before the date of damage or
              destruction and to the probabie experience thereafter had no loss
              occurred to rea and personal property as described in Clause 7.A.

          (b) Wlth respect to aiterations, additions, and property whife in the course of
              construction, erection, installation, or assembly, due consideration shall
              be given to the availabie rental experience of the business aRer
              completion of the construction, erection, installation, or assembly.

   E. Royalties

          (1) Loss of Income to the insurcd under royaity, Iicensing fees, or
              cornmission agreements between the Insured and another party which is
              not reafizable due to loss, damage, or destruction by any oF the perits
              covered hereir, during tFte tenm of tFiis poficy to property of the other
              party.

          (7) If such foss occurs during the term of thls policy, it shall be adjusted on
              the basis of ACTUAL LOSS SUSTAINED of such income referred to in
              paragraph (1) above, which would have been earned had no loss
              occurred.

          (3) Resumption of Operations: The Insured shall influence, to the extent
              reasonably possibie, the party with whom the agreement described in
              paragraph (1) Gbove has been made to use arry other machinery,
              suppiies or locations in order to resume business so as to reduce the
              amount of loss hereunder, and the Insured shall cooperate with that
              party in every reasonable way to effect this, hut not financially unless
              s«ch expenditures shall be authorized and paid by this Cempany.

          (4) Experience of the 13usiness: In determining the amount of income derived
              from the agrecment(s) described in paragraph (1) above for the purpose
              oF ascertaining the arrtount of loss sustained, due consideration shall be
              gsven to the amount of incorne derived from such agreement(s) before
              the date of darr-age or destruc:tion and to the probable amount of inrome
              tnereafter Piad no loss occurred to real and personal property of tl"e type
              insured under this policy of such other party.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 247 of 439


       F. Time Element Extensions

            (1) This policy, subject to ail provisions and without increasing the
                limits of this policy, also insures against loss resulting frorn damage
                to or destruction by causes of Ioss insured against:

                 (a) Service Interruption: electrical, stearn, gas, water, sewer,
                     telephone, or any other utility or service transmission lines and
                     related plants, substations and equipment situated on or
                     outside of the premises;

                 (b) Contingent Time Elernent: Property that prevrnts driy direct or
                    indirect supplier of goods and/or services to the Insured from
                    rendering their goods and/or services, or property that
                    prevents any direct r,r indirect receiver of goods and/or services
                    from the Insured from accelsting the Irtsured's goods andjor
                    services, such supplier or receiver to be lacated anywhere in
                    the policy territory;

                 (c) ImpounQed water; Uams, reservoirs, or equipment connected
                     therewith when water, used as a raw rnaterial ❑r used for
                     power or for other purposes, stored behind such dams or
                     reservolns is released from storage and causes an interruptlon
                    of business as a result of lack of water supply frorn such
                    sou rces;

                (d) Attractian Property: Property not owned or operated by the
                    Insured, located within i mile of the Insureds location which
                    attracts business to the lnsured.

             (2) Interruption by Civil or Military Authority: This poliiy is extended
                 to cover the loss sustained during the period of tirne when as a
                 direct result of a peril insured against, access to real or personal
                 property is thereby prohlbited by order of civil or rnilitary
                 authority. A 3(7-day sub-limit wiil apply for business interruption.

             (3) Ingress/Egress: This policy is extended to cover the loss sustained
                 during the period of tirne when, as a direct result of a peril insured
                 against, access to or egress from real or personaf property is
                 thereby prevented. A 30-day sub••limit will appiy for business
                 interruption.


       G. Provisions Applicable to Business Interruption, Extra Expense,
          Rental Value and RQyalties Coverages

          (1} Period of Recovery: The length of time for which loss may be
          claimed:
              (a) shall not exceed such length of tirne as would be required with the
                  exercise of due diligence and dispatch to rebuild, repair, or replace
                  the property that has been destroyed or damaged;
              (b) and such additional length of time to restore the Insured's
                  business to the condition that would have existed had no loss
                  occurred, cnmrnencing with the later oF the following dates:
                   i, the date on whicfi the liability oF the Company for Eoss or
                       damage would otherwise terminate; or
                  ii. the date on which repair, rcplaccment, or rebuilding of the
                      property that has been darnaged is actually completed;
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 248 of 439

                 0       in no event for more than one year fr*jd
                      comrnencement date;
                                                                           later


               (c) with respect to alterations, additions and property whiie in the
                   course of construction, erection, installation, or' assembiy shall be
                   determined as provided in subparagraph (a) above, but such
                   determined length of time shall be applied to the experience of the
                   business after the business has reached its planned level of
                   production or Ievel of business operations;

              (d) shall corrtimence with the date of such ioss or damage and shall
                  not be limited by the date of expiration of this policy or
                  cancellation date.

           (2) 5pecial Exclusions: This section of the policy does not insure against
               any increase of loss which may be occasioned by the suspension,
               lapse, or canceliation of any lease, license, contract, or order; nor far
               any increase of loss due to interference at the Insured's premises by
               strikers or other persons with rebuilding, repairing, or replacing tlre
               property damaged or destroyed, or with-the resumption or
               continuation of business, or with the re-occupancy of the premises.

           (3) Expense to Reduce Loss: This poiicy aiso coverS such expenses
               incurred for the purpose of reducing any loss under this policy, even
               though such expenses may exceed the amount by which the locs
               under this policy is thereby reduced.

        H. 'fransit

              (I.) Property in transit within and between the territorial limits of this
                   poiicy, inciuding the coastal waters thereof, by any means of
                   conveyance, frorn the time the property is moved for purpose of
                   loading and continuously thereafter while awaiting and during
                   loading and unloading and in temporary storage, including
                   temporary storage on any conveyance rntended for use for any
                   outbound or used for inbound shipment, including during deviation
                   and delay, until safeiy delivered and accepted into place of final
                   destination.

              (2) This insurance is extended to cover loss or damage to property;

                      (a) sold and shippecJ by tiie Insured under terms of F.O.B. point
                          of origin or other terrns usually regarded as terminating the
                          shipper's responsibiiity short of points of delivery;

                   (b) arising out oF any unauthorized person(s) representing
                       themselves to be the proper party(ies) to receive goods for
                       shlpment or to acCept goods for defivery;

                   (c) occasioned by the acceptance by the Insured, by its agents,
                       or by its customers of fraudulent hills of lading, shipping and
                       delivery orders, or similar docurnents;

                   (d) at the lnsured's option, which is incoming to the Insured,

              (3) (a) The Insured rnay waive right(s) of rFcovery agaiiisL private,
                  contract, and common carriers and accept bills of lading or
                  receipts from carriers, baiiees, warehousemen, or processors
                  iimiting their liability, but th'is transit insurance shall not inure to
                  the benefit of any carrier, bailee, wdrehuusemari, or processor.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 249 of 439




                (b) With respect to shipments made under subparagraphs 2(a)
                and Z(d) above, this Company agrees to warve its rights of
                subrogation against consignees at the option of the lnsured.

             (4) The Insured is not to be prejudiced by any agreements exempting
                 lightermen from iiability_

             (5) Seaworthiness of any vessel or watercraFt and airworthiness of
                 any aircraft are admitted between this Company and the Insured.


       1. Atcounts Receivable

             (1) All sums due thie Insured from direct customers, provided the
                 insured is unabie to effect coflection thereof as the direct result of
                 loss flP or darnage to records of accounts receivable;

             (2) Interest charges on any ioan ta offset impaired collgctions
                 pending repayment of such sums made uncollectible by such loss
                 or damage;

             (3) Collection expense m excess of norrnal collection cost and made
                 necessary by such loss or damage;

             (4) Other expenses, when rcasonably incurred by the lnsured in
                 reestablishing records of accounts receivable followmg such toss
                 or d'amage.

         For the purpose of this insurance, credit Card company charge media
         shall be deemed to rcpresent sums due the lnsured frorn customers, until
         such charge media is delivered to the credit card eompany.

         When there is proof that a loss of records of accounts recervable has
         occurred but the Insured cannot more accurately establish the total
         arnount of accoUnts receivabie outstandrng as of the date raf such loss,
         such amount shall be computed as follows:

            (1) The monthly average oP accounts receivable during the last
                avai[able twelve months shall be adjusted in accordance with the
                percentage increase or der.rease in the tweive months average of
                monthly gross revenues which may have accurred in the interirrt.

            (J) The monthly amount of accounts receivable thus established shall
                be further adjiisted rn accordance with any demonstrable variance
                from the average for the particular month in which the loss
                occurred, due consrderation bejng given to the normal fluctuations
                in the amount of accounts receivable within the fiscal month
                invofved.

         There shali be deducted from the total amount of accounts receivable,
         however established, the amount of such accounts evidenced by records
         not lost or damaged, or atherwise establislied or collected by the
         Insured, and an amour►t to allow for probable bad debts which would
         normaliy have becn uncollectible by the Insured.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 250 of 439




        J. Leasehold Interest

          (1) Pro rata proportion from the date of loss to expiration date of the
              lease (to be paid without discount) on the Insu'red's interest in:

             a. the amount of bonus paid by the Insured for the acquisition of the
                lease not recoverable under the terms of the lease;
             b. impr.ovements and betterments to real property which are not,
                covered under any other section of this policy;
             c. the amount of advance rental paid by the Insured and not
                recoverable under the terms of the lease;

             when property is rendered un-tenantable by any covered loss during
             the term of this policy and the lease is canceled by the party not the
             Named Insu.red by this policy in accordance with the coticlitions of the
             lease or by statutory requirements of the appropriate jurisdiction in
             which the damaged or,destro.yed property is located; and

          (2) a. "The Interest of the Insured as Lessee or Lessor" when propert.y is
             rendered un=tenantable•by any cover.ed loss during the term of this
              polfcy and the lease is canceled bythe party not the Named Insured
             uhder this policy in accordance with the conditions of the lease or by
             statutory requirements of the appropriate jurisdiction in which the
             damaged or destroyed property is located.

             b. "The 'Interest of the Insured as Lessee or Lessor" as refer.red to
             herein shall be paid for the'first three months succeeding the date of
             the loss and the "Net Lease Interest" shall be paid for the remaining
             months of the unexpired lease.

          (3) Definitions:

             The foilowing terms, wherever used in this settion shall mean:

             a. "The I'nte'rest of the Insured as Lessee" is defined as:

                 (i) the excess of the rental value of similar premises,over the
                     actual rental payable by the lessee (including any maintenance
                     or operating charges paid by the lessee) during the unexpired
                     term -of the fease; and

                 (ii) the rental iricome ear•ned b. ythe Insured from sublease
                      agreements, to the extent not covered under any other section
                      of this policy, over and above the rental expenses specified in
                      the lease between the Insured and the lessor.

             b. "The Interest of the Insur.ed as Lessor" is defined.as the
                difference between the rents payable'to the lessor under the terms
                of the lease in effect at the time of loss and the actual rent
                collectible by the lessor during the unexpired term of the lease
                provided the tease is canceled b.y the. lessee, to the extent not
                covered under any other section of this policy.

             c. "Net Lease Interest" is defined as that sum, which placed at 6%o
                interest compounded annualiy wiH be equivalent to the "The
                Interest of'the Insured as Lessee or Lessor,"
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 251 of 439
                    ~                                         E
    (3) This Company shall not be fiable for any increase of Ioss which may be
       occasioned by the suspension, apse or cancellation of any license or by the
       Named Insured exercising any optEon to cancel the lease. Furthermore, the
       Named Insured shall use due d ligence inclutiing all things reasonabiy
       practicable to diminish loss under this clause.

       K. ALJTOMATIC COYIERAGE

          This Policy covers insured physical loss or damage to insured property
          at any iocation purchased leased or rented by the Insured after the
          inception date of this Policy. This Additionat Coverage applies:
           1) from the date of purchzse, lease or rental,

           2) unti{ the first of the following:


              a) the location is bound by the Company.

              b} agreement is reached that the location will not be insured
                 under this Policy.

              c) the time lirnit shown in the LIMITS OF LIABILITV clause in
                 the DECLARA'FIOIVS section has been reached. The time
                 limit begins on the date of purchase, lease or rental.


       L. Cf}MMUIYICABLE DISEASE RESPOPISE

          If a location owned, leased or rented by the Insured has the actual
          not suspected presence of
          communicabie disea§e and access to such location is limited,
          restricted or prohibited by:
          3) an order of an authorized governmental agcncy regulating
             the actual not suspecte(i presence or eommunicable
             disease; or

          4) a (Jecision of an Officer Df the Insured as a result of the actual not
             suspected presence of
             cornmunicable disease,


          this Policy covers the reascnabie and ne.cessary c4sts incurred by the
          Insured at such
          location with the actual not susppcted presence oFcommunicabie
          diseaae for the:
          1) cleanup, rernoval and disposal of the actuai not suspected
             presence oF commUnicable diseases from insured property;
              and
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 252 of 439




           2) actual costs of fees payable to public refations services or actual
              costs of using the Insured's employees for reputation
              management resulting from the actual not suspected presence
              of communicable diseases on insured property.

           This Additional Coverage will apply when access to such location is
           limited, restricted or prohibited in excess oF 48 hours.

           This Additinnal Coverage does not cover any costs incurred due to
           any, [aw or ordinance with which the Insured was legally obligated to
           compiy prior to the actual not suspected presence of
           aommunicable disease.
           CQMMUNICABLE DISEASE RESPONSE Exclusions: As respects
           COMMUNICABLE DISEASE RESPONSE , the foliowfng additional
           exciusion appiies :
           This Policy excludes lass er darnagE directiy er indireetly caused by
           or resulting from the following regardless of any other cause or
           event, whether or not insured under this Policy, contributing
           concurrently or in any other sequence to the loss:
           I) terrorism.


        M. INTERRUPTION BY COMMUNICABLE DISEASE

           If a location owned, leased or rented by the Insured has the actual
           not suspected presence of
           Communicable diisease and access to such iocation is limited,
           restricted or prohibited by:
           a. an order of an authorized governrnental agency regulating the
              actual not suspected presence of communicable disease ; or

           b. a decision of an OPficer of the Instired as a result of the actual not
              suspected presence of
              communicable disease,

           this Poiicy covers the Actual Loss Sustaincd and EXTRA FXPF-NSE
           incurred by thc Insurcd during the PERIOD OF LIABILITY at such
           location with the actual not suspected prescnce of communilcable
           disease.
           This Extension will appfy when accesb to such loeation is limited,
           restricted, or prohibited in excess of 413 hours_

           INTERRUPTION BY COMMUNICASLF. DISF.ASE Fxcltusions: As respects
           INTERRUPTION BY COMMUNICABLE D[SEASE; the Fvllowirig additionai
           exclusions apply:
           This Polfcy does n❑ t insure loss resulting from:
           1)   the enForcemernt of any law or ordinance with which the Insured
                was legally obltgated to comply pnor to the time of the Lictual
                spread of communicable disease.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 253 of 439



         2) loss or damage caused by or resuiting from terrorisrn, regardiess
             of any other cause or event, whether or not insured Under this
             Policy, contributing concurrentiy or In any sequence of loss.
         The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION
         will
         be:
         The period of tirne:
         i) starting at the time of the order of the authorized governmental
            agency or the Officer of the Insured; but

         2) not to exceed the timc limit shown in the LIMIT5 OF
             L IAFiII.ITY ctause in the DECLARATIONS section,
         this period of time is part of and not in addition to any PERIOD OF
         LIABILITY applying to any coverage pravided in the TIME ELEMENT
         sectton .


      N. LOGISTICS EiiT12A COST


         This Policy covers the extra cost incurred by the Insured
         during the PERIOD OF LIABILITY due to the disruption of the
         normal movement of goods or materiais:
         a. directly between insured locations; or

         b. directly between an irnsured laeation and a loeation of a
            direct customer, suppiier, contract manufacturer or contract
            serWice provider to the Insured,

         provided that such disruption is a'direct resuit of physicaf loss or
         damage of the type insured to property of the type insured Iocated
         withirl the TERRITORY of ttii$ laoliCy.
         Measurement of Loss;
         The recoverabie extra cost lass wili be the reasonable and necessary
         extra costs incurred by the Insured of the following:.
         1) extra costs to temporarify continue as neariy normal as
            practicable the movement of goods or materiais.
         This Extension wiil appiy when the PERIOD OF LIABILITY Is in excess
         of 48 hours except 168 hours appiies for earth movement and/or
         flood and/or wind.
         LOGISTICS EXTRA COST Exclusions: As respects LOGISTICS
         E?(TRA COST, the fotiowing additional exciusions appiy:
         This Policy does not insure:
         1) any Ioss resulting from disruption in the movement of goods or
            materiais between
            contingent time element locations.

         2) any Ioss resuiting from disruption of incoming or outgoing
            services consisting of efectricity, gas, fuel, steam, water,
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 254 of 439

              rel*
                lratfon,    sewerage and voice, data or viu~

           3) any loss of income.

           4) costs that usually would have been incurred in conducting the
              business during the same period had there been no disruption of
              nmrrnal muvement oF (joods or materials.

           5) costs of perrnanent repair or replacement of property that
              has been damaged or destroyed.

           5) any expense recoverable elsewhere in this Policy.

           7) any loss resulting frorn disruption caused by or resulting from
              terrorism, regardless of arny other cause or event, whether or
              not insured under this Policy, contributing conCurrently or in any
              other sequence to the loss.


           8) any ioss resulting from disruption caused by loss or damage from
              earth rnoYement in California, In the Wew Madriel Seismic
              Zone; or in the Pacific idorthwest Seismic Zone.

           9) any loss resulting from disruption caused by physical loss or
              damage to personal property of the Insured while in transit.
           The PERI09 OF LIABILITY for this TIME 1=LEMENT CdVERAGE
           EXTENSION will be:
           The period of time:
           i) starting at the time of physical [oss or damage causing the disruption
              of the normal movement of goods or materials directly between
              insured locations; or directly between the insured Iocation and
              the location of the direct customer, supplier, contract
              manufacturer Ur contract service provrder to the Insured, and

           2) ending not later than
              a) when with due diligence and dispatch the normal movement of
                 goods or materials directly between insured locatlmns; or directly
                 between the insured location and the locatlon of the direct
                 customer, suppiier, contract manufacturer orcontract service
                 provider to the Insured could be resurned; or

              b) the number oF consecutive days shown in the LIMITS dF
                 LIABILIS'f clause of the DECLARATIONS section.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 255 of 439




    O.      MISGELLANEdUS pROPERTY

            This Policy covers insured physical loss or damage to:
            I) insured property;

            ?) property of the type insured that is under contract to be used in a
               construction proiect at an insured location:

               a) from the time such property is delivered to the Insured or
                  their contractor(with respect to the property under
                  construction) by the manufacturer or supplier;
               b) while such property Is iocated at a storage site; and

               c) while such property is in transit from a storage site to
                  another storage site or to a construction, project at an
                  insured location, that does not inciude any such property
                  owned or rented by the contractor; wh€le anywhere within this
                  Policy's TERRITDRY, including whife in transit.

 This Additional Coverage excludes property covered elsewhere in this Policy

 MISCEtLANEOUS PP.OPERTY Exclusions: As respects MISCELLUINEqE15
 PROPtkTf, the following additional exclusions apply:

            1) This Palicy exciudes:

               a) transmission and distribution systems not at a location.

               b) property insured under import or export ocean marine insurance,

               c) property shipped between continents.

               d) airborne shiprnents unless by regularly scheduled
                  passenger airlines or airfreight carrlers_

               e) property ot others, ificiuding the Insured's legal liability tor it,
                  hauled on vehicles owned, leased or operated by the Insured
                  when acting as a common or contract carrier.

            2) This Policy excludes loss or damage direcLly or indirectly caused
               by or resulting from the following rcgardlcss of any other cause
               or event, whether or not insured under this Policy, contributing
               concurrently or ii any other sequence to theloss:

 earth movement for property located in Califomia, in the New Madrid Seismic
 Zone or in the Pacific Northwest SeFsmiPc Zone.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 256 of 439




 a.         -GE f≤XTENSIONS
      %:OVERA

      A. Ordinance of Law

         In the event of loss or damage under this policy that causes the enforcement
         of any law, ordinancc, governmental directive or standard regulating the
         construction, repair, use, rsr occupancy of property, this Company shall be
         liable for;

         (1) i) the cost of demolishing the undamaged property including the cost of
             clearing the site;

             ii) the proportion that the value of the undamaged part of the property
             bore to the value of the entire property prior to loss;


         (2) i) increased cost of repairor reconstruction of the damaged and
             undamaged property on the same or another site, limited to the cost that
             would have been incurred in order to comply with the minimum
             requirements of such law or ordinance regufatfng the repair or
             reconstruction of the damaged property on the same site_ However, this
             Company shali not be liable for any increased cost of construction loss
             unless the damaged property Is actually rebuilt or replaced;

             ii) any increase in the business interruptjon, extra expense, rental value,
             royalties or soft costs loss arising out of the additional trme required to
             comply wlth said law or ordinance.


      B. Debris Rernnoral

         This pollcy covers the following expenses resulting from a covered loss:
         (1) the cost oF removal of debris of property covered hereunder;

         (2) the cost of removal of debris of property not covered hereunder from the
             premises oF the Insured;


      C. Expediting Costs

         This policy covers the extra cost of temporary repair and/or replacement and
         of expedrtrng the repair and/or replacement of damaged property insured
         hereunder, including, but not limited to, overtime and express freight or other
         rapid rneans of transportation.

      D. Claims Preparation Costs

         This policy is extended to inciude expenses incurred by the Cnsured, or by the
         Insured's representatives for preparing and certifying dctails of a claim
         resulting frorn a loss which would be payab(e under this policy. However, this
         Company shall not be hable under this clause for expenses incurred by the
         lnsured in utilizing the services of a public adjuster. .


      E. Fire Brigade Charges and Extinguishing Expenses
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 257 of 439
                    ®                                               ®




          This poliey covers the following expenses resulting frorn a covened loss:

          (1) fire brigade charges and any extinguishing expenses which the lnsured
              incurs;
          (Z) loss and disposal of fire extinguishing materials expended.

     F. Defense Costs

          This policy, subject to all of its provisions, also insures the costs and fees to
          defend any claim or suit against the Insured and/or its directors, ofhcers and
          /or crnployees alleging physical loss or damage as insured against to property
          of others in the care, custody or control of the Insured to the extent of tlle
          I.nsured's liability thereFore, evcn if such claim or suit is groundless, faise or
          fraudulent; but the Company rnay withaut prejudice make such investigation,
          negotiation or settlement of any such claim or suit as it deems expedient.

     G. Consequential Loss

          (1) In the event of Ioss or damage not otherwise exciuded to propert-y, and
             such damage, without the intervention of any other independent exclvded
             cause, results in a sequence of events which cause physical damage to
             insured property, then there sttall be liability under the policy for the
             resulting loss.

          (2) 'ihls policy also insures against consequentiai loss to the property insured
             caused by but not limited to change of temperature or humidity or by
              interruption of power, heat, air conditioning, or refrigeration resulting from
             Ioss or damage not otherwise excluded.

          (3) This policy also insured the reduction in value to the remaining part or
              parts of any lot of inerchandise usually sold by lots ar sizes, coior ranges,
             or other classifications dueto damage to or destruction of a part of such
             lots or toher classiircations due to a cause of loss not otherwise excfuded.


     H. Controt of ®amaged Merchandise

          The Insured, exercising a reasonable discretion, shal) be the soie judge as to
          wrhether the goods involved in any loss under this policy are fit for norrnal
          intended use or consurnption. No gdods so deemed by the ]nsured to be unfit
          for consumption shall be sold or otherwise disposed of except by the insured
          or with the Insured's consent, but the Insured shall allow thrs Company any
          salvage obtained by the Insured on any sale or other disposition of such
          goods. The Insured sftail have fiull right to the possession of all goods invoived
          in any loss under this policy and shall retain control of all darnaged goods.

     1.   Brancfs or Trademarks
          !n case of damagc insured against to property bearing a brand or tradeniark
          or which in any w~ny carries or irnplies the guarantee or the responsibility uf
          the manufacturer or ]nsured, the salvage value of such damaqed property
          shall be determincd after removal at the Company's cxpense in the customary
          rnanner of all such brands or trademarks or other identifying characteristics.

9.   PERIL5 INSUFtEfb AGAINST

     This policy insures against all risks of direct physical IUss of or damage to
     property descnbed herein including general average salvage and all othef charges
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 258 of 439
                    •                                          •
      on shipments covered hereunder, including Fiood, Earthquake and Terrorism
      except as hereinafter excluded.


  .                     ..
      This policy does not insure:

      A. against any fraudu;ent or dishonest act or acts committed by the Insured or
         any of the lnsured's ernployees rneaning only dishonest or fraudulent acts
         committed by the Insured or the Insured's employeEs with the manifest intent
         to:

               (1) cause the >;nsured to sustain such loss, and

               (2) obtain financiai benefit for the Insured, ]nsured's employee, or for
                   any other person or organization intended by the insured or the
                   employee to receive such benefit, other than salaries, commissions,
                   fees, bonuses, promotions, awards, profit sharing, pensions, or other
                   ernployee benefits earned in the norrnal course of empioyment.

               Thfs exciusion does not appiy to acts of damage or destruction by
               employees, but theft by employees Is not covered.

      B. against the cost of making good defective design or specifications, fauity
         material, or fauity workmanship; however, If a peril not specifically excluded
         elsewhere in this Qolicy ensues, then this Company shall be liable fer oniy the
         ensuing loss or damage to property covered.

      C. against errors in processing or manufacture of the Insured's product unless
         loss or damage not otherwise excluded ensues and then this policy shall cover
         for such ensuing loss or damage;

      D. against ordinary wear and tear, or gradual detcrioration unless loss or
         damage not otherwise exduded ensues and then this poficy shall cover for
         such ensuing foss or damage;

      E. against norriial settling or normai shrinkage of walls, floors, or ceilrngs unless
         loss or damage not otherwise exciuded ensues and then this polrcy shall cover
         for such ensuing loss or damage;

      F. against moth, vermir, lermites arid other insects, inherent vice, latent tJefect,
         contamination, rust, or dampness of atrnosphere.

      G. against nuclear reaction, or nuclear radiation, or radioactive contamination, ali
         whether controlled nr uncontrolled, and whe:her such loss he 'direct or
         indirect, praximate or rernote; or be in whole or in part caused by,
         contributing to, or aggravated by the peril(s) insured against in this poiicy,
         except: as otherwise rovered by this policy and if fire ensues, liability is
         specifically assumed for direct loss by such ensuing fire but nnt including any
         loss due to nutlear reactron, nuclpar radiation, or radioactive contam:nation;

      H. (i) against warlike action in time of peace or war, including action in
         hindering, combating, or defending against an actual, imperiding, orexpected
         atti7ck:
                   •                                             •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 259 of 439




             (a) by any government or sovereign power (de jure or de facto) or by any
                 authority maintalning or using military, naval, or air forces;
             (b) or by miiitary, naval, or air forces;

             (c) or by an agent of any such government, power, authority, or forces;

         (2) against any weapon employing atomic fission or fusion;

         (3) agalnst rebellion, revolution, clvil war, usurped power, or action taken hy
             governrnentai authority in hindering, combating, or defend'ing against such
             occurrence;

         (4) against seixure or destruction by order of public authority, except
             destruction by order of publrc authority to prevent the spread of, or to
             otherwise contain, control or minimize Ioss, darnage or destruction not
             otherwise excluded under this policy;

         (5) against risks of contraband or illegal trade_

      fVotwithstanding the above provisions, K. (1), (3), (4), and (5), this insurance
      shall cover loss or damage directly caused by acts cornmitted hy an agent of any
      government, party, or faction engaged in war, hostilities, or warlike operations,
      provided such agent is acting secretly and not in connection with any operation of
      armed forces (whether military, naval, or air forces) in the country where the
      property is situated. Nothirrg in the foregoing shall be construed to ,nclude any
      Ioss, damage orexpense caused by or resulting from any of the risks or perais
      excluded abovp, excepting only the acts of certain agents expressly covered
      herein, but in no event shall this insurance include any loss, damage, or expense
      caused by or resulting from any weapon of war employing atomic fission or fusion
      whether in time of peace or war;

      ExcluSions C, D and E do not apply to aiterations, additions and property whiie In
      the course of construction, erection, Installation, or assembly.

      Exciusions C and D do not apply to electronic data processing systems, valuable
      papers and records, and accounts receivabie.

11.   QBaPERTY EXCL,U12ED

      This policy does not cover loss or damage to:

      A. Land; however, this exclusiorn shall not apply to the cost of reclairning,
         restoring or repairing land irnprovements. Land improvements hre dcfined as
         any alteration to the natural condition or the iand by grading, landscaping,
         carthen dikes or dams, and additions to tand such as pavements, roadways,
         or similar worics;

      B. Water, except water which is norrnally contained within any type of tank,
         piping system or other process equipment;

      C. Money and securities;

      D. Growiny crops, starTding timbPr which is grown or rnaintained specifically for
         purposes of conversion to lumber and anirnals.

      E. Watercraft, aircraft, motor vehicles licensed for highway use when not on tlir
         Insured's premises, but this exclusion shali not apply to contractor's
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 260 of 439




            equipment;

       F. 1Naterborne shipments via the Panama Canal, and to and from Puerto Rico,
          the Virgin Islands, Hawati, and Alaska;

       G. Export shipments after loading on board an ov¢rse.as vessel or watercraft cr
          after ocean marine irsurance attaches, whichever orcurs first; and import
          shipments prior to discharge from the overseas vessel, watPreraft or aircraft
          until the ocean marine insurance terminates, whichever occurs last;

       H. Property sold by or under encumbrance to the Irtsured after it leaves the
          ctisto[ly of the Insured or an empioyee of the Insured;

       I.   Furs, jewelry, jewels, precious or semiprecious stones, gold, siiver and
            piatinum or otherr precious alloys;

       J. Contractor's and subcontractor's machinery, too{s and equipment used in
          erection oF property covered uniess the total capital value of such property is
          directly and specificaliy charged to the job;

       K. Pcrsonal property (eft in the open, when loss is caused by exposure to rain,
          slcct, snow, sand or dust;

       L. Property ifiegally acquired;

       M. Transmission and distribution lines beyond 1,00oft frnm the Insured's
          premises;

       M. Property rnore speciifically insured elsewhere.

       O. Loss of Market, Loss of Use, Delay of llse

       P_   Mysterious dis2ppearance, loss or shortage disclosed on taking inventory, or
            any unexplained loss.

       Q. Indirect or remote loss or damage.

 12.   ]ALUATIQd
       In case of loss, the basis of adjustment shall be as follows:

       A. Stock

            (1) Raw Stock (matcrials and supplies in the state in which thc Insured
                received them for convcrsion by the Insured into finishcd stock, including
                supplies consumed in such conversion or in the service rendered by the
                Insured) siiall be valued at replacement cost at the time and place of loss.

            (2) Stock in process (raw stock which has undergone any aginc;, seasoning, or
               other processing by the Insured but which has not becoriie finished stock)
               sfiall be valued at the InsurEd's selling price of finished stock at the time
               of Icss, liess any rnanufacturing expense not incurred by the Insured and
               Icss any discounts, rebates, and un-incurrcd cxpenscs to which the sales
               price would have oeen sub;ect.

            (3) t-inished stock (stock which in the ordinary course of the Insured's
                business is ready for packing, shipment or sale) and merchandise shall be
                vaiued at the 1ns4red's selting price at the time of ioss, less all discounts,
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 261 of 439




           rebates, and un-incurred expenses to which such sales price would havc
           been subject.

     B. Real and Personal Property

       (i) Buildings, structures, furniture and fixtures, rnachinery, equipment,
           improvements and betterments, shall be valued at tlie replacement cost
           nevw on the sarne premises, as of the date of replacement.

       (2) Electronic Data Processing or control equipment and production machinery
           and equipment or any part thereof shall be valued at the cost to repair or
           replace new on the same premises as of the t3me of replacement except,
           that with respect to items for which replacement with identical property is
           impossible, the repiacement cost shall be the cost of items sirnilar to the
           destroyed property and intended to perforrn the same function but which
           may include techndogical advances.

       (3) Valuable papers and records shall be valued at the cost to reproduce the
           property aA of the date of reproduction including the cost of gathering
           andJor assembling nformation.

           "Valuable papers and records" are defined as written, printed, or atherwise
           inscribed documents and records, inctuding but not limited to books,
           maps, filrns, drawings, abstracts, deeds, mortgages, micro-inscribed
           documents, manuscripts, and media and the data recorded thereon, but
           not incfuding money and/or securities.

           "Media" is defined as materials upon vvhich data is recorded including, but
           not limited to, paper, tapes, cards, electronic memory circuits, and
           magnetic or optical storagc devices.

           "Data" is defined as facts, concepts, or instruetions in a form usable for
           commun'rcations, interpretation, or processing by automatic means_ It
           incEudes computer programs.

           The terrn "securities" shall rnean all neyotiable and non-negotiable
           instruments or contracts representing either money or other property, and
           includes revenue and other stamps in current use, tokens and tickPts but
           dncs not include money,

       (4) Property of others tiwhich the Insured is required to insure to a stipulated
           value shall be valued at the replacement cost new as of the date of
           replacement, if replaced at the Insured's option; otherwise at the
           stipulated value.

       (5) Fine Arts shall be valued at the appraised value; or if there is no appraisal,
           at the greater of the original acquisition cost or the :narket vaiue at the
           time of the loss.

       (6) Other property noi otherwise provided for, at repiacement cost new on the
           same premises as of the date of replac.ement.

       (7) Perrnission is granted for the Insured to replace the damaged property
           with any property at the same site or at another site within the territoriai
           limits of this policy, but recovery is IimitPd to what it would cost to replace
           on sdme site, if property damaged or destroved is not repaired, rebuilt or
           replaced within a reasonable period after the luss or damdge, this
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 262 of 439
                    0                                    .         0

               Company shall not be liable for more than the actual cash value aL Lhe
               tirne of loss (ascertained vwith proper deduction for depreciation) of the
               property damaged or destroyed_ However, limitations irrrnposed lay federal,
               state or municipal building codes shall not result in actual cash valuation.

           (8) Mobile Equipment shall be vaiued at actual cost value at the time of loss.

 13.   EARTHal1AKF ANO FLOOD

       A. Each loss by earthquake or tlood shall constitute a single occurrence
          hereu nder if:
           (1) more than one earthquake shock occurs within any period of !2 nours
               during the term of this poiicy, the beginning of whir_h 72 hour perPod
               nnay be determined by the Insured; or

             (7) any flood occurs within a period of the continued rising or overflow of
                 any river(s) or stream(s) and the subsidence of same within the banks of
                 sur.h river(5) or stream(s); or

             (3) any fiood results from any tidal wave or series of tidal waves caused by
                 any one disturbance_

           Flood: The term "flood" is defined af waves, tidal water or tidal wave,
           overFlow of streams or other bodies of water, or spray frorn any of the
           foregoing, all whether driven by wind or not.

           Earthquake: The term "earthquake" is defined as a rnovement or shakinq of
           the earth that is seismic in origin. Lands[ide, mudflow, volcanic eruption,
           earth sinking, subsidence, rack falt shall not be considered an earthquake
           under this definition.

       B. Shauld any time period referred to in Clause A. above commence prior to
          expiration or cancellation date of this policy, this Compaiiy shall pay all such
          earthquake or flood l8sses occurring during sueh period as if such period fell
          entirely within the term of this policy.

       C. This Company shali not be liab[e, however, for any loss caused by any
          earthquake or flood commencing beforc the effective date and time or
          comrnencing after the expiration datc and time of this policy.


 14.   CONTRIBUTING INSLaI&ANCE

       CQntributing insurance is insurance written ilpan the same plan, terms,
       conditions, and pravls+ons as those contained rn this poiicy. This insurance shall
       contribute in accordance with the condit+ons of this policy oniy with other
       contributing insurance as defined.

 15.   EXCESS INSUJiANCE

       Excess insurance is instirance over the iimit oP liability set fortn in this po[icy. The
       excstence of such excess insurance shall not preJudice the coverage providQd
       under this policy nor will it reduce any liabiiity hereunder.

 16.   UNDERLYING rAiSURANCE
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 263 of 439




      A. Underlying insurance is insurance on all or any part of the deductibfe and
         against all or any of the causes of loss covered by this policy induding
         .decfarations af vatue to the carrier for hire. The existence of such underiying
          insurance shall not prejudice or affer.t any recovery otherwise payable under
          this policy.

      B. If the limits of such underlying insurance exceed the deductible amount which
         would apply in the evPnt of loss under this poficy, then that portion which
         exceeds such a deductibfe amount shall be considered other insurance, as
         defined in the Other Insurance clause.

17.   OTHER INSURANCE

      Except for insurance described by the contributing insurance clause, the excess
      insurance clause, or the underfying insurance clause, this poficy shall not cover to
      the extent of any other coJlectible insurance, whether directly or indirectly
      covering the same property against the same causes of loss. This Company shall
      be liable for loss or damage only to the extent of that arnount in excess of the
      amount recoverable from such other collectible insurance. Notwithstanding that
      this policy only covers for the excess of arny other collectible insurance, this
      Company guarantees prompt payment in full of tfie amount of loss which woufd
      have been otherwise recoverable hereunder in the absence of such other
      collectible insurance and agrees to advance the amount of toss as a loan, without
      interest, rcpayabfe only in the event of and to the extent of recovery from such
      other collectibie insurance minus the cost of recovery. As used herein, "other
      coliectible insurance" does not incfude self-insurance, deductibfes, self-insured
      retentions or fronting poficies.

18.   SUBROGATION

      A. Any refease frorn liability enterpd into by the Insured prlor t❑ ioss hereunder
         shall not affect lhis policy or the right of the Insured to recover hereunder.
         The right of subrogation agafnst the Insured, afflliated, subsldiary, and
         associated companies or corporations, the Insured's officers, clirectors, and
         employees, or any other corporations or companies associated with the
         Insured through ownership or management, and at the option of the Insured
         against a tenant.ot the Insurcd, is waived.

      B. In the event of any payment under this policy, this Company shall be
         subrogated to the extcnt of such payment to all the Insured's rights of
         recovery therefore_ The Insured shall execute all papers required and shall do
         anything that may be reasonably necessary at the expense of the Company to
         secure such right. The Company wrll act in concert wPth all other interests
         concerned, i-e•, the insured and any other Company (ies) participating in the
         payment of any loss as prirnary or excess insurers, in the exercise of such
         rights of recovery.

      C. If any amount is recovered as a result of such proceedings, the net amount
         recovered after deducting the cost of recovery sliali be divided between the
         interests concerned in the proportiun of their respective interests. if there
         should be no recovery, the expense uf prac.eedinys shall be borne by the
         Insurers instituting the proceeclings.

19.   SALVAGE AND R>ECOVERIES

      AII salvages, recoveries and payments, exrluding proceeds from subrogation and
      underiying insurance, recovered or received prior to a loss settlement under this
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 264 of 439




       policy, shall reduce ttie Ioss. accordingly. If recovered or received subsequent to a
       loss settlement under this poiicy, such net amounts recovered 'shall be divided
       between the interests concerned, i.e. the Insured and any other Company(ies)
       participating in the payment of any (oss, in the proportion of their respective
       i n terests.

 20.   MACHINERY

       In case of Ibss or damage insured against to any part of a machine or unit
       consisting of two or more parts when compiete•for use, the liability of the
       Company shall be limited to the value of the part or parts lost or damaged or, at
       the Insured's option, to the cost and expense of repfacing or duplicating the lost
       or dama,ged part or parts or of repairing the machine or unit.

 21.   ERRORS OR O _M.ISSIONS

       Any unintentional e~ror or omission made by the Insured shall riot void or i'mpair
       the insurance Fiereunder provided the Insured reports such error or om►ssion. as
       soon as reasonably possible after discovery by the Insured's home office
       insurance department.

 22.   NOTICE OF LOSS

       As soon as practicable after any loss or damage occurring under this policy is
       known to'the.Insured's Office.of Risk Management,. the Insured shall report such'
       loss or damage to Parker, Smith &-Feek, 2233 112th NE, Believue, WA 98004 for
       transmission to this Company. Any delay by the Insured in providing notice shall
       not affect the Insured's right •to. cov.erage under this policy, eXcept if and to the
       extent that the Company proves that it actua.11y and substantially was prejudited
       by any unreasonable delay in notice.

 23.   PROOF OF LOSS

       The Insured, at the request- of the Company, will render a signed and sworn proof
       of loss to the Company or its appointed representative stating; the place, time,
       cause of the loss, damage, or expense; the Interest of the Insured and of all
       others; the value of the property involved in the loss.; and the amount of loss,
       damage, or expense.

 24.   PARTIAL PAYMENT OF LOSS

       In the event of a loss covered by this policy, it is understood and agreed that the
       Company will issue partial payment(s) of claim subject to the policy provisions,
       and Shall not be less than the-undisputed estimate of loss o.r da,mage between the
       Insured and the Company.

 25.   ASSIGNED AD]USTER "

       It is agreed that JePf Heflman at McLarens Young, Inc., 19324 40th. Avenue W,
       5uite C, L.ynnwood, WA 98036 will represent the Company-in the investigation
       and adjustment of ali losses repdrted under this policy.

 26.   APPRAISAL

       If'the Insured and this Company fail to agree on the -amount of the loss, each,
       upon written demand of either the Insur.ed or this Company made within 60 days
       after receipt of proof of loss by the Company,, shall select a competent and
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 265 of 439




      disinterested appraiser, The appraisers shall then select a competent and
      disinterested umpire. If they shouid fail for 15 days to agree upon such umpire,
      then upon the request of the Insured or of this Company, such umpire shall be
      selected by a judge of a caurt ot record in the county and state in which such
      appraisal is pending. Then, at a reasonabte trme and place, the appraisers sliall
      appraise the loss, stating separately the value at the time of loss and the amount
      of ioss. IF the appraisers fail to agree, they shall submit their differences to the
      umpire. An award in writing by any two shall determine the amount of loss and
      sha? I be paid by the Company within 30 days thereafter_ The Tnsured and this
      Cornpany shall each pay his or its chc,sen appraiser and shall bear equally the
      other expenses of the appraisal and of the umpire.



      Except as prov.ided under the Machinery clause and paragraph (3) of the
      Consequential Loss clause, in the event of loss or damage insured against to any
      article or articles which are a part of a pair or set, the measure of loss or damage
      to such article or articles shall be, at the Insured's option:

      A. the reasonable and fair proportion of the total value of the pair or set, giving
         consideration to the importance of said article or articles, but in no event shall
         such loss or darrmage be construed to mean total loss of the pair or set; or

      B. the full value of the pair or Set provided that the Insured surrenders the
          remaining article or articles of the pair or set to the Company.

                .   ~i   ~1.~   ••       eR   •    : 1.414•   _   .!


      The Insured shall reasonably cooperate wrth this Company and, at this Company's
      reasonabie rc:quest and expense, shall attend hearings and trials and sha11 assist
      in effecting settlements, in securing and giving evidence, in obtaining the
      attendance of witnesses and in conducting suits.

29.   SUtE ANO Ll180R
      In case of actual or imminent loss or damage covered by this policy, it shall,
      wittiout prejudice to this insurance, be lawful and nPcessary for the lnsured, their
       factors, servants, or assrgr•s to sue, labor and travel for, m and about the
      defense, the safeguard, and the recovery of property or any part of the property
      insured hereunder; nor, in the event of loss or damage, shall the acts of the
      Insured or of this Company i'n recoverrng, saving, and preserving the insured
      property be considered a waiver or an acceptance of abandonment. This
      Gompany shall contribute to the expenses so incurrecf acr.ording to the rate and
      quantity of the sum herein insured.

LUSSJmL].upp7a>~•~~
      AII adjusted claims shall be due and payable no later than 30 days after
      presentation and acceptanc(g of proofs oF loss by this Company or its appointed
      representative.

31.   REINSTATEMENT
      with the exception of loss caused by perils wtiich are subject to anniial aggregate
      limits as noted in Section 3, no luss 1iereutider shall reduce the. amount of this
      policy.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 266 of 439




 32.   SUFT AGAIi+IST THE COMPANY

       No suit or action on this policy for the recovery of any ciaim shall be sustainable
       in any court of law or equity unless the Insured shaii have fuily complied with all
       the requirements of this poiicy; however, if there is any dispute between the
       Insured and tfie Company as to whel.her the Insured has fuliy complied with ail
       the requirements of this policy, such a dispute may be resoived in a suit or action
       on the poiicy for recovery of any claim. The Company agrees that any action or
       proceedings against it for recovery of any loss under this poticy shall not be
       barred if commenced within two years and one day after the Insured provides
       notice to the Company in accordance with Clause 22 above, wh"tch period shall be
       tolied from the date of notice until the date that the Insured receives the
       Company's final covcrage decision (this two year and one day period is referred
       to as the "limitations period")_ However, the limitations period shall not apply if
       by the laws of the State of the address of the [nsured such a limitation is invalid
       or if the taws of the statc in which any such action is brought permit a longer
       period of time within which to commence such a suit. Furthermore, any tolling of
       the limitations period shall not preciude the Insured from bringing a suit or any
       other proceeding regarding recovery for any loss or of any claim hereunder
       during the period of totiing or at any other time.

       It is agreed that in the event of thE failure of the Company to pay any amount
       claimed to be due hereunder or in the event of any other dispute relating ta this
       poficy, the Company, at the request of the Insured, will submit to the jurisdiction
       of any court of competent jurisdiction vrithin the United 5tates and will compfy
       wlth all of the requirements necessary to glve such court jurisdiction and all
       matters hereunder shall be determined in accordance with the law and practice of
       such court, not including the court's law regarding choice of law. The Company
       shall not transfer, change vEnue, or remove any lawsuit filed by the Insured in
       any such court.

 33.   CERTIFICATES OF INSURANCE

       Any certificate of insurance issued in connection with this poliicy shall be issued
       solely as a matter of convenience or information For the addressee(s) or hoider(s)
       of said certificate of insurance, except where ai}y Additional Insured(s) or Loss
       Payee(s) are named pursuant to the Special Provisions of said certificate of
       insurance. In the event any Additional Insured(s) or Loss Payee(s) are so named,
       this policy shall be deemed to have been endorsed accUrdingiy, subject to all
       other terms, conditions and exclusions stated herein. 5uch certificates are to be
       forwarded to the Company within 30 days of issuance.

       The Corrmpany hereby authorazes Parker, Smith & Feek, Inc, to issue certificates of
       insurance including any Mortgagee, Loss Payee and Additional Insured clauses.


 34.   CANCELLATION

       A. This poiicy may be canceietl at any time at the request of the Insured or it may
          be canceled by the Company by rnaiiing to the Insured at;

         Risk Manager -xyz Company
         dffice of Risk Management_
         Qost ©ffice Box
         5eattie, WA

         and to the additional named Insureds/loss payees indicated on the ccrtificates
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 267 of 439




         of insurance issued during the term of this policy, written notice stating when,
         not less than 90 days thereaFter, such cancelfation shall be ePfective.

      B. The maifing of notice as aforesaid shall be sufficient proof of rtotice and the
         effective date and hour oF cancellation stated in the notice shal{ become the
         end of the policy period. Detivery of such written notice either by the Insured
         or by the Company shali be equivalent to mailing.

      C. Canceiiation shall not affect coverage on any shiprnent in transit on the date of
         cancellation. Coverage will cont;nue in fuil force until such property is safely
         delivered and accepted at place ot final destination.

      D. In the event of non-payment of premium this policy may be canceled by the
         Company by rnailing to the Insured at the address shown in A. above stating
         when, not less than SO days therrafter, such cancellation shall be effective,
         Reinstatement of coverage shall be effective immediately upon receipt of
         premium by the Company.

35.   VALIlES

      The values and schedule of property declared to the Company at the inception of
      the policy are for, premium purposcs only and shall not limit the coverages
      provided by ttiis policy.

36.   T1T_i.ES OF PARAGRAPHS
      The titles of paragraphs of this form and of endorsements and supplemental
      contracts, if any, now or hereafter attached hereto are inserted solely for
      convenience of reference and shalf not be deemed in any way to limit or affect
      the provisions to whrch they relate.

37.   COIWFORMANCE

      The tenns of this policy which are in conflict with the applicable statutes of the
      state wherein this poiicy is issued are hereby amended to conform to such
      statutes, unless the statutes narrow or limit thc coverage afforded by this poEicy
      and do not bar d policy from providing broader coverage.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 268 of 439




      DEFINITI®NS:

       Accidental Interruntion Of Services
       This Policy covers physical damage resulting from changes in temperature or
      -r.elative humidity to insured .property al an insured' location when such changes in
       temperature or refative huinidity resuit from the interruption of services.consisting
       of electricity, gas, fuel, stearn, water or refrigeratibn by, reason'of any accidental
       event, other than insured physicai loss or damage, al the insured location.

      T:his Additional Coverage wiii apply when the period of service interruption as.
      described below is in excess of 24 hours.

      Actual cash v lue:
      the amount it would cost to repair or replace insured property, on the date of
      loss, with material of like kind and quafity, with proper deduction for
      obsofescence and physical depreciation.


      Aacareaate during any aolicy vear:
      the Company's.maximum amount payable during any policy yeat.


      Ammonia Contamination
      In the event.of direct physical loss of or damage to Covered Property caUsed by a
      breakdown of covered equipment at.a Location covered hereunder, the Company
      will pay for resulting AmmonEa Contamination.

      Amrrionia Contamination shall mean the loss or dam.age, including salvage
      expense, caused by ammonia contacting or permeating Covered Property under
      refrigeration or in process requiiring refrigeration•, as the result of any one
      occurrence.

     Automatic Coverage

      This Policy cbvers property of the type insured by;this Policy at an.y Location rented,
      leased or purchased by the Insured after the inception date of this Policy. This
      coverage appiies from, the date of rental, tease or purchase.

      This Additional Coverage does not apply to property insured in whole or in part by
      an.y other insurance policy.

      This coverage will apply until .whichever of the following occurs first:

      1)      The. Location is agreed to be insured by the Underwriters.

      2)      Agreement is reached that the Location will riot be insured under this
              Policy.

      3)     The Time Limit specified in the Schedule has been reached, The Time
             Limit begins on the date.of rental, lease or purchase.

     Contamin.ation:
     any condition of property due to the actual or suspected presence of any
     foreign substance, impurity, p.olfutant, haza.rdous material, poison, toxin,
     pathogen or pathogenic orgarii'sm, bacteria, virus, disease causing or iliness
     causing agent, fungus, mold or miidew.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 269 of 439




    Continaent time eiement Iocation:

    D➢rect (Tier I Supplier/Customer)-

     Supplier:         A supplier that supplies products or services directly.to the Insured,

     Customer;        A customer that receives products or services directly fram the
                      Insured.

     Indirect (Tier 2 Supplier/Customer):

     suppiier:        A supplier that supplies products or services drrectly to a Tier 1
                      supplier of the Insured,

     Customer:        A customer :hat receives products or services directly from a Tier 1
                      customer of the Insured

     Da e or tiMr.r            ni ion•

     the recognition, interpretat+on, caiculation, comparison, diff'erentiation,
     sequencing, accessing or
     processing of data involving one or mone dates or times, including the YPar
     2000.



     Deferred_Pwments

    This Policy covers insured physical loss or damage to Personal Property of the type insured
    by this Policy sold by the Insured under a conditional sate or trust agreement or any
    installment or deferred payment plan and after such property has been delivered to the
    buyer. Coverage is limited to the unpaid balance for such property.

    In the event of such loss to prsoperty sold under deferred payment plans, the lnsured wilt
    use ail reasonable efforts, i-ictuding legal action, if necessary, to effect cotlection of
    outstanding amounts due or to regain possession of the properYy.

     There is no liability under this Policy for loss:

    1)        pertaining to praducts recalled including, but not limitcd to, the costs to recalt,
              test or to advertise such recall by the Insured.

    2y        from theft or conversion by the buyer of the property after the buyer has taken
              possession of such property.

    3)        to the extent the buyer continues payments.

         a)   not within the Territory of this Policy.


    Earth moyemeni:
    7ny natural or man-made earth movement inciuding, but not limitPd to
    earthquake or landslide, regardless of zny othPr cause or event contribut+ng
    concurrPntly or in any other sequence of loss. However, pliysical loss or
    damaae by fire, cxplosion, sprinkler leakage, or flood resulting frorn earlfi
    movement wi*ll riot be cons+dered to be Ioss by earth movement wittrin the
    terms arrd LondiLions of this Palicy.
                   C7
                                                               ~
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 270 of 439
                                                               .,
      Electironic da-ta processing eguipment or media:
      any computer, computer system or component, hardware, network,
      microprocessor, microchip,
      integrated circuit oe siFnilar devices or corriponents in computer or non-
      computer equipment, operating systems, data, programs or other software
      stored on electronic, electro-mechanical, electro-ma.gnetic data processing or
      production equipment, whether the property of the lnsured or not.

      Extended Per.iod Of Liabilitv

      The Business Interruption coverage is extended to cover the reduction in sales:

        1) resulting fr•om the interruption of business as covered by Business
           Ihter.ruption;

        2) for such additional length of time' as woul'd be required with the exercise of
          due diligence and dispatch to restore the Insured's business to the condition.
          that would have existed had no loss occurr.ed; and

        3.) commencing with the date on which the. liability of the Underwriter.s for loss
           resulting from interruption of business would terminate if this Extenslon had
          not been included herein.

     Extended Period of Liability Exclusions: As respects Extended Period of Liability,
     the. Time Element Exclusions B of this section does not apply and the- following
     applies instead:
          This Policy does not insure against any increase in loss due to fines or
          damages for breach of contract or for late or non completion of orders, or
          penalties of any nature.

     Coverage under this Extension for the reduction in sales due to contract
     cancellation will include only those sales that would have been earned under the
     coiitract during the extended Period oF Liability.

      Coverage under this Extension does not apply for more than the number of
      consecutive days-specified in the Schedule.
      Fine arts:
      paintings; etchings; pictures; ta,pestries; rare or art glass; art glass windows;
      valuable rugs; statuary;
      •sculptures; antique Furniture; antique jewelry; bric-a-brac;. porcelains; and.
      similar property of rarity,. historical value, or artistic merit ezcluding
      automobiles, coins, stamps, furs, jewelry, precious stones, precious
      metals, water.craft, aircraft, money, secur.ities.


      Fines Or Penalties

      This policy covers fines or penalties imposed by a governmental agency and
      arising from a Re'gulatory Acti'on, unl'ess the civil fine or penalty imposed is
      uninsurable under the law of the jurisdiction imposing such fine or penalty. Thfs
      policy also insures fines or penalties resulting from a breach of contract by the
      ln.sured. This Policy' shall pay for the amount of loss_ in excess of the Poficy
      Deductible, but not to exceed the sutilimit as stated in the Declarations applying
      to this Coverage.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 271 of 439




     Fiood:
     flood; surface waters; rising watens; storm surge, sea surge, wave wash;
     wave.s; tsunami; tide or tidal water; the rclease of water, the rising,
     overflowrng or breakrng or boundarics of natural or man-made bodies of
     water; or the spray there.`rom; all whether driven by wind or not; or sewer
     back-up resulting from any of the foregoing; regardless of any other cause
     or event, whether natural or man-made, contributing concurrentiy or in any
     other sequence of loss. Pl;ysical loss or damage from flood associated with a
     storm or weather disturbance whether or not identified by narne by any
     matcoroiogical authority, is considercd to be flo0d within the terms of this
     Policy. Nowever, physical loss or damage by fire, expiosion or sprinkler
     leakage resulting from flood is not considered to be loss by flood wlthin the
     terms and conditions of this Policy.


                   Water Contaminant 4r Pollutant Cleanuo. Removal And


    This Policy covers the reasonable and necessary cost for the cleanup, removal and
    disposal of contaminants or pollutants from uninsured property consisting of land,
    wator or any other substance in or on landl at the Insured Locatiott if the release,
    discharge or dispersal of contaminents or pollutants is a direct result of insured
    physical loss or damage to insured property.

    This Policy does not cover the cost to cleanup, remove and dispose of contarninants
    or poifutants from such property;

    1)         at any location insured for Personal Property only.

     2)        at any property insured under Automatic Coverage, Errors And Omissions
               or Miscellaneous Unnamed Location coverage provided by this Poiicy.

    when the Insured fails to give written notice of loss to the Underwriters within 180
    days after inception of the loss.
    Locatn4n:

               as specified in the Schedule of Locations, or

    H.         if not so specified in the 5chedule of Locations:

               1) a building, yard, dock, whari`, picr or bulkhead (or any group of the
                                                foregoing)

          a;    bounded   on all   sides   by   public streets, clear   land   space or open
                waterways, each not less than 50 fePt/15 metres wide. Any bridge or
                tunnel r.rossrng such street, space or waterway wrll render such
                separation inoperative for the purpose of this detinition.



    LbGISTICS EX7R
                _ A CUSTS

    This Policy covers the extra cost incurred by the Insurecl during the PERI()U OF
    LiABIL:TY due to the disruption of the normal rnovenient of goods or materials;
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 272 of 439




      1)     directly between insured locations; or
      2)     directly between an insured location and a Iocation of a direct customer,
             supplier, contract manufacturer or contract sQrvice provider to the Insurect,

      provided that such disruption is a dlrect result of physical loss or damage or the
      type insured to property of the type insured located within the TERRITORY of this
      Policy.

      Measurement of Loss;
      The recoverable extra cost loss will be the reasonable and necessary extra costs
      Incurred by the Insured of the following:

      1)     extra costs to ternporarily continue as nearly normal as practicable the
             movement of goods or materials.

      This Extensinn will apply when the PERIOD OF LIABILITY is in excess of 48 hours
      except 168 hour5 applies for earth movement and/or flood and "or wind.

      LOGI5TIC5 EXTRA CUST Excfusions: As respects LOGISTICS EXTRA COST, the
      following additional exclusions apply:

      This Policy does not insure:

      1)     arry loss resulting frorn disruption in the movernent of goods or materials
             between contingent time elernent locations,
      2)     any loss resulting frorn disruption of incoming or outgoing services
             consisting of electricity, gas, fuel, steam, water, refrigeration, sewerage
             and voice, data or video.
      3}     any ioss of income.
      4)     costs that usually would have been incurred in conducting the business
             during the same period had there been no disruption of normal movement
             of goods or materials.
      5)     costs of perrnanent repair or replacement of property that has been
             damaged or destroyed.
      6)     any expense recoverable elsewhere in ttris Policy.
      7)     any loss resulting from disrufition caused by or resulting frorn terrUrisrn,
             regardless of any other cause or event, whether or not insured under this
             Policy, contributing concurrently or in any other seguence to the loss.
      8)     any loss resultrng from disruption caused by loss or darrrage from earth
             movement in Calirornia, in the fVev,r Madrid Seismic Zone or in the Ratrfic
             Northwest
      9)     any loss resulting from disruption caused by physicai loss or damage Io
             personal property of tlie Insured while in translt.


      The PER10D OF LIABILITY for this TIME ELEMENT COVERAGE FXTENSION will
      be;

      The period of time;
      1)    starting at the time of physlcal loss or damage causing the disruption of
            the normal movement of goods or materials directly be.tween insured
            locations; or directly between the insured location and the location of thP
            oirect customer, supplier, contract mar7ufacturer or contract service
            provider to the Insured, and
      2)    ending not later than:
      a) when willi due drligence and dispatch the normal movement of goods or
         rnaterials directly between insured locations; or directly between the insured
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 273 of 439




          location and the location of the direcrt customer, supplier, contract
        marnufacturer or contract service provider to the Insured could be resurned; or
     b) the number of cansecutive days shown in the LIMITS OF LIABILITY clause of
        the DECt_ARATIONS section.



     IJ       =    4     ,   ~ ~ ,        • ~




    This Palicy covers all real and personal property at a Miscellaneous Unnarned
    Loca tion.

    A Miscelianeous Unnarned Location as used herrein shail be defined as a location
    at which the Insured has property of the type insured hereunder which has not
    bccn r2ported td the Insurers. Upon report to the Insurers of said location, the
    Policy I_Imit shall apply.


           Normal:
           the condition that would have existe-d had no physical loss or damage
           happened.

           Normal cost:
           the cost associated with the movement or goods or materials suffering the
           disruption that the
           Insured would have incurred had. no physical loss or damage causing
           disruption happened.

          Off Premises Data Services

          1. PRdPERTY DAMAGE—This Policy covers insured physical loss or (Jamaye to
             insured property al an insured location when such physical loss or damage
             resuits from the interruption of off-premises data processing or data
             transmission services by reason of any accidental event at the facilities of
             the provider of su•`h serviees that immediately prevents in whole or in part
             the delivery of such provided services.

          2. TIME ELEMENT—This Policy covers ttie Actual Loss Sustained and EXTRA
             EXPENSE incurred tty the insured during the period of interruption at an
             insured location of off-premises data processing or data transmission
             services, when the interruplion is caused by any accidentaf Pvent al the
             facilit+es of the provider of such services that immediatery prevents in
             whoie or in part the delivery of such provided services.



          CONDITIQ N5

    A. For the purposes of these Off Premises Data Services coverages:
       1) faci;ities oF the provider of oFf-premises data processing or data
             transmission services can be located worldwide except in Cuba, Iran,
             North Korea, Sudan, Syria or Crimea Rcgion of Ukraine, ard
          2) an accidental event to satellites will be considered an accidental event at
             ttie racilities of the provider
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 274 of 439
                     ®                                          E
      B. This Additional Coverage will apply when the period of interruption of off-
             premises data processing or data transmission services as described below is
             in excess of 24 hours.

      C. -i-he period of interruption of off-premises data processing or data
          transmission servicer Is the pQriQd starting tvith the time when an interruption
         of provided servrces happens; and ending when with due diligence and
         dispatch the service could be wholly restored.

      D. Additional General Provisions:
         1} The Insured will immediatefy notify the company providing off-premises
            data processi►ig or data transrnission services of any interruption of such
            services.
         2) The Company will not be liable if the interruption of such services is
            caused directly or indirectiy by the failurre of the Insured [o comply with
            the terrns and conditions of any contracts the Insured has entered into for
            such specified $ervices.

      E. This Pvlicy excludes loss or damage ciirectiy or indirectly caused by or
         resulting from the following regardless of any other cause or event, whether
         or not insured under this Policy, contributing concurrently or in any other
         sequence to the loss:
         1) movement for properky located in Galifornia, in the New Madrid earth
             Seismic Zone or in the Pacific Northwest Seismic Lone.
         2) terrorism.

      F. As used above, the period of interruption of oFf-premises data processing or
         data transmission services:
         1) is the pericad starting with the tirne when an interruption of provided
                services happens; and ending when with due diligence and dispatch the
                sen+iCe could be wholly restored and the iocation receiving the service
                could or would have resumed normai operations foilowinQ the restorations
                of service under the same or equivafent physical and operating condltlnns
                as provided Isy the PERIOD OF LIABILITY clause in this section.
             2) is Iimited to only those hours during which the Insured would or couid
                have used service(s) i€ it had been avaiiable.
             3) does not extend to inciude the interruption of operations caused by any
                reason other than interruption of the provided service(s).


              Dc urrence:
              the surn total of ail loss or damage of the type insured, inciuding any
              insured TIME ELEMENT loss, arising out of or caused by one discrete event
              of physical loss or damage, except as respects the followirng:

                terrorism: occurrence shall mean the sum total of all loss or damage of
                the type rnsured, rnciuding any insured T1ME ELEMENT loss, arising out
                o€ or caused by all acts of terrorism during a continuous period of
                seventy-two (72) hours.

       t3_      earth movement: oc.currence shall niean the sum total of all loss or
                damage nf the type insured, including any rnsured TIME ELEMENT loss,
                arisrng out of or caused by all eartti rnovement(s) during a contrnuous
                period of seventy-two (72) hours:
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 275 of 439




                           t,a arocessing Qr O.@ta transmission services:
           4ff-iuremises do,

           The storage or processing of data performed off-premises of the InsurEd's
           property, incluciing the
           Transmission of voice, data or video over a single, or combination of,
           computer or communication networks.

           PhYsical loss_ or damaae to electroniic data, programs or software:
           the destruction, distortion or corruptifln of electronic data, programs or
           software.

           Renresentative oomaanv:
           Lex London a Division of American lnternational Group UK Limited
           Soft costs:
           costs over and above those that are normal at an insured location
           undergoing renovation or in the course of construction, lirnited to the
           fol lowing:


      A.   construction loan fees - the additional cost incurred to rearrange
           loans necessary for the completfon of construction, repairs or
           reconstruction including; the cost to arrange refinancing, accounting
           work necessary to restructure financi ng, legal vuork nQcessary to
           prepare new clotuments, charges by the lenders for the extension or
           renewal of loans necessary.

      B.   commitment fees, leasing and marketing expenses - the cost of
           returning any commitment fees received from prospective tenant(s) or
           purchaser(s), the cost of re-leasing and marketing due to loss of
           terlant(s) or purchaser(s).

     ('.   additiQnal fees for architects, englneers, consultants, attorneys and
           accountants needed for the completion of construction, repairs or
           reconstruction.

      D.   property taxes, building permits, additional interest on ioans, realty
           taxes and insurance premiums.

           Terrgrisrn:

           any act, involving tne use or• threat of: force, violence, dangerous
           conduct, interference with the
           operations of any biisiness, government or other organization or

           institution, or any sirnilar act, when the effect or apparent purpose

           is:


      A.   to influence or instill fear in any government (de jure or de tacto)
           or the public, or any segment of either; or

     R.    to further or to express support for-, or opposition to, any
           political, r!'liglous, sor.ial, ideologica' ar similar type of objective
           or position.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 276 of 439




                Transmission and distribution systems.-
                transmission and distribution systerns including but not limited to
                electricity, gas, fuel, steam, water, rePrigeratlon, sewerage, volce, data,
                and video. Such systems shall include poles, towers an(i fixtures,
                dverhead toridUctors and devices, underground and underwater conduit,
                underground and underwater conductors and devices, line transfbrmers,
                service meters, street lightirig and signal systems,


                yaluable Daoars and records:

                This Policy covers lnsured physical loss or darnage to Valuabte PaperS and Records
                while anywhere within this Policy's Territory, including while In transit.

                1)      This Additiona I. Coverage excludes less or damage to:

                     a} property described betow, if such property cannot be replaced with othNr
                        of like kind and quality, unless specifically decla►ed to the Underwriters,

                     b) currency, money or securities.

                     cl propetty heid as samples or for sate or for delivery after sale.

                2}      Yaivabte Papers and Records Exclusions:

        In addition to the exclusions in the Exclusions clause of this section, as respects Yatuabte
        Papers And Aecords, this PoLicy does not insure enrors or omissions in processing, ' or
        copyfng; all unless physical damage rnot excluded by this- Poticy results, in which event, only
        that resultinR damage is Insured.

   3)   The term waLuable Papers and Records wherever used in this Policy means written, printed
        or otherwise inscribed documents and records, including books, maps, films, drawings,
        abstracts, deeds, mortgages and manuscripis, ali of which rnusL be of value to Liie Insured.


                Wind:
                direct action of wind including substance driven by wind. Wind does
                not mean or include anythirig defined as fluud rn this P-olicy.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 277 of 439




                             ELECTRONIC DATA ENDORSEMENT A

1.   Electronic Data Excfusion

     Notwithstanding any provision to the contrary within the Polrcy or any endorserrient Lhereto, it
     is understood and agreed as folfows:-

     a)    This Policy does not insure- loss, damage, destruction, distortion, erasure, corruption or
           alteratron of ELECTRONIC DATA from ary cause whatsoever (including but not limited to
           COMPl1TER VIRUS) or lass of use, reduction in functionality, cost, expense of wtiatsoever
           nature resulting therefrom, regardless of any other cause or event contnbtrting
           concurrently or in any other sequence to the foss.

           ELECTRONIC QATA means facts, concepts and inFormation converted to a form useabie
           For camrrlunications, interpretation or processing by electronic and electromechanical
           data processing or electronically controlled equfpment and includes programmes,
           software and ather coded rristructions for the processing and manipulatlon of data or the
           direr_tion and manipulatinn of such equipment.

           COMPCtTER VIRlJS means a set oF corruptmg, harrrjFul or otherwise unauthorised
           instructions or code Pncluding a set of malrciously ir,troduced unauthorised instructlons or
           codC, programmatic or otherwise, Lhat propagate tlTerrrseives through a computer
           system or netvrork oF whatsoever nature. COMPtJTER VIRUS :ncludcs but Is nnt Ilmited to
           'Tro3an Horses', 'worrns' and 'trme or logic bombs',

     b)    However, in the event that a perrl listed below results frorn any of the matters described
           in paragraph a) above, this Policy, subject to all its terms r conditions and exclusions, wiil
           cover physical damage occurring durfng the P'olicy period to property Insured by this
           Policy directiy caused by such Irsted i:erd.

           Listed Perils:
           Fire, ExplOsion

2.   Electronic Data Processing Media Valuatiun
     Notwithstanding any provi5ion to the contrary uvithm ttre Polrcy or ariy enc:orsement thereto, it
     rs underst4od and agreed as Foliows:

     Should elect-onic data processing media insured bY this Polrcy stiifer physical lo5s or damage
     insured by thls Poiicy, then the basis of valuatiun shall be the cost to repair, reolace ar restore
     such media to the condition thzt exrsted imrrediately pnor to such loss or damage, including
     the cost of reproducrrg any FLFCTRONIC DATA contained thercon, provrd.ng such med a is
     repaired, replaced or restored. Sucli r.ost of reproduction shail include all rCasonable and
     necessary amounts, not ta excead U55 10,000,000 any one loss, incurred by the Assured rn
     recreating, gatlienng and assembling such ELECTRONIC DATA. If the medra rs not reparred,
     replaced nr restorcd the basis flf valuatron shall be the cost oP ttre blank rnedra. However this
     Policy does not insire any amount pertaininc to the vafue oF st,c,i ELECTRONIC DATA to tI1e-
     Assured or any other party, even rf such ELECTRONIC UATA cannot be recreated, gathered or
     assembled.

l,IMA 2914 - (25.1.01)
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 278 of 439




                ELECTItONIC DATE RECOGNITION EXCLUSION (EDRE)


 This Policy does not cover any loss, damage, cost, claim or expense, whether
 preventative, rernedial or otherwise, dir+ect{y or indirectly arising out of or relating to:
 a) the calculation, comparison, differentiation, secluencing or prvicessing of data
     involving the date change to the year 2000, or any other date change, incJuding
     leap year calcuEations, by any computer systern, hardware, program or software
     and/or any microchip, integrated circuit or similar device in computer equipment or
     non-computer equipment, whether the property of the insured or not; or
 b) any change, aiteration, or modification ]nvolving the date change to ttie year 2000,
     or any other date change, including leap year calculations, to any such computer
     system, hardware, program or software and/or any microchip, integrated circuit or
     similar device in computer equipment or non-computer equipment, whether the
     property of the insured or not.

 This clause applies regardless of any other cau5e or event that contributes concurrentiy
 or in any sequence to the Ioss, damage, cost, claim or expense.



 NMA 2802 - 17/12/1997




                        5dnction Limitation and Exclusion Clause

 No (re)insurer shall be deemed to provide cover and no (re)lnsurer shall be iiable to pay
 any claim or provide any benefit hereunder to the extent that the provision of siich
 cover, payment of such claim or provision aP such benefit wouid expose that (re)insurer
 to any sanction, prohibition or restr+ctron under lJnited Natioitis resoiutions or the trade
 or economic sanctions, laws ar regulations of the t:uropean Uniun, United Kingdom or
 United States of America.


 I F1A3100
 15 September 2010
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 279 of 439




                          SERVICE OF SUIT CLAUSE (U.S.A.)


It is agreed that in the event of the fallure of the Underwriters hereon to pay any
amount claimed to be due hereunder, the Underwriters herevn, at the request of the
Insured {or Reinsured}, will submit to the jurisdiction of a Court of competent jurisdiction
within the United States. Nothing in this Clause constitutes or should be understood to
constitute a waiver of Underwriters' rights to commence an action in any Court of
competent jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another Court as permitted by the laws
of the United States or of any State in the United States. It is further agreed that service
of process in such Suit may be made upon

                              Messrs Mendes & Mount
                              750 Seventh Avenue,
                              New York N.Y. LQ019-682g

       and that in any suit instituted against any one of them upon this contract,
Underwriters will abide by the final decision of such Court or of arty Appeflate.Court in
the event of an appeal.

The above-named are authorized and directed to accept service of process on behalf of
U'nderwriters in any such suit and/or upon the request of tthe Insured (or Reinsured) to
give a written undertaking to the Insured (or Reinsured) that they will enter a generaf
appearance upon Underwriters' behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States
which makes provision therefore, Underwriters hereon hereby designate the
5uperintendent, Commissioner or Director of Insurance or other officer specified for that
purpose in the statute, or his successor or successors in office, as their true and lawful
attorney upon whom may be served any lawful process in any action, suit or proceeding
instituted by or on behalf of the Insured (or Reinsured) or any beneficiary hereunder
arising out oti this contract of insurance (or reinsurance), and hereby designate the
above-named as the person to whom the said officer is authorized to rnail such process
or a true copy thereof.


NMA1998
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 280 of 439




 Short Forrn PriivacY Notice — Comrrfrercial Lines

 American International Group UK Limited Privacy Poficy is available at
 littp.etiflwww.ai!a.co.uk/nrivacy-Dolicv or by requesting a copy frorn: Data Protection
 Ufficer American International Group UK Limited The AIG Building, 58 Fenchurch Street,
 London PC3M 4AB, UK] or by email dataorotectionoffir_er.~~aay,corn

 Before providing us with Personal Information about anather individua) you must (unless
 we agree otherwise): (a) inform the individual about the content of this notice and our
 Privacy Policy; and (b) obtain their permission (where possible) to share their Personal
 lnformation with us in accordance with the Privacy Policy.




                               FRAUDULENT CLAIM CLAUSE

 lf the (re)insured shall make any claim knowing the same to be false or fraudulent, as
 regards amount or otherwise, then thi$ contract shall become void and all clairn
 hereunder shall bc forfeited.




 LMA5062
 D4/Of /2006


                      MICROORGAPIISM EXCLUSION (A6SOLUTE)

This Policy does not insure any loss, damage, claim, cost, expense or other sum directly
or indirectly arising out of or relating to:

        mold, mildew, fungus, spores or other microorganism of any type, nature, or
        description, including bui not Iimited to any substance whose presence poses an
        actual or potential threat to human health.

ThiS Exclusiurr dpplies reyardless whelher ttiere i5:

(r)     any physicat loss or damage to insured property;
(ri)    any insured perrl or cause, whether or not c.ontributinq Goncurrent{y or in dny
        sequence;
(iii)   any loss of use, occupancy, or functronality; or
(iv)    any action required, incfuding but not limited to rcparr, replacement, rernoval,
        cleanup, abatement, disposal, relocation, or steps taken to address medical or
        Iegal concerns.

This Exclusion replaces and supersedes any prov+siorti in the Policy that provides
insuranee, in whole or in part, for these matters.



LMA503.$ - 14/09/2005
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 281 of 439




                      WAF2 AND CIVIL WAR EXCLUSION CLAUSE

Notwithstanding anything to the contrary contained herein this Policy does not cove,r
Loss or Damagc directly or indirectly occasioned by, happening through or in
consequentc of war, invasion, acts of foreign enemiesf hostifitles (whether war be
declared or not), civil war, rebellion, revolution, insurrection, military or usurped power
or confiscation or nationalisation or requisition or destruction of or damage to property
by or under the order of any government or public or locai authority.

NMA464 - 1/1/38


              RADIOACTIVE CONTAMIAtATION EXCLUSION CLAUSE —
                        PHYSICAL DAMAGE - DIRECT


This policy does not cover any loss or damage arfsing directly or Indirectly from nuclear
reaction nuclear radiaxion or radioactive carilamination however such nuclear reaction
nuclear radiation or radioactive contamination may have been caused * NEVERTNELE5s
if Fire is an rnsured peril and a Fire arises directly or Indirectly frorn nuclear reaction
nuclear radiation or radioactive contamination any loss ar damage arisirig directiy from
that Fire shall (subject to the provisions of this poiicy) be covered EXCLIJDING however
ail loss or damage caused by nuclear reaction nuclear radiation or radioac.tive
contaminateon arising directly or indfrectly from that Fire.

* NOTE. - If Fire is not an insured perii under this policy the words "NEVERTNEl.ESS" to
the end of the clause do not apply and should be disregarded.

7/5/59
NMA1191


                BIOLOGICAL OR CHEMICAL MATERIALS EXCLUSION


It is agreed that this Insurance exciudes loss, damage, cost or expense of whatsoever
nature directiy or indirectly caused by, resulting from or fn connection with the actual or
threatened malicious use of pathogenic or poisonous biological or chemical rnaternals
regardless of any other cause or event contributing concurrently or in any other•
sequence thereto.


NMA2962 - 06/02/2003
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 282 of 439
                    C7                                             •
              POI,LUTION, CONTAMINATION, DEBRIS REMOVAIL EXCLUSION
                                  ENDORSEMENT

 This endorsement modifies insurance provided by the Policy:

 1.     Property Not Covered
        This Policy does not cover iarid., land values or water.

 2.     Pollution and Contamination Exclusion.
        This Pollcy does not cover loss or damage caused by, resulting from,
        contributed to or made worse by actual, alleged or threatened release,
        discharge, escape or dispersal of CONTAMINANTS or POLLUTANTS, all
        whether direct or ihdirect, proximate or remote oi- in whole or in part
        caused by, contributed to or aggravated by anyphysical darnage insured
        by this Policy.

        Nevertheiess, if fire is not excluded from this Policy and a fire arises
        directly or indirectiy fr.om seepage or contamination or pollution, any, loss
        or damage Insured under this Policy arising directly from that fire is
        insured, subject to the provisions of this Policy.

        CONTAMINANTS or POLLUTANTS meahs any solid, liquid, gaseous or
        thermal irritant or contarminant, including smoke, vap'or, soot, fumes,
        acids, alkalis, chemicals and waste, which after its release can cause.or
        threaten damage to human health or human welfare or causes or
        threatens damage, deterioration, loss of value,. marketability or loss'of use
        to property insured hereunder, including, but not limited .to, bacteria,
        virus, or hazardous substances as listed in the'Federal Water.; Pollution
        Control Act , Clean A'ir Act, Resource Ccjnservation and Recovery Act of
        1976, and Toxic Substances Control Act or as designated by the U. S.
        Env.ironmental Protection Agency. Waste includes materials to be recycled,
        ceconditioned' or reclaimed.

        This exciusion shall not apply when loss or damage is directly caused by
        fire, lightning, aircraft impact, explosion, hot, civil commotion, smoke,
        vehicl'e impact, windstorm, hail., vandalism, malicious mischief. Thls
        exclusion shall also not appl.y when loss or damage is directly caused by
        leakage-or accidental discharge from automatic fire pr•otective systems.

 3.     Asbestos, Dioxin or Polychlorinated Biphenyis Exclusions

        This Policy does not cover -

        a)      Asbestos, dioxin or polychlorinated biphenyls (hereinafter all
               referred to as "Materials") -removal from any good, product or
               structure unless the asbestos is itself damaged by fire, lightning,
               aircraft impact, explosion, riot, civil commotion, smoke, vehicle
               Impact, windstorm or hail, vandalism, malici'ous mischief, or
               leakage or accidental discharge from automatic fire protective
               system.

        b)     Demolitibn or increased cost of reconstruction, repair, •debris
               removal or loss of use necessitated by the enforcement of a,ny law
               or ordinance regulating such Materials;

 Any governmental direction or request declaring that such Materials present in or part of
 or utiiized on any undamaged portion of tfie insured's property can no longer be used for
 the purpose for which it was intended or installed and must be removed or modified.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 283 of 439




       The exception to'exclusion 3(a), above, does not apply to payment for
       the rnvestigation or defPnse of any 14ss, damage or any undamaged
       portion oP the insured`s property that can no ionger be used for the
       purpose for which it was intended

4.     Debris Removal Fxclusion
       I'he Company wi#I pay the expense within the sum insured to remove
       debris of insured property darnaged or destroyed by an insured peril
       during the policy term.

       The Company wili not pay the expense to:

       a)     Extract contaminants or pollutants From the debris; or

       b}     Extract contaminahts or pollutants from land or water; or

       c)     Rem(jve, restore or replace contaminated ar polluted rand or water; or
       d)     RemoWe or transport any property or debris to a site for storage
              or decontarnination required because the property or debris is
              afFected by poilutants or contaminants, whether or not such
              removal, transport, or decontamination is required by 1aw or
              regulation.

       It is a condition precedent to recovery under this extension that the
       Company shall have paid or agreed to pay for direct physical Ioss or
       damage to the property insured hereunder and that the Insured shall
       give written notice to the Company of intent to cialm for cost of removal
       of debris ar cost to clean up not later than 180 days after the date of
       such physical loss or darnage.

5.     Authorities Exclusion
       Nottiwithstanding any ❑P the provisions of this Policy, the Company shall
       not be liable for loss, damage, costs, expenses, fines or penalties
       incurred or sustained by or imposed on the Insured at the order of any
       Government Agency, Court or other Authority arising From any cause
       whatsoever.

All other terms and conditions of the Poiicy remain the same.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 284 of 439




                   SUPPLEMLbiTAL UNITED STATES CERTIFIED ACT OF
                             TERRORISM ENDORSEMENT


 This Endorsement is applicabie to aill insured Locations in the United States,
 its territories and possessians and the Commonwealth of Puerto Rico.

       Goveraae for'~Certified Act of Terrorisrn" Under The Terrnr~m Risk
                          Insurance Act of 2002. as amended.

 [n cansideration of a premium charged of USD96,000, this Poficy, subject to the
 terms and conditions therein and in this Endorsernent, covers direct physical loss or
 damage to insured property and any resulting 'rIME ELEMENT loss, as provided In the
 TIME E[..IrMENT secrtion of the Policy, caused by or resuiting from a Certified Act of
 Terrorism as defined herein.


 Notwithstanding anything contained eisewhere in this Policy, any exciusion or
 limit,ation of terrorism in this Palicy and any endorsement attached to and made a
 part of this Policy, Is hereby amended to the effect that such exciusion or limitation
 does not apply to a"Certified Act of Ter•rorism" as defined herein. This anlendment
  does not apply to any limit of liabiJity for a Certified Act of Terrorism, if any, stated
  under the LIMITS OF L[ABILITY clause of the DECLARATIONS section of this Policy.

 With respect to any one or more Certified Act(s) of Terrorism, this Company will not
 pay any amounts for which the Company is not responsible under the terms of the
 Terrorism Risk Insurance Act of 2002 (including subsequent action of Congress
 pursuant to the Act) which includes a provision stating that if the aggregate insured
 losses exceed USD100,000,000,000 during any caiendar year, neither the united
 States Government nor any insurer that has met its insurer deductibie shall be iiable
 for the payment of any portion of the amount of such losses that exceed
 USD100,000,000,000. if the aggregate Insured [osses for ail insurers exceed
 USD100,000,000,000, your roverage may be reduced.


 The coverage provided under this Endorsement for "Certifled" losses caused by acts of
 terrorisrn will be partially reimbursed by the United States Government under a
 formula pstahlished hy FedPral Law_
 under this formula, the united States pays 85% (and beginning on ]anuary 1, 2016,
 shall then decrpase by
 i percentage point per calendar year until erlual to 80 percent) of covered
 terrorism losscs exceeding a statutoriiy Qstabiished retention by the insurer
 referenced in this Policy. The premiurn charged for this coverage is provided
 above.

 7-he terms and limitations of any terrorism exclusion, or the inapplicability or
 omission of a terrorism exclusion, do not servc to crcate coverage for any loss
 which wouid otherwise be excl„ded tinder this Lndorsement or the Poiicy.

 The coverage provided by tttis Endorsement only applies to a Certified Act of

 I errorism. Reference and Application: The following terrri(s) means:

 Certificd Act of Terrorism:
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 285 of 439
                     E                                            •
 A"Certified Act oi` Terrorism" means any act that is certifed by the Secretary of the
 rreasury, in cansultatron with the Secretary of Horneland Security, and the r4ttorney
 General of the United Statcs, to be an act of terrorism pursuant to the fecleral
 Terrorisrn Risk Insurance Act of 2002 as amendecl and

 extended in 20135, 2007, and in 2015. The criteria contained in that Act for a
 "Certified Act ❑f Terrorisrn" include the following:


       a. The act resulted in aggregate losse$ in excess of USQ5,400,000; and

The act is aviofent act or an act that is dangerous to human life, property or
infrastructureand is committed by an individual or individuals as part of an effort to
coerce the civilian population of the United States or to influence the policy or affect the
conduct of the United 5tates Government by coercion,
                              •
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 286 of 439

                                                                               E

    Certifi'ed r4ct(s) af Terrcrisrn Endorsement
    This endorsernenf chang2s the policy. P7ease read it carefully-
    In consideration of an additional premium detailed below, with respect to insured locations in the United
    States, its territories and possessions and Puerto Rico, this ppiicy is extended to insui'e Certified Act(s) of
    Terrorism. AII other terms, conditions and exciusions of this poiicy inctuding applicabie lirnits and
    deductibles remain unchanged and apply in full force and effect to the coverage provided by this policy.
    Notwithstanding anything to the contrary in this policy or any. of its endorsements, there is no coverage
    provided for any costs or expenses associaled with Cbvetaga provisidns fbr sue and labor or f7rQtection
    and preservation of property, including but not limited to costs-or expenses incurred for actions to ciefen[t,
    safeguard, preserve, ;protect or recover any covered property against actual., imminent or suspected
    terrorism.
    Any loss or damage and resulting business interruption for which the Company is not responsible under
    the terms of the Terrorism Risk Insurance: Act, as amended (all hereinafter,"TRIA°), are not insured under
    any circurnstance by this coverage extension regardless whether caused by or resulting from an insured
    peril.
    Disciosure of U.S. Government Participation in Payment of Terrorism Loss
    The United States Government, Department of the Treasury, will pay a share of terrorism losses insured
    under the federal program, The federai share equals (see table beiow) of that portion of the amounl of
    such insured losses that exceeds the Company's applicable. retention. However, if aggregate insured
    losses atttibutable to terrorist acts certit9ed under TRIA exceed 8100 billion in a calendar year, the
    Treasury shall not make any payment for any portion of the amount of such losses that exceeds S100
    billion-

          Calendar Year                      20'I5            federal share equats                 85%

          Calendar Year                      2016             federal share equais                 84%

~         Calendar Year                      2017             federal share equats                 83%

          Calendar Year                      2018             federal share equals                 82%

          Calendar Year                      2019             federal share equals                 81%

          Calendar Year                      2020             federal share equals                 80%



    Disclosure of Cap on U.S. Governrnent and Company Participation in Payment df Terrorism
    Losses
    TRIA contains a$1DO billion cap that litnits U.S. Government reimbursement.
    If aggregate insured losses attnbutable to terrorist acts certified under TRIA exceed $100 biltion in a
    caieridar year and the Company has met its deductible urider TRIA, the Company shall not be liable for
    the payment of any portion of the amount of such iosses thal exceeds $100 billion, and in such case
    insured Iosses up to that amount are subject to pro rata allocation in accordance with procedures
                               . of the Treasury.
    established by the Secretary
    Disclosure of Premiurn for Certified Act(s) of Terrorism Coverage
    The premium charged for Certified Act(s) of Terrorism is included and does not inciude any charges
    for the portion of loss coverEd by the U.S. Government as set forth~in the federal Terrorism Rtsk
    Insurance Prograrn (hereinafter the "Program") eslablished by TRIA.

                                   --...--                                       ---------
Insured= Kemper Hotdings, LLC
HFP 146 (01-15)                                                                                  Page 1 4f 2
                                •
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 287 of 439




   1]efinitions
   Wherever used in this policy or its endarsements a Certified Act of Terrarism means any acl that is
   certified by the Secrelary of the treasury, in accordance with the provisions of the federal Terrorism Risk
   Insurance Act, to be an act of terrorism pursuant to TRIA.
   Termination
   In the event the Program established by TRIA terminates prior to the expiration of this Policy, coverage
   provided under this endorsement for "Certified Acl(s) of Terro►ism" shall cease simuitaneously.
   Subllrnit
   The C ornpany's liability for Certified Act(s) af Terrorism shall not exceed.

     $75Q,D00 (being 75%) part of 6 5.t}00,000 exeess af the progr®m Deductibies_ per occurrence for all
     loss or damage coveered by this policy caused directty by or resulting from a Certified Act of Terrorism,
     inciuding any Ioss or damage covered by this policy or      its   endorsements (by fire or othervVise) which
     ensues from a Certified Act of Tefrorism. This sublirnit apRlies even if artother peril not otherwise
     excluded contributes concurrentfy or in any other sequence to the Eoss or darnage. This subtirnit is a
     part of and not in addiiion to the policy limit.




Endorsement Number-        01                                              Effective Date     July 31, 2019
Policy PVumber:            l}S40D$5797PR19A

XL Insurance America, Inc.




lnsured: 14emper Hbldings, LLC
HFP 146 (D1-15)                                                                                  Page 2 of 2
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 288 of 439




Terrorism Exclusion En.dorse.ment
This endorsement changes fhe policy. Please read it carefully.

Notwithstanding any provision to the contrary within this•policy-or-any endorsement attached thereto it is
agreed that this poticy excludes loss, damage, cost.or expense of whatsoever nature dieectiy or indirectiy
caused by, resuiting from or in connection with any act of"terrorism regardless of any other cau'se or event
contributing concurrently or in any other sequence to,the loss, except as provided bythe Certified.Act(s)
of Terrorism Endorsement,provided that said endorsement is attached to this policy.

 This policy excludes loss or damage caused by fire.that is part of or arises directly from terrorism.
 However, with respectto insured locations in the United States, its'territories and possessions and Puerto
 Rico, in the event that the.law of the jutisdiction where the insured property sustaining loss or damage
 requires that damage caused by fire be covered, then this.poiicy covers-such loss.or damage but oniy for
 the physical loss or damage, with adjustment being at the lesser of actual cash value, the cost to repair or
 the cost to replace, all as of the date 'of the loss at-the tocation of the loss,.fbr no more than the interest df
 the Insured and without allowance for upgrades to comply with codes or building laws. This coverage
 exception for such resuiting fire loss or damage does not appiy to any time eiement coverages; including
 but not limited to business interruption, loss of earriings, extra expense, contingentcoverage(s),
.Eeasehold interest or rental insurance; nor forany fire legal liability.

For the purpose. of this endorsement an act of terrorism means the intentional conduct by any person(s)
or group(s) causing loss or damage 'and/or the -threat thereof, in order to induce fear, submission or
otherwise infiuence peopie or government(s), or to promote, pubiicize or -advance any ideoiogical;
i•eligious, social oi• political cause.

This endorsement also 'excludes loss, damage, cost or expense-of whatsoever nature directly or indirectiy
caused by, resulting from or in connection with any action taken in: controlling,: preventing, suppressing or
in any way relating to any act of terrorism.

If the Company alleges that by reason of this exciusion, any loss, damage, cost or expense is not covered
by this insurance, the burden of proving the contrary shall be•upon the.insured.

In the event any portion of this endorsement is found to be. invalid or unenforceable, the remainder shali
continue in full force and effect-




Endorsement Number:         02                                               Effective Date;     July 31. 2019
Policy Number:              USQ0085797PR19A
XLinsuranceAmerica; Inc:


Insured: Kemper Holdings, LLC                                                                         Page 1 of '1
HFP 144 (01-08)   '
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 289 of 439




Asbest®s Exclusian
 This gndorsement changes the policy. P,'ease read rt carefu!!y

This endorsement modifies the Commercial Property Poiicy identified be[ow and is subject to all
defiinitions in that policy.


Notwilhstanding any provision(s) to the contrary within this poEicy or any endorsement(s) attached tnereto.
this policy does not insure against arty loss, damage, cost or expense directly or indirectly caused by or
resulting frorn any of the following, regardEess of any other cause or event contributing concurrently or in
any other sequence thereto:

1. Asbestos material defects, treatment, abatements or remQwal, unless the a$bestos ttseff is damaged
   by the perit of fire, lightning, or explosion and then only as to the physical portion of asbestos material
   damaged on impact by that peril;
2. Regardless of cause, any sum relatkng to (i) health hazard from asbestos; (ii) treatment, abatement or
   repair of asbestos materiat that has become friable; or (iii) demolition, ir►creased cost of
   reconstruction, removal or any type af cost or Eoss arising from the enforcement of or compliance vrith
   any iaw or ordinance regulating asbestos material; ar
3. Any governmental requirement relating to asbestos material present +n or part of any portion of
   Insured Property that was not damaged by fire, lightening or explosion during the Policy Term and
   cannot any longer be used where installed.



AII other terms and canditions remain unchanged.




Endorsement Number;       03                                             Fffective Date•    July 31, 2D19
Poiicy Number;            US000B5797PR19A
Insured:                  Kemper Holdings. LLC
Company.                  XL Insurance America, inc


PRQP 501 (10-15)                                Page 1 flf 1
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 290 of 439
                            •                                                11

Chemical, Biologica! & Radiological Exposures Exclusio.n
 This endorsemerrf change$ tlre policy. Please read it car-efully_

This endorsement modifies the Commercial Property Policy identified beiow and is subject to a11
definitions in lhat policy.


Notwithstanding any provision(s) to the corrtrary within this pokicy or any endorsement(s) attached thereto,
this palicy does not insure against any loss, damage, cost or ®xpense directly or indirectly caused by or
resulting from any of the following, regardless of any other cause or event contributing cencurrently or in
any other sequence thereto:
1_    The unlawful possession, use, release, discharge, dispersal or disposal of any chemical,
      bacteriological, virzl, radioactive or sirnilar agents or rnatter regardle$s of who is responsible for the
      act and whether war has been declared or not, and regardless of any other cause or event
      cantributing concurrentiy or in any other sequence thereto.
2.    The unlawful possession, use, release, discharge, detonation, dispersal or disposal of any device or
      material capable of producing a nuctear reaction or the spread of radioactivity, regardless of who is
      responsible for the act and whether war has been declared or not, and regardiess of any other cause
      or event contributing concurrently or in any other sequence thereto_
In any acl'lon, suit or other proceeding where the Company alleges that, by reason of either of the
provisions above, some or al} toss 4r damage is not insured by this policy, the burden of proving that such
loss or damage is not excluded shalf be upon the Insured.



AII other terms and conditions remain unchanged.




Endorsenient Number:         04                                             Etfective Date:     July 31, 2019
Poficy Number                US00085797PR19A
Insured-                     Kemper I•ioldings, LLC
Coryipany_                   XL InsUrance America. Inc.


PROP 502 (10-'t5)                                  Page 1 of 1
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 291 of 439




Generaf Change End®rsement
This endorserrrent changes the p4licy. Please rcad it carefully_

This endorsement modifies the Cflmmercial Property Policy identified below and is subject to all
definitions in that policy.


The policv Shall Include the Following Definitions:

    Hicnh H$zard- Wind Zones are defined as follows:



    U.S. StatelCountry          Counties 1 Areas

    Alabama                     Baldwin, Mobile

    Florida                     Entine Staie

    Georgia                     Brantley, Bryan, Camden, Chatham, Charlton, Effingham, Glynn, Liberty, Long,
                                Mclntosh, Wayne

    Ftawaii                     Entire State

    Louisiana                   Parishes of: Acadia, Ascension, Assumption, Cameron, Caicasieu, East Baton
                                Rouge, East Feliciana, Iberia, Iberville. Jefferson, Jefferson Davis, Lafayette,
                                Lafourche, Livingston, Orleans, Plaquemines, Pornte Coupee, St. Bernard, St.
                                Chartes, St. James, St. John the Baptist, Saint Helena, SL Martin, St. Mary,
                                St. Tarnrnany, Tangipahoa, Terrebonne, Vermilion, Washington, West gaton
                                Rouge, Wesl Feliciana

    Mississippi                 George, Hancock, Harrison, Jackson, Pearl River, Stone

    Norih Carolina              Beaufort, 8ertie, Bladen, Brunswick, Camden, Carteret, Cho.wan, Columbus,
                                Craven, Currituck, Dare, Duplin, Gates, Greenei Hertford, Hyde, Jones, Lenoir,
                                Martin, New Hanover. Onslow, Pamlica, Pasquotank, Pender, Perquimans, Pitt,
                                Sampson, Tyrrell, Washington, Wayne

    South Carolina              Beaufort, Berkeley, Charleston, Colleton, Dorchester, Georgetown, Hampton,           ~
                               Horry, Jasper, Williarnsburg
                                                                                                                     I
    Texas                      Aransas, 8ee, Brazoria, Brooks, Calhoun, Carneron. Chambers, Fort.Bend,
                               Gaiveston. Goliad, Hardin, Harris, Hidalgo, Jackson, Jasper. ,fefferson, Jim Wells,
                               I{enedy, Kleberg, Liberty, Live.Oak, Matagorda, Newton, Nueces, Orange,
                               Retugio, San Patncio, Vicloria, Wharton, Willacy

    CountrY! Territory         Counties! Areas

    Ttie Bahamas               Entire and all istands (Ackl;ns, Abaco, Andros. The Berry Islands, Birnini, Caf
                               Island, Crooked lsland, Eleuthera, Grand Bahama, Inagua, Long Island,
                                Mayaguana, New Providence, Nassau, Ragged, Rum Cay, San Saivador)



PROP GCE (06-2014)                              Page 1 or 9                          Issued October 24, 2019
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 292 of 439




       Bermuda             Entire island

       Caribbean iatands   Entire and all islands (Anguilla, Antigua and Barbuda, Aruba, Bahamas,
                           Barbados, Bonaire, British Vrgin Islands, Cayman Islands, Cuba, Curacao,
                           Dominica, Dominican Republic, Grenada, Guadeloupe, Haiti, Jamaica,
                           Martinique, Montserrat, Netherlands Antilles, Puerto Rico. Saba, St Eustatius, St
                           Maarten, St Barthelerny, Sl Kitts and Nevis, St Lucia, St Martin, St Vmcent and
                           the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, U.S. Virgin
                           Islands)

       China               Shanghai (CitylMunicipaiity), Guangdong, Fujian, & Zhejiang (Provinces); t-iong
                           Kong 8 Macau (Special Adrninistrative Regions)

       Guam                Entire Territory

       Japan               Entire Country

       Mexico              The States of Baja Caliiornia Sur, Campeche, Colima, Guernero, ,lalisco.
                           Michoacan, Nayarit, Quintana Roo, Sinatoa- Tabasco, Tamautipas, Veracruz and
`                          Yucatan.
L~-   - -- -- -
~   Philippines            Entire Country

       Puerto Rico         Entire CommonweaRh

       Taiwan              Entire Country                                       '

       Other Areas         Amencan Samoa, Marshatl Islands



    HIGH HAZARD AND MODERATE HAZARD EART}i MOVEMENT ZONE

Country                     Area

AFghanistan                 Entire Country ~                          ^             High Hazard

Aibania                    Entire Country                     J                     High Hazard
                                                                                                               I
Anguilla & Barbuda          Entire Country                                          High Hazard

                            only the Provinces of Catamarca. Chaco, Cordoba,
                            Formosa. Jujuy, La Rioja, Mendoza. Neuquen, Salta,
Argentina                                                                           Moderate Hazard
                            Sian Juan, San Luis, Santiago del Estero, and
                            Tucuman;

Armenia                                                                             High Hazard

Austria                    Entire Country                                           Moderate Hazard

Australia                   State of Western Australia                              Modcratc- Hazard




    PROP GCE (06-2014)                        Page 2 of 9                     Issued- October 24 _2019
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 293 of 439




Couritry                     Area

Azerbaijan                   Entire Country                                           High Hazard

Bangladesh                   Entire Country                                           High Hazard

Barbados                     Entire arid all islands                                  Moderate Hazard

Bhutan                       Entire Country                                           High Hazard

Bolivia                      Entire Country                                           High Hazard

Bonaire.(Neth. Antilles) .   Entire Country                                           Moderate Hazard

Bosnia and Herzegovina       Entire Country                                           Moderate Hazard

Bulgaria                     Entire Country.                                          Mbderate.Hazard

Burundi                      Entire Country                                           Hgh Hazard

Canada (Western)             Cresta Zones W1, W2, W3, W4 and W5 (Vancouver).          High Hazard

Canada (Eastern)             Cresta Zones E1, E2, E3, E.4 and E5 (Quebec)             High Hazard

Cayman Isfands               Entire Country                                           Moderate Hazard

Chile                        Entire Country                                           High Hazard

                             Postcodes — first two digits (Province)_ 10 (Beijing),
China                        21 8~ 22 (~Jiangsu), 25; 26, & 27 (Shandong), 30         High Hazard
                             (Tianjin), 83 & 84 (Xinjiang)

                             Entire Country, except Postcodes — first two digits:
China                                                                                 Moderate Hazard
                             10,•21, 22., 25, 26, 27, 30, 83 and 84

                             Capital District (aka Capital District of Bogota,
                             Bogota DC, or Distrito Capital) and the following
                                                                                      High Hazard
                             Departments: Caldas, Cundinamarca, Quindio,
Columbia
                             Risaralda, Tolima, and Valle del Cauca

                             AII other districts                                      Moderate Hazard

Costa Rica                   Entire Countr.y                                          High Hazard

Croatia                      Entire Country                                           High Hazard

Cuba                         Entire Country                                           High Hazard

Curacao                      Eritire Country                                          Moderate Hazard



PROP GCE (06-2014)                             Page 3 of 9                     Issued: October 24, 2019
                        C                                         •
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 294 of 439




  Country                      Area

  Cyprus            ~          Entire Country                                            Moderate Hazard
                                                                                     I
  Dominica                     Entire Country                                            Moderate Hazard

  Dominican Republic           Entire Counlry                                            High Hazard

  Ecuador                      Entire Country                                            High Hazard

  Egypt                        Entire Country                                            Moderate Hazard

  EI 5alvador                  Entire Country                                            High Hazard

F Ethio pia       —'~          Entire Counlry                                            High Hazard

  Greece                       iEntire Country                                           High Hazard

  Grenada                      Entire Country                                        ~ High Hazard

  Guam                         Entire Territory                                          High Hazard

  Guatemala                    Entire Country                                            High Hazard

  Guadeioupe                   Enttre Country                                            High Hazard

  Haiti       ~                Entire Country                                            High Hazard

  Honduras                     Entire Country                                            High Hazard

 lceland                       Entire Country                                            Moderate Hazard~

                           I only tfle States of Arunactiaf Pradesh, Assam, Bihar,
                             Gujarat. Jammu, Himachal Pradesh, Madhya
 India                       Pradesh, Manipur, Meghalaya, Tripura, Mizoram,              Moderate Hazard
                             Nagaland, Punjab, West Bengal, Uttar Pradesh and
                             Uttaranchal

 Indonesia                     Entire Country                                            High Hazard        i

 lran                          Entire Country                                            High Hazard

 Israel                        Entire Country                                       High Hazard
                                                                                  I
                                                                                  i
                             Entire Country (includirig the Provinces of Bologna, '
; ltaly
                             Ravenna and Ferrara) except Regrons Valle D'Aosta; ~
                                                                                    High Hazard
                             Piemonte, Liguria, Lombardia. and the remainder of
                           ; Emilia-Romagna
                           1



  PROP GCE (Q6-2014)                             Pa•ge 4 of 9                 Issuecl October 21. 2019
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 295 of 439
                            •                                                            ~

 Country                          Area

                                  Regions    Valle    D'Aosta,   Piemonte,     Liguria,
                                  Lombardia, and Emilia-Romagna, but not Including                     Moderate Hazard
                                  the Provinces of Bologna, Ravenna or Ferrara

 Jamaica                          Entire Country                                                       Moderate Hazard

 Japan                            Entire Country                                                       High Hazard

 Jordan                           Entire Country                                                       High Hazard

 Kazakhstan                       Entire Country                                                       High Hazard

 tCyrgyzstan                      Entire Country                                                       High Hazard

 N{artinique                      Entire Country                                                       Moderate Hazard

 Montserrat                       Entire Countr.y            ~                                         High Hazard

                                  Baja California, Baja California Sur, Chiapas, Colima,
                                  Guerrero, Jalisco, Mexico (lncluding Mexico City,
                                                                                                       High Hazard
                                  Michoacan, Morelos, Nayarit, Oaxaca, Puebla,
 Mexico                           Sinaloa, Sonora, & Ttaxcala.

                                  Durango, Guanajuato, Hidalgo, Queretaro, Tabasco,
                                                                                                       Moderate Hazard
                                  Veracruz, Zacatecas

 Moldova                          Entire Country                                                       Moderate Hazard     --

 Monaco                           Entire Country                                                       Moderate Hazard            ~
                                                                                                                                  i
 Montenegro                       Entire Country                                                       High Hazard
                                                                                                                                —~;
                                                                                                                                  I
                       --                                -       -                                                                '
 Myanmar                          Fntire Country                                                       High Hazard

 Nepal                            Entire Country                                                       High 1-tazard

 New Zealarid                     Entire Country                                                       High Hazard

~ Nicaragua                       Entire Country                                                       High Hazard

                                  American Samoa, French Polynesia, New Caledonia,
                                  Samoa,                                                           ~
                                                                                                       Moderate Hazard
 Pacific Islonds                  Federated States of Micrornesia, hlorthern Marianas, ~
                                 Marshall Islands and Kiribati

                                                                                                       High Hazard     ~
                                I Fiji   incfuding    Loyalty        Islands_   Palau,   Solomon



  PRQP GCE (08-2014)                                 Page 5 of 9                             Issued Ociober 24, 2019
                         •
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 296 of 439
                                                                 •




Country                      Area                                                              T    ^

                             Islands, Tonga, TuvWu and Vanuatu

Pakistan                     Entire Country                                     High Hazard

Panama                       Entire Country                                     High Hazard

Papua.New Guinea             Entire Country                                     High Hazard

Peru                         Entire Country                                     High Hazard

Philippines                  Entire Country                                     Moderate Hazard         ;

                             Faro, Beja, Setubat, Evora, Lisbon, Santarem, &
                                                                                High Hazard
                             Porlalegre Districts
Portugal

                             Remainder of Country                               Moderate Hazard

Puerto Rico                  Entire Commonwealth                                Moderate Hazard

Romania                      Entire Country                                     High Hazard

Serbia                       Entire Country                                     High Hazard

Saint 6arthelemy             Entire Island                                     i High Haaard

Saint Croix                  Entire Island                                      High Hazard

Saint Eustatius              Entire Islanci                                     High Hazard

Salnt Kitts 8 Nevis          Entire lsland                           ~          High Hazard

Saint Lucia                  Entire Island                                      Moderate Hazard

Saint Martin (Maarten)       Entire Island                                      High Hazard

Saint Vincent and the
                             Entire island                                      Moderate Hazard
Grenadines

Switzerland              ~   Entire Country                                     Maderate Hazard     ^

TaiNvan                      Entire Country                                     High Hazard

Tajikisian                   Entire Country                                     High Hazard

Trinidad 8 Tobago            Entire Country                                     Moderale t lazard

Tunisia                      Entire Country                 `                   High Hazard



PROfGCE j06-2014J                             Page 6 of 9                Issued: October 24, 2019
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 297 of 439
                                                                                   •
cauntry                           Area

Turkey                            Entire Country                                                      High Hazard

Turkmenistan                      Entire Country                                                  j High Hazard
                                                                                                  i
                                                                                                  i
USA
                                  See New Madrid Seismic Zone Table                                   Moderate Hazdrd
New Madrjd

~                                 Washington State counties of; Chetan, Glallam,
                                  Clark. Cowlitz, Grays Harbor, Island, Jefierson, King,
                                  Kitsap, i{ittitas, Lewis, Mason, Pacific, Pierce, San
                                  ,luan, Skagit, Skamania,            Snohomish, T.hurston,
                                  Wahkiakum, Whatcnm
US Pacific Northwe.st Seisrnic
                                                                                                      High Hazard
Zone 1
                                  Oregon. counties of: Benton, Clackarnas, Clatsop,
                                  Codumbia,     Coos,       Curry.      Douglas,       Jackson,
                                  Josephine, Klamath, Lake, Lane, Lincoln, Linn,
                                  Tutarion, Multnomah, Polic, Tillamook, Washington,
                                  Yamhill

US Pacific Northwest Seismic
                                  Atl remaining counties in Washington and Oregon                     Moderate Hazard'
Zone 2

USA                              E Alaska, California, Hawaii                                         High Hazard

Uzbekistan                       4 Entire Country                                  ~                  Higlt Hazard

Venezuela                         Cresta Zones 1, 2 and 3(Caracas)                                    High Hazard
                                                                                                  .~._._.,.~.         _
Virgin Islands                    AII lslands                                                         High Hazard,

Zambia                            Entire Country                                                      #iigh Haaard
                                                    —            --
Zimbabwe                          Enti're Country                                                     High F-iazard




PROP GCF f•9o-2C1A)                                 Page 7of 9                             Issued October 2+s, 2019
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 298 of 439

                            ®                                                 •
    The New Madrid Seismic Zone is defined as foiiows:
       States                               Counties

        Arkansas                            Arkansas. Ashley, Chicot, Clay, Craighead, Crittenden, Cross, Desha,
                                            Drew, Fulton, Grant, Greene, Independence., Izard, Jackson, Jefferson,
                                            Lawrence, Lee, Lincoln, Lonoke, Wlississippi, Monroe, Phillips, Poinsett,
                                            Prairie, Pulaski, Randolph, Saline, Sharp, St Francis, White, WoodruH
        Illinois                        ^   Alexander, Bond, Calhoun, Christian, Clark, Clay, Clintorn, Coles,
                                            Crawford, Cumbertand, Edwards, Effingham, Fayette, Franklin, Gailatin,
                                            Greene, Hamilton, Hardin, Jackson, Jasper, Jefferson, Jersey, Johnson,
                                            Lawrence, Macoupin, Madison, Marion, Massac, Monroe, Montgomery.
                                            Morgan, Perry, Pike, Pope, Pulaski, Randolph, Richland, Saint Clair,
                                            Saline, Sangamon; Scott, Shelby, Union, Wabash, Washington. Wayne,
                                            White, Williamson

       Indiana                              Crawford, Daviess, Dubois, Gibson, Greene, Knox, Lawrence, Martin,
                                            Orange, Perry, Pike, Posey, Spencer, Sullivan, Vanderburgh, Warrick
        Kentucky                            Ballard. Breckenridge, Butier, Caldwell, Cailoway, Carlisle, Christian,
                                            Crittenden. Daviess, Fulton, Graves. Hancock, Henderson, Hickman.
                                            Hopkins, Livingston, Logan, Lyon, Marshall, McCracken, RAcLean,
                                            Idluhlenberg, Ohio, Simpson, Todd, Trigg, Union, Warren, Webster

        Mississippi                         Alcorn, Benton, Boiivar, Calhoun, Carroll, Chickasaw, Choctaw, Clay.
                                            Coahonta. De Soto, Grenada, Holntes, Humphreys, Issaquena, Itawamba,
                                            Lafayette. Lee, L®Flore, Lowndes, Marshalt, Monroe. Montgomery,
                                            Oktibbeha, Panola, Pontotoc, Pr®ntiss, Ouitman, Sharicey, Sunflower,
                                            Tallahatchie, T'ate, Tippah, Tishomingo, Tunica, Union, Warren,
                                            Washington, Webster, Yalobusha, Yazoo
        Missouri                    ~       Audrain, Bollinger, Butler, Callaway, Cape Girardeau, Carter; Cole,
                                            Crawford. Dent, Dunklin, Franklin, Gasconade, Howell, Iron, Jefferson,
                                            Lincoln, Madison, Maries, Marion, Miller, Mississippi, Montoomery, Nea
                                            PJladrid, Oregon, Osage, Pemiscot, Perry, Phelps, Pike, Pulaski, Ralls.
                                            Reynolds, Ripley, St. Charles, St. Francois, Ste_ Genevieve, St_ Louis, St_
                                            Louis City, Scott, Shannon, Stoddard. Texas, Warren Washington, Wayne

        Tennessee                           Benton, Cai'rofi. Cheatham, Chester, Crockett, Decatur, Dickson, Dyer,
                                            Fayette, Gibson, Hardeman, Hardin, Haywood, Henderson, Henry.
                                            Hickman, Houston, Humphreys; Lake, Lauderdale, Lawrence, Lewis,
                                            Madison. McNairy, Montgomery, Obion, Perry, Robertson, Shelby,
                                            Stewart, Tipton, Wayne, Weakley




   Hiph Hazard Ftood Zones are defined as follows:
   1      The geograptiical area specitically designated as a Special Fiood Hazard Area on a Flood
          Insurance Rate Map by the Federal Insurance and Mitigation Adminisliation (FIMA),Special Flood
          Hazard Areas shail mcan the areas of a flood insurance rate map icientified as zones A, AO, AH,
          A1-A30, AE, A99, AFi. AR/A. ARlAE, ARlA1-A30, AR/AH. AR/AO, V, V1-V30, and VE

   2.     Any geographical area, which in the past 100 years has been subjected to Flood, regardless of
          whether (a) the building or structure existed at Ihe time of the Flooding, (b) any physical loss or
          damage occurred; or (c) any claim for damage or loss was ever filed.



PROP GCE (Ofr?014 )                         ~       Page 8 of 9                          Issued, October ?4. ?019
                          •
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 299 of 439
                                                                         !
    3. Any geographical area, that is partially or totally protected ay dams, dikes, levees or walls which
       are intended to protect property frorn the level of a one hundred (104) year tlood or its worldwide
       equivalent, regerrJless of any Zone or Area designatlon or asstgnment by Federal Insurance and
       Mitigation Administration (FfMA) or other recognized authority having jurisdiction.

    4_ The erttire country of Thailand_



AII other terms and conditions of the policy r®main unchanged_




Fndorsement Number        05                                            EfFeclive Date-   July 31 7019
Policy Numberr,           US00085797PR19A
I nsured=                 Kemper Haldings, LLC
Company:                  XL Insurance America, Inc_


PRUP GCE= (06-2014)                             Page 9 of9                         Essued- Qctober 24. 2019
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 300 of 439
                          C7                                              •
General Change Endorsement
This eridorsement changes the policy. Please read it• carefully:

This endorsement modifies the Cornmercial Property Policy identified below and is subject to all
definitions in that policy.


Clause 2. PARTICIPATION - is deleted and replaced with the,following:


    The Company's liability under this Policy will.not exceed 15% (fifteen percent) or $150,000,000 part
    of $1,000,000,000 of any limitsof liability as provided in Item 3. Limits-of Liability, nor 15% (fifteen
    percent) or $150,000,000 part of $.1,000,000,000 of tfie,recoverable loss in any one Occurrence.


Clause 3. LIMITS 01= LIABILITY — the following subiimits are amend to read as follows:

        earth movement                             USD200,000;000 in the aggregate during any poiicy
                                                   year, except NCP for   all iocations in High   Hazard
                                                   Earth•.Movement Zones, except for locatiorls ih the
                                                   State of Washington

        ELECTRONIC DATA (as provided               USD1.0,000,000
        under NMA 2914, Endorsement A)


        fiood                                      USD200,000,000 in the aggregate during any policy
                                                   year, ezcept USD100,000,000 in the aggregate during
                                                   any policy .year as respects property located in. High
                                                   Flazard Flood 2ones

        OFF PREMISES DATA SERVICES                 USD5,000,000 in the aggregate during any policy
        PROPERTY DAMAGE and TIME                   year
        ELEMENT combined


        SERVICE INTERRUPTION                       USD10,000,000
        PROPERTY DAMAGE and SERVICE
        INTERRUPTION TIME•ELEMENT
        combined


        Fire Brigade Charges and                   USD50,000,000
        Extinguishing Expenses




PROP GCE (06-2014)                               Page 1 of-5                         Issued: October 24• 2019
                         •
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 301 of 439
                                                                               ®
Clause 3_ LIMITS OF LIABILITY — is amended to include the following sublimit:


       Royalties {formerly included under           USD25,000,000
        Contingent Time Etement Extended}      ~

                                                L




Clause 4. DEDUCTIBLES — the following dedcutibles are amend to read as fol4ovn►s:


       Earthquake                                       Two percent (2°/a) of the actual value per unit of
                                                        insurance per the VALUATIOA) specified in the pof+cy,
                                                        ef the Insured Property at locations involved;

                                                        This deductibie shalf appiy only to those units of
                                                        insurance suffe►ing a loss in the occurrence and for
                                                        which claim is being made, subject to a combirted
                                                        rninimurn of $100,OOfl per locmtion


       Flood, except Ftigh Hazard Flood             I USD100,000 combined ail coverages, per location
       Zones                                        f


       Flood in High Hazard Flood Zones                 USD250,000 cornbined all coverages, per location




Clause 4. DEDUCTIBLES — is amended to include the following detluctible:



       Wind in High Hazard Wind Zones                   USD100.000 combined all coverages. per-location




Clause S. TERRITORY - is deleted and replaced with the following:
   Anywrhere in the worid where Insured Property is located excluding countnes andJor places knovwn or
   formerly known as: Afghanistan, Albania, ®osnia-Herzegovina, Burrna (Myanmar). Cuba, Chechnya,
   Croatia, Iran, Iraq, Kampuchea (Cambodia), Kosovo, Libya, Liberia, Macedonia, Montenegro, North
   iGorea, Pakistan, Palestine, Serbia, Sudan, Syria, and Zimbabwe or any other country in which, during
   the poticy lerm and for such time as sanctiortis exist. the United States government prohibits thg
   Insured and the Cornpany frorn transacting business,




PRGP GCE (0fr2094)                            Page 2 of 5                              Issued: October 24, 2019
                         •
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 302 of 439
                                                                          •
Clause 14 PERILS EXCLUDED, Paragraph H. - the following paragraph Is hereby deletetl
in its entirety:
         Notwithstanding the above provisions, FC (1), (3). (4), and (5), this insurance shall cover loss or
         damage directly caused by acts committed by an agent of any govemment, party, or faction
         engaged in vrar, hoslillties, or warlike operations, provided such agent is acting secretly and not
         in connection wPth any operation of armed torcea (whether military, naval, or air fDrces) in the
         country where the property is situated Nothing in the foregoing shall be construed to include any
         loss, damage or expense caused by or resufling frorn any of the risks or perils excluded above,
         excepting only the acls of certain agents expressly covered herein, but in no event shall this
         insurance include any loss, damage, or expense caused by or resulting from any weapon of war
         employng atomic fission or fusion whether in time of peace or war;


Clause 10. PERILS EXCLLIDEI] - is arnended to include the following:


         I. Earth movement at all locations in High Hazard Earth Movement Zones, except for
            locations in-the State of Washington.

Clause 11. PROPERTY EXCLUDED - is amended to include the following:
    R. spacecreft or satellites, and contents thereof;

    S. oft-shore property, but not to exclude:

        1) structu(es and their contents extending frorn land or shore;

        2) waterborne vesseEs and their oontents or floating docks permanently moored to dock,
           riverbank, or shore: or

        3j waterborne vessels and their contents that are normally moored to dock riverbank or shore,
           but which, in order to avoid loss or liability resuiting from perits covered hereunder, are
           transported out of harm's way or ieave their moorings as required under annual certification
           procedures;

    T. personal property of condominiurn owners in the Lincoln Square Condorniniurns,.650 BelleUue
       Way. BQllevuQ, WA.


Clause 34. CANCELLATION, paragragh A. — is deleted and replaced with the following:


    A. This poltcy may be canceled at any time at the request of the Insured or Jt may be
       canceled by the Company by mailing Lo the lnstired at:

      Risk Manager -Kemper Holdings, LLC
      Office of Risk Manac7errient
      575 Beilevue Square
      Bellevue, WA 98004

      anrJ tQ the additional named insureds/loss payees indicated on the certificates of
      insurance issued during the term of this policy, written notice stating when, not less
      than 90 days thereafter, suc.h cancellation shall be effective,



PROP GCE (0fi-2014)                              PagE 3 of 5                        Issued Octotrer 24 2019
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 303 of 439
                                                                            ~




Under DEFINITIONS, OFF PREMISES. DATA SERVICES - is deieted irr its entirety and
replaced with the following:.


1. PROPERTY DAMAGE - This Policy covers insured physical loss or damage to insured property at
   an insured location when such physical loss or damage results from the interruption of off-premises
   data processPng or data transmission services-by reason of any accidental event at'the faciiities of
   the provider of such services that immediateiy prevents in whole or in part the delivery of such
  provided services:

2. TIME ELEMENT - This Policy covers,the Actual Loss Sustained and EXTRA EXPENSE incurred by the
  'Insured'during the period of interruption at an insured location of off-premises data processing or
  data transmission services; when•the interruption is caused by any accidental event at the-faciiities
  of the provider of such services that immediateiy prevents in whoie or in part the deiivery of such
   provided services.


CONDITIONS:

    A. This Additional Coverage will.apply'when the period of interruption of off-premises data
       processing or data transmission services as described beiow•is ih excess of 24 hours.

     B. The period of interruption of,off-premises data processing or data transmission services is
        the•period starting with the time when an interruption of provided services happens; and ending
        when with-due diligence-and and dispatch the service couid be wholly restored.

        C. Additional General Provisions:

             1) The Insured will immediately notify the company-providing off-premises data
                processing or data:transmission services of any interr.uption of such services.

             2) The Company will not be liable if the interruption of such services is caused directly or
                indirectiy by the failure of the Insured to compiy•with the terms and condifions of any
                conttacts the Insured has entered into for such specif•sed services.

        D. This Policy excludes loss •or damage directly or indirectiy caused by or resulting.from the
           fo{lowing regardless of any other cause-or event; whether or not insured under this Policy,
           contributing concurrently or in any other sequence to the loss:

             1) earth movement•for property iocated in California; in the: New Madrid Seismic Zone or
                in the Pacific Northwest Seismic Zone_

             2) terrorism,

       E. As used above, the period of interruption of off=premises data processing or data transmission
       ser.vice:
             '!:} is the period starting with the time when-an interruption of•provided services happens:
                  and ending when with due diligence and dispatch the service coutd be whoily restoted
                  and the location receiving tlie service could or would have.resumed normal operations
                  following the restorations of service under the same or equivaient physicat and operating
                  conditions as provided by the PERIOD. OF LIABILITY ciause in this•section.


PROP GCE (06-2014)                              Page 4•of 5                         Issued: October 24, '2019
                          •
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 304 of 439
                                                                         ®
              2) is lirnited to only those hours during whioh the lnsured would or could have used
                  senrice(s) i( it had been auailable.

              3) does not extend to include the interruption of operations caused by any reason other than
                 interruption oS the provided service(s).



SUPiPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM EI♦1DORSEMENT - Is hereby
declared nulf an(J void




AII other terms and conditions of the policy remain unchanged.




Endorsement Number.        06                                           Effective Date.    July 31, 20?9

Policy Alilmber•          US00085797PR19A
Insured.                  Kemper Haldings, LLC
Campany:                  XL Insurance Arnerica, Inc,


PRQP GCE (06 2U14}                              Page 5 ot 5                         Issued- Qctober 24. 2019
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 305 of 439




             EX IBIT D
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 306 of 439




Policy Number MJ2-L9L-442757-0'79
Issued by Libgrty Mutual Fire Insuranc$ Company

                                           ANNUAL.MEETING NOTICE

Your poticy is- issued by a stock insurance company subsidiary of the Liberty Mutual Holding- Company Inc_, a
Massachusetts mutual holding company, The named insured first named in the Declarations is a member of
LibeRy Mutual Holding Cornpany Inc.

As a member of Liberty Mutuai Holding Cornpany Inc., the named insured first named is entitled, among other
things, to vote either in person or by proxy at the annual meeting or speclal meetings of said company. The
Annual Meeting of Liberty Mutuai Holding Company Inc. is at its offlces located at 175 Berkeley Street, Boston,
Masshusei,ts,
    ac        on the second Wednesday in April. each year at ten o'clock in the rnorning.

Members of Liberty Mutual Holding, Company Inc. may request a copy of the company's annual financial
staternents,- whioh :ar® posted im t:iherty Mutual's- website° at wwiNaiberty~mutiial:com or by writing to Litierty
Mutual H'olding Company Inc., 175 Berkeiey Street, Soston, MassachUsetts, 021'16, Attention: Carporate
Secretary-

                                           PARTICIPATING PROYISIOt+i
You may be ellgible to•participate in the distribution of surplus funds of the comparry through any dividends that
may be declared for this policy: A decla.ration :or payment of dividends is not .guaranteed: The amount of any,
divid.ends that may be declared shall be- to the extent, and upon the conditions fixedi and determined by- the
@oard of Directors and in compliance with any laws that appiy.
ln witness wh®reof, the cornpany has caused this poiicy to be signed by its President and its 8ecretary.




                          ;SECRETAFtY                                              PRE&IpENT




                                                                                    (809) ;
                                                                                  3s2-00QQ ,



                                                                                   21 houn a "v
                                                                                   765 drayea yca~


LIL 90 04,0613                    0 2013 Liberty Mutual Insur'anoe- A!I rlghts reserve ..              Page 1 oF 1
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 307 of 439




Policy number: MJ2-L9L-442757-079

                                     SPECIAL PROPER'TY POLICY
                                                     POLICY IIVDEX

                                                                                                               EDIT70N
TITLE                                                                                        FORM YO            DATE

Annual Mocting Notice                                                                         LIL 90 04        0613
Poticy Index                                                                                  SL4U00           1008
Producer of Record Information                                                                EIV4008          01 11
Policy Drx:ld.ralions                                                                         SL9{l01          1008
Special Form
Exclusion of Certitied Act(s) ofTerrorism                                                     SL9101R1         Ol 15
Diselosure -'1'errorism Risk Insurance Act                                                    EN9052           01 15
CompuleT Virus and Deniai of Accrss ExtCrsion                                                 SL9007           1008
Date or Time Failure ExclusEon                                                                SL9009           1008
Pollution AmcndatQry                                                                          Si.9721          10 48
Kemper Holdings, LI.0 Amendatnry Addition ofSpecilc {:ompany F.ndorsements                    SL9898           1008
Policyholder Notice - Company Contact Information                                             S1VI90 01        OS 12




                           C:apyright 2008, Liberry Muhsal Croup of Companies - all rights reserved

SL90[b0 10-08                                                                                             Pagc 1 of I
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 308 of 439




Policy number MJ2-L9L442757-079

                                                      Itnportant Notice

                                    PRaDUCER OF RECORD IIVFORMATIOIV


This policy bas been issued by us to you through the followiitg producer ofrecord:

Narne and Addras of Producer oFRecord

Dwigllt Jarvis
)?aricer Smith & FLvk Irx:
2233 112Th Ave Nr
Bellevue, WA 98004




EN4408 01-11                                                                         Page 1 of 1
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 309 of 439
                                   ®    SPECIAL PROPERTY POLICY
                                                                                       •
                                             DECLARA'I'IONS
Polioy nuraber MJ2-L9L-442757-079

 Namcd Insured and 1V1ai1ing Address
 Y.,emper Holdirip, LLC
                                                                              Premium Will Bc Billed Annually
 575 Bellevue Square
 Aellevuc, WA 98004



Policy Period:        07/3112019 to 07/3112020                ( ) at 12:00 Ncmn
invoice/Rating Period: 07/31 /2019 to 07I31 /2020             (X) at 12:01 A,:lri. Standard "I'irne at Locaticm Insured.

Description of Coverage:

Coverage:
Coverage is provided per the Artaclied Form.

Lirnit of Liability:
Our Limit Of Liab[llty in 1 singie Occurrence regardless ofthte number of Covered Locations or coverages involved
will not exceed the policy I.inut of Liabillty of Our pro rata share of 10°10 of $1,000,000,000 tltat being $100,000,000.

Whea a Limit of Liabllity or aub-limit of liability fcsr a Coaered Loeation applies, coverage or other sptx,~ified property
is shown 10% of that limit or sub-limit up to a maxnrtum of $100,000,000 will be the Limit ef Li®bft payable for a
Covered Loss. Coveruge es provided lscr the Attacbed Farna.




Premium (Excluding premium for "certified acr(s) of terrotism" under thc 'Cerroristn Risk Insurtance Act
(iWA), as amended):                                                                                          $             228,033
Prmium for "cati5od act(s) of ternxisrn" under the Terrorisrn Risk Insurrance Ad (T1tIA), a_s ametided:      $      llFCLINBU


Total Premium/Othrr Char6cs ii7r above Invoicx/R.ating Period:                                               $             228,033
The lleposit Premium/ather Charges is:                                                                       $             228,033


Forms Applicable: See attached inventory_


Issued by: Liberny Mutual Fire Insurance Company                                 Countersigned by:




                                                                          ~          AulhorizcdRepresentative




SL9001 10-06                                                                                                               Page l of t
                                                                     •
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 310 of 439
                        ~


Kemper Holdings, LLC and any financial and/or managerlal controlled suasidiary, divislon,
trust, assoclated or allied company or foundation of the named insured, (or subsidiary
thereof) and any interest in any partnership or joint venturre in which Kemper Holdings, LLC
or its subsidiaries (or subsidiaries thereof has management control or ownership, Qr for
which they have assumed the responsibility for insurirng, as now or hereafter constituted or
acquired, dnd any antecedent campanies for whiGh Kemper iioldingS, LLC (or subsidiaries
therefor) may be or become liable; herrein referred to as "the insured".

1.      TERM OF INSURANCE

        In consideratlon of the $Z28,033_annual premium, this poilcy attaches and covers for
        a period of 12 months, frorn 07/31/2019 to 07/31/2020, beginning and ending at
        12 :01,4.M., standard time, at the Iocation of the property involved.

        The actual effective time of attachment of this insurance on the above date sha)l be
        the same time as the actual effective time of cancellation or expiration of policy (ies)
        replaced or renewed by this policy.



        This policy covers for the pement interest in this insurance shown elsewhere in this
        Policy, and the Underwriters shall not be Ifable for more than its proportion of the
        limits of liability set forth herein.

3.      SUBLIMITS: As per the attached Scheduie in SECTION III - SCHEbULE OF
        PRCJGRAM SUBLIMITS


4.      DEDUC'TIBLES: As pre the attached Schedule in SECTION IV - SCHEDULE OF
        PROGRAM DEDUCfIBLES


S.      LOSS PAYABLE

        Loss, If any, shall be adjusted with and payable to Insured, or order whose receipt
        shall constitute a release In full of all liability under this policy with respect to such
        loss,

6.      TERRITQRY

        This policy covers (oss occurring anywhere in the Worjd.

a.      CbYERAGE
        Except as hereinafter excluded, this policy covers:

        A. Real and Personal Property

          (1) The interest of the'Insured in all real and pe►sonal property including but not
               limited to property owned, used, leased or intended for use by the Insured, or
               hereafter constructed, erected, installed, or acquired, including while in
               course of construction, erection, installation, and assembiy. In the event of
                 •                                          •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 311 of 439




         (oss or damage, this Company agrees to accept and ce,nsider the Insured as
         sole and uncondltionai owner of improvements and betterments,
         notwithstanding any contract or leases to the contrary.

      (2) The interest of the Insured In real and personal property of others In the
          Insured's care, custody, or control.

      (3) Real and personal property which the Insured is responsible for or has agreed
          to insure.           1




      (4) At the sole option of the Insured, this policy covers in any given instance
         personal property, except automobiles, of the Insured's officiats and
         employees while on the premises of the Insurecl.

      (5) Contractors' and vendors' interest in property covered to the extent of the
         Insured's liability imposed by law or assumed by contract.

   B. Business Interruption

      (i) Loss resulting frorn neces,sary interruption of business conducted by the
          Insured, whether total or partial, and caused by Ioss, darnage, or destruction
          covered herein during the term of this poficy to real and personal property as
          described in Clause 7.A.

      (z) If such foss occurs during the term of this poiicy, It shall be adjusted on the
          basis of ACTUAL LOSS SUSTAINED by the Insured, consisting of the net profit
          which i$ thereby prevented fi-om being eamed and of all charges and
          expenses only to the extent that these must necessarily continue during the
          interruption of business including 90 days ordinary payroll and only to the
          extent such charges and expenses would havp been earned had no loss
          occurred.

         "Ordinary payroli" Js defined to be the entire payroll expense for all
         employees of the Insured except offlcers, executives, department managers,
         employees under contract, and other important employees as determined by
         the Insured.

      (3) In the event of loss, damage, or destruttion covered herein to property as
          described in Clause 7.A., which results in an interruptfon of research and
          development activities which in themselves would not have produced income
          during the indemnity period, this policy shall cover the actual loss sustained
          of the continuing flxed charges and expenses, including 94 days ordinary
          payroll, directly attrlbutable to such research and development act►vitles.

      (4) However, this Company shall not be (iable under this Clause B. for any loss
          resulting frorn damage to or destruction oP finlshed stock or for the time
          requtred reproducing said flnished stock. Finished stock shali mean stock
          manufac,tured by the Insured which In the ordinary course of the Insured's
          business is ready for packing, shipment, or sale.

      (5) Resumption of operations: If the Insured, by reasonable rneans within its
          control, could reduce the loss resulting from the interruption of business:
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 312 of 439




            (a) by a complete or partial resumption of operation of the property insured,
                whether damaged or not; or
            (b) by making use of available stock, merchandise, or other property; such
                reduction shall be taken into account in arriving at the amount of lass
                hereunder.

      (6) Experience of the Business: In determining the amount of net profit, charges
            and expenses covered hereunder for the purpose of ascertaining the amount
            of loss sustained, due consideration shall be gfven to the experience of the
            business before the date of damage or destruction and to the probable
            experience thereafter had no loss occurred to neal or personal property as
            descrlbeQ 1n Ciause 7, A. witil respect to a4terations, additions, and property
            while in the course of construction, erection, installation, or assembiy, due
            consideration shall be given to the available experience of the business after
            cornpietion of the construction, erection, installation, or assembly.
      (7)

   C. Extra Expense

      (1) Extra Expense incurred resulting from loss, damage, or destrudtion covered
            herein during the term of this policy to real or personal property as described
            in Clause• 7.A.

      (2) "Extra Expense" means the excess of the total cost chargeable to the
          operation of the Insurred's business over and above the total cost that wrouid
          notmally have been incurred to conduct the business had no loss or damage
          occurred.

   D. Rental Value

      (1) Rental Value ioss sustained by the Insured resuiting directly from loss,
            damage, or destruction covered herein during the term of this policy to real
            and personal property as described In Clause 7.A. but not exceeding the
            reduction in rental value less charges and expenses which do not necessarlly
            continue.

      (2) "Rental Value" is deFned as the sum of:

            (a) the total anticipated gross rental income from tenant occupancy of the
                desctribed property as furnished and equipped by the Insured; and

            (b)              the amount of all charges which are the legal obllgation of the
                  tenant(s) and which would otherwise-be obiigations of the Insured; and

            (c)              the fair rental value of any portion of said property which is
                  occupied by the Insured.

      (3) Experience of the Business:

            (a) In determininq the amount of rental value covered hereunder for the
                purposes of ascertaining the amount of loss sustained, due consideration
                shaill be given to the rental experience before the date of damage or
                destruction and to the probable experience theneafter had no Ioss
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 313 of 439




              occurned to rea11 and personai property as described in Clause 7.a.

           (b) With respect to alterations, additions, and property while in the course of
              construction, erection, installation, or assembiy, due consideration shall
              be given to the available rental experience of the business after
              completion of the canstruction, erection, installation, or assembly.

   E. Royalties

          (1) Loss of income to the Insured under royalty, licensing fees, or
              commission agreements between the Insured and another party whlch Is
              not realizable due to loss, damage, or destruction by any of the p+erils
              covered herein during the term of this policy to property of the other
              party.

          (2) If such Ioss occurs during the term Df this pollcy, it shall be adjusted on
              the basis of ACTUAL LOSS SUSTAINED of such income referred to in
              paragraph (1) above, which wouid have been earned had no ioss
              occurred.

          (3) Resumption of Operations: The Insured shalt influence, to the extent
              reasonably possible, the party with whom the agreement described in
              paragraph (1) above has been made to use any other machinery,
              supplies or locations in order to resume business so as to reduce the
              amount of loss hereunder, and the Insured shall cooperate with that
              party in every reasonable way to effect this, but not financially unless
              such expenditures shall be authorized and paid by this Company.

          (4) Experience of the Business: In determining the amount of Income derived
              frorn the agreement(s) described €n paragraph (i) above for the purpose
              of ascertaining the amount of loss sustained, due consideration shall be
              given to the amount of income derived from such agreement(s) before
              the date of damage or destruction and to the probable amount of income
              thereafter had no loss occurred to real and personai property of the type
              insured under this pollcy of such other party.

   F.        Time Element Extensions

        (1) This policy, subject to ail provisions and without increasing the limits of this
            po€icy, also insures against loss resulting from damage to or destruction by
            causes of loss insured against:

            (a) Service Interrvptiont electrical, steam, gas, water, sewer, telephone, or
                any other utility or service transmission lines and related plants,
                substations and equipment situated on or outside of the premises;

            (b) Contingent Time Element: Propeity that pnevents any direct or indirect
                supplier of goods and/or services to the Insured From rendering their
                goods and/or services, or property that prevents any direct or indirect
                receiver of goods and/or services from the Insured from acoepting the
                Insured's goods and/or services, such suppiier or receiver to be located
                anywhere in the pollcy territory;
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 314 of 439




            (c) Impaunded Water: Dams, reservoirs, or equipment connected
                therewith when water, used as a raw material or used for power or for
                other purposes, stored behind such dams or reservoirs is n1leased from
                storage and causes an interruption of buslness as a result of lack of
                water supply fronn such sources;

            (d) Leader Property: Property not owned or operated by the Insured,
                located In the same, whlch attracts business to the Insu red.

         (2) Interruption by tivil or Military Authority: This policy ts extended to cover
             the loss sustained during the period of time when as a direct result of a
             peril insured against, access to real or personal property is thereby
             prohibited by order of dvil or military authority. A 3U-day sub-limit will
             apply for business interruptioi7.

         (3) IngressjEgress: This pollcy is extended to cover the ioss sustained during
             the period of time when, as a direct result of a peril Insured against,
             aceess to or egress from real or personai property is thereby prevented. A
             30-day sub-lirnit will apply for business interruption.


   G. Provisions Applicable to Business Interruption, Extra Expense, Rental
      Value and Royalties Coveragea

      (I.) Period of Recovery: The length of time for which loss may be claimed:
           (a) shall not exceed such length of time as wouid be required with the
               exercise of due diligence and dispatch to rebuild, repair, or replace the
               property that has been destroyed or damaged;
           (b) and such additional length of time to restore the Insured's business to the
               conditian that would have existed had no loss ntcurned, commencing with
               the later of the fallowing dates:
                i. the date on which the liability of the Company for loss or damage
                    would otherwise tennfnate; or
                ii. the date on which repair, repiacement, or rebullding of the property
                    that has been damaged is actually cornpleted;
                but in no event for more than one year from said later commencement
                date;
           (c) with respect to alterations, additions and property while in the course of
               construction, erection, installation, or assembly shall be determined as
               provided in subparagraph (a) above, but such determined length of time
               shall be applied to the experience of the business after the business has
               reached its planned level of production or levef of business operations;

         (d) shall commence with the date of such loss or damage and shall not be
             lirnited by the date of expiration of this policy or cancellation date.

      (2) Special Exclusions: This section of the policy does not Pnsure against any
          increase of loss which may be occasioned by the suspension, lapse, or
          cancellatlon of any lease, license, contract, or onder; nor for any increase of
          loss due to interference at the Insured's premises by strikers or other persons
         with- rebuilding, repairing, or replacing the propert}r damaged or destroyed, or
          with the resumption or continuation af business, or with the re-occupancy of
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 315 of 439




          the premfses.

      (3) Icxpense to Reduce Loss: This poiicy ai$o covers such expenses incunred for
          the purpose of reducing any loss under this policy, even thflugh such
          expenses may exceed the amount by which the ioss under this poiiicy is
          thereby reduced,

   H. Translit
         (i)       Property In transit within and between the territorial limits oF this
             pollcy, inciuding the coastal waters thereof, by any means of conveyance,
               from the time the property is rnoved for purpose of loading and
                 continuousiy thereafter whiie awaiting and during loading and unloading
                 and in temporary storage, inciuding temporary storage on any conveyance
               - intended for use fpr any outbound ar used fcir inbound shipment, inciuding
                 during deviation and delay, until safeiy deiiverred and accepted inta piace
                 of final destination.

         (2)           This insurance is extended to cover Ioss or damage to property;

                (a)            soid and shipped by the Insured under terrns of F.O.B. point
                      of origin or other terms usually regarded as terminating the shipper's
                      responsibility short of paints of deiivery;

                (b)           arising out of a ny unauthorized person(s) representing
                      themseives to be the proper party(ies) to neceive goods for shipment
                      or to accept goods for dellvery;

                (c)            occasioned by the acceptance by the Insured, by Its agents,
                      or by its customers of fraudulent bills of lading, shipping and delivery
                      nrders, or simiiar docun,Pntsr

                (d)           at the Insured's option, which is incoming to the Insured.


         (3) (a) The Insured rnay waive right(s) of recovery against private, contract,
             and comrnon carriers and accept biiis of lading or receipts from carriers,
             baifees, warehousemen, or processors limlting thelr iiabiiity, but this
             transit insurance shall not inure to the benefit of any carrler, ballee,
             warehouseman, or processor.

               (b) Wlth respect to shipments made urtder subparagraphs 2(a) and 2(d)
               above, this Carnpany agrees to waive its rights of subrogation against
               consignees at the option of the Insured.

         (4) The Insured is not to be prejudiced by any agreements exempting
             iightermen from liability.

         (5) Seaworthiness of any vessel or watercraft and airworthiness of any
               aircraft are adrnitted between this Cornpany and the Insured.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 316 of 439




   I. Accounts Receivable

            (i) All sums due the Insured from customer5, provided the Insured is unable
                to effect collection thereof as the direct result of loss of or damage to
                records of accounts receivable;

            (2) Interest charges on any loan to offset impaired collections pendfng
                repayrnent of such surns made uncollectible by such loss or damage;

            (3) Collection expense in excess of normal coklection cost and made
                necessary by such Ioss or damage;

            (4) Other expenses, when reasonably i;ncurred by the Insured in
                reestablishing necords of accounts receivable fofiowing such tbs$ or
                damage.

        For the purpose of this insurance, credit card company charge media shatl be
        deemed to nepresent sums due the Insured from custorners, until such charge
        rnedia is delivered to the credit card cornpany.

        When there is proof that a loss of records oF accounts receivable has occurred but
        the Insured eannot rnore accurately estabfish tttie total amount of accounts
        receivabie outstanding as of the date of such loss, such amount shall be
        computed as Foilows:

           (1) The monthly average of accounts receivable during the fast avalEable
               twelve rnonths shall be adjusted in accordance with the percentage
               increase or decrease in the twelve nnonths average of monthly gross
               revenues which may have occunred in the interim.

           (2) The monthly amount of aocounta receivable thus established shall be
               further adjusted in accordance with any demonstrable vafiance from the
               average for the particular month irn which the ioss occurred, due
               consideration being given to the normal fluctuations in the amount of
               accounts reeeivable within the fiscal rnonth Involved.

        There shall be deducted fr+am the total amount of accounts receivable, however
        estabfished, the arnount of such accounts evidenced by necords not Iost or
        damaged, or otherwise estabiished or collected by the Insured, and an amount to
        aflow for probable bad debts which would normally have been uncollectib[e by the
        Insured.

   J.      Leasehold Intereat

        (1) Pro rata proportion from the date of loss to expiration date of the lease (to be
            paid without discount) on the Insured's interest in:

           a. the amount oF bonus paid by the Insured for the acquisition of the fease
              not recoverable under the temtis of the fease;
           b. improvements and bettermentS to real property which are not covered
               under any other section of this pollCjr;
           c. the arnount of advance rental paid by the Insured and not recoverable
              under the terms of the lease;
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 317 of 439




           when property is rendered wholly or partially un-tenantable by any covered
           loss during the tetm of this poiicy and the lease Is canceied by the party not
           the Named Insured by this poiicy in accorclance with the conditions of the
           lease or by statutory requirements of the appr4priate jurisdiction in which the
           damaged or destroyed property is located; and

       (2) a. "The Interest of the Insured as Lessee or Lessor" when property is
           rendered wholly or partially un-tenantable by any covered loss during the
           term of this policy and the lea5e is canceled by the party not the Named
           Insured under this policy in accordance with the conditions of the lease or by
           statutory requfrements of the approprlate Jurisdiction in which the damaged
           or destroyed property is focated.

          b. "The Interest of the Insured as Lessee or Lessor' as referrecl to herein shafl
          be paid For the first three rnonths succeeding the date oF the loss and the "Net
          Lease Interest" shall be paid for the remaining rnonths of the unexpireci lease.

       (3) Definitions:

          The following terms, whefever used in this section shall mean:

          a. "The Interest of the Insured as Lessee" is defined as:

              (i) the excess of the rental value oi similar premises over the actual
                  rental payable by the lessee (including any mairttenance or operating
                  charges paid by the lessee) during the unexpired term of the lease;
                  and

              (ii) the rental income eanned by the Insured frorn sublease agreements, to
                   the extent not covered under any other section of this po#icy, over and
                   above the rental expenses specified in the lease between the Insured
                   and the lessor.

          b. "The Interest of the Insured as Lessor" is defned as the difference
             between the rents payable to the lessor under the terms oF the lease in
             effect at the time of loss and the actual rent collectibie by the lessor during
             the unexpired term of the lease provided the tease Is canceled by the
             lessee, to the extent not covered under any other section oP this policy.

          c. "Net Lease Interest" is defined as that sum, which placed at 61yo interest
             cornpounded annually will be equlvalent to the 'The Interest of the Insured
             as Lessee or Lessor."

(3) This Company shall not lae liable for any increase of loss which may be occasioned by
    the suspensiort, lapse or cancellation of any license or by the Named Insured
   exercising any option to cancel the lease. Furthermore, the Named Insured shall use
   due diligence including all things reasonabty practicable to dirninish Ioss under this
   ciause.
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 318 of 439




        K.      Radloactive Contamination

             The Company wili pay for direct physical loss of or damage to covered property
             as a premises described in the schedu[e of locations caused by sudden and
             accidental radioactive contamination, inciuding resultant radiation damage,
             provided:

             a. Radioactive contaminaCion arises our of material on the described premises
                which is commonly known to be radloactive;

             b. Radioactive material is kept on the described prernises for the purpose of the
                Insured's business activities;

                There is neither a nuclear reactor capabfe of sustairiing nuclear fission in a
                sellf-support+ng chain reartiQn, nor any new or used nuctear fuel whtch is
                intended for or which has been used in that type of nuclear reactor on the
                described premises.

                The Company will pay no mare than the applicable sublimit of insurance.

             L. Terrorism

                Subject to the exclusions, limits and conditions henein contained, this poiicy
                Insures buildings and contents against direct physical foss or damage caused
                by an Act of Terrorlsm, as herein defined, occurring dur•ing the polPcy period
                shown within the poiicy attaching to and fonning part hereof, and will provide
                8usiness Income Coverage and Additional Cvverages, where provided within
                tt+is Pol'Icy.

                For the purpnse of this Palictir, an Ar_t nf Terrorism means an act, inciuding the
                us.e of force or violence, of any person or group(s) of persons, whether acting
                aione or on behalf of or in connection with any organizatfon(s), cornmitted for
                poiitical, religious or ideological purposes, including the intention to inFluence
                any govennment andJor to put the public in fear for such purposes. An Act of
                Tenrorism shall also inciude any act which Is certified by the United States
                Govemment as an Act of Terrorism_


S.      CQVERAGE ExTENSIQNS

        A. Demolition and Increas®d Cost of Constroction

             In the event of loss or damage under this poiicy that causes the enforcernent of
             any law, ordinance, gavemmental directive or standard reguiating the
             construction, repair, use, or occupancy of property, this Company shall be liable
             for;

             (1) the cost of demolishing the undarnaged property including the cost of clearing
                 the site;

             (2) the proportion that the vaiue of the undamaged part of the property bore to
                 the value of the entire property priar to loss;
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 319 of 439




      (3) increased cost of repair or reconstruction of the damaged and undamaged
          property on the same or another site, limited to the cost that would have
          been incurred in order to comply with the minimurn requirements of such law
          or ordinance reguiating the repair or reconstruction of the damaged property
          on the same site. However, this Company shall not be liable for any increased
            cost of construction loss unless the damaged property is actually rebuilt or
            rQpfaced;

      (4) any increase in the business Interruptlon, extra expense, rental vaiue,
          royaities or soft costs loss arising out of the additional time required to
          comply with said law or ordinance.

   B. Debris Removal

      This poiicy covers the following expenses r+esuiting from a covered loss:
      (1)        the cost of removal of debris of property covered hereunder;

      (2)         the cost of removal of debris of property not covered hereunder from
            the premises of the Insured;

   C. Expediting Expense

      This poiicy eovers the extra cost of temporary repair andlor reptacernent and of
      expediting the repair and(or repiacement of damaged property Insured
      hereunder, inciuding, but not limited to, overtime and express freight or other
      rapid means of transportation.

   D. Loss AdJustment Expenses

      This poficy is extended to Include expenses incurred by the Insured, or by the
      Insured's representatives for preparing and certifying detaiis of a ciaim resulting
      from a loss which wouid be payabie under this poiicy. However, this Company
      shall not be liable under this ciause for expenses incurred by the Insured in
      utilizing the.services of a pubiic adjuster.

   E. Fire Brigade Charges and Extirtguishing Expenses

      This policy covers the foiiowing expenses resulting from a covered Ioss:

      (1)          fire briigade charges and any extinguishing expenses which the Insured
            i ncurs-,

      (2)        loss and d#sposal of fire extinguishing materiais expended.

   F. Defense Costs

      This policy, subject to ail ofits provisions, a4so insures the costs and fees to
      defend any claim or suit against the insured andlor its directors, officers and jor
      employees alieging physical loss or damage as insured against to property of
      others In the care, custody or contro) of the Insured to the extent of the Insured's
      liability therefore, even If such ciaim or suit is groundless, false or fraudufent; but
      the Company may without prejudice make such investigation, negotiatYon or
  Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 320 of 439
                      •                                           ~

         settlement of any such cialm or suit as it deems expedient.

      G. Consequential Loss

         (1) In the event of Ioss or damage not otherwise excluded to property, and such
             damage, without the intervention of any other independent exciuded cause,
             results In a sequence of events which cause physical damage to Insured
             property, then there shall be Iliability under the policy ror the resulting loss.

         (2) This policy alsQ insun=s against consequential loss to the property insured
             caused by but not limited to change of temperature or humidity or by
             interruption of power, heatr air conditioning, or refrigeration resulting fram
             loss or damage not otherwise excluded.

         (3) This polky also insured the reduction in value to the remaining part or parts
             of any lot of inerchandise wually sold by lots or slzes, color ranges, or other
             classlflcations due to damage to or destruction of a part of such iots or toher
             classifications due to a cause of loss not otheruvlse excluded.

      H. Control of Damaged Merchandise

         The Insured, exercising a reasonable discretion, shali be the sole judge as to
         whether the goods invofved in any loss under this policy are fit for nonmal
         intended use or consumption. No goods so deemed by the Insured to be unfit for
         consumption shall be sold or otherwise disposed of except by the Insured or with
         the Insured's consent, but the Insunad shall allow this Company any salvage
         obtaPned by -the Insured on any sale or other disposition of such goods. The
         Insured shall have full right to the possession of all goods invoived In any loss
         under this policy -and shall retain control of all damaged goods.

      I. Brands or Tradernarks
         In case of damage insured against to property bearing a brand or trademark or
         which in any way tarries or implies the guarantee or the responsibility of the
         manufacturer or Insured, the salvage value ofi such darnaged property shall be
         determined after removal at the Company's expense in the customary manner of
         aIl such brands or tradernarks or other identifying characteristics.



      Thls policy insures against all risks of direct physical loss of or damage to property
      described herein including general average, salvage and all other charges on
      shipments covered hereunder, exeept as hereinafter excluded.

10.   PEIRILS EXCLUDED

      This policy does not Insure:

      A. against any fraudulent or dishonest act or acts committed by the Insured or any
         of the Insured's employ.ees meaning only dishonest or fraudufent acts committed
         by the Insured or the Insured's employees with the manifest intent to:
               (1) cause the Insured to sustaln such loss, and
                  •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 321 of 439
                                                              E
            (2) obtain financial benefit for the Insured, Insured's employee, or for any
                other person or organlzation intended by the insured or the employee to
                raceive such laenefit, other than salaries, cornmissions, fees, bonuses,
                promotions, awards, profit sharing, penslans, ar ather empioyee
                benefits earned in the normal course of ernployrnent.

            This exclusion does not apply to acts af damage or destruction by
            employees, but theft by employees is not covered.

   B. against the cost of making good defective design or specifications, faulty
      material, or fauity workmanship; however,'if a perll not specifically excluded
      elsewhere in this policy ensues, then this Company shall be liable for anly the
      ensuing loss or damage ta property covered.

   C. against errors in pnocessing ormanufacture of the Insured's product unless loss
      or darnage not otherwise excluded ensues and then this policy shalR cover for
      such ensuing loss or damage;

   D, against ordinary wear and tear, or gradual deterioration unless loss or damage
      rtot otherwise excluded ensues and then this policy shall cover for such ensuing
      loss or damage;

   E. agalnst normal settiing or normal shrinkage of walls, Floors, or ceilings uniess loss
      or damage not ratherwise excluded ensues and then this policy shall cover for
      such ensuing loss or damage;

   F. against mot#t, vermin, termites and other insects, inherent vice, latent defect,
      contamination, rust, or darnpness of atmosphere.

   G. against nuclear reeaction, or nucfear radiation, or radioartive contarnlnation, all
      whether controlled or uncontrolled, and whether such loss be dlrect or indirect,
      proximate or rernote; or be in whole or in part caused by, contributing to, or
      aggravated by the peril(s) insured against in this policy, except: as otherwi$e
      eovered by this po{icy and if fire ensues, Ilability is specificatly assumed for direct
      loss by such ensuing fire but not inctuding any loss due to nuciear reaction,
      nuclear radiation, or radioactive contamination;

   H. (I) against warlike action in tirne of peace or war, Including action in hindering,
      combating, or defending against an actual, lmpending, or expected attack:

          (a) by any government or savereign power (de jure or de facto) or by any
              authority maintaining or using military, naval, or air forces;
          (b) or by military, naval, or air forces;

          (c) or by an agent of any such government, power, authority, or forces;

      (2) against any weapon ernploying atomic fission or fusion;

      (3) agalnst rebellion, revolution, civil war, usurped power, or action taken by
          governmental authority in hindering, combating, or defending agairlst such
          occurrence;
                     •                                         •
  Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 322 of 439




         (4) against seizure or destruction by order of public authority, except destructlon
             tay order of public authority to prevent the spread of, or to otherwise GQntain,
             controi or minimPze loss, damage or destruction not otherwise excluded under
             this policy;

         (5) against risks of contraband or iliegal trade.

      Notwithstanding the above provisions, K. (1), (3). (4), and (5), this insurance shall
      cover loss or damage directiy caused by acts cornrnitted by art agent of any
      government, party, or faction engaged in war, hostilities, or wariike operations,
      provided such agent is acting secretly and nQt in connection with any operation of
      armed forces (whether mifitary, naval, or air forces) in the country where the
      property is situated. Nothing In the foregoing shall be construed to inciude any loss,
      damage or expense caused by or resultirtg from any of the risks or perils exciuded
      above, excepting oniy the acts of certain agents expressly covered hereln, but in no
      event shall this Insuranee indude any loss, damage, or expense caused by or
      resuiting from any weapon of war employing atomic fission or fusion whether in time
      of peace or war;

      Exciusions C, D and E do not appiy to alterations, additions and property while In the
      course of construction, erection, instailation, or assembiy.

      Exdusions C and D do not apply to eiectronic data processing systems, vaivable
      papers and records, and accounts receivable.

11.   PBOPERTY E%CLUDElE2

      This policy does not cover loss or damage to:

      A. Land; however, this exclusion shall not appiy to the cost of reclaim'sng, restoring
         or repairing iand improvements. Land improvements are defined as any
         alteration to the natural condition of the iand by grading, landscaping, earthen
         dikes or dams, and additions to land such as pavements, roadways, or simllar
         works;

      B. Water, except water which is normally contained within any type of tank, piping
         systern or other process equipment;

      C. Money and securities;

      D. Growing crops, standing timber which is grown or maintained specifically for
         purposes of conversion to lumber, and animais;

      E. Watercraft, aircraft, motor vehicles ticensed for highway use when not on the
         Insured's premises, tsut this exciusion shall not apply to contractor's equPprnent;

      E. Waterborne shipments via the Panama Canal, and to and from Puerto Rico, the
         Vlrgin Islands, Hawaii, and alaska;

      G. Export shipments after loading on board an overseas vessel or watercraft or after
         ocean marine insurance attaches, whichever occurs 15rst; and import shipments
         prior to discharge from the overseas vessel, watercraft or aircraft until the ocean
 Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 323 of 439




         marine insurance terrninates, whichever occurrs last;

      H. Property sold by or under encurnbrance to the Insured after it leaves the custody
         of the Insured or an empioyee of the Insured;

      I. Furs, jeweiry, jewels, precious or semiprecious stones, gold, silver and platinum
         or other precious alloys;

      J. Contractor's and subcontractors machinery, toois and equipment used in erection
         of property covered unless the total capJtal vafue of such property is dlrectly and
         specificaily charged to the job;

      K. Personal property left in the open, when loss is caused by exposure to rain, sleet,
         snow, sand or dust;'

      L. Property illegally acquired;

      M. Transmission and distrlbution lines beyond 1,000 feet from tfie Insured's
         premises;

      N. Property more specifically insured elsewhere.

12.   VALVAUON
      In case of loss, the basls of adjustment shall be as follows:

      A. Stock

         (1)         Raw Stock (rnaterials and supplies in the state in which the Insured
               received them for conversion by the Insured Into finished stock, including
               supplles consurned in such conversion or In the service rendered by the
               Insured) shall be valued at replacement cost at the time and place of loss.

         (Z)         Stock in process (raw stock which has undergone any aging, seasoning,
               or other processing by the Insured but which has not become finished stock)
               shall be valued at the Insured's selling price of firfished stock at the time of
               loss, less any manufacturing expense not incurred by the Insured and less
               any discounts, rebates, and un-incurred expenses to which the saies price
               wouid have been subject.

         (3)        Fnished stock (stock which in the ordinary course of the Insured's
               business Is ready For packing, shipment or sale) and merchandise shall be
               valued at the Insured's selling price at the time of loss, less all discounts,
               rebates, and un-incurred expenses to which such sales price wouid have been
               subject.

      B. Real and Perrsdnal Property

         (1}        Buildings, structures, furniture and fixtures, machinery, equipment,
               improvements and betterment.s, shail be valued at the replacernent cost new
               on the same.prernises, as of the date of replacement.

         (2)       Electronic Data Processing or control equiprnent and production
               machinery and equipment or any part thereof shall be valued at the cost to
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 324 of 439




            repair or replace new on the same premises as of the time of replacement
            except, that with respect to items for which replacement with identical
            property is impossibie, the replacement cost shall be the cost of items simiiar
            to the destroyed property and intended to perfiorm the same function but
            which may include technological advances.

      (3)        Valuable papers and records shall be valued at the cost to reproduce the
            property as of the date of reproduc-tion Including the cost of gathering andjor
            assembling informatlon.

            "Valuable papers and r2Cords" are defined as written, printed, or otherwise
            inscrlbed docurnents and records, tncluding fJut not limlted to booKs, maps,
            fiims, drawings, abstracts, deeds, mortgages, micro-inscribed documents,
            manuscripts, and nnedia and the data recorded thereon, but not iincluding
            nloney and/pr securitle5,

            "Media" is defined as materials upon which data is recorded including, but not
            Ilmited to, paper, tapes, cards, electronic memory circuits, and magnetic or
            opticai storage devices.

            "Data" is deflned as facts, concepts, or Instructions in a form usabie for
            communications, interpretation, or processing by automatic means. It
            includes computer prograrrtis.

            The term "securities" shall mean all negotiable and non-negotiable
            instruments or contrads representirng either money or other propertyr, and
            includes r2venue and other stamps in current use, tokens and tickets but
            cioes not include money.

      (4)        Froperty of others which the 3nsured is required to insure to a stipulated
            value shail be valued at the rep3acernent cost new as of the date of
            replacernent, if repiaced at the Insured's option; otherwise at the stipulated
            value.

      (5)            Fine Arts shall be vaiued at the appraised value; or if there is no
            appraisal, at the greater or the original acquisition cost or the market value at
            the time of the loss.

      (6)        Other property not otherwise provided for, at replacement cost new on
            the same prernises as of the date of replacement.

      (7)         Permission is granted for the Insured to replaoe the darnaged propetty
            with any property at the same site vr at another site within the territorial
            limits of this pollcy, but recovery is limited to wrhat It would cost to replaee on
            same site, if property damaged or destroyed is not repaired, rebuilt or
            repiaced within a reasonabie period after the loss or damage, this Company
            shaii not be liable for more than the actual cash vaiue at the time of loss
            (ascertained with proper deduction for depreciation) of the property damaged
            or destroyed. tioweVer, limitations imposed by federai, state or municipal
            building codes shall not resuit in actual cash vaivation.

      (8)            Mobile Equipment shall be valued at actual cost vafue at the time of
            l Oss.
  Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 325 of 439




                ; 4     --, _ - ~ a   • • ~

      A. Each loss by earthquake or flood shall constitute a single occurrence her+eunder
          if:
            (1)           more than one earthquake shock occurs within any period of 72 hours
                      during the tenn of this pollcy, the beginning oP which 72 hour period may be
                      determined by the Insured; or

            (2)          any flood occurs within a period of the contlnued rising or overflow of
                      any river(s) or str+eam(s) and the subsidence of same within the banks of
                      such rlver(s) or stream(s); or

            (3)          any flood resuits from any tidal wave or series of tidal waves caused by
                      any one disturbance.

          F#ood: The term "flood" is detrined as waves, tidal water or tidal wave, overflow of
         streams or other bodies of water, or spray from any of the foregoing, all whether
         driven by wind or not.

          Earthquake: The term "earthquake" is deFned as a movement or shaking of the
         earth that is seismic in origin. 1Jandsiide, mudflow, volcanic ervption, earth
         sinking, subsidence, rock fall shall not be considered an earthquaice under this
         definition.

      B. 5hould any time period referred to in Clause A. above commence prior to
         expiration or cancellation date of this policy, this Company shall pay all such
         earthquake or flood losses ocarring during such period as If such period feil
         entirely wlthin the term of this policy.

      C. This Company shail not be liable, however, for any loss caused by any
         earthquake or flood commencing before the effective date and time or
         comrnencing after the expiration date and time of this policy.

24.

      Contributing insurance Is Insurance written upon the same plan, terms, conditlons,
      and provisions as those contained in this policy. This insurance shall contribute In
      accordance with the conditions of this policy only with other contributing insurance
      as defined.

15.   IFJCCES{S INSURA NCE

      Excess insurance is insurance over the limat of liability set forth in this policy. The
      existence of such excess insuranoe shall not prejudice the coverage provided under
      this policy nor will it reduce any liabiiity hereunder.

16.   LIIKDERLYITI~"
                   ,a I,L1$IJRANCE

      A. Underlying insurance Is 9nsurance on all or any part of the deductible and against
         all or any of the causes of loss covered by this policy inciuding declaratfons of
         value to the carrier for hire. The existence of such underlying insurance shall not
  Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 326 of 439




         prejudice or affect any recovery otherwise payable under this policy.

      B. If the limits of such underlying insuranee exceed the deductibie amount whic.h
         would apply in the event of loss under this policy, then that portion which
         exceeds such a deductible amount shall be considered other insurance, as
         defined in the Dther Insurance clause.

17.   OTHER INSURANCE

      Except for insurance descrlbed by the contributing insurance clause, the excess
      insurance ciause, or the underiying insurance clause, this policy shall not cover to
      the extent of any other collectibie insurance, whether directly or ind[rectly covering
      the same property against the same causes af loss. This Company shail be liabfie for
      foss or tlaimage only to the extent of that amount in excess of the amount
      recoverabie frorn such other coiiectible insurance. Notwithstanding that this policy
      only covers for tJhe excess of any other collectible insurance, this Company
      guarantees prompt payment in fuil of the amount of loss which wouid have been
      otherwise recoverabie hereunder in the absence of such ather collectible insurance
      and agrees to advance the amount of loss as a loan, without interest, repayabie only
      in the event of and to the extent of recovery frorn such other collectible insurance
      minus the cost of recovery. As used hereln, "other coflectibie insurance" does not
      inciude self-insurance, deductibles, seif-insured retentions or fronting poiicies.



      A. Any release from liabitity entered into by the Insured prior to loss hereunder shall
         not affect this policy or the right of the Insured to recover hereunder. The right of
         subrogation against the Insured, affiiiated, subsidiary, and associated companies
         or corporations, the Insured's ofl•icers, directors, and ernployees, or any other
         corporations or companies associated with the Insured through ownership or
         management, and at the option of the Insured against a tenant oF the Insured, is
         waived.
      5. In the event of any payment under this policy, this Gompany shall be subrogated
         to the extent of such payment to all the I.nsured's rights of recovery therefore.
         The Insured shall execute all papers required and shall do anything that may be
         reasonably necessary at the expense of the Company to secure such right. The
         Company will act in concert with ali other interests concemed, i.e., the Insured
         and any other Company (ies) participating in the payment of any loss as primary
         or excess insurers, In the exercise of such rights of retovery.
      C. If any amount is recovered as a result of such proceedings, the net amount
         recovered after deducting the cost of recovery shall be divided between the
         interests concemed In the proportlon of their re5pective Interests. If there shouid
         be no recovery, the expense of proceedings shall be borne by the insurers
         instituting the proceedings.

19.   SAI-VAGE AND RE OVERTES

      AIl salvages, reGoveries and payments, exc#uding proceeds From subrogation and
      underlying insurance, recovered or received prior to a loss settiement under this
      policy, shall reduce the loss accordingly. If recovered or received subsequent to a
      Ioss settlement under this policy, such net amounts recovered shait be dlvlded
  Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 327 of 439
                      •                                          •




      between the interests concerned, i.e. the Insured and any other Company(ies)
      participating irI the payment of any lo$5, In the proportion of their respective
      interests.

20.   MACHINERY

      In case of loss or damage Insured against to any part of a machlne or unit consisting
      of two or more parts when compiete for use, the fiability of the Company shall be
      limited to the value of the part or parts lost or damaged or, at the Insured's optlon,
      to the cost and expense of replacing or dupiicating the lost or damaged part or parts
      or of repairing the machine or unit.

Zi.   EaRORS OR tfMISSIOMS

      Any unintentional error or omission made by the Insured shall not void or Impair the
      insurance hereunder provided the Insured reports-such error or omission as soon as
      reasonably possible after discovery by the Insured's home offiee Insurance
      department.



      As soon as practicable after any loss or damage occurring under this policy is known
      to the Insured's Offlce of Risk Management, the Insured shail report such ioss or
      damage to Parker, Smith & Feek, 2233 1121h NE, Bellevue, WA 9a0d4 for
      transmiission to this Company. Any delay by the Insured in providing notice shall not
      affect the Insured's right to coverage under thls policyr except if and to the extent
      that the Company proves that It actually and substantially was prejudiced by any
      unreasonable delay In notfce.

23.   PRDOF QF LthSS

      The Insured, at the request of the Company, will render a signed and sworn proof of
      loss to the Company or its appointed representative stating; the place, time, cause
      of the loss, damage, or expense; the Interest of the Insured and of all others; the
      vaiue of the property lnvolved In the loss; and the arnount of ioss, damage, or
      expense.


        ~ a   FTq     Y   iI   •   •


      In the event of a loss covered by this policy, it is understood and agreed that the
      Company will issue partial payment(s) of claim 5ubject to the policy prqvisions, and
      shail not be less than the undisputed estimate of loss or damage between the
      Insured and the Company.

25.   ASSIGPEED AD]USrEIR

      It is agreed that McLarens Young, Inc., 19324 40th Avenue W, Suite C, Lynnwood,
      WA 98036 wfil represent [he Company In the Investigation and adjustment of all
      losses reported under this policy.

26.   AP_IPRAISAL
  Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 328 of 439




      If the Insured and this Company fail to agree on the amount of the loss, each, upon
      written demand of either the Insured or this Company made within 60 days after
      receipt of praof of loss by the Company, shall select a competent and disinterested
      appraiser. The appratsers shall then select a competent and disinterested umpire. If
      they should fail for 15 days to agree upon such umpire, then upon the request of the
      Insured or of this Company, such umpire shall be selected by a judge of a court of
      record in the county and state in which such appraisal i$ pending. Then, at a
      reasonable time and place, the appraisers shall appraise the loss, stating separately
      the value at the time of loss and the amount of loss. If the appraisers fail to agree,
      they shall submit their differences to the umpire. An award in writing by any two
      shall detenmine the amount of loss and shall be paid by the Company within 30 days
      thereafter. The Insured and this Company shall each pay his or its chosen appraiser
      and shall bear equally the other expenses of the appraisal and of the umpire.

27.   PAII2 AND SiR'

      Except as provlded under the Machinery clause and paragraph (3) of the
      Consequential Loss clause, In the event of loss or damage insured against to any
      article or articles which are a part of a pair or set, the measure of loss or damage to
      such article or articies shall be, at the Insured's option:

      A. the reasonable and fair proportion of the total value of the pair or set, giving
         consideration to the importance of said article or articies, but in no event shall
         such loss or damage be construed to mean totat loss of the pair or set; or

      B. the fuil value of the pair or set provided that the Insured surrenders the
         remaining article or articles of the palr or set to the Company.

28.   ASSISTANCE_AND COOPERATION OF THE INSURED

      The Insured shall reasonably cooperate with this Company and, at this [ompany's
      reasonable request and expense, shall attend hearings and triais and shall assist in
      effecting settlements, in securing and giving evidence, in obtaining the attendance of
      witnesses and in ❑onducting suits.

29.   SUE AND-LASOR

      In case of actuai or irnminent loss or damage covered by this policy, it shall, without
      prejudice to this insurance, be lawful and necessary for the Insured, theirfactors,
      servants, or assigns to sue, labor and travel for, In and about the defense, the
      safeguard, and the recovery Qf property or any part of the property insured
      hereunder; nor, in the event of loss or damage, shall the acts of the Insured or of
      this Company In recovering, saying, and pnesdrving the insured property be
      consiidered a waiver or an acceptance of abandonment. This Company shall
      contribute to the expenses so incurred according to the rate and quantity of the surn
      herein insured.

30.   P&yIMEiYT OF LOSS

      Ail adjusted daims shall tae due and payaiple no later than 30 days after presentatiQn
      and acceptance of proofs of loss by this Company or its appointed representative.
  Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 329 of 439




31.

      With the exception of Ioss causQd by perils wrhich are subject to annuai aggregate
      limits as noted in Section 3, no loss hereunder shall reduce the amount of this poiicy.

32.   SUIT AGAI SJ THE COMPANY

      No suit or ac.tion on this policy for the recovery of any ciaim shall be sustainable in
      any court of law or equity unless the Insured shall have fully complied with all the
      requirements of this policy; however, if there is any dispute between the Insured and
      the Company as to whether the Insured has fully complied with ail the requirements
      of thls policy, such a dispute rnay be resolved in a suit 4r action on the polity for
      recovery of any ciaim. The Company agrees that any action or proceedings against It
      for recovery of any loss under this policy shall not"be barred if conimenced within
      two years and one day after the Insured provides notice to the Company in
      accordance with Clause 22 above, which period shall be tolled frorn the date of notice
      until the date that the Insured receives the Company's final coverage decision (this
      two year and one day period is refen•ed to as the "limitations period"). However, the
      limitations period shall not apply if by the laws of the State of the address of the
      Insured such a iimitation is invafid or if the taws of the state in which any such action
      Is brought permit a longer period of time within which to commence such a suit.
      Furthermore, any tolling of the limitations period shall not preclude the Insured from
      bringing a suit or any other proceeding regarding recovery for any loss or of any
      claim hereunder during the period of tolEing or at any other time.

      It is agreed that in the event of the failure of the Company to pay any amount
      claimed to be due hereunder or in the event of any other dispute relating to this
      policy, the Company, at the request of the Insured, will submit to the jurisdiction of
      any court of competent juristliction within the United States and will comply with all
      of the requirements necessary to give such cnurt jurisd►r.tion and all matters
      hereunder shall be determined In accordance with the 1aw and practice of such court,
      not including the court's law regarding choice of law. The Cornpany shall not transfer,
      change venue, or remove any lawsult filed by the Insured ln any such eourt.

33.   CEFi,'I'IFICATIES QF INSURANCE

      Any certificate of insurance issued in connection with this policy sha11 be issued sole{y
      as a matter of convenience or information for the addressee(s) or holder(s) of said
      certificate of Insurance, except where any Additional Insured(s) or l_oss Payee(s) are
      named pursuant to the Special Provisions of sald certificate of Insurance. In the
      event any Additional Insured(s) or Loss Payee(s) are so named, this policy shall be
      deemed to have been endorsed accordingly, subject to all other terrns, conditlons
      and excluslons stated herein. Such certificates are to be forwarded to the [ompany
      within 30 days of Issuance.

      The Company hereby authorizes Parker, Srnith & Feek, Inc. to issue certificates of
      insurance iAcluding any Mortgagee, Loss Payee and Additional Insured clauses.
  Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 330 of 439




34.   CANCEILLATION

      A. This poiicy may be cancefed at any time at the request of the Insured or it may be
         canceled by the Company by mailing to the Insured at:

        Kemper Holdings, LLC
        Attn; Paul CronkitQ
        575 Be9levue Square
        Belfevue, WA, 98004

        and to the additional named insureds/loss payees indicated on the oertificates of
        insurance issued during the tern't of this policy, written notice stat'sng when, not
        less than 90 days thereafter, such canceflation shail be effective.

      B. The mailing of notice as aforesaid shatl be sufficient proof of notice and the
         effective date and hour of cancellation stated in the notice shali become the end of
         the poficy period. belivery of such wri'tten notice either by the Insured or by the
         Company shall be equivalent to malling.

      C. Cancellation shall not affect coverage on any shipment in transit on the date of
         candellation. Coverage wiil continue in full force until such prpperty Is safeiy
         delivered and accepted at place of final destination.

      D. In the event of non-payment of prernium this poficy may be canceled by the
         Company by mailing to the lnsured at the address shown in A. above stating
         when, not less than 10 days thereafter, such cancellation shall be effective.
         Reinstatement of coverage shall be effective immediately upon receipt of prremium
         by the Company.


35.   VALUES

      The values and schedule of property deciared to the Company at the inception of the
      poiicy are for premium purposes only and shall not limit the coverages provided by
      this policy.

36.   TITLES OF PARAGRAPHS
      The titles of paragraphs of this form and of endorsements and supplemental
      contracts, if any, now or hereafter attached hereto are inserted solely for
      convenienee of reference and shafl not be deemed in any way to Iimit or affect the
      provisions to which they relate.

37.   COPIFORMANCE

      7he temts of this policy which are in conflict with the applicabie statutes of the state
      wherein this policy is issued are hereby amended to conform to such statutes, unless
      the statutes narrow or limit the coverage afforded by this policy and do not bar a
      policy from providing broader coverage.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 331 of 439




   Section III Schedule o! Propram Sublirnits-
   LIMITS OF LIABILITY
   This Company shall not be liable fior more than its proportion of US$1,000,000,000
   for any one occurrence, except:

   A. With respect to the perils of Fiood and Earthquake as defined elsewhere in the
      policy, this Company shall not be liable, per occurrence-and !n any one policy
      year, for rnore than Its proportion of US$200,000,000 for earthquake and
      US$200,000,000 for flood, which shali apply separatefy to each peril as referred
      to In 5ection 13. Even if the perll of flood or earthquake is the preciominant caUse
      of loss ar damage, any ensuing ioss or darnage caused by fire, explosion, water
      damage or leakage From fire protective equipment not otherwise excluded herein
      shall not be subject to any subiimits or aggregates specified in this Clause,
      except:


   Ammonia Contarninatlon                       US   500,000
                                                30 consecutPve days, maximum
   Attraction Pro   rt           _              US 25 000 000 1 mile limitation
                                      ~         120 day period but not to exceed a
   Automatic Covera e                           US 50 000 000 limit per location
                                                30 consecutive days, maximum
   Civil or Militgry Authority                  US 25 000 000 5 mile limitation
   Claims Pre aratlon Costs                     U5 100 000 000
   Communicable Disease Response                US$ 1,000,000 in the aggregate durinq
                                                any policy period

                                                The Company's maximum Iimit of liabiiity
                                                for INTERRUPTION BY COMMUNICA6LE
                                                DISEASE and this coverage cornbined
                                                shall not exceed US$1,000,000 In the
                                               ; aggrevate during any policy peHod
                                               : year regardless of the number of location,
                                                covera es or occurrences involved.
   Computer Systems Non Physicaf Damage
   and Data, Programs or Software               US$ 10,000,000 (PER NMA2914)
   Combined
   Contin ent Time Element Extended             US 25,000,000 No Further than Tier Z
                                                US$ 200,000,000 in t#,e aggregate
   Earth Movement                               during any policyeriod
   >:rrors and Omisslons                        US i00,000,000
   Expediting Costs and Extra Expense
   CombRned                                     US 100,000,000
   Extended Period of Lfabilit                  355 da   eriod
   Fine Arts                                    US$ 100,000,000 but not to exceed a           ,
                                                USD10,000 limit per item for
                                                Irreplaceable fine arts not on a
                                                schedule on file with the com an
   Fines or Penalties for breach of contract
   or for iate or non com letion of orders
                 •                                      ®
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 332 of 439




   combined                                U5 100,000
   Flood                                   US$ 20©,00(3,000 in the aggregate
                                           during any polic    rlod
   Ingress/ Egress                         30 day period, maximum US$25,000,000
                                           5 mile limitation
   Interruption by Communicable Disease    12 month perlod but not to exceed a
                                           US$ 1,000,000 Ilmit fn the aggregat®
                                           during any policy period

                                           The CQrnpany's maximum lirnit of liability
                                           for CDMMUNICABLE DISEASE
                                           RES►PONSE and
                                           this coverage cornbined shall not exceed
                                           US$ 1,000,000 in the aggregate during
                                           ar1iy poliCy pertod year regardtess of
                                           the number of locations, coverages or
                                           occurrences involved.
   Land and Water Contamination Cleanup,   CIS$250,000 in the aggregate during
   Removal and Dis osal                    any policyeriod year
   Logistics Extra Cost                    180 day period but not to exceed 200°/o
                                           of the norrnal cost
   Miscellaneous Prnperty                  As nespects property at a location:
                                               a) US$ 50,000,000 per locatlon
                                           As respects property not at a
                                           Location a US 50,D00,090
   Off Premises Data Services Property
   Damage and OFf Premises Data Services
   Time Element Combined                   US$ 5,000,000
   Ordinary Pa rolt                        60 day period
   Service Interru tion                    U_S$ 10 000 000 24 hour waiting period
   Terrorism                               US$ 5,000,000 in the aggregate< during
                                           any policy ysar but not to exceed the
                                           following limits in the aggrogate duriing
                                           any policy year:
                                              a) US$5,000,000 for AUTt}MATIC
                                                 COVERAGE, ERRORS AND
                                                 DMISSIC+NS, MISCELLANEOUS
                                                 PROPERTY AND TEMPORARY
                                                 R`cMOVAL OF PROPERTY combined
                                              b} US$ 5,000,000 for Flood when
                                                 caused by or resuiting frorn
                                                  terrorissm

                                           Subjett to the exclusions, limits and
                                           conditions herein contained, this P+olicy
                                           insures buildings and contents against
                                           direct physical loss or damage caused by
                                           an Act of Terrorism, as herein defined,
                                           occurring ciuring the policy period shown
                                           within the policy attaching to and forming
                                           part hereof, and will provide Business
                                           income Coverage and Additional
                                           Covera es where provided within this
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 333 of 439




                                               Po[ icy.

                                               For the purpose of thls Policy, an Act of
                                               Terrorism means an act, including the
                                               use of force or viofence, of any person or
                                               group(s) of persons, whether acting afone
                                               or on behalf of or In conneGtion with any
                                               organization(s), committed for political,
                                               religious or ideological purpQses,
                                               including the intention to inFluence any
                                               govemment and/or to 17ut the pub[ic in
                                               fear for such purposes, An Act of
                                               Terrorism shall also Include any act which
                                               is certiFied by the United States
                                               Govemment as an Act of Terrorism.
                                               The limits forTERRORISM shail not
                                               Include actual cash value portion of fire
                                               damage caused by terrorism.

   Valuable Papers and Records                 US$ 100,000,000 but not to exceed a
                                               US$100,000 limit per item for
                                               Irreplaceable vatuable paper and
                                               records not on a sciiedu[e on file with
                                               the com an
   Landscape Gardening, Car Parlcs, Parlcing
   Lots, Pavement, Roadways, Railways,
   Transformer Enclosure or Wa[kvrra s.        US$ 1,000,000
   Water that is Contained Within Any
   Enclosed Tank, Piping System or Any
   other Processing E ui ment                  US 1 000 OD0
   Accidental Interruption of Services and
   Conse uentlat Loss                   ___    U5 _5,000 000
   Debris Rernoval                             US 100,000,000
   Deferred Pa ments                           ust 25,000,000
   Accounts Receivable                         US 50,000,000
   Soft Costs                                  US SO 000,000
   Transit                                     US 25 000 000
   Ordinance of Law
   Combined Coverage A, 8& C
                                               US$ 200,000,000
   Undamaged Portlon, Demolitlon & Increased
   Cost of Construction

   Coverage D                                  US$    25,000,000

   Increased Period of Restoration
   Fire Bri ade Char es                        US 50,000,000
   Im ounded Water                             3(l day period
   Radioactive Contamination                   US 1 000 000
                       •                                         •
  Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 334 of 439




        SECTION IV - SCHEDULE OF
        PROGRAM DEDUCTIBLES



Earthquake                                       Property Darnage

                                                 Z°!o per unit of Insurance as defined below
                                                 Time element :
                                                 2°!o per Unit of Insurance as defined beiow
                                                 The abave are subject to a minimum
                                                 deductible of US$ 100,000 for Property
                                                 Darnage and Tlrne Element Combined, per
                                                 LQcation
Flood                                            US$ 100,000 Combined all coverages, per
                                  _              Locatiion
100 Year Fiood                                   US 2$0 000 per Location
Lo istits Extra Cost                             US Ya0 000 per Occurrenc®
AII Other Lass                                   US$ 100,000 Combined ail coverages, per
                                                 QCCurrence
Service Interru tion                             24 hour Waitina Periad

        Deductible General Provisions:
        In each case of loss covered by this Poficy, the Company will be liable only if the
        Insured sustains a loss, inciuding any insured TIME ELEMENT loss, In a single
        occurrence gneater than the applicable deductible: specified above and oniy for its
        share of that greater amount.


        A. For S ERYICE INTERRUP TION loss, when a deductible is not specEfically stated
           as applying to SERVICE INTERR UPTION the deducrtible applicd ko khe SERVICE
           INTERRUPTION loss will be the deductibie that would apply if the cause of the
           interruption happened at the insured location that sustains the interruption of
           the specifìed servlces.


        B. ForCONTINGENTTIME ELEMENT EXTENDED loss, when a deductibie is not
           specifically stated as appiying to CONTIIVG ENT TIME E1.EMENT EX'TENDED,
           the deductible for CONTINGENT TIME ELEMENT EXTENDED Ioss will be
           determined as though the contingent tlme efement location was an insured
           Iocation under tF►is Poficy.


        C. The stated earthquake deductible wiil be appiied to earthquake ioss. The
           stated flood deductlbie will be applied to flood loss. The stated wind deductibie
           will be appiied to wind lo ss. The provisions of item E beiow will also be
           applled to each.


        D. When this Policy insures more than one Locattion, the deductibfe will appiy
           against the total loss covered by this Palicy in an occurrence except that a
           deductible that appiies on a per location basis, Ef specified, will apply
           separateiy to each Iocation where the physical damage happeneci
           regardless of the number of locations involved In the occurrence.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 335 of 439




   E. Unless stated otherwise, if two or more deductibies appiy to an occurrence,
      the total to be deducted will not exceed the larges deductibie appiicabie. For
      the purposes of this provision, when a separate Property Damage and a separate
      Time Element deductibie apply, the surn of the two deductibies wiill be
      considered a singie deductible. If two or mone deductibles appiy on a per
      location basis in an occurrence, the largest deductible applying to each
      location wlll be appiied separately to each such location.


   F. The amount of the deductibles above shall be determined by applying the above
      perCentages, separakeiy to each of the following units of 3nsurance:
   (1) Each building or structure, not including the value. of_ its fouradations, which has
   sustained loss or damage;
   (2) Personal property within each building or structure if that personal property
   sustains loss or damage;
   (3) Personal property in the open that sustains loss or damage;
   (4) The Time Element values impacted by insured loss or damage to said property
   that sustains ioss or damage.

   Unit(s) of Insurance:

   Property Damage Vatues (1), (2) and (3) above to be used when caiculating
   deductibles shall be either those specified for each unit of insurance shown in the
   most recent Statement of Values on fiie with the Insurer or, iF not sa specified (or
   property under con5truction), the values will be determined at the time of foss.

   fiime Etement Values to be used when caiculating deductibles shail be either those
   specified for each unit of Insurance shown in the most recent Statement of Values on
   #lle with the Insurer or, If not so specPPied, based upon the twelve (12) monttts
   follQwing the date of loss, with corsideration for the most probable experience of the
   business for the Location, had no loss occurred.

   Tirne Eiement as used above refers to the following covernges:
   a. Gross Earniings
   b. Loss of Profits
   c. Rental Value and Rental Incorne

   G. For insured physical loss or damage:
        1) to Insured tire protection equipment; or

        2y from wateror other substance discharged From fire protectifln
           equipment +of the type insured,

       the applicable deductible applying to Items I or 2 above only will be reduced by
       Fifty percent (5Q°!o), per occjjrtence. However, this provision will not appiy to
       ioss or damage resulting from fire or earth movement regardiess of whether
       claim is made for such fire or earth movement.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 336 of 439




   H. Any property damage or time element extensions provideci herein are subject ta
      the deductible provisions that wouid have applied had a ph}+sicai loss or damage
      occu rred
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 337 of 439




Policy number   MJ2-L9L-042757-079
This endarsement is effective 0 7131120 19 and will tcrminatc with the policy. It is issucd by the company designaled in the
Ihclaratiatts. All other provisions of the policy rcmait► unchanged.

                    THiS >ENDDRSEMENT CHANC:ES THE PULIICY. PL,EASE READ TT CAREFULLY.


                              EXCLLTSIOiN OF CERTIFIED ACT(S) OF TERRORISM

This endorsement modifies insurance pravided by this poliry as fnI lows:

1. Delinitiun of Certified Act(s) of Terrorism

    For the purpose of this endorsernent, the italioized phrase certrfiecf act(s/ of terrorrsm mcans onc (1) cx morc aots certified by
    the Secretary [ofthe Treasury3, in r.ansultation wilh the Secretary of Homcland Seourity and the Attornuy Gcncral of the United
    States, to be terrorism pursuant to the federal Terroristn Risk Insurartcc Aot, iitcluding all amendmcnts (hereafi€r "TRIA"). 7lte
    criteria eontained in TRU1 for certifted aet(s) of rerrorts►p include that the act is a vioient act or an act that is dangerous to
    hpmtut tife, proparty or infras4ructure, and is cornmitted by an individual or individuals as part of an effort to eoerce the civilian
    population of the United States or to influenoe the pol'sey ar affect the conduct of the United Statcs Government by coercion.

2. Exclusion of Cert fed Rct(c) of Terrnri.sm

    The following exclusion is added:

    We will not pay Por loss or damage caiased by or resultiizg Fram cerlified act(s) of terrorfsm, regardless of any ocher cause or
    event, including a peril insuced against, that contributes W thc lass at ttte same,time or in any other sequence.

3. Exoeption Covering Certain Fire I.ossca

                    of terrarrsrrr results iri tire, subjoal to nll applic:able poliey pravisions, vre will pay up to tho fol lowing
    If a certified act
    applicable entonnt(s) in any one (1) oocurrcnec for loss or danage caused by that flre:

    A. The applicable limit of liability fcw vovered property in amy and all States listed on the Sch.edule of this endorsemcnt, or

    B. A limit of liability of $1,000,000 Wr covr,red propetiy in any :tnd all States that are not listed on the Schedule of this
       cndorsemcnt.

    Suelt coveragc for fire applies only to direct los5 or damage by fire to aovered property. Tberefore, fnr examplc, thc covmge
    dces not apply to insurancc providcd under lflss of btuiness income or extra expense coverage forms or endorsemcnts whiuh
    apply to or modify lhose forms.

4- Cap cm Losses Frorn Cerrified Act(s) of Terrortsm

    If aggregate insured losses attributable to c•ertifred ocl() of trrrorisrn:

    A. exceed $100 billion iu a cale,ndar year (Jatuary 1 thrcxwj* Deu-mber 3 t); and

    D. we have met our deductible uucfer the Act;




                                                ® 2015 Liberty Mutaal Insuraece.
                         Includes copyrighted material of Iastnusce Service (}flice, Ine., with its permission.
SL91d1Ri Ol-I5                                                                                                                   Page 1 of2
                                   •
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 338 of 439
                                                                                         •
                      EXCLUSION OF CERTIFIED ACT($) OF TERRORISM (Continued)
     neither we nor the Secretary of the Treasury shall be liable for the paysnent of any portion of the amount of such losses that
     exceeds the $ 100 billion, and in such case insured losses up to that amount are subjeet to pro rata allocation in accordance with
     procedures established by the Secretary of the Treasury.

S. Application of Other Exclusions

     The terms and limitations of any•terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do not •serve to
     create coverage for any Ioss which would otherwise be excluded by tbis policy,.such'as losses excluded by.any Nucicar Hazard
     klxclusion or War and Military Action Exclusion..

G.   Clarification ofDefinitions

     A. In the event the word Company or another word is used in this_policy to designate the cwmpany issuing this policy it is
        replaced by the words "we", "us" or "our(s)" depending on the context it is used in. For the purpose ofthis endorsement
        the words "ve", "us", and "our(s)" means the company.issuing tfiis.policy as shown on the DECLARATIONS of this
        policy.

     B. In the evept the word Insured or another word is used in this policy to designate the name insured it is replaced by the
        words "you" and "your(s)" depending on the context it is used in. For the purpose of this endorsement the words "you" and
        "your(s)" means the natned insured as shown on the DECLARATIONS of this pol'scy.


                                                             Schedule of'States


Califomia, Georgia,. Hawaii, Illinois, Iowa, Maine,lVlissouri, New Jersey, New York, North.Carolina,.Oregon, Rhode Island,
Washington, West Virginia, Wisconsin, and the US Virgin Islands




SL9101RI 01-T5                                                                                                             Page2 of.2
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 339 of 439




Policy number MJ2-i.9I,-442757-079


                      DISCLOS[1R>E<: - TERRQRISM RiSK IrISCJRA,NCE ACT

7'HIS rDEI.M IfS MADE PART OF YOLTR POLICY PURSUAPIT TO THF. TERRORISM R1SK
lNSC1RANCE A.CT.

In acccxdance with tha Terrorism Risk Insurance Ac•t, including all amaidments ("TRIA" ur the "Act"), vw, are
required to provide you with a notice af the portion of yoar premium attributable to covcrage Ibr "certified acts of
terrorisni," the rcdcral share of payment of losses ffom su4h acts, and the limitation or "cap" on our liability under
tlre Act.

Disclasure of Preutium

The Cumpany has mdcle available caverage for "certified aGs of terrorisrn" as dcfined in the Act. If ptuchased, the
purtion ofyour premium attributable to coverage for "certifieri acts of terrorism" is shown on the
DECLARA7TOA'S, or elsewhere by endorsernent in your pol i cy.

TI-IE TERRORISM RISK INSURANCE ACT

'Ibe Terrorism Risk Insurattce Act, including alI amendments ("TR[A" or the "Aet"), establishes a program to
spread the risk of catastrophic losses firom certain acts of terrorism betwren insurcrs and the federal governmenL If
an individual insurer's losses frotn a"eertified act of terrorism" exceed a spccif ed deductibie arnount, the
gwemment will reimburse the insureX for a pereenlage of losses (the "Fcdcxal 5hare") paid in excess of the
deductible but only if aggregate industry lasses from such an act excced thi "Program Trigger". An inscuea' that hw;
mct its insurer deductible is not liable for any portion of losses in cxccss of S100 billioo per year. Sirnilarly, the
fL-deral government is not liable for any losses covered by thc Act that exceed this amavnt. If aggregate insured
losscs exceed S100 billion, iosses up to thai amount may bc pro-rated, as dctermined by tlte Secretary of the
Tre•asury.


The FedaraI Share and Program Triggcr by calendar }car arc:


         Calmdar Year                Federal Sharc               Program Trigger

         2015                        R5°fo                       $100,000,000
         2016                        84%                         $120,000,000
         2017                        83°l0                       $140,000,000
         2018                        82%                         $160,000,000
         2019                        81%                         S180,000,000
         2020                        84%                         $200,000,000




                                             C 2015 Liberty Mutual Insurance.
Eri9052 01-15                                                                                                Page 1 of 2
                              •
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 340 of 439
                                                                                    •
             DISCLOSURE - TERRaBISM RISIC I>`TSURANCE ACT (Continued)



MANUATORY AYAJLABIIdTY OF COVERAGC FOR 'CERTIFIED ACTS OE' 7'ERRORISM"

TR1A Tequirea insurers ta rnake cnvcrage available for any loss that occut's within the United St®tes (or outside of
[he U.S. in the case nf U.S. mir.cinns and certain air carriers and vessels), rfflults from n"cErtified ttet of terrorism"
AND thau is otherwise covered under your palicy.

A"certified act of terrorism" rneans:

[Ajny act that is ecrtifiod by the Secretary [of the Treasuryf, in consultatian with the Sexsretary of
Homeland Security, and theAttaney Geaetal ofthe Uniteri States

    (i) to be an act of terrorism;

    (ii) to be a violent act a an act that is dangeratLs to -

         (I) hurnan lifc;

         (Il) property; or

         (I1I) InfirastnLcAure;

    (iii) to have [csulted in damage within the United States, or outside of the Ursihed States,in the c.1se crf•

         (I) aze air carrier (as defined in sectinn 40102 oftitle 49, United States Code) or United Stetes
             flag vessel (or a vesse[ based princi¢ally in the Uaited States, cn which United States income
             #ax is paid and whose inslraaee covetap is subject to regulatiaa in (he United States); flr

         (11) the premises of a Clnitcd Stales missicn; and

    (iv) to have been caanmitted by an indivirlual ar individuals as part ofan cfrort td coerce the civilian populatian
         of the United States or to influenee the policy er affect the conduct of Ihe United States Governtnent by
         ccercior,.




EN5►052 01-15                                                                                                  Page 2 oi'2
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 341 of 439




Policv numbcr MJ2-L9L-042757-079

This endorsement is etY'ective 07/31fZ41J and will tetminate with the policy. It is issued by the comparty de_signated in the
Dcclaratians. AII other provisions of the p[alicy remain unchanged.

                  THLS ENDORSEMENT CHANCLS THE POLICY. PLFASE RFAD IT CAREFULLY.


                        CDMPUTER VIRUS AND DENI.a►L UF ACCESS EXTENSIUN

1. Our Ccxnpany will not pay fnr lons or damagc to, or any cos1, claim or cxpense caused by or rr.sulling directly or indirectly
    lrom any of the follov,zng, rc.gardless yf any other cause or event that r,unffibutes to the loss, damage, cost, ciaurt or expense at
    the same time cr in any sequence:

    A. The introduction of a tnalicious code,.progxarn, tiritvs, wotm, Trejan Horse program, rnacrc,, time ar Ibgie bomb or sanilar
         unanthorized in.struotion into any of the fiollowing, whether owncd by the insured or others

        (1) "Data processing oquiprnent", "software", "data", or "mcdia";

        (2) Infortnation repository;

        (3) Ilardware or "so8ware" based computea opera#ing systems;

        (4) Microprocessor;

        (.~ lnte,rated circult;

        (6) Computernetwork; or

        (7) Ckher electronic equipment, computerized equipment or similar devices

         which is designed or intended to damage, con-upt, destrmy, distort, or delete any part uf the syytem cx disrupt its normal
        c~reratian.


    B. A change in the functicsnality, availability, operaticm, usa of; ausussibility to or operation o£any of thc following, whelher
       ewned by the insured or others:

        (1) "llau3 processing equipmcnt", "sollxare", "data", or "rnedia";

        (2) information repository;

        (3) Hardware or "so8ware" ha.sed ccHnputer operating system;

        (4) MicToproee5sor;

        (5) Integrated GirCuit;

        (6) Cmnputer network; or

        (7) Othcr cicotranic equipment, cornputerized equipment or similar devioes.




                            Copyright 2008, LibertyMutual Group ofCompanies - all rights reserved.

5L9007 10-08                                                                                                                Page I of 2
                                    C,
                                     ~
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 342 of 439
                                                                                       •
                 COMPUTER YIRUS AND DENL%L OF ACCESS EKTENSION (Continued)

     C. Luss resulting frorn any advice, consultation, evaluatioa, design, inspection, installation, repair, replecemcant or
        mainterranoe don e by the insured cc for the insured to determine or correct ®ny conditicros or probiems destzibed in itenis
        1. A. or 1. D.

2.   If loss to covered property by one of the following perils ensues, our Ccxnpany wilI pay Eax that ioss:

     A. Firc;

     B. Explosinn;

     C. Aircrafi;

     D. Riot;

     E. Civil commo#ion;

     F. Smoke;

     G. Leakabe ctr accidenral dischargc from $utornatic fire nrotection systern; or

     H. L'ol[apse.

3.   Our Company will not pay for madilication, rLpair ar replaccmend of s}'stcros or davir.es dsSCribed in items 1. A. or 1. B. in
     order to c.orrect any pvicential or acwal defciencies.




SL9007 1 i)`OS                                                                                                           Page 2 nf 2
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 343 of 439




Policy number V[J2=L9L-442757=079

This end'orsement is efffective 07/31/2019 and will terminate with the policy. It is issued by the company'designated in the
Declarations. All other provisions. of the policy rcmain unchangcd.

                   T731S.ENDORSEMENT CHANCES THE ROLIGY. PLFASE READ TT CAREFULLY.


                                        DATE OR TIME FAILIIRE EXCLUSION


1.   We will not pay, under any form, coverage, or endorsement of this policy, for loss caused directly or indirectly by:

     A. The failure of any of the following; whethex owued by you or. others:

         (1) Data processing equipmeni; sofnvare, data, or media;

         (2) Hardware or software based computer operating systems;

         (3) Niieropiocessors;

         (4) Intcgrated circuits; or,

         (5) Any other electronic equipment, computerized equipment, or similar devices;

         due to•the inability of these items-to correctly recognize, process, or,accept•one or more dates or tiines as their true
         calendar date or time.

     D. Loss resuiting from:

         (1) Any services, functions; or products that use one or more of the systems or devices described in item 1.,A.

         (2) Any advice, dcsign, inspection, installaticm, repair or maintenanc:e done by you or for you to determine or correct any
             problems described in item 1.•A:

     These losses are excluded regardless of any other cause or event, including a peril insured againsl, that contributes to the loss
     at the.same time or in any sequence.

2. If loss to covered property by a specified perfl ensues, we will pay for that loss.

3. We will not pay for modification, repair or replacement of systems or devices described in item 1. A. in order to correct any
   potential ar actual deficiencies.

4. The italicized terms have'special meariings in this endorsement. T'hey are de6ned below.

     A. Data means any information recorded on media and used.in,your processing operations, but does not mean.sqft►vare.

     B. Data.processfng equipmenr means processing units, terminals, tape drives, disk drives, controllers, printers, and other
        equipment capable of receiving, proccssing, storing or retrieving infonnation. It does not include media, sojti+nre, or
        data.

     C. Medfa means the material on wliich data or software is recorded, such as magnetib tape, perforated paper tape, punch
        cards, disesi drums, and other storage devices used ih your data processing operations.


                             Copyright 2008, Liberty Mutual Group of Companies - all rights reserved.

SL9009 10-08                                                                                                                Page 1 of 2
         Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 344 of 439
                                 .7                                                  ®
                                DATE OR TTME FAYLURE EXCLUSIOPI {Continued}


   D. Perif(s) inxured againsr mcans pmible causes oF loss for which this policy provides correrage.

    E. Sofrmare mcans programs storcd an rnerlia whieh irutruct dafa pracessiagequiprrren0 how to process da[a.

    F. Speciffied perils means any nf the following:

        Fire;

        Lig,litninp-;

        Aircraft;

        1?xplosion;

        Riot;

        Civil commotiorl;

        Smoke;

        VChicl~.•s;

        Windstnrm or hail to prclerty contained in any building;

        Malicious rnischi ef,

        Leakage or aacidentai discharge fram automatic Pire protection system; ur,

        Col3apse.




SL9(?09 10-08                                                                                                     Page 2 of 2
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 345 of 439




Policy number M32-lA[.d42757-079

This endersement is efTective 07/31/2019 and will terrxtinate witlt the policy. It is issued byt.he cvmpany tlesignated in the
Declarations. All.other provisions oftlte policyremain unchanged.

                   Tl•IIS ENDURSEhSENT CI-lA,'YGES TIiE POLICY. PLErt+SE KEAU I'F C,+I,REFULLY.


                                               PULLUT[OIY AiMENDATORY


This endorseme.nt modifies insurance provided by the policy Rs follows;

PIdOPERTY NOT COYERED

This polieydoes not cover land (including land an v.+hich covcred property is located) or watcr-

DEf1R1S ttEMOVA L,

The Debris Re7nnval provisicm nfthe policy is replaccd by tho following:

'Ihis poLiay covers expense incurred in the removal of dehris nfthe Property C'overed causeti by or resulting &om a peril insured
agaiitiSt in this policy that occurs during thc policy period. "[lze mpcnscs wi11 be paid only if thcy arc rcported to the Company in
writing within oate-htimdred-ei.ghty(180) days ofthe emlierof:

    1. the date of thc direct physical loss or damage; or

    2. the eaLd of the palicy periayd.

Ti•ce total liability under this palicy for debris removal cxpvnse shxll nol cxuu,W twcnty-five (25) peracnt oF:

    1. the amount paid under this poticy for direct physical tnss or dmmge t4 covcrcd propeny, plus

    2. the deductibLe in this policy appiicable t4 such loss or damage.

Paymc,~nt under [his Di:bris 1tcRnoval wverage will not inaeaSe tlte Cornpany's limit of liatrilitv under this policy, but if

    1. the sum of thc dirnct physical loss or damage and debris removai expense exceeds the Limit of Liahility, cwr

    2. the Uebris Ketnoval expense exeeeds the amount payable under the twenty-five (25) percestt limitatiatt itt this Debris
       Removal coverage,

the Cornpany uicll pay up to an additional S5,000 for each locatioat in any one (1) ocourrenae imder this I?ebris Etemoval coveragc.

PaLLUT/LN'TS CLEANLIP AND KP.MUVAL

Tha following additional coverage is addod:

This insurance covers the expense to extract potlutarus 1'rom land or water 21 the descrehed premises if the presence, discharge,
dispersal, seepage, migation, release or esrapa of anypolhjrrant(s) is occasioned by loss caused by any of the perils insurcd against
in this policy daruig the policy period. SucJt expenses mast be reported to the C'.otnpany in writing within one-hundred-eighty
(180) days of thc earlier vfthc data ofthe diresi ph)-,ical lcass orthe end of the lxolicy period.



                             Copyright 2008, Liberty Mutual Grcwp ofCompanics - all rights rescxvcd.

SL9721 10-08                                                                                                                    Page ! of 2
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 346 of 439




                                       POLLUTION AMENDATORY (Contin ued)

7?te liability of the Company fcx loes undcr this covaxagc shall nol cxceed $10,040 in the aggegatc for the sum of all such cxpense
incum.d arising out of insurcd prriLs occurriflg during each sepaYate twelwe (72) rnonth peYiod of this pol"ecy. '[his linui applies as
an additional amoomt of insurance.

The italicized term pollutanr(s) as used in this endorsuncnt mcans any solid, liquid, gaseous or thermal irritant or eontaminant,
ineluding, but not limiterl to, Sber, smoke, wapor, sc)ot, fumes, acids, alkelis, chemicals, biological, organie or bacteria] agents and
waste. Waste mcludes, but is not limined to. materials tn be rrcycled, reconditioned or reclaimcd. However, pollutmtr(s) does not
inelude amrnonia.

i'OI..LL'TI l7N EXCLUSION

The following nxciusion is added or supersedes any pollution exclusion ofthe policy lo which this endorsement is attached:

Thi9 policy does not a►surc under tlus form against 1&A caused by the presence, dischHrge, dispersal, socpage., migration, release or
escape of any pollartant(s) tmless rhe preaence, discltarge, dispersal, seepage, migration, relea.se or escape is itself caused hy fire,
lightning, aircraft, exploeion, rio4 civil oommotion, smoke, vehicles, windstam vrhail to property coniained in any buildin&
vandalism, maliciaus mischief or leakage nr accidental discharEe Crom automatic fire protective systems. But if loss by arty of the
above tvmlve (12) perils ensues, then this Company shall be liable fer only loss eaused by the ensuing peril.

P)~RIOD OF RECOVERYrRESTORATi()Pi

APPLICAIIi.E ONLY TO BUSIIdLSS INTERRllPT10N, I;XTRA OR ADDITIOIVAL EXPENSfi, LOSS OF 1NC4ML, LOSS
OF RENTS OR OTlii:R CONSEQiJF.NT[AL LOSS.

The period of recoverylre9toration or similar laigth of time far which a loss may be claimed shall not include any incraase period
of tirne required due to the enforcement of aay law that:

1. Reguiates the construction, use or repair, Lx requires the r.eazing danvn of any propert}; or

2. Regulates the preverttion, control, repair, cleaon-up ar restoration of environmental damage.




51:.972] 10-08                                                                                                              Page 2 of 2
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 347 of 439




Po3icy stumber MJ2•L9L-442757-079

This endcuscment i4 effective 07/3I /2019 and w711 terminate with the policy. lt is issued Iry tfie compaay designated in the
T7eclarations, All other provisions of thc policy rcmain wtchanged_

                  TiiiS ENDOiRSEMEN'T CRANCES TF[E IP'OLICY. PLEASE READ 1;T CAREF[JLLY.


                                1KEMFER I•IflLDJNGS, LLC AMEN11tATORY
                           ADDITY®N OF SPECIFIC C®lV1PANY ENDiDRSEMENTS


As shown an the Schcdule nf this endorsement, it is agretd the following Company endorsements are added to and made patt of
this poficy:


                                                             Schodule

Pol icy Type:

( ) Pritnary
( ) Excess
(X) Quota Share
( ) ul C

Endorsement Number             Tit[e of'Endorsement
 SI.9l dl R 1                   Exclusion ofCenified Act(s) of Terrorism
 EN90S2                         Disclosurt: - -£errorism Risk Insurance Act
 SL9007                         Computer vituv aral Denial of Access Extension
 5L9009                         Date or Time Failure Exclusion
 SL97Z1                         1'oilution Amendatory


The te:rms and conditicros nf these endorstments will determine the eoveTage afP'ordeci by this policy aod wilL supersede any terms
and eonditicxis in thc policy which are contrary to the coverage they arnensid.




                           Copyright 2009, Lilxrty A+4utual Croup of Companies - aLl rights reserved.

St-9898 10-08                                                                                                          Page 1 of I
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 348 of 439




             POLICYHOLDER NOTIGE - COMPANY GONTAGT INFORMATION

In the event you need to contact someone about this poiicy for any reason, please oontact your Sales
Representative or Producer of Record as shown on the policy Dectarations or Intormation Page.
if you have additional questions, you may contact the oompany at the following address:

                                         Liberty Mutual Insurance
                                            175 Berkelcy 8treet
                                             Boston, MA 02116
                                         (617) 3v7-S55D0 E:t. 41015




SNI 90 0105 12                  0 2012 Llberiy Mutual Insurance. AIl rights reserrved.           Page 1 of 1
                                              •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 349 of 439
               E




             EX IBIT E
            Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 350 of 439


i~                                                                                         CNA Property Policy I

                                       Policy Holder Notice - Large Property Claims Re~ortin g
AII new property claims under CNA Large Property policies should be reported to our cenlralized Loss Processing Center.
Claims wil) be assigned lo our specialized technical staff or to one of our preferred service providers.


FOR EMERGENCY CONTACT=

        .        cur 24-hour toll free number for direct coniact with tho CNA l.oss Processing Center is:

                                                       877-261-6676

FOR NON-EMERGENCY:
        •       Property claims may be reported by toll free fax to the CNA Loss Processing Center at:

                                                       877-566-2728

        .       Property claims may also be reported via email to the CNA Loss Processing Center at:

                                                CNAproperty.LPC @cna.com

Claims reported by fax flr email are processed during normal business h4urs. If your claim is an emergency requiring after
hours contact with an adJuster, cal! the 24-hour toll free number.




LPCR001 (O8. 10)                                Couyrigh: CNA AI Righls Resened                              F'age t of 1
                                  •
              Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 351 of 439
                                                                                            C~~    6NA+ Pro'perty Policy ;
                  Ai
                                                                                                     Policy Declarations
     CNA Insurance
     151 N. Franklin St.
     Chicago. IL 60606

 Branch                           Producer Numbcr                   Prefix                           j Policy Number

~ 630                  ~          501117                       ~    RMP                             16072929892


 NAMED INSURED 3, ADDRESS:                                                          INSURANCE IS PROVIDED 6Y TI-IE
                                                                                  ! COMPANY DESIGNATED BELOW (A stock
 KEMPER FIOLDINGS LLC                                                               insurance comp:tny, hercin called the company)
 P.O. BOX 4186
 BELLEVUE. WA 99009                                                               I CONTINEN'TAL CASUALTY COMPANY


 NAMED INSURED IS: Corporation


 Policy Period: From July 31. 2019 to July 31. 2020
 This poficy becomes effective and expires at 12:01 a.m. Standard Time at Your Mailing Address Shovrn Above.


 In Return For The Paynient Of The Premium; And Subject To All The Terms Contained Herein, the Company
 Agrees With the Named Insured To Provide The Insurance As Stated.
 ❑    "X" if S'upplemenlal Deciarations is attached
 DESCRIPTION OF PREPm11SES                                                                                                           I
                                                      l
 Per CNA.BROKER Property Policy
 COVERAGES PROVIDEQ - INSURANCE AT THE DESCRIBED PREMISES APPLIES ONLY FOR COVERAGES FOR
LWHICH A LlMIT IS SHOWW
                                                                           _                                                         s
 Per CNA BROKER Property P®licy
                                     J.    _
~ OPTIONAL COVLRAGES - APPLICAEtLE ONLY WHEN ENTRIES ARE MADE IN THE SCHEDULE BELOW
 Per GNA BROKER Prmperty P&ky
 MORTGAGE NOLDER{S}
                                                                                       -- ---.
 Per ChlA BEtOKEi2 Prmperttr Poiicy
®E®IfCTIBLE —                                                                                                               ~
 Per CNA BROKER Property Palicy
 FORMS AND ENDORSEMt`NTS APPLICABLE AT TIME OF ISSUANCE:
ltPPUCABLE TO ALL COVERAGES: SEE ATTACHED SCHEDULE OF FORMS AND ENDORSEMENTS




G55161 E(01-17)                                  Coirvriqhl CNA Ail Righls Rese:+red                                   Page 1 of 3
            Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 352 of 439


                                                                                   CNr4 Property Policy

 CMA                                                                                Policy Declarations


 TOTAL PREMIUM PAYA6LF AT INCFPTION:                                                       $250.98B-oo
IPremium includes the following amount for Terrorisrn coverage:                                      None
    al amount payable ir,cludes TaxesfSurcharges of:                                                 None


c
IN WITNESS WHERE4F, the Campany has caused lhis Policy to be signed by its Chairman and Secrelary.




Chainman of the   SL                                        Secretary




GSSt61E (41-17)                              l U rynyhl CNA AII Rights Reserveo.                      PBgo 2 of 3
          Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 353 of 439
                                 ®                                                        ®
                                                                                               .        _..____._...0 _ _-_T___
                                                                                                        (~~A Pr~~~!'ty Pollcy , ,


                                                                                                         Policy Declarations

                                     SCFiEDULE OF FORMS AND ENDORSEMENTS

Forms and endorsements attachpd to this Pnlicy et irtception dre as folCows:

 FORM NAME                                                                           FORM NUARBER             FORM
                                                                                                              FDITIO(V DATE
Policy Declaraticns                                                                  G55161E                  (01-1,7)
                                                                                                               T,19)
Kemper - 2019- 2020 Policy                                                                                   (0      ~
Modification Endorsement                                                         ;                            (07-19)
©uota Share f"oifowing Form                                                      ~                 ~^        . (07-19)                ~
Compuier Virus Exclusion                                                             L1002A             ~     (U3-10}             ^
Economic and Trade S3nctions CondiGon                                            ' LEOFACO2                   (03-10)
MolrJ Exclusion Endorsernent                                                     ; L1003A                     (03-10)
Produci Contamination and Recalt Exclusion                                           LCE02                    (03-10)
Terrorism Exclusion                                                                  L1Q0'1B                  (03-10)




G55161E(01-17)                                 cagYcghr cNA ai n,gras Reser.,W                                                Page 3 of 3
                Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 354 of 439
                                      r~
                                      ~                                              •
CNA
                                 QUOTA SHARE FOLLOWING FORM INSURANCE POLICY

 Throughout this policy the words "you" and "your" refer to the Named Insured shown on the Declaralions. The words
 "we," "us" and "our" refer to the Company providing this insurance. Otherwords and phrases that appear in bold have
 special meaning_ Refer to Section D— DEFINITIONS, below.

                                                  QUOTA SHARE SCHEDULE

Leatl Policy:

     Name of Carrier: Lex=London a Division-of American International Group UK Limited

     Policy Number: 80702 PN304770n

     Limits of Liability: $:100,000.000 (being 10% of $1,000,000.000)


A.      INSURING AGREEMENT

       The insurance provided by the CNA poticy shall be subject to the.same terms.and.conditions as the lead policy on
       flie with us, except with respect to premium, Limits of Liability, and the terms and conditions thai are part of the
       CNA policy.

B.      LIMITS OF LIABILITY

        1.        We shall not be liable for more than our pro rata proportion of the Limit of"Liability, shown in the QUOTA
                  SHARE SCHEDULE above, in any one occurrence as a resuft of all covered loss, damage; cost or
                  expense regardless of the•number of covered locations,:coverages or covered causes of loss invoived.

        2.        The amount of cbvered loss or damage from any one occurrence for which the CNA poiicy applies shall
                  tie determined by muitiplying the percentage shown in the QUOTA SHARE SCHEDULE above by the
                  sum total of all loss, damage, cost and expense payabie -under the .lead policy, after appiication of all.
                  deductibles in the lead policy and subtracting recoveries from::

                  a.      salvage:

                  b.      subrogation,

                  C.      other valid and collectible insurance; and

                  d.      any other soiarce.

C.      CONDITIONS

        1.        BANKRUPTCY, INSOLVENCY OR UNCOLLECTIBILITY OF OTHER INSURANCE

                  In the event of the bankruptcy, insolvency, or any other financial impairment of any other Insurer, including
                  the Insu'rer of the lead policy, we will not be liable for tlie dbligations of an.y other Insurers. We wilf pay
                  only the amount that would have been paid had those other policies been in effect, and this insurance will
                  not replace such other insurance. The inability to collect, in whofe or in part, under any other.insurance for
                  any reason is expressly retained by you and is not in any way, or under any circumstance, covered or
                  assumed by us.




CNA90574XX, (11-17)                                                                            Poiicy No: RMP6072928892
Page 1                                                                                         Endoirsement No: 1
                                                                                               Effective Date: 7l31120:19
Insured Name:
                                                      9 CNA AN Righls Reserve0.
  CNA
               Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 355 of 439
                                    E                                              •
          2.      GMANGE5 Ta UIVDERL YINCs fNSURANGE

                  If, subsequent to the inception date of the CNA policy. there is a change to the lead policy which
                  expands coverage, then the CNA policy will b@come subject to such change only if we agree, in wnting, to
                  such changes

         3.       MAINTENANCE OF PRIMARYCC}VERAGE

                  It 4s a condition of the CNA pollcy that the lead policy is maintained in futl force and efPect dunng the term
                  of the CNA policy. Such insurance may, without prejudice to this msurance, be replaced or renewed by
                  another policy issued by the same Insurer, but such replacement or renewal policy shall be wntlen under
                  the same terms and conditions of the lead policy.

         $.       NOTICE OF OCCURRENCE

                  1Nttertever yuu have inforrnation from whir:ti yuu rnay redsonably conilude that lo$s or damage has
                  occurred that could resutt m a payment under the terms of the CNA policy, notice shall be sent to us as
                  soon as practicable. Failure to give notice of any such loss or damage which, at the time of loss or
                  damage, did not appear to involve the CNA policy, but which at a latcr date was determined to be covered,
                  shall not prejudice such cEaim_ These circumstances notwithstanding, such natrce of occurrence should be
                  provided to us withm EQ days of the date ofthe event giving rise to such loss or damage.

 D.      DEFINITIONS

         1.       CNA Poiicy means this Quota Share Following Form Insurance Policy, the Declarations, and a11
                  endorsemenls attached to this policy.

         2.       t_®ad Poficy means the insurance policy described on the Q110TA SHARE SCHEDUt.E oi this
                  endorsement.



 All other terms and conditions of the Policy remain unchanged.

~This endorsernerrt, nrhich forms a part of and is for attachmeni to the Policy issued by lhe designated Insurers. takes
 effect on the effective date of said Policy at the hour stated in said Policy, uniess another efFective date is shown beiow,
 and expires cor,currently with said Policy.




CNA9Q574XX (91-17)                                                                            Poficy No    RMP807?9?8692
Page 2                                                                                        Enaorsement No: ;
                                                                                              Efiective Date- 71310019
 Insured Name
                                                    ; ) f:NA Al kighis REsL-rvcd
                                                                   •
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 356 of 439
                          ~


Kemper Haldings, LLC and any financial and/or rnartagerial controlled subsidiary, division,
trust, associated or allied company or foundation of the named insured, (or subsidiary
thereof) arnd any interest in any partnership or Joint venture in which Kemper Holdings, LLC
or its subsidiaries {or subsidiaries thereof has management control or ownership, or for
which they have assumed the responsibility for insuring, as now or hereafter constituted or
acquircd, and any antecedent comoanies for which Kemper Fioldings, LLC (or subsidiaries
therefor) may be or become liable; nerein referred to as "the insured".

1.     TERP,1 UF INSURANCE

       In consideration of the US$ 2,643,850 (100°/0) annuai premium, lhis poiicy attaches
       and covers for a period of 12 months, from 07/31/201.9 to 07/31/2020, beginning
       and ending at 12:01 A.M., standard time, at the Iflcation of the property involved.

       The actuai effective time of attachment of this insurance on the above date shail be
       the same time as the actuai 8ffective time of cancellation or expiration of policy (ies)
       repiaced or renewed by this policy.

2.     PARTICIPATIO M

       This policy covers for the percent interest in this insurance shown elsewhere in this
       Policy, and the Underwriters shall not be liablc for more than its proportion oF the
       limits of liability set fortfi herein.

3.     LIMITS UF LIARILITY

       This Cornpany shall not be liable for more than Its proportion of US$1,OOb,000,000
       for any one occurrence, except:

       A. With respect to the perils of Flood and Earthquake as defined elsewhere in the
           poiicy, this Company shall not be liable, per occurrence and in any one policy
           year, fo, more than its proportion of US$z00,000,000 for earthquake and
           US$200,000,000 for flood, which shall apply separately to each perii as referred
           to iri Sectinn 13. Even if the peril of flood or earthquake is the predominant cause
           of loss or damage, any ensuing loss or damage caused by fire, explosion, water
           damage or ieakafle from `ire protective equi'pment not otherwise excluded hereiii
           shall not be subject to any sublimits or aggregates specified in this Clause,
          except:


                           iri.ation                US$ 500,000        _
                                                    30 consecutive days, rnaximurTi
       Attraction Property       _                  US$ 25,000,000, 1 mile limitation
                                                    120 day perlod but not to exceed a
       AutorT7atic Coverage                       ~ U5S50,000,000 lirriit per docatiorr
                                                    30 consecutive days, maxirnum
       Civ:l or Military Authority                I US$25,000,000 5 mile limitation
                                                            •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 357 of 439
                   ~

   Claim_s Preparation Costs                   US 1 00Q 00❑
   Communicable Disease Response               US$ 1,000,000 in the aggregate during '
                                               any policy period

                                               The Company's maximum limit ❑f liability
                                               for INTERRUPTION F3Y COMMUfUICABLE
                                               DISEASE and this cov.erage combined
                                               shall not exceed US$1,000,000 Jn the
                                               aggregate during any policy period
                                               year regardless of the number of locatitsn,
                                               covera es or occurrences involved.
   Computer Systems Non Physical Damage
   and Data, Programs or Software              US$ 10,000,000 (PER NMA2914)
   Combined                                                 _
   Contin eRt Time Element Extendez            US 25,000,000 No Further than T'rer 7_
                               T               US$ 200,000,000 in tlne aggregate
   Eart_h W9av_ernent                          during any policy pe~riad
   Errors and Ornisslons                       uSS 100,000,000
   Expediting Costs and Extra Expense
    Combined                                   U5$ 100 000,000
  ~ Extended Period of Liability               365 day period _
    Fine Arts                                  US$ 100,000,{700 but not to exceed a
                                               USD10,000 limit per item for
                                               Irreplaceable fine arts not on a
                                               schedule on file with the com an
   Fines or Penalties for breach of contract
   or for kate or non completion of orders
   combined                                    US 100,000
   Flood                                       US$ 200,000,000 in the aggregate
                                               duringany policy period
   Ingress/ Egress                             30 day period, rnaxiEzium U5$25,000,000
                                               5 mile limitation
   Interruption by Communicable Disease        12 month period t}ut not to exceed a
                                               US$ 1,000,000 lirnit in the aggregate
                                               during any policy periiod

                                               The Company's iraximurn limit of liabifity
                                               for Ct34t1N1ldlltlCA13LE E7ISEASE
                                               RESPONSE and
                                               this coverage cornf}ined shall not exceed ~
                                               US$ 1,000,000 in tlte aggregate during
  I                                            any policy period year regardless of
  ;                                            ttee number of locations, coverages or
  L __                                         occurrences inyolved.
                     •                                        •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 358 of 439




     Land and Water Contamination Cleanup,   US$250,000 in the aggregate during
     Rernoval and Disposal                   any~iicy period year
     Loqistics Extra Cost                ~   180 day period but not to exceed 200°/o
                                             of the normal eost
     Miscelianeous Property,   ~             As respects property at a locatian:
                                                 a) US$ 50,000,000 per location
                                             As respects property not at a
                                             Locatiore a) US$ 50,000,000                  i
   Off Premises Data Services Prnperty        ~
   aainage and Off Premises Data Services
   Tirne Eiement Combined                    US$ 5 OOO 000
   Ordinary Payroll                          60 da   eriod  J       __
 I Service Interru tion                ~     US 10 000 000 24 hour waiting       eriod
     Terrorism                               US$ 5,000,000 in the aggregate ,during !
                                             any, policy year but not to exceed the    I
 i                                           following lirnits in the aggregate during 1
                                                                                       1
                                             any po9icy yeare                             ~
                                                 a) US$5,000,000 for AUTOMATIC
                                                        COVERAGE, ERRORS AND
                                                        OMISSIONS, MISCELLAtJEOUS
                                                        PROPERTY" AND TEMPL)RARY
                                                        REMOVAL OF PROPERTY combined
                                                 b) US$ 5,000,000 ror FI®od wiien
                                                    Caused by or resulting from
                                                    terrorism

                                             Subject to the exrlusions, limits and
                                             conditions herein contained, this Policy
                                             insures buildings a41d contents against
                                             direct physical Ioss or damage caused by
                                             an Act of Terrorisrn, as herein defined,
                                             occurring during the pollcy period shawn
                                             within the policy attaching~to and forming
                                             part hereof, and will proviCie Business
                                             Incorne Coverage and Additional
                                             Coverages, wrherc providcd within this
                                             Palic.y.

                                             FQr the purpose of this Policy, an Act of
                                             Terrorisr-n rrteans an act, including the
                                             use of force or violence, of any person or
                                             group(s) or persor}s, whether acting alone
                                             or on behalf of or in conncction with any ;
                                             organization(s), committed for political,  i
                                                                                        f
                                             religious or ideolooical purposes,
                                             including the intcntion to influence any
                                             government arrdjor to puL ChP puhlic in
                                             fear for such purposcs, An Act af
                                             Terrorlsm shall also include any act whicn
                                             is certified by ttte United States
                                             Governrnent as an Act of Terrorism.
                                             The lirnits for TERRORt$M shall not
                                             iriclude actual cash value portion of fire
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 359 of 439
                   :7                                                  •
                                                          darnave caused by terrorism.

   Valuable Papers and Records                            US$ 100,U00,0{}0 but not ta exceed a
                                                          US$100,000 lirnit per item for
                                                          Irreplaceable valuable paper and
                                                          records not on a s+r_hedule on fite wittti
                                                          the company                    _
   Landscape Gardening, Car Parks, Parking
   LOts, Pavement, Roadways, Railways,.
   Transo`ormer Enclosure or Walkwa s.                    US$1 004,000
   Water that is Contained Within Any
   Enclosed Tank, Piping System or Any
   uther Processing E ui meht                             US 1 000 000
   Accidental Interruption of 5ervices and
   Conse uential Loss                                     US$ 5,000,000
   Debris Removal                                         US 100 000 Q00          '
   Deferred Pa nnents                                     US   25,0000000
   Acc©unts Receivable                                    US   50,000,000
   Soft Costs                                             US$ 50,000,000
   Transit                                                US 25,000,000                         `
   ardinance of Law                                  I
   Combined Coverage A, B& C                         (k
                                                     I
   Undamaged Portion, Dernoiition & lncreasecl            U5S 200,000,000
   Cost of Construction

   Coverage D
                                                          US$ 25,000,000
   lncreased Period oF Restoration
   Fire 6ri ade Char es                                   US 50,004,000
   Impounded Water                               J        30 day period               __ _
   Radioactive Contamination                              US ! 000 OUO
         Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 360 of 439




    4.       DEDU+vTIBLES

    Earthquake                                         Property Damage                            ~

                                                      2% per unit of Insurance as defined below
                                                      Tirne element :
                                                      , a% per Unit crf Insurance as ciefined Lnelow
                                                      The ahove are subject to a minirnurn
                                                      deductib#e of U5$ 100,000 for Property
                                                     ; Darnage and Time Element Combined, per
                                                       LoGation
    Flood                                             US$ 100,000   Combined all coverages, per
                                                      i.ocation
    I.d® Year Flossd                                  US 250,000    per Locati_orr
    Lo isties Extra Cost                              US$ 1d0000    per Occurrence
    AII Other Lass                                    US$ 100,040   Combined all coverages, per
!                                                     Occurrence
    5ervice Interruption                              24 hour 1Naitin Period             _

            Deductible General Provisions:
            In each case of loss covered by this Policy, the Company will be liabie only if the
            Insured sustains a luss, IncludEng 'any insured TIME ELEMENT loss, in a sinrdie
            occurrence greater than the applicable deductible: specified above and only for its
            share of that greater amount.


            A. For S ERVICE INTERRUP TION loss, when a deductible is rnot specifically stated
                as applying :to $ERVICE INTERR UPTION the deductlble applied to the SERVICE
                INTERRUPTION loss will be the deductible that would a.pply if the cause of the
                interruption happened at the insured location that sustains the interruption of
                the specified services.


            B. ForCoNTINGENT TIME ELEMEflT EXTENDED loss, when a deductible is not
               speciffcally stated as applying to CONTING ENT T]ME FI_EMENT EXTENDED,
               the deductible for CONTINGENT TIME ELi^MENT EXTENDED loss will be
               determined as though the contingent ttme element location was an insured
                location under this Polity.


            C. The stated earthquake deductible witl be atapiied to earthqr,akr foss. The
                stated flood deductible will be applied to fiood loss. The stated wind deductible
                will be applied to wind loss. The provisions of item E below will also bc,
                a-pplied to each.


            D, When this Policy insures more than one Location, ttie deductible wiil apply
                aclainst the total loss covered by this Policy in an occurrence except that a
                deductible that appiies on a per location basis, if specified, will apply
                separately to each location where- the physical damage happened
                regardless of tfie number of locations involveci in ttie occrjrrence.
                  •                                            •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 361 of 439




   E. Unless stated otherwise, if two or more deductibles appl.y to an occurrence,
      the.total to be deducted will not'exceed the larges deductible applicable.. For
      the.purposes of this provision, when'a se.parate Property Damage and a separate
      Time Elernent deductible apply; the sum of the two deductibles will be
      considered a single deductible. Tf two or more deductibles apply on a per
      location basis in an occurrence, the iargest deductible applying to each
      location will be appiied separately to each such location.


   F. The amount of the deductibles above shall be determined by applying the above
      percentages, separately to each of the following units of Insurance:
   (1) Each building or.structure, not including the value.of its fourndations, _which has
   sustained loss or damage;
   (2) Personal property within each building or structure if that personal property
   sustains loss or damage;
   (3) Personal property in the open that sustains loss or damage;
   (4) The Time Element values impacted by insured loss or damage to said property
   that sustains loss or damage.

   Unit(s) of Insurance:

   Property Damage Values (1)', (2) and (3) above to be used when calculating
   deductibles shall be either those specified for each unit of insurance shown in the
   most recent Statement of Val'ues on file with Ehe Insurer or, If riot so specified. (.or
   property under construction), the values wiil be determined at the time of loss.

   Time Elerrient Values to be used when calculating deductibles shall be either those
    specified for each unit of insurance shown in the most recent Statement of Values on
   file.with the Insurer"or, if not so specified, based upon the twelve (12) months
   'following the date of loss, with consideration for the most probable experience of the
    business fdr the Location, had no loss occurred.

   Time Element as used above refers to the following coverages:
   a. Gross Earnings
   b. Loss of Profits
   c. Rental Value and Rental Income
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 362 of 439




       G. For insured physical loss or damage:
            I) to insured tire protertion equipment; or

            2) frorn water or other subslance discharged from fire proteclion
               equipment of the type insured,

            the applicable deductible applying to items I or 2 above only will be neduced by
            fifty percent (50°1o), per occurrence. However, this provisinn wifl nQt apply to
            loss or damage resulting from flre or earth movement regardless of whether
            claim is rnade far such fire or earth movernent.


       H. Any property damage or time element extensions provided herein are subject to
          the deductible provlslons that would have applied had a physical loss or damage
          occurred


S.     LOSS PAYA8LE

       Loss, if any, shalf be adjusted with and payable to Insured, or order whose receipt
       shall constitute a release in fuli of all iiability under this policy with respect to such
       loss.

olooluff ;:__Usi;
       Coverage as provided under this Policy avplies Worldwide.
                                                                •
 Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 363 of 439
                    ®


~!Fl~~~~
    Except as hereinafter excluded, this poiicy covers:

    A. Real ar3d Personal Pro{aerty

      (1) The interest Df the Insured in all real and personal property including but siot
           lirnited to property owned, used, Ieased or intended for use by the Insured, or
           hereafter constructed, erected, installed, or acquired, including while in
           course of construction, erection, installation, and assembly. In the event of
           loss or damage, ttiis Company agrees to accept and consider the Insured as
           sole and unconditional owner of improvemertts arld betterrnents,
           notwithstandiny any contract or leases t4 the contrary.

       (Z) The interest of the Insured in real and personal property of others in the
           Insured's care, custody, or control.

       (3) Real and personal property which the Insured is responsible f'or or has agreed
           to insure.

       (4) At the sole option of the Insured, this policy covers In any given Enstance
           personal property, except automobiles, of the Insrrred's officials and
           employees while on the premises of the Insured.

       (5) Contractors` aild vendors' interest in property covered to the extent of the
           Insured's Ilabllity imposed by law or assumed by written contract.

    B. Business Interruptlor>I

       (1) Loss resulting from necessary interruption of business conducted by the
           Insurecl, whether total or partial, and caused by loss, damage, +ar destructlon
           covered herein cfurir3g the term of this policy to real and personal property as
           descr-bed in Clause y.A.

       (Z) If such loss occurs dtiring the term of this policy, it shall be adjusted on the
           basis of ACTtJAL LOSS SUSTAIIVED by the Insured, consisting of the net profit
           which is thereby prevented from being earned and of all charges and
           expenses only to the extent ttiat these rnust necessarily continue during the
           interruption of business including 90 days ordinary payroll and only to the
           extent such charges and expenses would have been earned had no loss
           occurred.

           "ardinary payro~i" is defined ro he the entire payro6l expense for all
           employees of the Insured except officers, executives, department rrianagers,
           employees under contract, and other important ernployees as determined hy
           the Insured,

       (3) In the event of loss, damacde, or destruction covered herein to property as
           described in Clause 7.A., which results in an interruption of research and
          devekopment activities which in themselves would not have produced Income
           dt,ring rne inderrnnity period, this policy shall cover the actual loss sustained
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 364 of 439
                    ~                                         ®

         of the cantinuing fixed charges and expenses, inclL,ding 9C} days ordinary
         payroll, directly attributabie to such research and development activities_

     (4) However, thls Company shall not be liable under this Clause B. for any loss
         resutting from damage to or destruction of Pinished stock or for the tirne
         required reproducing said finished stock. Ffnished stock shall mean stock
         rnanufactured by the Insured which in the ordinary course of the Insured`s
         business Is ready for packing, shipment, or sa[e.

     (5) Resumption of Operations: If the Insured, by reasonable means within its
         control, could reduce thc loss resulting from the interruption of business:
         (a) by a complete or partial resumption of oQeration of the property insured,
             whether damaged or not; or
         (b) by makirtig use oF available stock, rnerchandise, or other property,' such
            reduction shall be taken into account in arriving at the amount of loss
            hereunder.

     (6) Experience of the @iasiness: In detert-nining the amount of net profit, charges
        and expenses covered hereunder for the purpose of ascertaining the amount
        of loss sustained, due consideration shall be given to the experience of the
        business before the date of damage nr destruction and to the probable
        experience thereafter had no foss occurred to real or personal property as
        described in Gause 7, A. With respect to alterations, additions, and property
        vwhile in the course of construction, erection, iristallation, or assernbiy, due
        consideration shall be given to the available experience of the buslness after
        completion of the construction, erection, installation, or assembly.


  C. Extra. Expense

     (1) Extra Expense incurred resulting From (oss, damage, ar destruction covered
         hcrein during the term oF this policy to real or personal property as descrabed
         in Clause 7.A.

     (2) "Extra Expense" rneans the excess of thc total cost chargeable to thc
         operatiort of the Insured's business over and above the total cost that would
        normally have been iiicurred to conduct the business had no loss or damage
        occurred.

  D. Rental Yalue

    (1) Rental Value loss sustained by the Insured resulting directly from ioss,
        damage, or destruction cnverPd herein during the term of this policy to real
        and personal propeirty as described in Clause 1.A. but not exceeding the
        reduction in rental valuc less charges and expenses which do not necessarily
        continue.

    (2) "Rental Value" is def+ned as the sum of:

         (a) the total anticipated gross rental income from tenant occupancy of the
            described property as furnished and equipped by the Tnsured; and
                  •                                          •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 365 of 439




          (b)thc amount of all charges which are the legal ohiigation oF the tenant(s)
              and which woufd otherwise be obiigations of the Insured; and

          (c) the fair rental value of arny portion oF said property which is occupied by
               the Insured.

      (3) Experierice of the Business:

          (a) In determining the arnount of rental value covered hereunder for the
              purposes of ascertaining the amount of loss sustained, due consideration
              shall be given to the rental experience before the date of damage or
              destruction and to the probable experience thereafter had no (os5
              occurred to real and personal property as described in Clause 7.A.

          (b) With respect to alterations, additions, and property while in the c.ourse of
              c:onstruction, erection, installation, or assembly, due consideration shall
              be given to the available rental experience of the business after
             completion of the construct'son, erection, installation, or assernbly.

   E. Royalties

          (1) Loss of income to the insured under royalty, Ilcensing fees, or
              c:ornrnission agreernerats between the Insured and another party which is
              not realizable due to Ioss, damage, or destruction by any of the periis
              covered herein during the term of this policy to property of the other
              party.

          (2) lf such loss accurs during the tenm of this policy, it shall be adjUsted on
              the basis of ACTUAL LOSS SUSTAINED of such income referred to in
              paragraph (1) above, which wouid have been earned had no loss
              occ urred,

          (3) Resumption of Operatlons: The Insured shall inFluence, to the extent
              reasona6ly possible, the party with whom the agreement described in
              paragraph (1) above has been made to use any other machinery,
              stipplies or locations in order to resurne business so as to reduce the
              amount ot loss hereunder, and the Insured sha►I cooperate with that
              party in every reasonable way to effect this, but not financially ur7less
              such expenditures shall be authorized and paid by this Cornpany.

         (4) Experjence of rhe E3usiness: In determining the amount of income derived
             froin the agreement(s) described in paragraph (1) above for the purpose
             af ascertaining the amounL of loss sustained, due consideration shall t}e
             given to the amount of income derived from such agreernent(s) before
             the date or darnage or destruction and to the probable arnount of iricurrie
             thereafter had no loss occurred to real and personal pr-operty of the type
             insured under this pollcy of such other party.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 366 of 439

       F. 7ime Elernent Extensions

           (1) This pol+cy, subject to all provisions and without increasing the
               limits of this policy, also 3nsures against loss resulting from damage
               to or destruction by causes of loss insured against:

                (a) Service Interruption: eEectrical, steam, gas, water, sewer,
                    te#ephone, or any othcr utility or service transmissian iines and
                    related plants, siihstations and equipment situated on or
                    outside of the premises;

               (b) Contingent Time Element: Property that prevents any direct or
                   indirect supplier of goods and/or servlces to the I'nsured from
                   rendering their goods and/or services, or property that
                   prevents any direct or indirect receiver of goods and/or services
                   from the Irsured from accepting the Insured's goods and/or
                   services, such supplier or receiver to be located anywhere in
                   the policy territory;

                (c) Impounded Water: Dams, reservoirs, oi- equipment connected
                    therewith vrhen water, used as a raw material or used for
                    power or for other purposes, stared behind such dams or
                    reservoirs is refeased from storage and causes an interruption
                    of business as a result of lack af water supply from such
                    sources;

               (d) Attraction Property: Property not owned or operated by the
                   Insured, located uvithin I miie of the Insureds lor.ation which
                   attracts business to the Insured.

            (2) Interruption hy Civil or Mil,tary Authority: This policy is extended
                to cover the loss sustained during the period of time when as a
                dPrect result af a perrl insured against, actess to real or personal
                property is thereby prohibited by order of eiv.il or military
                authority. A 30-day sub--limit will apply for business interruption.

            (3) Ingress/Egress: This policy is extended to cover the loss sustained
                during the period of time when, as a direct result of a peril insured
                against, access to or egress from real or personal property is
                thereby prevented. i1 30-day sub-limit will apply for business
                interruption.


      G. Provisions Applicable to eusiness XnterruptiQn, Fxtra Expense,
         Rental Value and Royalties Coverages

         (1) Period of Rer.overy; The Ientlth of tirrie for which loss may be
         cfairned:
             ;a) shal) not exceed such !ength of time as would be required with the
                 exercise of due dil;gence and dispatch to rebuild, repair, or rQplace
                 the property that has been destroyed or damaged;
             (b) and suc'I additional length of time to restore the Insured's
                 busEncss to the condition that would have existed had no ioss
                 occurred, commencing rvith the later of the following dates:
                  i. the date on which the Iiability Qf the Gornpany for loss or
                      damage would ❑therwise terminate; or
                  ii. the date on which repair, replacement, or rebuilding of the
                      property that has been darnaged ls actualty completed;
                  but in no cvent for more than onc year from said later
                 coritrnL-ncement date;
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 367 of 439



               (c) with respect to alterations, addrttons and property whtle tri the
                   course of constructton, erection, installation, or assembly shafl be
                   cleterrnined as provided tn subparagraph (a) above, but such
                   determined length of time shall be applied to the experience of the
                   business after the business has reached its planned level of
                   production or level of bttsiness operatrons;

               (d) shall commence with the date of such Ioss or damage and sha'I
                   not be limited by the date of expiration of this poiicy or
                   cancellatton date.

           (2) Spr.cial Exclusions: This section oP the policy does not insure agatnst
               any tncrease of loss which may be occasioned by the suspenseon,
               lapse, or cbracellation of any lease, license, contract, orr order; nor for
               any increase of loss due to interference dt the Insured's premises by
               strikers or other persons with rebuilding, repairing, or replacing the
               property darnaged or destroy.erl, or with the resumption or
               continuation of business, or with the re-occupanry of the premises.

           (3) Expense to Reduce loss: This policy also covers such expenses
               irtcurt'ed for the purpose of reducing any loss under this policy, even
               though such expenses may exceed the amourtt by which the loss
               tinder this poltcy is thereby reduced.

        H. Transit

              ,1) Property in transit within and between the territorial Iimits of this
                  policy, including the coastal waters thereof, by any means of
                  conveyance, from the time the property is moved for purposc of
                  loading and continuously thereafter while awaittng and during
                  foadirng and unloading and in ternporary storage, including
                  temporary storage on any conveyance intended for use for any
                  outbound or used for inbound shiprnent, including during deviation
                  and delay, until safely delivered and accepted into place of ftnal
                  destination.

              (Z) Thrs insurance is extended to cnver loss or damage to property;

                     (a) sold and shipped by the lnsured undcr tcrms of F.U.E3. potnt
                         of ortgin or other terrr:s usually regarded as termtnatrng the
                         5hipper's rpsponsibility short of points of delivery;

                   (b) arising out of any unauthorized person(s) representing
                       themsclvcs to be thc proper party(ies) to receive goods for
                       shipment or to accept goods for delrvery;

                   (c) occasioned by the acceptance by the Insured, by tts agents,
                       or hy rta customers of fraudulent biils of iadinc3, Shtpprng and
                       deltvery orders, or simtlar documents;

                   (d) at the Insured's option, whtch is incoming to the Insured.

              (3) (a) The Insured may waive ri3ht(s) of recovery against pr;vatc,
                  contract, and commnn carriers and accept bills of ladtng or
                  rece+pts from carrrers, batiees, Lvarehousemen, or proccssors
                  limiting their liability, but this trarrsit insurdrice shall not tnure to
                  the benefrt of any carrier, bailee, warehouseman, or processor.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 368 of 439



                (b) With respect to shrpments made under subparagraphs 2(a)
                and Z(d) above, this Cortipany agrees to waive rts rights of
                subrogation against consignees at the option of thc Insured.

             (4) The Iruured is not to be prejudlced by any agreements exempting
                kightermen from liabillty.

            (S) Seaworthrness of any vessel or watercraft and airworthiness of
                any aircraft are admitted between this Company and the Insured.


       I. Accounts Receivable

             (1) All sums due the Insured from direct customers, provided the
                 insured is unable to effect collection ttiereof as tthe direct result of
                 loss of or damage to records of accounts receivable;

             (2) Interest charges on any loan to offset impaired collections
                 pending repayment of such sums made uncoilectible by such foss
                 or damage;

             (3) Colleclion expense in excess of normal collection cost and rnade
                 necessary by such loss or darnage;

             (4) Other expenses, when reasonably incurred by the Insured in
                 reestablishing records of accounts receivable follawing such toss
                 or damage.

         For the purpose of this insurance, credit card company charge media
         shall be deemed to represent sums due the Insured from customers, until
         such charge media is tielivered to the credit card company.

         When there is proof that a loss of records of accounts receivable has
         occurred but the Insured cannot more accurately establish the total
         amount of accounts receivable outstanrfing as of the date of such loss,
         such amount shail be computed as follows:

            (1) the monthiy averac~e of accounts receivable during the last
                avaiiable twelve months shall be adjusled in accordance with the
                percentage increase or decrease in the twelve months average of
                monthly gross revenues which may havc occurred in the interim.

            (2) The rnonthly amount of accounts receivable thus established shall
                be further adjusted in accordance with any demonstrable variance
                From the average for the particuiar month iri which the ioss
                occurred, due consideration being given to lhe norrrrai fluctuations
                in the amount of accounts receivabie withili the fisca) month
                involved.

         There shall be deducted from the total amount of accounts receivable,
         however 2stablished, the amount of such accounts evidenced by records
         not lost or damaged, or otherwise estabiished or coliected by the
         Insured, and an amount to allow fnr probable bad debts which would
         norrnally Frave been uncollectible by the Insured.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 369 of 439




        ].   Leasehold Interest

             (1) Pro rata proportion from the date of loss to expiration date of the
                 lease (to be paid without discount) on the Insured's iriterest in:

                 a. tiie amount of bonus paid by the Insured for the acquisition of tiie
                    lease not recoverabie under the terms of'the fease;
                 b. improvements and betterments to real property which are not
                    cov,er:ed under• any other section of this poficy;
                 c. the amount of advance rental paid kiy the Insured and not
                    recoverabie under the terms of the lease;

                when property is rendered un-tenantabfe by any covered loss during
                the term of this poiicy and the lease is canceied by .the par:ty not the
                Named Insured by this policy in accordance with the conditions of the
                lease or by statutory requirements of the appropriate jurisdiction in
                which the damaged or destroyed property Ps located; and

             (2) a. "The Interest of the Insui-ed as Lessee or Lessor" when property is
                 rendered un-tenantable by any covered toss during the term of this
                 poiicy and the lease is canceled by the party not the Named Insured
                 under this policy in accordance with the conditions of the lease or by
                 statutory requirements of the appropriate jurisdiction in wrhich the
                 damaged or destroyed property 'is located.

                b. "The Interest of the Insured as Lessee or Lessor" as referred to
                herein shall be paid for the first three months succeeding the date of
                the loss and the "Net Lease Interest" shall be paid for the remainng
                months of the unexpired lease.

             (3) Definitions;

                The following terms, wherever used in this section shafi mean:

                a. "The Interest of, the Insured as Lessee" is.defined as:

                    (i) the excess of the rental vaiue of similar premises over the
                        actual rental payabie. by the lessee (inciuding any maintenance
                        or operating charges paid by the lessee) during the unexpired
                        term of the lease; and

                    (ii) the rental income earned by the Insured from subiease
                         agreements, to the extent not cov.ered under any other section
                         of this policy, over and above the rental expenses specified in
                         the lease between the Insured and the lessor.

                b. "The Interest of the Insured as Lessor" is defined as the
                   difference between the rents payabie to the lessor under the terms
                   of the lease in effect at the time of loss and the actuat rent
                   collectibie by the lessor during the unexpired term of thc lease
                   provided the 'tease is canceled by the lessee, to the extent not
                   cover•ed under any other.section of this poiicy.

                c, "Net Lease Interest" is defined as that sum, which pfaced at 6%
                   interest compounded annually will be equivaient to the "The
                   Interest of the. Insured as Lessee 6r Lessor."
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 370 of 439
                     ~                                            J
     (3) This Cornpany shall not he liable for any increase of loss which may be
         occasioned by the suspension, lapse or cancellation of any license or by the
        lVarrred 1rTsufed exerasing any option to cancel the lease. Furthermore, the
        Named ]nsured shal~ use due diligence including all thirigs reasonably
        pract,cable to diminish loss under this clause.

        K. AUTOMATIC COVERAGE

            This Policy covers insurecl physica3 loss or darnage to insured property
           at any location purchased leased or rented by the Insured after the
           inception date of this Policy. This Additional Coverage applies:
            1) From the date of purchase, iease or rental,

           2) until the first of :he following:


               a) the location is bound by theCompany.

               b) agreernent is reached that the [ocation will not be insured
                    under this Policy,

               r> tFle tirFie lirnit shovvn in tkie LIMITS OF LIABILITY clause in
                    the OECLARATIONS section has been reached. The time
                    lirnit begins on the date (?f putrchase, lea$e pr rental.


        L. COMMUNICAHLE DISEASE RESPflNSE

           If a loeation owned, leased or rented by the Insured has the actual
           not suspected presence of
           communicable disease and access to such lotation is lirrtiited,
           rest ricted or prohi bized by:
           3) an order of an authorized govemmentat agency regulating
              the actual not suspecte'd presence of eommunicable
              disease; Qr

           4} a clecisron of ari Officer of the Tnsured as a result of the at-tual not
              sirspected presence of
              communicable disease,


           this Policy covers the reasoriable and necessary costs incurred by the
           Insured at sLicrl
           location witli the actual not suspected presence of communieable
           disease for tfie:
           1} cieanup, removal and disposal oF the actual not suspected
              presence of communicable diseases from insured property;
              and
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 371 of 439




           2} actual costs of fees payable to public relations serv.ices.or actual
              costs of .using the Insured's emplo.yees for reputation
              management resulting frorn the actual not suspected presence
              of communicable diseases on insured property.

          This Additional Coverage will apply when access to such location is
          limited,. restricted or prohibited in excess of 48 hours.

           This Additional Coverage does not cover any costs incurred due to
           any law or ordinance with which the Insured was legall•y obligated to
           comply pr.ior    to the actual not suspected           presence of
           communicable disease.
           COMMUNICABLE DISEASE RESPONSE Exclusions: As respects
           COMMUNICABLE DISEASE RESPONSE , the following additional
           exclusion applies :       -
           Tliis Policy excludes loss or damage directly or indirectly caused by
           or resulting from the following regar.dless of any, other cause or
           event, whether or not insured under this Policy, contributing
           concurrently or in any other sequence. to the loss:
           I) terrorism.



        M. INTERRUPTION. BY COMMUNICABLE DISEASE


           If a location owned, leased or rented by the Insured has the actual
           not suspected presence of
           Communicable disease and access to such location is limited,
           restricted or proFiibited by:
           a. an order of an authorized governmental agency regulating the
              actual not suspected presence of`communicable disease ; or

           b, a decision of an Officer of the Insured as a result of the actual not
              suspected presence of
              communicable disease,

           this Policy covers the Actual Loss Sustained and EXTRA EXPENSE
           incurred by the Insured during the PERIOD: OF LIABILITY at such
          .location with the actual not suspected presence of communicable
           disease.
          This Eictension will apply when access to such I'oeation is limited,
          restricted, or prohibited in excess bf 48 hours.
          INTERRUPTION 8Y COMMUNICASLE DISEASE Exclusions: As respects
          INTERRUPTION BY COMMUNICABLE DISEASE, the folfowing additional
          exclusions apply:
          This Policy does not insure loss resulting from:
          1}   the enforcement of any law or ordinance with which the Insured
               was legally obligated to comply prior to the time of the actual
               spread of communicable disease.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 372 of 439
                 ®                                             J
          2) loss.or daina.ge caused by or• resulting from terrorism, regardless
              oF any other cause or event, wliether or not insured under this
              Poiicy, contributing concurrentl.y or in any sequence of loss.
          The PERIOD OF LIABILITI' foi• this TIME ELEMENT COVERAGE EXTEfVSION
          will.
          be:
          The period of time:
          1) starting at the tEme of the order of the authorized governmental
             a.gency or the Officer of the insured•; but

         2) not to exceed the time limit shown in the LIMITS OF
             LIABILITY clause in the bECLARATIONS section,
         this period of time is part of and not in addition to any PERIOD OF
         LIABILITY appiying to any coverage provided in the TIME .ELEMENT
         section.


       N. LOGISTICS EXTFdA COST


         This Policy co'vers the extra cost incurred by the Insur,ed
         dudng the PERIOD OF LIABILITY due to the disruption of the
         normal movement of goods or materials:
          a. directiy between insured loeations; or

          b. directly b.etween an ihsured location and a location of a
             direct custorrier, supplier, contract manufacturer or contract
             service provi.der.to the Insured,

         provided that such disruptiori is a: dire'ct r•esuit of physical loss or
         damage of the type insured to property of the type insured located
         within the TERRITORY of this Policy.

         Measurement of Loss:
         The recoverable extra cost loss will be the reasonable and necessary
         extra costs incurr.ed by the Insured of the following:
         1).extra costs to temporarily continue as near.ly normal as
            practicable the movement of goods or materials.
         This Extension will apply when'the P.ERIOD OF LIABILIlY is in excess
         of 48 hours except 168. hours applies for earth movement and/or
         t'food and/or wind.
         LOGISTICS EXTRA COST Exclusions: As respects LOGISTICS
         EXTRA COST, the fbllowing additional exclusions apply:
         This Policy does not insure:
         1) any ioss resulting from disruption in the movement of goods or
            materials between
            contingent tirne element locations.

         2) any loss resulting from disruption of incoming or outgoing
            services consisting of electricity, gas, fuel, steam, water,
            refrigeration, sewerage and voice, data or video.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 373 of 439




           3) any loss of income_

           4) costs that usually woulcJ Frave been inr.urred in conducting the
              business during the same period had LFiere been no disruption of
              normal movement of goods or matenals.

           5) costs of permanent repair or replacement vf prvperty that
              has been damaged or destroyed.

           6) any expense recoverable elsewhere in this Palicy.

           7) any loss result ng frorri disruptiori caused by or resulting frorn
              terrorism, regardless of any other cause or event, whetheT or
              not insured under this Policy, contributing concurrendy or in any
              other sequence to the ioss.


           8) any Ioss nesulting from disruption caused by loss or damage from
              earth movement in Califomia, in the New 1Mladrid Seismic
              Zone or in the Paciftc Northwest Seismic Zone.

           9) any loss resulting from disruption caused by physical loss or
               darnage to personal property of the Ifisured while in transit.
           The PERIOD OF LIABILITY for thos TIME CLEMENT COVERAGE
           EX't-EIVSION will
           be;
          The period of time:
           1) starting at the time of physicai loss or damage causing the dlsruption
              of the normal movement c+f goods or materials directly between
              insured loeations; or directly between the insured location and
              the IoeatiQn of the direct customer, supplier, contract
              manufacturer or coritract service provider to the Insured, and

           2) ending not later than
              a) when with due ddigence and drspatch the normal movr,ment of
                 goods or materials directly between insurcd Iocations; or directiy
                 between the insured location and thc location of the direct
                 customer, supplier, contract manufacturer or contract servicc
                 provider to the Insured cnutd he resumr.d; or

              b) the nurTiber of cvnsecutive days shown in thr, LIMITS Of
                 LIABILIIY clause of the DECL4RATI0>`15 section.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 374 of 439




     0.      MISCELLANEOUS PROPERTY

             This Policy covers insured physical loss or darnage to::
             I) insured property;


             '_t   property of the type insured that is under contract to be used in a
                   construction project at an insured location:

                   a) frdm the time such property is delivered to the Insured or
                      t•heir contractor(with respect to the property under
                      construction) by the manufacturer or supplier;
                   b) while such property is located at a storage site; and

                   c) while such property is in tr•ansit from a storage site to
                      another storage site or to a construction project at an
                      insured location, that does not include.any such.property
                      owned or rented by the contractor; while anywhere within this
                      Poiicy's TERRITORY, including while in transit.

  This Additional Coverage excludes.property covered elsewhere in this Policy

  MISCELLANEOUS PROPER'lY Exclusions: As respects MISCELLANEOUS
  PROPERTY; the following additional exclusions apply:

            1) This Policy excludes:

                   a) transmission and distribution systems not at a location.


                   b) property insured under import or• export ocean marine insurance.

                   c) property shipped between continents.

                   d) airborne shipments unless by regulariy scheduled
                      passenger airlines or airfreight carriers.

                   e)   property of others, includin9 the Insured's legal lia}sility fbr it,
                        hauled on vehicies owned, lea"sed or operated by the. Insured
                        when acting.as a common or contract carrier.

             2) This Policy excludes loss or damage directly or indirectly caused
                by or resulting from the following regardless of any other cause
                or event, whether or not insured under this Policy, contributing
                concurr•entl.y or in any other sequence to the loss:


  earth movement for property located in California, in the New Madrid Seismic
  Zone or in the Pacific Northverest Seismic Zone.
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 375 of 439
                          C~7

8.      COVERAGE EXTENSI0NS

        A. Ordinance of Law

           In the event of loss or damage under this policy that causes the enforcement of
           any law, ordinance, governmental directive or standard regulating the
           construction, repair, use, or occupancy of property, this Company shall be Eiable
           for;

           (1) i) the cost of demolishing the undamaged property including the cost oP
               cfearing the site;

                  il} the proportion that the value ofi the undamaged part of the property bore
                  to the value of the entire property prior to loss;


           (2) i) increased cost of repair or reconstruction of the damaged and undamaged
              property on the same or another site, lirnited to the cost that would have
              been incurred in order to comply wit1i the minirnum requirements of such law
              or ordinance reguiat;ng the repair or reconstruction of the damaged property
              on the sarne site. Nowever, this Cornpany shall not be liable for any increased
              cost of construction loss unless the damaged property is actually rebui€t or
              replaced;

              ii) any increase in tre business Fnterruption, extra expense, rental value,
              royaEties vr soFt costs loss arising out of ttie additlonal time required to
              comply with said law or ordinance.


        B. ®ebris Remowal

          This poiicy covers fihe fcllowing ex:.xenses resultirg frorn a covered loss:
          (1) the cost of rernoval of dF`ms of property covered hereunder;

          (2) the cost of removal of deoris of property not covered hereunder frorn the
              premises oF the Insureo;
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 376 of 439




  C_ Expediting Costs

     This policy covers the extra cost of temporary repair andJor replacement and of
     expediting the repair and/or replacernent of dainaged oroperty insured
     hereunder, inciuding, but not limited to, overtime and express freight or other
     rapid means of transportation.

  D. Clairns Preparation Costs

     This policy is extended to include expenses incurred by the Insured, or by the
     Insured's representativpsfor preparing and certifying details of a claim resulting
     frorn a loss which would be payable under this policy. However, this Company
     shall not be liable under this clause for expenses inrurred by the Insured in
     ulilizing the services of a public adjuster.


  E_ Flre Brigade CPrarges and Extinguishing Expenses

     Thrs poiicy covers the following expenses resulting from a covered loss:

     (1) fire brigade charges and any extinguishing expenses which the Insured
         incurs;
     (2) loss and disposal of fire extinguishing rnaterials expended.

  F. ®efense Costs

     Shis policy, subject to all of Its provisions, also insures the costs and fees to
     defend any claim or suit against the Insured andJor its directors, oFficers and !or
     employees alleging physicai loss or damage as insured against to property of
     others in t'he care, custody or corntrof of the Insured to the extent of the Insured`s
     liability therefore, even Ifsuch ciaim or suit is ciroundless, false or traudulent; but
     tl7e Compariy may without prejudice make such invest'gation, negotiation or
     settlement of any such claim or suit as it deems expedient.

  G. Consequentiial Loss

     (1) In the event of loss or damage not otherwise excfuded to property, and such
         damage, without the intervention of any otlier independent excluded cause,
         results in a sequence of events which cause physical darnage to insured
         property, then there shail be liability under the policy for the resulting loss.

     (2) Thrs policy also insures against consequential loss to the property insured
         caused by but not limited to change cf ternaerat,rre or humidity or by
         interruption of power, heat, air conditioning, or ret-igeration resulting from
         loss or damage not otherwise excluded.

     (3) This policy also insured the reduction in value to the remaining part or parts
         of any lot of rnerchandise usvally soid by iots or sizes, color ranges, or other
         classlfications due to damage to or destruction of a part of sueh iots or toher
         classifications due to a cause of loss not otherwise excluded.
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 377 of 439




        H. Control of Damaged Merchandise

             The Insured, exercising a reasoabie
                                               n                                           s.t
                                                     discretion, shall be the sole jud,ge ao.
             whether the goods involved in any loss under this poiicy'are fit for normai
             intended use or consumption. No goods so deemed by the Insured to be unfit for
             consumption shall be soid or otherwise dispbsed of except by the Insured or with
             the Insured's•consent, b'ut the Insured shall allow this Company anysaivage
             obtained by the Insured on any saie or other disposition of such goods. The
             Insured shafl have full right to the possession of all goods invoived in any loss
             under this poiicy and shall retaPn control of all damaged goods.

        I.   Brands or Trademarks
             In case of damage insured against to property bearing a brand or trademark or
             which in any wa.y carries or implies the guarantee or the. responsibiiity of the
             manufacturer or Insured, the salvage vaiue of such damaged property sfiall be
             deter.mined after removal at the Company's expense in the customary manner of
             all such brands or trademarks or other ldentifying characteristics,.

9.      PERILS INSURED AGAINST

        This polic.y insures against all risks of direct ph.ysica) loss of or damage to property
        described herein inciuding general average salvage and all other cfiarges on
        shi.pments covered hereunder, inciuding Flood, Earthquake and Terrorisrn except as
        hereinafter excluded.


10.     PERILS EXCLUDED

        This poiicy does not insure:

        A. against any fraudulent or dishonest act oi• acts committed by the Insured or any
           of the Insured's employees meaning oniy dishonest or frauduierit acts committed
           by the Insured or the Insured's empioyees'with the manifest interit t'o:

                  (1) cause the Insured to sustain such ioss, and

                  (2) obtain financial benefit for the Insured, Insured's em.ployee, or for any
                      other person or organization intended by the insured or the empioyee to
                      receive such benefit, other than saiaries, comrnissions, fees, bonuses,
                      promotions, awards, profit sharing, pensions, or other employee
                      benefits earned in the normal course of employment.

                 This exclusion does not appiy to acts of damage or destruction by
                 employees, but theft by empioyees is not covered.

        B. against the cost of making good defective design or specifications, faulty
           m.aterial, or fauity workmanship; however., if a peril.not specifically exciuded
           elsewhere iri this poiicy ensues, then this Company'shall be, liable for oniy the
           ensuing loss or damage to property covered.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 378 of 439




  C. against errors in processing or manufactLire of the Insured's product tinless loss
      ordamage not otherwise excluded ensues and lheri this poficy snall cover for
      such ensuing loss or damage;

  D. against ordinary wear and tear, o- gradial deterioration unless loss or damaqe
      not otherwese exciuded ens«es and then this poiicy shall coverfor such ensuing
      ioss or darnage;

  E. against normal settiing or normal shrinkage of walls, fioors, or ceifings unless loss
     or damage not otherwise excluded ensues and then this policy 5hail cover for
      such ensuing loss or damage;

  F. against moth, vermin, terrnites and other insects, inherent vice, fatent defect,
     contamination, rust, or dampness of atmosphere.

  G. against nuciear reaction, or nuclear radiation, or radioactive contamination, all
     whether controlled or uncoritrolled, and whether such loss be direct or indirect,
      proximate or remote; or be in whoie or in part caused by, contributing to, or
      aggravated by the peril(s) insured against in this poiicy, except: as othen+vise
     covered by this policy and if fire ensues, liability is specifically assumed for direct
     loss by such ensuing fire but not including any loss due to nuclear reaction,
     nuciear radiation, or radioar.tive contamination;

  H. {1) against warlike action in time of peace or war, inciuding action in hlndering,
     combating, or defendinc~ agatnst an actual, imperiding, or expected attack:

         (a) by any government or sovereign power (de jure or de facto) or by any
             authority rnaintainirtg or using mifitary, rsa•rai, or air forces;
         (b) or by military, naval, or air forces;

         (c) or by an agent of any such goverrrnient, power, authority, or forces;

     (2) against any weapon ernploy{ng,atomic fissiori or fuslon;

     (3) agalnst rebellion, revolution, civil war-, usurped power, or action taken by
         governmental authority in hiiidering, cornbating, or deFending against such
         occurrence;

     (4) against seixure or destruction by order of putslic authority, except destruction
         by order of public authority to prevent th:e spread of, or to othervvise contain,
         control or minimiae loss, damage or destruction not otherwise excluded under
         this policy;

     (5) against risks of contraband or illegai trade.

  Notwithstanding the above provisions, K. (1), (3). (4), and (5), this insurance shall
  cover loss or damage directly caused by acts corrirnitted by an agent of artiy
  government, party, or taction engaged in war, hostillties, or wariike operations,
  provided such agent is acting secretly and not in connection with any operation of
  armed forces (whettier mifitary, rnaval, or air forces) in the country where the
  property is situated. Nothing in the foregoing shall be construed to incieide any loss,
  damage or expense caused by or resultinq froiri any of the risks or periis exciuded
  above, excepting oniy the acts of [ertain agents expressly covered herein, but in no
 Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 379 of 439




      event sFiall this insurance include any loss, damage, or expense caused tsy or
      resulting from drny weapon of war ernploying atomic Fission or fusion whether in time
      oF peace or war;

      Exclusions C, D and E do not apply to alterations, additions and property while In the
      coursP ol' construction, erection, installation, or assembly.

      Exclusions C and D do not appFy tn eiectronic data processing systems, va}uable
      papers and records, and accounts receivable.

11.   PROPERTY EXCLUDED

      This polrcy does not cover loss or damage to:

      A. Land; hnwever, this exciusion $hall not apply to the cost aF reclaiming, restoring
         or repairing land improvements. Land Improvements are defined as any
           alteration to the natural conditron oP the land by grading, landscaping, earthen
           dikes or dams, and additions to land such as pavements, roadways, or similar
           wa rks;

      B. Water, except water which is normally contained within any type of tank, piping
           system or other process equipment;

      C. Money and securities;

      D. Growtng crops, standing timber which is gr-own or maint~ined specificaiiy for
         purposes of conversion to lumber and animals.

      E. Watercraft, aircraft, rnotor vehicles iicensed For highway use when not on the
           Insured's premises, but this exclusion shall not apply to cantractor's equipment;

      F. Waterborne shipments via the Panama Canal, and to and from Puerto Rico, the
           Virgirt Islands, Hawaii, and Alaska;

      G. Export shipments after loading on board an overseas vessel or watercr•aft or atter
         ocean marine irrsurarrce attaches, whichever occurs first; and irnport shlpments
           prior to discharge from the overseas vessel, watercraFt or aircraft untiE the ocean
           marine insurance terminates, whichever- occurs last;

      H. Property sold by or under encumbrance to the Insured aFter it leawes the custody
           of the Insured of arn employee of the Insured;

      T.   Furs, jewelry, jewels, precious or serniprecious stones, gold, siiver and platirium
           or other preaotls alloys;

      J. Contractor's and subcontrar,.tor's machinery, toois and equipment used in erection
           of Irroperty covered uniess the total capital value of such property is directly and
           speciFically charged to the job;

      K. Personal properly left in the open, when loss is caused by exposure to rain, sleet,
         snow, sand or dust;
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 380 of 439




        L. Property illegatly acquired;

        M. Transmission and distribution lines beyond 1,000ft from the Insured's premises;

        N. Property more specifically insured elsewhere.

        0. Loss of Market, Loss of Use, Deiay of llse

        P. Mysterious disappearance, loss or shortage disclosed on taking inventory, or any
           unexplained loss.

        Q. Indirect or remote loss or damage.

12.     VALUATI0111
        In case of loss, the basis of adjustment shall be. as follows:

        A. 5tock

           (i) Raw Stock (materiais and supplies in the state in which the Insured received
               them for conversion by the Insured into finisfied stock, including supplles
               consumed in such conversion or in the service rendered by the Insured) shall
               be va[ued at replacement cost at the time and place of Ioss.

           (Z) Stock in prflcess (raw stock wliich Iias underg4ne any aging, seasoning, or
               other processing by the Insured but which has not become finished stock)
               shall be valued at the Insured's selling price offinished stock at the time of
               inss, less any manufacturrng expense not incurred by the Insured and less
               any discounts, rebates, and un •incurred expenses to which the sales price
               would have been subject.

           (3) Finished stock (stock v+hich in the ordinary caurse of the Insured's business is
               ready Fflr packing, shipment or sale) and merchandise shall be Walued at the
               InsUred's sellin+g price at the time of foss, less all discounts, rebates, and un-
               incurred expenses to which such sa:es price would have been subject.

        B. Real and Personal property

           (1) Btiildings, structures, furriiture and Fixtures, machinery, equipment,
               irnprovernents and hettFrments, shal' be valued at the replacement cost new
               on the same premises, as oF the date of repkacement.

           (2) Electronic Data Prntessing or cuntrol equiprrternt and production rnachinery
               and equipment or any part thereof shall be valued at the cost to repair or
               replace new on the sarne rremises as oF the t;me of replacement except, thal
               +arith respect to items For wliich rnpldcement wrth identical property is
               impossible, the replacement cost shafi be the cost of items simitar to the
               destroyed property and intended to perform the same function but which may
               include technological advances.

           (3) ValuabJe papers and records shafl be valued at the cost to reproduce the
               property as of the ddte of reprodnc.tion inciuding the cost of gatherrng and/nr
               assembling information,
                     •                                             •
  Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 381 of 439




             "Valuabie papers and records" are defined as wntten, printed, or otherwise
             insrribed documents and records, includPng but not lirnited fo hook$, rTIaPs,
             films, drawings, abstratts, deeris, mortgages, rnicro-+nscribed documents,
             manuscripts, and media and the data recorded there4n, but not including
             money andlor securities.

             "Media" is defined as matenals upon which data is recorded including, but not
             limited to, paper, tapes, cards, electronic memory circuits, and rnagnetic or
             optical storage devices,

             "Data" is deffnpd as facts, concepts, or instructions in a forrn usabie for
             cornmunicatior7s, interpretatlon, or processing by automatic means; It
             inciudes compUter programs.

             ThP tPrm "securities" shall mean all negotiabie and non-negotiabie
             instruments or cflntracts representing either money or other property, and
             includes revenue and other stamps in current use, tokens and tickets but
             does not include money.

         (4) Property of others whir.h the Insured is required to insure to a stipulated
             vaiue shall be vaiued at the replacement cost new as of the date of
             repiacement, if replaced at the Insured's opti0n; otherwise at the stipulated
             value.

         (5) Fine Arts shall be vaiued at the appraised value; or if there is no appraisal, at
             tiie greater of the original acquisltion cost or the market vaiue at the tirne of
             the IoSs.

         (6) Other properly noi otherwise provided for, at repiacemQnt cost new on the
             same premises as ot the date oP replacement.

         ( 7) RPrmission is grarnted for the Tnsured to replace the damaged property with
              aiiy property at the same site or at ariother site wilhin the te+-ritorial 3imits of
              this policy, but recovery is limited to what it would cost to replace or} sdrrie
              site, if property damayYd or destroyed is not repaired, rebuilt or replaced
              dvlthin a reasonabie period after the loss or darnage, this Company shall not
              be liable for rnore than the actual cash vaiue at the time of Inss (ascertarned
              with proper deductiz7n for depreciation) of the property damaged or
              deStroyed. However, limitations imposed by federal, state or municipal
              building codes shall not result in actual cash vaivation.

         (8) Mobile Equiprnent shall be valued at actual cost value at the time of loss.

13.   EARTHQUAIKE AND, FLOOD

      A. Each loss by earthquake or flood shall eonst+tute a srngie occurrence hereunder
         if:
            (1) rnore than one earrhquake shock occurs within any perjod of 72 hours
                dunng thn term trf this policy, the beginning of which 72 hour period may be
                determined by the Insured; or

           (2) eny Fiood occurs within a period of the continued risinq or overflaw of any
               r{ver(s) or stream(s) and the subsidence of same within the banks of such
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 382 of 439




                 river.(s) or stream(s).; or

              (3) any flood results from any tidal wave or series of tidal waves caused by any
                  one disturbance.

            Flood: The term "fload" is defined as. waves, tidal water or tidal wa,ve, overflow oF
            streams or other bodies of water, or spray from any of the foregoing, all whether
            driven by wind or not.

            Earthqu.ake; The term '"earthquake" is defined as a movement or shakiing of the
            earth that Is seismic in origin. i_andslide, mudflow, voicanic eruption, earth
            sinking, subsidence, rock fall shall not be consiclered an earthquake under this
            definition.
                                                                 -
        B. Should any time period referred to in Ciause A. above commence prior to
            expiration or cancellation date of this policy, this Cornpany shall pay all such
            earthquake or flood losses occurring during such period as if such period fell
            entirely within the term of this policy.

        C. This Company shall not be- liable; however, for any loss caused by any
           earthquake or fiood commencing 'before the effective date and time or
           tommencing after the ezpiration date and time of this policy.


14.     CONTRIBUTING INSURANCE

        Contributing insurance is insucance written upon the same plan, terms, conditions,
        and provisions as those contained in tliis policy. This insurance shall contribute in
        accordance with the conditions of this policy onJ.y with other contributing insurance
        as defined.

15.     .EXCESS INSURANCE

        Excess insurance is insurance over the limit of liabiiity set forth in this policy. The
        existence of such excess insurance shall not prejudice the coverage provided under
        this policy nor will it reduce any Ilabiiity hereunder.

16.     UNDERLYING INSURANCE

        A: Underlying insurance is insurance on all or any part of th'e deductible and against
           a11 or any of the' causes of loss co;vered by th+s policy including declarations of
           value to the carrier for hire: The e~cistence of such underlying insurance shall not
           prejudice or afFect any recovery otherwise payakile under this policy.

        B. If the limits of such underlying insurance exceed the deductible amount which
           would apply in the event of loss under this policy,, then that portion which
           exceeds such a deductible amount shall be considered other insurance, as
           defined in the Other Insurance clause.
  Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 383 of 439




17.   QTHER INSURANCE

      Except for insurance described by the contributing insurance clause, the excess
      trnsurartce ciause, or the underlying irtsurance clause, this policy shall not cover to
      the extent of any other collectible insurance, whether directly or indirectly covering
      the same property against the same causes of loss. This Comnany shall he Irable for
      loss or damage only to the extent of that amount in excess of the amount
      recoverable from such other collectible insurance. Notwithstandrrig that this policy
      only covers for the excess of any other collectihle insurance, thrs Company
      guarantees prompt paymert in full of the amount of loss which would have been
      othcrwise recoverable hereunder in the absence of such other collectible insurance
      and agrees to advance the arnount df loss as a loan, without interest, repayable only
      i n the event of aiid to the extent of recovery from- such other collectible insurance
      rninus the cost of recovery. As used herein, "other collectible insurance" does not
      include self-insurance, deductibles, seff-insured retentions or fronting policies.

18.   SUBROGATION

      A. Any release from liability entered into by the Insured prior to loss hereunder shall
         not affect this pollcy or -he right of the Insured to recover hereunder. The right of
         subrogation against the Insured, affiliated, subsidiary, and associated companies
         or corporatlons, the Insured's officers, directors, and employees, or any other
         corporations or cornpari es associated with the Insured through ownership or
         management, and at the option of the 'Insured against a tenant of the Insv-ed, is
         wa ived.

      B. In the event of any payment under this policy, this Company shall he subrogated
         to the extent of such payment to all the Insured's rights of recovery therefore.
         The Insured shall execu:e all papers required and shalf do anything that may be
         reasonably necessary at the expense of the Cornpany to secure sur.h nght. The
         Company wiil act in concert with all other interests concerned, i.e., the Insured
         arnci any other Company (ics) participating in the payment of any loss as primary
         or excess insurers, in the exercise of such rights of recovery.

      C. If any amount is resrove-ed as a result of such proceedings, the net amount
         r-ecovered after deductrng the cost of recovery shall he divrded between the
         interests concemed in the proportion of their respective interests. If the-e shouio
         be no recovery, the expense of proceedings shail be borne by the rnsurers
         instltuting the proceedings.

1$.   SALVAGE AND RECDVERIES

      AII salvages, recoveries anc! payments, excluding nrncFeds frnrn subroyation and
      underlying insurance, recovered or received prior to a loss settlement tinder th-s
      poficy, shall reduce the loss accordingiy. If recovered or received sUbsequerit to a
      loss settlement under this policy, such net arnounts recovered shall be divided
      between the interests concerrned, i.e. the Insured anci arny otfier Company(i(2s}
      particrpatrng in the payment of any loss, in the proportion of the;r rFspective
      irrterests.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 384 of 439




20. MACHINERY
      In case of loss or d.amage insured agaihst to any part of a machine or uriit
      consisting of t,ivo or more parts when complete for use, the Ilability bf the
      Company shall be limited Eo the value of the part or parts lost or damaged or., at
      the.Insured's option, to the cost and expense of replacing or duplicating the lost
      or damaged part or parts or of repairing the machine o~ unit.

21.   ERRORS OR OMISSIONS

      Any unintentional error or omission made by the Ihsured shall not void or impair
      the insurance hereunder provided the In.sured reports such error or omission as
      soon as reasonably possible after discovery by. the Insured`s home•office  -
      insurance departmerit.

22.   NOTICE OF LOSS

      As soon as practicable after any loss-or damage occurring -under this, policy is
      kriowri to the Insur.ed's Office of Risk Management, the Insured shall report such
      loss or dama•ge to Parker, Smith & Feek, 2233 112th NE, Bellevue, MIA 98004 fbr
      transmission to this Company. Any delay by the Insured in providing notice shafl
      not affect the Insured's right to coverage under this policy, except if and to the
      extent that the Company proves that it actually and sub"stantiaily was prejudiced
      by any unreasonable delay in notice.

23.   PROOF OF LOSS

      The Insured, at the request of the Company, will render a signed and sworn proof
      of loss to the Company or Its appointed representative stating; the place, time,
      cause of the loss, damage, or expense; tfie.Interest of the Insured and ,of all
      others; the value of th'e property involved in the loss; and the amount of loss,
      damage, or expense.

24.   PARTIAL PAYMENT OF LOSS.

      In the event of a loss covered by this policy, it.is understood and agreed that the
      Company wili issue partial payment(s) of claim subject.to the policy provisions,
      and shail not be less than the undisp.uted estimate of loss or damage between the
      Insured and the Company.

25.   ASSIGNED ADJUSTER

      It is agreed that )eff Hellman at McLarens Ydung, Inc., 19324 40th Avenue W,
      5uite C, Lynnwood, WA 98036 will represent the Company in •the investigation
      and adjustment of all losses reported under this policy.

26.   APPRAISAL

      If the Insured and this Company fail to agree on the amount of the loss, each,
      updn written demand of either the Insured'or this Compan.y made within 60 days
      after receipt of proof of Ioss by the Company, shall select a competent and
      disinterested appraiser. The appraisers shall then select a competent and
      disinterested umpire. If they should fail for 15 days to ag'ree upon such umpire,
      then upon the request of the Insured or of this Corripany, such umpire shall be
      selected by a judge of a court of record in the county and. state in ivhich such
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 385 of 439




       appraisal is pending. Then, at a reasonable time and place, the.appraisers shall
       ap.praise the loss, stating separately the value at the time of loss and.the amount
       of loss. If the appraisers fail to•agree, they shall submit their differences to the
       umpire. An award in writing by any two shall determine the amount of loss and
       shall be paid by the Company within 30 days thereafter. The Insured and this
       Company shall each.pay his or its chosen appralser and shall bear•equally the
       other expenses, of the appraisal and of the umpire.

 27.   PAIR AND SET

       Except as provided under the Machinery clause and paragraph (3) of the
       Consequential Loss clause, in the event of loss or damage insured against to any
       article or articles which are a part of a pair or set, the measure of loss or damage
       to such article or articles.shall be, at the Insured's option:

       A. the reasonable and fair proportion of the total value of the pair or set, giving
          consideration to the importance of said article or articles, but in no event shall
          such loss ot damage. be construed to mean total loss of the pair or set; or

       B. the full value of fhe pair or set provided that the Insured surrenders the
          remaining article or articles of the pair or set to the Company.

2$.    ASSISTANCE AND.COOPERATION OF THE.INSURED

       The Insured shall reasonably cooperate with this Company and, at this Company's
       reasonable request and expense, shall attend hearings and trials and shall assist
       in effecting settlements, in securing and giving evidence, in obtaining the
       attendance of witnesses and in conducting suits.

29.    SUE AND LABOR

       In case of actual or imminent loss or damage covered by this policy, it shall,
       without prejudice to this insurance, be lawful and necessary for the Insured, their
       factors, servants, or assigns to sue, labor and travel for, in and about the
       defense, the safeguard; and the recovery of property or any part of tfie property
       insured hereunder,; nor, in the event of loss or damage, shall the acts of the
       Ihsured or of this Company in recovering, saving, and preserving the insured
       property be considered a waiver or an acceptance of abandonment. This
       Compan,y shall contribute-to the expenses so incurred according to the rate and
       quantity of the sum hei'ein insured.

30.    PAYMENT OF LOSS

       AII adjusted claims shall be due and payabie no later than 3,0 days after
       presentation and acceptance of proofs of loss by this Company or its appointed'
       representative.

31.    REINSTATEMENT

       With the exception of loss caused by perils which are subject to annual aggregate
       limits as noted in Section 3, no loss'hereunder shall reduce the amount of this
       policy.

32.    SUIT AGAINST THE COMPALIY

       No •suit or action on this policy for the recovery of any claim shall be sustainable
       Pn any court of law or equity unless the Insured shall have fully complied with all
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 386 of 439




      the requirements of this policy; however, if there is any dlspute between the.
      Insured and the Company as to whether the Irisured has fully cbmpfied with ail
      the requirements of this policy, such a dispute may be resolved in a suit or aetion
      on the policy for recovery of any claim. 7he Company agrees that any action or
      proceedings against it for recovery of any loss under tliis policy shall not be
      barred if commenced within two years and one day after the Insured provides
      notice to the Company in accordance with Clause 22 above, which period shali be
      tolled from the date of notice until the date that the Insured receives the
      Company's final coverage decision (this two year and one day period is referred
      to,as the "limitations period"). However, the limitations period shall not apply if
      by the iaws of the State of the address of the Insured such a limitation is invalid
      or if the taws of the state:in which any such action is brought permit a longer
      period of time within vVh'ich to commence such a suit. Furthermore, any tolling of
      the limitations period shall not preclude the Insured from bringing a suit or any
      other proceeding regarding-recovery for any loss or of any claim hereunder
      during the period of tolling or at any other time.

      It is agreed that in the eVent of the failure of the Company to pay any amount
      claimed to be due hereunder or in the event of any other dispute relating to this
      policy, the Company, at the request of the Insured, will submit to the jurisdiction
      of any court of competent jurisdlction within the United States and will comply
      with all of the requirements necessary tb give such court jurisdiction -and all
      matters hereunder shall be determined in accordance with the Iaw and practice of
      such court, not inciuding the court's law regarding choice of law. The Company
      shall not transfer, change venue, or remove any lawsuit filed by the Insured in
      any such court.

33.   CERTIFICATES OF INSURANCE

      Any certificate of insurance issued in connection with this policy shall be issued
      solely as a matter of convenience or information for the addressee('s) or holder(s)
      of said certificate of insurance, except where any Additional Insured(s) or Loss
      Payee(s) are named pursuant to the Special Provisions of said certificate of
      insurance. In the event any Additional Insured(s) or Loss Payee(s) ar.e.so named,
      this policy shall be deemed to have been endorsed accordingly, subject to all
      other terms, conditions and.exclusions stated herein. Such certificates are to be
      forwarded to the'Com.pany within 30 days of issuance.

      The Company hereby authorizes Parker, Smith & Feek; Inc. to issue certificates-of
      insurance including any Mortgagee, Loss Payee and Additional Insured clauses.


34.   CANCELLATION

      A, Tliis policy ma;y be canceled at any time at the reqiiest of the Insured or it may
         be canceled by the Company by mailing to the Insured at:

        Risk Manager -xyz Company
        Office of Risk Management.
        Post Office Box
        Seattle, WA

        and to the additional named insureds/loss payees indicated on the certificates
        of insurance issued during the'term of this policy, written notice stating when,
        not less than 90 days thereafter, such cancellation shall be effective.
                                                               •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 387 of 439




       B. The mai.ling of notice as aforesaid shall be sufficient proof of notice and the
          effective date and hour of cancellation stated in the notice shall become the
          end of the policy period. Delivery of such written notice either by the Insured
          or by the Company shall be equivalent to mailing.

       C. Cancellation sliall not affect coverage on any shipment in transit on the date of
          canceliation, Coverage will continue in full foree untii such property is safely
          delivered and accepted at place of final destination.

       D. In the event of non-payment of premium this policy may be canceled by the
          Company by' maiiing to the Insured at the address.shown in A. above stating
          when, not less than 10 days thereafter, sueh cancellation shall be effective.
          Reinstatement of coverage shall be effective immediately upon.receipt of
          premium- by the Company.

 35.   YALUES

       The values and schedule of property declared to the Company at the inception of
       the policy are for premium purposes only and shall not limit the coverages
       provided by this policy.

 36.   TITLE5 OF P.ARAGRAPHS
       The .titles of paragraphs of this form and of endorsements and supplemental
       contracts, if any, now or hereafter attached hereto are inserted solely for
       convenience of reference and shall not be deemed in any way to limit or affect
       the provisions to which they relate.

 37.   CONFORMANCE

       The terms of this policy which are in conflict with the appiicabie statutes of the
       state wherein this policy is issued •are hereb.y amended to conform to such
       statutes, unless the-statutes narrow or limit the coverage afforded by this poiicy
       and do not bar a policy from providing broader coverage.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 388 of 439




    DEFIMITIOMS:

     Accidental Interruotion df Services
     This Policy covers phys+cal damage resulting From changes in temperature or
     reiative humidity to insured property al an insured facation when such changes in
     tenmperature or relative humidity result frorn the interruption of servrces consisting
     of electricity, gas, fuel, steam, water or refrigeratron by reason of any accidental
     event, other than insured physical loss ordamage, ai the fnsured location.

     This Additional Coverage will appiy when the period of service interruption as
     described below is in excess of 24 hours.

    Actual cash value:
    the amount it would cost to repair or replace insured property, on the date of
    loss, with material of like kind and quality, with proper deduction far
    obsolescence and physicai depreciation.


    Aggregate during an        ear:
    the Company's maximum amount payable during any policy year.


    Ammonia Gontamination
     In the event of direct physical loss of or damage to Covered Property caused by a
    breakdown of covered equipment at a Location covered hereunder, the Company
    will pay for resulting Amrnonia Contamination.

    Ammonia Contamination shall mean the loss or damage, including salvage
    expense, caused by ammonia contacting or permeating Covered Property under
    refrigeration or in proCess requirfng refrrgeration, as the result of any one
    occurrence,

    Autflmatic Co

    This Policy covers property of the type insured by thrs Policy at any Location rented,
    leased or purchased by the Insured after the inception date of this Polic.y_ Th(s
    coverage applies from the date of rental, lease or pUrchasc.

    This Additional Coverage does not apply to property fnsured in whole or in part by
    any other insurance policy.

    This coverage will appty until whichever of the Following occors first:

    1)       The Location is agreed to be insured by the Underavriters.

    2)       Agreement is reached that the Location will not be nsured under this
             Policy.

    3)      The Time Limit specified in the Scheaule has been reached. ihe 7imc
            Limit begirtis on the date of rentai, lease or purchase.

    Conta ination:
    any condition n€ property due to the actual or suspcctcd presence of any
    Fvre:gn substancc, impurity, pQliutant, hazardous material, poison, toxin,
    pathogen or pathogenic or,ganism, bacteria, virus, disease causirry or rllness
    causing agent, fungus, rnold or mrldPw.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 389 of 439




      Continsrent time element location:

      Direct (Tier 1 SupplierJCustomer):

      Supplier;         A supplier that stipplies prodcicts or servrces directly to the lnsured,

      Customer;         A customer that receives products or services directly from the
                        Insured.

      Indirect (Tier 2 SupplierJCustorner):

      5upplier:         A supplier that supplres prociucts or yervices directly to a Tier 1
                        suppiier of the Insured,

      Customer:         A customer that recerves products or services directly frorr► a Tier- 1
                        customer of the Insured

      Date or time recocanition:

      the recognition, interpretation, calculation, comparison, differQntiation,
      sequencing, acccssing or
      processing of data rnvolvrng one or more dates ur times, including the Year




      Deterred Pavments

     This Policy covers insurecf pnysical loss or damage to Personal Property of the type Insured
     by this Policy so{d by the Insured under a conditional sale or trust agreernent or any
     installment or defcrrcd paymcnt plan and after such property has been delivered to the
      buyer. Coyerage is limited to the unpaid batance for such property.

      In thP event of such loss to property sold under deferred payment plans, the Insured wilt
      use all reasonable efforts, including teQal action, if necessary, to effect collertion of
      outstanding amounts due or to regairti possession of the property.

      There is no liability under this Policy For loss:

      1)        pertaining to produ-- ts recalled including, but not timited to, the costs to recalt,
                test or to advertise such recal( hy thP Insurcd.

      2)        from theft or conversion by the buyer of the property aiter the buyer has taken
                possession of such property.

      3}        to the extent the bvyer continues payments.

           4)   not within the Terntoryof this Policy.



      Earth movement -
      any natural or man-made earth movement incluciing, but nflt limrted to
      earthquake or landslide, -egardless of any other cause or event contributrng
      concurrently or in any other sequence of loss. However, physical loss or
      damage by frrpr explosinn, sprinkier leakage, or flood rQsulting from earth
      movernent wrll not be considered to be loss by carth movement wittiin the
      tcrms and condrtrons of this Palicy.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 390 of 439




     Electronic data processina eauioment or media:
     any computer, computer system or, component, hardware, network,
     microprocessor, microcfiip,
     integrated circuit or similar devices or eomponents in computer or non-
     corriputer equ.ipment, operating systems, data, programs or other software
     stored on electronic,. electro-mechanical, electro-magnetic data processing or
     production equipment, whether the property of the Insured or not:


     Extended Period_Of Eiabilitv

     The    G-==_ <<-r:`-: Business Interruption coverage is extended to cover the
           reductio(i in sales:

      1) resulting    from   the   interruption   of   business   as   covered   by   Gfess
    E3FR+nft56usiness.                            InterruDtfon;

      2) for such additional length of time as would be required with the exercise of
         due diiigence. and dispatch to restore the Insured's business to the condition
         that wouid have existed had no loss occurred; and

      3) commencing with the date on which the liabiiity of the Underwriters for loss
         resuiting from interruption of business would terminate if this .Extension had
         not been included hereih.

   Extended Period of Liability Exclusions: . As respects Extended Period of Liability,
   the Time Element Exclusions 8 of this section does not apply and the following
   applies instead:
           This Policy does not insure against any increase in- loss due to fines or
           damages for breach of contract or for late or non compietion of orders, or
           penalties of any nature.

   Coverage under this Extension for the reduction in saies due to contract
   cancellation will include only those saies that would have been earned under the
   coritract during the extended Period of Liability..

     Coverage under this Extension does.not apply for more than the number of
     consecutive days specified in the.Schedule.
     Fine arts:
     paintin,gs; etchings; pictures; tapestries; rare or art glass; art glass windows;
     valuable rugs; statuary;
     sculptures; antique furniture; antique jeweiry; bric-a-brac; porcelains; and
     similar property of 'rarity; historical value, or artistic merit excluding
     automobiies, coins, stamps, furs, jewelry; precious stones, precious
     metals, watercraft, aircraft, money, securities.


     Fines Or Penalties

    This policy covers fines or penalties imposed by, a governmentai agency and
    arising from a Reguiatory Action, unless the civil fine or penalty imposed is
    uninsurable under the law of the jurisdiction imposirig such fine or penalty. This
    poiicy also insures fines or penalties r.esulting from a br.each of contract by the
    Insured. This Policy shall pay for the amount of loss in excess of the Policy
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 391 of 439




      Deductible,     but    not    to    exceed      the   sublimit   as   stated   in      the
      '`^~~       ≥;Declara: a:is applying to this Coverage.

      Flood•
      flood; surface waters; rising rvaters; storm surge, sea surge, wave wash;
      waves; tsunami; tidc or tidai water; the release of water, the rising,
      overflowing or breakincd of boundaries ot natural or man-made bodies of
      water; or the spray therefrom; all whether driven by wind or not; or sewer
      back-up resulting frorn any of the foregoing; regardless of any other cause
      or event, whether riatural or man-made, contrihuting concurrently or in any
      other $equence of ioss- Physical loss or ciamage From flood associated with a
      storm or weather disturbance whether or not identified by riame by any
      meteorological authority, is considered to be ftood within the terms of this
      Policy. However, physical loss or damage by frre, explosion or sprinkler
      leak:age -result'sng frorri flood is not corisidered to be ioss by flooii within the
      terms and conditions of this Policy.


      Land And Water Contaminant Or Pollutant Cleaslup, Rernpval And
      DisDosal
      This Policy covers the reasonable and necessary cost for the cleanup, removal and
      dlsposal of contarninants ar pollutants from uninsured property consisting of iand,
      water or any other substance in or on tand at the Insured Location if the release,
      discharge or dispersal oF c-ontaminarnts or pollutants is a direct result of insured
      physical loss or damage to ins(ired property.

      This Policy does not cover the cost to cleanup, remove and dispose of contaminants
      or pollutants from such property:

      1)       at any location insured for Persona! Property oniy.

      2)       at any property insured under Automatic Coverage, Errors And Drnissions
               or Miscellaneous Urnnarned Location coveragc± provided by this Policy.

      when the insures~i fails to give wntten notice of loss to the Undcrwrlters within 180
      days after inception of the loss.
      Loeation:

      A.       as spccified in the Schedule of Locat+ons, or

      B.       if not so specitied in the Schedule of t.ocatlons:

              11 a building, yard, dock, wharf, pier br bulkhead (or any group of the
                                                   foregoing)

           n) bounded on all sides hy pubiic streats, clear land space or open
               waterways, each riot Iess than 50 feet/15 metres wide. Any bridge or
               tunnel crossing such street, space or waterway will render such
               separation inoperative for tlie purpose of this detlnition.



      LOGISTICS EXTRA COSTS
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 392 of 439




     This Policy covers the extra cost incurred by the Insured during the PERIOD OF
     LIASILITY due to the disruption of the normal movement oF goods or materials;

     1)     direttly between insure(J locations; or
     2)     directiy between an insured location ard a location oF a direct custorner,
            supplier, contract manufacturer or contract service provider to the
            I nsured,

     provided that such dssrupt'ron is a direct result of physical Ioss or damage of the
     type insured to property of the type insured located within the TERRITORY of this
     Policy.

     Measurement of Lass;
     The recoverabie extra cost loss will be the reasonable and necessary extra costs
     incurned by the Insured oF the following:            -

     1)     extra costs to temporariiy contrntie as neariy normal as practicahle the
            movement of goods or materiais.

    'fhis Extension wifl apply when the PFRiOp OF LIABILITy rs in excess of 48 hours
     except 168 hours applies for earth movement and/or flood and "or wind.

    lOGISTICS EXTRA COST Exclusions: As respects LOGISTICS EXT1tA CQST, the
    foAonring additional exclusiorts apply:

    This Policy does not irisure:

    1)     any Ivss resuiting From disruption in the moverrient of goods or materials
           between contingent time eiement iocations.
    2)     any loss resulting from disruptron of incoming or outgoing services
           consisting of electricity, qas, fuel, steam, water, refrigeration, sewerage
           and voice, data or video.
    3)      any loss of income.
    4)     costs that usually wouid have been incurred in conducting the business
           during the sarne period had there been no disruption of norrnal movement
           of goods or materials.
    5)     costs of permanent repair or replaccrnent of property that has been
           damaged or destfoyed,
    6)     any expense recoverable elsewhere in this Palicy.
    7)     any loss resuiting irom disruption caused by or resuJting from te►rorism,
           regardless of any other cause or event, whether or not insured under this
           Poiicy, cQntributing concurrently or In any other sequence to khe Ivss.
    8)     any loss resuiting frorrr disruption caused by loss or damage from earth
           movement in California, in the New Madrid 5eismic Zone or in the Pacific
           Northwest
    9)     any loss resuiting from d;sruption caused by physical loss or damage 10
           personal property of the Insured while in transit.


    The PERIO❑ Qf LIAI31L1TY For this TIME ELEMEh1T COVERAGE EXTENSION wili
    be:

    The period oF time:
    1)     starting at the time ot physrcal loss or damage causing the disruption of
           the normai movemcnt of goods or materials directly betwcen insured
           locations; or directly between the insured location and the location of the
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 393 of 439




            direct customer, sapplier, contract manufacturer or contract service
            provider to thc, lnsured, and
      2)     ending not later than:
      a} when vvith due diligence and dispatch the normal rnavement of goods or
         materials drrectly between insured locations; or directly between the insured
         location and the location of the direct customer, supplier, contract
         manufacturer or contract service provider to the InstirPri could he resumed; or
      b) the number of consecutive days shown in the LIMITS QF LIAE3ILII'Y clause of
         the DECLARATIQNS section.




      Miscellaneous Unnamed Locatiori


      This Policy covers all real and personal property at a Miscellaneous tJnnamed
      Location.

      A Miscellaneous Unnarrned Location as used herein shall be defined as a locatifln
      at which the Insured has property of the type insured hereunder which has not
      beeii reported to the Insurer5. Upon report to the Tnsurers of said location, the
      Policy Limit shall apply.


          Narmal:
          the condition that wcruld havic existcd had no physical loss or damage
          tiapUeried.


          Normal cost:
          the r.ost associated with the movement of goods or materials 5uffering the
          disruption that the
          Insured v+rould have incurred had no physical Ioss or damage causing
          drsruption tiappened.


          Off Premis 5 i7ata 5ervices

          1. PRdPERTY DAMAGE—lhis PolPcy covers insured physical Ioss or damage to
             insured property al an insured location when such physical loss or clamage
             results trorn thc interruption of off-premises data processing or data
             transmission services by reason of any accidentai event at the far:iiities of
             the provider ot such services that immediately prevents in whole or in part
             tre delivery of such provided services.

          2. TIME El FMENT= fhts Policy covers the Actual Loss Sustained and EX I'RA
             F.XPENSE incurrcd by the Irnsured during the period of interruption at an
             insurcd Eocation of off-premises data processing or data transmission
             services, when the interruption is caused by any accidental event al the
             facilities of the provider of such services that immediately prevents in
             whoie or in part the delivery of such provided services,



          CO NOITIONS

      A. For the purpose5 vf ttiese aff PremisPs Data Sernces coverages:
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 394 of 439




         1} facilities of the provider of off-premises data processing or data
            tr7nsmission services can be lacated worldwide except in Cuba, Iran,
            NQrth Korea, 5udan, Syria or Crimea Region Qf Ukraine, and
         2} an accidental event to satellites will be considered an accidentai event at
            the facilities of the provider

     B. Th#s Additional Coverage will apply when the period of interruption of off-
        premises data processing or data transrnission services as described below is
        in excess of 24 hours.

     C_ The period of interruption of off-premises data processing or data
        transmission services ts the period starting with the time when an interruption
        oP provided services happens; and ending when with due diligence and
        drspatch the service could be whoily restored.

     U_ Additional General Provisions;
        1) The Insured wili immediately notify the company prvviding off-prernises
           data processing or data transmission services of any interruption of such
           services.
        2) The C:ompany will not be Jiable if fhe interruption oF such services is
           caused directly or ir.directiy by the failure of the insured lo comply with
            the terms and conditions of any corntracts the Insured has entered into for
            such specified services.

     E. This Policy excludes loss or damage directly or indirectly caused by or
        resulting from the foilowing regardless of any other cause or eventf whether
        or not insured under this Policy, contributing concurrently or in any other
        sequence to the loss:
        1) movement for property located in Caltfornia, in the New Madrid earth
            Seismic Zone or in ttie PaCific Northwest 5eismic Zone.
        2) terrorism,

        As used above, the period of interruption of off-premises data processing or
        data transmission services:
        1) is the period starting with the tirrre wt►en an interri,ptian of provid+sd
           services happens; and ernding when with due diligence and dispatch the
           service could be wiiolly restored and tlie iocation receiving the service
           could or would have resumed normal operations foflowing the restorations
           of service under the sarne or equivalent physical and operatinq conditions
           as provided by the PERIOI? OF LIABIL.7TY clause in this section.
        2} is iimited to only those hours during which the Insured would or could
           have used service(s) ;f it had been avaiiable.
        3} does not cxtend t ❑ include the inierruption of operations caused by any
           reason other thar, inlerruption of the provided service(s).




         Occurrence;
         the sum total of all loss or damage of the type insured, including any
         insured T1ME ELEMENT foss, arising out of or caused by one discrete event
         of physical loss or damage, except as :espects the followin9:
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 395 of 439




        A.   terrorism: occurrence shail mean the sum total of all Ioss or darriaye of
             the type insured, including any insured TIME ELEMENT loss, ansing out
             of or caused by all acts of terrorism during a continuous period of
             seventy-two (72.1 hours.                 I



       B.    earth movement: occurrence shalt mean the surn total of all loss or
             damage of the type insured, Including any insured rIME ELEMEN7 loss,
             arisrng out nF or caused by all earth movement(s) during a continuous
             period of seventy-two (72) hours.

             Dff-ptetetise   data orocessing or data transmission services:

             The storage or processing of data performed off-premises of the Insured's
             property, including the
             Transrnission of voice, data or video over a single, or combination oF,
             computer or communication networks.


             PhVsical loss or dama4e to electronic data, programs or software:
             the destruction, distortion or corruption of electronic data, programs or
             software.


             Reoresentative comnanv:
             Lex London a Division of Arrnerican Intemakional Group UfC Limited
             Soft costs:
             costs over and aboYe those that are normal at an insured location
             undergoing renovation or in the course of construction, limited to the
             following:


       A.    construction [oan fees - the additional cost incurred to rearrange
             loans necessary for the completion of construction, repairs or
             reconstruction including; the eost to arrange reFinancing, accounting
             tivork necessary to restructure financing, legal work necessary to
             prepare new documents, charges by the lenders for the extension or
             renewal ofloans necessary.

       I1_   commitment fees, leasing and marketing expenses - the cost of
             returning any commitment fees received from prospective tenant(s) or
             purchaser(s), th+c cost of re-leasing and marketing due to loss of
             tenant(s) or purchaser(s).

       c".   additronal fees for architects, engineers, consultants, attorneys and
             accountants needed For the completion ot constnuction, repairs or
             reconstructio.l.

       E),   property taxes, burldang'permits, additi0nal interest on loans, rcalty
             taxes and insurance prerniums.

             Terrorism:

             any act, Involving the use or threat of; force, violence, dangerous
             conduct, interFerencP with thP
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 396 of 439

                         ~                                                  •




               operations of ariy business, government or other organization or

               institution, or any similar act, when the effect or apparent purpose

               Is :


         A.    to influence or instill fear in any•government (de jure or de facto)
               or the public, orany segment of either; or

         B.    to further or to express support for., or opposition to, any
               political, religious, sociai; ideological or similar type of objective
               or position.

               Transmission and distribution systems:
               transmission and distri6ution systems including but not limited to
               eiectricity, gas, fuel, steam, water, refrigeration, sewerage, voice, data,
               and video. Such systems shall include poles, towers and fixtures,
               overhead conductors and devices, underground and underwater conduit,
               underground and underwater conductors. and devices, line transformers,
               service meters, street lighting and sigrial systems.



               Valuable narsers and records:

               This Policy covers insured, physicat loss or damage to Valuable Papers and Records
               while anywhere within this Policy's Territory, including while in transit.

               1)        Tliis Additional Coverage excludes loss or damage to:

                      a) prope'rty described below, if such property cannot be replaced witFi other
                         of like kind and quality, unless specifically declared to the Underwriters.

                      b) currency, money or securities.

                      c) property held as samples or for sale or for delivery after sale.

               2)        Valuabte Papers and Records Exclusions:

       In addition to the ezclusions in the Exclusions clause di this section, as respects Valuable
       Papers And Records, this Policy dbes not insure errors or omissions in processing, or
       copying; all unless physical damage not exctuded by this Policy results, in which event, only
       that resulting damage is insured.

  3)   The tern-i Valuable Papers and Records wherever iised in this Po. licy means written, printed
       or otherwise inscribed documents and records, including books, maps, f.ilms, drawings,
       abstracis, deeds, mortgages and rnanuscripts, atl of which rimust be of value to the Irisured.



               Wind:
               direct action of wind including substance driven by wind. Wind does
               not mean or include anything defined as flood in this Policy.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 397 of 439




                              ELECTRONIC DATA ENDORSEMENT A

1.    Electroraic Data Exclusion

      Notv;rthstdrnding dny provision to the contrary within the Polrcy or any endorsPrnent thcretn, Jt
      rs uruierstood and agreed as fallows: -

      a)    Thls Policy does not Insure loss, damage, destructton, distortion, erasure, corruption or
            alteration of ELECTRONIC DATA from any cause whatsoever ;Jncludrng but not Irmt:ed to
            CUMS•'U ( ER VIRUS) or los5 of use, reduction rn functrona ity, rost, expense of whatsoever
            natire resulting therefrom, regardless oF any          otne•   ceuse   or   evrnt   corntr butr•rg
            con(urrently or in any other sequeri(e to lhe loss.


            ELECTRONIC DATA means farts, [oncept5 and informatron ronverted to a form useabJe
            for Cornrnrrrticdtrons, rnterpretatian or pr❑ ressing by clectronrc and efectromechanrcal
            data processing or etectronrcalEy controlled cquipment and includes orogrammes r
            software and other coded instructlon9 for the processing and manipulation of data or the
            direction and manipulation of such equipment.

            COMPUTER VIRUS rneang a set of corrupting, harmful or otherwrse unauthorrsed
            instructrons or code lncl,rding a set of malrciausly introduced unauthorised rrastructlorr~, ur
            code, programmatic ❑ r otherwise, that propagate themse+ves thrauyh a corTrputer
            sy5tem or rtCtwork of whatsoever nature. COh7PUTER YIRUS IrIrluflPS but Is rltlt Irmited to
            'Trojen Horses', 'worms' and 'time or fogi+: bombs'.

      b)    However, in the event tiat a peril listed below results from any of the matters descrJbed
            rn paragraph a) above, this Policy, sublect to all tts terms, cendrtrons and exciusrons, will
            cover physical damage occurring durrng the Palrcy perrod to property IrisL red by ttiiti
            P❑licy dirPctly caused by such listed perfl.

            Listed Penls:
            Frre, Explosion

 2.   E6ectronic Data Prooesaing P4edia Valuation

      Notwithstanding any provision to the contrary within the Po icy or any endorscment thcroto, rt
      is understood and agreed as follows:-


      Should electronic data processing media i-,sured by this Po icy sufte- physrcal loss or damage
      Insured by thts Policy, then the bas;s of vaivatton shail bc ;he cost :o reparr, replace or restore
      such medla to tne condition that exrsted 9mmedra:eiy pricr to such .css or damage, includinq
      tie cost ot reproduang any ELECTRaNIC DATA contamed thereor, p, ov drng such rredo 5
      rnaaired, replaced or rQstorel.;. Such cust of reprodLicl+on shcill rlcluift• all rea5onable dnd
      necessary amounts, not to exceed U5$ ]0,000,000 avy t1ne lilss, rACu'red by ,he AssurecJ in
      reCreatrng, gntitienng arttl asselnbling such ELEC.TRQNIC DATA. If the media 1-~ not repatred,
      replaced or restored the hasis of valuation shall be the rnst of the hlrank rrrvri1:r. Howrver thrs
      Pnlrcy dae5 rint irrsrlrP any amount pertaining to the value of surh ELECTRONIC DATA to the
      Assurcd or any other party, even tt such ELECTRONIC DATA cannot bc rccreatcd, qathcred or
      asscmbled.


NMA 2914 - (25.1.01)
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 398 of 439




               ELECTRONIC DATE RECOGNITION EXCLUSION (EDRE)


This Policy, does not cover any loss, darnage, cost, claim .or expense, whether
preventative, remedial or othervirise, directl.y or indirectly arising out of or r,elating to:
a) the caiculation, comparison, differentiation, sequencing or processing of data
    involving the date .change to the year 2000, or any other date change, including
    leap year calculations, by any computer system, hardware, program or software
    and/or any microchip, integrated circuit or similar device in computer equiprrment or
    nori-computer equipment, whether the property of the insured or not; 'or
b) any change, alteratibn, or modification invoiving the. date° change to the year 2000,
    or any other date change, including leap year calculations, to any such computer
    system, hardware, program .or software and%or any microchip, integrated circuit or
    similar device in computer equipment or non-computer equipment, whether the
    property of the insured or nat:

This clause ap.plies regardless of any other cause or event that contributes concurrently
or in any sequence to the Ioss, damage, cost, claim or expense.




NMA 2$02 - 17/12/1997




                       Sanction Limitation:and Exclusion Clause

 No (re)insurer shall be deemed to provide cover and no (re)insurer stiall be liable to pay
 any-claim or-prov.ide any benefit hereunder to the extent that the provision of such
 cover, pa.yrnent of such claim or prov.ision of such benef:it would expose that (re)insurer
'to any sanction, pr•ohibition or restriction under United Nations reso,lutions or the trade
 or economic sanctions; laws or regulations of the European Union, lJnited Kingdom or
 United States of America.


LMA3100
1S September 2010
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 399 of 439




                             ERV    E OF SUIT CLA S!E       ..A,


 It rs agreed that rrr the everrt of the faiiure of the Underwriters hereon to pay any
 amount claimed to be due heryunder, the Underwriters herenn, at thc request of the
 Insured (or Reinsured), will submit to the jurisdiction of a Cnurt of competent jurisdiction
 wrthin the United States. Nothin_y in tt7is Clause constitutes or should bn understood to
 constitute a waiver of Underwriters' rights to rvmmence an action in any Court of
 competent jurisdiction in the United States, to remnve an actian to a lJnited 5tates
 District Court, or to seek a transfer of a case to nnother Cnurt as pPrmitted hy the laws
 of the United States or of any S:ate irt the Unrted States. ft rs furthPr agrced that service
 of process in such Suit may be rnade upon

                              Messrs Mendes & Mount
                              75C Seventh Avenue,
                              htew York N.Y. 1dD19-5829

        and that in any suit instituted against any one of them upon this contract,
 Underwriters will abide by the final decision of such Court or of any Appellate Court in
 the event of an appeal.

 The above-named are authorized and directed to accept service of process on behaff of
 Underwriters in any such suit and/or upon the request of the Insured (or Reinsured) to
 give a written undertaking t® the Insured (or Reinsured) that they wilf enter a general
 appearance upon Underwriters' vehalP in the event such a suit shall be instituted.

 Furttier, pursuant to any statute of any state, territory or distnct of the United 5tates
 which rnakes provision therefore, Underwriters hereon hereby designate the
 Superintendent, Commissioner or Director of Insurance or other officer specified for that
 purpose in the statute, or his successor or successors in office, as their true and lawful
 attorney upon whom may be served any lawful process in any actron, suit or proceeding
 instituted by or on behalf of the Insured (or Reinsured) or arry beneficiary hereunder
 afising out of this contract of insurance (or reinsurance), and hereby designate the
 abovc-named as the person to arhom the said officer is authorized to mail stfch process
 or a tnje copy thereof.


 NMA1998
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 400 of 439




Short Forrn Privacy Notice — Commercia! Lines

American International Group UK Limited Privacy Policy is available at
httgs://www.aia.co.uk/orivacy-policy or by requesting a copy lrom: Data Protectron
Officer American International Group UK Limited The AIG Building, 58 renchurch 5treet,
London EC3M 4A8, UKj or by email dataprotectionofficer.uk,@aig.com

Before providing us with Personal Informatron about another individuai you must (unless
we agree otherwise): (a) inform the individt,al about  the content of this rotice and our
Privacy Policy; and (b) oUtain their permission (where possibie) to share their Personal
Information with us in accordance with the Privacy Policy.




                              FRAUDULENT CLAIM CLAUSE

If the (re)insured shaEl make any claim knowing the same to be false or fraudulent, as
regards amount or otherwise, then this contract shafl become void and a![ ciaim
hereunder shall be forfeited.




LMA5D6Z
(14/06/2006



                      MICRddRGANISM EXCLUSYON (ABSOLUTE)

This Policy does not insure any loss, darnage, cfaim,   cost, expense or   other sum directiy
or indirectly arising out of or relating to:

        rnold, mildew, fungus, spores or other microorganism of any type, nature, or
        description, including but not limited to any substance whose presence poscs an
        actual or potentiai threat to human healtt>I.

'f his Exclusion appiies regardiess whQthPr there is:

{i)     any pl7ysieal loss or damage to insured property;
(ii)    any insured penl or cause, whether or not contributing concurrently or in any
        sequence;
(iri)   any loss of use, occupancy, or functionality; or
(iv)    any action requrred, including but not firnited to repair, reptacement, removal,
        cleanup, abatement, dtsposal, relocation, or steps taken to adGress medical or
        legal concerns.

This Exclusinn replaces and supersedes any provision ,n the Poltcy that provides
insurar;;e, rn whole or in part, for these matters_



LMA5018 - 14/09/2005
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 401 of 439




                       WAR AND CIYIL WAR EXCLUSION CLAUSE

 EVotwithstanding anything to the contrary contained hereln thrs Poiicy does not cover
 Loss or Damage directly or indirectly occasioned by, happensng tFirough or in
 consequence of war, invasion, acts of foreign enemies, hostilities (vvhether war be
 declared or not), civil war, rebellion, revolution, insurrection, rniiitary or usurped power
 or confiscation or nationalisation or requisition or destruction of or damage to property
 by or under the order oF any government or publfc or local authority.


 NMA464 - 1/1/38


               RADIOACI'IVE CONTAMINATION EXCLUSION CLAUSE --
                          PIiYSICAL DAMAGE - UIRECT


This policy does not cover any loss or damage arising directly or indtrectiy from nuclear
reaction nuclear radiation or radioactive contamination however such nuclear reaction
nuclear radiation or radioactive contamination may have been caused * NEVERTHELESS
if Fire is an insured perEl and a Fire arises directly or rndirectly frorn nuclear react;on
nuclear radiation or radioactive contamination any loss or damage arising directly from
that Fire shall (subject to the provisions of this po[icy} be covered EXCLUDING however
all loss or damage caused by nuclear reaction nuclear radiatron or radioactive
contamination arising directly or indirectly from that F'irc.

* NOTE. - If Fire is not an insured perll under this poficy the words "fVEVFRTHELESS" to
the end of the clause do not appJy and should be disregarded.

7/5/59
NMA1191


                 BIOLOGICAL OR CHEMICAL MATERIALS EXCLUSION


It is agreed that this Insurance excludes loss, damage, cost or expensc of whatsoever
nature directly or rndirectly caused by, resUlting from or in conneetion with the actual or
threatened malicious use of pathogenic or poisonotis biologir.al or .chemical rnateriais
regardless of any ottier cause or evert coi:rihl.iting concurrently or in any other
sequence thereto.


NMA2962 - 06/02/2003
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 402 of 439




              PQLLUTIQN, C®NTAMINATION, DEBRIS REMOVAL EXCLUSION
                                 ERIDORSEMENT

 This endorsement modifies insurance provided by the Poiicy:

 1,     ProPerty Rfot Covered
        This Poiicy does not cover land, land values or water.

 Z.     Rollution and Contamination Exciusi'on.
        This Po[icy does not cover loss or damage caused by, resulting Erom,
        contributed to or made worse by actual, alleged or thrpatpnnd release,
        discharge, esrape or dispersal of CONTA,MINhNTS ar POLLLITANTS, all
        whether direct or intlirect, proxirnate or remote or in wliole or in part
        caused by, contributed to or aggravated by any physical damage insured
        by this Policy.
        Nevertheless, If fire is not excluded from this Poiicy and a frre ariscs
        directly or indirectly from seepage or contamination or pollution, any Ioss
        or damage insured under this Poiicy arising directly frorn that fire is
        in$ured, subject to the provisions of this Policy.
        C:ONTAMTNaNTS or POLLUTANTS means any solid, Iiquid, gaseous or
        th2rrnal irritant or contaminant, including smoke, vapor, snot, fumns,
        acids, alkaiis, chemicals and n►aste, which after its release can cause or
        threaten damage to hvman health or human welfare or causes or
        threatens damage, deterioration, loss of value, marketability or loss oP use
        to property insured hereunder, including, but not limited to, bacteria,
        virus, or haaardous substances as listed in the Federal Water, pollution
        Control act , Clean Air Act, Resource Conservation and Recovery Act of
        1976, and Toxic Substanees ControE Act or as designated by the U. S.
        Environmental Protection Agency. Waste includes materiais to be recycled,
        reconditioned or reclaimed.
       This exciusion shall not apply when Inss or damage is directly caused by
       fire, lightning, aircraft impact, explosion, hot, civil commotion, smoke,
       vehicle irnpact, windstorm, hail, vandalism, malrcious mrschief. This
       Pxclusion shall also not apply when foss or damage is drrectiy caused by
       leakage or accidental discharge from automatic fire protettive systerns.
3.     Asbest®s, Oioxin flr Polychlorinated Biphenbls Exclusi®ns

       Thrs Policy does not cover -

       a}     Asbestos, dioxin or polychlorinated biphenyis (herernafter all
              referred to as "Niaterials") nerrova) frorn any good, product or
              structure unless the asbestos is itself damaged by fire, lightnlno,
              aircraft impact, explosion, rrot, civil commotion, smoke, vehicle
              impact, windstorm or haii, vandalism, malicious misthief, or
              leakage or accidental discharge frorn automaLic fire protective
              system.
       b}     Derriolitiori or increased cost of reconstruction, repair, debris
              removal or loss of use necassitated by the enforcement of any €avw
              or ordinance regulating such Matcriais;
Any governmentat direction or request decfaring that such tvlaterials present in or part af
or utifizcd on any undamaged portion of the insured's property cari no Ionc;Er be used for
the purpase for which it was intended or insta[ied and must be reinoved or modified_
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 403 of 439




        The exception to excltrsron 3(a), ahnvp, does not appiy to payment for
        the investigation or defense of any luss, damage or any undamaged
        portion of the insured's property that can no longer be use(J for thc
        purpose for which it was intendcd

 4.     Debris Remoeal Exclusion

        The Company will pay the expense within the sum insured to rernove
        debris of insured property damaged or destroyed by an insured peril
        during the policy tcrm.

        The Company will i7ot pay the expense to:


        a)     Extract contaminants or pollutants from the debris; or

        b)     Extract contaminants or pollutants from land or water; or

        c)     Remove, restore or replace contaminated or polluted land or water; or
        d)     Remove or transport arty property or dehris to a site for storage
               or decontamination required because the property or debrls is
               affected by poiiutants or contaminants, whether or not such
               removal, transport, or decontamination is required by !aw or
               regulation.

        It is a condition precedent to recovery under this extension that the
        (:ompany shali have paid or agreed to pay for direct physical loss or
        damage to the property insured hereunder and that the Insured shalt
        give written notice to the Cornpany of intent to r.la'sm for cost of removal
        of debris or cost to clean up not Iater than J.gO days after the date of
        such physical loss or damage.

 5.     Authorities Exclusion

        Notwithstanding any of the provisions of this Policyr the Company shall
        not be liable For loss, damagw, rosts, exlsenscs, finws or penaities
        incurred or sustained by or imposcd on the insured at the order of any
        Governrnent Agency, Court or ather Authority ansing frorn any cause
        whatsoever.

 A!I other terms and conditions of the Policy rematn the same.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 404 of 439




                  SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF
                           TERRORISM ENDORSEMENT


This Endorsement.is appiicable to all insured Locations in the United States,
its territories and possessions and the. Commonwealth of Puerto Rico.

     Coveraae for "Certified Act. of Terrorism" Under The Terrorism Risk
                        Insurance Act of 2002, as-amended.

In consideration of a premium charged of USD96,000, this Policy, subject to the
terms and. conditions therein and in this Endorsement, covers direct physical loss or.
damage to insured property and any resulting TIME; ELEMENT foss, as provided in the
TIME ELEMENT section of the Policy, caused by, or resulting from a Certified Act,of
Terrorism as defined herein.


Notwithstanding anything contained elsewhere in this Policy, any exclusion or
limitation of teri~orism in this Poficy and any endorsement attached to and made a
part of this Policy, is hereby amended to the efPect that such exclusiori or limitation,
does not apply to a"Certified Act of Terrorism" as defined herein. This amendment
does not apply to any limit of liability for'a Certified Act of Terrorism, if any, stated
under the LIMITS OF LIABILITY ciause•of. the DECLARATIONS section of this Policy.
                                                                         (-

With respect to a,ny one or more- CertiPied Act(s) of Terrorism, this Compan.y will not
pay any amounts for which the Company is not responsibfe under tlie terms of the
Terrorism Risk Insurance Act of 2002 (including subsequent action of Congress
pursuant to the Act) which includes a provision stating that if the aggregate insured
losses, exceed USD100,000,000,000 during any cafendar•year, neither the United
States Government nor any insurer that has met 'its insurer deductible shall be liable
for the payment of any portibn of the ambunt of such losses that exceed
USD100,000,000,000. If the aggregate insured losses for afl insurers exceed
USD100,000,000,000, your coverage may be reduced.


The coverage provided under this Endorsement for "Certified" losses caused by acts of
terrorism will .be partially reimbursed by the.United States Government under a
formula established by Federal Law.
Under this formuia, the United 5tates pays 85% {and beginning .on ]anuary 1, 2016,
shall then decrease by
1 percentage .point per caiendar year until equal to 80 percent) of covered
terrorism losses exceeding a statutoriiy estatilished retention by the insurer
referenced in this Policy. The premium charged for this coverage is provided
above.


The terms and limitations of any terrorism excfusion, or the inappiicability or
omission of a terrorism exclusion, do not serve to create cover.age for any loss
which would otherwise be excfuded under this Endorsement or the Poficy.

The cover.age provided by tfiis Endorsement only applies to a Certified Act of

Terrorism. Reference and Application: The following term.(s) means:


Certified Act of Terrorism:
                    r~                                           •
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 405 of 439
                    ~
  A"Certiffed Act of Terrorisan" means any act that i5 certifred by the Secretary ❑ f the
  Treasury, in consultation wilh tlie Secretary of Hflmeland Security, and the Attorney
  C;eneral of the United States, tu be an act of terrorism pursuant to the federal
  Terrorism Risk Insurance Act of 7002 as arnended and

  extended in ?,005, 70f)!, and in 2015. The crfteria contained in that Act for a
  "Certified Act of Terronsm" include the fol:owing:

        a. 'Fhe act resuited in aggregate losses in excess of US05,OQ0,000; and

 The act is a violent act or an act that is dangerous to human life, property or
 infrastructureand is committed tsy an individual or individuals as part of an effort to
 coerce ttie civilian population of the United States or t ❑ influence the poUcy or affect Ihe
 conduct of the United States Government hy coerciorT.
             Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 406 of 439


                                                                                               CNA Property Policy
  CNA                                                            Compute.r Virus Exclusion Endorsement
               THIS ENUORSEMENT'CHANGES YOUR POLICY — PLEASE REAU (T CAREFULLY.
Effective July 31, 2019, this p'olicy is amended as foilows:
It is hereby understood and agreed that the poticy to which this endorsement is attached excludes coverage for any
physical damage, direct.or indirect and any Time Element, direct or indirect, occasioned by or through or in
consequence, directly or indirectly,. of Computer Virus, whether intentibnal or unintentional, and whether such loss
be direct or indirect, proximate or remote or be in whole or in part caused by, contributed to or aggravated by the
peril(s) insured against in this policy
In any action,.suit or other proceeding, where the Company, alleges that by reason of the provisions of this
condition any loss is riot covered by this insurance, the burden of proving that such loss or damage is cov.ered shall
be upon the Insured.
For the purposes of this policy and endorsement.Computer Vfrus is hereby defined as any unauthorized intrusive
codes or programming that are enter.ed by any rneans into covered data processing equ►pment, media,-software,
programs, sy,stems or records and interrupt the Insured's operations at any covered locatibns.
For the,purpose of this poifcy and endorsement, Tfine Element shall mean Business Interruption (Gross Eamings/
Loss of Profits), Extra Expense, Rents/ Rental Value, Leasehold Interest, Contingent Business Interruption,
Contingent'Eztra Expense, Interdependency.

 AII other terrris and conditioris.of the Poficy remain unchanged.

 TFiis endorsement, which forms a part.of and is for attachment to the Poficy issued by'the designated Insurers, takes
 eFfeci on the effective date oFsaid Policy at the hour staled in said Policy, untess another effective date is shown below,
 and expires concurrently with said Policy.




L1002A (03-10)                                                                               Policy No: 6072928892•
Page 1 of 1                                                                           Endorsement No: 2
'CONTINENTAL_ CASUALTY COMPANY                                                          Effective Date:
Insured Narne: KEMPER'HOLDINGS LLC
                                                Copyright,CNA.AII Ric,hls Reserved,
            Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 407 of 439


                                          ~                                   ~          ~      CNA Property Policy

                                       Econornic and Trade Sanctions Condifion Endorsement]
               THIS ENDQRSEMEMT CHANGES YOUR WOLICY — PLEASE REA[l IT CAREFULLY.
It is hereby understoocJ and agreed that the pofir.y to which this er►dorsement is attached is amended as fclEows:
The foilowing condition is added:
ECONQMiC AND TidADe SANCTIONS CONDPTIOPJ
In accordance with laws and regulations of the United Slates cor.cerning econornic and trade embargoes, this
paticy is void ab initio (void from its inception) with respect to any term or condition oF lhis policy that violates any
larvs or regulations ot thc United States concerning ecoriomic and tracfe embargoes including, but not fimited to the
foliowing:
1.      Any insured, or any person or enlity clarming the benefits of an insured, who is or becomes a 5pecially
        L3esigneted JVatiorral or Biocketi Person or who is otherw
                                                                r ise-subject tfl U.S. economic or trade sanctions;
2.      Any clairn or "suiC', that is brought in a Sanclioned Counlry or by a Sanctioned Country Government, vfiere
        arny actiun ir, conneetinn with.such claim qr suit is prvhibited by U.S. economic or trade sanctions;
3.      Any claim or "suit" that is brought by any Speciatty Designated National or Bfr3Cked Person or any fscrson
        or enlity who is otherwise subject to U.S. econQmic or trade sanctions;
4.       Property that is located rn a S3nctioned Country or that is owned by, rented to or in lhe care, custcxiy or
        control of a Sanctioned Cour7try Govemment, where any activities related lo such property are prohibiled
        by U.S. economic or trade sanctions; or
S.      Rroperty that is owned by, rented to o'r in the care, custody or control of a Specially aesignated National or
        Slockeci Person. or any person or eaitity who is otherwise subject to U.S. econornic or trade sanctions.
As used in this endorsement s, Specially Designated Nationa) or Blocked Person is any person or entity that is on
the tist of Specially DesignatPd Nationals and Blocked Persons issued by the U.S. Treasury Department's Of(ice of
Foreigrs 14sset Coratrol (C?.F.A.C.) as it may be from time to time amended.
/~s useci in this endorsement a Sanclioned CoUntry is any country that is the subject of trade or economic
embargoes imposed by the Oaws or rPgulations of the United States of America.


All other terms and cond117ons of the F'oilicy remain unchanged_

IrO
  Th is mndorsement, which forrns a part of and is for attachment to the Policy issued by the designated Insurers. takes          ~
  eFfect on the effective date ot said folicy at the hour statec9 in said Policy, unless another effective date is shown bciow,
~ and expires concurre•ntly with said f'olicy.                                                               ~        V ~




LEOFACb2 (03-1U)~                                                                            Policy No: 60929?S$92
Page 1 of 1                                                                          Endorsement No: 3
CONTINE.NTAL CJISUALTY CC3htPANY                                                       EffecGve Date
Insured Name; KEMPEFi HOLCIINGS LLC
                                                 Copyright cNA Alf Rlghis Reserved
             Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 408 of 439
                                                                                          •    CNA Property Policy

                                                                                      Mold Exclusion Endorsement
                  THIS ENDORSEMENT CHANGES YOUR POLICY - PLEASE READ IT CAREFULLY.
Effective July 31, 2019, it is- her.eby agreed that• this policy is amended as follows:
Notwilhstanding any provisions to tlie contrary within lhis policy br any endorsement thereto, it is.hereby uhderstood and
agreed that the policy to which this endorsemenl is altached excludes coverage, including but'not limited to loss, damage,
cost or expense of whatsoever nature, for any physical damage, direct or indirect and any Time Elemeni, direct or
indirect, as a result of, occasioned by, in connection with, arising from the actual, perceived or threatened involvemenl of
or happening through or in consequence of Mold, regardless•of any other cause or event contributing concurrently,
regardless of being resultant from any olher peril insured against herein or in any other sequence to the loss.
This insurance does not apply to any loss, cost or expense arising out of an insured's or anyone else's testing for,
monitoring, cleaning up, removing, containing, Ireating, detoxifying, neutralizing, or in any other way responding to or
assessing the effects of h?old, regardless of whelher such action was taken or is proposed in response to:
(1)      Any request, demand or order by or on behalf of any private party or governmental authority;                     d
(2)      Any claim, "suit" or p'roceeding brought by or,on behalf of any private party. or.gov,ernmental.:authority; or
(3)     Any statutory or reguiatory requi►ement.
For the purposes of thi.s policy and endorsement, "Mold' shall be defined to include:
(1)     Any "fuhgi";
(2)     Any mold, mildew; bacteria, virus, scenl, spore, mycotoxin, or any other substance, product or byproduct
        produced by, .released by, or arising out of the current or past presence of "fungi";
(3)     Any past, present, or potential future presence or growth of "fungi" ih or on any mediuin, material, product,
        building, or structure.
                                                                                 ,
For the purpose of this endorsement, "Yungi" includes, but is not limited to, any form of fungus, mold, mushroom, or
mildew other than edible mushrooms lhat were deliberately grown for human consumption.
For the, purpose of this policy and endorsement, "Tirime ElemenC' shall mean Business lnterruption• (Gross. Earnings'/ Loss
of Profits)', Extra Expense, Rents! Rental Value, Leasehold Interest, Contingent Business Interruption, Contingent Extra
Expense, Interdependency:
If the insuref• alleges that by, reason of lhis exclusion, any loss, damage or cost or expense is not covered by lhis policy or
endorsement the burden of proving the contrary shall be uponthe insured.

A!I other terms and conditions of.tlie Policy remain unchanged.

~ This endorsement, which forms a part of and is for attachment to the Policy issued 'by the designated Insurers, takes
  effect on the effective date of said Policy at the hour staled in said Policy, unless another effective date is shown.below,
  and expires concurrenlly with said Policy.




L1003A (03-10)                                                                                Policy No: 6072928892
Page 1 of 1                                                                            Endorsement No: 4,
CONTINENTAL CASUALTY COMPANY                                                             Effective l7ate:
Insured Name: KEMPER HOLDINGS LLC
                                                 Copyrighl CNA All Righls Reserved.
           Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 409 of 439


                                                                                              CNQ► "Property Policy
  CMA                            Product Contamination and Recall Exclusion Endorsement
                 THIS ENDURSEME{VT CHAfdGES YOUR F°OLiCY — PLEASE READ IT CAREFULLY.
ILis hereby unoerstood and agreed thal the policy to which this endorsement is attached is amended as follows:
The fQIlQwing exclusiqn i$ added:
        Product Contamination and Recall
                This pulicy excludes loss vr damage caused by or resulting from adulteration or contamination to raw
                stock, stock in proeess or finiShed stock or products in the stream of cammerce which causes the slock
                er products to becorrte diminished in value or use, including but not fimiled lo diminished value or use due
                to change in color, finish, flevor, size or lexture. This exclusion applies unless the adulteralion or
                contamination is itsetf caused by covered physical loss, damage or destruction ot• property insurcxi by t>,is
                Policy for the. following Causes of Loss:
                         Firre; iightning; c;xplosion; windstorm or hail,_earth movemertt; flood;.smke; direct impact of
                         vehicle, aircrafi or vessel: strike, riot or civil commotion; vandalisrn or malicious mischief; leakage
                         Qr accidental discharge of fire•protection equipment; collapse; falling objects; weight of snow, ice
                         or sleet; theft; sudden and accidental discharge, leakage, backup, or overflow of liquids or molten
                         material irorn confinement within piping, plumbing systems, tanks, cquipment or other
                         containment (ocated at the insured location;
                Further, this policy does not insure against any loss, damages, costs or expenses incurred by the Insured
                or by others for loss of use, withdrawal, recall, inspection, repair, replacement, adjustment, removai or
                disposal of the•Insured's products or the Insured's direct or indirect customers or suppliers if such product
                or any portion of it is withdrawn or recal{ed frorx2 the market or frorn use by any person or organization
                because of a knovan or suspected defect, deficiency, inadeyuacy, contaminalion or dangerous condition.

AII other terrns and conditions or the Policy remain unchanged.

This endorsernenl. which forrns a part of and is for attachmeni to the Policy issued by lhe designated Insurers, takes
effect on the effective date of said Policy at ihe hour staterJ in said Policy, unfess another effective date is shown below,
and_expires cancurrently 4vith said Policy.




LCE02 (03-1[l)                                                                              Policy f+to: 5©7292$892
Page 1 of 1                                                                          Endorsement No: 5
COPr1TINENTAL CASUALTY COhAPANY                                                        Effective Dale_
lr_sured Name: KEh;IPER }-IOLDIhlGS LLC
                                                CoFyrigrtt CNA AII R gnts Reserved
   46OW&
              Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 410 of 439
                                       ~                                                    •      CtVa4 Property Policy

                                                                                Terirorism Exa~lusion Endorsement
               THIS ENDOi2SEMtzNT CHAfVGES YGUR PQLICY — PLEASE READ IT r~AREFULLY.
 It is hereby understood anci agreed thal the poiicy to which this endorsement is attached excludes coverage lor any
loss or damage, direct or indirectly cause by or resuiting from Terrorism regardtess of ariy other causc or event,
whether or not insured under this policy, contributing con.currently or in any other sequence to the loss.
Terro.rism shall mean thc use or lhreat of forr,e or viotence against persons or property, or commission of an act
dangerous to human life or properiy, orcommission of an act that interferes with or disrupts an eiectronic or
communication system, undertaken by any person or group, whether or not acting on behatf of or in conrnection
with any organization, govemment, power, authority or military iorce, when one or more of the fiollowing applyn
         The effect is -to intimidate or coerce a government or business, or to disrupt any segment of the economy:
         The offect is to cause any 21arm, fric}ht, fear or dange'r, or apprehension of public safety; or
         The apparent or logically ifnplied intent is to further potitical, ideological, religious or cutturat ohjectives, or
         to express support for (or opposition tQ) a philosophy, ideology, relig-ion or cutture.
This exclusion does not apply to fire damage which results or fdllows from acts of Terrori"srrr in the Unii'ed Stakes of
America in those states whirh rr:c;uire auch r.nveracde to be provided.

 All othrer tenrs and conditions of the Policy remain unchanged,

 This endorsement, which rorms a part of and is for attachment to the Policy issued by thc designated Insurers, takes
 effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown tyc;low,
 and expires concurrently with said Poficy.




L10t11B (Q3-10)                                                                                 Policy 'No: 6072928692
Page 1 of 1                                                                               Endorsernent IVo: 8
CONTINENTAL CASkJALTY COMPANY                                                               Effective Date:
Insured hlame: KEMPER HOLDINGS LLC
                                                   Cniyrinlil GNA A!I Rigt►is Reserved,
                             •
    Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 411 of 439
                                                                            •




                                               CI'4A E'roperty Policy


        HIS ENDbRSEMENT CHaNGES YUUR PaLICY - PLEASE READ IT CAREFULL

It is hereby understood and agreed that the following changes have been made to the policy:

          Section 3. Limits of Liability, A. Earthquake is removed and replaced with Earih Movement,

          Section 4. Deductibies, Earthquake is removed and replaced with Earth Movement

          Section 13. EARTHQUAKE AND FLOOD, EARTHQUAKE is rernoved and replaced with, EARTH
          RfIOVEMENT;

         Earth Movement: Earthquake, landslide, rnine subsidence, volcanic eruption, VotGanic action, earth
         sinking (including sinkhole collapse), rising, shifting, or any other earth mdvement (natural or man-
         made) except as follows:.

              a.   Flood, surface water. mudslide or mud flow (caused by accumulation of water on or
                   underground), waves, tidal water or tidal wave, Tsunami, overflovv of streams ar o:her bodies of
                   water, or spray from any of tt►e foregoing, all whether driven by wind or not;

              b_   Refease of water impounded by a dam regardless Qf cause.

              c. However, any flre. explosion or leakage froin fire protective systems or devices resuiting trom
                 Carth Movement will not be considered to be loss by Earth Nlovement within the terms of this
                   poilcy,


The following sublimits are annended as fol(ows:

              .    Attraction Property                                              NOT GOVERIED
              a    Oontingent Time eEement Extended                                 $1b,0i;'Q,OOb
              •    Fire Brigade. Charges                                            $10,000,000
              •    Off Prermises Data Services Properiy Damage
                   And Off P'remises Data Services Time Element Combined            NOT.COUERED
              ■    Terrorism                                                        NOT C01/ERED


AIl other terms and conditions remain unchanged.




THIS ENDORSEIbt>=NT IS A PART OF YOUft F'OLICY ANG TAKES EFFECT DN THE LFEECI IVf= UATE OF YOl1R
POLICY UNLESS ANOTHER EFFEGTIVE DATE IS SHOWN BELU+N

ENDORSEMENT YUMBER                                      POLICY NJMgER
                                                        RPAP 6072928892
7

1vAME0 1NSUREC                                          EFFECTIVE DATE

~emper tlflldangs LL[:

                                                     1oF1
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 412 of 439

               ®                               ®




              EX IBIT F
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 413 of 439
                           ®                                            ®
JAY IfVSLEE
 Governor


                                       STATE OF WASHINGTON

                              OFFICE OF THE GOVERNOR
         P.O. Box 40002 ® Olympia, Washington 98504-0002 -(360) 902-4111 a www.governor.wa.gov




                            PROCLAMATION BY THE GOVERNOR

                                                 20-05



WHEREAS, On January 21, 2020, the Washington State Department of Health confirmed the first
case of the novel coronavirus (COVID-19) in the United States in Snohomish County, Washington,
and local health departments and the Washington State Department of Health have since that time
worked to identify, contact, and test others in Washington State potentially exposed to COVID-19
in coordination with the United States Centers for Disease Control and Prevention (CDC); and

WHEREAS, COVID-19, a respiratory disease that can result in serious illness or death, is caused
by the SARS-CoV-2 virus, which is a new strain of coronavirus that had not been previously
identified in humans and can easily spread from person to person; and

WHEREAS, The CDC identifies the potential public health threat posed by COVID-19 both
globally and in the United States as "high", and has advised that person-to-person spread of
COVID-19 will continue to occur globally, including within the United States; and

WHEREAS, On January 31, 2020, the United States Department of Health and Human Services
Secretary Alex Azar declared a public health emergency for COVID-19, beginning on January 27,
2020; and

WHEREAS, The CDC currently indicates there are 85,688 confirmed cases of COVID-19
worldwide with 66 of those cases in the United States, and the Washington State Department of
Health has now confirmed localized person-to-person spread of COVID-19 in Washington State,
significantly increasing the risk of exposure and infection to Washington State's general public and
creating an extreme public health risk that may spread quickly; and

WHEREAS, The Washington State Department of Health has instituted a Public Health Incident
Management Team to manage the public health aspects of the incident; and

WHEREAS, The Washington State Military Deparhnent, State Emergency Operations Center, is
coordinating resources across state government to support the Department of Health and local
officials in alleviating the impacts to people, property, and infrastructure, and is assessing the
magnitude and long-term effects of the incident with the Washington State Department of Health;
and
      Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 414 of 439




WHEREAS, The worldwide outbreak of COVID-19 and the effects of its extreme risk of person-
to-person transmission throughout the United States and Washington State significantly impacts the
life and health of our people, as well as the economy of Washington State, and is a public disaster
that affects life, health, property or the public peace.

NOW, THEREFORE, I, Jay Inslee, Governor of the state of Washington, as a result of the above-
noted situation, and under Chapters 38.08, 38.52 and 43.06 RCW, do hereby proclaim that a State
of Emergency exists in all counties in the state of Washington, and direct the plans and procedures
of the Washington State Comprehensive Emergency Management Plan be implemented. State
agencies and departments are directed to utilize state resources and to do everything reasonably
possible to assist affected political subdivisions in an effort to respond to and recover from the
outbreak.

As a result of this event, I also hereby order into active state service the organized militia of
Washington State to include the National Guard and the State Guard, or such part thereof as may be
necessary in the opinion of The Adjutant General to address the circumstances described above, to
perform such duties as directed by competent authority of the Washington State Military
Department in addressing the outbreak. Additionally, I direct the Washington State Department of
Health, the Washington State Military Department Emergency Management Division, and other
agencies to identify and provide appropriate personnel for conducting necessary and ongoing
incident related assessments.

Signed and sealed with the official seal of the state of Washington this 29th day of February, A.D.,
Two Thousand and Twenty at Olympia, Washington.



                                             By:




                                             Jay Inslee, Governor




BY THE GOVERNOR:



Secretary of State
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 415 of 439




             EX IBIT G
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 416 of 439
                             •                                            !




JAY INSLEE
 Governor


                                        STATE OF WASHINGTON

                                 OFFICE OF THE GOVERNOR
         P.O. Box 40002 - Olympia, Washington 98504-0002 a(360) 902-4111 ® www.governor.wa.gov

                           PROCLAMATION BY THE GOVERNOR
                         AMENDING PROCLAMATIONS 20-05 AND 20-06

                                                   20-07

WHEREAS, on February 29, 2020, I issued Proclamation 20-05, proclaiming a State of Emergency for all
counties throughout the state of Washington as a result ofthe coronavirus disease 2019 (COVID-19)
outbreak in the United States and confirmed person-to-person spread of COVID-19 in Washington State;
and

WHEREAS, on March 10, 2020, as a result of significant risks from COVID-19 to persons living in
congregate care settings, I issued Proclamation 20-06 amending Proclamation 20-05 by prohibiting certain
activities and waiving and suspending specified laws and regulations; and

WHEREAS, COVID-19, a respiratory disease that spreads easily from person to person and may result in
serious illness or death, has been confirmed in 9 counties of Washington State resulting in 24 deaths, with
significant community spread in King, Pierce, and Snohomish counties; and

WHEREAS, to reduce spread of COVID-19, the United States Centers for Disease Control and Prevention
and the Washington State Department of Health (DOH) recommend implementation of community
mitigation strategies to increase containment of the virus, including cancellation of large gatherings and
social distancing in smaller gatherings; and

WHEREAS, implementation of limitations on large gatherings and use of social distancing prevent initial
exposure and secondary transmission to our most vulnerable populations, and are especially important for
people who are over 60 years old and those with chronic health conditions due to the higher risk of severe
illness and death from COVID-19; and

WHEREAS, the worldwide outbreak of COVID-19 and the resulting epidemic in Washington State
continue to threaten the life and health of our people as well as the economy of Washington State, and
remains a public disaster affecting life, health, property and the public peace; and

WHEREAS, the DOH continues to maintain a Public Health Incident Management Team in coordination
with the State Emergency Operations Center and other supporting state agencies to manage the public
health aspects of the incident; and

WHEREAS, the Washington State Military Department Emergency Management Division, through the
State Emergency Operations Center, continues coordinating resources across state government to support
the DOH and local health officials in alleviating the impacts to people, property, and infrastructure, and
continues coordinating with the DOH in assessing the impacts and long-term effects of the incident on
Washington State and its people.

NOW, THEREFORE, I, Jay Inslee, Governor of the state of Washington, as a result of the above-noted
situation, and under Chapters 38.08, 38.52 and 43.06 RCW, do hereby proclaim that Proclamations 20-05
and 20-06 remain in effect and are amended to impose restrictions on large gatherings in King, Pierce, and
       Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 417 of 439




Snohomish counties as provided herein, and that a State of Emergency continues to exist in all counties of
Washington State. I again direct that the plans and procedures of the Washington State Comprehensive
Emergency Management Plan be implemented throughout state government. State agencies and
departments are directed to continue utilizing state resources and doing everything reasonably possible to
support implementation of the Washington State Comprehensive Emergency Management Plan and to
assist affected political subdivisions in an effort to respond to and recover from the COVID-19 epidemic.

As a result of this event, I continue to order into active state service the organized militia of Washington
State to include the National Guard and the State Guard, or such part thereof as may be necessary in the
opinion of The Adjutant General to address the circumstances described above, to perform such duties as
directed by competent authority of the Washington State Military Department in addressing the outbreak.
Additionally, I continue to direct the DOH, the Washington State Military Department Emergency
Management Division, and other agencies to identify and provide appropriate personnel for conducting
necessary and ongoing incident related assessments.

FURTHERMOI2E, based on the above situation and under the provisions of RCW 43.06.220(1)(b) and
RCW 43.06.220(1)(h), to help preserve and maintain life, healtli, property or the public peace, I hereby
prohibit the following activities in King, Pierce and Snohomish counties related to social, spiritual, and
recreational gatherings, which restrictions shall remain in effect until midnight on March 31, 2020, unless
extended beyond that date:

        Gatherings of 250 people or more for social, spiritual and recreational activities including, but not
        limited to, community, civic, public, leisure, faith-based, or sporting events; parades; concerts;
        festivals; conventions; fundraisers; and similar activities.

Violators of this of this order may be subject to criminal penalties pursuant to RCW 43.06.220(5).

Signed and sealed with the official seal of the state of Washington on this l ltli day of March, A.D., Two
Thousand and Twenty at Olympia, Washington.




                                                                /s/
                                                        Jay Inslee, Governor




BY THE GOVERNOR:


        /s/
Secretary of State
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 418 of 439




             EX IBIT H
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 419 of 439



JAY INSLEE
 Governor
                                           i   n
                                        STATE OF WASHINGTON
                               OFFlCE OF THE GOVERIVOR
          P.O. Box 40002 • Olympfa, Washington 98504-0002 •(360) 902-4111 • www.governor.wa.gov

                              PROCLAlVIATION BY THE GOVERNOR
                               AlVIENDING PROCLAMATION 20-05

                                             20-13
               Statewide Limits: Food and Beverage Services, Areas of Congregation

WHEREAS, on February 29, 2020, I issued Proclamation 20-05, proclaiming a State of Emergency for all
counties throughout the state of Washington as a result of the coronavirus disease 2019 (COVID-19)
outbreak in the United States and confirmed person-to-person spread of COVID-19 in Washington State;
and

WHEREAS, as a result of the continued worldwide spread of COVID-19, its significant progression in
Washington State, and the high risk it poses to our most vulnerable populations, I have subsequently issued
amendatory Proclamations 20-06, 20-07, 20-08, 20-09, 20-10, 20-11, and 20-12, exercising my emergency
powers under RCW 43.06.220 by prohibiting certain activities and waiving and suspending specified laws
and regulations; and

WHEREAS, the spread of COVID-19 has been classified by the World Health Organization as a pandemic
that spreads easily from person to person and may result in serious illness or death; and

WHEREAS, the COVID-19 disease has and continues to spread quickly across the state of Washington,
beyond the original community outbreaks in King, Pierce and Snohomish counties, drastically increasing
the threat of significant associated health risks statewide; and

WHEREAS, on March 9, confirmed cases of COVID-19 infection in Washington totaled 162 in nine
counties, including 21 deaths; and on March 13, confirmed cases increased to a total of 568 in 15 counties,
including 37 deaths; and on March 15, confirmed cases further increased to 769 in 17 counties, including
42 deaths, with these 17 counties representing 85% of the State's total population;

WHEREAS, as of March 15, 2020, Washington State represents 2% of the nation's population and has
2 1% of confirmed COVID-19 cases, and 64% of COVID-19-related deaths, in the United States;

WHEREAS, on March 15, 2020, the United States Center for Disease Control and Prevention revised its
guidance to reduce the size of gatherings from 250 persons to 50 persons;

WHEREAS, to curtail the spread of the COVID-19 pandemic in Washington State and protect our most
vulnerable populations, it is necessary to immediately prohibit any number of people from congregating in
public venues for purposes of public entertainment, recreation, food or beverage service, theater, bowling,
and other similar activities, in order to limit opportunities for disease exposure and transmission in the
State; and

WHEREAS, the worldwide COVID-19 pandemic and its progression in Washington State continues to
threaten the life and health of our people as well as the economy of Washington State, and remains a public
disaster affecting life, health, property or the public peace; and
         Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 420 of 439




WHEREAS,the Departtnent of Health (DOH) continues to maintain a Public Health Incident Management
Team in coordination with the State Emergency Operations Center and other supporting state agencies to
manage the public health aspects of the incident; and

WHEREAS,the Washington State Military Department Emergency Management Division, through the
State Emergency Operations Center, continues coordinating resources across state government to support
the DOH and local health officials in alleviating the impacts to people, property, and infrastructure, and
continues coordinating with the DOH in assessing the impacts and long-term effects of the incident on
Washington State and its people.

NOW,THEREFORE,I, Jay Inslee, Governor of the state of Washington, as a result of the above-noted
situation, and under Chapters 38.08, 38.52 and 43.06 RCW, do hereby proclaim that a state of emergency
continues to exist in all counties of Washington State, that Proclamation 20-05 is amended to prohibit any
number of people from gathering in any public venue in which people congregate for purposes of public
entertainment, recreation, food and beverage service, theater, bowling, fitness and other similar activities,
to include all public venues in which the serving, provision, or consumption of prepared food or beverages
occurs at a table, bar, or for consumption within.

I again direct that the plans and procedures of the Washington State Comprehensive Emergency
Management Plan be implemented throughout state government. State agencies and departments are
directed to continue utilizing state resources and doing everything reasonably possible to support
implementation of the Washington State Comprehensive Emergency Management Plan and to assist
affected political subdivisions in an effort to respond to and recover from the COVID-19 pandemic.

I continue to order into active state service the organized militia of Washington State to include the
National Guard and the State Guard, or such part thereof as may be necessary in the opinion of The
Adjutant General to address the circumstances described above, to perform such duties as directed by
competent authority of the Washington State Military Department in addressing the outbreak. Additionally,
I continue to direct the DOH, the Washington State Military Department Emergency Management
Division, and other agencies to identify and provide appropriate personnel for conducting necessary and
ongoing incident related assessments.

FURTHERMORE,based on the above situation and under the provisions of RCW 43.06.220(1)(h), to
help preserve and maintain life, health, property or the public peace, I hereby prohibit the onsite
consumption of food and/or beverages in a public venue, including but not limited to, the following venues,
and which prohibition shall remain in effect until midnight on March 31, 2020, unless extended beyond that
date:

    1.    Restaurants;
    2.    Food courts;
    3.    Bars;
    4.    Taverns;
    5.    Coffee shops;
    6.    Catered events;
    7.    Clubs;
    8.    Bowling alleys;
    9.    All other similar venues in which people congregate for the consumption of food or beverages.

For purposes of this Proclamation, "public venue" has its ordinary meaning and also includes, but is not
limited to, social clubs, private clubs, tennis clubs, golf clubs, faith-based organizations/facilities, and other
similar venues.
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 421 of 439




This Proclamation does not prohibit the sale of prepared food or beverages that are otherwise legally
delivered or taken out of the venue for consumption or the purchasing of groceries that are not consumed
within. the premises, more commonly known as drive-through, take-out, and delivery services.

This Proclamation does not apply to a broad range of businesses and services, including but not limited to
grocery stores, pharmacies, convenience stores, gas stations, pet stores, and libraries; however, any sit-
down food or beverage services within these facilities are prohibited.

FURTHERMORE, based on the above situation and under the provisions of RCW 43.06.220(1)(h), to
help preserve and maintain life, health, property or the public peace, I hereby prohibit the operation of
public venues in which people congregate for entertainment, social or recreational purposes, including but
not limited to theaters, bowling alleys, gyms, fitness centers, non-tribal card rooms, barbershops and
hair/nail salons, tattoo parlors, pool halls, and other similar venues, which prohibition sha11 remain in effect
until midnight on March 31, 2020, unless extended beyond that date.

FURTHERMORE, based on the above situation and under the provisions of RCW 43.06.220(1)(h), to
help preserve and maintain life, health, property or the public peace, for all other retail businesses except
pharmacies and grocery stores, I hereby prohibit the operation of all retail stores unless they designate
an employee or officer who must establish and implement social distancing and sanitation measures
established by the United States Centers for Disease Control and Prevention or the Washington State
Department of Health guidelines, which prohibition shall remain in effect until midnight on March 31,
2020, unless extended beyond that date.

Violators of this of this order may be subject to criminal penalties pursuant to RCW 43.06.220(5).

Signed and sealed with the official seal of the state of Washington on this 16th day of March, A.D., Two
Thousand and Twenty at Olympia; Washington.




                                                                 /s/
                                                         Jay Inslee, Governor




BY THE GOVERNOR:


       /s/
Secretary of State
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 422 of 439




              EX IBIT I
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 423 of 439
                             ®                                             ®
JAY INSLEE
 Governor


                                        STATE OF WASliINGTON
                               OFFICE OF THE GOVERNOR
         P.O. Box 40002 • Olympia, Washington 98504-0002 ®(360) 902-4111 ® www.governor.wa.gov

                         PROCLAIVIATION BY THE GOVERNOR
                     AMENDING PROCLAMATIONS 20-05, 20-07, and 20-11

                                                20-14
                             Reduction of Statewide Limits on Gatherings

WHEREAS, on February 29, 2020, I issued Proclamation 20-05, proclaiming a State of Emergency for
all counties throughout the state of Washington as a result of the coronavirus disease 2019 (COVID-19)
outbreak in the United States and confirmed person-to-person spread of COVID-19 in Washington State;
and

WHEREAS, as a result of the continued worldwide spread of COVID-19, its significant progression in
Washington State, and the high risk it poses to our most vulnerable populations, I have subsequently issued
amendatory Proclamations 20-06, 20-07, 20-08, 20-09, 20-10, 20-11, 20-12, and 20-13, exercising my
emergency powers under RCW 43.06.220 by prohibiting certain activities and waiving and suspending
specified laws and regulations; and

WHEREAS, the spread of COVID-19 has been classified by the World Health Organization as a pandemic
that spreads easily from person to person and may result in serious illness or death; and

WHEREAS, the COVID-19 disease has and continues to spread quickly across the state of Washington,
beyond the original community outbreaks in King, Pierce, and Snohomish counties, significantly increasing
the threat of significant associated health risks statewide; and

WHEREAS, to curtail the spread ofthe COVID-19 pandemic in Washington State and protect our most
vulnerable populations, it is necessary to immediately expand the restrictions on large gatherings of 250 or
more as amended under Proclamation 20-11 to gatherings of 50 people or more; and

WHEREAS, the worldwide COVID-19 pandemic and its progression in Washington State continue to
threaten the life and health of our people as well as the economy of Washington State and remain a public
disaster affecting life, health, property or the public peace; and

WHEREAS, the Washington State Deparhnent of Health (DOH) continues to maintain a Public Health
Incident Management Team in coordination with the State Emergency Operations Center and otber
supporting state agencies to manage the public health aspects of the incident; and

WHEREAS, the Washington State Military Department Emergency Management Division, through the
State Emergency Operations Center, continues coordinating resources across state government to support
the DOH and local health officials in alleviating the impacts to people, property, and infrastructure, and
continues coordinating with the DOH in assessing the impacts and long-term effects of the incident on
Washington State and its people.

NOW, THEREFORE, I, Jay Inslee, Governor of the state of Washington, as a result of the above-noted
situation, and under Chapters 38.08, 38.52 and 43.06 RCW, do hereby proclaim that a state of emergency
        Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 424 of 439




continues to exist in all counties of Washington State, that Proclamations 20-05 and all amendments thereto
remain in effect, and Proclamations 20-07 and 20-11, pertaining to gatherings of 250 people or more, is
amended to reduce the size of gatherings to 50 people or less. Furthermore, activities of less than 50 people
are also prohibited, unless organizers of those activities comply with social distancing and sanitation
measures established by the United States Centers for Disease Control and Prevention or the Washington
State Department of Health guidelines. The provisions of this order shall remain in effect until midnight on
March 31, 2020, unless extended beyond that date.

I again direct that the plans and procedures of the Washington State Comprehensive Emergency
Management Plan be implemented throughout state government. State agencies and departments are
directed to continue utilizing state resources and doing everything reasonably possible to support
implementation of the Washington State Comprehensive Emergency Management Plan and to assist
affected political subdivisions in an effort to respond to and recover from-the COVID-19 pandemic.

I continue to order into active state service the organized militia of Washington State to include the
National Guard and the State Guard, or such part thereof as may be necessary in the opinion of The
Adjutant General to address the circumstances described above, to perform such duties as directed by
competent authority of the Washington State Military Department in addressing the outbreak. Additionally,
I continue to direct the DOH, the Washington State Military Department Emergency Management
Division, and other agencies to identify and provide appropriate personnel for conducting necessary and
ongoing incident related assessments.

Violators of this of this order may be subject to criminal penalties pursuant to RCW 43.06.220(5).

Signed and sealed with the official seal of the state of Washington on this 16th day of March, A.D., Two
Thousand and Twenty at Olympia, Washington.




                                                               /s/
                                                       Jay Inslee, Governor




BY THE GOVERNOR:


        /s/
Secretary of State
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 425 of 439

              i                               ,.
                                               ~




              EXHIBIT J
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 426 of 439
                        ®                                             ~


JAY INSLEE
 Governor


                                        STATE OF WASHINGTON
                               OFFICE OF THE GOVERiVOR
         P.O. Box 40002 • O(ympia, Washington 98504-0002 •(360) 902-4717 • www.governor. wa.gov




                         PROCLAMATION BY THE GOVERNOR
                          AMENDING PROCLAMATION 20-05

                                              20-25

                              STAY HOME — STAY HEALTHY


WHEREAS, on February 29, 2020, I issued Proclamation 20-05, proclaiming a State of
Emergency for all counties throughout the state of Washington as a result of the coronavirus
disease 2019 (COVID-19) outbreak in the United States and confirmed person-to-person spread of
COVID-19 in Washington State; and

V6'HEREAS, as a result of the continued worldwide spread of COVID-19, its significant
progression in Washington State, and the high risk it poses to our most vulnerable populations, I
have subsequently issued amendatory Proclamations 20-06, 20-07, 20-08, 20-09, 20-10, 20-11,
20-12, 20-13, 20-14, 20-15, 20-16, 20-17, 20-18, 20-19, 20-20, 20-21, 20-22, 20-23, and 20-24,
exercising my emergency powers under RCW 43.06.220 by prohibiting certain activities and
waiving and suspending specified laws and regulations; and

WHEREAS, the COVID-19 disease, caused by a virus that spreads easily from person to person
which may result in serious illness or death and has been classified by the World Health
Organization as a worldwide pandemic, has broadly spread throughout Washington State,
significantly increasing the threat of serious associated health risks statewide; and

WHEREAS, there are currently at least 2,221 cases of COVID-19 in Washington State and,
tragically, 110 deaths of Washingtonians associated with COVID-19; and

WHEREAS, models predict that many hospitals in Washington State will reach capacity or
become overwhelmed with COVID-19 patients within the next several weeks unless we
substantially slow down the spread of COVID-19 throughout the state; and

WHEREAS, hospitalizations for COVID-19 like illnesses are significantly elevated in all adults,
and a sharply increasing trend in COVID-191ike illness hospitalizations has been observed for the
past three (3) weeks; and

WHEREAS, the worldwide COVID-19 pandemic and its progression in Washington State
continues to threaten the life and health of our people as well as the economy of Washington
State, and remains a public disaster affecting life, health, property or the public peace; and
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 427 of 439




WHEREAS, the Washington State Department of Health continues to maintain a Public Health
Incident Management Team in coordination with the State Emergency Operations Center and
other supporting state agencies to manage the public health aspects of the incident; and

WHEREAS, the Washington State Military Department Emergency Management Division,
through the State Emergency Operations Center, continues coordinating resources across state
government to support the Department of Health and local health officials in alleviating the
impacts to people, property, and infrastructure, and continues coordinating with the Department of
Health in assessing the impacts and long-term effects of the incident on Washington State and its
people.

NOW, THEREFORE, I, Jay Inslee, Governor of the state of Washington, as a result of the
above-noted situation, and under Chapters 38.08, 38.52 and 43.06 RCW, do hereby proclaim: that
a State of Emergency continues to exist in all counties of Washington State; that Proclamation
20-05 and all amendments thereto remain in effect as otherwise amended; and that Proclamations
20-05, 20-07, 20-11, 20-13, and 20-14 are amended and superseded by this Proclamation to
impose a Stay Home — Stay Healthy Order throughout Washington State by prohibiting all people
in Washington State from leaving their homes or participating in social, spiritual and recreational
gatherings of any kind regardless of the number of participants, and all non-essential businesses in
Washington State from conducting business, within the limitations provided herein.

I again direct that the plans and procedures of the Washington State Comprehensive Emergency
Management Plan be implemented throughout state government. State agencies and departments
are directed to continue utilizing state resources and doing everything reasonably possible to
support implementation of the Washington State Comprehensive Emergency Management Plan
and to assist affected political subdivisions in an effort to respond to and recover from the
COVID-19 pandemic.

I continue to order into active state service the organized militia of Washington State to include
the National Guard and the State Guard, or such part thereof as may be necessary in the opinion of
The Adjutant General to address the circumstances described above, to perform such duties as
directed by competent authority of the Washington State Military Department in addressing the
outbreak. Additionally, I continue to direct the Department of Health, the Washington State
Military Department Emergency Management Division, and other agencies to identify and
provide appropriate personnel for conducting necessary and ongoing incident related assessments.

FUItTHERMORE, based on the above situation and under the provisions of RCW
43.06.220(1)(h), to help preserve and maintain life, health, property or the public peace, and to
implement the Stay Home—Stay Healthy Order described above, I hereby impose the following
necessary restrictions on participation by all people in Washington State by prohibiting each of
the following activities by all people and businesses throughout
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 428 of 439




Washington State, which prohibitions shall remain in effect until midnight on April 6, 2020,
unless extended beyond that date:

   1. All people in Washington State shall immediately cease leaving their home or place
      of residence except: (1) to conduct or participate in essential activities, and/or (2) for
      employment in essential business services. This prohibition shall remain in effect until
      midnight on April 6, 2020, unless extended beyond that date.

       To implement this mandate, I hereby order that all people in Washington State are
       immediately prohibited from leaving their home or place of residence except to conduct or
       participate in (1) essential activities; and/or (2) employment in providing essential
       business services:

           a. Essential activities permitted under this Proclamation are limited to the
              following:
              1) Obtaining necessary supplies and services for family or household members
                  and pets, such as groceries, food and supplies for household consumption and
                  use, supplies and equipment needed to work from home, and products
                  necessary to maintain safety, sanitation and essential maintenance of the home
                  or residence.
              2) Engaging in activities essential for the health and safety of family,
                  household members and pets, including things such as seeking medical or
                  behavioral health or emergency services and obtaining medical supplies or
                  medication.
              3) Caring for a family member, friend, or pet in another household or residence,
                  and to transport a family member, friend or their pet for essential health and
                  safety activities, and to obtain necessary supplies and services.
              4) Engaging in outdoor exercise activities, such as walking, hiking, running or
                  biking, but only if appropriate social distancing practices are used.

           b. Employment in essential business services means an essential employee
              performing work for an essential business as identified in the "Essential Critical
              Infrastructure Workers" list, or carrying out minimum basic operations (as defined
              in Section 3(d) of this Order) for a non-essential business.

           c. This prohibition shall not apply to individuals whose homes or residences are
              unsafe or become unsafe, such as victims of domestic violence. These individuals
              are permitted and urged to leave their homes or residences and stay at a safe
              alternate location.

           d. This prohibition also shall not apply to individuals experiencing homelessness,
              but they are urged to obtain shelter, and governmental and other entities are.
              strongly encouraged to make such shelter available as soon as possible and to the
              maximum extent practicable.
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 429 of 439




       e. For purposes of this Proclamation, homes or residences include hotels, motels,
          shared rental units, shelters, and similar facilities.

2. All people in Washington State shall immediately cease participating in all public
   and private gatherings and multi-person activities for social, spiritual and
   recreational purposes, regardless of the number of people involved, except as
   specifically identified herein. Such activity includes, but is not limited to, community,
   civic, public, leisure, faith-based, or sporting events; parades; concerts; festivals;
   conventions; fundraisers; and similar activities. This prohibition also applies to planned
   wedding and funeral events. This prohibition shall remain in effect until midnight on .
   Apri16, 2020, _unless extended beyond that date.

    To implement this mandate, I hereby order that all people in Washington State are
    immediately prohibited from participating in public and private gatherings of any number
    of people for social, spiritual and recreational purposes. This prohibition shall not apply
    to activities and gatherings solely including those people who are part of a single
    household or residential living unit.

3. Effective midnight on March 25, 2020, all non-essential businesses in Washington
   State shall cease operations except for performing basic minimum operations. All
   essential businesses are encouraged to remain open and maintain operations, but
   must establish and implement social distancing and sanitation measures established
   by the United States Department of Labor or the Washington State Department of
   Health Guidelines. This prohibition shall remain in effect until midnight on Apri18,
   2020, unless extended beyond that date. _

    To implement this mandate, I hereby order that, effective midnight on March 25, 2020,
    all non-essential businesses in Washington State are prohibited from conducting all
    activities and operations except minimum basic operations.

        a. Non-essential businesses are strongly encouraged to immediately cease
           operations other than performance of basic minimum operations, but must do so
           no later than midnight on March 25, 2020.
        b. Essential businesses are prohibited from operating under this Proclamation unless
           they establish and implement social distancing and sanitation measures established
           by the United States Department of Labor's Guidance on Preparing Workplaces
           for COVID-19 at littps://www.osha.aov/Publicatioiis/OSHA3990.pdf and the
           Washington State Department of Health Workplace and Employer Resources &
           Recommendations at https://www.doh.wa.gov/Coronavirus/workplace.
        c. This prohibition does not apply to businesses consisting exclusively of
           employees or contractors performing business activities at their home or
           residence, and who do not engage in in-person contact with clients.
   Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 430 of 439




            d. For purposes of this Proclamation, minimum basic operations are the minimum
               activities necessary to maintain the value of the business' inventory, preserve the
               condition of the business' physical plant and equipment, ensure security, process
               payroll and employee benefits, facilitate employees of the business being able to
               continue to work remotely from their residences, and related functions.

This Proclamation shall not be construed to prohibit working from home, operating a single owner
business with no in-person, on-site public interaction, or restaurants and food services providing
delivery or take-away services, so long as proper social distancing and sanitation measures are
established and implemented.

No business pass or credentialing program applies to any activities or operations under this
Proclamation.

Violators of this of this order may be subject to criminal penalties pursuant to RCW 43.06.220(5).

Signed and sealed with the official seal of the state of Washington on this 23rd day of March,
A.D., Two Thousand and Twenty at Olympia, Washington.

                                                       By:




                                                       Jay Inslee, Governor




BY THE GOVERNOR:




Secretary of State
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 431 of 439
               ®                               ®




             EX IBIT K
 Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 432 of 439




JAY INSLEE
 Governor

                                       STATE OF WASHINGTON
                              OFFICE OF THE GOVERNOR
         P.O. Box 40002 - Olympia, Washington 98504-0002 •(360) 902-41» m www.governor.wa.gov




               PROCLAMATION BY THE GOVERNOR
    AMENDING PROCLAMATIONS 20-05, 20-25, 20-25.1, 20-25.2 and 20-25.3

                                           20-25.4

         TRANSITION FROM "STAY HOME — STAY HEALTHY" TO
      "SAFE START -STAY HEALTHY" COUNTY-BY-COUNTY PHASED
                           REOPENING


WHEREAS, on February 29, 2020, I issued Proclamation 20-05, proclaiming a State
of Emergency for all counties throughout the state of Washington as a result of the
coronavirus disease 2019 (COVID-19) outbreak in the United States and confirmed
person-to-person spread of COVID-19 in Washington State; and

WHEREAS, as a result of the continued worldwide spread of COVID-19, its significant
progression in Washington State, and the high risk it poses to our most vulnerable
populations, I have subsequently issued amendatory Proclamations 20-06 through 20-53
and 20-55 through 20-57, exercising my emergency powers under RCW 43.06.220 by
prohibiting certain activities and waiving and suspending specified laws and regulations,
including issuance of Proclamations 20-25, 20-25.1, 20-25.2 and 20-25.3 (Stay Home -
Stay Healthy), prohibiting all people in Washington State from leaving their homes except
to participate in essential services or essential work and preventing all non-essential
businesses in Washington State from conducting business, within the limitations therein;
and

WHEREAS, the COVID-19 disease, caused by a virus that spreads easily from person to
person which may result in serious illness or death and has been classified by the World
Health Organization as a worldwide pandemic, has broadly spread throughout Washington
State and remains a significant health risk to all of our people, especially members of our
most vulnerable populations; and

WHEREAS, when I last amended the Stay Home -Stay Healthy order (Proclamation 20-
25.3) on May 4, 2020, there were approximately 15,462 cases of COVID-19 in
Washington State with 841 deaths; and, now, as of May 312020, the Department of Health
indicated that there have been 21,349 cases and 1,118 deaths, demonstrating the ongoing,
present threat of this lethal disease; and
 Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 433 of 439




WHEREAS, the health professionals and epidemiological modeling experts predict that
although we have passed the peak of the first wave of COVID-19 in the State and we have
made adequate progress as a state to modify some of the initial community mitigation
efforts, the nature of COVID-19 viral transmission, including both asymptomatic and
symptomatic spread as well as the relatively high infectious nature, suggests it is
appropriate to slowly re=open Washington State only through a careful, phased, and
science-based approach. Modelers continue to agree that fully relaxing social distancing
measures will result in a sharp increase in the number of cases; and

WHEI2EAS, although the judicial system, an essential service, has undergone significant
disruption and modification to operate safely during this crisis, and by order of the
Supreme Court has delayed most jury trials in criminal and civil matters, in-person
proceedings are necessary in many circumstances, and the judicial system is currently
working with health officials to innovate and plan for the safe resumption of jury trials and
other court services including at offsite facilities; and the efforts undertaken to innovate
and plan are equally essential to the resumption of our judicial system, and should be
conducted remotely if possible but otherwise may be conducted in person if appropriate
physical distancing and protective measures are in place; and

WHEREAS, this unprecedented health crisis has caused extraordinaiy anxiety and a
significant disruption of routine and important activities for every Washingtonian; and
I recognize the extraordinary resiliency, strength, adaptability, and courage of every
Washingtonian during this difficult time; and

WHEREAS, many people in Washington State attend religious services on a regular basis,
making such services a vital part of the spiritual and mental health of our community, and
previous guidance issued related to remote services, drive-in services, counseling, outdoor
services, and Phase 2 indoor services, all subject to restrictions outlined in those guidance
documents, remain in place and may be further expanded or modified as the science and
data support; and

WHEI2EAS, the science also suggests that by ensuring safe social distancing and hygiene
practices, many business activities can be conducted with limited exposure to customers,
which is important to revitalizing Washington State's economy, restoring jobs, and
providing necessary goods and services; and

WHEREAS, in Proclamation 20-25.3 I established an initial four-phased approach to
reopening Washington State= and, while all counties started in Phase I on May 4, 2020, a
total of 28 counties are now either in or eligible to apply for Phase 2; and

WHEREAS, the Washington State Department of Health's data and modeling
demonstrate that many counties have significantly reduced or eliminated the number of
new COVID-19 cases sufficiently to enable those counties to control and respond to
virus outbreaks within the capacity of existing local and regional health care systems
without significant increased risk of being overwhelmed, and this data supports
 Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 434 of 439




providing all counties with an opportunity to lift some restrictions, subject to certain
conditions and requirements; and

WHEREAS, the worldwide COVID-19 pandemic and its progression in Washington
State continue to threaten the life and health of our people as well as the economy of
Washington State, and remain a public disaster affecting life, health, property or the
public peace; and

WHEREAS, the Washington State Department of Health continues to maintain a Public
Health Incident Management Team in coordination with the State Emergency
Operations Center and other supporting state agencies to manage the public health
aspects of the incident; and

WHEREAS, the Washington State Military Department Emergency Management
Division, through the State Emergency Operations Center, continues coordinating
resources across state government to support the Department of Health and local health
officials in alleviating the impacts to people, property, and infrastructure, and continues
coordinating with the Department of Health in assessing the impacts and long-term effects
of the incident on Washington State and its people; and

NOW, THEREFORE, I, Jay Inslee, Governor of the state of Washington, as a result of
the above-noted situation, and under Chapters 38.08, 38.52 and 43.06 RCW, do hereby
proclaim and order that a State of Emergency continues to exist in all counties.of
Washington State, that Proclamation 20-05 and all amendments thereto remain in effect as
otherwise amended, and that, to help preserve and maintain life, health, property or the
public peace pursuant to RCW 43.06.220(1)(h), Proclamations 20-25, 20-25.1, 20-25.2,
and 20-25.3 (Stay Home — Stay Healthy) are amended to extend all of the prohibitions and
each expiration date therein to 11:59 p.m. on July 1, 2020, and are renamed (Safe Start—
Stay Healthy), and that except as otherwise provided in this order or the Safe Start
Washington Phased Reopening County-by-County Plan found Iiere, all other provisions of
Proclamations 20-25, 20-25.1, 20-25.2, and 20-25.3 shall remain in full force and effect.

FURTHERMORE, in collaboration with the Washington State Department of Health, and
based on analysis of the data and epidemiological modeling, I hereby order that, beginning
on June 1, 2020, the Safe Start Washington Phased Reopening Plan will be applied on a
county-by-county basis, and will allow any county that has been in Phase 1 or 2 for three
weeks to apply to the Secretary of Health to move in whole or in part to the next phase;
and further, the application process will include target metrics (intended to be applied as
"targets" and not hard-line measures) set by the Secretary of Health, and the application
must be submitted by the County Executive, or, in the absence of a County Executive, with
the approval of the County Council or Commission, in accordance with the instructions
provided by the Secretary of Health; and

FURTHERMORE, in evaluating any application to move forward, the Secretary of
Health may approve a county moving in whole to the next phase, or may only approve
certain activities moving to the next phase; and
 Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 435 of 439




FURTHERMORE, until there is an effective vaccine, effective treatment or herd
immunity, it is crucial to maintain some level of community interventions to suppress the
spread of COVID-19 throughout all phases of recovery; and, therefore, throughout all
phases, individuals should continue to engage in personal protective behaviors including:
practice physical distancing, staying at least six feet away from other people; wear cloth
face coverings in public places when not eating or drinking; stay home if sick; avoid others
who are sick; wash hands frequently; cover coughs and sneezes; avoid touching eyes, nose
and mouth with unwashed hands; and disinfect surfaces and objects regularly; and

FURTHERMORE, I hereby order, in addition to other requirements detailed in the Safe
Start Washington Phased Reopening Plan, that, beginning on June 8, 2020, when on the
job, all employees must wear a facial covering except when working alone or when the job
has no in-person interaction as detailed in the Safe Start Washington Phased Reopening
Plan; and, further, that employers must provide cloth facial coverings to employees, unless
their exposure dictates a higher level of protection; and

FURTHERIVIORE, I continue to permit the low-risk activities previously permitted as
reflected or clarified in formal guidance documents here, and which may be updated or
modified as the science and data supports; and

FURTHERMORE, in collaboration with the Washington State Department of Health, in
furtherance of the physical, mental, and economic well-being of all Washingtonians, I will
continue to analyze the data and epidemiological modeling and adjust the Safe Start
Washington Phased Reopening Plan accordingly.

I again direct that the plans and procedures of the Washington State Comprehensive
Emergency Management Plan be implemented throughout state government. State
agencies and departments are directed to continue utilizing state resources and doing
everything reasonably possible to support implementation of the Washington State
Comprehensive Emergency Management Plan and to assist affected political subdivisions
in an effort to respond to and recover from the COVID-19 pandemic.

I continue to order into active state service the organized militia of Washington State to
include the National Guard and the State Guard, or such part thereof as may be necessary in
the opinion of The Adjutant General to address the circumstances described above, to
perform such duties as directed by competent authority of the Washington State Military
Department in addressing the outbreak. Additionally, I continue to direct the Department
of Health, the Washington State Military Department Emergency Management Division,
and other agencies to identify and provide appropriate personnel for conducting
necessary and ongoing incident related assessments.

A11 persons are again reminded that no credentialing program or requirement applies to any
activities or operations under this Proclamation.
                     •                                           ~
 Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 436 of 439




Violators of this order may be subject to criminal penalties pursuant to RCW 43.06.220(5).
Further, if people fail to comply with the required social distancing and other protective
measures while engaging in this phased reopening, I may be forced to reinstate the
prohibitions established in earlier proclamations.

This order goes into effect on June 1, 2020, and expires at 11:59 pm on July 1, 2020.

Signed and sealed with the official seal of the state of Washington on this 31 st day of May,
A.D., Two Thousand and Twenty at Olympia, Washington.




                                                     Jay Inslee, Governor




BY THE GOVERNOR:


       /s/
Secretary of State
Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 437 of 439




             EX IBIT L
     Case 2:20-cv-01793-MJP Document 1-2 Filed 12/08/20 Page 438 of 439




                                                         D
                                                    Tf-IE l3ELLEVLIE
                                                 COLLECTION


March 16, 2020

Dear KDC Team,

I am reaching out to update you on our company's response to the rapidly evolving Coronavirus (COVID-
19) situation here in Western Washington. These are unsettling and unprecedented times.

I would like to thank you for the remarkable efforts you have made to support your fellow colleagues
and team members here at KDC, as well as the care and compassion you have shown our tenants and
customers being impacted by this pandemic.

As you have witnessed, this situation is fluid and evolving quickly. As an organization, we are working
tirelessly to keep informed of all directives and executive orders impacting businesses throughout The
Bellevue Collection. Additionally, we have taken extraordinary measures to keep our properties safe
and clean. These measures have included increased cleaning protocols and added frequency of
hospital-grade disinfectant applications in common areas.

To date, a public health directive has been issued by King County and the state temporarily closing all in-
restaurant dining, gyms, entertainment venues, theaters and salons. Additionally, many of our stores
have chosen to close. At this time, we have made the necessary and difficult decision to temporarily
close our retail shops in Bellevue Square, Bellevue Place, Lincoln Square North and Lincoln Square South
with a planned reopening on April 2, 2020.

While this situation is disconcerting on multiple levels, we have overcome turbulent events and
economic downturns in the past and we will persevere through this storm as well. Your health and .
safety, and that of our tenants and customers, will continue to be my greatest priority.

Be assured that our executive team will continue to monitor this evolving situation and keep you
updated on business conditions and operational changes.

Thank you again for your ongoing efforts to help mitigate the impacts of this global pandemic on our
families, businesses and community.

Stay safe,




Kemper Freeman
            {       j~~
                                Case
                                 •,t
                                     2:20-cv-01793-MJP
                                              p.
                                                       Document
                                                        /
                                                                1-2 Filed 12/08/20 Page
                                                                                   .
                                                                                        439 of 439                                                                                            s~`s.
f~~~                             ~
      ~ s            '.                  ~i                        4•'                                                           ~
    ~   T       ~ ~        g•STA)Y.,~~              .Office,of'
                                                     INSURANCE CbM1~83IONER   ,.
    '•:~                                      ~ r ~P.O. BOX40255                                                           ;
                                              ~   i~1''
                      ~                           Vt OLYMPIA, WA 98504-0255
                                                                                               7020 1810 0000 6097 7808
                                                                                                                                                                                     ~
                                                                    s.,.l


                                                                                                                                                            r~    U.S.POSTAGE)jPiTrvevaoweS
i                                                                                                                                            y        d   ~.

                                                                                                                                             g            •{~-    ~;.,~~
                                                                                                                                                                                       0
                                                                                                                                                                  Z_i"P~9'850,   $ 013.75
                                                                                                                                                                  02 4V'Y
                                                                                                                                                                 .0000354556PJ0V 10.2020


        !

1~
 ~



                                                                                           1


                                                                                                               AMERICAN GUARANTEE & LIABILITY
                                                                                                                                              INSU•
    z               r ;~                                                                                       CORPORATION SERVICE CONIPANy
                                                                                                               MC-CSC I
                          S=                                                                                   300 DESCHUTES WAY SW SUITE 2pg
                           ;.        .                                                                         TUMWATER WA 98501




    I.
                ,         Y~rp
 ,A.                        n,x
cY                           ~i`r

1+•                        ~
e.: .                       •




~;•'            ~~              ".;1, .-i; ~
                                           .
'~K\            I'IL:c • •r ';~.~                         ...                                         r               .
                                                                               . « ., a.
